As filed with the Securities and Exchange Commission on January 28, 2011 Registration No. 33-51017 811-07121 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 / X / Pre-Effective Amendment No. / / Post-Effective Amendment No. 20 / X / and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY / X / ACT OF 1940 Amendment No. 21 / X / (Check appropriate box or boxes) PUTNAM ASSET ALLOCATION FUNDS (Exact name of Registrant as Specified in Charter) One Post Office Square, Boston, Massachusetts 02109 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code (617) 292-1000 It is proposed that this filing will become effective (check appropriate box) / / immediately upon filing pursuant to paragraph (b) / X / on January 30, 2011 pursuant to paragraph (b) / / 60 days after filing pursuant to paragraph (a)(1) / / on (date) pursuant to paragraph (a)(1) / / 75 days after filing pursuant to paragraph (a)(2) / / on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: / / this post-effective amendment designates a new effective date for a previously filed post-effective amendment. BETH S. MAZOR, Vice President PUTNAM ASSET ALLOCATION FUNDS One Post Office Square Boston, Massachusetts 02109 (Name and address of agent for service) Copy to: JOHN W. GERSTMAYR , Esquire ROPES & GRAY LLP Prudential Tower 800 Boylston Street Boston, Massachusetts 02199-3600 FUND SYMBOLS CLASS A CLASS B CLASS C CLASS M CLASS R CLASS Y Growth Portfolio PAEAX PAEBX PAECX PAGMX PASRX PAGYX Balanced Portfolio PABAX PABBX AABCX PABMX PAARX PABYX Conservative Portfolio PACAX PACBX PACCX PACMX PACRX PACYX Putnam Asset Allocation Funds Prospectus Putnam Asset Allocation: Growth Portfolio Putnam Asset Allocation: Balanced Portfolio 1 | 30 | 11 Putnam Asset Allocation: Conservative Portfolio Fund summaries 2 What are each fund’s main investment strategies and related risks? 16 Who oversees and manages the funds? 23 How do the funds price their shares? 26 How do I buy fund shares? 27 How do I sell or exchange fund shares? 34 Policy on excessive short-term trading 36 Distribution plans and payments to dealers 39 Fund distributions and taxes 41 Financial highlights 43 Investment Category: Asset These securities have not been approved Allocation or disapproved by the Securities and This prospectus explains what Exchange Commission nor has the you should know about this Commission passed upon the accuracy mutual fund before you invest. or adequacy of this prospectus. Any Please read it carefully. statement to the contrary is a crime. Fund summaries Putnam Asset Allocation: Growth Portfolio Goal The Growth Portfolio seeks capital appreciation. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Putnam funds. More information about these and other discounts is available from your financial advisor and in How do I buy fund shares? beginning on page 27 of the funds prospectus and in How to buy shares beginning on pageII-1 of the funds statement of additional information (SAI). Shareholder fees (fees paid directly from your investment) Maximum deferred sales charge Maximum sales charge (load) (load) (as a percentage of original imposed on purchases (as a purchase price or redemption Share class percentage of offering price) proceeds, whichever is lower) Class A 5.75% NONE* Class B NONE 5.00%** Class C NONE 1.00% Class M 3.50% NONE* Class R NONE NONE Class Y NONE NONE Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Distribution Acquired fund Total annual Management and service Other operating fund operating Share class fees (12b-1) fees expenses expenses expenses Class A 0.60% 0.25% 0.34% 0.02% 1.21% Class B 0.60% 1.00% 0.34% 0.02% 1.96% Class C 0.60% 1.00% 0.34% 0.02% 1.96% Class M 0.60% 0.75% 0.34% 0.02% 1.71% Class R 0.60% 0.50% 0.34% 0.02% 1.46% Class Y 0.60% N/A 0.34% 0.02% 0.96% * A deferred sales charge of 1.00% on class A shares and of 0.65% on class M shares may be imposed on certain redemptions of shares bought without an initial sales charge. ** This charge is phased out over six years. 2 Prospectus Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the funds operating expenses remain the same. Your actual costs may be higher orlower. Share class 1 year 3 years 5 years 10 years Class A $691 $937 $1,202 $1,957 Class B $699 $915 $1,257 $2,091 Class B (no redemption) $199 $615 $1,057 $2,091 Class C $299 $615 $1,057 $2,285 Class C (no redemption) $199 $615 $1,057 $2,285 Class M $518 $870 $1,246 $2,299 Class R $149 $462 $797 $1,746 Class Y $98 $306 $531 $1,178 Portfolio turnover The fund pays transaction-related costs when it buys and sells securities (or turns over its portfolio). A higher turnover rate may indicate higher transaction costs and may result in higher taxes when the funds shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or the above example, affect fund performance. The funds turnover rate in the most recent fiscal year was 116%. Investments, risks, and performance Investments The fund is one of three Putnam Asset Allocation Funds, each of which has a unique strategic, or typical, allocation between equity and fixed income investments. Using qualitative analysis and quantitative techniques, we adjust portfolio allocations from time to time within a certain range for each fund to try to optimize a funds performance consistent with its goal. The strategic allocation and the range of allowable allocation for the fund are shown below. Class Strategic Allocation Range Equity 80% 65-95% Fixed Income 20% 5-35% Prospectus 3 We invest mainly in a diversified portfolio of equity securities (growth or value stocks or both) of both U.S. and foreign companies of any size. We may consider, among other factors, a companys valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments. We also invest, to a lesser extent, in a diversified portfolio of fixed income investments, including both U.S. and foreign government obligations, corporate obligations and securitized debt instruments (such as mortgage-backed investments). We may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell fixed incomeinvestments. We may also select other investments that do not fall within these asset classes. We may also use derivatives, such as futures, options, certain foreign currency transactions, warrants and swap contracts, for both hedging and non-hedging purposes. Risks It is important to understand that you can lose money by investing in the fund. Our allocation of assets between stocks and bonds may hurt performance. The prices of stocks and bonds in the funds portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. These risks are generally greater for small and midsize companies. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The value of international investments traded in foreign currencies may be adversely impacted by fluctuations in exchange rates. International investments may carry risks associated with potentially less stable economies or governments, such as the risk of seizure by a foreign government, the imposition of currency or other restrictions, or high levels of inflation or deflation. International investments, particularly emerging-market investments, can be illiquid. The risks associated with bond investments include interest rate risk, which means the prices of the funds investments are likely to fall if interest rates rise. Bond investments also are subject to credit risk, which is the risk that the issuers of the funds investments may default on payment of interest or principal. Interest rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds (sometimes referred to as junk bonds). Mortgage-backed investments carry the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. We may have to invest the proceeds from prepaid investments, including mortgage- and asset-backed investments, in other investments with less attractive terms and yields. Our use of derivatives may increase these risks by, for example, increasing investment exposure or, in the 4 Prospectus case of many over-the-counter instruments, because of the potential inability to terminate or sell derivativespositions. The fund may not achieve its goal, and it is not intended to be a complete investment program. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmentagency. Performance The performance information below gives some indication of the risks associated with an investment in the fund by showing the funds performance year to year and over time. The bar chart does not reflect the impact of sales charges. If it did, performance would be lower. Please remember that past performance is not necessarily an indication of future results. Monthly performance figures for the fund are available at putnam.com. Average annual total returns after sales charges (for periods ending 12/31/10) Share class 1 year 5 years 10 years Class A before taxes 8.29% 2.09% 3.12% Class A after taxes on distributions 7.15% 1.31% 2.42% Class A after taxes on distributions and sale of fund shares 5.59% 1.42% 2.32% Class B before taxes 9.11% 2.20% 2.97% Class C before taxes 13.02% 2.53% 2.96% Class M before taxes 10.36% 2.06% 2.86% Class R before taxes 14.63% 3.00% 3.45% Class Y before taxes 15.18% 3.55% 3.99% Russell 3000 Index (no deduction for fees, expenses or taxes) 16.93% 2.74% 2.16% Putnam Growth Blended Benchmark (no deduction for fees, expenses or taxes, other than withholding taxes on reinvested dividends in the case of the MSCI Indices) 14.35% 4.33% 4.24% Prospectus 5 Putnam Growth Blended Benchmark is a benchmark administered by Putnam Management, 60% of which is the Russell 3000 Index, 15% of which is the MSCI EAFE Index (ND), 15% of which is the Barclays Capital Aggregate Bond Index, 5% of which is the JPMorgan Developed High Yield Index and 5% of which is the MSCI EMF Index (ND). After-tax returns reflect the historical highest individual federal marginal income tax rates and do not reflect state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. After-tax returns are shown for class A shares only and will vary for other classes. These after-tax returns do not apply if you hold your fund shares through a 401(k) plan, an IRA, or another tax-advantaged arrangement. Class B share performance does not reflect conversion to class A shares. Your funds management Investment advisor Putnam Investment Management, LLC Portfolio managers Jeffrey Knight, Head of Global Asset Allocation, portfolio manager of the fund since 2002 James Fetch, Portfolio Manager, portfolio manager of the fund since 2008 Robert Kea, Portfolio Manager, portfolio manager of the fund since 2002 Robert Schoen, Portfolio Manager, portfolio manager of the fund since 2002 Jason Vaillancourt, Portfolio Manager, portfolio manager of the fund since2008 For important information about the purchase and sale of fund shares, tax information, and financial intermediary compensation, please turn to Important additional information about all funds beginning on page 16. Putnam Asset Allocation: Balanced Portfolio Goal The Balanced Portfolio seeks total return. Total return is composed of capital appreciation and income. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Putnam funds. More information about these and other discounts is available from your financial advisor and in How do I buy fund shares? beginning on page 27 of the funds prospectus and in How to buy shares beginning on pageII-1 of the funds statement of additional information (SAI). 6 Prospectus Shareholder fees (fees paid directly from your investment) Maximum deferred sales charge Maximum sales charge (load) (load) (as a percentage of original imposed on purchases (as a purchase price or redemption Share class percentage of offering price) proceeds, whichever is lower) Class A 5.75% NONE* Class B NONE 5.00%** Class C NONE 1.00% Class M 3.50% NONE* Class R NONE NONE Class Y NONE NONE Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) *** Distribution Acquired fund Total annual Management and service Other operating fund operating Share class fees (12b-1) fees expenses expenses expenses Class A 0.53% 0.25% 0.33% 0.01% 1.12% Class B 0.53% 1.00% 0.33% 0.01% 1.87% Class C 0.53% 1.00% 0.33% 0.01% 1.87% Class M 0.53% 0.75% 0.33% 0.01% 1.62% Class R 0.53% 0.50% 0.33% 0.01% 1.37% Class Y 0.53% N/A 0.33% 0.01% 0.87% * A deferred sales charge of 1.00% on class A shares and of 0.65% on class M shares may be imposed on certain redemptions of shares bought without an initial sales charge. ** This charge is phased out over six years. *** Restated to reflect projected expenses under a management contract effective 1/1/2010. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the funds operating expenses remain the same. Your actual costs may be higher orlower. Prospectus 7 Share class 1 year 3 years 5 years 10 years Class A $683 $911 $1,156 $1,860 Class B $690 $888 $1,211 $1,995 Class B (no redemption) $190 $588 $1,011 $1,995 Class C $290 $588 $1,011 $2,190 Class C (no redemption) $190 $588 $1,011 $2,190 Class M $509 $843 $1,200 $2,205 Class R $139 $434 $750 $1,646 Class Y $89 $278 $482 $1,073 Portfolio turnover The fund pays transaction-related costs when it buys and sells securities (or turns over its portfolio). A higher turnover rate may indicate higher transaction costs and may result in higher taxes when the funds shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or the above example, affect fund performance. The funds turnover rate in the most recent fiscal year was 138%. Investments, risks, and performance Investments The fund is one of three Putnam Asset Allocation Funds, each of which has a unique strategic, or typical, allocation between equity and fixed income investments. Using qualitative analysis and quantitative techniques, we adjust portfolio allocations from time to time within a certain range for each fund to try to optimize a funds performance consistent with its goal. The strategic allocation and the range of allowable allocation for the fund are shown below. Class Strategic Allocation Range Equity 60% 45-75% Fixed Income 40% 25-55% We invest mainly in a diversified portfolio of equity securities (growth or value stocks or both) of both U.S. and foreign companies of any size. We may consider, among other factors, a companys valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments. We also invest in a diversified portfolio of fixed income investments, including both U.S. and foreign government obligations, corporate obligations and securitized debt instruments (such as mortgage-backed investments). We may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell fixed income investments. We may also select other 8 Prospectus investments that do not fall within these asset classes. We may also use derivatives, such as futures, options, certain foreign currency transactions, warrants and swap contracts, for both hedging and non-hedging purposes. Risks It is important to understand that you can lose money by investing in the fund. Our allocation of assets between stocks and bonds may hurt performance. The prices of stocks and bonds in the funds portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. These risks are generally greater for small and midsize companies. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The risks associated with bond investments include interest rate risk, which means the prices of the funds investments are likely to fall if interest rates rise. Bond investments also are subject to credit risk, which is the risk that the issuers of the funds investments may default on payment of interest or principal. Interest rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds (sometimes referred to as junk bonds). Mortgage-backed investments carry the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. We may have to invest the proceeds from prepaid investments, including mortgage- and asset-backed investments, in other investments with less attractive terms and yields. The value of international investments traded in foreign currencies may be adversely impacted by fluctuations in exchange rates. International investments may carry risks associated with potentially less stable economies or governments, such as the risk of seizure by a foreign government, the imposition of currency or other restrictions, or high levels of inflation or deflation. International investments, particularly emerging-market investments, can be illiquid. Our use of derivatives may increase these risks by, for example, increasing investment exposure or, in the case of many over-the-counter instruments, because of the potential inability to terminate or sell derivatives positions. The fund may not achieve its goal, and it is not intended to be a complete investment program. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Performance The performance information below gives some indication of the risks associated with an investment in the fund by showing the funds performance year to year and over time. The bar chart does not reflect the impact of Prospectus 9 sales charges. If it did, performance would be lower. Please remember that past performance is not necessarily an indication of future results. Monthly performance figures for the fund are available at putnam.com. Annual total returns for class A shares before sales charges Average annual total returns after sales charges (for periods ending 12/31/10) Share class 1 year 5 years 10 years Class A before taxes 7.79% 2.23% 2.63% Class A after taxes on distributions 6.28% 1.15% 1.70% Class A after taxes on distributions and sale of fund shares 5.18% 1.33% 1.74% Class B before taxes 8.55% 2.36% 2.48% Class C before taxes 12.59% 2.68% 2.46% Class M before taxes 9.85% 2.21% 2.35% Class R before taxes 14.08% 3.17% 2.95% Class Y before taxes 14.62% 3.71% 3.49% Russell 3000 Index (no deduction for fees, expenses or taxes) 16.93% 2.74% 2.16% Putnam Balanced Blended Benchmark (no deduction for fees, expenses or taxes, other than withholding taxes on reinvested dividends in the case of the MSCI Index) 12.77% 4.53% 4.32% Putnam Balanced Blended Benchmark is a benchmark administered by Putnam Management, 50% of which is the Russell 3000 Index, 35% of which is the Barclays Capital Aggregate Bond Index, 10% of which is the MSCI EAFE Index (ND) and 5% of which is the JPMorgan Developed High Yield Index. After-tax returns reflect the historical highest individual federal marginal income tax rates and do not reflect state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. After-tax returns are shown for class A shares only and will vary for other classes. These after-tax returns do not apply if you hold your fund shares through a 401(k) plan, an IRA, or another tax-advantaged arrangement. Class B share performance does not reflect conversion to class A shares. 10 Prospectus Your funds management Investment advisor Putnam Investment Management, LLC Portfolio managers Jeffrey Knight, Head of Global Asset Allocation, portfolio manager of the fund since 2002 James Fetch, Portfolio Manager, portfolio manager of the fund since 2008 Robert Kea, Portfolio Manager, portfolio manager of the fund since 2002 Robert Schoen, Portfolio Manager, portfolio manager of the fund since 2002 Jason Vaillancourt, Portfolio Manager, portfolio manager of the fund since2008 For important information about the purchase and sale of fund shares, tax information, and financial intermediary compensation, please turn to Important additional information about all funds beginning on page 16. Putnam Asset Allocation: Conservative Portfolio Goal The Conservative Portfolio seeks total return consistent with preservation of capital. Total return is composed of capital appreciation and income. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Putnam funds. More information about these and other discounts is available from your financial advisor and in How do I buy fund shares? beginning on page 27 of the funds prospectus and in How to buy shares beginning on pageII-1 of the funds statement of additional information (SAI). Shareholder fees (fees paid directly from your investment) Maximum deferred sales charge Maximum sales charge (load) (load) (as a percentage of original imposed on purchases (as a purchase price or redemption Share class percentage of offering price) proceeds, whichever is lower) Class A 5.75% NONE* Class B NONE 5.00%** Class C NONE 1.00% Class M 3.50% NONE* Class R NONE NONE Class Y NONE NONE Prospectus 11 Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) *** Distribution Acquired fund Total annual Management and service Other operating fund operating Share class fees (12b-1) fees expenses expenses expenses Class A 0.53% 0.25% 0.28% 0.01% 1.07% Class B 0.53% 1.00% 0.28% 0.01% 1.82% Class C 0.53% 1.00% 0.28% 0.01% 1.82% Class M 0.53% 0.75% 0.28% 0.01% 1.57% Class R 0.53% 0.50% 0.28% 0.01% 1.32% Class Y 0.53% N/A 0.28% 0.01% 0.82% * A deferred sales charge of 1.00% on class A shares and of 0.65% on class M shares may be imposed on certain redemptions of shares bought without an initial sales charge. ** This charge is phased out over six years. *** Restated to reflect projected expenses under a management contract effective 1/1/2010. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the funds operating expenses remain the same. Your actual costs may be higher orlower. Share class 1 year 3 years 5 years 10 years Class A $678 $896 $1,131 $1,806 Class B $685 $873 $1,185 $1,940 Class B (no redemption) $185 $573 $985 $1,940 Class C $285 $573 $985 $2,137 Class C (no redemption) $185 $573 $985 $2,137 Class M $504 $828 $1,175 $2,152 Class R $134 $418 $723 $1,590 Class Y $84 $262 $455 $1,014 Portfolio turnover The fund pays transaction-related costs when it buys and sells securities (or turns over its portfolio). A higher turnover rate may indicate higher transaction costs and may result in higher taxes when the funds shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or the above example, affect fund performance. The funds turnover rate in the most recent fiscal year was 196%. 12 Prospectus Investments, risks, and performance Investments The fund is one of three Putnam Asset Allocation Funds, each of which has a unique strategic, or typical, allocation between equity and fixed income investments. Using qualitative analysis and quantitative techniques, we adjust portfolio allocations from time to time within a certain range for each fund to try to optimize a funds performance consistent with its goal. The strategic allocation and the range of allowable allocation for the fund are shown below. Class Strategic Allocation Range Equity 30% 15-45% Fixed Income 70% 55-85% We invest mainly in a diversified portfolio of fixed income investments, including both U.S. and foreign government obligations, corporate obligations and securitized debt instruments (such as mortgage-backed investments). We may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell fixed income investments. We also invest, to a lesser extent, in a diversified portfolio of equity securities (growth or value stocks or both) of both U.S. and foreign companies of any size. We may consider, among other factors, a companys valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments. We may also select other investments that do not fall within these asset classes. We may also use derivatives, such as futures, options, certain foreign currency transactions, warrants and swap contracts, for both hedging and non-hedging purposes. Risks It is important to understand that you can lose money by investing in the fund. Our allocation of assets between stocks and bonds may hurt performance. The prices of stocks and bonds in the funds portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. These risks are generally greater for small and midsize companies. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The risks associated with bond investments include interest rate risk, which means the prices of the funds investments are likely to fall if interest rates rise. Bond investments also are subject to credit risk, which is the risk that the issuers of the funds investments may default on payment of interest or principal. Interest rate risk is generally greater for Prospectus 13 longer-term bonds, and credit risk is generally greater for below-investment-grade bonds (sometimes referred to as junk bonds). Mortgage-backed investments carry the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. We may have to invest the proceeds from prepaid investments, including mortgage- and asset-backed investments, in other investments with less attractive terms and yields. The value of international investments traded in foreign currencies may be adversely impacted by fluctuations in exchange rates. International investments may carry risks associated with potentially less stable economies or governments, such as the risk of seizure by a foreign government, the imposition of currency or other restrictions, or high levels of inflation or deflation. International investments, particularly emerging-market investments, can be illiquid. Our use of derivatives may increase these risks by, for example, increasing investment exposure or, in the case of many over-the-counter instruments, because of the potential inability to terminate or sell derivativespositions. The fund may not achieve its goal, and it is not intended to be a complete investment program. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Performance The performance information below gives some indication of the risks associated with an investment in the fund by showing the funds performance year to year and over time. The bar chart does not reflect the impact of sales charges. If it did, performance would be lower. Please remember that past performance is not necessarily an indication of future results. Monthly performance figures for the fund are available at putnam.com. Annual total returns for class A shares before sales charges 14 Prospectus Average annual total returns after sales charges (for periods ending 12/31/10) Share class 1 year 5 years 10 years Class A before taxes 4.39% 2.70% 3.59% Class A after taxes on distributions 2.83% 1.40% 2.16% Class A after taxes on distributions and sale of fund shares 2.92% 1.57% 2.22% Class B before taxes 5.03% 2.85% 3.41% Class C before taxes 8.92% 3.19% 3.41% Class M before taxes 6.34% 2.72% 3.29% Class R before taxes 10.60% 3.87% 4.14% Class Y before taxes 11.15% 4.27% 4.48% Barclays Capital Aggregate Bond Index (no deduction for fees, expenses or taxes) 6.54% 5.80% 5.84% Putnam Conservative Blended Benchmark (no deduction for fees, expenses or taxes, other than withholding taxes on reinvested dividends in the case of the MSCI Index) 10.04% 5.42% 5.32% Putnam Conservative Blended Benchmark is a benchmark administered by Putnam Management, 65% of which is the Barclays Capital Aggregate Bond Index, 25% of which is the Russell 3000 Index, 5% of which is the JPMorgan Developed High Yield Index and 5% of which is the MSCI EAFE Index (ND). After-tax returns reflect the historical highest individual federal marginal income tax rates and do not reflect state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. After-tax returns are shown for class A shares only and will vary for other classes. These after-tax returns do not apply if you hold your fund shares through a 401(k) plan, an IRA, or another tax-advantaged arrangement. Class B share performance does not reflect conversion to class A shares. Your funds management Investment advisor Putnam Investment Management, LLC Portfolio managers Jeffrey Knight, Head of Global Asset Allocation, portfolio manager of the fund since 2002 James Fetch, Portfolio Manager, portfolio manager of the fund since 2008 Robert Kea, Portfolio Manager, portfolio manager of the fund since 2002 Robert Schoen, Portfolio Manager, portfolio manager of the fund since 2002 Jason Vaillancourt, Portfolio Manager, portfolio manager of the fund since2008 For important information about the purchase and sale of fund shares, tax information, and financial intermediary compensation, please turn to Important additional information about all funds beginning on page 16. Prospectus 15 IMPORTANT ADDITIONAL INFORMATION ABOUT ALL FUNDS Purchase and sale of fund shares You can open an account, purchase and/or sell fund shares, or exchange them for shares of another Putnam fund by contacting your financial advisor or by calling Putnam Investor Services at 1-800-225-1581. When opening an account, you must complete and mail a Putnam account application, along with a check made payable to the fund, to: Putnam Investor Services, P.O. Box 8383, Boston, MA 02266-8383. The minimum initial investment of $500 is currently waived, although Putnam reserves the right to reject initial investments under $500 at its discretion. There is no minimum for subsequent investments. You can sell your shares back to the fund or exchange them for shares of another Putnam fund any day the New York Stock Exchange is open. Shares may be sold or exchanged by mail, by phone, or online at putnam.com. Some restrictions may apply. Tax information Each funds distributions will be taxed as ordinary income or capital gains unless the shares are held through a tax-advantaged arrangement. Financial intermediary compensation If you purchase the fund through a broker/dealer or other financial intermediary (such as a bank or financial advisor), the fund and its related companies may pay that intermediary for the sale of fund shares and related services. Please bear in mind that these payments may create a conflict of interest by influencing the broker/dealer or other intermediary to recommend the fund over another investment. Ask your advisor or visit your advisors Web site for more information. What are each funds main investment strategies and related risks? This section contains greater detail on each funds main investment strategies and the related risks you would face as a fund shareholder. It is important to keep in mind that risk and reward generally go hand in hand; the higher the potential reward, the greater the risk. As mentioned in the fund summaries, we pursue each funds goal by adjusting portfolio allocations from time to time within a certain range for each fund to try to optimize a funds performance consistent with its goal. 16 Prospectus EQUITY CLASS Each fund will invest its assets allocated to the Equity Class in a diversified portfolio of equity securities, including both growth and value stocks. A description of the risks associated with the investment strategies applicable to the Equity Class follows.  Common stocks. Common stock represents an ownership interest in a company. The value of a companys stock may fall as a result of factors directly relating to that company, such as decisions made by its management or lower demand for the companys products or services. A stocks value may also fall because of factors affecting not just the company, but also other companies in the same industry or in a number of different industries, such as increases in production costs. From time to time, a fund may invest a significant portion of its assets in companies in one or more related industries or sectors which would make the fund more vulnerable to adverse developments affecting those industries or sectors. The value of a companys stock may also be affected by changes in financial markets that are relatively unrelated to the company or its industry, such as changes in interest rates or currency exchange rates. In addition, a companys stock generally pays dividends only after the company invests in its own business and makes required payments to holders of its bonds and other debt. For this reason, the value of a companys stock will usually react more strongly than its bonds and other debt to actual or perceived changes in the companys financial condition or prospects. Stocks of smaller companies may be more vulnerable to adverse developments than those of larger companies. Growth stocks  Stocks of companies we believe are fast-growing may trade at a higher multiple of current earnings than other stocks. The values of these stocks may be more sensitive to changes in current or expected earnings than the values of other stocks. If our assessment of the prospects for a companys earnings growth is wrong, or if our judgment of how other investors will value the companys earnings growth is wrong, then the price of the companys stock may fall or not approach the value that we have placed on it. Value stocks  Companies whose stocks we believe are undervalued by the market may have experienced adverse business developments or may be subject to special risks that have caused their stocks to be out of favor. If our assessment of a companys prospects is wrong, or if other investors do not similarly recognize the value of the company, then the price of the companys stock may fall or may not approach the value that we have placed on it. Prospectus 17  Small and midsize companies. These companies, some of which may have a market capitalization of less than $1 billion, are more likely than larger companies to have limited product lines, markets or financial resources, or to depend on a small, inexperienced management group. Stocks of these companies often trade less frequently and in limited volume, and their prices may fluctuate more than stocks of larger companies. Stocks of small and midsize companies may therefore be more vulnerable to adverse developments than those of larger companies. FIXED INCOME CLASS Each fund will invest its assets allocated to the Fixed Income Class in a diversified portfolio of fixed-income investments, including both U.S. and foreign government obligations and corporate obligations. A description of the risks associated with the investment strategies applicable to the Fixed Income Class follows.  Interest rate risk. The values of bonds and other debt instruments usually rise and fall in response to changes in interest rates. Declining interest rates generally increase the value of existing debt instruments, and rising interest rates generally decrease the value of existing debt instruments. Changes in a debt instruments value usually will not affect the amount of interest income paid to a fund, but will affect the value of a funds shares. Interest rate risk is generally greater for investments with longer maturities. In evaluating the potential performance of an investment in the fund, investors may find it useful to compare the funds current dividend rate with its yield, which is computed on a yield-to-maturity basis in accordance with Securities and Exchange Commission (SEC) regulations and which reflects amortization of market premiums. Some investments give the issuer the option to call or redeem an investment before its maturity date. If an issuer calls or redeems an investment during a time of declining interest rates, we might have to reinvest the proceeds in an investment offering a lower yield, and therefore a fund might not benefit from any increase in value as a result of declining interest rates.  Credit risk. Investors normally expect to be compensated in proportion to the risk they are assuming. Thus, debt of issuers with poor credit prospects usually offers higher yields than debt of issuers with more secure credit. Higher-rated investments generally have lower credit risk. 18 Prospectus We may invest up to 40% of each funds total assets (but not more than a funds maximum fixed income allocation range) in higher-yield, higher-risk debt investments that are rated below BBB or its equivalent at the time of purchase by each nationally recognized securities rating agency, or are unrated investments that we believe are of comparable quality. However, using the same criteria, we currently do not intend to invest more than 20% of Conservative Portfolios total assets in debt investments rated lower than BB or its equivalent. We may invest up to 5% of a funds total assets in debt investments rated below CCC or its equivalent, at the time of purchase, by each agency rating such investments and in unrated investments that we believe are of comparable quality. We will not necessarily sell an investment if its rating is reduced after we buy it. Investments rated below BBB or its equivalent are below investment-grade. This rating reflects a greater possibility that the issuers may be unable to make timely payments of interest and principal and thus default. If this happens, or is perceived as likely to happen, the values of those investments will usually be more volatile and are likely to fall. A default or expected default could also make it difficult for us to sell the investments at prices approximating the values we had previously placed on them. Lower-rated debt usually has a more limited market than higher-rated debt, which may at times make it difficult for us to buy or sell certain debt instruments or to establish their fair value. Credit risk is generally greater for zero coupon bonds and other investments that are issued at less than their face value and that are required to make interest payments only at maturity rather than at intervals during the life of the investment. Credit ratings are based largely on the issuers historical financial condition and the rating agencies investment analysis at the time of rating. The rating assigned to any particular investment does not necessarily reflect the issuers current financial condition, and does not reflect an assessment of an investments volatility or liquidity. Although we consider credit ratings in making investment decisions, we perform our own investment analysis and do not rely only on ratings assigned by the rating agencies. Our success in achieving a funds investment objective may depend more on our own credit analysis when we buy lower quality bonds than when we buy higher quality bonds. We may have to participate in legal proceedings involving the issuer. This could increase a funds operating expenses and decrease its net asset value. Although investment-grade investments generally have lower credit risk, they may share some of the risks of lower-rated investments. Prospectus 19 • Prepayment risk. Traditional debt investments typically pay a fixed rate of interest until maturity, when the entire principal amount is due. By contrast, payments on securitized debt instruments, including mortgage-backed and asset-backed investments, typically include both interest and partial payment of principal. Principal may also be prepaid voluntarily, or as a result of refinancing or foreclosure. We may have to invest the proceeds from prepaid investments in other investments with less attractive terms and yields. Compared to debt that cannot be prepaid, mortgage-backed investments are less likely to increase in value during periods of declining interest rates and have a higher risk of decline in value during periods of rising interest rates. Such investments may increase the volatility of a fund. Some mortgage-backed investments receive only the interest portion or the principal portion of payments on the underlying mortgages. The yields and values of these investments are extremely sensitive to changes in interest rates and in the rate of principal payments on the underlying mortgages. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Asset-backed securities, which are subject to risks similar to those of mortgage-backed securities, are also structured like mortgage-backed securities, but instead of mortgage loans or interests in mortgage loans, the underlying assets may include such items as motor vehicle installment sales or installment loan contracts, leases of various types of real and personal property and receivables from credit card agreements. BOTH CLASSES • Foreign investments. Each fund may invest in the securities of foreign companies, but the Growth Portfolio invests a greater portion of its assets in foreign securities than the other two funds. Foreign investments involve certain special risks, including: – Unfavorable changes in currency exchange rates: Foreign investments are typically issued and traded in foreign currencies. As a result, their values may be affected by changes in exchange rates between foreign currencies and the U.S. dollar. – Political and economic developments: Foreign investments may be subject to the risks of seizure by a foreign government, direct or indirect impact of sovereign debt default, imposition of restrictions on the exchange or export of foreign currency, and tax increases. – Unreliable or untimely information: There may be less information publicly available about a foreign company than about most U.S. companies, and foreign companies are usually not subject to accounting, auditing and financial reporting standards and practices as stringent as those in the UnitedStates. 20 Prospectus  Limited legal recourse: Legal remedies for investors may be more limited than the remedies available in the United States.  Limited markets: Certain foreign investments may be less liquid (harder to buy and sell) and more volatile than U.S. investments, which means we may at times be unable to sell these foreign investments at desirable prices. For the same reason, we may at times find it difficult to value a funds foreigninvestments.  Trading practices: Brokerage commissions and other fees are generally higher for foreign investments than for U.S. investments. The procedures and rules governing foreign transactions and custody may also involve delays in payment, delivery or recovery of money or investments. The risks of foreign investments are typically increased in less developed countries, which are sometimes referred to as emerging markets. Emerging markets countries may have less developed markets and legal and regulatory systems and may be susceptible to greater political and economic instability than developed markets. These countries are also more likely to experience high levels of inflation, deflation or currency devaluation, and investments in emerging markets countries may be more volatile and less liquid than U.S. investments. For these and other reasons, investments in emerging markets are often considered speculative. Certain of these risks may also apply to some extent to U.S.-traded investments that are denominated in foreign currencies, investments in U.S. companies that are traded in foreign markets or investments in U.S. companies that have significant foreign operations.  Derivatives. We may engage in a variety of transactions involving derivatives, such as futures, options, warrants and swap contracts. Derivatives are financial instruments whose value depends upon, or is derived from, the value of something else, such as one or more underlying investments, pools of investments, indexes or currencies. We may make use of short derivatives positions, the values of which move in the opposite direction from the price of the underlying investment, pool of investments, index or currency. We may use derivatives both for hedging and non-hedging purposes. For example, we may use derivatives to increase or decrease a funds exposure to long or short term interest rates (in the United States or abroad). We may also use derivatives as a substitute for a direct investment in the securities of one or more issuers. However, we may also choose not to use derivatives, based on our evaluation of market conditions or the availability of suitable derivatives. Investments in derivatives may be applied toward meeting a requirement to invest in a particular kind of investment if the derivatives have economic characteristics similar to that investment. In addition, derivatives positions Prospectus 21 that offset each other may be netted together for purposes of our policy on strategic allocation between stocks and bonds. Derivatives involve special risks and may result in losses. The successful use of derivatives depends on our ability to manage these sophisticated instruments. Some derivatives are leveraged, which means that they provide a fund with investment exposure greater than the value of a funds investment in the derivatives. As a result, these derivatives may magnify or otherwise increase investment losses to a fund. The risk of loss from certain short derivatives positions is theoretically unlimited. The prices of derivatives may move in unexpected ways due to the use of leverage or other factors, especially in unusual market conditions, and may result in increased volatility. Other risks arise from the potential inability to terminate or sell derivatives positions. A liquid secondary market may not always exist for the funds derivatives positions at any time. In fact, many over-the-counter instruments (investments not traded on an exchange) will not be liquid. Over-the-counter instruments also involve the risk that the other party to the derivatives transaction will not meet its obligations. For further information about the risks of derivatives, see the SAI.  Other investments. In addition to the main investment strategies described above, we may make other types of investments, such as investments in preferred stocks, convertible securities, hybrid and structured bonds and notes (including debt instruments with terms determined by reference to a particular commodity or to all or portions of a commodities index) and investments in bank loans. A fund may also loan its portfolio securities to earn income. These practices may be subject to other risks, as described in the SAI.  Alternative strategies. At times we may judge that market conditions make pursuing a funds usual investment strategies inconsistent with the best interests of its shareholders. We then may temporarily invest some or all of the funds assets using alternative strategies that are mainly designed to limit losses. However, we may choose not to use these strategies for a variety of reasons, even in very volatile market conditions. These strategies may cause the fund to miss out on investment opportunities, and may prevent a fund from achieving its goal.  Changes in policies. The Trustees may change a funds goal, investment strategies and other policies without shareholder approval, except as otherwise indicated. 22 Prospectus  Portfolio turnover rate. Each funds portfolio turnover rate measures how frequently a fund buys and sells investments. A portfolio turnover rate of 100%, for example, would mean that a fund sold and replaced securities valued at 100% of such funds assets within a one-year period. From time to time the funds may engage in frequent trading. Funds with high turnover may be more likely to realize capital gains that must be distributed to shareholders as taxable income. High turnover may also cause a fund to pay more brokerage commissions and other transaction costs, which may detract from performance. Each funds portfolio turnover rate and the amount of brokerage commissions it pays will vary over time based on marketconditions.  Portfolio holdings. The SAI includes a description of the funds policies with respect to the disclosure of each of the funds portfolio holdings. For more specific information on each funds portfolio, you may visit the Putnam Investments Web site, putnam.com/individual, where each funds top 10 holdings and related portfolio information may be viewed monthly beginning approximately 15 days after the end of each month, and full portfolio holdings may be viewed beginning on the last business day of the month after the end of each calendar quarter. This information will remain available on the Website until the funds file a Form N-CSR or N-Q with the Securities and Exchange Commission (SEC) for the period that includes the date of the information, after which such information can be found on the SECs Web site athttp://www.sec.gov. Who oversees and manages the funds? The funds Trustees As a shareholder of a mutual fund, you have certain rights and protections, including representation by a Board of Trustees. The Putnam Funds Board of Trustees oversees the general conduct of each funds business and represents the interests of the Putnam fund shareholders. At least 75% of the members of the Putnam Funds Board of Trustees are independent, which means they are not an officer of the fund or affiliated with Putnam Investment Management,LLC (Putnam Management). The Trustees periodically review each funds investment performance and the quality of other services such as administration, custody, and investor services. At least annually, the Trustees review the fees paid to Putnam Management and its affiliates for providing or overseeing these services, as well as the overall level of each funds operating expenses. In carrying out their responsibilities, the Trustees are assisted by an administrative staff, auditors and legal counsel that are selected by the Trustees and are independent of Putnam Management and its affiliates. Prospectus 23 Contacting the funds Trustees Address correspondence to: The Putnam Funds Trustees One Post Office Square Boston, MA 02109 The funds investment manager The Trustees have retained Putnam Management, which has managed mutual funds since 1937, to be each funds investment manager, responsible for making investment decisions for each fund and managing each funds other affairs and business. The basis for the Trustees approval of the funds management contract and the sub-management and sub-advisory contracts described below is discussed in each funds annual report to shareholders dated September 30, 2010. Under a management contract approved by shareholders and effective January 1, 2010, the fund pays a monthly fee to Putnam Management at an annual rate (as a percentage of the funds average net assets for the month) that varies based on the average of the aggregate net assets of all open-end funds sponsored by Putnam Management (excluding Putnam Global Sector Fund, Putnam RetirementReady® Funds and Putnam Money Market Liquidity Fund), as determined at the close of each business day during the month. Under each funds prior management contract, the fund paid a quarterly management fee at a rate based solely on the average net assets of the fund, as determined at the close of each business day during the quarter. Based on the funds current management contract and the funds prior management contract, the Growth Portfolio, Balanced Portfolio, and Conservative Portfolio paid Putnam Management, management fees (after any applicable waivers) of 0.60%, 0.54% and 0.54%, respectively, of average net assets for each funds last fiscal year. Putnam Managements address is OnePost Office Square, Boston, MA 02109. Putnam Management has retained its affiliate Putnam Investments Limited (PIL) to make investment decisions for such fund assets as may be designated from time to time for its management by Putnam Management. Putnam Management (and not a fund) will pay a quarterly sub-management fee to PIL for its services at the annual rate of 0.35% of the average aggregate net asset value of any fund assets managed by PIL. PIL, which provides a full range of international investment advisory services to institutional clients, is located at Cassini House, 5759 St Jamess Street, London, England, SW1A1LD. 24 Prospectus Putnam Management and PIL have retained their affiliate The Putnam Advisory Company, LLC (PAC) to make investment decisions for such fund assets as may be designated from time to time for its management by Putnam Management or PIL, as applicable. Putnam Management or PIL, as applicable (and not a fund), will pay a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average aggregate net asset value of any fund assets managed by PAC. PAC, which provides financial services to institutions and individuals through separately-managed accounts and pooled investment vehicles, has its headquarters at One Post Office Square, Boston, MA 02109, with additional investment management personnel located in Singapore. Pursuant to these arrangements, Putnam investment professionals who are based in foreign jurisdictions may serve as portfolio managers of a fund or provide other investment services, consistent with local regulations.  Portfolio managers. The officers of Putnam Management identified below are primarily responsible for the day-to-day management of each fundsportfolio. Portfolio managers Joined fund Employer Positions over past five years Jeffrey Knight 2002 Putnam Management Head of Global Asset 1993  Present Allocation Previously, Chief Investment Officer, Global Asset Allocation James Fetch 2008 Putnam Management Portfolio Manager 1994  Present Previously, Investment Strategist and Analyst Robert Kea 2002 Putnam Management Portfolio Manager 1989  Present Previously, Quantitative Analyst and Analyst Robert Schoen 2002 Putnam Management Portfolio Manager 1997  Present Previously, Quantitative Analyst Jason Vaillancourt 2008 Putnam Management Portfolio Manager 1999  Present Previously, Investment Strategist and Analyst The SAI provides information about these individuals compensation, other accounts managed by these individuals and these individuals ownership of securities in the funds. Prospectus 25 How do the funds price their shares? The price of a funds shares is based on its net asset value (NAV). The NAV per share of each class equals the total value of its assets, less its liabilities, divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange (NYSE) each day the exchange is open. Each fund values its investments for which market quotations are readily available at market value. It values all other investments and assets at their fair value, which may differ from recent market prices. For example, a fund may value a stock at its fair value when the relevant exchange closes early or trading in the stock is suspended. A fund may also value a stock at fair value if recent transactions in the stock have been very limited or if, in the case of a security traded on a market that closes before the NYSE closes, material information about the issuer becomes available after the close of the relevant market. Market quotations are not considered to be readily available for many debt securities. These securities are generally valued at fair value on the basis of valuations provided by an independent pricing service approved by the funds Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using information with respect to transactions in the bond being valued, market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by PutnamManagement. Each fund translates prices for its investments quoted in foreign currencies into U.S. dollars at current exchange rates, which are generally determined as of 3:00 p.m. Eastern time each day the NYSE is open. As a result, changes in the value of those currencies in relation to the U.S. dollar may affect the funds NAV. Because foreign markets may be open at different times than the NYSE, the value of the funds shares may change on days when shareholders are not able to buy or sell them. Many securities markets and exchanges outside the U.S. close before the close of the NYSE and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the NYSE. As a result, the funds have adopted fair value pricing procedures, which, among other things, require a fund to assess the fair value of foreign equity securities if there has been a movement in the U.S. market that exceeds a specified threshold that may change from time to time. If events materially aff ecting the values of a 26 Prospectus funds foreign fixed-income investments occur between the close of foreign markets and the close of regular trading on the NYSE, these investments will be valued at their fair value. As noted above, the value determined for an investment using a funds fair value pricing procedures may differ from recent market prices for the investment. How do I buy fund shares? Opening an account You can open a fund account and purchase class A, B, C, and M shares by contacting your financial representative or Putnam Investor Services at 1-800-225-1581 and obtaining a Putnam account application. The completed application, along with a check made payable to the fund, must then be returned to Putnam Investor Services at the following address: Putnam Investor Services P.O. Box 8383 Boston, MA 02266-8383 You can open a fund account with as little as $500. The minimum investment is waived if you make regular investments weekly, semi-monthly or monthly through automatic deductions from your bank checking or savings account. Although Putnam is currently waiving the minimum, it reserves the right to reject initial investments under the minimum at its discretion. Each fund sells its shares at the offering price, which is the NAV plus any applicable sales charge (class A and class M shares only). Your financial representative or Putnam Investor Services generally must receive your completed buy order before the close of regular trading on the NYSE for your shares to be bought at that days offering price. If you participate in a retirement plan that offers any of the funds, please consult your employer for information on how to purchase shares of the funds through the plan, including any restrictions or limitations that may apply. Mutual funds must obtain and verify information that identifies investors opening new accounts. If the funds are unable to collect the required information, Putnam Investor Services may not be able to open your fund account. Investors must provide their full name, residential or business address, Social Security or tax identification number, and date of birth. Entities, such as trusts, estates, corporations and partnerships, must also provide other identifying information. Putnam Investor Services may share identifying information with third parties for the purpose of verification. If Putnam Investor Services cannot verify identifying information after opening your account, a fund reserves the right to close your account. Prospectus 27 Also, each fund may periodically close to new purchases of shares or refuse any order to buy shares if the fund determines that doing so would be in the best interests of the fund and its shareholders. While the funds no longer issue certificates for fund shares, previously issued share certificates remain valid. Purchasing additional shares Once you have an existing account, you can make additional investments at any time in any amount in the following ways: • Through a financial representative. Your representative will be responsible for furnishing all necessary documents to Putnam Investor Services and may charge you for his or her services. • Through Putnam’s Systematic Investing Program. You can make regular investments weekly, semi-monthly or monthly through automatic deductions from your bank checking or savings account. • Via the Internet or phone. If you have an existing Putnam fund account and you have completed and returned an Electronic Investment Authorization Form, you can buy additional shares online at putnam.com or by calling Putnam Investor Services at 1-800-225-1581. • By mail. You may also request a book of investment stubs for your account. Complete an investment stub and write a check for the amount you wish to invest, payable to the fund. Return the check and investment stub to Putnam Investor Services. • By wire transfer. You may buy fund shares by bank wire transfer of same-day funds. Please call Putnam Investor Services at 1-800-225-1581 for wiring instructions. Any commercial bank can transfer same-day funds by wire. The funds will normally accept wired funds for investment on the day received if they are received by the funds’ designated bank before the close of regular trading on the NYSE. Your bank may charge you for wiring same-day funds. Although the funds’ designated bank does not currently charge you for receiving same-day funds, it reserves the right to charge for this service. You cannot buy shares for tax-qualified retirement plans by wire transfer. Which class of shares is best for me? This prospectus offers you four classes of fund shares: A, B, C and M. Qualified employee-benefit plans may also choose class R shares, and certain investors described below may also choose class Y shares. Each share class represents investments in the same portfolio of securities, but each class has its own sales charge and expense structure, allowing you and your financial representative to choose the class that best suits your investment needs. When you purchase shares of a fund, you must choose a share class. Deciding which 28 Prospectus share class best suits your situation depends on a number of factors that you should discuss with your financial representative, including:  How long you expect to hold your investment. Class B shares charge a contingent deferred sales charge (CDSC) on redemptions that is phased out over the first six years; class C shares charge a CDSC on redemptions in the first year.  How much you intend to invest. While investments of less than $100,000 can be made in any share class, classes A and M offer sales charge discounts starting at $50,000.  Total expenses associated with each share class. As shown in the section entitled Fund summaries  Fees and expenses , each share class offers a different combination of up-front and ongoing expenses. Generally, the lower the up-front sales charge, the greater the ongoing expenses. Here is a summary of the differences among the classes of shares Class A shares  Initial sales charge of up to 5.75%  Lower sales charges available for investments of $50,000 or more  No deferred sales charge (except that a deferred sales charge of 1.00% may be imposed on certain redemptions of shares bought without an initial salescharge)  Lower annual expenses, and higher dividends, than class B, C or M shares because of lower 12b-1 fees. Class B shares  No initial sales charge; your entire investment goes to work immediately  Deferred sales charge of up to 5.00% if shares are sold within six years ofpurchase  Higher annual expenses, and lower dividends, than class A or M shares because of higher 12b-1 fees  Convert automatically to class A shares after eight years, thereby reducing future 12b-1 fees  Orders for class B shares of one or more Putnam funds will be refused when the total value of the purchase, plus existing account balances that are eligible to be linked under a right of accumulation for purchases of class A shares (as described below), is $100,000 or more. Investors considering cumulative purchases of $100,000 or more should consider whether class A shares would be more advantageous and consult their financial representative. Prospectus 29 Class C shares  No initial sales charge; your entire investment goes to work immediately  Deferred sales charge of 1.00% if shares are sold within one year of purchase  Higher annual expenses, and lower dividends, than class A or M shares because of higher 12b-1 fees  No conversion to class A shares, so future 12b-1 fees do not decline over time  Orders for class C shares of one or more Putnam funds, other than class C shares sold to qualified employee-benefit plans, will be refused when the total value of the purchase, plus existing account balances that are eligible to be linked under a right of accumulation for purchases of class A shares (as described below), is $1,000,000 or more. Investors considering cumulative purchases of $1,000,000 or more should consider whether class A shares would be more advantageous and consult their financial representative. Class M shares  Initial sales charge of up to 3.50%  Lower sales charges available for investments of $50,000 or more  No deferred sales charge (except that a deferred sales charge of 0.65% may be imposed on certain redemptions of shares bought without an initial salescharge)  Lower annual expenses, and higher dividends, than class B or C shares because of lower 12b-1 fees  Higher annual expenses, and lower dividends, than class A shares because of higher 12b-1 fees  No conversion to class A shares, so future 12b-1 fees do not decline over time  Orders for class M shares of one or more Putnam funds, other than class M shares sold to qualified employee-benefit plans, will be refused when the total value of the purchase, plus existing account balances that are eligible to be linked under a right of accumulation for purchases of class M shares (as described below), is $1,000,000 or more. Investors considering cumulative purchases of $1,000,000 or more should consider whether class A shares would be more advantageous and consult their financial representative. Class R shares (available to qualified plans only)  No initial sales charge; your entire investment goes to work immediately  No deferred sales charge  Lower annual expenses, and higher dividends, than class B, C or M shares because of lower 12b-1 fees 30 Prospectus  Higher annual expenses, and lower dividends, than class A shares because of higher 12b-1 fees  No conversion to class A shares, so future 12b-1 fees do not decline over time. Class Y shares (available only to investors listed below) The following investors may purchase class Y shares if approved by Putnam:  qualified retirement plans that are clients of third-party administrators (including affiliates of Putnam) that have entered into agreements with Putnam and offer institutional share class pricing (no sales charge or 12b-1fee);  bank trust departments and trust companies that have entered into agreements with Putnam and offer institutional share class pricing to their clients;  corporate IRAs administered by Putnam, if another retirement plan of the sponsor is eligible to purchase class Y shares;  college savings plans that qualify for tax-exempt treatment under Section529 of the Internal Revenue Code;  other Putnam funds and Putnam investment products;  investors purchasing shares through an asset-based fee program that regularly offers institutional share classes and which is sponsored by a registered broker-dealer or other financial institution that has entered into an agreement with Putnam;  clients of a financial representative who are charged a fee for consulting or similar services;  corporations, endowments and foundations that have entered into an arrangement with Putnam; and  fee-paying clients of a registered investment advisor (RIA) who initially invests for clients an aggregate of at least $100,000 in Putnam funds through a fund supermarket or other mutual fund trading platform sponsored by a broker-dealer or trust company of which the RIA is not an affiliated or associated person and which has entered into an agreement with Putnam. Trust companies or bank trust departments that purchased class Y shares for trust accounts may transfer them to the beneficiaries of the trust accounts, who may continue to hold them or exchange them for class Y shares of other Putnam funds. Defined contribution plans (including corporate IRAs) that purchased class Y shares under prior eligibility criteria may continue to purchase class Y shares.  No initial sales charge; your entire investment goes to work immediately  No deferred sales charge  Lower annual expenses, and higher dividends, than class A, B, C, M or R shares because of no 12b-1 fees. Prospectus 31 Initial sales charges for class A and M shares Class A sales charge as Class M sales charge as a percentage of*: a percentage of*: Amount of purchase at offering Net amount Offering Net amount Offering price ($) invested price** invested price** Under 50,000 6.10% 5.75% 3.63% 3.50% 50,000 but under 100,000 4.71 4.50 2.56 2.50 100,000 but under 250,000 3.63 3.50 1.52 1.50 250,000 but under 500,000 2.56 2.50 1.01 1.00 500,000 but under 1,000,000 2.04 2.00 1.01 1.00 1,000,000 and above NONE NONE NONE NONE * Because of rounding in the calculation of offering price and the number of shares purchased, actual sales charges you pay may be more or less than these percentages. **Offering price includes sales charge. Reducing your class A or class M sales charge The funds offer two principal ways for you to qualify for discounts on initial sales charges on class A and class M shares, often referred to as breakpointdiscounts:  Right of accumulation. You can add the amount of your current purchases of class A or class M shares of a fund and other Putnam funds to the value of your existing accounts in a fund and other Putnam funds. Individuals can also include purchases by, and accounts owned by, their spouse and minor children, including accounts established through different financial representatives. For your current purchases, you will pay the initial sales charge applicable to the total value of the linked accounts and purchases, which may be lower than the sales charge otherwise applicable to each of your current purchases. Shares of Putnam money market funds, other than money market fund shares acquired by exchange from other Putnam funds, are not included for purposes of the right of accumulation. To calculate the total value of your existing accounts and any linked accounts, the funds will use the higher of (a) the current maximum public offering price of those shares or (b) if you purchased the shares after December 31, 2007, the initial value of the total purchases, or, if you held the shares on December31, 2007, the market value at maximum public offering price on that date, in either case, less the market value on the applicable redemption date of any of those shares that you have redeemed.  Statement of intention. A statement of intention is a document in which you agree to make purchases of class A or class M shares in a specified amount within a period of 13 months. For each purchase you make under the statement of intention, you will pay the initial sales charge applicable to 32 Prospectus the total amount you have agreed to purchase. While a statement of intention is not a binding obligation on you, if you do not purchase the full amount of shares within 13 months, the fund or funds will redeem shares from your account in an amount equal to the difference between the higher initial sales charge you would have paid in the absence of the statement of intention and the initial sales charge you actually paid. Account types that may be linked with each other to obtain breakpoint discounts using the methods described above include:  Individual accounts  Joint accounts  Accounts established as part of a retirement plan and IRA accounts (some restrictions may apply)  Shares of Putnam funds owned through accounts in the name of your dealer or other financial intermediary (with documentation identifying beneficial ownership of shares)  Accounts held as part of a Section 529 college savings plan managed by Putnam Management (some restrictions may apply) In order to obtain a breakpoint discount, you should inform your financial representative at the time you purchase shares of the existence of other accounts or purchases that are eligible to be linked for the purpose of calculating the initial sales charge. The funds or your financial representative may ask you for records or other information about other shares held in your accounts and linked accounts, including accounts opened with a different financial representative. Restrictions may apply to certain accounts and transactions. Further details about breakpoint discounts can be found on Putnam Investments Web site at putnam.com/individual by selecting I nvestment Choices , then Mutual Funds , and then Pricing policies , and in the SAI.  Additional reductions and waivers of sales charges. In addition to the breakpoint discount methods described above, sales charges may be reduced or waived under certain circumstances and for certain categories of investors. For instance, an employer-sponsored retirement plan is eligible to purchase class A shares without sales charges if its plan administrator or dealer of record has entered into an agreement with Putnam Retail Management. Information about reductions and waivers of sales charges, including deferred sales charges, is included in the SAI. You may consult your financial representative or Putnam Retail Management for assistance. Prospectus 33 How do I sell or exchange fund shares? You can sell your shares back to the appropriate fund or exchange them for shares of another Putnam fund any day the NYSE is open, either through your financial representative or directly to the fund. Payment for redemption may be delayed until the fund collects the purchase price of shares, which may be up to 10 calendar days after the purchase date. Regarding exchanges, not all Putnam funds offer all classes of shares or may be open to new investors. If you exchange shares otherwise subject to a deferred sales charge, the transaction will not be subject to the deferred sales charge. When you redeem the shares acquired through the exchange, however, the redemption may be subject to the deferred sales charge, depending upon when you originally purchased the shares. The deferred sales charge will be computed using the schedule of any fund into or from which you have exchanged your shares that would result in your paying the highest deferred sales charge applicable to your class of shares. For purposes of computing the deferred sales charge, the length of time you have owned your shares will be measured from the date of original purchase and will not be affected by any subsequent exchanges among funds.  Selling or exchanging shares through your financial representative. Your representative must receive your request in proper form before the close of regular trading on the NYSE for you to receive that days NAV, less any applicable deferred sales charge. Your representative will be responsible for furnishing all necessary documents to Putnam Investor Services on a timely basis and may charge you for his or her services.  Selling or exchanging shares directly with the funds. Putnam Investor Services must receive your request in proper form before the close of regular trading on the NYSE in order to receive that days NAV, less any applicable deferred sales charge.  By mail. Send a letter of instruction signed by all registered owners or their legal representatives to Putnam Investor Services. If you have certificates for the shares you want to sell or exchange, you must return them unendorsed with your letter of instruction.  By telephone. You may use Putnams telephone redemption privilege to redeem shares valued at less than $100,000 unless you have notified Putnam Investor Services of an address change within the preceding 15 days, in which case other requirements may apply. Unless you indicate otherwise on the account application, Putnam Investor Services will be authorized to accept redemption instructions received by telephone. A telephone exchange privilege is currently available for amounts up to $500,000. Sale or exchange 34 Prospectus of shares by telephone is not permitted if there are certificates for your shares. The telephone redemption and exchange privileges may be modified or terminated without notice.  Via the Internet. You may also exchange shares via the Internet at putnam.com/individual.  Shares held through your employers retirement plan. For information on how to sell or exchange shares of a fund that were purchased through your employers retirement plan, including any restrictions and charges that the plan may impose, please consult your employer.  Additional requirements. In certain situations, for example, if you sell shares with a value of $100,000 or more, the signatures of all registered owners or their legal representatives must be guaranteed by a bank, broker-dealer or certain other financial institutions. In addition, Putnam Investor Services usually requires additional documents for the sale of shares by a corporation, partnership, agent or fiduciary, or surviving joint owner. For more information concerning Putnams signature guarantee and documentation requirements, contact Putnam Investor Services. Each fund also reserves the right to revise or terminate the exchange privilege, limit the amount or number of exchanges or reject any exchange. The fund into which you would like to exchange may also reject your exchange. These actions may apply to all shareholders or only to those shareholders whose exchanges Putnam Management determines are likely to have a negative effect on the fund or other Putnam funds. Consult Putnam Investor Services before requesting an exchange. Ask your financial representative or Putnam Investor Services for prospectuses of other Putnam funds. Some Putnam funds are not available in all states. Deferred sales charges for class B, class C and certain class A and class M shares If you sell (redeem) class B shares within six years of purchase, you will generally pay a deferred sales charge according to the following schedule: Year after purchase 1 2 3 4 5 6 7+ Charge 5% 4% 3% 3% 2% 1% 0% A deferred sales charge of 1.00% will apply to class C shares if redeemed within one year of purchase. Unless otherwise agreed with Putnam Retail Management, class A shares that are part of a purchase of $1 million or more (other than by a qualified retirement plan) will be subject to a 1.00% deferred sales charge if redeemed within nine months of purchase. A deferred sales charge of 0.65% may apply to class M shares purchased without a sales charge for certain rollover IRA accounts if redeemed within one year ofpurchase. Prospectus 35 Deferred sales charges will be based on the lower of the shares cost and current NAV. Shares not subject to any charge will be redeemed first, followed by shares held longest. You may sell shares acquired by reinvestment of distributions without a charge at any time.  Payment information. A fund generally sends you payment for your shares the business day after your request is received. Under unusual circumstances, the fund may suspend redemptions, or postpone payment for more than seven days, as permitted by federal securities law. You will not receive interest on uncashed redemption checks.  Redemption by a fund. If you own fewer shares than the minimum set by the Trustees (presently 20 shares), a fund may redeem your shares without your permission and send you the proceeds after providing you with at least 60days notice to attain the minimum. To the extent permitted by applicable law, each fund may also redeem shares if you own more than a maximum amount set by the Trustees. There is presently no maximum, but the Trustees could set a maximum that would apply to both present and futureshareholders. Policy on excessive short-term trading  Risks of excessive short-term trading. Excessive short-term trading activity may reduce a funds performance and harm all fund shareholders by interfering with portfolio management, increasing each funds expenses and diluting the funds net asset value. Depending on the size and frequency of short-term trades in each funds shares, the fund may experience increased cash volatility, which could require the fund to maintain undesirably large cash positions or buy or sell portfolio securities it would not have bought or sold otherwise. The need to execute additional portfolio transactions due to these cash flows may also increase each funds brokerage and administrative costs and, for investors in taxable accounts, may increase the taxable distributions received from the fund. Because each fund invests in foreign securities, their performance may be adversely impacted and the interests of longer-term shareholders may be diluted as a result of time-zone arbitrage, a short-term trading practice that seeks to exploit changes in the value of a funds investments that result from events occurring after the close of the foreign markets on which the investments trade, but prior to the later close of trading on the NYSE, the time as of which a fund determines its net asset value. If an arbitrageur is successful, he or she may dilute the interests of other shareholders by trading shares at prices that do not fully reflect their fair value. 36 Prospectus Because each fund invests in securities that may trade infrequently or may be more difficult to value, such as lower-rated bonds and securities of smaller companies, it may be susceptible to trading by short-term traders who seek to exploit perceived price inefficiencies in the funds investments. In addition, the market for these securities may at times show market momentum, in which positive or negative performance may continue from one day to the next for reasons unrelated to the fundamentals of the issuer. Short-term traders may seek to capture this momentum by trading frequently in each funds shares, which will reduce a funds performance and may dilute the interests of other shareholders. Because lower-rated debt and securities of smaller companies may be less liquid than higher-rated debt or securities of larger companies, respectively, each fund may also be unable to buy or sell these securities at desirable prices when the need arises (for example, in response to volatile cash flows caused by short-term trading). Similar risks may apply if a fund holds other types of less liquid securities.  Fund policies. In order to protect the interests of long-term shareholders of each fund, Putnam Management and each funds Trustees have adopted policies and procedures intended to discourage excessive short-term trading. Each fund seeks to discourage excessive short-term trading by using fair value pricing procedures to value investments under some circumstances. In addition, Putnam Management monitors activity in those shareholder accounts about which it possesses the necessary information in order to detect excessive short-term trading patterns and takes steps to deter excessive short-term traders.  Account monitoring. Putnam Managements Compliance Department currently uses multiple reporting tools to monitor activity in retail customer accounts for which Putnam Investor Services maintains records. This review is based on each funds internal parameters for detecting excessive short-term trading, which consider the number of round trip transactions above a specified dollar amount within a specified period of time. These parameters may change from time to time. If a monitored account engages in short-term trading that Putnam Management or a fund considers to be excessive or inappropriate, Putnam Management will issue the investor and his or her financial intermediary, if any, a written warning. Continued excessive short-term trading activity by an investor or intermediary that has received a warning may lead to the termination of the exchange privilege. Each fund also reserves the right to terminate the exchange privilege without a warning. In addition, Putnam Management will also communicate instances of excessive short-term trading to the compliance staff of an investors broker, if one is identified. Prospectus 37  Account restrictions. In addition to enforcing these exchange parameters, Putnam Management and each fund reserve the right to reject or restrict purchases or exchanges for any reason. Putnam Management or each of the funds may determine that an investors trading activity is excessive or otherwise potentially harmful based on various factors, including an investors or financial intermediarys trading history in a fund, other Putnam funds or other investment products, and may aggregate activity in multiple accounts under common ownership or control. If a fund identifies an investor or intermediary as a potential excessive trader, it may, among other things, require further trades to be submitted by mail rather than by phone or over the Internet, impose limitations on the amount, number, or frequency of future purchases or exchanges, or temporarily or permanently bar the investor or intermediary from investing in the fund or other Putnam funds. Each of the funds may take these steps in its discretion even if the investors activity may not have been detected by each particular funds current monitoring parameters.  Limitations on the funds policies. There is no guarantee that a fund will be able to detect excessive short-term trading in all accounts. For example, Putnam Management currently does not have access to suffi cient information to identify each investors trading history, and in certain circumstances there are operational or technological constraints on its ability to enforce the funds policies. In addition, even when Putnam Management has sufficient information, its detection methods may not capture all excessive short-term trading. In particular, many purchase, redemption and exchange orders are received from financial intermediaries that hold omnibus accounts with a fund. Omnibus accounts, in which shares are held in the name of an intermediary on behalf of multiple beneficial owners, are a common form of holding shares among retirement plans and financial intermediaries such as brokers, advisers and third-party administrators. The funds are generally not able to identify trading by a particular beneficial owner within an omnibus account, which makes it difficult or impossible to determine if a particular shareholder is engaging in excessive short-term trading. Putnam Management monitors aggregate cash flows in omnibus accounts on an ongoing basis. If high cash flows or other information indicate that excessive short-term trading may be taking place, Putnam Management will contact the financial intermediary, plan sponsor or recordkeeper that maintains accounts for the underlying beneficial owner and attempt to identify and remedy any excessive trading. However, each funds ability to monitor and deter excessive short-term traders in omnibus accounts ultimately depends on the capabilities and cooperation of these third-party financial firms. A financial intermediary or plan sponsor may impose different or additional limits on short-term trading. 38 Prospectus Distribution plans and payments to dealers Putnam funds are distributed primarily through dealers (including any broker, dealer, bank, bank trust department, registered investment advisor, financial planner, retirement plan administrator, and any other institution having a selling, services, or any similar agreement with Putnam Retail Management or one of its affiliates). In order to pay for the marketing of fund shares and services provided to shareholders, each fund has adopted distribution and service (12b-1) plans, which increase the annual operating expenses you pay each year in certain share classes, as shown in the table of annual fund operating expenses in the section Fund summaries  Fees and expenses . Putnam Retail Management and its affiliates also make additional payments to dealers that do not increase your fund expenses, as described below.  Distribution and service (12b-1) plans. Each funds 12b-1 plans provide for payments at annual rates (based on average net assets) of up to 0.35% on class A shares and 1.00% on class B, class C, class M and class R shares. The Trustees currently limit payments on class A, class M and class R shares to 0.25%, 0.75% and 0.50% of average net assets, respectively. Because these fees are paid out of a funds assets on an ongoing basis, they will increase the cost of your investment. The higher fees for class B, class C, class M and classR shares may cost you more over time than paying the initial sales charge for class A shares. Because class C and class M shares, unlike class B shares, do not convert to class A shares, class C and class M shares may cost you more over time than class B shares. Class R shares will generally be less expensive than class B shares for shareholders who are eligible to purchase either class. Class Y shares, for shareholders who are eligible to purchase them, will be less expensive than other classes of shares because they do not bear sales charges or 12b-1 fees.  Payments to dealers. If you purchase your shares through a dealer, your dealer generally receives payments from Putnam Retail Management representing some or all of the sales charges and distribution and service (12b-1) fees, if any, shown in the tables under the heading Fund summaries  Fees and expenses at the front of this prospectus. Putnam Retail Management and its affiliates also pay additional compensation to selected dealers in recognition of their marketing support and/or program servicing (each of which is described in more detail below). These payments may create an incentive for a dealer firm or its representatives to recommend or offer shares of the funds or other Putnam funds to its customers. These additional payments are made by Putnam Retail Management and its affiliates and do not increase the amount paid by you or a fund as shown under the heading Fund summaries  Fees and expenses . Prospectus 39 The additional payments to dealers by Putnam Retail Management and its affiliates are generally based on one or more of the following factors: average net assets of a fund attributable to that dealer, sales or net sales of a fund attributable to that dealer, or reimbursement of ticket charges (fees that a dealer firm charges its representatives for effecting transactions in fund shares), or on the basis of a negotiated lump sum payment for servicesprovided. Marketing support payments, which are generally available to most dealers engaging in significant sales of Putnam fund shares, are not expected, with certain limited exceptions, to exceed 0.085% of the average assets of Putnams retail mutual funds attributable to that dealer on an annual basis. These payments are made for marketing support services provided by the dealers, including business planning assistance, educating dealer personnel about the Putnam funds and shareholder financial planning needs, placement on the dealers preferred or recommended fund company list, and access to sales meetings, sales representatives and management representatives of thedealer. Program servicing payments, which are paid in some instances to dealers in connection with investments in a fund by retirement plans and other investment programs, are not expected, with certain limited exceptions, to exceed 0.20% of the total assets in the program on an annual basis. These payments are made for program services provided by the dealer, including participant recordkeeping, reporting, or transaction processing, as well as services rendered in connection with fund/investment selection and monitoring, employee enrollment and education, plan balance rollover or separation, or other similar services. You can find a list of all dealers to which Putnam made marketing support and/or program servicing payments in 2010 in the SAI, which is on file with the SEC and is also available on Putnams Web site at putnam.com. You can also find other details in the SAI about the payments made by Putnam Retail Management and its affiliates and the services provided by your dealer. Your dealer may charge you fees or commissions in addition to those disclosed in this prospectus. You can also ask your dealer about any payments it receives from Putnam Retail Management and its affi liates and any services your dealer provides, as well as about fees and/or commissions it charges.  Other payments. Putnam Retail Management and its affi liates may make other payments (including payments in connection with educational seminars or conferences) or allow other promotional incentives to dealers to the extent permitted by SEC and NASD (as adopted by FINRA) rules and by other 40 Prospectus applicable laws and regulations. The funds transfer agent may also make payments to certain dealers in recognition of subaccounting or other services they provide to shareholders or plan participants who invest in a fund or other Putnam funds through their retirement plan. See the discussion in the SAI under the heading Management  Investor Servicing Agent for more details. Fund distributions and taxes The Growth Portfolio, Balanced Portfolio and Conservative Portfolio normally distribute any net investment income annually, quarterly and monthly, respectively, and any net realized capital gains annually. You may choose to reinvest distributions from net investment income, capital gains or both in additional shares of the respective fund or other Putnam funds, or you may receive them in cash in the form of a check or an electronic deposit to your bank account. If you do not select an option when you open your account, all distributions will be reinvested. If you choose to receive distributions in cash, but correspondence from the fund or Putnam Investor Services is returned as undeliverable, the distribution option on your account may be converted to reinvest future distributions in the applicable fund. You will not receive interest on uncashed distribution checks. For shares purchased through your employers retirement plan, the terms of the plan will govern how the plan may receive distributions from a fund. For federal income tax purposes, distributions of net investment income are generally taxable to you as ordinary income. Taxes on distributions of capital gains are determined by how long a fund owned the investments that generated them, rather than by how long you have owned your shares. Properly designated distributions of gains from investments that the funds owned for more than one year are generally taxable to you as long-term capital gains. Distributions of gains from investments that the funds owned for one year or less and gains on the sale of bonds characterized as market discount are generally taxable to you as ordinary income. For taxable years beginning before January 1, 2013, properly designated distributions of qualified dividend income are taxable at the rate applicable to long-term capital gains provided that both you and the fund meet certain holding period and other requirements. Distributions are taxable in the manner described in this paragraph whether you receive them in cash or reinvest them in additional shares of this fund or other Putnam funds. Prospectus 41 Distributions by a fund to retirement plans that qualify for tax-exempt treatment under federal income tax laws will not be taxable. Special tax rules apply to investments through such plans. You should consult your tax advisor to determine the suitability of a fund as an investment through such a plan and the tax treatment of distributions (including distributions of amounts attributable to an investment in a fund) from such a plan. Unless you are investing through a tax-advantaged retirement account (such as an IRA), you should consider avoiding a purchase of fund shares shortly before a fund makes a distribution because doing so may cost you money in taxes. Distributions are taxable to you even if they are paid from income or gains earned by the funds before your investment (and thus were included in the price you paid). Contact your financial representative or Putnam to find out the distribution schedule for your fund. A funds investments in certain debt obligations may cause the fund to recognize taxable income in excess of the cash generated by such obligations. Thus, a fund could be required at times to liquidate other investments in order to satisfy its distribution requirements. A funds investments in foreign securities, if any, may be subject to foreign withholding taxes. In that case, a funds return on those investments would be decreased. Shareholders generally will not be entitled to claim a credit or deduction with respect to these foreign taxes. In addition, a funds investment in foreign securities or foreign currencies may increase or accelerate the funds recognition of ordinary income and may affect the timing or amount of a funds distributions. A funds use of derivatives, if any, may affect the amount, timing and character of distributions to shareholders and, therefore, may increase the amount of taxes payable by shareholders. Any gain resulting from the sale or exchange of your shares generally also will be subject to tax. The above is a general summary of the tax implications of investing in a fund. Please refer to the SAI for further details. You should consult your tax advisor for more information on your own tax situation, including possible foreign, state and local taxes. 42 Prospectus Financial highlights The financial highlights tables are intended to help you understand a funds recent financial performance. Certain information reflects financial results for a single fund share. The total returns represent the rate that an investor would have earned or lost on an investment in a fund, assuming reinvestment of all dividends and distributions. This information has been derived from each funds financial statements, which have been audited by PricewaterhouseCoopers LLP. Its report and the funds financial statements are included in the funds annual report to shareholders, which is available upon request. Prospectus 43 Financial highlights (For a common share outstanding throughout the period) Putnam Asset Allocation: Growth Portfolio INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Net asset Net realized From Ratio of investment value, Net invest- and unrealized Total from From net realized Total Non-recurring Total return at Net assets, expenses income (loss) beginning ment income gain (loss) on investment net investment gain on distribu- Redemption reimburse- Net asset value, net asset value end of period to average to average Portfolio Period ended of period (loss) a investments operations income investments tions fees e ments end of period (%) b (in thousands) netassets (%) c netassets (%) turnover (%) h Class A September 30, 2010 .20 .98 (.49)    e,f 1.20 1.79 115.92 September 30, 2009 .19 (.07) (.39)    e,i 1.22 d,j 2.09 d 130.14 September 30, 2008 .28 (3.82) (.16) (.14)   1.13 d 2.08 d 112.72 September 30, 2007 .22 1.68 (.08)    1.14 d 1.52 d 80.70 September 30, 2006 .19 g 1.26 (.10)    12.19 g 1.14 d,g 1.51 d,g 85.02 Class B September 30, 2010 .11 .97 (.41)    e,f 1.95 1.03 115.92 September 30, 2009 .12 (.04) (.28)    e,i 1.97 d,j 1.34 d 130.14 September 30, 2008 .17 (3.74) (.04) (.14)   1.88 d 1.30 d 112.72 September 30, 2007 .11 1.64      1.89 d .76 d 80.70 September 30, 2006 .09 g 1.24 (.01)    11.37 g 1.89 d,g .75 d,g 85.02 Class C September 30, 2010 .11 .93 (.41)    e,f 1.95 1.04 115.92 September 30, 2009 .12 (.04) (.29)    e,i 1.97 d,j 1.34 d 130.14 September 30, 2008 .17 (3.68) (.06) (.14)   1.88 d 1.31 d 112.72 September 30, 2007 .11 1.61  e   e   1.89 d .77 d 80.70 September 30, 2006 .09 g 1.22 (.02)    11.38 g 1.89 d,g .76 d,g 85.02 Class M September 30, 2010 .14 .96 (.44)    e,f 1.70 1.28 115.92 September 30, 2009 .14 (.05) (.32)    e,i 1.72 d,j 1.58 d 130.14 September 30, 2008 .21 (3.75) (.09) (.14)   1.63 d 1.57 d 112.72 September 30, 2007 .14 1.65 (.02)    1.64 d 1.00 d 80.70 September 30, 2006 .12 g 1.24 (.04)    11.60 g 1.64 d,g 1.00 d,g 85.02 Class R September 30, 2010 .17 .95 (.47)    e,f 1.45 1.54 115.92 September 30, 2009 .17 (.08) (.37)    e,i 1.47 d,j 1.85 d 130.14 September 30, 2008 .25 (3.80) (.11) (.14)   1.38 d 1.88 d 112.72 September 30, 2007 .18 1.66 (.06)    1.39 d 1.28 d 80.70 September 30, 2006 .17 g 1.23 (.09)    11.85 g 1.39 d,g 1.31 d,g 85.02 Class Y September 30, 2010 .23 .98 (.51)    e,f .95 2.02 115.92 September 30, 2009 .22 (.09) (.43)    e,i .97 d,j 2.41 d 130.14 September 30, 2008 .32 (3.85) (.19) (.14)   .88 d 2.30 d 112.72 September 30, 2007 .26 1.69 (.11)    .89 d 1.75 d 80.70 September 30, 2006 .22 g 1.27 (.13)    12.40 g .89 d,g 1.73 d,g 85.02 See notes to financial highlights at the end of this section. 44 Prospectus Prospectus 45 Financial highlights (Continued) a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and brokerage/service arrangements. d Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to September 30, 2009, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets September 30, 2009 0.07% September 30, 2008 0.02 September 30, 2007 0.01 September 30, 2006 0.01 e Amount represents less than $0.01 per share. f Reflects a non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (the SEC) and Prudential Securities, Inc., which amounted to less than $0.01 per share outstanding as of March 30, 2010. g Reflects a non-recurring reimbursement from Putnam Investments relating to the calculation of certain amounts paid by the fund to Putnam in previous years for transfer agent services, which amounted to $0.01 per share and 0.07% of average net assets for the period ended September 30, 2006. h Portfolio turnover excludes dollar roll transactions. i Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Millennium Partners, L.P., Millennium Management, L.L.C., and Millennium International Management, L.L.C., which amounted to less than $0.01 per share outstanding as of June 23, 2009. j Includes interest accrued in connection with certain terminated derivative contracts, which amounted to less than 0.01% of average net assets as of September 30, 2009. 46 Prospectus This page intentionally left blank. Prospectus 47 Financial highlights (For a common share outstanding throughout the period) Putnam Asset Allocation: Balanced Portfolio INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of expenses to average Ratio of netassets Ratio of net Net asset Net realized expenses excluding investment value, and unrealized Total from From Total return Net assets, to average interest income (loss) beginning Net investment gain (loss) on investment net investment Total Redemption Net asset value, at net asset end of period netassets expense to average Portfolio Period ended of period income (loss) a investments operations income distributions fees e end of period value (%) b (in thousands) (%) c,d (%) c,d netassets (%) d turnover (%) h Class A September 30, 2010 .27 .94 (.56)  1.10 1.10 2.71 137.77 September 30, 2009 .21 .05 f (.45)  1.23 i 1.13 2.54 200.58 September 30, 2008 .36 (2.81) (.28)  1.09 1.09 3.07 123.63 September 30, 2007 .27 .83 (.22)  1.06 1.06 2.19 106.89 September 30, 2006 .23 g .82 (.23)  9.64 g 1.00 g 1.00 g 2.04 g 90.03 Class B September 30, 2010 .20 .93 (.48)  1.85 1.85 1.97 137.77 September 30, 2009 .14 .07 f (.39)  1.98 i 1.88 1.76 200.58 September 30, 2008 .27 (2.78) (.19)  1.84 1.84 2.30 123.63 September 30, 2007 .18 .83 (.13)  1.81 1.81 1.43 106.89 September 30, 2006 .14 g .83 (.15)  8.88 g 1.75 g 1.75 g 1.28 g 90.03 Class C September 30, 2010 .19 .92 (.48)  1.85 1.85 1.96 137.77 September 30, 2009 .15 .04 f (.39)  1.98 i 1.88 1.79 200.58 September 30, 2008 .27 (2.76) (.19)  1.84 1.84 2.32 123.63 September 30, 2007 .18 .82 (.13)  1.81 1.81 1.43 106.89 September 30, 2006 .14 g .80 (.15)  8.72 g 1.75 g 1.75 g 1.29 g 90.03 Class M September 30, 2010 .22 .93 (.50)  1.60 1.60 2.20 137.77 September 30, 2009 .17 .05 f (.41)  1.73 i 1.63 2.04 200.58 September 30, 2008 .30 (2.80) (.22)  1.59 1.59 2.58 123.63 September 30, 2007 .21 .83 (.16)  1.56 1.56 1.68 106.89 September 30, 2006 .17 g .82 (.17)  9.11 g 1.50 g 1.50 g 1.54 g 90.03 Class R September 30, 2010 .25 .92 (.53)  1.35 1.35 2.45 137.77 September 30, 2009 .19 .04 f (.43)  1.48 i 1.38 2.31 200.58 September 30, 2008 .33 (2.79) (.26)  1.34 1.34 2.83 123.63 September 30, 2007 .24 .83 (.17)  1.31 1.31 1.95 106.89 September 30, 2006 .22 g .79 (.21)  9.25 g 1.25 g 1.25 g 1.87 g 90.03 Class Y September 30, 2010 .30 .94 (.58)  .85 .85 2.99 137.77 September 30, 2009 .24 .03 f (.47)  .98 i .88 2.88 200.58 September 30, 2008 .39 (2.81) (.31)  .84 .84 3.33 123.63 September 30, 2007 .30 .84 (.26)  .81 .81 2.43 106.89 September 30, 2006 .26 g .82 (.26)  9.89 g .75 g .75 g 2.28 g 90.03 See notes to financial highlights at the end of this section. 48 Prospectus Prospectus 49 Financial highlights (Continued) a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and brokerage/service arrangements. d Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to September 30, 2009, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets September 30, 2010 0.02% September 30, 2009 0.12 September 30, 2008 <0.01 September 30, 2007 0.01 September 30, 2006 0.01 e Amount represents less than $0.01 per share. f The amount shown for a share outstanding does not correspond with the aggregate net gain (loss) on investments for the period due to the timing of sales and repurchases of shares in relation to fluctuating market values of the investments of the fund. g Reflects a non-recurring reimbursement from Putnam Investments relating to the calculation of certain amounts paid by the fund to Putnam in previous years for transfer agent services, which amounted to $0.01 per share and 0.08% of average net assets for the period ended September 30, 2006. h Portfolio turnover excludes dollar roll transactions. i Includes interest accrued in connection with certain terminated derivative contracts, which amounted to 0.10% of average net assets as of September 30, 2009. 50 Prospectus This page intentionally left blank. Prospectus 51 Financial highlights (For a common share outstanding throughout the period) Putnam Asset Allocation: Conservative Portfolio INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of expenses to average Ratio of net Net asset Net Net realized Ratio of netassets investment value, investment and unrealized Total from From Total return at Net assets, expenses excluding inter- income (loss) beginning income gain (loss) on investment net investment Total Redemption Non-recurring Net asset value, net asset value end of period to average est expense to average Portfolio Period ended of period (loss) a investments operations income distributions fees e reimbursements end of period (%) b (in thousands) netassets (%) c,d (%) c,d netassets (%) d turnover (%) g Class A September 30, 2010 .28 .69 (.49)   1.05 1.05 3.21 196.42 September 30, 2009 .22 .35 (.32)   e,h 1.28 i 1.17 3.00 292.22 September 30, 2008 .38 (1.54) (.33)   1.15 1.15 4.06 170.35 September 30, 2007 .30 .25 (.30)   1.15 1.15 3.09 150.59 September 30, 2006 .28 f .31 (.33)   6.46 f 1.06 f 1.06 f 2.95 f 133.41 Class B September 30, 2010 .22 .68 (.42)   1.80 1.80 2.49 196.42 September 30, 2009 .17 .36 (.26)   e,h 2.03 i 1.92 2.24 292.22 September 30, 2008 .31 (1.53) (.26)   1.90 1.90 3.31 170.35 September 30, 2007 .23 .24 (.22)   1.90 1.90 2.36 150.59 September 30, 2006 .20 f .31 (.26)   5.61 f 1.81 f 1.81 f 2.21 f 133.41 Class C September 30, 2010 .21 .67 (.42)   1.80 1.80 2.45 196.42 September 30, 2009 .17 .34 (.26)   e,h 2.03 i 1.92 2.25 292.22 September 30, 2008 .31 (1.53) (.26)   1.90 1.90 3.31 170.35 September 30, 2007 .23 .26 (.22)   1.90 1.90 2.34 150.59 September 30, 2006 .20 f .31 (.26)   5.64 f 1.81 f 1.81 f 2.20 f 133.41 Class M September 30, 2010 .24 .67 (.44)   1.55 1.55 2.73 196.42 September 30, 2009 .19 .35 (.28)   e,h 1.78 i 1.67 2.55 292.22 September 30, 2008 .33 (1.53) (.28)   1.65 1.65 3.55 170.35 September 30, 2007 .25 .25 (.25)   1.65 1.65 2.59 150.59 September 30, 2006 .23 f .30 (.28)   5.86 f 1.56 f 1.56 f 2.45 f 133.41 Class R September 30, 2010 .26 .72 (.46)   1.30 1.30 2.94 196.42 September 30, 2009 .21 .39 (.30)   e,h 1.53 i 1.42 2.71 292.22 September 30, 2008 .34 (1.53) (.31)   1.40 1.40 3.66 170.35 September 30, 2007 .28 .27 (.27)   1.40 1.40 2.84 150.59 September 30, 2006 .26 f .34 (.31)   6.49 f 1.31 f 1.31 f 2.70 f 133.41 Class Y September 30, 2010 .31 .68 (.51)   .80 .80 3.45 196.42 September 30, 2009 .25 .37 (.34)   e,h 1.03 i .92 3.29 292.22 September 30, 2008 .40 (1.54) (.35)   .90 .90 4.30 170.35 September 30, 2007 .33 .25 (.32)   .90 .90 3.34 150.59 September 30, 2006 .30 f .31 (.35)   6.75 f .81 f .81 f 3.20 f 133.41 See notes to financial highlights at the end of this section. 52 Prospectus Prospectus 53 Financial highlights (Continued) a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and brokerage/service arrangements. d Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to September 30, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets September 30, 2010 0.02% September 30, 2009 0.05 September 30, 2008 0.01 September 30, 2007 0.01 September 30, 2006 0.03 e Amount represents less than $0.01 per share. f Reflects a non-recurring reimbursement from Putnam Investments relating to the calculation of certain amounts paid by the fund to Putnam in previous years for transfer agent services, which amounted to $0.01 per share and 0.10% of average net assets for the period ended September 30, 2006. g Portfolio turnover excludes dollar roll transactions. h Reflects a non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (SEC) and Bear, Stearns & Co., Inc. which amounted to less than $0.01 per share outstanding as of May 31, 2009. i Includes interest accrued in connection with certain terminated derivative contracts, which amounted to 0.11% of average net assets as of September 30, 2009. 54 Prospectus Make the most of your Putnam privileges The following services are available to you as a Putnam mutual fund shareholder. Systematic investment plan Invest as much as you wish. The amount you choose will be automatically transferred weekly, semi-monthly or monthly from your checking or savings account. Systematic withdrawal Make regular withdrawals monthly, quarterly, semiannually, or annually from your Putnam mutual fund account. Systematic exchange Transfer assets automatically from one Putnam account to another on a regular, prearranged basis. Exchange privilege Exchange money between Putnam funds. The exchange privilege allows you to adjust your investments as your objectives change. A signature guarantee is required for exchanges of more than $500,000 and shares of all Putnam funds may not be available to all investors. A short-term trading fee of 1.00% may apply to exchanges of certain fund shares within the time period specified in the applicable fund’s prospectus. Investors may not maintain, within the same fund, simultaneous plans for systematic investment or exchange (into the fund) and systematic withdrawal or exchange (out of the fund). These privileges are subject to change or termination. Many of these services can be accessed online at putnam.com. For more information about any of these services and privileges, call your financial representative or a Putnam customer service representative toll-free at 1-800-225-1581. Prospectus 55 For more information about Putnam Asset Allocation Funds The funds SAI and annual and semi-annual reports to shareholders include additional information about the funds. The SAI is incorporated by reference into this prospectus, which means it is part of this prospectus for legal purposes. The funds annual report discusses the market conditions and investment strategies that significantly affected each funds performance during its last fiscal year. You may get free copies of these materials, request other information about any Putnam fund, or make shareholder inquiries, by contacting your financial representative, by visiting Putnams Web site at putnam.com/individual, or by calling Putnam toll-free at 1-800-225-1581. You may review and copy information about a fund, including its SAI, at the Securities and Exchange Commissions Public Reference Room in Washington, D.C. You may call the Commission at 1-202-551-8090 for information about the operation of the Public Reference Room. You may also access reports and other information about the funds on the EDGAR Database on the Commissions Web site at http://www.sec.gov. You may get copies of this information, with payment of a duplication fee, by electronic request at the following E-mail address: publicinfo@sec.gov., or by writing the Commissions Public Reference Section, Washington, D.C. 20549-1520. You may need to refer to the funds file number. Putnam Investments One Post Office Square Boston, MA 02109 1-800-225-1581 Address correspondence to Putnam Investor Services P.O. Box 8383 Boston, MA 02266-8383 putnam.com File No. 811-7121 SP/11 FUND SYMBOLS CLASS A CLASS B CLASS C CLASS M CLASS R CLASS Y Growth Portfolio PAEAX PAEBX PAECX PAGMX PASRX PAGYX Balanced Portfolio PABAX PABBX AABCX PABMX PAARX PABYX Conservative Portfolio PACAX PACBX PACCX PACMX PACRX PACYX Putnam Asset Allocation: Growth Portfolio Putnam Asset Allocation: Balanced Portfolio Putnam Asset Allocation: Conservative Portfolio EACH A SERIES OF PUTNAM ASSET ALLOCATION FUNDS FORM N-1A PART B STATEMENT OF ADDITIONAL INFORMATION (SAI) January 30, 2011 This SAI is not a prospectus. If a fund has more than one form of current prospectus, each reference to the prospectus in this SAI shall include all of the funds prospectuses, unless otherwise noted. The SAI should be read together with the applicable prospectus. For a free copy of the funds annual report or a prospectus dated 1/30/11, as revised from time to time, call Putnam Investor Services at 1-800-225-1581, visit Putnams Web site at putnam.com or write Putnam Investor Services, P.O. Box 8383, Boston, MA 02266-8383. Part I of this SAI contains specific information about the funds. Part II includes information about these funds and the other Putnam funds. sai_6.pdf - 2011/01 sai_7.pdf - 2011/01 sai_8.pdf - 2011/01 I-1 Table of Contents PART I FUND ORGANIZATION AND CLASSIFICATION I-3 INVESTMENT RESTRICTIONS I-4 CHARGES AND EXPENSES I-5 PORTFOLIO MANAGERS I-23 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AND FINANCIAL STATEMENTS I-27 PART II HOW TO BUY SHARES II-1 DISTRIBUTION PLANS II-11 MISCELLANEOUS INVESTMENTS, INVESTMENT PRACTICES AND RISKS II-18 TAXES II-53 MANAGEMENT II-65 DETERMINATION OF NET ASSET VALUE II-83 INVESTOR SERVICES II-85 SIGNATURE GUARANTEES II-88 REDEMPTIONS II-89 SHAREHOLDER LIABILITY II-89 DISCLOSURE OF PORTFOLIO INFORMATION II-89 PROXY VOTING GUIDELINES AND PROCEDURES II-91 SECURITIES RATINGS II-91 CLAIMS - PAYING ABILITY RATINGS II-95 APPENDIX A- PROXY VOTING GUIDELINES OF THE PUTNAM FUNDS II-99 APPENDIX B- FINANCIAL STATEMENTS II-115 I-2 SAI PART I FUND ORGANIZATION AND CLASSIFICATION The funds are diversified series of Putnam Asset Allocation Funds, a Massachusetts business trust organized on November 4, 1993 (the "Trust"). A copy of the Agreement and Declaration of Trust, which is governed by Massachusetts law, is on file with the Secretary of The Commonwealth of Massachusetts. The Trust is an open-end management investment company with an unlimited number of authorized shares of beneficial interest. The Trustees may, without shareholder approval, create two or more series of shares representing separate investment portfolios. Any such series of shares may be divided without shareholder approval into two or more classes of shares having such preferences and special or relative rights and privileges as the Trustees determine. Each fund offers classes of shares with different sales charges and expenses. Each share has one vote, with fractional shares voting proportionally. All shares of the Trust will vote together as a single class without regard to series or classes of shares on all matters except, (i) when required by the Investment Company Act of 1940 or when the Trustees have determined that the matter affects the interests of one or more series or classes materially differently, shares will be voted by individual series or class; and (ii) when the Trustees have determined that the matter affects only the interest of one or more series or classes, only shareholders of that series or class shall be entitled to vote thereon. Shares are freely transferable, are entitled to dividends as declared by the Trustees, and, if a fund were liquidated, would receive the net assets of that fund. Each fund may suspend the sale of shares at any time and may refuse any order to purchase shares. Although each fund is not required to hold annual meetings of its shareholders, shareholders holding at least 10% of the outstanding shares entitled to vote have the right to call a meeting to elect or remove Trustees, or to take other actions as provided in the Agreement and Declaration of Trust. Each fund has voluntarily undertaken to hold a shareholder meeting at least every five years. The most recent shareholder meeting was in 2009. I-3 INVESTMENT RESTRICTIONS As fundamental investment restrictions, which may not be changed without a vote of a majority of the outstanding voting securities of a fund created under the Trust, each fund may not and will not: (1) Borrow money in excess of 33 1/3% of the value of its total assets (not including the amount borrowed) at the time the borrowing is made. (2) Underwrite securities issued by other persons except to the extent that, in connection with the disposition of its portfolio investments, it may be deemed to be an underwriter under certain federal securities laws. (3) Purchase or sell real estate, although it may purchase securities of issuers which deal in real estate, securities which are secured by interests in real estate, and securities which represent interests in real estate, and it may acquire and dispose of real estate or interests in real estate acquired through the exercise of its rights as a holder of debt obligations secured by real estate or interests therein. (4) Purchase or sell commodities, except as permitted by applicable law. (5) Make loans, except by purchase of debt obligations in which the fund may invest consistent with its investment policies (including without limitation debt obligations issued by other Putnam funds), by entering into repurchase agreements, or by lending its portfolio securities. (6) With respect to 75% of its total assets, invest in securities of any issuer if, immediately after such investment, more than 5% of the total assets of the fund (taken at current value) would be invested in the securities of such issuer; provided that this limitation does not apply to obligations issued or guaranteed as to interest or principal by the U.S. government or its agencies or instrumentalities or to securities issued by other investment companies. (7) With respect to 75% of its total assets, acquire more than 10% of the outstanding voting securities of any issuer. (8) Purchase securities if, as a result of such purchase, more than 25% of the funds total assets would be invested in any one industry. (Securities of the U.S. government or its agencies or instrumentalities, or of any foreign government or its agencies or instrumentalities, securities of supranational entities, and securities backed by the credit of a governmental entity are not considered to represent industries.) (9) Issue any class of securities which is senior to the funds shares of beneficial interest, except for permitted borrowings. I-4 The Investment Company Act of 1940 provides that a "vote of a majority of the outstanding voting securities" of the fund means the affirmative vote of the lesser of (1) more than 50% of the outstanding fund shares, or (2) 67% or more of the shares present at a meeting if more than 50% of the outstanding fund shares are represented at the meeting in person or by proxy. The following non-fundamental investment policies may be changed by the Trustees without shareholder approval: (1) The fund will not invest in (a) securities which are not readily marketable, (b) securities restricted as to resale (excluding securities determined by the Trustees of the Trust (or the person designated by the Trustees of the relevant fund to make such determinations) to be readily marketable), and (c) repurchase agreements maturing in more than seven days, if, as a result, more than 15% of the funds net assets (taken at current value) would be invested in securities described in (a), (b) and (c). (2) The fund will not acquire any securities of registered open-end investment companies or registered unit investment trusts in reliance on Sections 12(d)(1)(F) or (G) of the Investment Company Act of 1940, as amended. All percentage limitations on investments (other than pursuant to non-fundamental restriction (1)) will apply at the time of the making of an investment and shall not be considered violated unless an excess or deficiency occurs or exists immediately after and as a result of such investment. CHARGES AND EXPENSES Management fees Under a management contract effective January 1, 2010, the funds pay a monthly fee to Putnam Investment Management, LLC (Putnam Management), the funds investment manager, at an annual rate (as a percentage of a funds average net assets for the month) that varies based on the average of the aggregate net assets of all open-end funds sponsored by Putnam Management (excluding the net assets of funds investing in, or invested in by, other Putnam open-end funds, such as Putnam Global Sector Fund, Putnam RetirementReady® Funds and Putnam Money Market Liquidity Fund to the extent necessary to avoid double-counting of net assets) (Total Open-End Mutual Fund Average Net Assets), as determined at the close of each business day during the month, as set forth below: I-5 GROWTH PORTFOLIO 0.750% of the first $5 billion of Total Open-End Mutual Fund Average Net Assets; 0.700% of the next $5 billion of Total Open-End Mutual Fund Average Net Assets; 0.650% of the next $10 billion of Total Open-End Mutual Fund Average Net Assets; 0.600% of the next $10 billion of Total Open-End Mutual Fund Average Net Assets; 0.550% of the next $50 billion of Total Open-End Mutual Fund Average Net Assets; 0.530% of the next $50 billion of Total Open-End Mutual Fund Average Net Assets; 0.520% of the next $100 billion of Total Open-End Mutual Fund Average Net Assets; 0.515% of any excess thereafter. BALANCED PORTFOLIO CONSERVATIVE PORTFOLIO 0.680% of the first $5 billion of Total Open-End Mutual Fund Average Net Assets; 0.630% of the next $5 billion of Total Open-End Mutual Fund Average Net Assets; 0.580% of the next $10 billion of Total Open-End Mutual Fund Average Net Assets; 0.530% of the next $10 billion of Total Open-End Mutual Fund Average Net Assets; 0.480% of the next $50 billion of Total Open-End Mutual Fund Average Net Assets; 0.460% of the next $50 billion of Total Open-End Mutual Fund Average Net Assets; 0.450% of the next $100 billion of Total Open-End Mutual Fund Average Net Assets; 0.445% of any excess thereafter. Under each funds prior management contract dated August 3, 2007, the fund paid a quarterly fee to Putnam Management based on the average net assets of each fund, as determined at the close of each business day during the quarter, at the annual rate of: 0.70% of the first $500 million of average net assets of each series; 0.60% of the next $500 million of average net assets; 0.55% of the next $500 million of average net assets; 0.50% of the next $5 billion of average net assets; 0.475% of the next $5 billion of average net assets; 0.455% of the next $5 billion of average net assets; 0.44% of the next $5 billion of average net assets; and 0.43% of any excess over $21.5 billion. For the past three fiscal years, pursuant to the applicable management contract, each fund incurred the following fees: I-6 Amount of Amount management Management management fee would have been Fund name Fiscal year fee paid fee waived without waivers Growth Portfolio 2010 $10,307,695 $0 $10,307,695 2009 $8,299,036 $1,043,368 $9,342,404 2008 $13,569,842 $609,468 $14,179,310 Amount of Amount management Management management fee would have been Fund name Fiscal year fee paid fee waived without waivers Balanced Portfolio 2010 $7,483,887 $252,055 $7,735,942 2009 $6,599,813 $1,642,008 $8,241,821 2008 $12,338,988 $100,572 $12,439,560 Amount of Amount management Management management fee would have been Fund name Fiscal year fee paid fee waived without waivers Conservative Portfolio 2010 $5,440,716 $250,872 $5,691,588 2009 $5,272,306 $481,783 $5,754,089 2008 $6,911,038 $124,032 $7,035,070 The amount of management fee waived for the most recent fiscal year for the Balanced and Conservative Portfolios resulted from arrangements set forth in Fund-specific expense limitation below. Fund-specific expense limitation. Effective August 1, 2009 through July 31, 2010, Putnam Management and the Board of Trustees of each fund agreed to replace the Lipper category expense limitation applicable to all funds and the custom Lipper expense limitation applicable to certain funds with a new expense limitation arrangement under which Putnam Management waived management fees of the fund to the extent that the management fee would otherwise exceed 0.550% for the Balanced and Conservative Portfolios of each respective funds average net assets. Please see Management  The Management Contract in Part II of this SAI for a description of other expense limitations that may apply to a fund. Brokerage commissions I-7 The following table shows brokerage commissions paid during the fiscal years indicated: Fiscal Brokerage year commissions Growth Portfolio 2010 $2,984,852 2009 $3,164,369 2008 $3,739,005 Fiscal Brokerage year commissions Balanced Portfolio 2010 $1,739,037 2009 $2,051,800 2008 $2,176,290 Fiscal Brokerage year commissions Conservative Portfolio 2010 $958,918 2009 $1,019,941 2008 $973,795 The portfolio turnover rates for the Balanced and Conservative Portfolios 2010 fiscal year were lower than the portfolio turnover rates for the funds 2009 fiscal year due to lower trading volumes. Please see the Financial Highlights section of the funds most recent shareholder report for further information about the funds portfolio turnover over recent periods. The following table shows transactions placed with brokers and dealers during the most recent fiscal year to recognize research services received by Putnam Management and its affiliates: Dollar value Percentage of these of total Amount of Fund name transactions transactions commissions Growth Portfolio $1,477,371,655 7.6% $1,787,478 Balanced Portfolio $941,148,787 5.5% $1,023,477 Conservative Portfolio $506,844,456 4.0% $542,440 At the end of fiscal 2010, each fund held the following securities of its regular broker-dealers (or affiliates of such broker-dealers): Growth Portfolio Broker-dealers or affiliates Value of securities held I-8 Bank of America Corp. $3,049,452 Barclays PLC $4,833,825 Citigroup, Inc. $3,506,239 Credit Suisse Group $1,981,109 Goldman Sachs Group, Inc. (The) $2,268,721 JP Morgan Chase & Co. $4,884,026 Morgan Stanley $707,596 Balanced Portfolio Broker-dealers or affiliates Value of securities held Bank of America Corp. $2,289,452 Barclays PLC $2,672,771 Citigroup, Inc. $4,821,446 Credit Suisse Group $1,030,242 Goldman Sachs Group, Inc. (The) $3,212,281 JP Morgan Chase & Co. $4,526,642 Morgan Stanley $1,100,019 Conservative Portfolio Broker-dealers or affiliates Value of securities held Bank of America Corp. $1,276,403 Barclays PLC $1,549,241 Citigroup, Inc. $4,779,767 Credit Suisse Group $516,512 Goldman Sachs Group, Inc. (The) $3,909,640 JP Morgan Chase & Co. $1,928,662 Morgan Stanley $259,555 Administrative expense reimbursement The funds reimbursed Putnam Management for administrative services during fiscal 2010, including compensation of certain Trust officers and contributions to the Putnam Investments Profit Sharing Retirement Plan for their benefit, as follows: Total Portion of total reimbursement for reimbursement compensation and contributions I-9 Growth Portfolio $80,527 $68,563 Total Portion of total reimbursement for reimbursement compensation and contributions Balanced Portfolio $65,580 $55,837 Total Portion of total reimbursement for reimbursement compensation and contributions Conservative Portfolio $48,084 $40,940 Trustee responsibilities and fees The Trustees are responsible for generally overseeing the conduct of fund business. Subject to such policies as the Trustees may determine, Putnam Management furnishes a continuing investment program for the funds and makes investment decisions on their behalf. Subject to the control of the Trustees, Putnam Management also manages the funds other affairs and business. The table below shows the value of each Trustees holdings in each fund and in all of the Putnam funds as of December 31, 2010. I-10 Aggregate dollar range of shares Name of Trustee Dollar range of Growth held in all of the Putnam funds Portfolio shares owned overseen by Trustee Ravi Akhoury $1-$10,000 over $100,000 *Barbara M. Baumann $1-$10,000 over $100,000 Jameson A. Baxter over $100,000 over $100,000 Charles B. Curtis over $100,000 over $100,000 Robert J. Darretta $1-$10,000 over $100,000 Myra R. Drucker over $100,000 over $100,000 John A. Hill over $100,000 over $100,000 Paul L. Joskow $10,001-$50,000 over $100,000 Kenneth R. Leibler $1-$10,000 over $100,000 Robert E. Patterson $10,001-$50,000 over $100,000 George Putnam, III over $100,000 over $100,000 W. Thomas Stephens $1-$10,000 over $100,000 ** Robert L. Reynolds $1-$10,000 over $100,000 Aggregate dollar range of shares Name of Trustee Dollar range of Balanced held in all of the Putnam funds Portfolio shares owned overseen by Trustee Ravi Akhoury $1-$10,000 over $100,000 *Barbara M. Baumann $1-$10,000 over $100,000 Jameson A. Baxter over $100,000 over $100,000 Charles B. Curtis $1-$10,000 over $100,000 Robert J. Darretta $1-$10,000 over $100,000 Myra R. Drucker $50,001-$100,000 over $100,000 John A. Hill over $100,000 over $100,000 Paul L. Joskow over $100,000 over $100,000 Kenneth R. Leibler $1-$10,000 over $100,000 Robert E. Patterson $10,001-$50,000 over $100,000 George Putnam, III $10,001-$50,000 over $100,000 W. Thomas Stephens $1-$10,000 over $100,000 **Robert L. Reynolds $1-$10,000 over $100,000 Dollar range of Conservative Aggregate dollar range of shares I-11 Name of Trustee Portfolio shares owned held in all of the Putnam funds overseen by Trustee Ravi Akhoury $1-$10,000 over $100,000 *Barbara M. Baumann $1-$10,000 over $100,000 Jameson A. Baxter $10,001-$50,000 over $100,000 Charles B. Curtis $1-$10,000 over $100,000 Robert J. Darretta $1-$10,000 over $100,000 Myra R. Drucker $1-$10,000 over $100,000 John A. Hill over $100,000 over $100,000 Paul L. Joskow $1-$10,000 over $100,000 Kenneth R. Leibler $1-$10,000 over $100,000 Robert E. Patterson $10,001-$50,000 over $100,000 George Putnam, III $10,001-$50,000 over $100,000 W. Thomas Stephens $50,001-$100,000 over $100,000 **Robert L. Reynolds $1-$10,000 over $100,000 * Ms. Baumann was elected to the Board of Trustees on July 1, 2010. ** Trustee who is an interested person (as defined in the Investment Company Act of 1940) of the fund, Putnam Management and/or Putnam Retail Management. Mr. Reynolds is deemed an interested person by virtue of his positions as an officer of the fund, Putnam Management and/or Putnam Retail Management. Mr. Reynolds is the President and Chief Executive Officer of Putnam Investments, LLC and President of your fund and each of the other Putnam funds. None of the other Trustees is an interested person. Each independent Trustee of the fund receives an annual retainer fee and additional fee for each Trustees meeting attended. Independent Trustees also are reimbursed for expenses they incur relating to their services as Trustees. All of the current independent Trustees of the funds are Trustees of all the Putnam funds and receive fees for their services. I-12 The Trustees periodically review their fees to ensure that such fees continue to be appropriate in light of their responsibilities as well as in relation to fees paid to trustees of other mutual fund complexes. The Board Policy and Nominating Committee, which consists solely of independent Trustees of the funds, estimates that committee and Trustee meeting time, together with the appropriate preparation, requires the equivalent of at least three business days per Trustee meeting. The standing committees of the Board of Trustees, and the number of times each committee met during your funds most recently completed fiscal year, are shown in the table below: Audit and Compliance Committee 11 Board Policy and Nominating Committee 9 Brokerage Committee 7 Communications, Service and Marketing Committee+ 2 Contract Committee 12 Distributions Committee 10 Executive Committee 1 Investment Oversight Committees Investment Oversight Committee A 9 Investment Oversight Committee B 9 Investment Oversight Committee C+ 8 Investment Oversight Committee D+ 8 Investment Oversight Committee E+ 8 Investment Oversight Coordinating Committee+ 4 Pricing Committee 8 + As of July 1, 2010, the Boards committee structure changed, resulting in the elimination of these committees. The following tables shows the year each Trustee was first elected a Trustee of the Putnam funds, the fees paid to each Trustee by each fund for fiscal 2010, and the fees paid to each Trustee by all of the Putnam funds during calendar year 2010: COMPENSATION TABLES Growth Portfolio I-13 Pension or Estimated retirement annual Total Aggregate benefits benefits from compensation compensation accrued as all Putnam from all from the part of fund funds upon Putnam Trustees/Year fund expenses retirement(1) funds(2) Ravi Akhoury/2009 $7,678 N/A N/A $284,500 Barbara M. Baumann/2010(3) $1,168 N/A N/A $109,500 Jameson A. Baxter/1994(4) $7,813 $1,097 $110,500 $289,500 Charles B. Curtis/2001 $7,543 $761 $113,900 $279,500 Robert J. Darretta/2007 $7,813 N/A N/A $289,500 Myra R. Drucker/2004(4) $7,813 N/A N/A $289,500 John A. Hill/1985(4)(5) $9,154 $1,867 $161,700 $346,063 Paul L. Joskow/1997(4) $7,813 $733 $113,400 $289,500 Elizabeth T. Kennan/1992(4)(6) $6,645 $1,469 $108,000 $180,000 Kenneth R. Leibler/2006 $7,813 N/A N/A $289,500 Robert E. Patterson/1984 $7,813 $1,055 $106,500 $289,500 George Putnam, III/1984 $7,813 $965 $130,300 $289,500 W. Thomas Stephens/1997(7) $7,536 $841 $107,100 $289,500 Richard B. Worley/2004(6) $7,543 N/A N/A $279,500 Robert L. Reynolds/2008(8) N/A N/A N/A N/A I-14 Balanced Portfolio Pension or Estimated retirement annual Total Aggregate benefits benefits from compensation compensation accrued as all Putnam from all from the part of fund funds upon Putnam Trustees/Year fund expenses retirement(1) funds(2) Ravi Akhoury/2009 $6,271 N/A N/A $284,500 Barbara M. Baumann/2010(3) $966 N/A N/A $109,500 Jameson A. Baxter/1994(4) $6,381 $891 $110,500 $289,500 Charles B. Curtis/2001 $6,162 $618 $113,900 $279,500 Robert J. Darretta/2007 $6,381 N/A N/A $289,500 Myra R. Drucker/2004(4) $6,381 N/A N/A $289,500 John A. Hill/1985(4)(5) $7,476 $1,516 $161,700 $346,063 Paul L. Joskow/1997(4) $6,381 $595 $113,400 $289,500 Elizabeth T. Kennan/1992(4)(6) $5,415 $1,193 $108,000 $180,000 Kenneth R. Leibler/2006 $6,381 N/A N/A $289,500 Robert E. Patterson/1984 $6,381 $857 $106,500 $289,500 George Putnam, III/1984 $6,381 $783 $130,300 $289,500 W. Thomas Stephens/1997(7) $6,150 $684 $107,100 $289,500 Richard B. Worley/2004(6) $6,162 N/A N/A $279,500 Robert L. Reynolds/2008(8) N/A N/A N/A N/A I-15 Conservative Portfolio Pension or Estimated retirement annual Total Aggregate benefits benefits from compensation compensation accrued as all Putnam from all from the part of fund funds upon Putnam Trustees/Year fund expenses retirement(1) funds(2) Ravi Akhoury/2009 $4,511 N/A N/A $284,500 Barbara M. Baumann/2010(3) $749 N/A N/A $109,500 Jameson A. Baxter/1994(4) $4,587 $646 $110,500 $289,500 Charles B. Curtis/2001 $4,435 $448 $113,900 $279,500 Robert J. Darretta/2007 $4,587 N/A N/A $289,500 Myra R. Drucker/2004(4) $4,587 N/A N/A $289,500 John A. Hill/1985(4)(5) $5,382 $1,100 $161,700 $346,063 Paul L. Joskow/1997(4) $4,587 $432 $113,400 $289,500 Elizabeth T. Kennan/1992(4)(6) $3,838 $865 $108,000 $180,000 Kenneth R. Leibler/2006 $4,587 N/A N/A $289,500 Robert E. Patterson/1984 $4,587 $621 $106,500 $289,500 George Putnam, III/1984 $4,587 $568 $130,300 $289,500 W. Thomas Stephens/1997(7) $4,427 $495 $107,100 $289,500 Richard B. Worley/2004(6) $4,435 N/A N/A $279,500 Robert L. Reynolds/2008(8) N/A N/A N/A N/A (1) Estimated benefits for each Trustee are based on Trustee fee rates for calendar years 2003, 2004 and 2005. (2) As of December 31, 2010, there were 104 funds in the Putnam family. (3) Ms. Baumann was elected to the Board of Trustees of the Putnam funds on July 1, 2010. (4) Certain Trustees are also owed compensation deferred pursuant to a Trustee Compensation Deferral Plan. As of September 30, 2010, the total amounts of deferred compensation payable by each fund, including income earned on such amounts, to these Trustees were: I-16 Growth Portfolio: Ms. Baxter - $10,970; Ms. Drucker - $3,616; Mr. Hill - $39,743; Dr. Joskow - $9,779; and Dr. Kennan - $1,289. Balanced Portfolio: Ms. Baxter - $12,104; Ms. Drucker - $3,989; Mr. Hill - $43,848; Dr. Joskow - $10,790; and Dr. Kennan - $1,422. Conservative Portfolio: Ms. Baxter - $4,941; Ms. Drucker - $1,629; Mr. Hill - $17,901; Dr. Joskow - $4,405; and Dr. Kennan - $581. (5) Includes additional compensation to Mr. Hill for service as Chairman of the Trustees of the Putnam funds. (6) Dr. Kennan and Mr. Worley retired from the Board of Trustees of the Putnam funds on June 30, 2010 and December 14, 2010 respectively. Upon Dr. Kennans retirement, she became eligible to receive annual retirement benefit payments from the funds commencing on January 15, 2011. (7) Mr. Stephens, who retired from the Board of Trustees of the Putnam funds on March 31, 2008, was re-elected to the Board of Trustees on May 14, 2009. Upon his retirement, Mr. Stephens became entitled to receive annual retirement benefit payments from the funds commencing on January 15, 2009. In connection with his re-election to the Board of Trustees, Mr. Stephens has agreed to suspend the balance of his retirement benefit payments for the duration of his service as a Trustee. (8) Mr. Reynolds is an interested person of the fund, Putnam Management and/or Putnam Retail Management. Under a Retirement Plan for Trustees of the Putnam funds (the Plan), each Trustee who retires with at least five years of service as a Trustee of the funds is entitled to receive an annual retirement benefit equal to one-half of the average annual attendance and retainer fees paid to such Trustee for calendar years 2003, 2004 and 2005. This retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. A death benefit, also available under the Plan, ensures that the Trustee and his or her beneficiaries will receive benefit payments for the lesser of an aggregate period of (i) ten years, or (ii) such Trustees total years of service. The Plan Administrator (currently the Board Policy and Nominating Committee) may terminate or amend the Plan at any time, but no termination or amendment will result in a reduction in the amount of benefits (i) currently being paid to a Trustee at the time of such termination or amendment, or (ii) to which a current Trustee would have been entitled had he or she retired immediately prior to such termination or amendment. The Trustees have terminated the Plan with respect to any Trustee first elected to the board after 2003. I-17 For additional information concerning the Trustees, see Management in Part II of this SAI. Share ownership At December 31, 2010, the officers and Trustees of each fund as a group owned less than 1% of the outstanding shares of each class of each fund, and, except as noted below, no person owned of record or to the knowledge of each fund beneficially 5% or more of any class of shares of the fund. Growth Portfolio Class Shareholder name and address Percentage owned Edward D Jones & Co A Attn: Mutual Fund Shareholder Accounting 6.15% 201 Progress Pkwy Maryland Hts., MO 63043-3009 MLPF&S For The Sole Benefit of Its Customers C Attn Fund Administration 10.36% 4800 Deer Lake Dr. E Fl 3 Jacksonville, FL 32246-6484 Citigroup Global Markets 00109801250 C Attn Cindy Tempesta, 7 th Fl. 9.24% 333 West 34 th St. New York, NY 10001-2402 Wells Fargo Advisors Special Custody Account for the Exclusive Benefit of C Customer 6.91% 2801 Market St. Saint Louis, MO 63103-2523 M* Abelman Frayne Schwabb 401K Plan 6.67% Y* Electrical Workers of Local Union No. 369 Retirement Plan 17.41% Y** Putnam Investments Profit Sharing Plan 12.69% Y*** Retirement Ready 2030 Fund - Class A Shares 11.25% I-18 Class Shareholder name and address Percentage owned Y*** Retirement Ready 2035 Fund - Class A 8.32% Building Service Local 32B-J Supplemental Retirement Y* 6.92% Savings Plan Y*** Retirement Ready 2025 Fund - Class A 6.34% * The address for the name listed is: c/o Mercer Trust Company, as trustee or agent, Investors Way, Norwood, MA 02062. ** The address for the name listed is: c/o Orchard Trust Company, LLC, as trustee or agent, 8515 E. Orchard Road, Greenwood Village, CO 80111. *** The address for the name listed is: c/o Putnam Investments, One Post Office Square, Boston, MA 02109. Balanced Portfolio Class Shareholder name and address Percentage owned Edward D Jones & Co Attn: Mutual Fund Shareholder Accounting A 201 Progress Pkwy 5.36% Maryland Hts., MO 63043-3009 MLPF&S For The Sole Benefit of Its Customers Attn Fund Administration B 4800 Deer Lake Dr. E Fl 3 6.15% Jacksonville, FL 32246-6484 MLPF&S For The Sole Benefit of Its Customers Attn Fund Administration C 4800 Deer Lake Dr. E Fl 3 7.92% Jacksonville, FL 32246-6484 Wells Fargo Advisors Special Custody Account for the Exclusive Benefit of C Customer 6.03% 2801 Market St. Saint Louis, MO 63103-2523 I-19 Class Shareholder name and address Percentage owned Electrical Workers Local Union No. 369 Retirement Y* Plan 37.18% Y** Putnam Retirement Ready 2020 Fund  Class A shares 11.70% Y** Putnam Retirement Ready 2025 Fund  Class A shares 8.49% NFS LLC FBO FIIOC as Agent for Qualified Employee Benefit Plans Y 401K FINOPS-IC Funds 6.14% 100 Magellan Way # KW1C Covington, KY 41015-1987 Building Service Local 32B-J Supplemental Retirement Y* Savings Plan 5.19% Y** Putnam Retirement Ready 2015 Fund  Class A shares 5.00% * The address for the name listed is: c/o Mercer Trust Company, as trustee or agent, Investors Way, Norwood, MA 02062. ** The address for the name listed is: c/o Putnam Investments, One Post Office Square, Boston, MA 02109. Conservative Portfolio Class Shareholder name and address Percentage owned A* Iron Workers Local #17 Annuity Plan 5.16% MLPF&S For The Sole Benefit of Its Customers Attn Fund Administration B 4800 Deer Lake Dr. E Fl 3 8.39% Jacksonville, FL 32246-6484 I-20 Class Shareholder name and address Percentage owned Wells Fargo Advisors B Special Custody Account for the Exclusive Benefit of Customer 7.81% 2801 Market St. Saint Louis, MO 63103-2523 MLPF&S For The Sole Benefit of Its Customers C Attn Fund Administration 7.18% 4800 Deer Lake Dr. E Fl 3 Jacksonville, FL 32246-6484 Wells Fargo Advisors C Special Custody Account for the Exclusive Benefit of Customer 5.90% 2801 Market St. Saint Louis, MO 63103-2523 R* Haines & Company 401(k) Profit Sharing Plan 10.77% Electrical Workers Local Union No. 369 Retirement Y* Plan 88.24% Building Service Local 32B-J Supplemental Y* Retirement Savings Plan 5.34% * The address for the name listed is: c/o Mercer Trust Company, as trustee or agent, Investors Way, Norwood, MA 02062. Distribution fees During fiscal 2010, the funds paid the following 12b-1 fees to Putnam Retail Management: Class A Class B Class C Class M Class R Growth Portfolio $2,864,974 $1,890,733 $1,346,641 $224,481 $63,240 Balanced Portfolio $2,337,426 $1,237,412 $991,541 $171,015 $45,252 Conservative Portfolio $911,417 $347,989 $414,658 $67,262 $15,268 I-21 Class A sales charges and contingent deferred sales charges Putnam Retail Management received sales charges with respect to class A shares in the following amounts during the periods indicated: Total front- Sales charges retained by Contingent Fiscal end sales Putnam Retail Management deferred year charges after dealer concessions sales charges Growth Portfolio 2010 $1,938,221 $314,932 $2,099 2009 $1,707,378 $268,609 $434 2008 $4,910,635 $633,027 $5,622 Total front- Sales charges retained by Contingent Fiscal end sales Putnam Retail Management deferred year charges after dealer concessions sales charges Balanced Portfolio 2010 $1,191,104 $203,473 $0 2009 $1,023,856 $173,831 $2,033 2008 $2,909,879 $391,939 $13,335 Total front- Sales charges retained by Contingent Fiscal end sales Putnam Retail Management deferred year charges after dealer concessions sales charges Conservative Portfolio 2010 $478,180 $87,498 $46 2009 $416,701 $74,982 $723 2008 $914,802 $130,758 $2,589 Class B contingent deferred sales charges Putnam Retail Management received contingent deferred sales charges upon redemptions of class B shares in the following amounts during the periods indicated: I-22 Fiscal Contingent deferred year sales charges Growth Portfolio 2010 $229,230 2009 $321,496 2008 $494,665 Fiscal Contingent deferred year sales charges Balanced Portfolio 2010 $163,246 2009 $269,731 2008 $417,432 Fiscal Contingent deferred year sales charges Conservative Portfolio 2010 $37,024 2009 $80,662 2008 $117,529 Class C contingent deferred sales charges Putnam Retail Management received contingent deferred sales charges upon redemptions of class C shares in the following amounts during the periods indicated : Fiscal Contingent deferred year sales charges Growth Portfolio 2010 $8,369 2009 $12,600 2008 $42,549 I-23 Fiscal Contingent deferred year sales charges Balanced Portfolio 2010 $4,958 2009 $6,616 2008 $23,899 Fiscal Contingent deferred year sales charges Conservative Portfolio 2010 $2,145 2009 $6,190 2008 $12,899 Class M sales charges and contingent deferred sales charges Putnam Retail Management received sales charges with respect to class M shares in the following amounts during the periods indicated: Sales charges retained by Putnam Total front- Retail Management Fiscal end sales after dealer Contingent deferred year charges concessions sales charges Growth Portfolio 2010 $27,811 $4,822 $0 2009 $25,312 $4,183 $0 2008 $69,769 $10,565 $0 I-24 Sales charges retained by Putnam Total front- Retail Management Fiscal end sales after dealer Contingent deferred year charges concessions sales charges Balanced Portfolio 2010 $29,243 $5,355 $0 2009 $20,628 $3,271 $0 2008 $27,355 $3,285 $0 Sales charges retained by Putnam Total front- Retail Management Fiscal end sales after dealer Contingent deferred year charges concessions sales charges Conservative Portfolio 2010 $10,230 $1,905 $0 2009 $7,717 $1,849 $0 2008 $13,130 $1,859 $0 Investor servicing fees During the 2010 fiscal year, each fund incurred the following fees for investor servicing provided by Putnam Investor Services, Inc.: Growth Portfolio $4,224,323 Balanced Portfolio $3,434,874 Conservative Portfolio $2,080,194 I-25 PORTFOLIO MANAGERS Other accounts managed The following tables show the number and approximate assets of other investment accounts (or portions of investment accounts) that the funds portfolio managers managed as of the funds most recent fiscal year-end. The other accounts may include accounts for which an individual was not designated as a portfolio manager. Unless noted, none of the other accounts pays a fee based on the accounts performance. Growth Portfolio Other accounts (including separate accounts, managed account programs and Other SEC-registered Other accounts that pool single-sponsor defined Portfolio open-end and closed-end assets from more than one contribution plan managers funds client offerings) Number Number Number of of of accounts Assets accounts Assets accounts Assets Jeffrey Knight 33* $4,905,400,000 100 $8,429,100,000 1 $400,000 James Fetch 10* $3,882,500,000 6 $1,409,000,000 2** $432,100,000 Robert Kea 29* $4,872,200,000 93 $5,574,200,000 1 $100,000 Robert Schoen 29* $4,872,200,000 95 $5,893,100,000 1 $300,000 Jason Vaillancourt 6* $3,849,300,000 7 $1,409,200,000 1 $100,000 * 2 accounts, with total assets of $1,182,100,000, pay an advisory fee based on account performance. ** 1 account, with total assets of $431,900,000, pays an advisory fee based on account performance. I-26 Balanced Portfolio Other accounts (including separate accounts, managed account programs and Other SEC-registered Other accounts that pool single-sponsor defined Portfolio open-end and closed-end assets from more than one contribution plan managers funds client offerings) Number Number Number of of of accounts Assets accounts Assets accounts Assets Jeffrey Knight 33* $5,243,600,000 100 $8,429,100,000 1 $400,0000 James Fetch 10* $4,220,700,000 6 $1,409,000,000 2** $432,100,000 Robert Kea 29* $5,210,300,000 93 $5,574,200,000 1 $100,000 Robert Schoen 29* $5,210,300,000 95 $5,893,100,000 1 $300,000 Jason Vaillancourt 6* $4,187,400,000 7 $1,409,200,000 1 $100,000 * 2 accounts, with total assets of $1,182,100,000, pay an advisory fee based on account performance. ** 1 account, with total assets of $431,900,000, pays an advisory fee based on account performance. I-27 Conservative Portfolio Other accounts (including separate accounts, managed account programs and Other accounts that pool single-sponsor defined Portfolio Other SEC-registered open- assets from more than one contribution plan managers end and closed-end funds client offerings) Number Number Number of of of accounts Assets accounts Assets accounts Assets Jeffrey Knight 33* $5,531,800,000 100 $8,429,100,000 1 $400,000 James Fetch 10* $4,508,900,000 6 $1,409,000,000 2** $432,100,000 Robert Kea 29* $5,498,500,000 93 $5,574,200,000 1 $100,000 Robert Schoen 29* $5,498,500,000 95 $5,893,100,000 1 $300,000 Jason Vaillancourt 6* $4,475,600,000 7 $1,409,200,000 1 $100,000 * 2 accounts, with total assets of $1,182,100,000, pay an advisory fee based on account performance. ** 1 account, with total assets of $431,900,000, pays an advisory fee based on account performance. See Management - Portfolio Transactions - Potential conflicts of interest in managing multiple accounts in Part II of this SAI for information on how Putnam Management addresses potential conflicts of interest resulting from an individuals management of more than one account. I-28 Compensation of portfolio managers Putnams goal for our products and investors is to deliver strong performance versus peers or performance ahead of the applicable benchmark, depending on the product, over a rolling 3-year period. Portfolio managers are evaluated and compensated, in part, based on their performance relative to this goal across the products they manage. In addition to their individual performance, evaluations take into account the performance of their group and a subjective component. Each portfolio manager is assigned an industry competitive incentive compensation target consistent with this goal and evaluation framework. Actual incentive compensation may be higher or lower than the target, based on individual, group, and subjective performance, and may also reflect the performance of Putnam as a firm. Typically, performance is measured over the lesser of three years or the length of time a portfolio manager has managed a product. Incentive compensation includes a cash bonus and may also include grants of deferred cash, stock or options. In addition to incentive compensation, portfolio managers receive fixed annual salaries typically based on level of responsibility and experience. For the Growth Portfolio, the Balanced Portfolio and the Conservative Portfolio, respectively, Putnam evaluates performance based on the funds peer rankings in the Lipper Mixed-Asset Target Allocation Growth Funds, Lipper Mixed-Asset Target Allocation Moderate Funds and the Lipper Mixed-Asset Target Allocation Conservative Funds Categories, which are based on pre-tax performance. I-29 Ownership of securities The dollar range of shares of each fund owned by each portfolio manager at the end of the funds last fiscal year, including investments by immediate family members and amounts invested through retirement and deferred compensation plans, was as follows: Portfolio managers Dollar range of shares owned Growth Portfolio: Jeffrey Knight $100,001-$500,000 James Fetch $100,001-$500,000 Robert Kea $10,001-$50,000 Robert Schoen $1-$10,000 Jason Vaillancourt $0 Balanced Portfolio: Jeffrey Knight $0 James Fetch $100,001-$500,000 Robert Kea $0 Robert Schoen $0 Jason Vaillancourt $100,001-$500,000 Conservative Portfolio: Jeffrey Knight $100,001-$500,000 James Fetch $0 Robert Kea $0 Robert Schoen $0 Jason Vaillancourt $0 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AND FINANCIAL STATEMENTS PricewaterhouseCoopers LLP, 125 High Street, Boston, Massachusetts 02110, is the funds independent registered public accounting firm providing audit services, tax return review and other tax consulting services and assistance and consultation in connection with the review of various Securities and Exchange Commission filings. The Report of Independent Registered Public Accounting Firm, financial highlights and financial statements included in the funds Annual Report for the funds most recent fiscal year are included as Appendix B to this SAI. The financial highlights included in the prospectus and this SAI and the financial statements included in this SAI (which is incorporated by reference into the prospectus) have been so included in reliance upon the reports of the independent registered public accounting firm, given on their authority as experts in auditing and accounting. I-30 THE PUTNAM FUNDS STATEMENT OF ADDITIONAL INFORMATION (SAI) PART II HOW TO BUY SHARES Each prospectus describes briefly how investors may buy shares of the fund and identifies the share classes offered by that prospectus. Because of different sales charges and expenses, the investment performance of the classes will vary. This section of the SAI contains more information on how to buy shares. For more information, including your eligibility to purchase certain classes of shares, contact your investment dealer or Putnam Investor Services at 1-800-225-1581. Investors who purchase shares at net asset value through employer-sponsored defined contribution plans should also consult their employer for information about the extent to which the matters described in this section and in the sections that follow apply to them. General Information The fund is currently making a continuous offering of its shares. The fund receives the entire net asset value of shares sold. The fund will accept unconditional orders for shares to be executed at the public offering price based on the net asset value per share next determined after the order is placed. In the case of class A shares and class M shares, the public offering price is the net asset value plus the applicable sales charge, if any. (The public offering price is thus calculable by dividing the net asset value by 100% minus the sales charge, expressed as a percentage.) No sales charge is included in the public offering price of other classes of shares. In the case of orders for purchase of shares placed through dealers, the public offering price will be based on the net asset value determined on the day the order is placed, but only if the dealer or a registered transfer agent or registered clearing agent receives the order, together with all required identifying information, before the close of regular trading on the New York Stock Exchange (the Exchange). If the dealer or registered transfer agent or registered clearing agent receives the order after the close of the Exchange, the price will be based on the net asset value next determined. If funds for the purchase of shares are sent directly to Putnam Investor Services, they will be invested at the public offering price based on the net asset value next determined after all required identifying information has been collected. Payment for shares of the fund must be in U.S. dollars; if made by check, the check must be drawn on a U.S. bank. Initial purchases are subject to the minimums stated in the prospectus, except that (i) individual investments under certain employee benefit plans or Tax Qualified Retirement Plans may be lower, and (ii) the minimum investment is waived for investors participating in systematic investment plans or military allotment plans. Information about these plans is available from investment dealers or Putnam Investor Services. Currently Putnam is waiving the minimum for all initial purchases, but reserves the right to reject initial purchases under the minimum in the future, except as noted in the first sentence of this paragraph. Systematic investment plan. As a convenience to investors, shares may be purchased through a systematic investment plan. Pre-authorized monthly, semi-monthly, or weekly bank drafts for a fixed amount ($200,000 or less) are used to purchase fund shares at the applicable public offering price next determined after Putnam Retail Management Limited Partnership (Putnam Retail Management) receives the proceeds from the draft. A shareholder may choose any date or dates in the month for these drafts, but if the date falls on a weekend or holiday, the draft will be processed on the next business day. Further information and application forms are available from the investment dealers or from Putnam Retail Management. January 28, 2011 II-1 Reinvestment of distributions. Distributions to be reinvested are reinvested without a sales charge in shares of the same class as of the ex-dividend date using the net asset value determined on that date, and are credited to a shareholders account on the payment date. Dividends for Putnam money market funds are credited to a shareholders account on the payment date. Distributions for all other funds that declare a distribution daily are reinvested without a sales charge as of the last day of the period for which distributions are paid using the net asset value determined on that date, and are credited to a shareholders account on the payment date. Purchasing shares with securities (in-kind purchases). In addition to cash, the fund will consider accepting securities as payment for fund shares at the applicable net asset value. Generally, the fund will only consider accepting securities to increase its holdings in a portfolio security, or if Putnam Investment Management, LLC (Putnam Management) determines that the offered securities are a suitable investment for the fund and in a sufficient amount for efficient management. While no minimum has been established, it is expected that the fund would not accept securities with a value of less than $100,000 per issue as payment for shares. The fund may reject in whole or in part any or all offers to pay for purchases of fund shares with securities, may require partial payment in cash for such purchases to provide funds for applicable sales charges, and may discontinue accepting securities as payment for fund shares at any time without notice. The fund will value accepted securities in the manner described in the section "Determination of Net Asset Value" for valuing shares of the fund. The fund will only accept securities that are delivered in proper form. The fund will not accept certain securities, for example, options or restricted securities, as payment for shares. The acceptance of securities by certain funds in exchange for fund shares is subject to additional requirements. For federal income tax purposes, a purchase of fund shares with securities will be treated as a sale or exchange of such securities on which the investor will generally realize a taxable gain or loss. The processing of a purchase of fund shares with securities involves certain delays while the fund considers the suitability of such securities and while other requirements are satisfied. For information regarding procedures for payment in securities, contact Putnam Retail Management. Investors should not send securities to the fund except when authorized to do so and in accordance with specific instructions received from Putnam Retail Management. Sales Charges and Other Share Class FeaturesRetail Investors This section describes certain key features of share classes offered to retail investors and retirement plans that do not purchase shares at net asset value. Much of this information addresses the sales charges, including initial sales charges and contingent deferred sales charges (CDSCs) imposed on the different share classes and various commission payments made by Putnam to dealers and other financial intermediaries facilitating shareholders investments. This information supplements the descriptions of these share classes and payments included in the prospectus. Initial sales charges, dealer commissions and CDSCs on shares sold outside the United States may differ from those applied to U.S. sales. Initial sales charges for class A and class M shares . The public offering price of class A and class M shares is the net asset value plus a sales charge that varies depending on the size of your purchase (calculable as described above). The fund receives the net asset value. The tables below indicate the sales charges applicable to purchases of class A and class M shares of the funds by style category. The variations in sales charges reflect the varying efforts required to sell shares to different categories of purchasers. The sales charge is allocated between your investment dealer and Putnam Retail Management as shown in the tables below, except when Putnam Retail Management, in its discretion, allocates the entire amount to your investment dealer. II-2 The underwriters commission, or dealer reallowance, is the sales charge shown in the prospectus less any applicable dealer discount. Putnam Retail Management will give dealers ten days notice of any changes in the dealer discount. Putnam Retail Management retains the entire sales charge on any retail sales made by it. For purchases of class A shares by retail investors that qualify for the highest sales charge breakpoint described in the prospectus, Putnam Retail Management pays commissions on sales during the one-year period beginning with the date of the initial purchase qualifying for that breakpoint. Each subsequent one-year measuring period for these purposes begins with the first qualifying purchase following the end of the prior period. These commissions are paid at the rate of 1.00% of the amount of qualifying purchases up to $4 million, 0.50% of the next $46 million of qualifying purchases and 0.25% of qualifying purchases thereafter. For Growth Funds, Blend Funds, Value Funds, Asset Allocation Funds, Global Sector Funds and RetirementReady ® Funds only: CLASS A CLASS M Amount of sales Amount of sales charge charge reallowed to reallowed to Sales charge as dealers as a Sales charge as dealers as a Amount of transaction at a percentage of percentage of a percentage of percentage of offering price ($) offering price offering price offering price offering price Under 50,000 5.75% 5.00% 3.50% 3.00% 50,000 but under 100,000 4.50 3.75 2.50 2.00 100,000 but under 250,000 3.50 2.75 1.50 1.00 250,000 but under 500,000 2.50 2.00 1.00 1.00 500,000 but under 1,000,000 2.00 1.75 1.00 1.00 1,000,000 and above NONE NONE N/A* N/A* For Putnam Absolute Return 500 Fund and Putnam Absolute Return 700 Fund only: CLASS A CLASS M Amount of sales Amount of sales charge charge reallowed to reallowed to Sales charge as dealers as a Sales charge as dealers as a Amount of transaction at a percentage of percentage of a percentage of percentage of offering price ($) offering price offering price offering price offering price Under 50,000 5.75% 5.00% 3.50% 3.00% 50,000 but under 100,000 4.50 3.75 2.50 2.00 100,000 but under 250,000 3.50 2.75 1.50 1.00 250,000 but under 500,000 2.50 2.00 1.00 1.00 500,000 and above NONE NONE N/A** N/A** II-3 For Taxable and Tax-Free Income Funds only (except for Money Market Funds and Putnam Floating Rate Income Fund): CLASS A CLASS M Amount of sales Amount of sales charge charge reallowed to reallowed to Sales charge as dealers as a Sales charge as dealers as a Amount of transaction at a percentage of percentage of a percentage of percentage of offering price ($) offering price offering price offering price offering price Under 50,000 4.00% 3.50% 3.25% 3.00% 50,000 but under 100,000 4.00 3.50 2.25 2.00 100,000 but under 250,000 3.25 2.75 1.25 1.00 250,000 but under 500,000 2.50 2.00 1.00 1.00 500,000 and above NONE NONE N/A** N/A** For Putnam Floating Rate Income Fund, Putnam Absolute Return 100 Fund and Putnam Absolute Return 300 Fund only: CLASS A CLASS M Amount of sales Amount of sales charge charge reallowed to reallowed to Sales charge as dealers as a Sales charge as dealers as a Amount of transaction at a percentage of percentage of a percentage of percentage of offering price ($) offering price offering price offering price offering price Under 500,000 1.00% 1.00% 0.75% 0.75% 500,000 and above NONE NONE N/A** N/A** *The funds will not accept purchase orders for class M shares (other than by qualified employee-benefit plans) where the total of the current purchase, plus existing account balances that are eligible to be linked under a right of accumulation (as described below) is $1 million or more. **The funds will not accept purchase orders for class M shares (other than by qualified employee-benefit plans) where the total of the current purchase, plus existing account balances that are eligible to be linked under a right of accumulation (as described below) is $500,000 or more. Purchases of $500,000 or more of class A shares. (For Taxable and Tax-Free Income Funds and Absolute Return Funds only) Purchases of class A shares of one or more Putnam funds of $500,000 or more are not subject to an initial sales charge, but shares purchased by investors other than qualified benefit plans are subject to a CDSC of 1.00% if redeemed before the first day of the month in which the nine-month anniversary of that purchase falls. The conditions above will apply unless the dealer of record has, with Putnam Retail Managements approval, (i) waived its commission or (ii) agreed to refund its commission to Putnam Retail Management if a CDSC would otherwise apply. II-4 Subject to the exceptions stated in the preceding paragraph, a deferred sales charge of 1.00% will apply to class A shares and class T shares of Putnam Money Market Fund and Putnam Tax Exempt Money Market Fund that are obtained by exchanging shares from another Putnam fund that were originally purchased without an initial sales charge (if such original purchase was made at net asset value because it was in an amount equal to $500,000 or more), if the shares are redeemed before the first day of the month in which the nine-month anniversary of the original purchase falls. The CDSC assessed on redemptions of fewer than all of an investors class A shares (or, for Putnam Money Market Fund, class T shares) subject to a CDSC will be based on the amount of the redemption minus the amount of any appreciation on the investors CDSC-subject shares since the purchase of such shares. The CDSC assessed on full redemptions of CDSC-subject shares will be based on the lower of the shares cost and current NAV. Putnam Retail Management will retain any CDSC imposed on redemptions of such shares to compensate it for the up-front commissions paid to financial intermediaries for such share sales. Purchases of $1,000,000 or more of class A shares. (For Growth Funds, Blend Funds, Value Funds, Asset Allocation Funds, Global Sector Funds and RetirementReady ® Funds only) Purchases of class A shares of one or more Putnam funds of $1 million or more are not subject to an initial sales charge, but shares purchased by investors other than qualified benefit plans are subject to a CDSC of 1.00% if redeemed before the first day of the month in which the nine-month anniversary of that purchase falls. The conditions above will apply unless the dealer of record has, with Putnam Retail Managements approval, (i) waived its commission or (ii) agreed to refund its commission to Putnam Retail Management if a CDSC would otherwise apply. Subject to the exceptions stated in the preceding paragraph, a deferred sales charge of 1.00% will apply to class A shares and class T shares of Putnam Money Market Fund and Putnam Tax Exempt Money Market Fund that are obtained by exchanging shares from another Putnam fund that were originally purchased without an initial sales charge (if such original purchase was made at net asset value because it was in an amount equal to $1 million or more), if the shares are redeemed before the first day of the month in which the nine-month anniversary of the original purchase falls. The CDSC assessed on redemptions of fewer than all of an investors class A shares (or, for Putnam Money Market Fund, class T shares) subject to a CDSC will be based on the amount of the redemption minus the amount of any appreciation on the investors CDSC-subject shares since the purchase of such shares. The CDSC assessed on full redemptions of CDSC-subject shares will be based on the lower of the shares cost and current NAV. Putnam Retail Management will retain any CDSC imposed on redemptions of such shares to compensate it for the up-front commissions paid to financial intermediaries for such share sales. Purchases of class A shares for rollover IRAs. Purchases of class A shares for a Putnam Rollover IRA or a rollover IRA of a Putnam affiliate, from a retirement plan for which an affiliate of Putnam Management or a business partner of such affiliate is the administrator, including subsequent contributions, are not subject to an initial sales charge or CDSC. Putnam Retail Management may pay commissions or finders fees of up to 1.00% of the proceeds for such Putnam Rollover IRA purchases to the dealer of record or other third party. Contingent sales charges for class M shares (rollover IRAs). Purchases of class M shares for a Putnam Rollover IRA with proceeds in any amount from a retirement plan for which an affiliate of Putnam Management or a business partner of such affiliate is the administrator are not subject to an initial sales charge but may be subject to a CDSC on shares redeemed within one year of purchase at the rates set forth below, which are equal to commissions Putnam Retail Management pays to the dealer of record at the time of the sale of class M shares. These purchases will not be subject to a CDSC if the dealer of record has, with Putnam Retail Managements approval, waived its commission or agreed to refund its commission to Putnam Retail Management if a CDSC would otherwise apply. II-5 Class M CDSC and dealer commission All growth, blend, value, global sector and asset allocation funds, Putnam Absolute Return 500 Fund and Putnam 0.65% Absolute Return 700 Fund: All income funds (except Putnam Floating Rate Income 0.40% Fund and Putnam Money Market Fund): Putnam Absolute Return 100 Fund, Putnam Absolute 0.30% Return 300 Fund and Putnam Floating Rate Income Fund Putnam Money Market Fund 0.15% Commission payments and CDSCs for class B and class C shares . Except in the case of Putnam Money Market Fund and as noted below, Putnam Retail Management will pay a 4% commission on sales of class B shares of the fund only to those financial intermediaries who have entered into service agreements with Putnam Retail Management. For tax-exempt funds, this commission includes a 0.20% pre-paid service fee (except for Putnam Tax-Free High Yield Fund and Putnam AMT-Free Municipal Fund, each of which has a 0.25% pre-paid service fee). For Putnam Floating Rate Income Fund, Putnam Absolute Return 100 Fund and Putnam Absolute Return 300 Fund, Putnam Retail Management will pay a 1.00% commission to financial intermediaries selling class B shares of the fund. Except in the case of Putnam Money Market Fund, Putnam Retail Management pays financial intermediaries a 1.00% commission on sales of class C shares of a fund. Putnam Retail Management will retain any CDSC imposed on redemptions of class B and class C shares to compensate it for the cost of paying the up-front commissions paid to financial intermediaries for class B or class C share sales. Purchases of class C shares may be made without a CDSC if the dealer of record has, with Putnam Retail Managements approval, waived its commission or agreed to refund its commission to Putnam Retail Management. Conversion of class B shares into class A shares. Class B shares will automatically convert to class A shares on or around the end of the month eight years after the purchase date (for Putnam Small Cap Value Fund, on or around the end of the month six years after the purchase date; for Putnam Small Cap Growth Fund, on or around the end of the month five years after the purchase date; and for Multi-Cap Value Fund, on or around the end of the month five and one-half years after the purchase date). Class B shares acquired by exchanging class B shares of another Putnam fund will convert to class A shares based on the time of the initial purchase. The conversion period of the acquired fund will apply, unless the initial funds CDSC schedule is higher than that of the acquired fund. In that case, the conversion period and CDSC schedule of the initial fund will apply. Class B shares acquired through reinvestment of distributions will convert to class A shares based on the date of the initial purchase to which such shares relate. For this purpose, class B shares acquired through reinvestment of distributions will be attributed to particular purchases of class B shares in accordance with such procedures as the Trustees may determine from time to time. The conversion of class B shares to class A shares is subject to the condition that such conversions will not constitute taxable events for Federal tax purposes. Shareholders should consult with their tax advisers regarding the state and local tax consequences of the conversion of class B shares to class A shares, or any other exchange or conversion of shares. Average annual total return performance information for class B shares shown in the funds prospectus does not assume conversion to class A shares. II-6 Sales without sales charges, contingent deferred sales charges or short-term trading fees The fund may sell shares without a sales charge or CDSC to the following categories of investors: (i) current and former Trustees of the fund, their family members, business and personal associates; current and former employees of Putnam Management and certain current and former corporate affiliates, their family members, business and personal associates; employee benefit plans for the foregoing; and partnerships, trusts or other entities in which any of the foregoing has a substantial interest; (ii) employer-sponsored retirement plans, for the repurchase of shares in connection with repayment of plan loans made to plan participants (if the sum loaned was obtained by redeeming shares of a Putnam fund sold with a sales charge) (not applicable to tax-exempt funds); (iii) clients of administrators or other service providers of tax-qualified employer-sponsored retirement plans which have entered into agreements with Putnam Retail Management (not applicable to tax-exempt funds); (iv) registered representatives and other employees of broker-dealers having sales agreements with Putnam Retail Management; employees of financial institutions having sales agreements with Putnam Retail Management or otherwise having an arrangement with any such broker-dealer or financial institution with respect to sales of fund shares; and their immediate family members (spouses and children under age 21, including step-children and adopted children); (v) investors meeting certain requirements who sold shares of certain Putnam closed-end funds pursuant to a tender offer by such closed-end fund; (vi) a trust department of any financial institution purchasing shares of the fund in its capacity as trustee of any trust (other than a tax-qualified retirement plan trust), through an arrangement approved by Putnam Retail Management, if the value of the shares of the fund and other Putnam funds purchased or held by all such trusts exceeds $1 million in the aggregate; (vii) "wrap accounts" maintained for clients of broker-dealers, financial institutions or financial intermediaries who have entered into agreements with Putnam Retail Management with respect to such accounts; (viii) college savings plans that qualify for tax-exempt treatment under section 529 of the Internal Revenue Code of 1986, as amended (the Code); and (ix) investors who invest liquidation proceeds from Putnam closed-end funds. In the case of paragraph (i) above, the availability of shares at NAV has been determined to be appropriate because involvement by Putnam Retail Management and other brokers in purchases by these investors is typically minimal. In addition to the categories enumerated above, in connection with settlements reached between certain firms and the Financial Industry Regulating Authority (FINRA) and/or Securities and Exchange Commission (the SEC) regarding sales of class B and class C shares in excess of certain dollar thresholds, the fund will permit shareholders who are clients of these firms (and applicable affiliates of such firms) to redeem class B and class C shares of the fund and concurrently purchase class A shares (in an amount to be determined by the dealer of record and Putnam Retail Management in accordance with the terms of the applicable settlement) without paying an initial sales charge. II-7 The fund may issue its shares at net asset value without an initial sales charge or a CDSC in connection with the acquisition of substantially all of the securities owned by other investment companies or personal holding companies. The CDSC will be waived on redemptions to pay premiums for insurance under Putnams insured investor program. Application of CDSC to Systematic Withdrawal Plans (SWP). Investors who set up a SWP for a share account (see "INVESTOR SERVICES  Plans Available to Shareholders Systematic Withdrawal Plan") may withdraw through the SWP up to 12% of the net asset value of the account (calculated as set forth below) each year without incurring any CDSC. Shares not subject to a CDSC (such as shares representing reinvestment of distributions) will be redeemed first and will count toward the 12% limitation. If there are insufficient shares not subject to a CDSC, shares subject to the lowest CDSC liability will be redeemed next until the 12% limit is reached. The 12% figure is calculated on a pro rata basis at the time of the first payment made pursuant to an SWP and recalculated thereafter on a pro rata basis at the time of each SWP payment. Therefore, shareholders who have chosen an SWP based on a percentage of the net asset value of their account of up to 12% will be able to receive SWP payments without incurring a CDSC. However, shareholders who have chosen a specific dollar amount (for example, $100 per month from the fund that pays income distributions monthly) for their periodic SWP payment should be aware that the amount of that payment not subject to a CDSC may vary over time depending on the net asset value of their account. For example, if the net asset value of the account is $10,000 at the time of payment, the shareholder will receive $100 free of the CDSC (12% of $10,000 divided by 12 monthly payments). However, if at the time of the next payment the net asset value of the account has fallen to $9,400, the shareholder will receive $94 free of any CDSC (12% of $9,400 divided by 12 monthly payments) and $6 subject to the lowest applicable CDSC. This SWP privilege may be revised or terminated at any time. Other exceptions to application of CDSC. No CDSC is imposed on the redemption of shares of any class subject to a CDSC to the extent that the shares redeemed (i) are no longer subject to the holding period therefor, (ii) resulted from reinvestment of distributions, or (iii) were exchanged for shares of another Putnam fund, provided that the shares acquired in such exchange or subsequent exchanges (including shares of a Putnam money market fund) will continue to remain subject to the CDSC, if applicable, until the applicable holding period expires. In determining whether the CDSC applies to each redemption, shares not subject to a CDSC are redeemed first. The fund will waive any CDSC on redemptions, in the case of individual, joint or Uniform Transfers to Minors Act accounts, in the event of death or post-purchase disability of a shareholder, for the purpose of paying benefits pursuant to tax-qualified retirement plans ("Benefit Payments"), or, in the case of living trust accounts, in the event of the death or post-purchase disability of the settlor of the trust. Benefit Payments currently include, without limitation, (1) distributions from an IRA due to death or post-purchase disability, (2) a return of excess contributions to an IRA or 401(k) plan, and (3) distributions from retirement plans qualified under Section 401(a) of the Code or from a 403(b) plan due to death, disability, retirement or separation from service. These waivers may be changed at any time. Exceptions to application of short-term trading fee. In addition to the exceptions noted in the funds prospectus, the short-term trading fee will not apply in circumstances in which a CDSC would be waived as stated above under Other exceptions to application of CDSC. Ways to Reduce Initial Sales ChargesClass A and M Shares There are several ways in which an investor may obtain reduced sales charges on purchases of class A shares and class M shares. The variations in sales charges reflect the varying efforts required to sell shares to separate categories of purchasers. These provisions may be altered or discontinued at any time. II-8 Right of accumulation. A purchaser of class A shares or class M shares may qualify for a right of accumulation discount by combining all current purchases by such person with the value of certain other shares of any class of Putnam funds already owned. The applicable sales charge is based on the total of: (i) the investors current purchase(s); and (ii) the higher of (x) the maximum public offering price (at the close of business on the previous day) or (y) the initial value of total purchases (less the value of shares redeemed on the applicable redemption date) of: (a) all shares held in accounts registered to the investor and other accounts eligible to be linked to the investors accounts (as described below) in all of the Putnam funds (except closed-end and money market funds, unless acquired as described in (b) below); and (b) any shares of money market funds acquired by exchange from other Putnam funds. For shares held on December 31, 2007, the initial value will be the value of those shares at the maximum public offering price on that date. The following persons may qualify for a right of accumulation discount: (i) an individual, or a "company" as defined in Section 2(a)(8) of the Investment Company Act of 1940, as amended (the 1940 Act) (which includes corporations which are corporate affiliates of each other); (ii) an individual, his or her spouse and their children under age 21, purchasing for his, her or their own account; (iii) a trustee or other fiduciary purchasing for a single trust estate or single fiduciary account (including a pension, profit-sharing, or other employee benefit trust created pursuant to a plan qualified under Section 401 of the Code and Simplified Employer Pension Plans (SEPs) created pursuant to Section 408(k) of the Code); (iv) tax-exempt organizations qualifying under Section 501(c)(3) of the Code, (not including tax-exempt organizations qualifying under Section 403(b)(7) (a "403(b) plan") of the Code; and (v) employee benefit plans of a single employer or of affiliated employers, other than 403(b) plans. A combined purchase currently may also include shares of any class of other continuously offered Putnam funds (other than money market funds) purchased at the same time, if the dealer places the order for such shares directly with Putnam Retail Management. For individual investors, Putnam Investor Services automatically links accounts the registrations of which are under the same last name and address. Account types eligible to be linked for the purpose of qualifying for a right of accumulation discount include the following (in each case as registered to the investor, his or her spouse and his or her children under the age of 21): (i) individual accounts; (ii) joint accounts; (iii) accounts established as part of a plan established pursuant to Section 403(b) of the Code (403(b) plans) or an IRA other than a Simple IRA, SARSEP or SEP IRA; (iv) shares owned through accounts in the name of the investors (or spouses or minor childs) dealer or other financial intermediary (with documentation identifying to the satisfaction of Putnam Investor Services the beneficial ownership of such shares); and II-9 (v) accounts established as part of a Section 529 college savings plan managed by Putnam Management. Shares owned by a plan participant as part of an employee benefit plan of a single employer or of affiliated employers (other than 403(b) plans) or a single fiduciary account opened by a trustee or other fiduciary (including a pension, profit-sharing, or other employee benefit trust created pursuant to a plan qualified under Section 401 of the Code) are not eligible for linking to other accounts attributable to such person to qualify for the right of accumulation discount, although all current purchases made by each such plan may be combined with existing aggregate balances of such plan in Putnam funds for purposes of determining the sales charge applicable to shares purchased at such time by the plan. To obtain the right of accumulation discount on a purchase through an investment dealer, when each purchase is made the investor or dealer must provide Putnam Retail Management with sufficient information to verify that the purchase qualifies for the privilege or discount. The shareholder must furnish this information to Putnam Investor Services when making direct cash investments. Sales charge discounts under a right of accumulation apply only to current purchases. No credit for right of accumulation purposes is given for any higher sales charge paid with respect to previous purchases for the investors account or any linked accounts. Statement of Intention. Investors may also obtain the reduced sales charges for class A shares or class M shares shown in the prospectus for investments of a particular amount by means of a written Statement of Intention (also referred to as a Letter of Intention), which expresses the investors intention to invest that amount (including certain "credits," as described below) within a period of 13 months in shares of any class of the fund or any other continuously offered Putnam fund (excluding money market funds), including through an account established as part of a Section 529 college savings plan managed by Putnam Management. Each purchase of class A shares or class M shares under a Statement of Intention will be made at the lesser of (i) the public offering price applicable at the time of such purchase and (ii) the public offering price applicable on the date the Statement of Intention is executed to a single transaction of the total dollar amount indicated in the Statement of Intention. An investor may receive a credit toward the amount indicated in the Statement of Intention equal to the maximum public offering price as of the close of business on the previous day of all shares he or she owns, or which are eligible to be linked for purposes of the right of accumulation described above, on the date of the Statement of Intention which are eligible for purchase under a Statement of Intention (plus any shares of money market funds acquired by exchange of such eligible shares). Investors do not receive credit for shares purchased by the reinvestment of distributions. Investors qualifying for the "combined purchase privilege" (see above) may purchase shares under a single Statement of Intention. The Statement of Intention is not a binding obligation upon the investor to purchase the full amount indicated. The minimum initial investment under a Statement of Intention is 5% of such amount, and must be invested immediately. Class A shares or class M shares purchased with the first 5% of such amount will be held in escrow to secure payment of the higher sales charge applicable to the shares actually purchased if the full amount indicated is not purchased. When the full amount indicated has been purchased, the escrow will be released. If an investor desires to redeem escrowed shares before the full amount has been purchased, the shares will be released from escrow only if the investor pays the sales charge that, without regard to the Statement of Intention, would apply to the total investment made to date. II-10 If an investor purchases more than the dollar amount indicated on the Statement of Intention and qualifies for a further reduced sales charge, the sales charge will be adjusted for the entire amount purchased at the end of the 13-month period, upon recovery from the investors dealer of its portion of the sales charge adjustment. Once received from the dealer, which may take a period of time or may never occur, the sales charge adjustment will be used to purchase additional shares at the then current offering price applicable to the actual amount of the aggregate purchases. These additional shares will not be considered as part of the total investment for the purpose of determining the applicable sales charge pursuant to the Statement of Intention. No sales charge adjustment will be made unless and until the investors dealer returns any excess commissions previously received. If an investor purchases less than the dollar amount indicated on the Statement of Intention within the 13-month period, the sales charge will be adjusted upward for the entire amount purchased at the end of the 13-month period. This adjustment will be made by redeeming shares from the account to cover the additional sales charge, the proceeds of which will be paid to the investors dealer and Putnam Retail Management. Putnam Retail Management will make a corresponding downward adjustment to the amount of the reallowance payable to the dealer with respect to purchases made prior to the investors failure to fulfill the conditions of the Statement of Intention. If the account exceeds an amount that would otherwise qualify for a reduced sales charge, that reduced sales charge will be applied. Adjustments to sales charges and dealer reallowances will not be made in the case of the shareholders death prior to the expiration of the 13-month period. Statements of Intention are not available for certain employee benefit plans. Statement of Intention forms may be obtained from Putnam Retail Management or from investment dealers. In addition, shareholders may complete the applicable portion of the funds standard account application. Interested investors should read the Statement of Intention carefully. Commissions on Sales to Employee Benefit Plans Purchases of class A and class R shares. On sales of class A shares at net asset value to certain qualified benefit plans and health reimbursement accounts and sales of class R shares, Putnam Retail Management may, at its discretion, pay commissions to the dealer of record on net monthly purchases up to the following rates: 1.00% of the first $1 million, 0.75% of the next $1 million and 0.50% thereafter. For commission payments made by Putnam Retail Management to dealers and other financial intermediaries with respect to other classes of shares offered to employee benefit plans and other tax-favored plan investors, see the corresponding sub-heading under Sales Charges and Other Share Class FeaturesRetail Investors. DISTRIBUTION PLANS If the fund or a class of shares of the fund has adopted a distribution (12b-1) plan, the prospectus describes the principal features of the plan. This SAI contains additional information which may be of interest to investors. II-11 Continuance of a plan is subject to annual approval by a vote of the Trustees, including a majority of the Trustees who are not interested persons of the fund and who have no direct or indirect interest in the plan or related arrangements (the "Qualified Trustees"), cast in person at a meeting called for that purpose. All material amendments to a plan must be likewise approved by the Trustees and the Qualified Trustees. No plan may be amended in order to increase materially the costs which the fund may bear for distribution pursuant to such plan without also being approved by a majority of the outstanding voting securities of the fund or the relevant class of the fund, as the case may be. A plan terminates automatically in the event of its assignment and may be terminated without penalty, at any time, by a vote of a majority of the Qualified Trustees or by a vote of a majority of the outstanding voting securities of the fund or the relevant class of the fund, as the case may be. The fund makes payments under each plan to Putnam Retail Management to compensate Putnam Retail Management for services provided and expenses incurred by it for purposes of promoting the sale of the relevant class of shares, reducing redemptions of shares or maintaining or improving services provided to shareholders by Putnam Retail Management and investment dealers. Putnam Retail Management compensates qualifying dealers (including, for this purpose, certain financial institutions) for sales of shares and the maintenance of shareholder accounts. Putnam Retail Management may suspend or modify its payments to dealers. The payments are also subject to the continuation of the relevant distribution plan, the terms of the service agreements between the dealers and Putnam Retail Management and any applicable limits imposed by FINRA. Financial institutions receiving payments from Putnam Retail Management as described above may be required to comply with various state and federal regulatory requirements, including among others those regulating the activities of securities brokers or dealers. Except as otherwise agreed between Putnam Retail Management and a dealer, for purposes of determining the amounts payable to dealers for shareholder accounts for which such dealers are designated as the dealer of record, "average net asset value" means the product of (i) the average daily share balance in such account(s) and (ii) the average daily net asset value of the relevant class of shares over the quarter. Class A shares: Putnam Retail Management makes quarterly (or in certain cases monthly) payments to dealers at up to the annual rates set forth below (as a percentage of the average net asset value of class A shares for which such dealers are designated the dealer of record) except as described below. No payments are made during the first year after purchase on shares purchased at net asset value by shareholders that invest at least $1 million, unless the dealer of record has waived the sales commission, or, in the case of dealers of record for a qualified benefit plan investing at least $1 million, where such dealer has agreed to a reduced sales commission. Rate* Fund 0.25% All funds currently making payments under a class A distribution plan, except for those listed below 0.20% for shares purchased before 3/21/05; Putnam Tax-Free High Yield Fund 0.25% for shares purchased on or after 3/21/05** 0.20% for shares purchased before 4/1/05; Putnam AMT-Free Municipal Fund 0.25% for shares purchased on or after 4/1/05 II-12 Rate* Fund 0.20% for shares purchased on or before 12/31/89; Putnam Convertible Securities Fund 0.25% for shares purchased after 12/31/89 George Putnam Balanced Fund Putnam Global Equity Fund Putnam Global Natural Resources Fund Putnam Global Health Care Fund The Putnam Fund for Growth and Income Putnam Investors Fund Putnam Voyager Fund 0.20% for shares purchased on or before 3/31/90; Putnam High Yield Trust 0.25% for shares purchased after 3/31/90 Putnam U.S. Government Income Trust 0.20% for shares purchased on or before 1/1/90; Putnam Equity Income Fund 0.25% for shares purchased after 1/1/90 0.20% for shares purchased on or before 3/31/91; Putnam Income Fund 0.25% for shares purchased after 3/31/91; 0.15% for shares purchased on or before 3/6/92; Putnam Michigan Tax Exempt Income Fund 0.20% for shares purchased after 3/6/92 but before Putnam Minnesota Tax Exempt Income Fund 4/1/05; Putnam Ohio Tax Exempt Income Fund 0.25% for shares purchased on or after 4/1/05 0.15% for shares purchased on or before 5/11/92; Putnam Massachusetts Tax Exempt Income Fund 0.20% for shares purchased after 5/11/92 but before 4/1/05; 0.25% for shares purchased on or after 4/1/05 0.15% for shares purchased on or before 12/31/92; Putnam California Tax Exempt Income Fund 0.20% for shares purchased after 12/31/92 but Putnam New Jersey Tax Exempt Income Fund before 4/1/05; Putnam New York Tax Exempt Income Fund 0.25% for shares purchased on or after 4/1/05 Putnam Tax Exempt Income Fund 0.15% for shares purchased on or before 3/5/93; Putnam Arizona Tax Exempt Income Fund 0.20% for shares purchased after 3/5/93 but before 4/1/05; 0.25% for shares purchased on or after 4/1/05 0.15% for shares purchased on or before 7/8/93; Putnam Pennsylvania Tax Exempt Income Fund 0.20% for shares purchased after 7/8/93 but before 4/1/05; 0.25% for shares purchased on or after 4/1/05 0.00% Putnam Money Market Fund Putnam Tax Exempt Money Market Fund *For purposes of this table, shares are deemed to be purchased on date of settlement ( i.e. , once purchased and paid for). Shares issued in connection with dividend reinvestments are considered to be purchased on the date of their issuance, not the issuance of the original shares. II-13 **Shares of Putnam Tax-Free High Yield Fund issued in connection with the merger of Putnam Municipal Income Fund into that fund pay a commission at the annual rate of 0.20% or 0.25%, based on the date of the original purchase of the shareholders corresponding shares of Putnam Municipal Income Fund, as set forth below: 0.20% for shares purchased on or before 5/7/92; 0.25% for shares purchased after 5/7/92. Class B shares: Putnam Retail Management makes quarterly (or in certain cases monthly) payments to dealers at the annual rates set forth below (as a percentage of the average net asset value of class B shares for which such dealers are designated the dealer of record). Rate Fund 0.25% All funds currently making payments under a class B distribution plan, except for those listed below 0.25%, except that the first years service fees of Putnam AMT-Free Municipal Fund 0.25% are prepaid at time of sale Putnam Tax-Free High Yield Fund 0.20%, except that the first years service fees of Putnam Arizona Tax Exempt Income Fund 0.20% are prepaid at time of sale Putnam California Tax Exempt Income Fund Putnam Massachusetts Tax Exempt Income Fund Putnam Michigan Tax Exempt Income Fund Putnam Minnesota Tax Exempt Income Fund Putnam New Jersey Tax Exempt Income Fund Putnam New York Tax Exempt Income Fund Putnam Ohio Tax Exempt Income Fund Putnam Pennsylvania Tax Exempt Income Fund Putnam Tax Exempt Income Fund 0.00% Putnam Money Market Fund Class C shares: Putnam Retail Management makes quarterly (or in certain cases monthly) payments to dealers at the annual rates set forth below (as a percentage of the average net asset value of class C shares for which such dealers are designated the dealer of record). No payments are made during the first year after purchase unless the shareholder has made arrangements with Putnam Retail Management and the dealer of record has waived the sales commission. Rate Fund 1.00% All funds currently making payments under a class C distribution plan, except the fund listed below 0.50% Putnam Money Market Fund Different rates may apply to shares sold outside the United States. II-14 Class M shares: Putnam Retail Management makes quarterly (or in certain cases monthly) payments to dealers at the annual rates set forth below (as a percentage of the average net asset value of class M shares for which such dealers are designated the dealer of record), except as follows. No payments are made during the first year after purchase on shares purchased at net asset value for Putnam Rollover IRAs, unless the dealer of record has waived the sales commission. Rate Fund 0.65% All growth, blend, value, global sector and asset allocation funds currently making payments under a class M distribution plan, and Putnam Absolute Return 500 Fund and Putnam Absolute Return 700 Fund. 0.40% All income funds currently making payments under a class M distribution plan (except for Putnam Floating Rate Income Fund and Putnam Money Market Fund) 0.30% Putnam Absolute Return 100 Fund, Putnam Absolute Return 300 Fund and Putnam Floating Rate Income Fund 0.15% Putnam Money Market Fund Putnam Retail Managements payments to dealers for plans investing in class M shares for which such dealers are designated the dealer of record may equal up to the annual rate of 0.75% of the average net asset value of such class M shares for Putnam Absolute Return 500 Fund and Putnam Absolute Return 700 Fund as well as all growth, blend, value, global sector and asset allocation funds currently making payments under a class M distribution plan and up to the annual rate of 0.50% of the average net asset value of such class M shares for all income funds currently making payments under a class M distribution plan (except for Putnam Floating Rate Income Fund, Putnam Absolute Return 100 Fund and Putnam Absolute Return 300 Fund and Putnam Money Market Fund). Different rates may apply to shares sold outside the United States. Class R shares: Putnam Retail Management makes quarterly (or in certain cases monthly) payments to dealers at up to the annual rates set forth below (as a percentage of the average net asset value of class R shares for which such dealers are designated the dealer of record). Rate Fund 0.50% All funds currently making payments under a class R distribution plan A portion of the class R distribution fee payable to dealers may be paid to third parties who provide services to plans investing in class R shares and participants in such plans. II-15 Class T shares: Putnam Retail Management makes quarterly (or in certain cases monthly) payments to dealers at the annual rates set forth below (as a percentage of the average net asset value of class T shares for which such dealers are designated the dealer of record). Rate Fund 0.25% Putnam Money Market Fund Additional Dealer Payments As described earlier in this section, dealers may receive different commissions, sales charge reallowances and other payments with respect to sales of different classes of shares of the funds. These payments may include servicing payments to retirement plan administrators and other institutions up to the same levels as described above. For purposes of this section the term dealer includes any broker, dealer, bank, bank trust department, registered investment advisor, financial planner, retirement plan administrator and any other institution having a selling, services, or any similar agreement with Putnam Retail Management or one of its affiliates. Putnam Retail Management and its affiliates pay additional compensation to selected dealers under the categories described below. These categories are not mutually exclusive, and a single dealer may receive payments under all categories. These payments may create an incentive for a dealer firm or its representatives to recommend or offer shares of the fund or other Putnam funds to its customers. These additional payments are made pursuant to agreements with dealers and do not change the price paid by investors for the purchase of a share or the amount a fund will receive as proceeds from such sales or the distribution (12b-1) fees and the expenses paid by the fund as shown under the heading Fees and Expenses in the prospectus. Marketing Support Payments. Putnam Retail Management and its affiliates will make payments to certain dealers for marketing support services, including business planning assistance, educating dealer personnel about the Putnam funds and shareholder financial planning needs, placement on the dealers preferred or recommended fund company list, and access to sales meetings, sales representatives and management representatives of the dealer. These payments are generally based on one or more of the following factors: average net assets of Putnams retail mutual funds attributable to that dealer, gross or net sales of Putnams retail mutual funds attributable to that dealer, reimbursement of ticket charges (fees that a dealer firm charges its representatives for effecting transactions in fund shares) or a negotiated lump sum payment for services rendered. Putnam Retail Management and its affiliates compensate dealers differently depending upon, among other factors, the level and/or type of marketing support provided by the dealer. In addition, payments typically apply to retail sales and assets, but may not, in certain situations, apply to other specific types of sales or assets, such as to retirement plans or fee-based advisory programs. Marketing support payments to any one dealer are not expected, with certain limited exceptions, to exceed 0.085% of the average assets of Putnams retail mutual funds attributable to that dealer on an annual basis. The following dealers (and such dealers respective affiliates) received marketing support payments from Putnam Retail Management and its affiliates during the calendar year ended December 31, 2010: II-16 American Portfolios Financial Services, Inc. MetLife Securities, Inc. Ameriprise Financial Services, Inc. Morgan Stanley & Co. Incorporated AXA Advisors, LLC Morgan Stanley Smith Barney LLC Banc of America Investment Services, Inc. Multi-Financial Securities Corporation BancWest Investment Services, Inc. National Planning Corporation Cadaret, Grant & Co. Inc. New England Securities Corporation Cambridge Investment Research, Inc. NFP Securities, Inc. CCO Investment Services Corp. Northwestern Mutual Investment Services, LLC Citigroup Global Markets, Inc NRP Financial, Inc. Commonwealth Equity Services Oppenheimer & Co. Inc. CUNA Brokerage Services, Inc. Prime Vest Financial Services, Inc. CUSO Financial Services, L.P. Raymond James & Associates, Inc. Financial Network Investment Corporation Raymond James Financial Services, Inc. FSC Securities Corporation RBC Capital Markets Corporation Genworth Financial Securities Corp. Robert W. Baird & Co. Incorporated HD Vest Investment Securities, Inc. Royal Alliance Associates ING Financial Partners Sagepoint Financial, Inc. INVEST Financial Corporation Securities America Financial Corporation, Inc. Investment Centers of America, Inc. SII Investments Janney Montgomery Scott LLC SunTrust Investment Services, Inc. Lincoln Financial Advisors Corp. Tower Square Securities, Inc. Lincoln Financial Securities Corporation U.S. Bancorp Investments, Inc. Lincoln Investment Planning, Inc. UBS Financial Services Inc. LPL Financial Corporation UVEST Financial Services, Inc. MMC Securities Corp. Walnut Street Securities, Inc. M&T Securities, Inc. Wells Fargo Advisors, LLC Merrill Lynch, Pierce, Fenner & Smith, Inc. Wells Fargo Investments, LLC Additional dealers may receive marketing support payments in 2011 and in future years. Any additions, modifications or deletions to the list of dealers identified above that have occurred since December 31, 2010 are not reflected. You can ask your dealer about any payments it receives from Putnam Retail Management and its affiliates. Program Servicing Payments. Putnam Retail Management and its affiliates will also make payments to certain dealers that sell Putnam fund shares through retirement plans and other investment programs to compensate dealers for a variety of services they provide to such programs. A dealer may perform program services itself or may arrange with a third party to perform program services. In addition to participant recordkeeping, reporting, or transaction processing, program services may include services rendered in connection with fund/investment selection and monitoring, employee enrollment and education, plan balance rollover or separation, or other similar services. Payments by Putnam Retail Management and its affiliates for program servicing support to any one dealer are not expected, with certain limited exceptions, to exceed 0.20% of the total assets in the program on an annual basis. In addition, Putnam Retail Management and its affiliates will make one-time or annual payments to selected dealers receiving program servicing payments in reimbursement of printing costs for literature for participants, account maintenance fees or fees for establishment of Putnam funds on the dealers system. The amounts of these payments may, but will not normally (except in cases where the aggregate assets in the program are small), cause the aggregate amount of the program servicing payments to such dealer on an annual basis to exceed the amounts set forth above. II-17 The following dealers (and such dealers respective affiliates) received program servicing payments from Putnam Retail Management and its affiliates during the calendar year ended December 31, 2010: ADP Broker-Dealer, Inc. MidAtlantic Capital Corporation Ascensus, Inc. Milliman, Inc. Benefit Plans Administrators MSCS Financial Services, LLC Charles Schwab & Co., Inc. National Financial Services LLC Charles Schwab Trust Company Nationwide Investment Services Corporation CompuSys/Erisa Group Nationwide Life Insurance Company Correll Co. Newport Retirement Services, Inc. CPI Qualified Plan Consultants, Inc. NYLIFE Distributors LLC DailyAccess Corporation Paychex Securities Corporation Digital Retirement Solutions Pershing LLC Dyatech, LLC Plan Administrators, Inc. ExpertPlan, Inc. The Princeton Retirement Group, Inc. FASCore, LLC Principal Life Insurance Co. Fidelity Investments Institutional Operations Company, Inc. Prudential Investment Management Services LLC Genworth Life and Annuity Insurance Co. Prudential Investments LLC Genworth Life Insurance Co of New York Raymond James Financial Services, Inc. Great-West Life & Annuity Insurance Co. Reliance Trust Company GWFS Equities, Inc. Standard Retirement Services, Inc. Hartford Life Insurance Co. SunTrust Bank Hartford Securities Distribution Company, Inc. TD AMERITRADE Trust Company July Business Services The Prudential Insurance Company of America Leggette & Company, Inc. The Vanguard Group Inc. Lincoln Retirement Services Co LLC VALIC Retirement Services Company ML Life Insurance Company of New York Wachovia Bank, N.A. Massachusetts Mutual Life Insurance Co. Wells Fargo Bank, N.A. Mercer HR Services LLC Wilmington Trust Company Merrill Lynch Life Insurance Company Wilmington Trust Retirement & Institutional Services Co. Merrill Lynch, Pierce, Fenner & Smith, Inc. Additional dealers may receive program servicing payments in 2011 and in future years. Any additions, modifications or deletions to the list of dealers identified above that have occurred since December 31, 2010 are not reflected. You can ask your dealer about any payments it receives from Putnam Retail Management and its affiliates. Other Payments. From time to time, Putnam Retail Management, at its expense, may provide additional compensation to dealers which sell or arrange for the sale of shares of the fund to the extent not prohibited by laws or the rules of any self-regulatory agency, such as FINRA. Such compensation provided by Putnam Retail Management may include financial assistance to dealers that enable Putnam Retail Management to participate in and/or present at dealer-sponsored conferences or seminars, sales or training programs for invited registered representatives and other dealer employees, dealer entertainment, and other dealer-sponsored events, and travel expenses, including lodging incurred by registered representatives and other employees in connection with prospecting, retention and due diligence trips. Putnam Retail Management makes payments for entertainment events it deems appropriate, subject to Putnam Retail Managements internal guidelines and applicable law. These payments may vary upon the nature of the event. II-18 Certain dealers also receive payments from the funds transfer agent in recognition of sub-accounting or other services they provide to shareholders or plan participants who invest in the fund or other Putnam funds through their retirement plan. These payments are not expected, with certain exceptions both for affiliated and unaffiliated entities noted in the discussion under the heading MANAGEMENT  Investor Servicing Agent, to exceed 0.13% of the total assets of such shareholders or plan participants in the fund or other Putnam funds on an annual basis. See the discussion under the heading MANAGEMENT Investor Servicing Agent for more details. You can ask your dealer for information about payments it receives from Putnam Retail Management or its affiliates and the services it provides for those payments. In addition to payments to dealers described above, Putnam Investor Services or Putnam Retail Management may, at the direction of a retirement plans sponsor, reimburse or pay direct expenses of the plan that would otherwise be payable by the plan. Putnam Investor Services also, at its expense, may make payments to financial intermediaries for introducing to Putnam Investor Services, and/or assisting Putnam Investor Services in the provision of services to, certain retirement plans administered by Putnam Investor Services. Such payments to any one financial intermediary are not expected to exceed an annual rate of 0.05% of a plans average net assets. MISCELLANEOUS INVESTMENTS, INVESTMENT PRACTICES AND RISKS As noted in the prospectus, in addition to the main investment strategies and the principal risks described in the prospectus, the fund may employ other investment practices and may be subject to other risks, which are described below. Because the following is a combined description of investment strategies of all of the Putnam funds, certain matters described herein may not apply to your fund. Unless a strategy or policy described below is specifically prohibited or limited by the investment restrictions discussed in the funds prospectus or in this SAI, or by applicable law, the fund may engage in each of the practices described below without limit. This section contains information on the investments and investment practices listed below. With respect to funds for which Putnam Investments Limited (PIL) and/or The Putnam Advisory Company, LLC (PAC) serves as sub-investment manager (as described in the funds prospectus), references to Putnam Management in this section include PIL and/or PAC, as appropriate. Alternative Investment Strategies Money Market Instruments Bank Loans Mortgage-backed and Asset-backed Securities Borrowing and Other Forms of Leverage Options on Securities Derivatives Preferred Stocks and Convertible Securities Exchange-Traded Notes Private Placements and Restricted Securities Floating Rate and Variable Rate Demand Notes Real Estate Investment Trusts (REITs) Foreign Currency Transactions Redeemable Securities Foreign Investments and Related Risks Repurchase Agreements Forward Commitments and Dollar Rolls Securities Loans Futures Contracts and Related Options Securities of Other Investment Companies Hybrid Instruments Short-term Trading Industry and Sector Groups Special Purpose Acquisition Companies Inflation-Protected Securities Structured Investments Initial Public Offerings (IPOs) Swap Agreements Interfund Borrowing and Lending Tax-exempt Securities Inverse Floaters Warrants Lower-rated Securities Zero-coupon and Payment-in-kind Bonds II-19 Alternative Investment Strategies Under normal market conditions, the fund seeks to remain fully invested and to minimize its cash holdings. However, at times, Putnam Management may judge that market conditions may make pursuing a funds investment strategies inconsistent with the best interests of its shareholders. Putnam Management then may temporarily use alternative strategies that are mainly designed to limit the funds losses. In implementing these strategies, the fund may invest primarily in, among other things, debt securities, preferred stocks, U.S. Government and agency obligations, cash or money market instruments (including, to the extent permitted by law or applicable exemptive relief, money market funds), or any other securities Putnam Management considers consistent with such defensive strategies. Bank Loans The fund may invest in bank loans. By purchasing a loan, the fund acquires some or all of the interest of a bank or other lending institution in a loan to a particular borrower. The fund may act as part of a lending syndicate, and in such cases would be purchasing a participation in the loan. The fund may also purchase loans by assignment from another lender. Many loans are secured by the assets of the borrower, and most impose restrictive covenants which must be met by the borrower. These loans are typically made by a syndicate of banks, represented by an agent bank which has negotiated and structured the loan and which is responsible generally for collecting interest, principal, and other amounts from the borrower on its own behalf and on behalf of the other lending institutions in the syndicate, and for enforcing its and their other rights against the borrower. Each of the lending institutions, including the agent bank, lends to the borrower a portion of the total amount of the loan, and retains the corresponding interest in the loan. The funds ability to receive payments of principal and interest and other amounts in connection with loan participations held by it will depend primarily on the financial condition of the borrower (and, in some cases, the lending institution from which it purchases the loan). The value of collateral, if any, securing a loan can decline, or may be insufficient to meet the borrowers obligations or difficult to liquidate. In addition, the funds access to collateral may be limited by bankruptcy or other insolvency laws. The failure by the fund to receive scheduled interest or principal payments on a loan would adversely affect the income of the fund and would likely reduce the value of its assets, which would be reflected in a reduction in the funds net asset value. Banks and other lending institutions generally perform a credit analysis of the borrower before originating a loan or participating in a lending syndicate. In selecting the loans in which the fund will invest, however, Putnam Management will not rely solely on that credit analysis, but will perform its own investment analysis of the borrowers. Putnam Managements analysis may include consideration of the borrowers financial strength and managerial experience, debt coverage, additional borrowing requirements or debt maturity schedules, changing financial conditions, and responsiveness to changes in business conditions and interest rates. Putnam Management will generally not have access to non-public information to which other investors in syndicated loans may have access. Because loans in which the fund may invest are not generally rated by independent credit rating agencies, a decision by the fund to invest in a particular loan will depend almost exclusively on Putnam Managements, and the original lending institutions, credit analysis of the borrower. Investments in loans may be of any quality, including distressed loans, and will be subject to the funds credit quality policy. The loans in which the fund may invest include those that pay fixed rates of interest and those that pay floating rates  i.e. , rates that adjust periodically based on a known lending rate, such as a banks prime rate. Loans may be structured in different forms, including novations, assignments and participating interests. In a novation, the fund assumes all of the rights of a lending institution in a loan, including the right to receive payments of principal and interest and other amounts directly from the borrower and to enforce its rights as a lender directly against the borrower. The fund assumes the position of a co-lender with other syndicate members. As an alternative, the fund may purchase an assignment of a portion of a lenders interest in a loan. In this case, the fund may be required generally to rely upon the assigning bank to demand payment and enforce its rights against the borrower, but would otherwise be entitled to all of such banks rights in the loan. II-20 The fund may also purchase a participating interest in a portion of the rights of a lending institution in a loan. In such case, it will be entitled to receive payments of principal, interest and premium, if any, but will not generally be entitled to enforce its rights directly against the agent bank or the borrower, and must rely for that purpose on the lending institution. The fund may also acquire a loan interest directly by acting as a member of the original lending syndicate. The fund will in many cases be required to rely upon the lending institution from which it purchases the loan to collect and pass on to the fund such payments and to enforce the funds rights under the loan. As a result, an insolvency, bankruptcy or reorganization of the lending institution may delay or prevent the fund from receiving principal, interest and other amounts with respect to the underlying loan. When the fund is required to rely upon a lending institution to pay to the fund principal, interest and other amounts received by it, Putnam Management will also evaluate the creditworthiness of the lending institution. The borrower of a loan in which the fund holds an interest may, either at its own election or pursuant to terms of the loan documentation, prepay amounts of the loan from time to time. There is no assurance that the fund will be able to reinvest the proceeds of any loan prepayment at the same interest rate or on the same terms as those of the original loan. Corporate loans in which the fund may invest are generally made to finance internal growth, mergers, acquisitions, stock repurchases, leveraged buy-outs and other corporate activities. A significant portion of the corporate loans purchased by the fund may represent interests in loans made to finance highly leveraged corporate acquisitions, known as "leveraged buy-out" transactions, leveraged recapitalization loans and other types of acquisition financing. The highly leveraged capital structure of the borrowers in such transactions may make such loans especially vulnerable to adverse changes in economic or market conditions. In addition, loans generally are subject to restrictions on transfer, and only limited opportunities may exist to sell such participations in secondary markets. As a result, the fund may be unable to sell loans at a time when it may otherwise be desirable to do so or may be able to sell them only at a price that is less than their fair market value. The fund may hold investments in loans for a very short period of time when opportunities to resell the investments that Putnam Management believes are attractive arise. Certain of the loans acquired by the fund may involve revolving credit facilities under which a borrower may from time to time borrow and repay amounts up to the maximum amount of the facility. In such cases, the fund would have an obligation to advance its portion of such additional borrowings upon the terms specified in the loan participation. To the extent that the fund is committed to make additional loans under such a participation, it will at all times set aside on its books liquid assets in an amount sufficient to meet such commitments. Certain of the loan participations acquired by the fund may also involve loans made in foreign ( i.e ., non-U.S.) currencies. The funds investment in such participations would involve the risks of currency fluctuations described above with respect to investments in the foreign securities. With respect to its management of investments in bank loans, Putnam Management will normally seek to avoid receiving material, non-public information (Confidential Information) about the issuers of bank loans being considered for acquisition by the fund or held in the funds portfolio. In many instances, borrowers may offer to furnish Confidential Information to prospective investors, and to holders, of the issuers loans. Putnam Managements decision not to receive Confidential Information may place Putnam Management at a disadvantage relative to other investors in loans (which could have an adverse effect on the price the fund pays or receives when buying or selling loans). Also, in instances where holders of loans are asked to grant amendments, waivers or consent, Putnam Managements ability to assess their significance or desirability may be adversely affected. For these and other reasons, it is possible that Putnam Managements decision not to receive Confidential Information under normal circumstances could adversely affect the funds investment performance. II-21 Notwithstanding its intention generally not to receive material, non-public information with respect to its management of investments in loans, Putnam Management may from time to time come into possession of material, non-public information about the issuers of loans that may be held in the funds portfolio. Possession of such information may in some instances occur despite Putnam Managements efforts to avoid such possession, but in other instances Putnam Management may choose to receive such information (for example, in connection with participation in a creditors committee with respect to a financially distressed issuer). As, and to the extent, required by applicable law, Putnam Managements ability to trade in these loans for the account of the fund could potentially be limited by its possession of such information. Such limitations on Putnam Managements ability to trade could have an adverse effect on the fund by, for example, preventing the fund from selling a loan that is experiencing a material decline in value. In some instances, these trading restrictions could continue in effect for a substantial period of time. In some instances, other accounts managed by Putnam Management or an affiliate may hold other securities issued by borrowers whose loans may be held in the funds portfolio. These other securities may include, for example, debt securities that are subordinate to the loans held in the funds portfolio, convertible debt or common or preferred equity securities. In certain circumstances, such as if the credit quality of the issuer deteriorates, the interests of holders of these other securities may conflict with the interests of the holders of the issuers loans. In such cases, Putnam Management may owe conflicting fiduciary duties to the fund and other client accounts. Putnam Management will endeavor to carry out its obligations to all of its clients to the fullest extent possible, recognizing that in some cases certain clients may achieve a lower economic return, as a result of these conflicting client interests, than if Putnam Managements client accounts collectively held only a single category of the issuers securities. Borrowing and Other Forms of Leverage The fund may borrow money to the extent permitted by its investment policies and restrictions and applicable law. When the fund borrows money or otherwise leverages its portfolio, the value of an investment in the fund will be more volatile and other investment risks will tend to be compounded. This is because leverage tends to exaggerate the effect of any increase or decrease in the value of the funds holdings. In addition to borrowing money from banks, the fund may engage in certain other investment transactions that may be viewed as forms of financial leverage  for example, using dollar rolls, investing collateral from loans of portfolio securities, entering into when-issued, delayed-delivery or forward commitment transactions or using derivatives such as swaps, futures, forwards, and options. Because the fund either (1) sets aside cash (or other assets determined to be liquid by Putnam Management in accordance with procedures established by the Trustees) on its books in respect of such transactions during the period in which the transactions are open or (2) otherwise covers its obligations under the transactions, such as by holding offsetting investments, the fund does not consider these transactions to be borrowings for purposes of its investment restrictions or senior securities for purposes of the 1940 Act. In some cases (e.g., with respect to futures and forwards that are contractually required to cash-settle), the fund is permitted under relevant guidance from the SEC or SEC staff to set aside assets with respect to an investment transaction in the amount of its net (marked-to-market) obligations thereunder, rather than the full notional amount of the transaction. By setting aside assets equal only to its net obligations, the fund will have the ability to employ leverage to a greater extent than if it set aside assets equal to the notional amount of the transaction, which may increase the risk associated with such investments. Each Putnam fund (other than Putnam RetirementReady® Funds, Putnam Global Sector Fund and Putnam Money Market Liquidity Fund) participates in committed and uncommitted lines of credit with State Street Bank and Trust Company. These lines of credit are intended to provide a temporary source of cash in extraordinary or emergency circumstances, such as unexpected shareholder redemption requests. The fund may pay a commitment or other fee to maintain a line of credit, in addition to the stated interest rate. Derivatives II-22 Certain of the instruments in which the fund may invest, such as futures contracts, options, hybrid instruments, forward contracts, swap agreements and structured investments, are considered to be "derivatives." Derivatives are financial instruments whose value depends upon, or is derived from, the value or other attributes of an underlying asset, such as a security or an index. Further information about these instruments and the risks involved in their use is included elsewhere in the prospectus and in this SAI. The funds use of derivatives may cause the fund to recognize higher amounts of short-term capital gains, which are generally taxed to shareholders at ordinary income tax rates. Investments in derivatives may be applied toward meeting a requirement to invest in a particular kind of investment if the derivatives have economic characteristics similar to that investment. The funds use of certain derivatives may in some cases involve forms of financial leverage, which involves risk and may increase the volatility of the funds net asset value. See Borrowing. In its use of derivatives, the fund may take both long positions (the values of which move in the same direction as the prices of the underlying investments, pools of investments, indexes or currencies), and short positions (the values of which move in the opposite direction from the prices of the underlying investments, pools of investments indexes or currencies). Short positions may involve greater risks than long positions, as the risk of loss may be theoretically unlimited (unlike a long position, in which the risk of loss may be limited to the amount invested). The fund may use derivatives that combine long and short positions in order to capture the difference between underlying investments, pools of investments, indices or currencies. Exchange Traded Notes The fund may invest in exchange traded notes (ETNs). ETNs are typically senior, unsecured, unsubordinated debt securities whose returns are linked to the performance of a particular market index less applicable fees and expenses. ETNs are listed on an exchange and traded in the secondary market. The fund may hold the ETN until maturity, at which time the issuer is obligated to pay a return linked to the performance of the relevant market index. ETNs do not make periodic interest payments and principal is not protected. The market value of an ETN may be influenced by, among other things, time to maturity, level of supply and demand of the ETN, volatility and lack of liquidity in the underlying assets, changes in the applicable interest rates, the current performance of the market index to which the ETN is linked, and the credit rating of the ETN issuer. The market value of an ETN may differ from the performance of the applicable market index and there may be times when an ETN trades at a premium or discount. This difference in price may be due to the fact that the supply and demand in the market for ETNs at any point in time is not always identical to the supply and demand in the market for the securities underlying the market index that the ETN seeks to track. A change in the issuers credit rating may also impact the value of an ETN despite the underlying market index remaining unchanged. ETNs are also subject to tax risk. No assurance can be given that the Internal Revenue Service (the IRS) will accept, or a court will uphold, how the fund characterizes and treats ETNs for tax purposes. An ETN that is tied to a specific market index may not be able to replicate and maintain exactly the composition and relative weighting of securities, commodities or other components in the applicable market index. ETNs also incur certain expenses not incurred by their applicable market index, and the fund would bear a proportionate share of any fees and expenses borne by the ETN in which it invests. The funds decision to sell its ETN holdings may be limited by the availability of a secondary market. In addition, although an ETN may be listed on an exchange, the issuer may not be required to maintain the listing and there can be no assurance that a secondary market will exist for an ETN. Some ETNs that use leverage in an effort to amplify the returns of an underlying market index can, at times, be relatively illiquid and may therefore be difficult to purchase or sell at a fair price. Leveraged ETNs may offer the potential for greater return, but the potential for loss and speed at which losses can be realized also are greater. II-23 ETNs are generally similar to structured investments and hybrid instruments. For discussion of these investments and the risks generally associated with them, see Hybrid Instruments and Structured Investments in this SAI. Floating Rate and Variable Rate Demand Notes The fund may purchase taxable or tax-exempt floating rate and variable rate demand notes for short-term cash management or other investment purposes. Floating rate and variable rate demand notes and bonds may have a stated maturity in excess of one year, but may have features that permit a holder to demand payment of principal plus accrued interest upon a specified number of days notice. Frequently, such obligations are secured by letters of credit or other credit support arrangements provided by banks. The issuer has a corresponding right, after a given period, to prepay in its discretion the outstanding principal of the obligation plus accrued interest upon a specific number of days notice to the holders. The interest rate of a floating rate instrument may be based on a known lending rate, such as a banks prime rate, and is reset whenever such rate is adjusted. The interest rate on a variable rate demand note is reset at specified intervals at a market rate. Foreign Currency Transactions To manage its exposure to foreign currencies, the fund may engage in foreign currency exchange transactions, including purchasing and selling foreign currency, foreign currency options, foreign currency forward contracts and foreign currency futures contracts and related options. In addition, the fund may engage in these transactions for the purpose of increasing its return. Foreign currency transactions involve costs, and, if unsuccessful, may reduce the funds return. Generally, the fund may engage in both "transaction hedging" and "position hedging." The fund may also engage in foreign currency transactions for non-hedging purposes, subject to applicable law. When it engages in transaction hedging, the fund enters into foreign currency transactions with respect to specific receivables or payables, generally arising in connection with the purchase or sale of portfolio securities. The fund will engage in transaction hedging when it desires to "lock in" the U.S. dollar price of a security it has agreed to purchase or sell, or the U.S. dollar equivalent of a dividend or interest payment in a foreign currency. By transaction hedging the fund will attempt to protect itself against a possible loss resulting from an adverse change in the relationship between the U.S. dollar and the applicable foreign currency during the period between the date on which the security is purchased or sold, or on which the dividend or interest payment is earned, and the date on which such payments are made or received. The fund may also engage in position hedging to protect against a decline in the value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of the currency in which securities the fund intends to buy are denominated or quoted). The fund may purchase or sell a foreign currency on a spot (or cash) basis at the prevailing spot rate in connection with the settlement of transactions in portfolio securities denominated in that foreign currency or for other hedging or non-hedging purposes. If conditions warrant, for hedging or non-hedging purposes, the fund may also enter into contracts to purchase or sell foreign currencies at a future date ("forward contracts") and purchase and sell foreign currency futures contracts. The fund may also purchase or sell exchange-listed and over-the-counter call and put options on foreign currency futures contracts and on foreign currencies. A foreign currency futures contract is a standardized exchange-traded contract for the future delivery of a specified amount of a foreign currency at a price set at the time of the contract. Foreign currency futures contracts traded in the United States are designed by and traded on exchanges regulated by the Commodity Futures Trading Commission (the "CFTC"), such as the New York Mercantile Exchange, and have margin requirements. II-24 A foreign currency forward contract is a negotiated agreement to exchange currency at a future time, which may be any fixed number of days from the date of the contract as agreed by the parties, at a price set at the time of the contract. The contract price may be higher or lower than the current spot rate. In the case of a cancelable forward contract, the holder has the unilateral right to cancel the contract at maturity by paying a specified fee. Forward foreign currency exchange contracts differ from foreign currency futures contracts in certain respects. For example, the maturity date of a forward contract may be any fixed number of days from the date of the contract agreed upon by the parties, rather than a predetermined date in a given month. Forward contracts may be in any amount agreed upon by the parties rather than predetermined amounts. In addition, forward contracts are traded in the interbank market conducted directly between currency traders (usually large commercial banks) and their customers, so that no intermediary is required. A forward contract generally has no deposit requirement, and no commissions are charged at any stage for trades. At the maturity of a forward or futures contract, the fund either may accept or make delivery of the currency specified in the contract, or at or prior to maturity enter into a closing transaction involving the purchase or sale of an offsetting contract. Closing transactions with respect to forward contracts are usually effected with the currency trader who is a party to the original forward contract. Closing transactions with respect to futures contracts may be effected only on a commodities exchange or board of trade which provides a secondary market in such contracts; a clearing corporation associated with the exchange assumes responsibility for closing out such contracts. Although the fund intends to purchase or sell foreign currency futures contracts only on exchanges or boards of trade where there appears to be an active secondary market, there is no assurance that a secondary market on an exchange or board of trade will exist for any particular contract or at any particular time. In such event, it may not be possible to close a futures position and, in the event of adverse price movements, the fund would continue to be required to make daily cash payments of variation margin. It is impossible to forecast with precision the market value of portfolio securities at the expiration or maturity of a forward or futures contract. Accordingly, it may be necessary for the fund to purchase additional foreign currency on the spot market (and bear the expense of such purchase) if the market value of the security or securities being hedged is less than the amount of foreign currency the fund is obligated to deliver and a decision is made to sell the security or securities and make delivery of the foreign currency. Conversely, it may be necessary to sell on the spot market some of the foreign currency received upon the sale of the portfolio security or securities if the market value of such security or securities exceeds the amount of foreign currency the fund is obligated to deliver. As noted above, the fund may purchase or sell exchange-listed and over-the-counter call and put options on foreign currency futures contracts and on foreign currencies. A put option on a futures contract gives the fund the right to assume a short position in the futures contract until the expiration of the option. A put option on a currency gives the fund the right to sell the currency at an exercise price until the expiration of the option. A call option on a futures contract gives the fund the right to assume a long position in the futures contract until the expiration of the option. A call option on a currency gives the fund the right to purchase the currency at the exercise price until the expiration of the option. Foreign currency options are traded primarily in the over-the-counter market, although options on foreign currencies are also listed on several exchanges. Options are traded not only on the currencies of individual nations, but also on the euro, the joint currency of most countries in the European Union. The fund will only purchase or write foreign currency options when Putnam Management believes that a liquid secondary market exists for such options. There can be no assurance that a liquid secondary market will exist for a particular option at any specific time. Options on foreign currencies may be affected by all of those factors which influence foreign exchange rates and investments generally. II-25 The funds currency hedging transactions may call for the delivery of one foreign currency in exchange for another foreign currency and may at times not involve currencies in which its portfolio securities are then denominated. Putnam Management will engage in such "cross hedging" activities when it believes that such transactions provide significant hedging opportunities for the fund. Cross hedging transactions by the fund involve the risk of imperfect correlation between changes in the values of the currencies to which such transactions relate and changes in the value of the currency or other asset or liability which is the subject of the hedge. Transaction and position hedging do not eliminate fluctuations in the underlying prices of the securities that the fund owns or intends to purchase or sell. They simply establish a rate of exchange which one can achieve at some future point in time. Additionally, although these techniques tend to minimize the risk of loss due to a decline in the value of the hedged currency, they involve costs to the fund and tend to limit any potential gain which might result from the increase in value of such currency. The fund may also engage in non-hedging currency transactions. For example, Putnam Management may believe that exposure to a currency is in the funds best interest but that securities denominated in that currency are unattractive. In this situation, the fund may purchase a currency forward contract or option in order to increase its exposure to the currency. In accordance with SEC regulations, the fund will set aside liquid assets on its books to cover forward contracts used for non-hedging purposes. In addition, the fund may seek to increase its current return or to offset some of the costs of hedging against fluctuations in current exchange rates by writing covered call options and covered put options on foreign currencies. The fund receives a premium from writing a call or put option, which increases the funds current return if the option expires unexercised or is closed out at a net profit. The fund may terminate an option that it has written prior to its expiration by entering into a closing purchase transaction in which it purchases an option having the same terms as the option written. The value of any currency, including U.S. dollars and foreign currencies, may be affected by complex political and economic factors applicable to the issuing country. In addition, the exchange rates of foreign currencies (and therefore the values of foreign currency options, forward contracts and futures contracts) may be affected significantly, fixed, or supported directly or indirectly by U.S. and foreign government actions. Government intervention may increase risks involved in purchasing or selling foreign currency options, forward contracts and futures contracts, since exchange rates may not be free to fluctuate in response to other market forces. The value of a foreign currency option, forward contract or futures contract reflects the value of an exchange rate, which in turn reflects relative values of two currencies the U.S. dollar and the foreign currency in question. Although foreign exchange dealers do not charge a fee for currency conversion, they do realize a profit based on the difference (the "spread") between prices at which they are buying and selling various currencies. Thus, a dealer may offer to sell a foreign currency to the fund at one rate, while offering a lesser rate of exchange should the fund desire to resell that currency to the dealer. Because foreign currency transactions occurring in the interbank market involve substantially larger amounts than those that may be involved in the exercise of foreign currency options, forward contracts and futures contracts, investors may be disadvantaged by having to deal in an odd-lot market for the underlying foreign currencies in connection with options at prices that are less favorable than for round lots. Foreign governmental restrictions or taxes could result in adverse changes in the cost of acquiring or disposing of foreign currencies. II-26 There is no systematic reporting of last sale information for foreign currencies and there is no regulatory requirement that quotations available through dealers or other market sources be firm or revised on a timely basis. Available quotation information is generally representative of very large round-lot transactions in the interbank market and thus may not reflect exchange rates for smaller odd-lot transactions (less than $1 million) where rates may be less favorable. The interbank market in foreign currencies is a global, around-the-clock market. To the extent that options markets are closed while the markets for the underlying currencies remain open, significant price and rate movements may take place in the underlying markets that cannot be reflected in the options markets. The decision as to whether and to what extent the fund will engage in foreign currency exchange transactions will depend on a number of factors, including prevailing market conditions, the composition of the funds portfolio and the availability of suitable transactions. Accordingly, there can be no assurance that the fund will engage in foreign currency exchange transactions at any given time or from time to time. Foreign Investments and Related Risks Foreign securities are normally denominated and traded in foreign currencies. As a result, the value of the funds foreign investments and the value of its shares may be affected favorably or unfavorably by changes in currency exchange rates relative to the U.S. dollar. In addition, the fund is required to compute and distribute its income in U.S. dollars. Therefore, if the exchange rate for a foreign currency declines after a funds income has been earned and translated into U.S. dollars (but before payment), the fund could be required to liquidate portfolio securities to make such distributions. Similarly, if an exchange rate declines between the time a fund incurs expenses in U.S. dollars and the time such expenses are paid, the amount of such currency required to be converted into U.S. dollars in order to pay such expenses in U.S. dollars will be greater than the equivalent amount in any such currency of such expenses at the time they were incurred. There may be less information publicly available about a foreign issuer than about a U.S. issuer, and foreign issuers may not be subject to accounting, auditing and financial reporting standards and practices comparable to those in the United States. In addition, there may be less (or less effective) regulation of exchanges, brokers and listed companies in some foreign countries. The securities of some foreign issuers are less liquid and at times more volatile than securities of comparable U.S. issuers. Foreign brokerage commissions, custodial expenses and other fees are also generally higher than in the United States. Foreign settlement procedures and trade regulations may be more complex and involve certain risks (such as delay in payment or delivery of securities or in the recovery of the funds assets held abroad) and expenses not present in the settlement of investments in U.S. markets. For example, settlement of transactions involving foreign securities or foreign currencies (see below) may occur within a foreign country, and the fund may accept or make delivery of the underlying securities or currency in conformity with any applicable U.S. or foreign restrictions or regulations, and may pay fees, taxes or charges associated with such delivery. Such investments may also involve the risk that an entity involved in the settlement may not meet its obligations. In addition, foreign securities may be subject to the risk of nationalization or expropriation of assets, imposition of currency exchange controls, foreign withholding taxes or restrictions on the repatriation of foreign currency, confiscatory taxation, political, social or financial instability and diplomatic developments which could affect the value of the funds investments in certain foreign countries. Dividends or interest on, or proceeds from the sale of, foreign securities may be subject to foreign withholding taxes, and special U.S. tax considerations may apply. II-27 Note on MSCI Indices. MSCI, Inc. (MSCI) publishes two versions of its indices reflecting the reinvestment of dividends using two different methodologies: gross dividends and net dividends. While both versions reflect reinvested dividends, they differ with respect to the manner in which taxes associated with dividend payments are treated. In calculating the net dividends version, MSCI incorporates reinvested dividends applying the withholding tax rate applicable to foreign non-resident institutional investors that do not benefit from double taxation treaties. Putnam Management believes that the net dividends version of MSCI indices better reflects the returns U.S. investors might expect were they to invest directly in the component securities of an MSCI index. Legal remedies available to investors in certain foreign countries may be more limited than those available with respect to investments in the United States or in other foreign countries. The laws of some foreign countries may limit the funds ability to invest in securities of certain issuers organized under the laws of those foreign countries. The risks described above, including the risks of nationalization or expropriation of assets, typically are increased in connection with investments in developing countries, also known as "emerging markets." For example, political and economic structures in these countries may be in their infancy and developing rapidly, and such countries may lack the social, political and economic stability characteristic of more developed countries. Certain of these countries have in the past failed to recognize private property rights and have at times nationalized and expropriated the assets of private companies. High rates of inflation or currency devaluations may adversely affect the economies and securities markets of such countries. Investments in emerging markets may be considered speculative. The currencies of certain emerging market countries have experienced devaluations relative to the U.S. dollar, and future devaluations may adversely affect the value of assets denominated in such currencies. Many emerging market countries have experienced substantial, and in some periods extremely high, rates of inflation or deflation for many years, and future inflation may adversely affect the economies and securities markets of such countries. In addition, unanticipated political or social developments may affect the value of investments in emerging markets and the availability of additional investments in these markets. The small size, limited trading volume and relative inexperience of the securities markets in these countries may make investments in securities traded in emerging markets illiquid and more volatile than investments in securities traded in more developed countries, and the fund may be required to establish special custodial or other arrangements before making investments in securities traded in emerging markets. There may be little financial or accounting information available with respect to issuers of emerging market securities, and it may be difficult as a result to assess the value or prospects of an investment in such securities. American Depositary Receipts (ADRs) as well as other hybrid forms of ADRs, including European Depositary Receipts (EDRs) and Global Depositary Receipts (GDRs), are certificates evidencing ownership of shares of a foreign issuer. These certificates are issued by depository banks and generally trade on an established market in the United States or elsewhere. The underlying shares are held in trust by a custodian bank or similar financial institution in the issuers home country. The depository bank may not have physical custody of the underlying securities at all times and may charge fees for various services, including forwarding dividends and interest and corporate actions. ADRs are alternatives to directly purchasing the underlying foreign securities in their national markets and currencies. However, ADRs continue to be subject to many of the risks associated with investing in foreign securities. Certain of the foregoing risks may also apply to some extent to securities of U.S. issuers that are denominated in foreign currencies or that are traded in foreign markets, or securities of U.S. issuers having significant foreign operations. II-28 Forward Commitments and Dollar Rolls The fund may enter into contracts to purchase securities for a fixed price at a future date beyond customary settlement time ("forward commitments") if the fund sets aside on its books liquid assets in an amount sufficient to meet the purchase price, or if the fund enters into offsetting contracts for the forward sale of other securities it owns. In the case of to-be-announced ("TBA") purchase commitments, the unit price and the estimated principal amount are established when the fund enters into a contract, with the actual principal amount being within a specified range of the estimate. Forward commitments may be considered securities in themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Where such purchases are made through dealers, the fund relies on the dealer to consummate the sale. The dealers failure to do so may result in the loss to the fund of an advantageous yield or price. Although the fund will generally enter into forward commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. The fund may realize short-term profits or losses upon the sale of forward commitments. The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as "cover" for the transaction. Unsettled TBA sale commitments are valued at current market value of the underlying securities. If the TBA sale commitment is closed through the acquisition of an offsetting purchase commitment, the fund realizes a gain or loss on the commitment without regard to any unrealized gain or loss on the underlying security. If the fund delivers securities under the commitment, the fund realizes a gain or loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. The fund may enter into dollar roll transactions (generally using TBAs) in which it sells a fixed income security for delivery in the current month and simultaneously contracts to purchase similar securities (for example, same type, coupon and maturity) at an agreed upon future time. By engaging in a dollar roll transaction, the fund foregoes principal and interest paid on the security that is sold, but receives the difference between the current sales price and the forward price for the future purchase. The fund would also be able to earn interest on the proceeds of the sale before they are reinvested. The fund accounts for dollar rolls as purchases and sales. Because cash (or other assets determined to be liquid by Putnam Management in accordance with procedures established by the Trustees) in the amount of the funds commitment under a dollar roll is set aside on the funds books, the fund does not consider these transactions to be borrowings for purposes of its investment restrictions. The obligation to purchase securities on a specified future date involves the risk that the market value of the securities that the fund is obligated to purchase may decline below the purchase price. In addition, in the event the other party to the transaction files for bankruptcy, becomes insolvent or defaults on its obligation, the fund may be adversely affected. Futures Contracts and Related Options II-29 Subject to applicable law, the fund may invest without limit in futures contracts and related options for hedging and non-hedging purposes, such as to manage the effective duration of the funds portfolio or as a substitute for direct investment. A financial futures contract sale creates an obligation by the seller to deliver the type of financial instrument called for in the contract in a specified delivery month for a stated price. A financial futures contract purchase creates an obligation by the purchaser to take delivery of the type of financial instrument called for in the contract in a specified delivery month at a stated price. The specific instruments delivered or taken, respectively, at settlement date are not determined until on or near that date. The determination is made in accordance with the rules of the exchange on which the futures contract sale or purchase was made. Futures contracts are traded in the United States only on commodity exchanges or boards of trade known as "contract markets" approved for such trading by the CFTC, and must be executed through a futures commission merchant or brokerage firm which is a member of the relevant contract market. Examples of futures contracts that the fund may use (which may include single-security futures) include, without limitation, U.S. Treasury security futures, index futures, corporate or municipal bond futures, Government National Mortgage Association certificate futures, interest rate swap futures, and Eurodollar futures. In addition, as described elsewhere in this SAI, the fund may use foreign currency futures. Although futures contracts (other than index futures and futures based on the volatility or variance experienced by an index) by their terms call for actual delivery or acceptance of commodities or securities, in most cases the contracts are closed out before the settlement date without the making or taking of delivery. Index futures and futures based on the volatility or variance experienced by an index do not call for actual delivery or acceptance of commodities or securities, but instead require cash settlement of the futures contract on the settlement date specified in the contract. Such contracts may also be closed out before the settlement date. Closing out a futures contract sale is effected by purchasing a futures contract for the same aggregate amount of the specific type of financial instrument or commodity with the same delivery date. If the price of the initial sale of the futures contract exceeds the price of the offsetting purchase, the seller is paid the difference and realizes a gain. Conversely, if the price of the offsetting purchase exceeds the price of the initial sale, the seller realizes a loss. If the fund is unable to enter into a closing transaction, the amount of the funds potential loss is unlimited. The closing out of a futures contract purchase is effected by the purchasers entering into a futures contract sale. If the offsetting sale price exceeds the purchase price, the purchaser realizes a gain, and if the purchase price exceeds the offsetting sale price, he realizes a loss. Unlike when the fund purchases or sells a security, no price is paid or received by the fund upon the purchase or sale of a futures contract. Instead, upon entering into a contract, the fund is required to deliver to the futures broker an amount of liquid assets. This amount is known as "initial margin." The nature of initial margin in futures transactions is different from that of margin in security transactions in that futures contract margin does not involve the borrowing of funds to finance the transactions. Rather, initial margin is similar to a performance bond or good faith deposit which is returned to the fund upon termination of the futures contract, assuming all contractual obligations have been satisfied. Futures contracts also involve brokerage costs. Subsequent payments, called "variation margin" or "maintenance margin," to and from the broker are made on a daily basis as the price of the underlying security or commodity fluctuates, making the long and short positions in the futures contract more or less valuable, a process known as "marking to the market." For example, when the fund has purchased a futures contract on a security and the price of the underlying security has risen, that position will have increased in value and the fund will receive from the broker a variation margin payment based on that increase in value. Conversely, when the fund has purchased a security futures contract and the price of the underlying security has declined, the position would be less valuable and the fund would be required to make a variation margin payment to the broker. The fund may elect to close some or all of its futures positions at any time prior to their expiration in order to reduce or eliminate a position then currently held by the fund. The fund may close its positions by taking opposite positions which will operate to terminate the funds position in the futures contracts. Final determinations of variation margin are then made, additional cash is required to be paid by or released to the fund, and the fund realizes a loss or a gain. Such closing transactions involve additional commission costs. II-30 The fund does not intend to purchase or sell futures or related options for other than hedging purposes, if, as a result, the sum of the initial margin deposits on the funds existing futures and related options positions and premiums paid for outstanding options on futures contracts would exceed 5% of the funds net assets. The fund has claimed an exclusion from the definition of the term "commodity pool operator" under the Commodity Exchange Act (the "CEA"), and therefore, is not subject to registration or regulation as a pool operator under the CEA. Index futures. An index futures contract is a contract to buy or sell units of an index at a specified future date at a price agreed upon when the contract is made. Entering into a contract to buy units of an index is commonly referred to as buying or purchasing a contract or holding a long position in the index. Entering into a contract to sell units of an index is commonly referred to as selling a contract or holding a short position. A unit is the current value of the index. The fund may enter into stock index futures contracts, debt index futures contracts, or other index futures contracts appropriate to its objective(s). The fund may also purchase and sell options on index futures contracts. For example, the Standard & Poors 500 Composite Stock Price Index ("S&P 500") is composed of 500 selected U.S. common stocks. The S&P 500 assigns relative weightings to the common stocks included in the Index, and the value fluctuates with changes in the market values of those common stocks. In the case of the S&P 500, contracts are currently to buy or sell 250 units. Thus, if the value of the S&P 500 were $150, one contract would be worth $37,500 (250 units x $150). The stock index futures contract specifies that no delivery of the actual stocks making up the index will take place. Instead, settlement in cash must occur upon the termination of the contract, with the settlement being the difference between the contract price and the actual level of the stock index at the expiration of the contract. For example, if the fund enters into a futures contract to buy 250 units of the S&P 500 at a specified future date at a contract price of $150 and the S&P 500 is at $154 on that future date, the fund will gain $1,000 (250 units x gain of $4). If the fund enters into a futures contract to sell 250 units of the stock index at a specified future date at a contract price of $150 and the S&P 500 is at $152 on that future date, the fund will lose $500 (250 units x loss of $2). Options on futures contracts. The fund may purchase and write call and put options on futures contracts it may buy or sell and enter into closing transactions with respect to such options to terminate existing positions. In return for the premium paid, options on futures contracts give the purchaser the right to assume a position in a futures contract at the specified option exercise price at any time during the period of the option. Upon exercise of the option, the delivery of the futures position by the writer of the option to the holder of the option will be accompanied by delivery of the accumulated balance in the writers futures margin account which represents the amount by which the market price of the futures contract, at exercise, exceeds (in the case of a call) or is less than (in the case of a put) the exercise price of the option on the future. If an option is exercised on the last trading day prior to its expiration date, the settlement will be made entirely in cash equal to the difference between the exercise price of the option and the closing level of the underlying asset on which the future is based on the expiration date. Purchasers of options who fail to exercise their options prior to the exercise date suffer a loss of the premium paid. II-31 The fund may use options on futures contracts in lieu of writing or buying options directly on the underlying securities or indices or purchasing and selling the underlying futures contracts. For example, to hedge against a possible decrease in the value of its portfolio securities, the fund may purchase put options or write call options on futures contracts rather than selling futures contracts. Similarly, the fund may purchase call options or write put options on futures contracts as a substitute for the purchase of futures contracts to hedge against a possible increase in the price of securities which the fund expects to purchase. Such options generally operate in the same manner, and involve the same risks, as options purchased or written directly on the underlying investments. In addition, the fund will be required to deposit initial margin and maintenance margin with respect to put and call options on futures contracts written by it pursuant to brokers requirements similar to those described above in connection with the discussion of futures contracts. The writing of an option on a futures contract involves risks similar to those relating to the sale of futures contracts. Compared to the purchase or sale of futures contracts, the purchase of call or put options on futures contracts generally involves less potential risk to the fund because the maximum amount at risk is the premium paid for the options (plus transaction costs). However, there may be circumstances when the purchase of a call or put option on a futures contract would result in a loss to the fund when the purchase or sale of a futures contract would not, such as when there is no movement in the prices of the hedged investments. As an alternative to purchasing call and put options on index futures, the fund may purchase and sell call and put options on the underlying indices themselves. Such options would be used in a manner identical to the use of options on index futures. Risks of transactions in futures contracts and related options. Successful use of futures contracts by the fund is subject to Putnam Managements ability to predict movements in various factors affecting securities markets, including interest rates and market movements, and, in the case of index futures and futures based on the volatility or variance experienced by an index, Putnam Managements ability to predict the future level of the index or the future volatility or variance experienced by an index. For example, it is possible that, where the fund has sold futures to hedge its portfolio against a decline in the market, the index on which the futures are written may advance and the value of securities held in the funds portfolio may decline. If this occurred, the fund would lose money on the futures and also experience a decline in value in its portfolio securities. It is also possible that, if the fund has hedged against the possibility of a decline in the market adversely affecting securities held in its portfolio and securities prices increase instead, the fund will lose part or all of the benefit of the increased value of those securities it has hedged because it will have offsetting losses in its futures positions. In addition, in such situations, if the fund has insufficient cash, it may have to sell securities to meet daily variation margin requirements at a time when it is disadvantageous to do so. The use of options and futures strategies also involves the risk of imperfect correlation among movements in the prices of the securities or other assets underlying the futures and options purchased and sold by the fund, of the options and futures contracts themselves, and, in the case of hedging transactions, of the securities which are the subject of a hedge. In addition to the possibility that there may be an imperfect correlation, or no correlation at all, between movements in the futures used by the fund and the portion of the portfolio being hedged, the prices of futures may not correlate perfectly with movements in the underlying asset due to certain market distortions. First, all participants in the futures market are subject to margin deposit and maintenance requirements. Rather than meeting additional margin deposit requirements, investors may close futures contracts through offsetting transactions which could distort the normal relationship between the underlying asset and futures markets. Second, margin requirements in the futures market are less onerous than margin requirements in the securities market, and as a result the futures market may attract more speculators than the securities market does. Increased participation by speculators in the futures market may also cause temporary price distortions. Due to the possibility of price distortions in the futures market and also because of the imperfect correlation between movements in the underlying asset and movements in the prices of related futures, even a correct forecast of general market trends by Putnam Management may still not result in a profitable position. II-32 There is no assurance that higher than anticipated trading activity or other unforeseen events might not, at times, render certain market clearing facilities inadequate, and thereby result in the institution by exchanges of special procedures which may interfere with the timely execution of customer orders. To reduce or eliminate a position held by the fund, the fund may seek to close out such position. The ability to establish and close out positions will be subject to the development and maintenance of a liquid secondary market. It is not certain that this market will develop or continue to exist for a particular futures contract or option. Reasons for the absence of a liquid secondary market on an exchange include the following: (i) there may be insufficient trading interest in certain contracts or options; (ii) restrictions may be imposed by an exchange on opening transactions or closing transactions or both; (iii) trading halts, suspensions or other restrictions may be imposed with respect to particular classes or series of contracts or options, or underlying securities; (iv) unusual or unforeseen circumstances may interrupt normal operations on an exchange; (v) the facilities of an exchange or a clearing corporation may not at all times be adequate to handle current trading volume; or (vi) one or more exchanges could, for economic or other reasons, decide or be compelled at some future date to discontinue the trading of contracts or options (or a particular class or series of contracts or options), in which event the secondary market on that exchange for such contracts or options (or in the class or series of contracts or options) would cease to exist, although outstanding contracts or options on the exchange that had been issued by a clearing corporation as a result of trades on that exchange would continue to be exercisable in accordance with their terms. Hybrid Instruments These instruments are generally considered derivatives and include indexed or structured securities, and combine the elements of futures contracts or options with those of debt, preferred equity or a depository instrument. A hybrid instrument may be a debt security, preferred stock, warrant, convertible security, certificate of deposit or other evidence of indebtedness on which a portion of or all interest payments, and/or the principal or stated amount payable at maturity, redemption or retirement, is determined by reference to prices, changes in prices, or differences between prices, of securities, currencies, intangibles, goods, articles or commodities (collectively, underlying assets), or by another objective index, economic factor or other measure, including interest rates, currency exchange rates, or commodities or securities indices (collectively, benchmarks). Hybrid instruments may take a number of forms, including, but not limited to, debt instruments with interest or principal payments or redemption terms determined by reference to the value of an index at a future time, preferred stock with dividend rates determined by reference to the value of a currency, or convertible securities with the conversion terms related to a particular commodity. The risks of investing in hybrid instruments reflect a combination of the risks of investing in securities, options, futures and currencies. An investment in a hybrid instrument may entail significant risks that are not associated with a similar investment in a traditional debt instrument that has a fixed principal amount, is denominated in U.S. dollars or bears interest either at a fixed rate or a floating rate determined by reference to a common, nationally published benchmark. The risks of a particular hybrid instrument will depend upon the terms of the instrument, but may include the possibility of significant changes in the benchmark(s) or the prices of the underlying assets to which the instrument is linked. Such risks generally depend upon factors unrelated to the operations or credit quality of the issuer of the hybrid instrument, which may not be foreseen by the purchaser, such as economic and political events, the supply and demand of the underlying assets and interest rate movements. Hybrid instruments may be highly volatile and their use by the fund may not be successful. Hybrid instruments may bear interest or pay preferred dividends at below market (or even relatively nominal) rates. Alternatively, hybrid instruments may bear interest at above market rates but bear an increased risk of principal loss (or gain). The latter scenario may result if leverage is used to structure the hybrid instrument. Leverage risk occurs when the hybrid instrument is structured so that a given change in a benchmark or underlying asset is multiplied to produce a greater value change in the hybrid instrument, thereby magnifying the risk of loss as well as the potential for gain. II-33 Hybrid instruments can be an efficient means of creating exposure to a particular market, or segment of a market, with the objective of enhancing total return. For example, a fund may wish to take advantage of expected declines in interest rates in several European countries, but avoid the transaction costs associated with buying and currency-hedging the foreign bond positions. One solution would be to purchase a U.S. dollar-denominated hybrid instrument whose redemption price is linked to the average three year interest rate in a designated group of countries. The redemption price formula would provide for payoffs of less than par if rates were above the specified level. Furthermore, a fund could limit the downside risk of the security by establishing a minimum redemption price so that the principal paid at maturity could not be below a predetermined minimum level if interest rates were to rise significantly. The purpose of this arrangement, known as a structured security with an embedded put option, would be to give the fund the desired European bond exposure while avoiding currency risk, limiting downside market risk, and lowering transaction costs. Of course, there is no guarantee that the strategy will be successful and the fund could lose money if, for example, interest rates do not move as anticipated or credit problems develop with the issuer of the hybrid instrument. Hybrid instruments are potentially more volatile and carry greater market risks than traditional debt instruments. Depending on the structure of the particular hybrid instrument, changes in a benchmark may be magnified by the terms of the hybrid instrument and have an even more dramatic and substantial effect upon the value of the hybrid instrument. Also, the prices of the hybrid instrument and the benchmark or underlying asset may not move in the same direction or at the same time. Hybrid instruments may also carry liquidity risk since the instruments are often customized to meet the portfolio needs of a particular investor, and therefore, the number of investors that are willing and able to buy such instruments in the secondary market may be smaller than that for more traditional debt securities. Under certain conditions, the redemption value of such an investment could be zero. In addition, because the purchase and sale of hybrid investments could take place in an over-the-counter market without the guarantee of a central clearing organization, or in a transaction between the fund and the issuer of the hybrid instrument, the creditworthiness of the counterparty of the issuer of the hybrid instrument would be an additional risk factor the fund would have to consider and monitor. In addition, uncertainty regarding the tax treatment of hybrid instruments may reduce demand for such instruments. Hybrid instruments also may not be subject to regulation by the CFTC, which generally regulates the trading of commodity futures by U.S. persons, the SEC, which regulates the offer and sale of securities by and to U.S. persons, or any other governmental regulatory authority. Industry and Sector Groups Putnam Management uses a customized set of industry and sector groups for classifying securities ("Putnam Industry Codes"). The Putnam Industry Codes are based on an expanded Standard & Poors industry classification model, modified to be more representative of global investing and more applicable to both large and small capitalization securities. For presentation purposes, the fund may apply the Putnam Industry Codes differently in reporting industry groups in the funds shareholder reports or other communications. Inflation-Protected Securities The fund may invest in U.S. Treasury Inflation Protected Securities (U.S. TIPS), which are fixed income securities issued by the U.S. Department of Treasury, the principal amounts of which are adjusted daily based upon changes in the rate of inflation. The fund may also invest in other inflation-protected securities issued by non-U.S. governments or by private issuers. U.S. TIPS pay interest on a semi-annual basis, equal to a fixed percentage of the inflation-adjusted principal amount. The interest rate on these bonds is fixed at issuance, but over the life of the bond this interest may be paid on an increasing or decreasing principal value that has been adjusted for inflation. II-34 Repayment of the original bond principal upon maturity (as adjusted for inflation) is guaranteed for U.S. TIPS, even during a period of deflation. However, because the principal amount of U.S. TIPS would be adjusted downward during a period of deflation, the fund will be subject to deflation risk with respect to its investments in these securities. In addition, the current market value of the bonds is not guaranteed, and will fluctuate. If the fund purchases U.S. TIPS in the secondary market whose principal values have been adjusted upward due to inflation since issuance, the fund may experience a loss if there is a subsequent period of deflation. The fund may also invest in other inflation-related bonds which may or may not provide a guarantee of principal. If a guarantee of principal is not provided, the adjusted principal value of the bond repaid at maturity may be less than the original principal amount. The periodic adjustment of U.S. TIPS is currently tied to the CPI-U, which is calculated by the U.S. Department of Treasury. The CPI-U is a measurement of changes in the cost of living, made up of components such as housing, food, transportation and energy. Inflation-protected bonds issued by a non-U.S. government are generally adjusted to reflect a comparable inflation index, calculated by that government. There can no assurance that the CPI-U or any non-U.S. inflation index will accurately measure the real rate of inflation in the prices of goods and services. If interest rates rise due to reasons other than inflation (for example, due to changes in currency exchange rates), investors in these securities may not be protected to the extent that the increase is not reflected in the bonds inflation measure. In addition, there can be no assurance that the rate of inflation in a non-U.S. country will be correlated to the rate of inflation in the United States. In general, the value of inflation-protected bonds is expected to fluctuate in response to changes in real interest rates, which are in turn tied to the relationship between nominal interest rates and the rate of inflation. Therefore, if inflation were to rise at a faster rate than nominal interest rates, real interest rates might decline, leading to an increase in value of inflation-protected bonds. In contrast, if nominal interest rates increased at a faster rate than inflation, real interest rates might rise, leading to a decrease in value of inflation-protected bonds. If inflation is lower than expected during the period the fund holds the security, the fund may earn less on the security than on a conventional bond. Any increase in principal value is taxable in the year the increase occurs, even though holders do not receive cash representing the increase at that time. As a result, when the fund invests in inflation-protected securities, it could be required at times to liquidate other investments, including when it is not advantageous to do so, in order to satisfy its distribution requirements as a regulated investment company and to eliminate any fund-level income tax liability under the Internal Revenue Code. The U.S. Treasury began issuing inflation-protected bonds in 1997. Certain non-U.S. governments, such as the United Kingdom, Canada and Australia, have a longer history of issuing inflation-protected bonds, and there may be a more liquid market in certain of these countries for these securities. Initial Public Offerings The fund may purchase debt or equity securities in initial public offerings (IPOs). These securities, which are often issued by unseasoned companies, may be subject to many of the same risks of investing in companies with smaller market capitalizations. Securities issued in IPOs have no trading history, and information about the companies may be available for very limited periods. Securities issued in an IPO frequently are very volatile in price, and the fund may hold securities purchased in an IPO for a very short period of time. As a result, the funds investments in IPOs may increase portfolio turnover, which increases brokerage and administrative costs and may result in taxable distributions to shareholders. II-35 At any particular time or from time to time the fund may not be able to invest in securities issued in IPOs, or invest to the extent desired because, for example, only a small portion (if any) of the securities being offered in an IPO may be made available to the fund. In addition, under certain market conditions a relatively small number of companies may issue securities in IPOs. Similarly, as the number of Putnam funds to which IPO securities are allocated increases, the number of securities issued to any one fund may decrease. The investment performance of the fund during periods when it is unable to invest significantly or at all in IPOs may be lower than during periods when the fund is able to do so. In addition, as the fund increases in size, the impact of IPOs on the funds performance will generally decrease. Interfund Borrowing and Lending To satisfy redemption requests or to cover unanticipated cash shortfalls, the fund has entered into a Master Interfund Lending Agreement by and among each Putnam fund and Putnam Management (the Interfund Lending Agreement) under which the fund would lend or borrow money for temporary purposes directly to or from another Putnam fund (an Interfund Loan), subject to meeting the conditions of an SEC exemptive order granted to the fund permitting such Interfund Loans. All Interfund Loans would consist only of uninvested cash reserves that the lending fund otherwise would invest in short-term repurchase agreements or other short-term instruments. At this time, Putnam Money Market Liquidity Fund is the only Putnam fund expected to make its uninvested cash reserves available for Interfund Loans. If the fund has outstanding borrowings, any Interfund Loans to the fund (a) would be at an interest rate equal to or lower than that of any outstanding bank loan, (b) would be secured at least on an equal priority basis with at least an equivalent percentage of collateral to loan value as any outstanding bank loan that requires collateral, and (c) would have a maturity no longer than any outstanding bank loan (and in any event not over seven days). In addition, if an event of default were to occur under any agreement evidencing an outstanding bank loan to the fund, the event of default would automatically (without need for action or notice by the lending fund) constitute an immediate event of default under the Interfund Lending Agreement entitling the lending fund to call the Interfund Loan (and exercise all rights with respect to any collateral) and such a call would be deemed made if the lending bank exercises its right to call its loan under its agreement with the borrowing fund. The fund may make an unsecured borrowing under the Interfund Lending Agreement if its outstanding borrowings from all sources immediately after the interfund borrowing total 10% or less of its total assets; provided, that if the fund has a secured loan outstanding from any other lender, including but not limited to another Putnam fund, the funds Interfund Loan would be secured on at least an equal priority basis with at least an equivalent percentage of collateral to loan value as any outstanding loan secured by collateral. If the funds total outstanding borrowings immediately after an interfund borrowing would be greater than 10% of its total assets, the fund may borrow through the credit facility on a secured basis only. All secured Interfund Loans would be secured by the pledge of segregated collateral with a market value equal to at least 102% of the outstanding principal value of the Interfund Loan. The fund may not borrow from any source if its total outstanding borrowings immediately after the borrowing would exceed the limits imposed by Section 18 of the 1940 Act or the funds fundamental investment restrictions. The fund may not lend to another Putnam fund under the Interfund Lending Agreement if the Interfund Loan would cause its aggregate outstanding Interfund Loans to exceed 15% of the funds current net assets at the time of the Interfund Loan. The funds Interfund Loans to any one fund may not exceed 5% of the lending funds net assets. The duration of Interfund Loans would be limited to the time required to receive payment for securities sold, but in no event may the duration exceed seven days. Interfund Loans effected within seven days of each other would be treated as separate loan transactions for purposes of this condition. Each Interfund Loan may be called on one business days notice by a lending fund and may be repaid on any day by a borrowing fund. II-36 The limitations detailed above and the other conditions of the SEC exemptive order permitting interfund lending are designed to minimize the risks associated with interfund lending for both the lending fund and the borrowing fund. However, no borrowing or lending activity is without risk. If the fund borrows money from another fund, there is a risk that the Interfund Loan could be called on one days notice or not renewed, in which case the fund may have to borrow from a bank at higher rates if an Interfund Loan were not available from another fund. A delay in repayment to a lending fund could result in a lost opportunity or additional lending costs, and interfund loans are subject to the risk that the borrowing fund could be unable to repay the loan when due. Inverse Floaters These securities have variable interest rates that typically move in the opposite direction from movements in prevailing short-term interest rate levels  rising when prevailing short-term interest rate fall, and vice versa. The prices of inverse floaters can be considerably more volatile than the prices of bonds with comparable maturities. The fund currently does not intend to invest more than 15% of its assets in inverse floating obligations. Investment Ratings The securities in which money market funds invest must be rated in one of the two highest short-term rating categories (without regard for gradations or subcategories) by one or more Nationally Recognized Statistical Rating Organizations (NRSROs) or be deemed by Putnam Management to be of comparable quality to securities having such ratings. Money market funds will rely on the two highest ratings given to a security by the NRSROs for purposes of complying with this requirement. If one or both of the two highest ratings are in the second highest short-term rating category, the security is treated as a Second Tier Security. Generally, Rule 2a-7 of the 1940 Act prohibits a money market fund from investing more than 3% of its assets in Second Tier Securities. Money market funds comply with these rating requirements at the time a security is acquired. If a security is downgraded to Second Tier after its acquisition, the money market funds may continue to hold the security even if the portfolio exceeds Rule 2a-7s limits on Second Tier Securities. Other factors, such as substantial redemptions, may cause a money market funds portfolio to exceed Rule 2a-7 limits on the acquisition of securities. A money market fund may continue to hold securities in excess of these limits, even if the fund has the right to tender the security for purchase for its amortized cost value. Lower-rated Securities The fund may invest in lower-rated fixed-income securities (commonly known as "junk bonds"). The lower ratings reflect a greater possibility that adverse changes in the financial condition of the issuer or in general economic conditions, or both, or an unanticipated rise in interest rates, may impair the ability of the issuer to make payments of interest and principal. The inability (or perceived inability) of issuers to make timely payment of interest and principal would likely make the values of securities held by the fund more volatile and could limit the funds ability to sell its securities at prices approximating the values the fund had placed on such securities. In the absence of a liquid trading market for securities held by it, the fund at times may be unable to establish the fair value of such securities. Securities ratings are based largely on the issuers historical financial condition and the rating agencies analysis at the time of rating. Consequently, the rating assigned to any particular security is not necessarily a reflection of the issuers current financial condition, which may be better or worse than the rating would indicate. In addition, the rating assigned to a security by Moodys Investors Service, Inc. or Standard & Poors (or by any other nationally recognized securities rating agency) does not reflect an assessment of the volatility of the securitys market value or the liquidity of an investment in the security. See "SECURITIES RATINGS." Like those of other fixed-income securities, the values of lower-rated securities fluctuate in response to changes in interest rates. A decrease in interest rates will generally result in an increase in the value of the funds fixed-income assets. Conversely, during periods of rising interest rates, the value of the funds fixed-income assets will generally decline. The values of lower-rated securities may often be affected to a greater extent by changes in general economic conditions and business conditions affecting the issuers of such securities and their industries. Negative publicity or investor perceptions may also adversely affect the values of lower-rated securities. Changes by nationally recognized securities rating agencies in their ratings of any fixed-income security and changes in the ability of an issuer to make payments of interest and principal may also affect the value of these investments. Changes in the value of portfolio securities generally will not affect income derived from these securities, but will affect the funds net asset value. The fund will not necessarily dispose of a security when its rating is reduced below its rating at the time of purchase. However, Putnam Management will monitor the investment to determine whether its retention will assist in meeting the funds investment objective(s). II-37 Issuers of lower-rated securities are often highly leveraged, so that their ability to service their debt obligations during an economic downturn or during sustained periods of rising interest rates may be impaired. Such issuers may not have more traditional methods of financing available to them and may be unable to repay outstanding obligations at maturity by refinancing. The risk of loss due to default in payment of interest or repayment of principal by such issuers is significantly greater because such securities frequently are unsecured and subordinated to the prior payment of senior indebtedness. At times, a substantial portion of the funds assets may be invested in an issue of which the fund, by itself or together with other funds and accounts managed by Putnam Management or its affiliates, holds all or a major portion. Although Putnam Management generally considers such securities to be liquid because of the availability of an institutional market for such securities, it is possible that, under adverse market or economic conditions or in the event of adverse changes in the financial condition of the issuer, the fund could find it more difficult to sell these securities when Putnam Management believes it advisable to do so or may be able to sell the securities only at prices lower than if they were more widely held. Under these circumstances, it may also be more difficult to determine the fair value of such securities for purposes of computing the funds net asset value. In order to enforce its rights in the event of a default, the fund may be required to participate in various legal proceedings or take possession of and manage assets securing the issuers obligations on such securities. This could increase the funds operating expenses and adversely affect the funds net asset value. In the case of tax-exempt funds, any income derived from the funds ownership or operation of such assets would not be tax-exempt. The ability of a holder of a tax-exempt security to enforce the terms of that security in a bankruptcy proceeding may be more limited than would be the case with respect to securities of private issuers. In addition, the funds intention to qualify as a "regulated investment company" under the Internal Revenue Code may limit the extent to which the fund may exercise its rights by taking possession of such assets. To the extent the fund invests in securities in the lower rating categories, the achievement of the funds goals is more dependent on Putnam Managements investment analysis than would be the case if the fund were investing in securities in the higher rating categories. Money Market Instruments Money market instruments, or short-term debt instruments, consist of obligations such as commercial paper, bank obligations ( i.e. , certificates of deposit and bankers acceptances), repurchase agreements and various government obligations, such as Treasury bills. These instruments have a remaining maturity of one year or less and are generally of high credit quality. Money market instruments may be structured to be, or may employ a trust or other form so that they are, eligible investments for money market funds. For example, put features can be used to modify the maturity of a security or interest rate adjustment features can be used to enhance price stability. If a structure fails to function as intended, adverse tax or investment consequences may result. Neither the Internal Revenue Service (IRS) nor any other regulatory authority has ruled definitively on certain legal issues presented by certain structured securities. Future tax or other regulatory determinations could adversely affect the value, liquidity, or tax treatment of the income received from these securities or the nature and timing of distributions made by the funds. Commercial paper is a money market instrument issued by banks or companies to raise money for short-term purposes. Unlike some other debt obligations, commercial paper is typically unsecured. Commercial paper may be issued as an asset-backed security (that is, backed by a pool of assets representing the obligations of a number of different issuers), in which case certain of the risks discussed in Mortgage-backed and Asset-backed securities would apply. Commercial paper is traded primarily among institutions. Putnam Money Market Fund and Putnam Tax Exempt Money Market Fund may invest in bankers acceptances issued by banks with deposits in excess of $2 billion (or the foreign currency equivalent) at the close of the last calendar year. If the Trustees change this minimum deposit requirement, shareholders would be notified. Other Putnam funds may invest in bankers acceptances without regard to this requirement. II-38 In accordance with rules issued by the SEC, the fund may from time to time invest all or a portion of its cash balances in money market and/or short-term bond funds advised by Putnam Management. In connection with such investments, Putnam Management may waive a portion of the advisory fees otherwise payable by the fund. See Charges and expenses in Part I of this SAI for the amount, if any, waived by Putnam Management in connection with such investments. Mortgage-backed and Asset-backed Securities Mortgage-backed securities, including collateralized mortgage obligations ("CMOs") and certain stripped mortgage-backed securities, represent a participation in, or are secured by, mortgage loans. Asset-backed securities are structured like mortgage-backed securities, but instead of mortgage loans or interests in mortgage loans, the underlying assets may include such items as motor vehicle installment sales or installment loan contracts, leases of various types of real and personal property and receivables from credit card agreements. Mortgage-backed securities have yield and maturity characteristics corresponding to the underlying assets. Unlike traditional debt securities, which may pay a fixed rate of interest until maturity, when the entire principal amount comes due, payments on certain mortgage-backed securities include both interest and a partial repayment of principal. Besides the scheduled repayment of principal, repayments of principal may result from the voluntary prepayment, refinancing or foreclosure of the underlying mortgage loans. If property owners make unscheduled prepayments of their mortgage loans, these prepayments will result in early payment of the applicable mortgage-backed securities. In that event the fund may be unable to invest the proceeds from the early payment of the mortgage-backed securities in an investment that provides as high a yield as the mortgage-backed securities. Consequently, early payment associated with mortgage-backed securities may cause these securities to experience significantly greater price and yield volatility than that experienced by traditional fixed-income securities. The occurrence of mortgage prepayments is affected by factors including the level of interest rates, general economic conditions, the location and age of the mortgage and other social and demographic conditions. During periods of falling interest rates, the rate of mortgage prepayments tends to increase, thereby tending to decrease the life of mortgage-backed securities. During periods of rising interest rates, the rate of mortgage prepayments usually decreases, thereby tending to increase the life of mortgage-backed securities. If the life of a mortgage-backed security is inaccurately predicted, the fund may not be able to realize the rate of return it expected. Adjustable rate mortgage securities (ARMs), like traditional mortgage-backed securities, are interests in pools of mortgage loans that provide investors with payments consisting of both principal and interest as mortgage loans in the underlying mortgage pool are paid off by the borrowers. Unlike fixed-rate mortgage-backed securities, ARMs are collateralized by or represent interests in mortgage loans with variable rates of interest. These interest rates are reset at periodic intervals, usually by reference to an interest rate index or market interest rate. Although the rate adjustment feature may act as a buffer to reduce sharp changes in the value of adjustable rate securities, these securities are still subject to changes in value based on, among other things, changes in market interest rates or changes in the issuers creditworthiness. Because the interest rates are reset only periodically, changes in the interest rate on ARMs may lag changes in prevailing market interest rates. Also, some ARMs (or the underlying mortgages) are subject to caps or floors that limit the maximum change in the interest rate during a specified period or over the life of the security. As a result, changes in the interest rate on an ARM may not fully reflect changes in prevailing market interest rates during certain periods. The fund may also invest in hybrid ARMs, whose underlying mortgages combine fixed-rate and adjustable rate features. II-39 Mortgage-backed and asset-backed securities are less effective than other types of securities as a means of "locking in" attractive long-term interest rates. One reason is the need to reinvest prepayments of principal; another is the possibility of significant unscheduled prepayments resulting from declines in interest rates. These prepayments would have to be reinvested at lower rates. The automatic interest rate adjustment feature of mortgages underlying ARMs likewise reduces the ability to lock-in attractive rates. As a result, mortgage-backed and asset-backed securities may have less potential for capital appreciation during periods of declining interest rates than other securities of comparable maturities, although they may have a similar risk of decline in market value during periods of rising interest rates. Prepayments may also significantly shorten the effective maturities of these securities, especially during periods of declining interest rates. Conversely, during periods of rising interest rates, a reduction in prepayments may increase the effective maturities of these securities, subjecting them to a greater risk of decline in market value in response to rising interest rates than traditional debt securities, and, therefore, potentially increasing the volatility of the fund. At times, some mortgage-backed and asset-backed securities will have higher than market interest rates and therefore will be purchased at a premium above their par value. Prepayments may cause losses on securities purchased at a premium. CMOs may be issued by a U.S. government agency or instrumentality or by a private issuer. Although payment of the principal of, and interest on, the underlying collateral securing privately issued CMOs may be guaranteed by the U.S. government or its agencies or instrumentalities, these CMOs represent obligations solely of the private issuer and are not insured or guaranteed by the U.S. government, its agencies or instrumentalities or any other person or entity. Prepayments could cause early retirement of CMOs. CMOs are designed to reduce the risk of prepayment for investors by issuing multiple classes of securities, each having different maturities, interest rates and payment schedules, and with the principal and interest on the underlying mortgages allocated among the several classes in various ways. Payment of interest or principal on some classes or series of CMOs may be subject to contingencies or some classes or series may bear some or all of the risk of default on the underlying mortgages. CMOs of different classes or series are generally retired in sequence as the underlying mortgage loans in the mortgage pool are repaid. If enough mortgages are repaid ahead of schedule, the classes or series of a CMO with the earliest maturities generally will be retired prior to their maturities. Thus, the early retirement of particular classes or series of a CMO would have the same effect as the prepayment of mortgages underlying other mortgage-backed securities. Conversely, slower than anticipated prepayments can extend the effective maturities of CMOs, subjecting them to a greater risk of decline in market value in response to rising interest rates than traditional debt securities, and, therefore, potentially increasing their volatility. Prepayments could result in losses on stripped mortgage-backed securities. Stripped mortgage-backed securities are usually structured with two classes that receive different portions of the interest and principal distributions on a pool of mortgage loans. The yield to maturity on an interest only or IO class of stripped mortgage-backed securities is extremely sensitive not only to changes in prevailing interest rates but also to the rate of principal payments (including prepayments) on the underlying assets. A rapid rate of principal prepayments may have a measurable adverse effect on the funds yield to maturity to the extent it invests in IOs. If the assets underlying the IO experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal only or POs tend to increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The secondary market for stripped mortgage-backed securities may be more volatile and less liquid than that for other mortgage-backed securities, potentially limiting the funds ability to buy or sell those securities at any particular time. The fund currently does not intend to invest more than 35% of its assets in IOs and POs under normal market conditions. II-40 The risks associated with other asset-backed securities (including in particular the risks of issuer default and of early prepayment) are generally similar to those described above for CMOs. In addition, because asset-backed securities generally do not have the benefit of a security interest in the underlying assets that is comparable to a mortgage, asset-backed securities present certain additional risks that are not present with mortgage-backed securities. The ability of an issuer of asset-backed securities to enforce its security interest in the underlying assets may be limited. For example, revolving credit receivables are generally unsecured and the debtors on such receivables are entitled to the protection of a number of state and federal consumer credit laws, many of which give debtors the right to set-off certain amounts owed, thereby reducing the balance due. Automobile receivables generally are secured, but by automobiles, rather than by real property. Asset-backed securities may be collateralized by the fees earned by service providers. The value of asset-backed securities may be substantially dependent on the servicing of the underlying asset and are therefore subject to risks associated with negligence by, or defalcation of, their servicers. In certain circumstances, the mishandling of related documentation may also affect the rights of the security holders in and to the underlying collateral. The insolvency of entities that generate receivables or that utilize the assets may result in added costs and delays in addition to losses associated with a decline in the value of the underlying assets. Options on Securities Writing covered options. The fund may write covered call options and covered put options on optionable securities held in its portfolio or that it has an absolute and immediate right to acquire without additional cash consideration (or, if additional cash consideration is required, cash or other assets determined to be liquid by Putnam Management in accordance with procedures established by the Trustees, in such amount as are set aside on the funds books), when in the opinion of Putnam Management such transactions are consistent with the funds investment objective(s) and policies. Call options written by the fund give the purchaser the right to buy the underlying securities from the fund at a stated exercise price; put options give the purchaser the right to sell the underlying securities to the fund at a stated price. The fund may write only covered options, which means that, so long as the fund is obligated as the writer of a call option, it will own the underlying securities subject to the option (or comparable securities satisfying the cover requirements of securities exchanges) or have an absolute and immediate right to acquire without additional cash consideration (or, if additional cash consideration is required, cash or other assets determined to be liquid by Putnam Management in accordance with procedures established by the Trustees, in such amount as are set aside on the funds books). In the case of put options, the fund will set aside on its books assets determined to be liquid by Putnam Management in accordance with procedures established by the Trustees and equal in value to the price to be paid if the option is exercised. In addition, the fund will be considered to have covered a put or call option if and to the extent that it holds an option that offsets some or all of the risk of the option it has written. The fund may write combinations of covered puts and calls on the same underlying security. The fund will receive a premium from writing a put or call option, which increases the funds return in the event the option expires unexercised or is closed out at a profit. The amount of the premium reflects, among other things, the relationship between the exercise price and the current market value of the underlying security, the volatility of the underlying security, the amount of time remaining until expiration, current interest rates, and the effect of supply and demand in the options market and in the market for the underlying security. By writing a call option, if the fund holds the security, the fund limits its opportunity to profit from any increase in the market value of the underlying security above the exercise price of the option but continues to bear the risk of a decline in the value of the underlying security. If the fund does not hold the underlying security, the fund bears the risk that, if the market price exceeds the option strike price, the fund will suffer a loss equal to the difference at the time of exercise. By writing a put option, the fund assumes the risk that it may be required to purchase the underlying security for an exercise price higher than its then-current market value, resulting in a potential capital loss unless the security subsequently appreciates in value. II-41 The fund may terminate an option that it has written prior to its expiration by entering into a closing purchase transaction, in which it purchases an offsetting option. The fund realizes a profit or loss from a closing transaction if the cost of the transaction (option premium plus transaction costs) is less or more than the premium received from writing the option. If the fund writes a call option but does not own the underlying security, and when it writes a put option, the fund may be required to deposit cash or securities with its broker as "margin," or collateral, for its obligation to buy or sell the underlying security. As the value of the underlying security varies, the fund may have to deposit additional margin with the broker. Margin requirements are complex and are fixed by individual brokers, subject to minimum requirements currently imposed by the Federal Reserve Board and by stock exchanges and other self-regulatory organizations. Purchasing put options. The fund may purchase put options to protect its portfolio holdings in an underlying security against a decline in market value. Such protection is provided during the life of the put option since the fund, as holder of the option, is able to sell the underlying security at the put exercise price regardless of any decline in the underlying securitys market price. In order for a put option to be profitable, the market price of the underlying security must decline sufficiently below the exercise price to cover the premium and transaction costs. By using put options in this manner, the fund will reduce any profit it might otherwise have realized from appreciation of the underlying security by the premium paid for the put option and by transaction costs. The fund may also purchase put options for other investment purposes, including to take a short position in the security underlying the put option. Purchasing call options. The fund may purchase call options to hedge against an increase in the price of securities that the fund wants ultimately to buy. Such hedge protection is provided during the life of the call option since the fund, as holder of the call option, is able to buy the underlying security at the exercise price regardless of any increase in the underlying securitys market price. In order for a call option to be profitable, the market price of the underlying security must rise sufficiently above the exercise price to cover the premium and transaction costs. The fund may also purchase call options for other investment purposes. Risk factors in options transactions . The successful use of the funds options strategies depends on the ability of Putnam Management to forecast correctly interest rate and market movements. For example, if the fund were to write a call option based on Putnam Managements expectation that the price of the underlying security would fall, but the price were to rise instead, the fund could be required to sell the security upon exercise at a price below the current market price. Similarly, if the fund were to write a put option based on Putnam Managements expectation that the price of the underlying security would rise, but the price were to fall instead, the fund could be required to purchase the security upon exercise at a price higher than the current market price. When the fund purchases an option, it runs the risk that it will lose its entire investment in the option in a relatively short period of time, unless the fund exercises the option or enters into a closing sale transaction before the options expiration. If the price of the underlying security does not rise (in the case of a call) or fall (in the case of a put) to an extent sufficient to cover the option premium and transaction costs, the fund will lose part or all of its investment in the option. This contrasts with an investment by the fund in the underlying security, since the fund will not realize a loss if the securitys price does not change. The effective use of options also depends on the funds ability to terminate option positions at times when Putnam Management deems it desirable to do so. There is no assurance that the fund will be able to effect closing transactions at any particular time or at an acceptable price. If a secondary market in options were to become unavailable, the fund could no longer engage in closing transactions. Lack of investor interest might adversely affect the liquidity of the market for particular options or series of options. A market may discontinue trading of a particular option or options generally. In addition, a market could become temporarily unavailable if unusual events such as volume in excess of trading or clearing capability were to interrupt its normal operations. II-42 A market may at times find it necessary to impose restrictions on particular types of options transactions, such as opening transactions. For example, if an underlying security ceases to meet qualifications imposed by the market or the Options Clearing Corporation, new series of options on that security will no longer be opened to replace expiring series, and opening transactions in existing series may be prohibited. If an options market were to become unavailable, the fund as a holder of an option would be able to realize profits or limit losses only by exercising the option, and the fund, as option writer, would remain obligated under the option until expiration or exercise. Disruptions in the markets for the securities underlying options purchased or sold by the fund could result in losses on the options. For example, if a fund is unable to purchase a security underlying a put option it had purchased, the fund may be unable to exercise the put option. If trading is interrupted in an underlying security, the trading of options on that security is normally halted as well. As a result, the fund as purchaser or writer of an option will be unable to close out its positions until options trading resumes, and it may be faced with considerable losses if trading in the security reopens at a substantially different price. In addition, the Options Clearing Corporation or other options markets may impose exercise restrictions. If a prohibition on exercise is imposed at the time when trading in the option has also been halted, the fund as purchaser or writer of an option will be locked into its position until one of the two restrictions has been lifted. If the Options Clearing Corporation were to determine that the available supply of an underlying security appears insufficient to permit delivery by the writers of all outstanding calls in the event of exercise, it may prohibit indefinitely the exercise of put options. The fund, as holder of such a put option, could lose its entire investment if it is unable to exercise the put option prior to its expiration. Foreign-traded options are subject to many of the same risks presented by internationally-traded securities. In addition, because of time differences between the United States and various foreign countries, and because different holidays are observed in different countries, foreign options markets may be open for trading during hours or on days when U.S. markets are closed. As a result, option premiums may not reflect the current prices of the underlying interest in the United States. Over-the-counter ("OTC") options purchased by the fund and assets held to cover OTC options written by the fund may, under certain circumstances, be considered illiquid securities for purposes of any limitation on the funds ability to invest in illiquid securities. The fund may use both European-style options, which are only exercisable immediately prior to their expiration, and American-style options, which are exercisable at any time prior to the expiration date. In addition to options on securities and futures, the fund may also enter into options on futures, swaps, or other instruments as described elsewhere in this SAI. Preferred Stocks and Convertible Securities The fund may invest in preferred stocks or convertible securities. A preferred stock generally pays dividends at a specified rate and has preference over common stock in the payment of dividends and the liquidation of an issuers assets but is junior to the debt securities of the issuer in those same respects. The market prices of preferred stocks are subject to changes in interest rates and are more sensitive to changes in an issuers creditworthiness than are the prices of debt securities. Shareholders of preferred stock may suffer a loss of value if dividends are not paid. Under ordinary circumstances, preferred stock does not carry voting rights. In addition, many preferred stocks may be called or redeemed prior to their maturity by the issuer under certain conditions. Convertible securities include bonds, debentures, notes, preferred stocks and other securities that may be converted into or exchanged for, at a specific price or formula within a particular period of time, a prescribed amount of common stock or other equity securities of the same or a different issuer. Convertible securities entitle the holder to receive interest paid or accrued on debt or dividends paid or accrued on preferred stock until the security matures or is redeemed, converted or exchanged. II-43 The market value of a convertible security is a function of its "investment value" and its "conversion value." A securitys "investment value" represents the value of the security without its conversion feature ( i.e. , a nonconvertible fixed income security). The investment value may be determined by reference to its credit quality and the current value of its yield to maturity or probable call date. At any given time, investment value is dependent upon such factors as the general level of interest rates, the yield of similar nonconvertible securities, the financial strength of the issuer and the seniority of the security in the issuers capital structure. A securitys "conversion value" is determined by multiplying the number of shares the holder is entitled to receive upon conversion or exchange by the current price of the underlying security. If the conversion value of a convertible security is significantly below its investment value, the convertible security will trade like nonconvertible debt or preferred stock and its market value will not be influenced greatly by fluctuations in the market price of the underlying security. Conversely, if the conversion value of a convertible security is near or above its investment value, the market value of the convertible security will be more heavily influenced by fluctuations in the market price of the underlying security. Convertible securities generally have less potential for gain than common stocks. The funds investments in convertible securities may at times include securities that have a mandatory conversion feature, pursuant to which the securities convert automatically into common stock or other equity securities at a specified date and a specified conversion ratio, or that are convertible at the option of the issuer. Because conversion of the security is not at the option of the holder, the fund may be required to convert the security into the underlying common stock even at times when the value of the underlying common stock or other equity security has declined substantially. The funds investments in preferred stocks and convertible securities, particularly securities that are convertible into securities of an issuer other than the issuer of the convertible security, may be illiquid. The fund may not be able to dispose of such securities in a timely fashion or for a fair price, which could result in losses to the fund. Private Placements and Restricted Securities The fund may invest in securities that are purchased in private placements and, accordingly, are subject to restrictions on resale as a matter of contract or under federal securities laws. Because there may be relatively few potential purchasers for such investments, especially under adverse market or economic conditions or in the event of adverse changes in the financial condition of the issuer, the fund could find it more difficult to sell such securities when Putnam Management believes it advisable to do so or may be able to sell such securities only at prices lower than if such securities were more widely held. At times, it may also be more difficult to determine the fair value of such securities for purposes of computing the funds net asset value. While such private placements may offer attractive opportunities for investment not otherwise available on the open market, the securities so purchased are often "restricted securities," i.e. , securities which cannot be sold to the public without registration under the Securities Act of 1933 (the Securities Act) or the availability of an exemption from registration (such as Rules 144 or 144A), or which are "not readily marketable" because they are subject to other legal or contractual delays in or restrictions on resale. The absence of a trading market can make it difficult to ascertain a market value for illiquid investments. Disposing of illiquid investments may involve time-consuming negotiation and legal expenses, and it may be difficult or impossible for the fund to sell them promptly at an acceptable price. The fund may have to bear the extra expense of registering such securities for resale and the risk of substantial delay in effecting such registration. In addition, market quotations are less readily available. The judgment of Putnam Management may at times play a greater role in valuing these securities than in the case of publicly traded securities. II-44 Generally speaking, restricted securities may be sold only to qualified institutional buyers, or in a privately negotiated transaction to a limited number of purchasers, or in limited quantities after they have been held for a specified period of time and other conditions are met pursuant to an exemption from registration, or in a public offering for which a registration statement is in effect under the Securities Act. The fund may be deemed to be an "underwriter" for purposes of the Securities Act when selling restricted securities to the public, and in such event the fund may be liable to purchasers of such securities if the registration statement prepared by the issuer, or the prospectus forming a part of it, is materially inaccurate or misleading. The SEC Staff currently takes the view that any delegation by the Trustees of the authority to determine that a restricted security is readily marketable (as described in the investment restrictions of the funds) must be pursuant to written procedures established by the Trustees and the Trustees have delegated such authority to Putnam Management. Real Estate Investment Trusts (REITs) The fund may invest in REITs. REITs are pooled investment vehicles that invest primarily in either real estate or real estate related loans. Like regulated investment companies such as the fund, REITs are not taxed on income distributed to shareholders provided that they comply with certain requirements under the Internal Revenue Code. The fund will indirectly bear its proportionate share of any expenses paid by REITs in which it invests in addition to the funds own expenses. REITs involve certain unique risks in addition to those risks associated with investing in the real estate industry in general (such as possible declines in the value of real estate, lack of availability of mortgage funds, or extended vacancies of property). REITs are generally classified as equity REITs, mortgage REITs or a combination of equity and mortgage REITs. Equity REITs invest the majority of their assets directly in real property and derive income primarily from the collection of rents. Equity REITs can also realize capital gains by selling properties that have appreciated in value. Mortgage REITs invest the majority of their assets in real estate mortgages and derive income from the collection of interest payments. Equity REITs may be affected by changes in the value of the underlying property owned by the REITs, while mortgage REITs may be affected by the risk of borrower default. REITs, and mortgage REITs in particular, are also subject to interest rate risk. REITs are dependent upon their operators management skills, are generally not diversified (except to the extent the Internal Revenue Code requires), and are subject to heavy cash flow dependency and the risk of default by borrowers. REITs are also subject to the possibility of failing to qualify for tax-free pass-through of income under the Code or failing to maintain their exemptions from registration under the 1940 Act. REITs may have limited financial resources, may trade less frequently and in a limited volume, and may be subject to more abrupt or erratic price movements than more widely held securities. The funds investment in a REIT may require the fund to accrue and distribute income not yet received or may result in the fund making distributions that constitute a return of capital to fund shareholders for federal income tax purposes. In addition, distributions by a fund from REITs will not qualify for the corporate dividends-received deduction, or, generally, for treatment as qualified dividend income. Redeemable Securities Certain securities held by the fund may permit the issuer at its option to "call" or redeem its securities. If an issuer were to redeem securities held by the fund during a time of declining interest rates, the fund may not be able to reinvest the proceeds in securities providing the same investment return as the securities redeemed. Repurchase Agreements II-45 The fund, unless it is a money market fund, may enter into repurchase agreements amounting to not more than 25% of its total assets, except that this 25% limitation does not apply to repurchase agreements entered into in connection with short sales. Money market funds may invest without limit in repurchase agreements. A repurchase agreement is a contract under which the fund, the buyer under the contract, acquires a security for a relatively short period (usually not more than one week) subject to the obligation of the seller (or repurchase agreement counterparty) to repurchase, and the fund to resell, such security at a fixed time and price (representing the funds cost plus interest (or, for repurchase agreements with respect to securities to be sold short, the cost of borrowing the security)). It is the funds present intention to enter into repurchase agreements only with banks and registered broker-dealers. The fund may enter into repurchase agreements, including with respect to securities it wishes to sell short. See Short Sales in this SAI. Certain of the repurchase agreements related to securities sold short may provide that, at the option of the fund, settlement may be made by delivery of cash equal to the difference between (a) the sum of (i) the market value of the securities sold short at the time the repurchase agreement is closed out and (ii) transaction costs associated with the acquisition in the market by the repurchase agreement counterparty of the securities sold short and (b) the repurchase price specified in the repurchase agreement. The fund may be exposed to the credit risk of the repurchase agreement counterparty (or seller) in the event that the counterparty is unable to close out the repurchase agreement in accordance with its terms. If the seller defaults, the fund could realize a loss on the sale of the underlying security to the extent that the proceeds of the sale including accrued interest are less than the resale price provided in the agreement including interest. In addition, if the seller should be involved in bankruptcy or insolvency proceedings, the fund may incur delay and costs in selling the underlying security or may suffer a loss of principal and interest if the fund is treated as an unsecured creditor and required to return the underlying collateral to the sellers estate. Pursuant to an exemptive order issued by the SEC, the fund may transfer uninvested cash balances into a joint account, along with cash of other Putnam funds and certain other accounts. These balances may be invested in one or more repurchase agreements and/or short-term money market instruments. Securities Loans The fund may make secured loans of its portfolio securities, on either a short-term or long-term basis, amounting to not more than 25% of its total assets, thereby realizing additional income. The risks in lending portfolio securities, as with other extensions of credit, consist of possible delay in recovery of the securities or possible loss of rights in the collateral should the borrower fail financially. If a borrower defaults, the value of the collateral may decline before the fund can dispose of it. As a matter of policy, securities loans are made to broker-dealers pursuant to agreements requiring that the loans be continuously secured by collateral consisting of cash or short-term debt obligations at least equal at all times to the value of the securities on loan, "marked-to-market" daily. The borrower pays to the fund an amount equal to any dividends or interest received on securities lent. The fund retains all or a portion of the interest received on investment of the cash collateral or receives a fee from the borrower. Although voting rights, or rights to consent, with respect to the loaned securities may pass to the borrower, the fund retains the right to call the loans at any time on reasonable notice, and it will do so to enable the fund to exercise voting rights on any matters materially affecting the investment. The fund may also call such loans in order to sell the securities. The fund may pay fees in connection with arranging loans of its portfolio securities. Securities of Other Investment Companies Securities of other investment companies, including shares of open- and closed-end investment companies and unit investment trusts (which may include exchange-traded funds (ETFs)), represent interests in collective investment portfolios that, in turn, invest directly in underlying instruments. The fund may invest in other investment companies when it has more uninvested cash than Putnam Management believes is advisable, when it receives cash collateral from securities lending arrangements, when there is a shortage of direct investments available, or when Putnam Management believes that investment companies offer attractive values. II-46 Investment companies may be structured to perform in a similar fashion to a broad-based securities index or may focus on a particular strategy or class of assets. ETFs typically seek to track the performance or dividend yield of specific indexes or companies in related industries. These indexes may be broad-based, sector-based or international. Investing in investment companies involves substantially the same risks as investing directly in the underlying instruments, but also involves expenses at the investment company-level, such as portfolio management fees and operating expenses. These expenses are in addition to the fees and expenses of the fund itself, which may lead to duplication of expenses while the fund owns another investment companys shares. In addition, investing in investment companies involves the risk that they will not perform in exactly the same fashion, or in response to the same factors, as the underlying instruments or index. To the extent the fund invests in other investment companies that are professionally managed, its performance will also depend on the investment and research abilities of investment managers other than Putnam Management. Open-end investment companies typically offer their shares continuously at net asset value plus any applicable sales charge and stand ready to redeem shares upon shareholder request. The shares of certain other types of investment companies, such as ETFs and closed-end investment companies, typically trade on a stock exchange or over-the-counter at a premium or a discount to their net asset value. In the case of closed-end investment companies, the number of shares is typically fixed. The securities of closed-end investment companies and ETFs carry the risk that the price the fund pays or receives may be higher or lower than the investment companys net asset value. ETFs and closed-end investment companies are also subject to certain additional risks, including the risks of illiquidity and of possible trading halts due to market conditions or other reasons, based on the policies of the relevant exchange. The shares of investment companies, particularly closed-end investment companies, may also be leveraged, which would increase the volatility of the funds net asset value. The extent to which the fund can invest in securities of other investment companies, including ETFs, is generally limited by federal securities laws. Short Sales The fund may engage in short sales of securities either as a hedge against potential declines in value of a portfolio security or to realize appreciation when a security that the fund does not own declines in value. Short sales are transactions in which the fund sells a security it does not own to a third party by borrowing the security in anticipation of purchasing the same security at the market price on a later date to close out the short position. The fund may also engage in short sales by entering into a repurchase agreement with respect to the security it wishes to sell short. See  Repurchase Agreements in this SAI. The fund will incur a gain if the price of the security declines between the date of the short sale and the date on which the fund replaces the borrowed security (or closes out the related repurchase agreement); and the fund will incur a loss if the price of the security increases between those dates. Such a loss is theoretically unlimited since the potential increase in the market price of the security sold short is not limited. Until the security is replaced, the fund must pay the lender (or repurchase agreement counterparty) any dividends or interest that accrues during the period of the loan (or repurchase agreement). To borrow (or enter into a repurchase agreement with respect to) the security, the fund also may be required to pay a premium, which would increase the cost of the security sold. The funds successful use of short sales is subject to Putnam Managements ability to accurately predict movements in the market price of the security sold short. Short selling may involve financial leverage because the fund is exposed both to changes in the market price of the security sold short and to changes in the value of securities purchased with the proceeds of the short sale, effectively leveraging its assets. Under adverse market conditions, a fund may have difficulty purchasing securities to meet its short sale delivery obligations, and may be required to close out its short position at a time when the fund would not choose to do so, and may therefore have to sell portfolio securities to raise the capital necessary to meet its short sale obligations at a time when fundamental investment considerations may not favor such sales. While the fund has an open short position, it will segregate, by appropriate notation on its books or the books of its custodian, cash or liquid assets at least equal in value to the market value of the securities sold short. The segregated amount will be marked-to- II-47 market daily. Because of this segregation, the fund does not consider these transactions to be senior securities for purposes of the 1940 Act. In connection with short sale transactions, the fund may be required to pledge certain additional assets for the benefit of the securities lender (or repurchase agreement counterparty) and the fund may, while such assets remain pledged, be limited in its ability to invest those assets in accordance with the funds investment strategies. Certain of the repurchase agreements related to securities sold short may provide that, at the option of the fund, in lieu of delivering the securities sold short, settlement may be made by delivery of cash equal to the difference between (a) the sum of (i) the market value of the securities sold short at the time the repurchase agreement is closed out and (ii) transaction costs associated with the acquisition in the market by the repurchase agreement counterparty of the securities sold short and (b) the repurchase price specified in the repurchase agreement. Because that cash amount represents the funds maximum loss in the event of the insolvency of the counterparty, the fund will, except where the local market practice for foreign securities to be sold short requires payment prior to delivery of such securities, treat such amount, rather than the full notional amount of the repurchase agreement, as its investment in securities of the counterparty for purposes of all applicable investment restrictions, including its fundamental policy with respect to diversification. Short-term Trading In seeking the funds objective(s), Putnam Management will buy or sell portfolio securities whenever Putnam Management believes it appropriate to do so. From time to time the fund will buy securities intending to seek short-term trading profits. A change in the securities held by the fund is known as "portfolio turnover" and generally involves some expense to the fund. This expense may include brokerage commissions or dealer markups and other transaction costs on both the sale of securities and the reinvestment of the proceeds in other securities. If sales of portfolio securities cause the fund to realize net short-term capital gains, such gains will be taxable as ordinary income. As a result of the funds investment policies, under certain market conditions the funds portfolio turnover rate may be higher than that of other mutual funds. Portfolio turnover rate for a fiscal year is the ratio of the lesser of purchases or sales of portfolio securities to the monthly average of the value of portfolio securities excluding securities whose maturities at acquisition were one year or less. The funds portfolio turnover rate is not a limiting factor when Putnam Management considers a change in the funds portfolio. Special Purpose Acquisition Companies The fund may invest in stock, warrants, and other securities of special purpose acquisition companies (SPACs) or similar special purpose entities that pool funds to seek potential acquisition opportunities. Unless and until an acquisition is completed, a SPAC generally invests its assets (less a portion retained to cover expenses) in U.S. Government securities, money market securities and cash; if an acquisition that meets the requirements for the SPAC is not completed within a pre-established period of time, the invested funds are returned to the entitys shareholders. Because SPACs and similar entities are in essence blank check companies without an operating history or ongoing business other than seeking acquisitions, the value of their securities is particularly dependent on the ability of the entitys management to identify and complete a profitable acquisition. Some SPACs may pursue acquisitions only within certain industries or regions, which may increase the volatility of their prices. In addition, these securities, which are typically traded in the over-the-counter market, may be considered illiquid and/or be subject to restrictions on resale. Structured investments II-48 A structured investment is a security having a return tied to an underlying index or other security or asset class. Structured investments generally are individually negotiated agreements and may be traded over-the-counter. Structured investments are organized and operated to restructure the investment characteristics of the underlying security. This restructuring involves the deposit with or purchase by an entity, such as a corporation or trust, or specified instruments (such as commercial bank loans) and the issuance by that entity or one or more classes of securities (structured securities) backed by, or representing interests in, the underlying instruments. The cash flow on the underlying instruments may be apportioned among the newly issued structured securities to create securities with different investment characteristics, such as varying maturities, payment priorities and interest rate provisions, and the extent of such payments made with respect to structured securities is dependent on the extent of the cash flow on the underlying instruments. Because structured securities typically involve no credit enhancement, their credit risk generally will be equivalent to that of the underlying instruments. Investments in structured securities are generally of a class of structured securities that is either subordinated or unsubordinated to the right of payment of another class. Subordinated structured securities typically have higher yields and present greater risks than unsubordinated structured securities. Structured securities are typically sold in private placement transactions, and there currently is no active trading market for structured securities. Investments in government and government-related and restructured debt instruments are subject to special risks, including the inability or unwillingness to repay principal and interest, requests to reschedule or restructure outstanding debt and requests to extend additional loan amounts. Swap Agreements The fund may enter into swap agreements and other types of over-the-counter transactions such as caps, floors and collars with broker-dealers or other financial institutions for hedging or investment purposes. A swap involves the exchange by the fund with another party of their respective commitments to pay or receive cash flows, e.g. , an exchange of floating rate payments for fixed-rate payments. The purchase of a cap entitles the purchaser, to the extent that a specified index or other underlying financial measure exceeds a predetermined value on a predetermined date or dates, to receive payments on a notional principal amount from the party selling the cap. The purchase of a floor entitles the purchaser, to the extent that a specified index or other underlying financial measure falls or other underlying measure below a predetermined value on a predetermined date or dates, to receive payments on a notional principal amount from the party selling the floor. A collar combines elements of a cap and a floor. Swap agreements and similar transactions can be individually negotiated and structured to include exposure to a variety of different types of investments or market factors. Depending on their structures, swap agreements may increase or decrease the funds exposure to long-or short-term interest rates (in the United States or abroad), foreign currency values, mortgage securities, mortgage rates, corporate borrowing rates, or other factors such as security prices, inflation rates or the volatility of an index or one or more securities. For example, if the fund agrees to exchange payments in U.S. dollars for payments in a non-U.S. currency, the swap agreement would tend to decrease the funds exposure to U.S. interest rates and increase its exposure to that non-U.S. currency and interest rates. The fund may also engage in total return swaps, in which payments made by the fund or the counterparty are based on the total return of a particular reference asset or assets (such as an equity or fixed-income security, a combination of such securities, or an index). The value of the funds swap positions would increase or decrease depending on the changes in value of the underlying rates, currency values, volatility or other indices or measures. Caps and floors have an effect similar to buying or writing options. Depending on how they are used, swap agreements may increase or decrease the overall volatility of a funds investments and its share price. The funds ability to engage in certain swap transactions may be limited by tax considerations. II-49 The funds ability to realize a profit from such transactions will depend on the ability of the financial institutions with which it enters into the transactions to meet their obligations to the fund. If a counterpartys creditworthiness declines, the value of the agreement would be likely to decline, potentially resulting in losses. If a default occurs by the other party to such transaction, the fund will have contractual remedies pursuant to the agreements related to the transaction, which may be limited by applicable law in the case of a counterpartys insolvency. Under certain circumstances, suitable transactions may not be available to the fund, or the fund may be unable to close out its position under such transactions at the same time, or at the same price, as if it had purchased comparable publicly traded securities. The fund may also enter into options on swap agreements ("swaptions"). A swaption is a contract that gives a counterparty the right (but not the obligation) to enter into a new swap agreement or to shorten, extend, cancel or otherwise modify an existing swap agreement, at some designated future time on specified terms. The fund may write (sell) and purchase put and call swaptions to the same extent it may make use of standard options on securities or other instruments. Swaptions are generally subject to the same risks involved in the funds use of options. See Options on Securities. A credit default swap is an agreement between the fund and a counterparty that enables the fund to buy or sell protection against a credit event related to a particular issuer. One party, acting as a protection buyer, makes periodic payments to the other party, a protection seller, in exchange for a promise by the protection seller to make a payment to the protection buyer if a negative credit event (such as a delinquent payment or default) occurs with respect to a referenced bond or group of bonds. Credit default swaps may also be structured based on the debt of a basket of issuers, rather than a single issuer, and may be customized with respect to the default event that triggers purchase or other factors (for example, the Nth default within a basket, or defaults by a particular combination of issuers within the basket, may trigger a payment obligation). The fund may enter into credit default swap contracts for investment purposes. As a credit protection seller in a credit default swap contract, the fund would be required to pay the par (or other agreed-upon) value of a referenced debt obligation to the counterparty in the event of a default by a third party, such as a U.S. or non-U.S. corporate issuer, on the debt obligation. In return for its obligation, the fund would receive from the counterparty a periodic stream of payments over the term of the contract provided that no event of default has occurred. If no default occurs, the fund would keep the stream of payments and would have no payment obligations. As the seller, the fund would be subject to investment exposure on the notional amount of the swap. The fund may also purchase credit default swap contracts in order to hedge against the risk of default of the debt of a particular issuer or basket of issuers or profit from changes in the creditworthiness of the particular issuer(s) (also known as buying credit protection). In these cases, the fund would function as the counterparty referenced in the preceding paragraph. This would involve the risk that the investment may expire worthless and would only generate income in the event of an actual default by the issuer(s) of the underlying obligation(s) (or, as applicable, a credit downgrade or other indication of financial instability). It would also involve the risk that the seller may fail to satisfy its payment obligations to the fund in the event of a default. The purchase of credit default swaps involves costs, which will reduce the funds return. Tax-exempt Securities General description. As used in this SAI, the term "Tax-exempt Securities" includes debt obligations issued by a state, its political subdivisions (for example, counties, cities, towns, villages, districts and authorities) and their agencies, instrumentalities or other governmental units, the interest from which is, in the opinion of bond counsel, exempt from federal income tax and (if applicable) the corresponding states personal income tax. Such obligations are issued to obtain funds for various public purposes, including the construction of a wide range of public facilities, such as airports, bridges, highways, housing, hospitals, mass transportation, schools, streets and water and sewer works. Other public purposes for which Tax-exempt Securities may be issued include the refunding of outstanding obligations or the payment of general operating expenses. II-50 Short-term Tax-exempt Securities are generally issued by state and local governments and public authorities as interim financing in anticipation of tax collections, revenue receipts or bond sales to finance such public purposes. In addition, certain types of "private activity" bonds may be issued by public authorities to finance projects such as privately operated housing facilities; certain local facilities for supplying water, gas or electricity; sewage or solid waste disposal facilities; student loans; or public or private institutions for the construction of educational, hospital, housing and other facilities. Such obligations are included within the term Tax-exempt Securities if the interest paid thereon is, in the opinion of bond counsel, exempt from federal income tax and (if applicable) state personal income tax (such interest may, however, be subject to federal alternative minimum tax). Other types of private activity bonds, the proceeds of which are used for the construction, repair or improvement of, or to obtain equipment for, privately operated industrial or commercial facilities, may also constitute Tax-exempt Securities, although the current federal tax laws place substantial limitations on the size of such issues. Tax-exempt Securities share many of the structural features and risks of other bonds, as described elsewhere in this SAI. For example, the fund may purchase callable Tax-exempt Securities, zero-coupon Tax-exempt Securities, or stripped Tax-exempt Securities, which entail additional risks. The fund may also purchase structured or asset-backed Tax-exempt Securities, such as the securities (including preferred stock) of special purpose entities that hold interests in the Tax-exempt Securities of one or more issuers and issue tranched securities that are entitled to receive payments based on the cash flows from those underlying securities. See Redeemable securities, Zero-coupon and Payment-in-kind Bonds, Structured investments, and Mortgage-backed and Asset-backed Securities in this SAI. Structured Tax-exempt Securities may involve increased risk that the interest received by the fund may not be exempt from federal or state income tax, or that such interest may result in liability for the alternative minimum tax for shareholders of the fund. For example, in certain cases, the issuers of certain securities held by a special purpose entity may not have received an unqualified opinion of bond counsel that the interest from the securities will be exempt from federal income tax and (if applicable) the corresponding states personal income tax. The amount of information about the financial condition of an issuer of tax-exempt Securities may not be as extensive as that which is made available by corporations whose securities are publicly traded. As a result, the achievement of the funds goals is more dependent on Putnam Managements investment analysis than would be the case if the fund were investing in securities of better-known issuers. Escrow-secured or pre-refunded bonds. These securities are created when an issuer uses the proceeds from a new bond issue to buy high grade, interest-bearing debt securities, generally direct obligations of the U.S. government, in order to redeem (or pre-refund), before maturity, an outstanding bond issue that is not immediately callable. These securities are then deposited in an irrevocable escrow account held by a trustee bank to secure all future payments of principal and interest on the pre-refunded bond until that bonds call date. Pre-refunded bonds often receive an AAA or equivalent rating. Because pre-refunded bonds still bear the same interest rate, and have a very high credit quality, their price may increase. However, as the original bond approaches its call date, the bonds price will fall to its call price. Residual interest bonds. The fund may invest in residual interest bonds, which are created by depositing municipal securities in a trust and dividing the income stream of an underlying municipal bond in two parts, one, a variable rate security and the other, a residual interest bond. The interest rate for the variable rate security is determined by an index or a periodic auction process, while the residual interest bond holder receives the balance of the income from the underlying municipal bond less an auction fee. The market prices of residual interest bonds may be highly sensitive to changes in market rates and may decrease significantly when market rates increase. II-51 Tobacco Settlement Revenue Bonds. The fund may invest in tobacco settlement revenue bonds, which are secured by an issuing states proportionate share of payments under the Master Settlement Agreement (MSA). The MSA is an agreement that was reached out of court in November 1998 between 46 states and six U.S. jurisdictions and tobacco manufacturers representing an overwhelming majority of U.S. market share. The MSA provides for annual payments by the manufacturers to the states and jurisdictions in perpetuity in exchange for releasing all claims against the manufacturers and a pledge of no further litigation. The MSA established a base payment schedule and a formula for adjusting payments each year. Tobacco manufacturers pay into a master escrow trust based on their market share, and each state receives a fixed percentage of the payment as set forth in the MSA. Within some states, certain localities may in turn be allocated a specific portion of the states MSA payment pursuant to an arrangement with the state. A number of state and local governments have securitized the future flow of payments under the MSA by selling bonds pursuant to indentures, some through distinct governmental entities created for such purpose. The bonds are backed by the future revenue flow that is used for principal and interest payments on the bonds. Annual payments on the bonds, and thus risk to the fund, are dependent on the receipt of future settlement payments by the state or its instrumentality. The actual amount of future settlement payments may vary based on, among other things, annual domestic cigarette shipments, inflation, the financial capability of participating tobacco companies, and certain offsets for disputed payments. Payments made by tobacco manufacturers could be reduced if cigarette shipments continue to decline below the base levels used in establishing manufacturers payment obligations under the MSA. Demand for cigarettes in the U.S. could continue to decline based on many factors, including, without limitation, anti-smoking campaigns, tax increases, price increases implemented to recoup the cost of payments by tobacco companies under the MSA, reduced ability to advertise, enforcement of laws prohibiting sales to minors, elimination of certain sales venues such as vending machines, and the spread of local ordinances restricting smoking in public places. Because tobacco settlement bonds are backed by payments from the tobacco manufacturers, and generally not by the credit of the state or local government issuing the bonds, their creditworthiness depends on the ability of tobacco manufacturers to meet their obligations. The bankruptcy of an MSA-participating manufacturer could cause delays or reductions in bond payments, which would affect the funds net asset value. Under the MSA, a market share loss by MSA-participating tobacco manufacturers to non-MSA participating manufacturers would also cause a downward adjustment in the payment amounts under some circumstances. The MSA and tobacco manufacturers have been and continue to be subject to various legal claims, including, among others, claims that the MSA violates federal antitrust law. In addition, the United States Department of Justice has alleged in a civil lawsuit that the major tobacco companies defrauded and misled the American public about the health risks associated with smoking cigarettes. An adverse outcome to this lawsuit or to any other litigation matters or regulatory actions relating to the MSA or affecting tobacco manufacturers could adversely affect the payment streams associated with the MSA or cause delays or reductions in bond payments by tobacco manufacturers. In addition to the risks described above, tobacco settlement revenue bonds are subject to other risks described in this SAI, including the risks of asset-backed securities discussed under Mortgage-backed and Asset-backed Securities. Participation interests (Money Market Funds only). The money market funds may invest in Tax-exempt securities either by purchasing them directly or by purchasing certificates of accrual or similar instruments evidencing direct ownership of interest payments or principal payments, or both, on Tax-exempt securities, provided that, in the opinion of counsel, any discount accruing on a certificate or instrument that is purchased at a yield not greater than the coupon rate of interest on the related Tax-exempt securities will be exempt from federal income tax to the same extent as interest on the Tax-exempt securities. The money market funds may also invest in Tax-exempt securities by purchasing from banks participation interests in all or part of specific holdings of Tax-exempt securities. These participations may be backed in whole or in part by an irrevocable letter of credit or guarantee of the selling bank. The selling bank may receive a fee from the money market II-52 funds in connection with the arrangement. The money market funds will not purchase such participation interests unless it receives an opinion of counsel or a ruling of the IRS that interest earned by it on Tax-exempt securities in which it holds such participation interests is exempt from federal income tax. No money market fund expects to invest more than 5% of its assets in participation interests. Stand-by commitments. When the fund purchases Tax-exempt securities, it has the authority to acquire stand-by commitments from banks and broker-dealers with respect to those Tax-exempt securities. A stand-by commitment may be considered a security independent of the Tax-exempt security to which it relates. The amount payable by a bank or dealer during the time a stand-by commitment is exercisable, absent unusual circumstances, would be substantially the same as the market value of the underlying Tax-exempt security to a third party at any time. The fund expects that stand-by commitments generally will be available without the payment of direct or indirect consideration. The fund does not expect to assign any value to stand-by commitments. Yields. The yields on Tax-exempt securities depend on a variety of factors, including general money market conditions, effective marginal tax rates, the financial condition of the issuer, general conditions of the Tax-exempt security market, the size of a particular offering, the maturity of the obligation and the rating of the issue. The ratings of nationally recognized securities rating agencies represent their opinions as to the credit quality of the Tax-exempt securities which they undertake to rate. It should be emphasized, however, that ratings are general and are not absolute standards of quality. Consequently, Tax-exempt securities with the same maturity and interest rate but with different ratings may have the same yield. Yield disparities may occur for reasons not directly related to the investment quality of particular issues or the general movement of interest rates and may be due to such factors as changes in the overall demand or supply of various types of Tax-exempt securities or changes in the investment objectives of investors. Subsequent to purchase by the fund, an issue of Tax-exempt securities or other investments may cease to be rated, or its rating may be reduced below the minimum rating required for purchase by the fund. Neither event will require the elimination of an investment from the funds portfolio, but Putnam Management will consider such an event in its determination of whether the fund should continue to hold an investment in its portfolio. "Moral obligation" bonds. The fund may invest in so-called moral obligation bonds, where repayment of the bond is backed by a moral (but not legally binding) commitment of an entity other than the issuer, such as a state legislature, to pay. Such a commitment may be in addition to the legal commitment of the issuer to repay the bond or may represent the only payment obligation with respect to the bond (where, for example, no amount has yet been specifically appropriated to pay the bond. See Municipal leases below.) Municipal leases. The fund may acquire participations in lease obligations or installment purchase contract obligations (collectively, lease obligations) of municipal authorities or entities. Lease obligations do not constitute general obligations of the municipality for which the municipalitys taxing power is pledged. Certain of these lease obligations contain non-appropriation clauses, which provide that the municipality has no obligation to make lease or installment purchase payments in future years unless money is appropriated for such purpose on a yearly basis. In the case of a non-appropriation lease, the funds ability to recover under the lease in the event of non-appropriation or default will be limited solely to the repossession of the leased property, and in any event, foreclosure of that property might prove difficult. Additional risks. Securities in which the fund may invest, including Tax-exempt securities, are subject to the provisions of bankruptcy, insolvency and other laws affecting the rights and remedies of creditors, such as the federal Bankruptcy Code (including special provisions related to municipalities and other public entities), and laws, if any, that may be enacted by Congress or state legislatures extending the time for payment of principal or interest, or both, or imposing other constraints upon enforcement of such obligations. There is also the possibility that, as a result of litigation or other conditions, the power, ability or willingness of issuers to meet their obligations for the payment of interest and principal on their Tax-exempt securities may be materially affected. II-53 From time to time, legislation may be introduced or litigation may arise that may restrict or eliminate the federal income tax exemption for interest on debt obligations issued by states and their political subdivisions. Federal tax laws limit the types and amounts of tax-exempt bonds issuable for certain purposes, especially industrial development bonds and private activity bonds. Such limits may affect the future supply and yields of these types of Tax-exempt securities. Further proposals limiting the issuance of Tax-exempt securities may well be introduced in the future. If it appeared that the availability of Tax-exempt securities for investment by the fund and the value of the funds portfolio could be materially affected by such changes in law, the Trustees of the fund would reevaluate its investment objective and policies and consider changes in the structure of the fund or its dissolution. Shareholders should consult their tax advisers for the current law on tax-exempt bonds and securities. Warrants The fund may invest in warrants, which are instruments that give the fund the right to purchase certain securities from an issuer at a specific price (the strike price) for a limited period of time. The strike price of warrants typically is much lower than the current market price of the underlying securities, yet they are subject to similar price fluctuations. As a result, warrants may be more volatile investments than the underlying securities and may offer greater potential for capital appreciation as well as capital loss. Warrants do not entitle a holder to dividends or voting rights with respect to the underlying securities and do not represent any rights in the assets of the issuing company. Also, the value of the warrant does not necessarily change with the value of the underlying securities and a warrant ceases to have value if it is not exercised prior to the expiration date. These factors can make warrants more speculative than other types of investments. In addition to warrants on securities, the fund may purchase put warrants and call warrants whose values vary depending on the change in the value of one or more specified securities indices ("index warrants"). Index warrants are generally issued by banks or other financial institutions and give the holder the right, at any time during the term of the warrant, to receive upon exercise of the warrant a cash payment from the issuer based on the value of the underlying index at the time of exercise. In general, if the value of the underlying index rises above the exercise price of the index warrant, the holder of a call warrant will be entitled to receive a cash payment from the issuer upon exercise based on the difference between the value of the index and the exercise price of the warrant; if the value of the underlying index falls, the holder of a put warrant will be entitled to receive a cash payment from the issuer upon exercise based on the difference between the exercise price of the warrant and the value of the index. The holder of a warrant would not be entitled to any payments from the issuer at any time when, in the case of a call warrant, the exercise price is greater than the value of the underlying index, or, in the case of a put warrant, the exercise price is less than the value of the underlying index. If the fund were not to exercise an index warrant prior to its expiration, then the fund would lose the amount of the purchase price paid by it for the warrant. The fund will normally use index warrants in a manner similar to its use of options on securities indices. The risks of the funds use of index warrants are generally similar to those relating to its use of index options. Unlike most index options, however, index warrants are issued in limited amounts and are not obligations of a regulated clearing agency, but are backed only by the credit of the bank or other institution which issues the warrant. Also, index warrants generally have longer terms than index options. Index warrants are not likely to be as liquid as certain index options backed by a recognized clearing agency. In addition, the terms of index warrants may limit the funds ability to exercise the warrants at such time, or in such quantities, as the fund would otherwise wish to do. Zero-coupon and Payment-in-kind Bonds II-54 The fund may invest without limit in so-called "zero-coupon" bonds and "payment-in-kind" bonds. Zero-coupon bonds are issued at a significant discount from their principal amount in lieu of paying interest periodically. Payment-in-kind bonds allow the issuer, at its option, to make current interest payments on the bonds either in cash or in additional bonds. Because zero-coupon and payment-in-kind bonds do not pay current interest in cash, their value is subject to greater fluctuation in response to changes in market interest rates than bonds that pay interest currently. Both zero-coupon and payment-in-kind bonds allow an issuer to avoid the need to generate cash to meet current interest payments. Accordingly, such bonds may involve greater credit risks than bonds paying interest currently in cash. The fund is required to accrue interest income on such investments and to distribute such amounts at least annually to shareholders even though such bonds do not pay current interest in cash. Thus, it may be necessary at times for the fund to liquidate other investments in order to satisfy its distribution requirements under the Internal Revenue Code. TAXES The following discussion of U.S. federal income tax consequences is based on the Code, existing U.S. Treasury regulations, and other applicable authority, as of the date of this SAI. These authorities are subject to change by legislative or administrative action, possibly with retroactive effect. The following discussion is only a summary of some of the important U.S. federal tax considerations generally applicable to investments in the fund. There may be other tax considerations applicable to particular shareholders. Shareholders should consult their own tax advisors regarding their particular situation and the possible application of foreign, state and local tax laws. Taxation of the fund. The fund intends to qualify each year as a regulated investment company under Subchapter M of the Code. In order to qualify for the special tax treatment accorded regulated investment companies and their shareholders, the fund must, among other things: (a) derive at least 90% of its gross income for each taxable year from (i) dividends, interest, payments with respect to certain securities loans, and gains from the sale of stock, securities or foreign currencies, or other income (including but not limited to gains from options, futures, or forward contracts) derived with respect to its business of investing in such stock, securities or currencies, and (ii) net income from interests in qualified publicly traded partnerships (as defined below); (b) diversify its holdings so that, at the end of each quarter of the funds taxable year, (i) at least 50% of the market value of the funds total assets is represented by cash and cash items, U.S. Government securities, securities of other regulated investment companies, and other securities limited in respect of any one issuer to a value not greater than 5% of the value of the funds total assets and not more than 10% of the outstanding voting securities of such issuer, and (ii) not more than 25% of the value of the funds total assets is invested (x) in the securities (other than those of the U.S. Government or other regulated investment companies) of any one issuer or of two or more issuers which the fund controls and which are engaged in the same, similar, or related trades or businesses, or (y) in the securities of one or more qualified publicly traded partnerships (as defined below); and (c) distribute with respect to each taxable year at least 90% of the sum of its investment company taxable income (as that term is defined in the Code without regard to the deduction for dividends paidgenerally, taxable ordinary income and the excess, if any, of net short-term capital gains over net long-term capital losses) and net tax-exempt interest income, for such year. In general, for purposes of the 90% gross income requirement described in paragraph (a) above, income derived from a partnership will be treated as qualifying income only to the extent such income is attributable to items of income of the partnership which would be qualifying income if realized by the regulated investment company. However, 100% of the net income of a regulated investment company derived from an interest in a qualified publicly traded partnership (generally defined as a partnership (i) interests in which are traded on an established securities market or readily tradable on a secondary market or the substantial equivalent thereof, II-55 (ii) that derives at least 90% of its income from the passive income sources described in Code section 7704(d), and (iii) that derives less than 90% of its income from the qualifying income described in paragraph (a) above) will be treated as qualifying income. In addition, although in general the passive loss rules of the Code do not apply to regulated investment companies, such rules do apply to a regulated investment company with respect to items attributable to an interest in a qualified publicly traded partnership. For purposes of the diversification test in paragraph (b) above, identification of the issuer (or, in some cases, issuers) of a particular fund investment will depend on the terms and conditions of that investment. In some cases, identification of the issuer (or issuers) is uncertain under current law, and an adverse determination or future guidance by the Internal Revenue Service (IRS) with respect to issuer identification for a particular type of investment may adversely affect the funds ability to meet the diversification test in (b) above. Also, for the purposes of the diversification test in paragraph (b) above, the term outstanding voting securities of such issuer will include the equity securities of a qualified publicly traded partnership. If the fund qualifies as a regulated investment company that is accorded special tax treatment, the fund will not be subject to federal income tax on income distributed in a timely manner to its shareholders in the form of dividends (including Capital Gain Dividends, as defined below). If the fund were to fail to meet the income or diversification test described above, the fund could in some cases cure such failure, including by paying a fund-level tax and, in the case of a diversification test failure, disposing of certain assets. If the fund were ineligible to or otherwise did not cure such failure for any year, or were otherwise to fail to qualify as a regulated investment company accorded special tax treatment in any taxable year, the fund would be subject to tax on its taxable income at corporate rates, and all distributions from earnings and profits, including any distributions of net tax-exempt income and net long-term capital gains, would be taxable to shareholders as ordinary income. Some portions of such distributions may be eligible for the dividends received deduction in the case of corporate shareholders, and may be eligible to be treated as "qualified dividend income" in the case of shareholders taxed as individuals. In addition, the fund could be required to recognize unrealized gains, pay substantial taxes and interest and make substantial distributions before requalifying as a regulated investment company that is accorded special tax treatment. The fund intends to distribute at least annually to its shareholders all or substantially all of its investment company taxable income (computed without regard to the dividends-paid deduction) and may distribute its net capital gain. Investment company taxable income (which is retained by the fund) will be subject to tax at regular corporate rates. The fund may also retain for investment its net capital gain. If the fund retains any net capital gain, it will be subject to tax at regular corporate rates on the amount retained, but may designate the retained amount as undistributed capital gains in a notice to its shareholders who (i) will be required to include in income for federal income tax purposes, as long-term capital gain, their shares of such undistributed amount, and (ii) will be entitled to credit their proportionate shares of the tax paid by the fund on such undistributed amount against their federal income tax liabilities, if any, and to claim refunds on a properly-filed U.S. tax return to the extent the credit exceeds such liabilities. For federal income tax purposes, the tax basis of shares owned by a shareholder of the fund will be increased by an amount equal under current law to the difference between the amount of undistributed capital gains included in the shareholders gross income and the tax deemed paid by the shareholder under clause (ii) of the preceding sentence. Properly reported distributions of net capital gains are the excess of net gains from the sale of capital assets held by the fund for more than one year over net losses from the sale of capital assets held for not more than one year (Capital Gain Dividends). For taxable years beginning on or before December 22, 2010, in determining its net capital gain for Capital Gain Dividend purposes, a regulated investment company generally must treat any net capital loss or any net long-term capital loss incurred after October 31 as if it had been incurred in the succeeding year. In addition, in determining its taxable income for such years, a regulated II-56 investment company is permitted to elect to treat all or part of any net capital loss, any net long-term capital loss or any foreign currency loss incurred after October 31 as if it had been incurred in the succeeding taxable year. For taxable years beginning after December 22, 2010, in determining net capital gain, including in connection with determining the amount available to support a Capital Gain Dividend, its taxable income and its earnings and profits, a regulated investment company may also elect to treat any post-October capital loss (defined as the greatest of net capital loss, net long-term capital loss, or net short-term capital loss, in each case attributable to the portion of the taxable year after October 31) and late-year ordinary loss (generally, (i) net ordinary loss from the sale, exchange or other taxable disposition of property, attributable to the portion of the taxable year after October 31, plus (ii) other net ordinary loss attributable to the portion of the taxable year after December 31) as if incurred in the succeeding taxable year. If the fund fails to distribute in a calendar year at least an amount equal to the sum of 98% of its ordinary income for such year and 98.2% of its capital gain net income for the one-year period ending October 31 of such year, plus any retained amount from the prior year, the fund will be subject to a nondeductible 4% excise tax on the undistributed amounts. For these purposes, ordinary gains and losses from the sale, exchange, or other taxable disposition of property that would otherwise be properly taken into account after October 31 are treated as arising on January 1 of the following calendar year. For purposes of the excise tax, the fund will be treated as having distributed any amount on which it has been subject to corporate income tax in the taxable year ending within the calendar year. A dividend paid to shareholders in January of a year generally is deemed to have been paid by the fund on December 31 of the preceding year, if the dividend was declared and payable to shareholders of record on a date in October, November or December of that preceding year. The fund intends generally to make distributions sufficient to avoid imposition of the 4% excise tax, although there can be no assurance that it will be able to do so. The fund distributes its net investment income and capital gains to shareholders as dividends annually to the extent required to qualify as a regulated investment company under the Code and generally to avoid federal income or excise tax. Under current law, the fund may treat the portion of redemption proceeds paid to redeeming shareholders that represents the redeeming shareholders portion of the undistributed investment company taxable income and capital gain of the fund as a distribution of investment company taxable income and net capital gain on the funds tax return. This practice, which involves the use of equalization accounting, will have the effect of reducing the amount of income and gains that the fund is required to distribute as dividends to shareholders in order for the fund to avoid federal income tax and excise tax. This practice may also reduce the amount of distributions required to be made to non-redeeming shareholders and the amount of any undistributed income will be reflected in the value of the shares of the fund; the total return on a shareholders investment will not be reduced as a result of the distribution policy. Investors who purchase shares shortly before the record date of a distribution will pay the full price for the shares and then receive some portion of the price back as a taxable distribution. Fund distributions. Distributions from the fund (other than exempt-interest dividends, as discussed below) will be taxable to shareholders as ordinary income to the extent derived from the funds investment income and net short-term capital gains. Distributions are taxable to shareholders even if they are paid from income or gains earned by the fund before a shareholders investment (and thus were included in the price the shareholder paid). Distributions are taxable whether shareholders receive them in cash or reinvest them in additional shares of the fund or other Putnam funds. Capital Gain Dividends will be taxable to shareholders as such, regardless of how long a shareholder has held the shares in the fund. II-57 For taxable years beginning before January 1, 2013, qualified dividend income received by an individual will be taxed at the rates applicable to long-term capital gain. In order for some portion of the dividends received by a fund shareholder to be qualified dividend income, the fund must meet holding period and other requirements with respect to some portion of the dividend-paying stocks in its portfolio and the shareholder must meet holding period and other requirements with respect to the funds shares. A dividend will not be treated as qualified dividend income (at either the fund or shareholder level) (1) if the dividend is received with respect to any share of stock held for fewer than 61 days during the 121-day period beginning on the date which is 60 days before the date on which such share becomes ex-dividend with respect to such dividend (or, on the case of certain preferred stock, 91 days during the 181-day period beginning 90 days before such date), (2) to the extent that the recipient is under an obligation (whether pursuant to a short sale or otherwise) to make related payments with respect to positions in substantially similar or related property, (3) if the recipient elects to have the dividend income treated as investment interest, or (4) if the dividend is received from a foreign corporation that is (a) not eligible for the benefits of a comprehensive income tax treaty with the United States (with the exception of dividends paid on stock of such a foreign corporation readily tradable on an established securities market in the United States) or (b) treated as a passive foreign investment company. The fund generally expects to report (generally on an IRS Form 1099) eligible dividends as qualified dividend income. In general, distributions of investment income reported by a fund as derived from qualified dividend income will be treated as qualified dividend income by a shareholder taxed as an individual provided the shareholder meets the holding period and other requirements described above with respect to such funds shares. In any event, if the aggregate qualified dividends received by a fund during any taxable year are 95% or more of its gross income, then 100% of the funds dividends (other than properly reported Capital Gain Dividends) will be eligible to be treated as qualified dividend income. For this purpose, the only gain included in the term gross income is the excess of net short-term capital gain over net long-term capital loss. In general, fixed-income and money market funds receive interest, rather than dividends, from their portfolio securities. As a result, it is not currently expected that any significant portion of such funds distributions to shareholders will be derived from qualified dividend income. For information regarding qualified dividend income received from underlying funds, see Funds of funds below. In general, dividends of net investment income received by corporate shareholders of a fund will qualify for the 70% dividends-received deduction generally available to corporations to the extent of the amount of eligible dividends received by the fund from domestic corporations for the taxable year. A dividend received by the fund will not be treated as a dividend eligible for the dividends-received deduction (1) if it has been received with respect to any share of stock that the fund has held for less than 46 days (91 days in the case of certain preferred stock) during the 91-day period beginning on the date which is 45 days before the date on which such share becomes ex-dividend with respect to such dividend (during the 181-day period beginning 90 days before such date in the case of certain preferred stock) or (2) to the extent that the fund is under an obligation (pursuant to a short sale or otherwise) to make related payments with respect to positions in substantially similar or related property. Moreover, the dividends received deduction may otherwise be disallowed or reduced (1) if the corporate shareholder fails to satisfy the foregoing requirements with respect to its shares of the fund or (2) by application of various provisions of the Code (for instance, the dividends-received deduction is reduced in the case of a dividend received on debt-financed portfolio stock (generally, stock acquired with borrowed funds)) For information regarding eligibility for the dividends-received deduction of dividend income derived from an underlying fund, see Funds of funds below. Long-term capital gain rates applicable to individuals have been temporarily reducedin general, to 15% with lower rates applying to taxpayers in the 10% and 15% rate brackets for taxable years beginning before January 1, 2013. II-58 Exempt-interest dividends. A fund will be qualified to pay exempt-interest dividends to its shareholders if, at the close of each quarter of the funds taxable year, at least 50% of the total value of the funds assets consists of obligations the interest on which is exempt from federal income tax. In some cases, a fund may also pass through to its shareholders the tax-exempt character of any exempt-interest dividends it receives from underlying funds in which it invests (see Funds of funds, below). Distributions that a fund reports (generally on an IRS Form 1099) as exempt-interest dividends are treated as interest excludable from shareholders gross income for federal income tax purposes but may be taxable for federal alternative minimum tax (AMT) purposes and for state and local purposes. If the fund intends to qualify to pay exempt-interest dividends, the fund may be limited in its ability to enter into taxable transactions involving forward commitments, repurchase agreements, financial futures and options contracts on financial futures, tax-exempt bond indices and other assets. Part or all of the interest on indebtedness, if any, incurred or continued by a shareholder to purchase or carry shares of the fund paying exempt-interest dividends is not deductible. The portion of interest that is not deductible is equal to the total interest paid or accrued on the indebtedness, multiplied by the percentage of the funds total distributions (not including distributions from net long-term capital gains) paid to the shareholder that are exempt-interest dividends. Under rules used by the IRS to determine when borrowed funds are considered used for the purpose of purchasing or carrying particular assets, the purchase of shares may be considered to have been made with borrowed funds even though such funds are not directly traceable to the purchase of shares. In general, exempt-interest dividends, if any, attributable to interest received on certain private activity obligations and certain industrial development bonds will not be tax-exempt to any shareholders who are substantial users of the facilities financed by such obligations or bonds or who are related persons of such substantial users. A fund that is qualified to pay exempt-interest dividends will report those dividends to shareholders in a written statement furnished to shareholders (generally annually on an IRS Form 1099). In general, if the amount of the funds distributions reported as exempt-interest dividends during a taxable year exceeds the net exempt interest received by the fund during that year, the amount of the distributions qualifying as tax-exempt will be scaled back. For taxable years beginning after December 22, 2010, a non-calendar-year fund will be permitted in certain circumstances to elect to frontload the amounts so qualifying by allocating exempt income it received during a taxable year to distributions made on or before December 31 of such taxable year; otherwise, the amount so qualifying will be scaled back in proportion to distributions. For taxable years beginning on or before December 22, 2010, shareholders will generally include the excess amount as a taxable dividend to the extent of certain disallowed deductions and thereafter as a return of capital. For taxable years beginning after December 22, 2010, the excess amount will generally be treated as entirely a return of capital. The percentage of a shareholders income reported as tax-exempt for any particular distribution may be substantially different from the percentage of the funds income that was tax-exempt during the period covered by the distribution. Exempt-interest dividends may be taxable for purposes of the federal AMT. For individual shareholders, exempt-interest dividends that are derived from interest on private activity bonds that are issued after August 7, 1986 (other than a qualified 501(c)(3) bond, as such term is defined in the Code) generally must be included in an individuals tax base for purposes of calculating the shareholders liability for federal AMT. Corporate shareholders will be required to include all exempt-interest dividends in determining their federal AMT. The AMT calculation for corporations is based, in part, on a corporations earnings and profits for the year. A corporation must include all exempt-interest dividends in calculating its earnings and profits for the year. II-59 Putnam AMT-Free Municipal Fund intends to distribute exempt-interest dividends that will not be taxable for federal AMT purposes for individuals. It intends to make such distributions by investing in tax exempt securities other than private activity bonds that are issued after August 7, 1986 (other than qualified 501(c)(3) bonds, as such term is defined in the Code). Because corporate shareholders are required to include all exempt-interest dividends in determining their federal AMT, exempt-interest dividends distributed by Putnam AMT-Free Municipal Fund will be taxable for purposes of the federal AMT. Funds of funds. If a fund invests in shares of underlying funds, a portion of its distributable income and gains will consist of distributions from the underlying funds and gains and losses on the disposition of shares of the underlying funds. To the extent that an underlying fund realizes net losses on its investments for a given taxable year, the fund will not be able to recognize its share of those losses (so as to offset distributions of net income or capital gains from other underlying funds) until it disposes of shares of the underlying fund or those losses reduce distributions required to be made by the underlying fund. Moreover, even when the fund does make such a disposition, a portion of its loss may be recognized as a long-term capital loss, which will not be treated as favorably for federal income tax purposes as a short-term capital loss or an ordinary deduction. In particular, the fund will not be able to offset any capital losses from its dispositions of underlying fund shares against its ordinary income (including distributions of any net short-term capital gains realized by an underlying fund). As a result of the foregoing rules, and certain other special rules, the amounts of net investment income and net capital gains that the fund will be required to distribute to shareholders may be greater than such amounts would have been had the fund invested directly in the securities held by the underlying funds, rather than investing in shares of the underlying funds. For similar reasons, the amount or timing of distributions from a fund qualifying for treatment as being of a particular character (e.g., as long-term capital gain, exempt interest, eligible for dividends-received deduction, etc.) will not necessarily be the same as it would have been had the fund invested directly in the securities held by the underlying funds. In addition, in certain circumstances, the "wash sale" rules under Section 1091 of the Code may apply to a funds sales of underlying fund shares that have generated losses. A wash sale occurs if shares of an underlying fund are sold by the fund at a loss and the fund acquires additional shares of that same underlying fund 30 days before or after the date of the sale. The wash-sale rules could defer losses in the funds hands on sales of underlying fund shares (to the extent such sales are wash sales) for extended (and, in certain cases, potentially indefinite) periods of time. If a fund receives dividends from an underlying fund that qualifies as a regulated investment company, and the underlying fund reports such dividends as qualified dividend income, then the fund may, in turn, report a portion of its distributions as qualified dividend income as well, provided the fund meets the holding period and other requirements with respect to shares of the underlying fund. If the Fund receives dividends from an underlying fund and the underlying fund reports such dividends as eligible for the dividends-received deduction, then the fund is permitted, in turn, to designate a portion of its distributions as eligible for the dividends-received deduction, provided the Fund meets the holding period and other requirements with respect to shares of the underlying fund. For taxable years beginning on or before December 22, 2010, a fund cannot pass through to its shareholders the tax-exempt character of any exempt-interest dividends it receives from underlying funds in which it invests. For taxable years beginning after December 22, 2010, if, at the close of each quarter of a funds taxable year, at least 50% of its total assets consists of interests in other regulated investment companies (such fund, a qualified fund of funds), the fund will be permitted to distribute exempt-interest dividends and thereby pass through to its shareholders the tax-exempt character of any exempt-interest dividends it receives from underlying funds in which it invests, or interest on any tax-exempt obligations in which it directly invests, if any. For further information regarding exempt-interest dividends, see Exempt-interest dividends, above. II-60 For taxable years beginning on or before December 22, 2010, the fund cannot pass through to shareholders any credit or deduction for foreign taxes borne in respect of foreign securities income earned by any underlying funds. For taxable years beginning after December 22, 2010, if the fund is a qualified fund of funds, it will be permitted to elect to pass through to its shareholders foreign taxes it has paid or foreign taxes passed through to it by any underlying funds that themselves have made such an election, so that shareholders of the fund will be eligible to claim a tax credit or deduction for such taxes. Even if the fund were eligible to make such an election for a given year, it may determine not to do so. See Foreign taxes below for more information. Derivative transactions. If the fund engages in derivative transactions, including transactions in options, futures contracts, straddles, and other similar transactions, including for hedging purposes, it will be subject to special tax rules (including constructive sale, mark-to-market, straddle, wash sale, and short sale rules), the effect of which may be to accelerate income to the fund, defer losses to the fund, cause adjustments in the holding periods of the funds securities, convert long-term capital gains into short-term capital gains or convert short-term capital losses into long-term capital losses. These rules could therefore affect the amount, timing and character of distributions to shareholders. The fund may make any applicable elections pertaining to such transactions consistent with the interests of the fund. Certain of the funds derivative activities (including its transactions, if any, in foreign currencies or foreign currency-denominated instruments) are likely to produce a difference between its book income and its taxable income. If the funds book income exceeds its taxable income, the distribution (if any) of such excess will be treated as (i) a dividend to the extent of the funds remaining earnings and profits (including earnings and profits arising from tax-exempt income), (ii) thereafter as a return of capital to the extent of the recipients basis in the shares, and (iii) thereafter as gain from the sale or exchange of a capital asset. If the funds book income is less than its taxable income (or, for tax-exempt funds, the sum of its net tax-exempt and taxable income), the fund could be required to make distributions exceeding book income to qualify as a regulated investment company that is accorded special tax treatment and to eliminate fund-level income tax. In general, 40% of the gain or loss arising from the closing out of a futures contract traded on an exchange approved by the CFTC is treated as short-term gain or loss, and 60% is treated as long-term gain or loss. Investments in REITs. If the fund invests in equity securities of real estate investment trusts ("REITs"), such investments in REIT equity securities may require the fund to accrue and distribute income not yet received. In order to generate sufficient cash to make the requisite distributions, the fund may be required to sell securities in its portfolio that it otherwise would have continued to hold. The funds investment in REIT equity securities may at other times result in the funds receipt of cash in excess of the REITs earnings. If the fund distributes such amounts, such distribution could constitute a return of capital to the fund shareholders for federal income tax purposes. Dividends received by a fund from a REIT generally will not constitute qualified dividend income. The fund may invest in REITs, including REITs that hold residual interests in real estate mortgage investment conduits ("REMICs"), REITs that are themselves taxable mortgage pools ("TMPs") or REITs that invest in TMPs. Under a notice recently issued by the IRS and Treasury regulations that have not yet been issued, but may apply retroactively, a portion of a funds income from a REIT that is attributable to the REITs residual interest in a REMIC or TMP (referred to in the Code as an "excess inclusion") will be subject to federal income tax in all events. This notice also provides, and the regulations are expected to provide, that excess inclusion income of a regulated investment company, such as the fund, will be allocated to shareholders of the regulated investment company in proportion to the dividends received by such shareholders, with the same consequences as if the shareholders held the related REMIC or TMP residual interest directly. II-61 In general, excess inclusion income allocated to shareholders (i) cannot be offset by net operating losses (subject to a limited exception for certain thrift institutions), (ii) will constitute unrelated business taxable income ("UBTI") to entities (including a qualified pension plan, an individual retirement account, a 401(k) plan, a Keogh plan or other tax-exempt entity) subject to tax on UBTI, thereby potentially requiring such an entity that is allocated excess inclusion income, and otherwise might not be required to file a tax return, to file a tax return and pay tax on such income, and (iii) in the case of a non-U.S. shareholder, will not qualify for any reduction in U.S. federal withholding tax. Any investment in residual interests of a Collateralized Mortgage Obligation (a CMO) that has elected to be treated as a REMIC can create complex tax problems, especially if the fund has state or local governments or other tax-exempt organizations as shareholders. Under current law, a fund serves to block UBTI from being realized by its tax-exempt shareholders. Notwithstanding the foregoing, a tax-exempt shareholder will recognize UBTI by virtue of its investment in the fund if shares in the fund constitute debt-financed property in the hands of the tax-exempt shareholder within the meaning of Code Section 514(b). Furthermore, a tax-exempt shareholder may recognize UBTI if the fund recognizes excess inclusion income derived from direct or indirect investments in REMIC residual interests or TMPs if the amount of such income recognized by the fund exceeds the funds investment company taxable income (after taking into account deductions for dividends paid by the fund). Under legislation enacted in December 2006, a charitable remainder trust ("CRT"), as defined in Section 664 of the Code, that realizes UBTI for a taxable year must pay an excise tax annually of an amount equal to such UBTI. Under IRS guidance issued in October 2006, a CRT will not recognize UBTI solely as a result of investing in a fund that recognizes excess inclusion income. Rather, if at any time during any taxable year a CRT (or one of certain other tax-exempt shareholders, such as the United States, a state or political subdivision, or an agency or instrumentality thereof, and certain energy cooperatives) is a record holder of a share in a fund that recognizes excess inclusion income, then the fund will be subject to a tax on that portion of its excess inclusion income for the taxable year that is allocable to such shareholders at the highest federal corporate income tax rate. The extent to which this IRS guidance remains applicable in light of the December 2006 legislation is unclear. To the extent permitted under the 1940 Act, the fund may elect to specially allocate any such tax to the applicable CRT, or other shareholder, and thus reduce such shareholders distributions for the year by the amount of the tax that relates to such shareholders interest in the fund. CRTs are urged to consult their tax advisors concerning the consequences of investing in the fund. Return of capital distributions. If the fund makes a distribution to you in excess of its current and accumulated earnings and profits in any taxable year, the excess distribution will be treated as a return of capital to the extent of your tax basis in your shares, and thereafter as capital gain. A return of capital is not taxable, but it reduces your tax basis in your shares, thus reducing any loss or increasing any gain on a subsequent taxable disposition by you of your shares. Dividends and distributions on the funds shares are generally subject to federal income tax as described herein to the extent they do not exceed the funds realized income and gains, even though such dividends and distributions may economically represent a return of a particular shareholders investment. Such distributions are likely to occur in respect of shares purchased at a time when the funds net asset value reflects gains that are either unrealized, or realized but not distributed. Such realized income and gains may be required to be distributed even when the funds net asset value also reflects unrealized losses. Distributions are taxable to a shareholder even if they are paid from income or gains earned by the fund prior to the shareholders investment (and thus included in the price paid by the shareholder). Securities issued or purchased at a discount. The funds investment in securities issued at a discount and certain other obligations will (and investments in securities purchased at a discount may) require the fund to accrue and distribute income not yet received. In order to generate sufficient cash to make the requisite distributions, the fund may be required to sell securities in its portfolio that it otherwise would have continued to hold. II-62 Some debt obligations with a fixed maturity date of more than one year from the date of issuance that are acquired by the fund in the secondary market may be treated as having market discount. Generally, any gain recognized on the disposition of, and any partial payment of principal on, a debt security having market discount is treated as ordinary income to the extent the gain, or principal payment, does not exceed the accrued market discount on such debt security. Market discount generally accrues in equal daily installments. The fund may make one or more of the elections applicable to debt obligations having market discount, which could affect the character and timing of recognition of income. Some debt obligations with a fixed maturity date of one year or less from the date of issuance that are acquired by the fund may be treated as having acquisition discount or original issue discount ("OID"). Generally, the fund will be required to include the acquisition discount or OID in income over the term of the debt security, even though payment of that amount is not received until a later time, usually when the debt security matures. The fund may make one or more of the elections applicable to debt obligations having acquisition discount or OID, which could affect the character and timing of recognition of income. If the fund holds the foregoing kinds of securities, it may be required to pay out as an income distribution each year an amount which is greater than the total amount of cash interest the fund actually received. Such distributions may be made from the cash assets of the fund or by liquidation of portfolio securities, if necessary. The fund may realize gains or losses from such liquidations. In the event the fund realizes net capital gains from such transactions, its shareholders may receive a larger capital gain distribution than they would in the absence of such transactions. Higher-Risk Securities . The fund may invest to a significant extent in debt obligations that are in the lowest rating categories or are unrated, including debt obligations of issuers not currently paying interest or who are in default. Investments in debt obligations that are at risk of or in default present special tax issues for the fund. Tax rules are not entirely clear about issues such as whether the fund should recognize market discount on a debt obligation and, if so, the amount of market discount the fund should recognize, when the fund may cease to accrue interest, original issue discount or market discount, when and to what extent deductions may be taken for bad debts or worthless securities and how payments received on obligations in default should be allocated between principal and income. These and other related issues will be addressed by the fund when, as and if it invests in such securities, in order to seek to ensure that it distributes sufficient income to preserve its status as a regulated investment company and does not become subject to U.S. federal income or excise tax. Capital loss carryforward. Distributions from capital gains are generally made after applying any available capital loss carryforwards. Capital loss carryforwards are reduced to the extent they offset current-year net realized capital gains, whether the fund retains or distributes such gains. If a fund incurs or has incurred net capital losses in a taxable year beginning on or before December 22, 2010 (pre-2011 losses), the fund is permitted to carry such losses forward for eight taxable years; in the year to which they are carried forward, such losses are treated as short-term capital losses that first offset short-term capital gains, and then offset long-term capital gains. A fund is permitted to carry forward net capital losses it incurs in taxable years beginning after December 22, 2010 without expiration. Any such carryforward losses will retain their character as short-term or long-term; this may well result in larger distributions of short-term gains to shareholders (taxed as ordinary income to individual shareholders) than would have resulted under the previous regime described above. The fund must use any such carryforwards, which will not expire, applying them first against gains of the same character, before it uses any pre-2011 losses. This increases the likelihood that pre-2011 losses will expire unused at the conclusion of the eight-year carryforward period. The amounts and expiration dates, if any, of any capital loss carryovers available to the fund are shown in Note 1 (Federal income taxes) to the financial statements included in Part I of this SAI or incorporated by reference into this SAI. II-63 Foreign taxes. If more than 50% of the funds assets at year end consists of the securities of foreign corporations, the fund may elect to permit shareholders to claim a credit or deduction on their income tax returns for their pro rata portion of qualified taxes paid by the fund to foreign countries in respect of foreign securities the fund has held for at least the minimum period specified in the Code. A qualified fund of funds also may elect to pass through to its shareholders foreign taxes it has paid or foreign taxes passed through to it by any underlying fund that itself elected to pass through such taxes to shareholders (see Funds of funds above). In such a case, shareholders will include in gross income from foreign sources their pro rata shares of such taxes. A shareholders ability to claim a foreign tax credit or deduction in respect of foreign taxes paid by the fund may be subject to certain limitations imposed by the Code, as a result of which a shareholder may not get a full credit or deduction for the amount of such taxes. In particular, shareholders must hold their fund shares (without protection from risk of loss) on the ex-dividend date and for at least 15 additional days during the 30-day period surrounding the ex-dividend date to be eligible to claim a foreign tax credit with respect to a given dividend. Shareholders who do not itemize on their federal income tax returns may claim a credit (but no deduction) for such foreign taxes. Even if the fund were eligible to make such an election for a given year, it may determine not to do so. Passive Foreign Investment Companies. Investment by the fund in passive foreign investment companies (PFICs) could subject the fund to a U.S. federal income tax (including interest charges) on distributions received from the company or on the proceeds from the sale of its investment in such a company. This tax cannot be eliminated by making distributions to fund shareholders; however, this tax can be avoided by making an election to mark such investments to market annually or to treat the passive foreign investment company as a qualified electing fund. The QEF and mark-to-market elections may have the effect of accelerating the recognition of income (without the receipt of cash) and increasing the amount required to be distributed by the fund to avoid taxation. Making either of these elections therefore may require the fund to liquidate other investments to meet its distribution requirement, which may also accelerate the recognition of gain and affect the funds total return. Because it is not always possible to identify a foreign corporation as a PFIC, the fund may incur tax and interest charges in some instances. Dividends paid by PFICs will not be eligible to be treated as qualified dividend income. A passive foreign investment company is any foreign corporation: (i) 75 percent or more of the income of which for the taxable year is passive income, or (ii) the average percentage of the assets of which (generally by value, but by adjusted tax basis in certain cases) that produce or are held for the production of passive income is at least 50 percent. Generally, passive income for this purpose means dividends, interest (including income equivalent to interest), royalties, rents, annuities, the excess of gains over losses from certain property transactions and commodities transactions, and foreign currency gains. Passive income for this purpose does not include rents and royalties received by the foreign corporation from active business and certain income received from related persons. Foreign currency-denominated securities and related hedging transactions. The funds transactions in foreign currencies, foreign currency-denominated debt securities and certain foreign currency options, futures contracts and forward contracts (and similar instruments) may give rise to ordinary income or loss to the extent such income or loss results from fluctuations in the value of the foreign currency concerned. Sale or redemption of shares. The sale, exchange or redemption of fund shares may give rise to a gain or loss. In general, any gain or loss realized upon a taxable disposition of shares will be treated as long-term capital gain or loss if the shares have been held for more than 12 months. Otherwise the gain or loss on the sale, exchange or redemption of fund shares will be treated as short-term capital gain or loss. However, if a shareholder sells shares at a loss within six months of purchase, any loss generally will be disallowed for federal income tax purposes to the extent of any exempt-interest dividends received on such shares. This loss disallowance, however, does not apply with respect to redemptions of fund shares with a holding period beginning after December 22, 2010, if such fund declares substantially all of its net tax-exempt income as II-64 exempt-interest dividends on a daily basis, and pays such dividends at least on a monthly basis. In addition, any loss (not already disallowed as provided in the preceding sentence) realized upon a taxable disposition of shares held for six months or less will be treated as long-term, rather than short-term, to the extent of any Capital Gain Dividends received by the shareholder with respect to the shares. All or a portion of any loss realized upon a taxable disposition of fund shares will be disallowed if other shares of the same fund are purchased within 30 days before or after the disposition. In such a case, the basis of the newly purchased shares will be adjusted to reflect the disallowed loss. Shares purchased through tax-qualified plans. Special tax rules apply to investments though defined contribution plans and other tax-qualified plans. Shareholders should consult their tax advisors to determine the suitability of shares of a fund as an investment through such plans and the precise effect of an investment on their particular tax situation. Backup withholding. The fund generally is required to withhold and remit to the U.S. Treasury a percentage of the taxable dividends and other distributions paid to any individual shareholder who fails to furnish the fund with a correct taxpayer identification number (TIN), who has under-reported dividends or interest income, or who fails to certify to the fund that he or she is not subject to such withholding. The backup withholding rules may also apply to distributions that are properly reported as exempt-interest dividends. The back-up withholding tax rate is 28% for amounts paid through 2012. This rate will expire and the back-up withholding rate will be 31% for amounts paid after December 31, 2012, unless Congress enacts tax legislation providing otherwise. Backup withholding is not an additional tax. Any amounts withheld may be credited against the shareholders U.S. federal income tax liability, provided the appropriate information is furnished to the IRS. In order for a foreign investor to qualify for exemption from the back-up withholding tax rates and for reduced withholding tax rates under income tax treaties, the foreign investor must comply with special certification and filing requirements. Foreign investors in a fund should consult their tax advisors in this regard. Tax shelter reporting regulations. Under U.S. Treasury regulations, if a shareholder realizes a loss on disposition of fund shares of $2 million or more for an individual shareholder or $10 million or more for a corporate shareholder, the shareholder must file with the IRS a disclosure statement on Form 8886. Direct shareholders of portfolio securities are in many cases excepted from this reporting requirement, but under current guidance, shareholders of a regulated investment company are not excepted. Future guidance may extend the current exception from this reporting requirement to shareholders of most or all regulated investment companies. The fact that a loss is reportable under these regulations does not affect the legal determination of whether the taxpayers treatment of the loss is proper. Shareholders should consult their tax advisers to determine the applicability of these regulations in light of their individual circumstances. II-65 Non-U.S. Shareholders. In general, dividends (other than Capital Gain Dividends or exempt-interest dividends) paid by the fund to a shareholder that is not a U.S. person within the meaning of the Code (a foreign person) are subject to withholding of U.S. federal income tax at a rate of 30% (or lower applicable treaty rate) even if they are funded by income or gains (such as portfolio interest, short-term capital gains, or foreign-source dividend and interest income) that, if paid to a foreign person directly, would not be subject to withholding. However, effective for taxable years of the fund beginning before January 1, 2012, the fund is not required to withhold any amounts (i) with respect to distributions (other than distributions to a foreign person (w) that has not provided a satisfactory statement that the beneficial owner is not a U.S. person, (x) to the extent that the dividend is attributable to certain interest on an obligation if the foreign person is the issuer or is a 10% shareholder of the issuer, (y) that is within certain foreign countries that have inadequate information exchange with the United States, or (z) to the extent the dividend is attributable to interest paid by a person that is a related person of the foreign person and the foreign person is a controlled foreign corporation) from U.S.-source interest income that would not be subject to U.S. federal income tax if earned directly by an individual foreign person, to the extent such distributions are properly reported by the fund (an interest-related dividend), and (ii) with respect to distributions (other than (a) distributions to an individual foreign person who is present in the United States for a period or periods aggregating 183 days or more during the year of the distribution and (b) distributions subject to special rules regarding the disposition of U.S. real property interests) of net short-term capital gains in excess of net long-term capital losses, to the extent such distributions are properly reported by the fund (a short-term capital gain dividend). The fund is permitted to report such part of its dividends as interest-related and/or short-term capital gain dividends as are eligible, but is not required to do so. It is currently unclear whether Congress will extend the exemption from withholding for interest-related dividends and short-term capital gain dividends for dividends with respect to taxable years of a fund beginning on or after January 1, 2012 and what the terms of any such extension would be. The fact that a fund achieves its investment objectives by investing in underlying funds will generally not adversely affect the funds ability to pass on to foreign shareholders the full benefit of the interest-related dividends and short-term capital gain dividends that it receives from its underlying investments in the funds, except possibly to the extent that (1) interest-related dividends received by the fund are offset by deductions allocable to the funds qualified interest income or (2) short-term capital gain dividends received by the fund are offset by the funds net short- or long-term capital losses, in which case the amount of a distribution from the fund to a foreign shareholder that is properly reported as either an interest-related dividend or a short-term capital gain dividend, respectively, may be less than the amount that such shareholder would have received had they invested directly in the underlying funds. If a beneficial holder who is a foreign person has a trade or business in the United States, and the dividends are effectively connected with the conduct by the beneficial holder of a trade or business in the United States, the dividend will be subject to U.S. federal net income taxation at regular income tax rates. Under U.S. federal tax law, a beneficial holder of shares who is a foreign person is not, in general, subject to U.S. federal income tax on gains (and is not allowed a deduction for losses) realized on the sale of shares of the fund or on Capital Gain Dividends and, with respect to taxable years of a fund beginning before January 1, 2012, short-term capital gain dividends, unless (i) such gain or Capital Gain Dividend or short term capital gain dividend is effectively connected with the conduct of a trade or business carried on by such holder within the United States or (ii) in the case of an individual holder, the holder is present in the United States for a period or periods aggregating 183 days or more during the year of the sale or Capital Gain Dividend or short term capital gain dividend and certain other conditions are met. Other Reporting and Withholding Requirements. New rules enacted in March 2010 require the reporting to the IRS of direct and indirect ownership of foreign financial accounts and foreign entities by U.S. persons. Failure to provide this required information can result in a 30% withholding tax on certain payments (withholdable payments) made after December 31, 2010. Withholdable payments include U.S.-source dividends and interest, and gross proceeds from the sale or disposal of property that can produce U.S.-source dividends or interest. II-66 The IRS has issued only very preliminary guidance with respect to these new rules; their scope remains unclear and potentially subject to material change. Very generally, it is possible that distributions made by the fund after December 31, 2012 (or such later date as may be provided in future guidance) to a shareholder, including a distribution in redemption of shares and a distribution of income or gains otherwise exempt from withholding under the rules applicable to non-U.S. shareholders described above (e.g., Capital Gain Dividends and short-term capital gain and interest-related dividends, as described above), will be subject to the new 30% withholding requirement. Payments to a foreign shareholder that is a foreign financial institution will generally be subject to withholding, unless such shareholder enters into an agreement with the IRS. Payments to shareholders that are U.S. persons or foreign individuals will generally not be subject to withholding, so long as such shareholders provide the fund with such certifications or other documentation as the fund requires to comply with the new rules. Persons investing in the fund through an intermediary should contact their intermediary regarding the application of the new reporting and withholding regime to their investments in the fund. Shareholders are urged to consult a tax advisor regarding this new reporting and withholding regime, in light of their particular circumstances. General Considerations. The federal income tax discussion set forth above is for general information only. Prospective investors should consult their tax advisers regarding the specific federal tax consequences of purchasing, holding, and disposing of shares of the fund, as well as the effects of state, local and foreign tax law and any proposed tax law changes. MANAGEMENT Trustees Name, Address 1 , Year of Principal Other Directorships Held by Trustee Birth, Position(s) Held with Occupation(s) During Fund and Length of Service Past 5 Years as a Putnam Fund Trustee 2 Ravi Akhoury (Born 1947), Advisor to New York Director of Jacob Ballas Capital India (a non- Trustee since 2009 Life Insurance banking finance company focused on private equity Company. Served as advisory services) and a member of its Chairman and CEO of Compensation Committee. Mr. Akhoury previously MacKay Shields (a served as Director and on the Compensation multi-product Committee of MaxIndia/New York Life Insurance investment management Company in India. Mr. Akhoury is also a Trustee of firm with AUM over $40 the Rubin Museum, serving on the Investment billion) from 1992 to Committee, and of American India Foundation. Mr. 2007. Akhoury is a former Vice President and Investment Policy Committee member of Fischer, Francis, Trees and Watts (a fixed-income portfolio management firm). He previously served on the Board of Bharti Telecom (an Indian telecommunications company) and was a member of its Audit and Compensation Committees. He also served on the Board of Thompson Press (a publishing company) and was a member of its Audit Committee. Mr. Akhoury graduated from the Indian Institute of Technology with a BS in Engineering and obtained an MS in Quantitative Methods from SUNY at Stony Brook. Barbara M. Baumann (Born President of Cross Creek Director of SM Energy Company (a publicly held II-67 Name, Address 1 , Year of Principal Other Directorships Held by Trustee Birth, Position(s) Held with Occupation(s) During Fund and Length of Service Past 5 Years as a Putnam Fund Trustee 2 1955), Trustee since 2010 Energy Corporation, a U.S. exploration and production company), strategic consultant to UniSource Energy Corporation (a publicly held domestic energy firms electric utility in Arizona), and Cody Resources and direct investor in Management, LLP (a privately held energy, energy assets. ranching and commercial real estate company). She is a Trustee of Mount Holyoke College and Co- Chair of the Boards Finance Committee. She is a former Chair of the Board, and a current Board member, of Girls Inc. of Metro Denver, and serves on the Finance Committee of The Childrens Hospital of Denver. Prior to 2003, Ms. Baumann was Executive Vice President of Associated Energy Managers, LLC, (a domestic private equity firm). From 1981 until 2000 she held a variety of financial and operational management positions with the global energy company Amoco Corporation and its successor, BP, most recently serving as Commercial Operations Manager of its Western Business Unit. Jameson A. Baxter (Born President of Baxter Director of ASHTA Chemicals Inc. and Chairman of 1943), Trustee since 1994 and Associates, Inc., (a the Mutual Fund Directors Forum. Until 2007, Ms. Vice Chairman since 2005 private investment firm). Baxter was a Director of Banta Corporation (a printing and supply chain management company), Ryerson, Inc. (a metals service company) and Advocate Health Care. She has also served as a director on a number of other boards including BoardSource (formerly the National Center for Nonprofit Boards), Intermatic Corporation (a manufacturer of energy control products) and MB Financial. She is Chairman Emeritus of the Board of Trustees, Mount Holyoke College. Ms. Baxter is also a graduate of Mount Holyoke College. Charles B. Curtis (Born President Emeritus, Member of the Council on Foreign Relations and the 1940), Trustee since 2001 Nuclear Threat Initiative National Petroleum Council. Mr. Curtis also serves (a private foundation as a Director of Edison International and Southern dealing with national California Edison. Until 2006, Mr. Curtis served as security issues) and a member of the Trustee Advisory Council of the serves as Senior Advisor Applied Physics Laboratory, Johns Hopkins to the United Nations University. Mr. Curtis is an attorney with over 15 Foundation and as years in private practice and 19 years in various Senior Advisor to the positions in public service, including service at the Center for Strategic and Department of Treasury, the U.S. House of International Studies. Representatives, the Securities and Exchange Previously, President Commission, the Federal Energy Regulatory and Chief Operating Commission and the Department of Energy. Officer, Nuclear Threat Initiative. Robert J. Darretta (Born Mr. Darretta serves as a Currently a director of UnitedHealth Group. Until II-68 Name, Address 1 , Year of Principal Other Directorships Held by Trustee Birth, Position(s) Held with Occupation(s) During Fund and Length of Service Past 5 Years as a Putnam Fund Trustee 2 1946), Trustee since 2007 director of the United April, 2007, Mr. Darretta was Vice Chairman of the Health Group and as the Board of Directors of Johnson & Johnson (a Health Care Industry diversified health care conglomerate). Mr. Darretta Advisor to Permira, (a received a B.S. in Economics from Villanova global private equity University. firm). Prior to 2007, Mr. Darretta was the Chief Financial Officer of Johnson & Johnson. Myra R. Drucker (Born Ms. Drucker is Vice Ms. Drucker is an ex-officio member of the New 1948), Trustee since 2004 Chair of the Board of York Stock Exchange Pension Managers Advisory Trustees of Sarah Committee, having served as Chair for seven years. Lawrence College, and a She serves as an advisor to the Employee Benefits member of the Investment Committee of The Boeing Company (an Investment Committee aerospace firm). From November 2001 until August of the Kresge 2004, Ms. Drucker was Managing Director and a Foundation (a charitable member of the Board of Directors of General Motors trust). She is also a Asset Management and Chief Investment Officer of member of the Board of General Motors Trust Bank. From December 1992 Directors of Grantham, to November 2001, Ms. Drucker served as Chief Mayo, Van Otterloo & Investment Officer of Xerox Corporation (a Co., LLC (an investment document company). Prior to December 1992, Ms. management firm). Ms. Drucker was Staff Vice President and Director of Drucker retired in 2009 Trust Investments for International Paper (a paper as Chair of the Board of and packaging company). Ms. Drucker received a Trustees of B.A. in Literature and Psychology from Sarah Commonfund (a not-for- Lawrence College and pursued graduate studies in profit firm managing economics, statistics and portfolio theory at Temple assets for educational University. endowments and foundations). Before August 2010, Ms. Drucker was a member of the Board of Directors of Interactive Data Corporation (a provider of financial market data and analytics to financial institutions and investors) and Advisor to RCM Capital Management (a global asset manager). John A. Hill (Born 1942), Vice Chairman, First Director of Devon Energy Corporation and various Trustee since 1985 and Reserve Corporation (a private companies owned by First Reserve Chairman since 2000 private equity buyout Corporation. He is also Chairman of The Board of firm that specializes in Trustees of Sarah Lawrence College and a member energy investments in of the Advisory Board of the Millstein Center for II-69 Name, Address 1 , Year of Principal Other Directorships Held by Trustee Birth, Position(s) Held with Occupation(s) During Fund and Length of Service Past 5 Years as a Putnam Fund Trustee 2 the diversified world- Corporate Governance and Performance at the Yale wide energy industry). School of Management. Mr. Hill received a B.A in Economics from Southern Methodist University and pursued graduate studies as a Woodrow Wilson Fellow. Paul L. Joskow (Born 1947), President of the Alfred Trustee of Yale University; a Director of Trustee since 1997 P. Sloan Foundation (a TransCanada Corporation (an energy company philanthropic institution focused on natural gas transmission and power focused primarily on services) and of Exelon Corporation (an energy research and education company focused on power services); and a Member on issues related to of the Board of Overseers of the Boston Symphony science, technology and Orchestra. Prior to August 2007, he served as a economic performance). Director of National Grid (a U.K.-based holding He is the Elizabeth and company with interests in electric and gas James Killian Professor transmission and distribution and of Economics and telecommunications infrastructure). Prior to July, Management at the 2006, he served as President of the Yale University Massachusetts Institute Council. Prior to February 2005, he served on the of Technology (MIT). board of the Whitehead Institute for Biomedical Prior to 2007, he was the Research (a non-profit research institution). Prior to Director of the Center February 2002, he was a Director of State Farm for Energy and Indemnity Company (an automobile insurance Environmental Policy company), and prior to March 2000, he was a Research at MIT. Director of New England Electric System (a public utility holding company). Dr. Joskow holds a Ph.D. and a M.Phil. From Yale University and a B.A. from Cornell University. Kenneth R. Leibler (Born A founder and former Until November 2010, Mr. Leibler was a Director of 1949), Trustee since 2006 Chairman of the Boston Ruder Finn Group (a global communications and Options Exchange (an advertising firm). Prior to December 2006, Mr. electronic market place Leibler served as a Director of the Optimum Funds for the trading of listed Group. Prior to October 2006, he served as a derivatives securities). Director of ISO New England (the organization He currently serves as responsible for the operation of the electric Vice Chairman of the generation system in the New England states). Prior Board of Trustees of to 2000, he was a Director of the Investment Beth Israel Deaconess Company Institute in Washington, D.C. Prior to Hospital in Boston and January, 2005 Mr. Leibler served as Chairman and as a Director of Chief Executive Officer of the Boston Stock Northeast Utilities, Exchange. Prior to January 2000, he served as which operates New President and Chief Executive Officer of Liberty Englands largest energy Financial Companies (a publicly traded diversified delivery system. asset management organization). Prior to June 1990, he served as President and Chief Operating Officer of the American Stock Exchange (AMEX). Prior to serving as AMEX President, he held the position of Chief Financial Officer, and headed its management and marketing operations. Mr. Leibler graduated with a B.A in Economics from Syracuse University. II-70 Name, Address 1 , Year of Principal Other Directorships Held by Trustee Birth, Position(s) Held with Occupation(s) During Fund and Length of Service Past 5 Years as a Putnam Fund Trustee 2 Robert E. Patterson (Born Senior Partner of Cabot Mr. Patterson is past Chair and served as the 1945), Trustee since 1984 Properties, L.P. and Co- President and as a Trustee of the Joslin Diabetes Chairman of Cabot Center. Prior to December 2001 and June 2003, Mr. Properties, Inc. (a Patterson served as the President and as a Trustee private equity firm of Cabot Industrial Trust (a publicly-traded real estate investing in commercial investment group) and the Sea Education Association, real estate respectively. Prior to 1998, he was Executive Vice President and Director of Acquisitions of Cabot Partners Limited Partnership (a registered investment adviser involved in institutional and real estate investments). Prior to 1990, he served as Executive Vice President of Cabot & Forbes Realty Advisers, Inc. (the predecessor company of Cabot Partners). Mr. Patterson is a graduate of Harvard College and Harvard Law School. George Putnam, III (Born Chairman of New Director of The Boston Family Office, LLC (a 1951), Trustee since 1984 Generation Research, registered investment advisor), a Trustee of St. Inc. (a publisher of Marks School, a Trustee of Epiphany School and a financial advisory and Trustee of the Marine Biological Laboratory. Until other research services) 2006, Mr. Putnam was a Trustee of Shore Country and President of New Day School. Until 2002, he was a Trustee of the Sea Generation Advisors, Education Association. Mr. Putnam is a graduate of LLC (a registered Harvard College, Harvard Business School and investment adviser to Harvard Law School. private funds), which are firms he founded in 1986. Prior to June 2007, Mr. Putnam was President of the Putnam Funds. W. Thomas Stephens (Born Prior to 2009, Mr. Director of TransCanadaPipelines Ltd (an energy 1942), Trustee from 1997- Stephens was Chairman infrastructure company). Until 2004, Mr. Stephens 2008, and since 2009 and Chief Executive was a Director of Xcel Energy Incorporated (a Officer of Boise public utility company), Qwest Communications and Cascade, LLC (a paper, Norske Canada, Inc. (a paper manufacturer). Until forest product and 2003, Mr. Stephens was a Director of Mail-Well, timberland assets Inc. (a diversified printing company). Prior to July company). 2001, Mr. Stephens was Chairman of Mail-Well. Mr. Stephens holds a B.S. and M.S. degrees from the University of Arkansas. Interested Trustees *Robert L. Reynolds (Born President and Chief Director of several not-for-profit boards, including 1952), Trustee since 2008 Executive Officer of West Virginia University Foundation, the Concord Putnam Investments. Museum, Dana-Farber Cancer Institute, Lahey Member of Putnam Clinic, and the Initiative for a Competitive Inner II-71 Name, Address 1 , Year of Principal Other Directorships Held by Trustee Birth, Position(s) Held with Occupation(s) During Fund and Length of Service Past 5 Years as a Putnam Fund Trustee 2 Investments Executive City, in Boston. He is a member of the Chief Board of Directors. Executives Club of Boston, the National Prior to joining Putnam Innovation Initiative, and the Council on Investments in 2008, Mr. Competitiveness, and he is a former President of the Reynolds was Vice Commercial Club of Boston. Prior to 2008, he Chairman and Chief served as a Director of FMR Corporation, Fidelity Operating Officer of Investments Insurance Ltd., Fidelity Investments Fidelity Investments Canada Ltd., and Fidelity Management Trust from 2000 to 2007. Company and as a Trustee of the Fidelity Family of Funds. Mr. Reynolds received a B.S. in Administration & Finance from West Virginia University. 1 The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2010, there were 104 Putnam Funds. 2 Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 72, death or removal. * Trustee who is an interested person (as defined in the Investment Company Act of 1940, as amended) of the fund, Putnam Management and/or Putnam Retail Management. Mr. Reynolds is deemed an interested person by virtue of his positions as an officer of the fund, Putnam Management and/or Putnam Retail Management. Mr. Reynolds is the President and Chief Executive Officer of Putnam Investments, LLC and President of your fund and each of the other Putnam funds. Trustee Qualifications Each of the funds Trustees, with the exception of Ms. Baumann, was most recently elected by shareholders of the fund during 2009, although most of the Trustees have served on the board for many years. Ms. Baumann was elected to the Board of Trustees by the Independent Trustees effective July 1, 2010. The Board Policy and Nominating Committee is responsible for recommending proposed nominees for election to the full Board of Trustees for its approval. As part of its deliberative process, the Committee considers the experience, qualifications, attributes and skills that it determines would benefit the Putnam funds at the time. In recommending the election of the current board members as Trustees, the Committee generally considered the educational, business and professional experience of each Trustee in determining his or her qualifications to serve as a Trustee of the fund, including the Trustees record of service as a director or trustee of public and private organizations. (This included, but was not limited to, consideration of the specific experience noted in the preceding table.) In the case of most members of the board, the Committee considered his or her previous service as a member of the Board of Trustees of the Putnam funds, which demonstrated a high level of diligence and commitment to the interests of fund shareholders and an ability to work effectively and collegially with other members of the board. The Committee also considered, among other factors, the particular attributes described below with respect to the various individual Trustees and considered the attributes as indicative of the persons ability to deal effectively with the types of financial, regulatory, and/or investment matters that typically arise in the course of a Trustees work: II-72 Ravi Akhoury Mr. Akhourys experience as chief investment officer and chief executive officer of a major investment management organization. Barbara M. Baumann Ms. Baumanns experience in the energy industry as a consultant, an investor, and in both financial and operational management positions at a global energy company, and her service as a director of two NYSE companies. Jameson A. Baxter Ms. Baxters experience in corporate finance acquired in the course of her career at a major investment bank, her experience as a director and audit committee chair of two NYSE companies and her role as a founding board member of the Mutual Fund Directors Forum. Charles B. Curtis Mr. Curtis experience in public and regulatory policy matters relating to energy and finance acquired in the course of his service in various senior positions in government and on numerous boards of public and private organizations. Robert J. Darretta Mr. Darrettas experience as the Chief Financial Officer and Vice Chairman of the Board of a major NYSE health products company. Myra R. Drucker Ms. Druckers experience as investment officer for major retirement plans, which included selection and oversight of unaffiliated investment managers and oversight of accounting and custody operations, and her prior service as a member of the NYSE Corporate Accountability and Listing Standards Committee. John A. Hill Mr. Hills experience as founder and chairman of a major open-end mutual fund and as a founder and lead managing partner of one of the largest private equity firms in the U.S. Paul L. Joskow Dr. Joskows education and experience as a professional economist familiar with financial economics and related issues and his service on multiple for-profit boards. Kenneth R. Leibler Mr. Leiblers extensive experience in the financial services industry, including as CEO of a major asset management organization, and his service as a director of various public and private companies. Robert E. Patterson Mr. Pattersons training and experience as an attorney and his experience as president of a NYSE company. George Putnam, III Mr. Putnams training and experience as an attorney, his experience as the founder and chief executive officer of an investment management firm and his experience as an author of various publications on the subject of investments. W. Thomas Stephens Mr. Stephens extensive business experience, including his service as Chief Executive Officer of four public companies, as non-executive chairman of two public companies and as a director of numerous other public companies. Interested Trustee Robert L. Reynolds Mr. Reynolds extensive experience as a senior executive of one of the largest mutual fund organizations in the U.S. and his current role as the Chief Executive Officer of Putnam Investments. Officers In addition to Robert L. Reynolds, the funds President, the other officers of the fund are shown below. All of the officers of your fund are employees of Putnam Management or its affiliates or are members of the Trustees independent administrative staff. II-73 Name, Address 1 , Year of Length of Service with Principal Occupation(s) During Past 5 Years and Birth, Position(s) Held with the Putnam Funds 2 Position(s) with Funds Investment Adviser and Fund Distributor 3 Jonathan S. Horwitz 4 Since 2004 Senior Vice President and Treasurer, The Putnam (Born 1955), Executive Vice Funds. President, Principal Executive Officer, Treasurer and Compliance Liaison Steven D. Krichmar Since 2002 Senior Managing Director, Putnam Investments and (Born 1958), Vice President Putnam Management. and Principal Financial Officer Janet C. Smith Since 2007 Managing Director, Putnam Investments and (Born 1965), Vice President, Putnam Management. Assistant Treasurer and Principal Accounting Officer Beth S. Mazor Since 2002 Managing Director, Putnam Investments and (Born 1958), Vice President Putnam Management. Robert R. Leveille Since 2007 Managing Director, Putnam Investments, Putnam (Born 1969), Vice President Management and Putnam Retail Management and Chief Compliance Officer Mark C. Trenchard Since 2002 Managing Director, Putnam Investments, Putnam (Born 1962), Vice President Retail Management and BSA Compliance Officer Francis J. McNamara, III Since 2004 Senior Managing Director, Putnam Investments and (Born 1955), Vice President Putnam Management. and Chief Legal Officer James P. Pappas Since 2004 Managing Director, Putnam Investments and (Born 1953), Vice President Putnam Management. Judith Cohen 4 Since 1993 Vice President, Clerk and Assistant Treasurer, The (Born 1945), Vice President, Putnam Funds. Clerk and Assistant Treasurer Michael Higgins 4 Since 2010 Manager of Finance, Dunkin Brands (2008-2010); (Born 1976), Vice President, Senior Financial Analyst, Old Mutual Asset Senior Associate Treasurer, Management (2007-2008); Senior Financial Analyst, Assistant Clerk Putnam Investments (1999-2007). Nancy E. Florek 4 Since 2000 Vice President, Assistant Clerk, Assistant Treasurer (Born 1957), Vice President, and Proxy Manager, The Putnam Funds. Assistant Clerk, Assistant Treasurer and Proxy Manager Susan G. Malloy Since 2007 Managing Director, Putnam Management. (Born 1957),Vice President and Assistant Treasurer 1 The address of each Officer is One Post Office Square, Boston, MA 02109. 2 Each officer serves for an indefinite term, until his or her resignation, retirement, death or removal. 3 Prior positions and/or officer appointments with the fund or the funds investment adviser and distributor have been omitted. 4 Officers of the fund indicated are members of the Trustees independent administrative staff. Compensation for these individuals is fixed by the Trustees and reimbursed to Putnam Management by the funds. Except as stated above, the principal occupations of the officers and Trustees for the last five years have been with the employers as shown above, although in some cases they have held different positions with such employers. II-74 Leadership Structure and Standing Committees of the Board of Trustees For details regarding the number of times the standing committees of the Board of Trustees met during a funds last fiscal year, see "Trustee responsibilities and fees" in Part I of this SAI. Board Leadership Structure. Currently, 12 of the 13 Trustees of your fund are Independent Trustees, meaning that they are not considered "interested persons" of your fund or its investment manager. These Independent Trustees must vote separately to approve all financial arrangements and other agreements with your funds investment manager and other affiliated parties. The role of the Independent Trustees has been characterized as that of a watchdog charged with oversight to protect shareholders interests against overreaching and abuse by those who are in a position to control or influence a fund. Your funds Independent Trustees meet regularly as a group in executive session. Independent Trustees currently serve as chair and vice-chair of the Board. Taking into account the number, the diversity and the complexity of the funds overseen by the Board and the aggregate amount of assets under management, your funds Trustees have determined that the efficient conduct of the Boards affairs makes it desirable to delegate responsibility for certain specific matters to committees of the Board. Certain committees (the Executive Committee, Distributions Committee, and Audit and Compliance Committee) are authorized to act for the Trustees as specified in their charters. The other committees review and evaluate matters specified in their charters and make recommendations to the Trustees as they deem appropriate. Each committee may utilize the resources of your funds independent staff, counsel and auditors as well as other experts. The committees meet as often as necessary, either in conjunction with regular meetings of the Trustees or otherwise. The membership and chair of each committee are appointed by the Trustees upon recommendation of the Board Policy and Nominating Committee. Each Committee is chaired by an Independent Trustee and, except as noted below, the membership and chairs of each committee consist exclusively of Independent Trustees. The Trustees have determined that this committee structure also allows the Board to focus more effectively on the oversight of risk as part of its broader oversight of the funds affairs. While risk management is the primary responsibility of the funds investment manager, the Trustees regularly receive reports regarding investment risks and compliance risks. The Boards committee structure allows separate committees to focus on different aspects of these risks and their potential impact on some or all of the funds and to discuss with the funds investment manager how it monitors and controls such risks. Audit and Compliance Committee. The Audit and Compliance Committee provides oversight on matters relating to the preparation of the funds financial statements, compliance matters, internal audit functions, and Codes of Ethics issues. This oversight is discharged by regularly meeting with management and the funds independent auditors and keeping current on industry developments. Duties of this Committee also include the review and evaluation of all matters and relationships pertaining to the funds independent auditors, including their independence. The members of the Committee include only Trustees who are not interested persons of the funds or Putnam Management. Each member of the Committee also is independent, as that term is interpreted for purposes of Rule 10A-3(b)(1) of the Securities Exchange Act of 1934, as amended (the Exchange Act) and the listing standards of the New York Stock Exchange. The Board of Trustees has adopted a written charter for the Committee. The Committee currently consists of Messrs. Patterson (Chairperson), Darretta, Hill and Leibler, and Mses. Baumann and Drucker. Board Policy and Nominating Committee . The Board Policy and Nominating Committee reviews matters pertaining to the operations of the Board of Trustees and its Committees, the compensation of the Trustees and their staff, and the conduct of legal affairs for the funds. The Committee evaluates and recommends all candidates for election as Trustees and recommends the appointment of members and chairs of each board committee. The Committee will consider nominees for Trustee recommended by shareholders of a fund II-75 provided that such recommendations are submitted by the date disclosed in the funds proxy statement and otherwise comply with applicable securities laws, including Rule 14a-8 under the Exchange Act. The Committee also reviews policy matters affecting the operation of the Board and its independent staff. In addition, the Committee oversees the voting of proxies associated with portfolio investments of the funds with the goal of ensuring that these proxies are voted in the best interest of the funds shareholders. The Committee reports to the Trustees and makes recommendations to the Trustees regarding these matters. The Committee generally believes that the Board benefits from diversity of background, experience and views among its members, and considers this as a factor in evaluating the composition of the Board, but has not adopted any specific policy in this regard. The Committee is composed entirely of Trustees who are not interested persons of the funds or Putnam Management and currently consists of Messrs. Hill (Chairperson), Patterson, and Putnam, and Ms. Baxter. Brokerage Committee . The Brokerage Committee reviews the funds policies regarding the execution of portfolio trades and Putnam Managements practices and procedures relating to the implementation of those policies. The Committee reviews periodic reports on the cost and quality of execution of portfolio transactions and the extent to which brokerage commissions have been used (i) by Putnam Management to obtain brokerage and research services generally useful to it in managing the portfolios of the funds and of its other clients, and (ii) by the funds to pay for certain fund expenses. The Committee reports to the Trustees and makes recommendations to the Trustees regarding these matters. The Committee currently consists of Dr. Joskow (Chairperson), Ms. Baxter, and Messrs. Akhoury, Curtis, Putnam, and Stephens. Contract Committee . The Contract Committee reviews and evaluates at least annually all arrangements pertaining to (i) the engagement of Putnam Management and its affiliates to provide services to the funds, (ii) the expenditure of the funds assets for distribution purposes pursuant to Distribution Plans of the funds, and (iii) the engagement of other persons to provide material services to the funds, including in particular those instances where the cost of services is shared between the funds and Putnam Management and its affiliates or where Putnam Management or its affiliates have a material interest. The Committee also reviews the proposed organization of new fund products, proposed structural changes to existing funds and matters relating to closed-end funds. The Committee reports and makes recommendations to the Trustees regarding these matters. The Committee currently consists of Ms. Baxter (Chairperson), Dr. Joskow, and Messrs. Akhoury, Curtis, Putnam and Stephens. II-76 Distributions Committee . The Distributions Committee oversees all dividends and distributions by the funds. The Committee makes recommendations to the Trustees of the funds regarding the amount and timing of distributions paid by the funds, and determines such matters when the Trustees are not in session. The Committee also oversees the policies and procedures pursuant to which Putnam Management prepares recommendations for distributions, and meets regularly with representatives of Putnam Management to review the implementation of these policies and procedures. The Committee reports to the Trustees and makes recommendations to the Trustees regarding these matters. The Committee currently consists of Mses. Drucker (Chairperson) and Baumann, and Messrs. Darretta, Hill, Leibler and Patterson. Executive Committee . The functions of the Executive Committee are twofold. The first is to ensure that the funds business may be conducted at times when it is not feasible to convene a meeting of the Trustees or for the Trustees to act by written consent. The Committee may exercise any or all of the power and authority of the Trustees when the Trustees are not in session. The second is to establish annual and ongoing goals, objectives and priorities for the Board of Trustees and to ensure coordination of all efforts between the Trustees and Putnam Management on behalf of the shareholders of the funds. The Committee currently consists of Messrs. Hill (Chairperson), Patterson and Putnam, and Ms. Baxter. Investment Oversight Committees . The Investment Oversight Committees regularly meet with investment personnel of Putnam Management to review the investment performance and strategies of the funds in light of their stated investment objectives and policies. The Committees seek to identify any compliance issues that are unique to the applicable categories of funds and work with the appropriate Board committees to ensure that any such issues are properly addressed. Investment Oversight Committee A currently consists of Messrs. Putnam (Chairperson), Akhoury, Darretta, Hill, Patterson and Reynolds, and Mses. Baxter and Drucker. Investment Oversight Committee B currently consists of Messrs. Curtis, Leibler and Stephens, Dr. Joskow, and Ms. Baumann. Pricing Committee. The Pricing Committee oversees the valuation of assets of the Putnam funds and reviews the funds policies and procedures for achieving accurate and timely pricing of fund shares. The Committee also oversees implementation of these policies, including fair value determinations of individual securities made by Putnam Management or other designated agents of the funds. The Committee also oversees compliance by money market funds with Rule 2a-7 of the 1940 Act and the correction of occasional pricing errors. The Committee also reviews matters related to the liquidity of portfolio holdings. The Committee reports to the Trustees and makes recommendations to the Trustees regarding these matters. The Committee currently consists of Messrs. Leibler (Chairperson), Darretta, Hill and Patterson, and Mses. Baumann and Drucker. Indemnification of Trustees The Agreement and Declaration of Trust of the fund provides that the fund will indemnify its Trustees and officers against liabilities and expenses incurred in connection with litigation in which they may be involved because of their offices with the fund, except if it is determined in the manner specified in the Agreement and Declaration of Trust that they have not acted in good faith in the reasonable belief that their actions were in the best interests of the fund or that such indemnification would relieve any officer or Trustee of any liability to the fund or its shareholders by reason of willful misfeasance, bad faith, gross negligence or reckless disregard of his or her duties. The fund, at its expense, provides liability insurance for the benefit of its Trustees and officers. For details of Trustees fees paid by the fund and information concerning retirement guidelines for the Trustees, see Charges and expenses in Part I of this SAI. II-77 Putnam Management and its affiliates Putnam Management is one of Americas oldest and largest money management firms. Putnam Managements staff of experienced portfolio managers and research analysts selects securities and constantly supervises the funds portfolio. By pooling an investors money with that of other investors, a greater variety of securities can be purchased than would be the case individually; the resulting diversification helps reduce investment risk. Putnam Management has been managing mutual funds since 1937. Putnam Management is a subsidiary of Putnam Investments, of which a majority is owned through a series of subsidiaries by Great-West Lifeco Inc., which is a financial services holding company with operations in Canada, the United States and Europe and is a member of the Power Financial Corporation group of companies. Power Financial Corporation, a global company with interests in the financial services industry, is a subsidiary of Power Corporation of Canada, a financial, industrial, and communications holding company, of which the Honorable Paul Desmarais, Sr., through a group of private holding companies which he controls, has voting control. Trustees and officers of the fund who are also officers of Putnam Management or its affiliates or who are stockholders of Putnam Investments or its parent companies will benefit from the advisory fees, sales commissions, distribution fees and transfer agency fees paid or allowed by the fund. The Management Contract Under a Management Contract between the fund and Putnam Management, subject to such policies as the Trustees may determine, Putnam Management, at its expense, furnishes continuously an investment program for the fund and makes investment decisions on behalf of the fund. Subject to the control of the Trustees, Putnam Management also manages, supervises and conducts the other affairs and business of the fund, furnishes office space and equipment, provides bookkeeping and clerical services (including determination of the funds net asset value, but excluding shareholder accounting services) and places all orders for the purchase and sale of the funds portfolio securities. Putnam Management may place fund portfolio transactions with broker-dealers that furnish Putnam Management, without cost to it, certain research, statistical and quotation services of value to Putnam Management and its affiliates in advising the fund and other clients. In so doing, Putnam Management may cause the fund to pay greater brokerage commissions than it might otherwise pay. For details of Putnam Managements compensation under the Management Contract, see Charges and expenses in Part I of this SAI. Putnam Managements compensation under the Management Contract may be reduced in any year if the funds expenses exceed the limits on investment company expenses imposed by any statute or regulatory authority of any jurisdiction in which shares of the fund are qualified for offer or sale. The term expenses is defined in the statutes or regulations of such jurisdictions, and generally excludes brokerage commissions, taxes, interest, extraordinary expenses and, if the fund has a distribution plan, payments made under such plan. Fund-specific expense limitation. Under the Management Contract, Putnam Management may reduce its compensation to the extent that the funds expenses exceed such lower expense limitation as Putnam Management may, by notice to the fund, declare to be effective. For the purpose of determining any such limitation on Putnam Managements compensation, expenses of the fund shall not reflect the application of commissions or cash management credits that may reduce designated fund expenses. The terms of any such expense limitation specific to a particular fund are described in the prospectus and/or Part I of this SAI . II-78 General expense limitation. Through at least June 30, 2011, Putnam Management will reimburse expenses or waive fees of the fund to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis (or from August 1, 2009 through the funds next fiscal year end, as applicable), to an annual rate of 0.20% of the funds average net assets over such fiscal year-to-date period. In addition to the fee paid to Putnam Management, the fund reimburses Putnam Management for the compensation and related expenses of certain officers of the fund and their assistants who provide certain administrative services for the fund and the other Putnam funds, each of which bears an allocated share of the foregoing costs. The aggregate amount of all such payments and reimbursements is determined annually by the Trustees. The amount of this reimbursement for the funds most recent fiscal year is included in Charges and expenses in Part I of this SAI. Putnam Management pays all other salaries of officers of the fund. The fund pays all expenses not assumed by Putnam Management including, without limitation, auditing, legal, custodial, investor servicing and shareholder reporting expenses. The fund pays the cost of typesetting for its prospectuses and the cost of printing and mailing any prospectuses sent to its shareholders. Putnam Retail Management pays the cost of printing and distributing all other prospectuses. The Management Contract provides that Putnam Management shall not be subject to any liability to the fund or to any shareholder of the fund for any act or omission in the course of or connected with rendering services to the fund in the absence of willful misfeasance, bad faith, gross negligence or reckless disregard of its duties on the part of Putnam Management. The Management Contract may be terminated without penalty by vote of the Trustees or the shareholders of the fund, or by Putnam Management, on 30 days written notice. It may be amended only by a vote of the shareholders of the fund. The Management Contract also terminates without payment of any penalty in the event of its assignment. The Management Contract provides that it will continue in effect only so long as such continuance is approved at least annually by vote of either the Trustees or the shareholders, and, in either case, by a majority of the Trustees who are not interested persons of Putnam Management or the fund. In each of the foregoing cases, the vote of the shareholders is the affirmative vote of a majority of the outstanding voting securities as defined in the 1940 Act. Effective January 1, 2007, Putnam Management has entered into a Master Sub-Accounting Services Agreement with State Street Bank and Trust Company ("State Street"), under which Putnam Management has delegated to State Street responsibility for providing certain administrative, pricing, and bookkeeping services for the fund. Putnam Management pays State Street a fee, monthly, based on a combination of fixed annual charges and charges based on the funds assets and the number and types of securities held by the fund, and reimburses State Street for certain out-of-pocket expenses. II-79 The Sub-Manager If so disclosed in the funds prospectus, PIL, an affiliate of Putnam Management, has been retained as the sub-manager for a portion of the assets of the fund, as determined by Putnam Management from time to time, pursuant to a sub-management agreement between Putnam Management and PIL. Under the terms of the sub-management contract, PIL, at its own expense, furnishes continuously an investment program for that portion of each such fund that is allocated to PIL from time to time by Putnam Management and makes investment decisions on behalf of such portion of the fund, subject to the supervision of Putnam Management. Putnam Management may also, at its discretion, request PIL to provide assistance with purchasing and selling securities for the fund, including placement of orders with certain broker-dealers. PIL, at its expense, furnishes all necessary investment and management facilities, including salaries of personnel, required for it to execute its duties. The sub-management contract provides that PIL shall not be subject to any liability to Putnam Management, the fund or any shareholder of the fund for any act or omission in the course of or connected with rendering services to the fund in the absence of willful misfeasance, bad faith, gross negligence or reckless disregard of its obligations and duties on the part of PIL. The sub-management contract may be terminated with respect to a fund without penalty by vote of the Trustees or the shareholders of the fund, or by PIL or Putnam Management, on 30 days written notice. The sub-management contract also terminates without payment of any penalty in the event of its assignment. Subject to applicable law, it may be amended by a majority of the Trustees who are not interested persons of Putnam Management or the fund. The sub-management contract provides that it will continue in effect only so long as such continuance is approved at least annually by vote of either the Trustees or the shareholders, and, in either case, by a majority of the Trustees who are not interested persons of Putnam Management or the fund. In each of the foregoing cases, the vote of the shareholders is the affirmative vote of a majority of the outstanding voting securities as defined in the 1940 Act. The Sub-Adviser If so disclosed in the funds prospectus, The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, has been retained as a sub-adviser for a portion of the assets of the fund, as determined from time to time by Putnam Management or, with respect to portions of a funds assets for which PIL acts as sub-manager as described above, PIL pursuant to a sub-advisory agreement among Putnam Management, PIL and PAC. Under certain terms of the sub-advisory contract, PAC, at its own expense, furnishes continuously an investment program for that portion of each such fund that is allocated to PAC from time to time by Putnam Management or PIL, as applicable and makes investment decisions on behalf of such portion of the fund, subject to the supervision of Putnam Management or PIL, as the case may be. Putnam Management or PIL, as the case may be, may also, at its discretion, request PAC to provide assistance with purchasing and selling securities for the fund, including placement of orders with certain broker-dealers. PAC, at its expense, furnishes all necessary investment and management facilities, including salaries of personnel, required for it to execute its duties. The sub-advisory contract provides that PAC shall not be subject to any liability to Putnam Management, PIL, the fund or any shareholder of the fund for any act or omission in the course of or connected with rendering services to the fund in the absence of willful misfeasance, bad faith, gross negligence or reckless disregard of its obligations and duties on the part of PAC. II-80 The sub-advisory contract may be terminated with respect to a fund without penalty by vote of the Trustees or the shareholders of the fund, or by PAC, PIL or Putnam Management, on 30 days written notice. The sub-advisory contract also terminates without payment of any penalty in the event of its assignment. Subject to applicable law, it may be amended by a majority of the Trustees who are not interested persons of Putnam Management or the fund. The sub-advisory contract provides that it will continue in effect only so long as such continuance is approved at least annually by vote of either the Trustees or the shareholders, and, in either case, by a majority of the Trustees who are not interested persons of Putnam Management or the fund. In each of the foregoing cases, the vote of the shareholders is the affirmative vote of a majority of the outstanding voting securities as defined in the 1940 Act. Portfolio Transactions Potential conflicts of interest in managing multiple accounts. Like other investment professionals with multiple clients, the funds Portfolio Manager(s) may face certain potential conflicts of interest in connection with managing both the fund and the other accounts listed under  PORTFOLIO MANAGERS Other accounts managed at the same time. The paragraphs below describe some of these potential conflicts, which Putnam Management believes are faced by investment professionals at most major financial firms. As described below, Putnam Management and the Trustees of the Putnam funds have adopted compliance policies and procedures that attempt to address certain of these potential conflicts. The management of accounts with different advisory fee rates and/or fee structures, including accounts that pay advisory fees based on account performance (performance fee accounts), may raise potential conflicts of interest by creating an incentive to favor higher-fee accounts. These potential conflicts may include, among others:  The most attractive investments could be allocated to higher-fee accounts or performance fee accounts.  The trading of higher-fee accounts could be favored as to timing and/or execution price. For example, higher-fee accounts could be permitted to sell securities earlier than other accounts when a prompt sale is desirable or to buy securities at an earlier and more opportune time.  The trading of other accounts could be used to benefit higher-fee accounts (front- running).  The investment management team could focus their time and efforts primarily on higher-fee accounts due to a personal stake in compensation. Putnam Management attempts to address these potential conflicts of interest relating to higher-fee accounts through various compliance policies that are generally intended to place all accounts, regardless of fee structure, on the same footing for investment management purposes. For example, under Putnam Managements policies:  Performance fee accounts must be included in all standard trading and allocation procedures with all other accounts.  All accounts must be allocated to a specific category of account and trade in parallel with allocations of similar accounts based on the procedures generally applicable to all accounts in those groups (e.g., based on relative risk budgets of accounts).  All trading must be effected through Putnams trading desks and normal queues and procedures must be followed ( i.e. , no special treatment is permitted for performance fee accounts or higher-fee accounts based on account fee structure).  Front running is strictly prohibited.  The funds Portfolio Manager(s) may not be guaranteed or specifically allocated any portion of a performance fee. II-81 As part of these policies, Putnam Management has also implemented trade oversight and review procedures in order to monitor whether particular accounts (including higher-fee accounts or performance fee accounts) are being favored over time. Potential conflicts of interest may also arise when the Portfolio Manager(s) have personal investments in other accounts that may create an incentive to favor those accounts. As a general matter and subject to limited exceptions, Putnam Managements investment professionals do not have the opportunity to invest in client accounts, other than the Putnam funds. However, in the ordinary course of business, Putnam Management or related persons may from time to time establish pilot or incubator funds for the purpose of testing proposed investment strategies and products prior to offering them to clients. These pilot accounts may be in the form of registered investment companies, private funds such as partnerships or separate accounts established by Putnam Management or an affiliate. Putnam Management or an affiliate supplies the funding for these accounts. Putnam employees, including the funds Portfolio Manager(s), may also invest in certain pilot accounts. Putnam Management, and to the extent applicable, the Portfolio Manager(s) will benefit from the favorable investment performance of those funds and accounts. Pilot funds and accounts may, and frequently do, invest in the same securities as the client accounts. Putnam Managements policy is to treat pilot accounts in the same manner as client accounts for purposes of trading allocation  neither favoring nor disfavoring them except as is legally required. For example, pilot accounts are normally included in Putnam Managements daily block trades to the same extent as client accounts (except that pilot accounts do not participate in initial public offerings). A potential conflict of interest may arise when the fund and other accounts purchase or sell the same securities. On occasions when the Portfolio Manager(s) consider the purchase or sale of a security to be in the best interests of the fund as well as other accounts, Putnam Managements trading desk may, to the extent permitted by applicable laws and regulations, aggregate the securities to be sold or purchased in order to obtain the best execution and lower brokerage commissions, if any. Aggregation of trades may create the potential for unfairness to the fund or another account if one account is favored over another in allocating the securities purchased or sold  for example, by allocating a disproportionate amount of a security that is likely to increase in value to a favored account. Putnam Managements trade allocation policies generally provide that each days transactions in securities that are purchased or sold by multiple accounts are, insofar as possible, averaged as to price and allocated between such accounts (including the fund) in a manner which in Putnam Managements opinion is equitable to each account and in accordance with the amount being purchased or sold by each account. Certain exceptions exist for specialty, regional or sector accounts. Trade allocations are reviewed on a periodic basis as part of Putnam Managements trade oversight procedures in an attempt to ensure fairness over time across accounts. Cross trades, in which one Putnam account sells a particular security to another account (potentially saving transaction costs for both accounts), may also pose a potential conflict of interest. Cross trades may be seen to involve a potential conflict of interest if, for example, one account is permitted to sell a security to another account at a higher price than an independent third party would pay, or if such trades result in more attractive investments being allocated to higher-fee accounts. Putnam Management and the funds Trustees have adopted compliance procedures that provide that any transactions between the fund and another Putnam-advised account are to be made at an independent current market price, as required by law. Another potential conflict of interest may arise based on the different investment objectives and strategies of the fund and other accounts. For example, another account may have a shorter-term investment horizon or different investment objectives, policies or restrictions than the fund. Depending on another accounts objectives or other factors, the Portfolio Manager(s) may give advice and make decisions that may differ from advice given, or the timing or nature of decisions made, with respect to the fund. In addition, investment decisions are the product of many factors in addition to basic suitability for the particular account involved. Thus, a particular security may be bought or sold for certain accounts even though it could have been bought or sold for other accounts at the same time. More rarely, a particular security may be bought for one or more accounts managed by the Portfolio Manager(s) when one or more other accounts are selling the security II-82 (including short sales). There may be circumstances when purchases or sales of portfolio securities for one or more accounts may have an adverse effect on other accounts. As noted above, Putnam Management has implemented trade oversight and review procedures to monitor whether any account is systematically favored over time. The funds Portfolio Manager(s) may also face other potential conflicts of interest in managing the fund, and the description above is not a complete description of every conflict that could be deemed to exist in managing both the fund and other accounts. For information on restrictions imposed on personal securities transactions of the funds Portfolio Manager(s), please see - Personal Investments by Employees of Putnam Management and Putnam Retail Management and Officers and Trustees of the Fund. For information about other funds and accounts managed by the funds Portfolio Manager(s), please refer to Who oversees and manages the fund(s)? in the prospectus and  PORTFOLIO MANAGERS Other accounts managed in Part I of the SAI. Brokerage and research services. Transactions on stock exchanges, commodities markets and futures markets and other agency transactions involve the payment by the fund of negotiated brokerage commissions. Such commissions may vary among different brokers. A particular broker may charge different commissions according to such factors as execution venue and exchange. Although the fund does not typically pay commissions for principal transactions in the over-the-counter markets, such as the markets for most fixed income securities and certain derivatives, an undisclosed amount of profit or mark-up is included in the price the fund pays. In underwritten offerings, the price paid by the fund includes a disclosed, fixed commission or discount retained by the underwriter or dealer. See "Charges and expenses" in Part I of this SAI for information concerning commissions paid by the fund. It has for many years been a common practice in the investment advisory business for broker-dealers that execute portfolio transactions for the clients of advisers of investment companies and other institutional investors to provide those advisers with brokerage and research services, as defined in Section 28(e) of the Exchange Act. Consistent with this practice, Putnam Management receives brokerage and research services from broker-dealers with which Putnam Management places the funds portfolio transactions. The services that broker-dealers may provide to Putnam Managements managers and analysts include, among others, brokerage and trading systems, economic analysis, investment research, industry and company reviews, statistical information, market data, evaluations of investments, recommendations as to the purchase and sale of investments and performance measurement services. Some of these services are of value to Putnam Management and its affiliates in advising various of their clients (including the fund), although not all of these services are necessarily useful and of value in managing the fund. Research services provided by broker-dealers are supplemental to Putnam Managements own research efforts and relieve Putnam Management of expenses it might otherwise have borne in generating such research. The management fee paid by the fund is not reduced because Putnam Management and its affiliates receive brokerage and research services even though Putnam Management might otherwise be required to purchase some of these services for cash. Putnam Management may also use portfolio transactions to generate soft dollar credits to pay for mixed-use services ( i.e. , products or services that may be used both for investment- and non-investment-related purposes), but in such instances Putnam Management uses its own resources to pay for that portion of the mixed-use product or service that in its good-faith judgment does not relate to investment or brokerage purposes. Putnam Management may also allocate trades to generate soft dollar credits for third-party investment research reports and related fundamental research. II-83 Putnam Management places all orders for the purchase and sale of portfolio investments for the funds, and buys and sells investments for the funds, through a substantial number of brokers and dealers. In selecting broker-dealers to execute the funds portfolio transactions, Putnam Management uses its best efforts to obtain for each fund the most favorable price and execution reasonably available under the circumstances, except to the extent it may be permitted to pay higher brokerage commissions as described below. In seeking the most favorable price and execution and in considering the overall reasonableness of the brokerage commissions paid, Putnam Management, having in mind the funds best interests, considers all factors it deems relevant, including, in no particular order of importance, and by way of illustration, price, the size and type of the transaction, the nature of the market for the security or other investment, the amount of the commission, the timing of the transaction taking into account market prices and trends, the reputation, experience and financial stability of the broker-dealer involved and the quality of service rendered by the broker-dealer in other transactions. Putnam Management may cause the fund to pay a broker-dealer that provides "brokerage and research services" (as defined in the Exchange Act and as described above) to Putnam Management an amount of disclosed commission for effecting securities transactions on stock exchanges and other transactions for the fund on an agency basis in excess of the commission another broker-dealer would have charged for effecting that transaction. Putnam Management may also instruct an executing broker to step out a portion of the trades placed with a broker to other brokers that provide brokerage and research services to Putnam Management. Putnam Managements authority to cause the fund to pay any such greater commissions or to instruct a broker to step out a portion of a trade is subject to the requirements of applicable law and such policies as the Trustees may adopt from time to time. It is the position of the staff of the Securities and Exchange Commission that Section 28(e) of the Exchange Act does not apply to the payment of such greater commissions in "principal" transactions. Accordingly, Putnam Management will use its best effort to obtain the most favorable price and execution available with respect to such transactions, as described above. The Trustees of the funds have directed Putnam, subject to seeking most favorable pricing and execution, to use its best efforts to allocate a portion of overall fund trades to trading programs which generate commission credits to pay fund expenses such as shareholder servicing and custody charges. The extent of any commission credits generated for this purpose may vary significantly from time to time and from fund to fund depending on, among other things, the nature of each funds trading activities and market conditions. The Management Contract provides that commissions, fees, brokerage or similar payments received by Putnam Management or an affiliate in connection with the purchase and sale of portfolio investments of the fund, less any direct expenses approved by the Trustees, shall be recaptured by the fund through a reduction of the fee payable by the fund under the Management Contract. Putnam Management seeks to recapture for the fund soliciting dealer fees on the tender of the funds portfolio securities in tender or exchange offers. Any such fees which may be recaptured are likely to be minor in amount. Principal Underwriter Putnam Retail Management, located at One Post Office Square, Boston, MA 02109, is the principal underwriter of shares of the fund and the other continuously offered Putnam funds. Putnam Retail Management is not obligated to sell any specific amount of shares of the fund and will purchase shares for resale only against orders for shares. See Charges and expenses in Part I of this SAI for information on sales charges and other payments received by Putnam Retail Management. Personal Investments by Employees of Putnam Management and Putnam Retail Management and Officers and Trustees of the Fund II-84 Employees of Putnam Management, PIL, PAC and Putnam Retail Management and officers and Trustees of the fund are subject to significant restrictions on engaging in personal securities transactions. These restrictions are set forth in the Codes of Ethics adopted by Putnam Management, PIL, PAC and Putnam Retail Management (the Putnam Investments Code of Ethics) and by the fund (the Putnam Funds Code of Ethics). The Putnam Investments Code of Ethics and the Putnam Funds Code of Ethics, in accordance with Rule 17j-1 of the 1940 Act, contain provisions and requirements designed to identify and address certain conflicts of interest between personal investment activities and the interests of the fund. The Putnam Investments Code of Ethics does not prohibit personnel from investing in securities that may be purchased or held by the fund. However, the Putnam Investments Code of Ethics, consistent with standards recommended by the Investment Company Institutes Advisory Group on Personal Investing and requirements established by Rule 17j-1 and rules adopted under the Investment Advisers Act of 1940, among other things, prohibits personal securities investments without pre-clearance, imposes time periods during which personal transactions may not be made in certain securities by employees with access to investment information, and requires the timely submission of broker confirmations and quarterly reporting of personal securities transactions. Additional restrictions apply to portfolio managers, traders, research analysts and others involved in the investment advisory process. The Putnam Funds Code of Ethics incorporates and applies the restrictions of the Putnam Investments Code of Ethics to officers and Trustees of the fund who are affiliated with Putnam Investments. The Putnam Funds Code of Ethics does not prohibit unaffiliated officers and Trustees from investing in securities that may be held by the fund; however, the Putnam Funds Code of Ethics regulates the personal securities transactions of unaffiliated Trustees of the fund, including limiting the time periods during which they may personally buy and sell certain securities and requiring them to submit reports of personal securities transactions under certain circumstances. The funds Trustees, in compliance with Rule 17j-1, approved the Putnam Investments and the Putnam Funds Codes of Ethics and are required to approve any material changes to these Codes. The Trustees also provide continued oversight of personal investment policies and annually evaluate the implementation and effectiveness of the Codes of Ethics. Investor Servicing Agent Putnam Investor Services, Inc., located at One Post Office Square, Boston, MA 02109, is the funds investor servicing agent (transfer, plan and dividend disbursing agent), for which it receives fees that are paid monthly by the fund as an expense of all its shareholders. The fee paid to Putnam Investor Services, subject to certain limitations, is based on a funds retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Through at least June 30, 2011, investor servicing fees for the fund will not exceed an annual rate of 0.375% of the funds average assets. Financial intermediaries (including brokers, dealers, banks, bank trust departments, registered investment advisers, financial planners, and retirement plan administrators) may own shares of the fund for the benefit of their customers in an omnibus account (including retirement plans). In these circumstances, the financial intermediaries or other third parties, rather than Putnam Investor Services, may provide some or all of the sub-accounting and similar record keeping services for their customers accounts. In recognition of these services, Putnam Investor Services may make payments to these financial intermediaries or other third parties. Payments may be based on the number of shareholders in an omnibus account or the assets held in an account. Putnam Investor Services also makes payments to financial intermediaries that charge networking fees for certain services provided in connection with the maintenance of shareholder accounts. Putnam Investor Services will pay its affiliate, FASCore, LLC up to 0.24% on the average value of the assets in Putnam-administered plans invested in the funds on an annual basis in consideration of sub-accounting, recordkeeping, retirement plan administration and other services being provided to participants in Putnam- II-85 administered retirement plans with respect to their investments in the funds. In addition to these payments, affiliates of Putnam Investor Services may make payments to FASCore, LLC and its affiliates of the types, and up to the amounts, described below under the headings Distribution Plans"  Additional Dealer Payments. Custodian State Street Bank and Trust Company, located at 2 Avenue de Lafayette, Boston, Massachusetts 02111, is the funds custodian. State Street is responsible for safeguarding and controlling the funds cash and securities, handling the receipt and delivery of securities, collecting interest and dividends on the funds investments, serving as the funds foreign custody manager, providing reports on foreign securities depositaries, making payments covering the expenses of the fund and performing other administrative duties. State Street does not determine the investment policies of the fund or decide which securities the fund will buy or sell. State Street has a lien on the funds assets to secure charges and advances made by it. The fund may from time to time enter into brokerage arrangements that reduce or recapture fund expenses, including custody expenses. The fund also has an offset arrangement that may reduce the funds custody fee based on the amount of cash maintained by its custodian. Counsel to the Fund and the Independent Trustees Ropes & Gray LLP serves as counsel to the fund and the independent Trustees, and is located at Prudential Tower 800 Boylston Street, Boston, Massachusetts 02199. DETERMINATION OF NET ASSET VALUE The fund determines the net asset value per share of each class of shares once each day the Exchange is open. Currently, the Exchange is closed Saturdays, Sundays and the following holidays: New Years Day, Rev. Dr. Martin Luther King, Jr. Day, Presidents Day, Good Friday, Memorial Day, the Fourth of July, Labor Day, Thanksgiving Day and Christmas Day. The fund determines net asset value as of the close of regular trading on the Exchange, normally 4:00 p.m. Eastern time. The net asset value per share of each class equals the total value of its assets, less its liabilities, divided by the number of its outstanding shares. Assets of money market funds are valued at amortized cost pursuant to Rule 2a-7 of the 1940 Act. For other funds, securities and other assets (Securities) for which market quotations are readily available are valued at prices which, in the opinion of Putnam Management, most nearly represent the market values of such Securities. Currently, prices for these Securities are determined using the last reported sale price (or official closing price for Securities listed on certain markets) or, if no sales are reported (as in the case of some Securities traded over-the-counter), the last reported bid price, except that certain Securities are valued at the mean between the last reported bid and ask prices. All other Securities are valued by Putnam Management or other parties at their fair value following procedures approved by the Trustees. Reliable market quotations are not considered to be readily available for, among other Securities, long-term corporate bonds and notes, certain preferred stocks, tax-exempt securities, and certain foreign securities. These investments are valued at fair value, generally on the basis of valuations furnished by approved pricing services, which determine valuations for normal, institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships between securities that are generally recognized by institutional traders. Other Securities, such as various types of options, are valued at fair value on the basis of valuations furnished by broker-dealers or other market intermediaries. II-86 Putnam Management values all other Securities at fair value using its internal resources. The valuation procedures applied in any specific instance are likely to vary from case to case. However, consideration is generally given to the financial position of the issuer and other fundamental analytical data relating to the investment and to the nature of the restrictions on disposition of the Securities (including any registration expenses that might be borne by the fund in connection with such disposition). In addition, specific factors are also generally considered, such as the cost of the investment, the market value of any unrestricted Securities of the same class, the size of the holding, the prices of any recent transactions or offers with respect to such Securities and any available analysts reports regarding the issuer. In the case of Securities that are restricted as to resale, Putnam Management determines fair value based on the inherent worth of the Security without regard to the restrictive feature, adjusted for any diminution in value resulting from the restrictive feature. Generally, trading in certain Securities (such as foreign securities) is substantially completed each day at various times before the close of the Exchange. The closing prices for these Securities in markets or on exchanges outside the U.S. that close before the close of the Exchange may not fully reflect events that occur after such close but before the close of the Exchange. As a result, the fund has adopted fair value pricing procedures, which, among other things, require the fund to fair value foreign equity securities if there has been a movement in the U.S. market that exceeds a specified threshold. Although the threshold may be revised from time to time and the number of days on which fair value prices will be used will vary, it is possible that fair value prices will be used by the fund to a significant extent. In addition, Securities held by some of the funds may be traded in foreign markets that are open for business on days that the fund is not, and the trading of such Securities on those days may have an impact on the value of a shareholders investment at a time when the shareholder cannot buy and sell shares of the fund. Currency exchange rates used in valuing Securities are normally determined as of 3:00 p.m. Eastern time. Occasionally, events affecting such exchange rates may occur between the time of the determination of exchange rates and the close of the Exchange, which, in the absence of fair valuation, would not be reflected in the computation of the funds net asset value. If events materially affecting the currency exchange rates occur during such period, then the exchange rates used in valuing affected Securities will be valued by Putnam Management at their fair value following procedures approved by the Trustees. In addition, because of the amount of time required to collect and process trading information as to large numbers of securities issues, the values of certain Securities (such as convertible bonds, U.S. government securities and tax-exempt securities) are determined based on market quotations collected before the close of the Exchange. Occasionally, events affecting the value of such Securities may occur between the time of the determination of value and the close of the Exchange, which, in the absence of fair value prices, would not be reflected in the computation of the funds net asset value. If events materially affecting the value of such Securities occur during such period, then these Securities will be valued by Putnam Management at their fair value following procedures approved by the Trustees. It is expected that any such instance would be very rare. The fair value of Securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such Securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a Security at a given point in time and does not reflect an actual market price. The fund may also value its Securities at fair value under other circumstances pursuant to procedures approved by the Trustees. Money Market Funds Money market funds generally value their portfolio securities at amortized cost according to Rule 2a-7 under the 1940 Act. II-87 Since the net income of a money market fund is declared as a dividend each time it is determined, the net asset value per share of a money market fund typically remains at $1.00 per share immediately after such determination and dividend declaration. Any increase in the value of a shareholders investment in a money market fund representing the reinvestment of dividend income is reflected by an increase in the number of shares of that fund in the shareholders account on the last business day of each month. It is expected that a money market funds net income will normally be positive each time it is determined. However, if because of realized losses on sales of portfolio investments, a sudden rise in interest rates, or for any other reason the net income of a fund determined at any time is a negative amount, a money market fund may offset such amount allocable to each then shareholders account from dividends accrued during the month with respect to such account. If, at the time of payment of a dividend, such negative amount exceeds a shareholders accrued dividends, a money market fund may reduce the number of outstanding shares by treating the shareholder as having contributed to the capital of the fund that number of full and fractional shares which represent the amount of the excess. Each shareholder is deemed to have agreed to such contribution in these circumstances by his or her investment in a money market fund. INVESTOR SERVICES Shareholder Information Each time shareholders buy or sell shares, a statement confirming the transaction and listing their current share balance will be made available for viewing electronically or delivered via mail. (Under certain investment plans, a statement may only be sent quarterly.) The fund also sends annual and semiannual reports that keep shareholders informed about its portfolio and performance, and year-end tax information to simplify their recordkeeping. To help shareholders take full advantage of their Putnam investment, publications covering many topics of interest to investors are available on our Web site or from Putnam Investor Services. Shareholders may call Putnam Investor Services toll-free weekdays at 1-800-225-1581 between 8:00 a.m. and 8:00 p.m., Eastern-time, for more information, including account balances. Shareholders can also visit the Putnam Web site at http://www.putnam.com. Your Investing Account The following information provides more detail concerning the operation of a Putnam Investing Account. For further information or assistance, investors should consult Putnam Investor Services. Shareholders who purchase shares through a defined contribution plan should note that not all of the services or features described below may be available to them, and they should contact their employer for details. A shareholder may reinvest a cash distribution without a front-end sales charge or without the reinvested shares being subject to a CDSC, as the case may be, by delivering to Putnam Investor Services the uncashed distribution check. Putnam Investor Services must receive the properly endorsed check within 1 year after the date of the check. The Investing Account also provides a way to accumulate shares of the fund. In most cases, after an initial investment, a shareholder may send checks to Putnam Investor Services, made payable to the fund, to purchase additional shares at the applicable public offering price next determined after Putnam Investor Services receives the check. Checks must be drawn on a U.S. bank and must be payable in U.S. dollars. Putnam Investor Services acts as the shareholders agent whenever it receives instructions to carry out a transaction on the shareholders account. Upon receipt of instructions that shares are to be purchased for a shareholders account, shares will be purchased through the investment dealer designated by the shareholder. Shareholders may change investment dealers at any time by written notice to Putnam Investor Services, provided the new dealer has a sales agreement with Putnam Retail Management. II-88 Shares credited to an account are transferable upon written instructions in good order to Putnam Investor Services and may be sold to the fund as described under "How do I sell or exchange fund shares?" in the prospectus. Putnam funds no longer issue share certificates. A shareholder may send to Putnam Investor Services any certificates which have been previously issued to enable more convenient maintenance of the account as a book-entry account. Putnam Retail Management, at its expense, may provide certain additional reports and administrative material to qualifying institutional investors with fiduciary responsibilities to assist these investors in discharging their responsibilities. Institutions seeking further information about this service should contact Putnam Retail Management, which may modify or terminate this service at any time. The fund pays Putnam Investor Services fees for maintaining Investing Accounts. Checkwriting Privilege . For those funds that allow shareholders, as disclosed in the prospectus, to redeem shares by check, Putnam is currently waiving the minimum per-check amount stated in the prospectus. Reinstatement Privilege An investor who has redeemed shares of the fund may reinvest within 90 days of such redemption the proceeds of such redemption in shares of the same class of the fund, or may reinvest within 90 days of such redemption the proceeds in shares of the same class of one of the other continuously offered Putnam funds (through the exchange privilege described in the prospectus), including, in the case of shares subject to a CDSC, the amount of CDSC charged on the redemption. Any such reinvestment would be at the net asset value of the shares of the fund(s) the investor selects, next determined after Putnam Retail Management receives a Reinstatement Authorization. The time that the previous investment was held will be included in determining any applicable CDSC due upon redemptions and, in the case of class B shares, the eight-year period for conversion to class A shares. Reinstatements into class B, class C or class M shares may be permitted even if the resulting purchase would otherwise be rejected for causing a shareholders investments in such class to exceed the applicable investment maximum. Shareholders will receive from Putnam Retail Management the amount of any CDSC paid at the time of redemption as part of the reinstated investment, which may be treated as capital gains to the shareholder for tax purposes. Exercise of the Reinstatement Privilege does not alter the federal income tax treatment of any capital gains realized on a sale of fund shares, but to the extent that any shares are sold at a loss and the proceeds are reinvested in shares of the fund, some or all of the loss may be disallowed as a deduction. Consult your tax adviser. Investors who desire to exercise the Reinstatement Privilege should contact their investment dealer or Putnam Investor Services. Exchange Privilege Except as otherwise set forth in this section, by calling Putnam Investor Services, investors may exchange shares valued in the aggregate up to $500,000 between accounts with identical registrations, provided that no certificates are outstanding for such shares. During periods of unusual market changes and shareholder activity, shareholders may experience delays in contacting Putnam Investor Services by telephone to exercise the telephone exchange privilege. Putnam Investor Services also makes exchanges promptly after receiving a properly completed Exchange Authorization Form and, if issued, share certificates. If the shareholder is a corporation, partnership, agent, or surviving joint owner, Putnam Investor Services will require additional documentation of a customary nature. Because an exchange of shares involves the redemption of fund shares and reinvestment of the proceeds in shares of another Putnam fund, completion of an exchange may be delayed under unusual circumstances if the fund were to suspend redemptions or postpone payment for the fund shares being exchanged, in accordance with federal securities laws. Exchange Authorization Forms and prospectuses of the other Putnam funds are II-89 available from Putnam Retail Management or investment dealers having sales contracts with Putnam Retail Management. The prospectus of each fund describes its investment objective(s) and policies, and shareholders should obtain a prospectus and consider these objectives and policies carefully before requesting an exchange. Shares of certain Putnam funds are not available to residents of all states. The fund reserves the right to change or suspend the exchange privilege at any time. Shareholders would be notified of any change or suspension. Additional information is available from Putnam Investor Services at 1-800-225-1581. Shareholders of other Putnam funds may also exchange their shares at net asset value for shares of the fund, as set forth in the current prospectus of each fund. Exchanges from Putnam Money Market Fund or Putnam Tax Exempt Money Market Fund into another Putnam fund may be subject to an initial sales charge. For federal income tax purposes, an exchange is a sale on which the investor generally will realize a capital gain or loss depending on whether the net asset value at the time of the exchange is more or less than the investors basis. All exchanges are subject to applicable short-term trading fees and Putnams policies on excessive short-term trading, as set forth in the Funds Prospectus. In addition, trustees, sponsors and administrators of qualified plans that invest in the Fund may impose short-term trading fees whose terms may differ from those described in the Prospectus. Same-Fund Exchange Privilege . Class A shareholders who are eligible to invest in Class Y shares are eligible to exchange their Class A shares for Class Y shares of the same fund, if offered in their state. No sales charges or other charges will apply to any such exchange. For federal income tax purposes, a same-fund exchange is not expected to result in the realization by the investor of a capital gain or loss. Dividends PLUS Shareholders may invest the funds distributions of net investment income or distributions combining net investment income and short-term capital gains in shares of the same class of another continuously offered Putnam fund (the "receiving fund") using the net asset value per share of the receiving fund determined on the date the funds distribution is payable. No sales charge or CDSC will apply to the purchased shares unless the fund paying the distribution is a money market fund. The prospectus of each fund describes its investment objective(s) and policies, and shareholders should obtain a prospectus and consider these objective(s) and policies carefully before investing their distributions in the receiving fund. Shares of certain Putnam funds are not available to residents of all states. Shareholders of other Putnam funds (except for money market funds, whose shareholders must pay a sales charge or become subject to a CDSC) may also use their distributions to purchase shares of the fund at net asset value. For federal tax purposes, distributions from the fund which are reinvested in another fund are treated as paid by the fund to the shareholder and invested by the shareholder in the receiving fund and thus, to the extent composed of taxable income and deemed paid to a taxable shareholder, are taxable. The Dividends PLUS program may be revised or terminated at any time. Plans Available to Shareholders The plans described below are fully voluntary and may be terminated at any time without the imposition by the fund or Putnam Investor Services of any penalty. All plans provide for automatic reinvestment of all distributions in additional shares of the fund at net asset value. The fund, Putnam Retail Management or Putnam Investor Services may modify or cease offering these plans at any time. II-90 Systematic Withdrawal Plan ("SWP"). An investor who owns or buys shares of the fund valued at $5,000 or more at the current public offering price may open a SWP plan and have a designated sum of money ($50 or more) paid monthly, quarterly, semi-annually or annually to the investor or another person. (Payments from the fund can be combined with payments from other Putnam funds into a single check through a designated payment plan.) Shares are deposited in a plan account, and all distributions are reinvested in additional shares of the fund at net asset value (except where the plan is utilized in connection with a charitable remainder trust). Shares in a plan account are then redeemed at net asset value to make each withdrawal payment. Payment will be made to any person the investor designates; however, if shares are registered in the name of a trustee or other fiduciary, payment will be made only to the fiduciary, except in the case of a profit-sharing or pension plan where payment will be made to a designee. As withdrawal payments may include a return of principal, they cannot be considered a guaranteed annuity or actual yield of income to the investor. The redemption of shares in connection with a plan generally will result in a gain or loss for tax purposes. Some or all of the losses realized upon redemption may be disallowed pursuant to the so-called wash sale rules if shares of the same fund from which shares were redeemed are purchased (including through the reinvestment of fund distributions) within a period beginning 30 days before, and ending 30 days after, such redemption. In such a case, the basis of the replacement shares will be increased to reflect the disallowed loss. Continued withdrawals in excess of income will reduce and possibly exhaust invested principal, especially in the event of a market decline. The cost of administering these plans for the benefit of those shareholders participating in them is borne by the fund as an expense of all shareholders. The fund, Putnam Retail Management or Putnam Investor Services may terminate or change the terms of the plan at any time. A plan will be terminated if communications mailed to the shareholder are returned as undeliverable. Investors should consider carefully with their own financial advisers whether the plan and the specified amounts to be withdrawn are appropriate in their circumstances. The fund and Putnam Investor Services make no recommendations or representations in this regard. Tax-favored plans. (Not offered by funds investing primarily in tax-exempt securities.) Investors may purchase shares of the fund through the following Tax Qualified Retirement Plans, available to qualified individuals or organizations: Standard and variable profit-sharing (including 401(k)) and money purchase pension plans; and Individual Retirement Account Plans (IRAs), including simple IRAs, Roth IRAs, SEP IRAs; and Coverdell Education savings plans. Forms and further information on these Plans are available from investment dealers or from Putnam Retail Management. In addition, specialized professional plan administration services are available on an optional basis; contact Putnam Investor Services at 1-866-207-7261. Consultation with a competent financial and tax adviser regarding these Plans and consideration of the suitability of fund shares as an investment under the Employee Retirement Income Security Act of 1974, or otherwise, is recommended. Automatic Rebalancing Arrangements. Putnam Retail Management or Putnam Investor Services may enter into arrangements with certain dealers which provide for automatic periodic rebalancing of shareholders accounts in Putnam funds. For more information about these arrangements, please contact Putnam Retail Management or Putnam Investor Services. SIGNATURE GUARANTEES II-91 Requests to redeem shares having a net asset value of $100,000 or more, or to transfer shares or make redemption proceeds payable to anyone other than the registered account owners, must be signed by all registered owners or their legal representatives and must be guaranteed by a bank, broker/dealer, municipal securities dealer or broker, credit union, national securities exchange, registered securities association, clearing agency, savings association or trust company, provided such institution is authorized and acceptable under and conforms with Putnam Investor Services signature guarantee procedures. A copy of such procedures is available upon request. In certain situations, for example, if you want your redemption proceeds sent to an address other than your address as it appears on Putnams records, you may also need to provide a signature guarantee. Putnam Investor Services usually requires additional documentation for the sale of shares by a corporation, partnership, agent or fiduciary, or a surviving joint owner. Contact Putnam Investor Services at 1-800-225-1581 for more information on Putnams signature guarantee and documentation requirements. REDEMPTIONS Suspension of redemptions. The fund may not suspend shareholders right of redemption, or postpone payment for more than seven days, unless the Exchange is closed for other than customary weekends or holidays, or if permitted by the rules of the SEC during periods when trading on the Exchange is restricted or during any emergency which makes it impracticable for the fund to dispose of its securities or to determine fairly the value of its net assets, or during any other period permitted by order of the Commission for protection of investors. In-kind redemptions. With the consent of a redeeming shareholder (or, with respect to certain funds as indicated in the prospectus, in Putnams discretion), the fund will consider satisfying all or a portion of a redemption request by distributing securities or other property in lieu of cash (in-kind redemptions). Any transaction costs or other expenses involved in liquidating securities received in an in-kind redemption will be borne by the redeeming investor. For information regarding procedures for in-kind redemptions, please contact Putnam Retail Management. SHAREHOLDER LIABILITY Under Massachusetts law, shareholders could, under certain circumstances, be held personally liable for the obligations of the fund. However, the Agreement and Declaration of Trust disclaims shareholder liability for acts or obligations of the fund and requires that notice of such disclaimer be given in each agreement, obligation, or instrument entered into or executed by the fund or the Trustees. The Agreement and Declaration of Trust provides for indemnification out of fund property for all loss and expense of any shareholder held personally liable for the obligations of the fund. Thus, the risk of a shareholder incurring financial loss on account of shareholder liability is limited to circumstances in which the fund would be unable to meet its obligations. The likelihood of such circumstances appears to be remote. DISCLOSURE OF PORTFOLIO INFORMATION The Trustees of the Putnam funds have adopted policies with respect to the disclosure of the funds portfolio holdings by the fund, Putnam Management, or their affiliates. These policies provide that information about the funds portfolio generally may not be released to any party prior to (i) the day after the posting of such information on the Putnam Investments Web site, (ii) the filing of the information with the SEC in a required filing, or (iii) the dissemination of such information to all shareholders simultaneously. Certain limited exceptions pursuant to the funds policies are described below. The Trustees will periodically receive reports from the funds Chief Compliance Officer regarding the operation of these policies and procedures, including any arrangements to make non-public disclosures of the funds portfolio information to third parties. Putnam Management and its affiliates are not permitted to receive compensation or other consideration in connection with disclosing information about the funds portfolio holdings to third parties. II-92 Public Disclosures The funds portfolio holdings are currently disclosed to the public through filings with the SEC and postings on the Putnam Investments Web site. The fund files its portfolio holdings with the SEC for each fiscal quarter on Form N-CSR (with respect to each annual period and semi-annual period) and Form N-Q (with respect to the first and third quarters of the funds fiscal year). In addition, money market funds file monthly reports of portfolio holdings on Form N-MFP (with respect to the prior month). Shareholders may obtain Form N-CSR, N-MFP and N-Q filings on the SECs Web site at http://www.sec.gov. In addition, Form N-CSR, N-MFP and N-Q filings may be reviewed and copied at the SECs public reference room in Washington, D.C. Form N-CSR and N-Q filings are available upon filing and Form N-MFP filings are available 60 days after each calendar month end. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the public reference room. For Putnam Money Market Fund and Putnam Tax-Exempt Money Market Fund, the following information is publicly available on the Putnam Investments Website, Putnam.com/individual, as disclosed in the following table: Information Frequency of Disclosure Date of Web Posting Full Portfolio Holdings Monthly 5 business days after the end of each month. For all other funds, Putnam Management also currently makes the funds portfolio information publicly available on the Putnam Investments Web site, www.putnam.com/individual, as disclosed in the following table: Information(1) Frequency of Disclosure Date of Web Posting Full Portfolio Holdings Quarterly Last business day of the month following the end of each calendar quarter Top 10 Portfolio Holdings and Monthly Approximately 15 days after the other portfolio statistics end of each month (1) Putnam mutual funds that are not currently offered to the general public (incubated funds) do not post portfolio holdings on the Web, except to the extent required by applicable regulations. Full portfolio holdings for the Putnam RetirementReady® Funds, which invest solely in other Putnam funds, are posted on www.putnam.com/individual approximately 15 days after the end of each month. Please see these funds prospectus for their target allocations. The scope of the information relating to the funds portfolio that is made available on the Web site may change from time to time without notice. In addition, the posting of fund holdings may be delayed in some instances for technical reasons. Putnam Management or its affiliates may include fund portfolio information that has already been made public through a Web posting or SEC filing in marketing literature and other communications to shareholders, advisors or other parties, provided that, in the case of information made public through the Web, the information is disclosed no earlier than the day after the date of posting to the Web site. II-93 Other Disclosures In order to address potential conflicts between the interest of fund shareholders, on the one hand, and those of Putnam Management, Putnam Retail Management or any affiliated person of those entities or of the fund, on the other hand, the funds policies require that non-public disclosures of information regarding the funds portfolio may be made only if there is a legitimate business purpose consistent with fiduciary duties to all shareholders of the fund. In addition, the party receiving the non-public information must sign a non-disclosure agreement unless otherwise approved by the Chief Compliance Officer of the fund. Arrangements to make non-public disclosures of the funds portfolio information must be approved by the Chief Compliance Officer of the fund. The Chief Compliance Officer will report on an ongoing basis to a committee of the funds Board of Trustees consisting only of Trustees who are not interested persons of the fund or Putnam Management regarding any such arrangement that the fund may enter into with third parties other than service providers to the fund. The fund periodically discloses its portfolio information on a confidential basis to various service providers that require such information in order to assist the fund with its day-to-day business affairs. In addition to Putnam Management and its affiliates, including PFTC and PRM, these service providers include the funds custodian (State Street Bank and Trust Company) and any sub-custodians, pricing services, independent registered public accounting firm, legal counsel (Ropes & Gray LLP), financial printer (McMunn Associates, Inc.), and proxy voting service (Glass, Lewis & Co). These service providers are required to keep such information confidential, and are prohibited from trading based on the information or otherwise using the information except as necessary in providing services to the fund. The fund may also periodically provide non-public information about its portfolio holdings to rating and ranking organizations, such as Lipper Inc. and Morningstar Inc., in connection with those firms research on and classification of the fund and in order to gather information about how the funds attributes (such as volatility, turnover, and expenses) compare with those of peer funds. The fund may also periodically provide non-public information about its portfolio holdings to consultants that provide portfolio analysis services or other investment research. Any such rating, ranking, or consulting firm would be required to keep the funds portfolio information confidential and would be prohibited from trading based on the information or otherwise using the information except as necessary in providing services to the fund. PROXY VOTING GUIDELINES AND PROCEDURES The Trustees of the Putnam funds have established proxy voting guidelines and procedures that govern the voting of proxies for the securities held in the funds portfolios. The proxy voting guidelines summarize the funds positions on various issues of concern to investors, and provide direction to the proxy voting service used by the funds as to how fund portfolio securities should be voted on proposals dealing with particular issues. The proxy voting procedures explain the role of the Trustees, Putnam Management, the proxy voting service and the funds proxy manager in the proxy voting process, describe the procedures for referring matters involving investment considerations to the investment personnel of Putnam Management and describe the procedures for handling potential conflicts of interest. The Putnam funds proxy voting guidelines and procedures are included in this SAI as Appendix A. Information regarding how the funds voted proxies relating to portfolio securities during the 12-month period ended June 30, 2008 is available on the Putnam Individual Investor Web site, www.putnam.com/individual, and on the SECs Web site at www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures by calling Putnams Shareholder Services at 1-800-225-1581. II-94 SECURITIES RATINGS The ratings of securities in which the fund may invest will be measured at the time of purchase and, to the extent a security is assigned a different rating by one or more of the various rating agencies, Putnam Management may use the highest rating assigned by any agency. Putnam Management will not necessarily sell an investment if its rating is reduced. The following rating services describe rated securities as follows: Moodys Investors Service, Inc. Bonds Aaa - Bonds which are rated Aaa are judged to be of the best quality. They carry the smallest degree of investment risk and are generally referred to as gilt edged. Interest payments are protected by a large or by an exceptionally stable margin and principal is secure. While the various protective elements are likely to change, such changes as can be visualized are most unlikely to impair the fundamentally strong position of such issues. Aa - Bonds which are rated Aa are judged to be of high quality by all standards. Together with the Aaa group they comprise what are generally known as high grade bonds. They are rated lower than the best bonds because margins of protection may not be as large as in Aaa securities or fluctuation of protective elements may be of greater amplitude or there may be other elements present which make the long-term risk appear somewhat larger than the Aaa securities. A - Bonds which are rated A possess many favorable investment attributes and are to be considered as upper-medium-grade obligations. Factors giving security to principal and interest are considered adequate, but elements may be present which suggest a susceptibility to impairment sometime in the future. Baa - Bonds which are rated Baa are considered as medium grade obligations, ( i.e. , they are neither highly protected nor poorly secured). Interest payments and principal security appear adequate for the present but certain protective elements may be lacking or may be characteristically unreliable over any great length of time. Such bonds lack outstanding investment characteristics and in fact have speculative characteristics as well. Ba - Bonds which are rated Ba are judged to have speculative elements; their future cannot be considered as well-assured. Often the protection of interest and principal payments may be very moderate, and thereby not well safeguarded during both good and bad times over the future. Uncertainty of position characterizes bonds in this class. B - Bonds which are rated B generally lack characteristics of the desirable investment. Assurance of interest and principal payments or of maintenance of other terms of the contract over any long period of time may be small. Caa - Bonds which are rated Caa are of poor standing. Such issues may be in default or there may be present elements of danger with respect to principal or interest. Ca - Bonds which are rated Ca represent obligations which are speculative in a high degree. Such issues are often in default or have other marked shortcomings. C - Bonds which are rated C are the lowest rated class of bonds, and issues so rated can be regarded as having extremely poor prospects of ever attaining any real investment standing. II-95 Notes MIG 1/VMIG 1 This designation denotes best quality. There is present strong protection by established cash flows, superior liquidity support or demonstrated broad-based access to the market for refinancing. MIG 2/VMIG 2 This designation denotes high quality. Margins of protection are ample although not so large as in the preceding group. Commercial paper Issuers rated Prime-1 (or supporting institutions) have a superior ability for repayment of senior short-term debt obligations. Prime-1 repayment ability will often be evidenced by the following characteristics: Leading market positions in well established industries. High rates of return on funds employed. Conservative capitalization structure with moderate reliance on debt and ample asset protection. Broad margins in earnings coverage of fixed financial charges and high internal cash generation. Well established access to a range of financial markets and assured sources of alternate liquidity. Issuers rated Prime-2 (or supporting institutions) have a strong ability for repayment of senior short-term debt obligations. This will normally be evidenced by many of the characteristics cited above to a lesser degree. Earnings trends and coverage ratios, while sound, may be more subject to variation. Capitalization characteristics, while still appropriate, may be more affected by external conditions. Ample alternate liquidity is maintained. Standard & Poors Bonds AAA - An obligation rated AAA has the highest rating assigned by Standard & Poors. The obligors capacity to meet its financial commitment on the obligation is extremely strong. AA - An obligation rated AA differs from the highest-rated obligations only in small degree. The obligors capacity to meet its financial commitment on the obligation is very strong. A - An obligation rated A is somewhat more susceptible to the adverse effects of changes in circumstances and economic conditions than obligations in higher-rated categories. However, the obligors capacity to meet its financial commitment on the obligation is still strong. BBB - An obligation rated BBB exhibits adequate protection parameters. However, adverse economic conditions or changing circumstances are more likely to lead to a weakened capacity of the obligor to meet its financial commitment on the obligation. Obligations rated BB , B , CCC , CC and C are regarded as having significant speculative characteristics. BB indicates the lowest degree of speculation and C the highest. While such obligations will likely have some quality and protective characteristics, these are outweighed by large uncertainties or major exposures to adverse conditions. BB - An obligation rated BB is less vulnerable to nonpayment than other speculative issues. However, it faces major ongoing uncertainties or exposure to adverse business, financial, or economic conditions which could lead to the obligors inadequate capacity to meet its financial commitment on the obligation. II-96 B - An obligation rated B is more vulnerable to nonpayment than obligations rated BB , but the obligor currently has the capacity to meet its financial commitment on the obligations. Adverse business, financial, or economic conditions will likely impair the obligors capacity or willingness to meet its financial commitment on the obligation. CCC - An obligation rated CCC is currently vulnerable to nonpayment, and is dependent upon favorable business, financial, and economic conditions for the obligor to meet its financial commitment on the obligation. In the event of adverse business, financial, or economic conditions, the obligor is not likely to have the capacity to meet its financial commitment on the obligation. CC - An obligation rated CC is currently highly vulnerable to nonpayment. C - The C rating may be used to cover a situation where a bankruptcy petition has been filed, or similar action has been taken, but payments on this obligation are being continued. D - An obligation rated D is in payment default. The D rating category is used when interest payments or principal payments are not made on the date due even if the applicable grace period has not expired, unless Standard & Poors believes that such payments will be made during such grace period. The D rating also will be used upon the filing of a bankruptcy petition, or the taking of a similar action if payments on an obligation are jeopardized. Notes SP-1 Strong capacity to pay principal and interest. Those issues determined to possess overwhelming safety characteristics are given a plus (+) designation. SP-2 Satisfactory capacity to pay principal and interest. SP-3 Speculative capacity to pay principal and interest. Commercial paper A-1 - This highest category indicates that the degree of safety regarding timely payment is strong. Those issues determined to possess extremely strong safety characteristics are denoted with a plus sign (+) designation. A-2 - Capacity for timely payment on issues with this designation is satisfactory. However, the relative degree of safety is not as high as for issues designated  A-1 . A-3 - Issues carrying this designation have adequate capacity for timely payment. They are, however, more vulnerable to the adverse effects of changes in circumstances than obligations carrying the higher designations. Fitch Investors Service, Inc. AAA - Bonds considered to be investment grade and of the highest credit quality. The obligor has an exceptionally strong ability to pay interest and repay principal, which is unlikely to be affected by reasonably foreseeable events. AA - Bonds considered to be investment grade and of very high credit quality. The obligors ability to pay interest and repay principal is very strong, although not quite as strong as bonds rated AAA . II-97 A - Bonds considered to be investment grade and of high credit quality. The obligors ability to pay interest and repay principal is considered to be strong, but may be more vulnerable to adverse changes in economic conditions and circumstances than bonds with higher ratings. BBB - Bonds considered to be investment grade and of satisfactory credit quality. The obligors ability to pay interest and repay principal is considered to be adequate. Adverse changes in economic conditions and circumstances, however, are more likely to have adverse impact on these bonds, and therefore impair timely payment. The likelihood that the ratings of these bonds will fall below investment grade is higher than for bonds with higher ratings. BB - Bonds considered to be speculative. The obligors ability to pay interest and repay principal may be affected over time by adverse economic changes. However, business and financial alternatives can be identified which could assist the obligor in satisfying its debt service requirements. B - Bonds are considered highly speculative. Bonds in this class are lightly protected as to the obligors ability to pay interest over the life of the issue and repay principal when due. CCC - Bonds have certain characteristics which, with passing of time, could lead to the possibility of default on either principal or interest payments. CC - Bonds are minimally protected. Default in payment of interest and/or principal seems probable. C - Bonds are in actual or imminent default in payment of interest or principal. DDD - Bonds are in default and in arrears in interest and/or principal payments. Such bonds are extremely speculative and should be valued only on the basis of their value in liquidation or reorganization of the obligor. CLAIMS-PAYING ABILITY RATINGS The fund may invest in securities insured at the time of purchase as to the payment of principal and interest in the event of default. The fund may buy investments insured by (or insurance from) insurance companies whose claims-paying ability is rated by rating agencies. An insurance claims-paying ability rating does not constitute an opinion on any specific contract. Furthermore, an insurance claims-paying ability rating does not take in account deductibles, surrender or cancellation penalties or the timeliness of payment; nor does it address the ability of a company to meet non-policy obligations (i.e., debt contracts). The assignment of ratings to debt issues that are fully or partially supported by insurance policies, contracts, or guarantees is a separate process from the determination of claims-paying ability ratings. The likelihood of a timely flow of funds from the insurer to the trustee for the bondholders is a key element in the rating determination of such debt issues. Listed below are rating agencies and their corresponding claims-paying ability ratings. Standard & Poors Insurance Claims-Paying Ability Ratings An S&P insurance claims-paying ability rating is an assessment of an operating insurance companys financial capacity to meet its obligations under an insurance policy in accordance with its terms. For example, an insurer with an insurance claims-paying ability rating of AAA by S&P has the highest rating assigned by S&P, which means its capacity to honor insurance contracts is deemed by S&P to be extremely strong and highly likely to remain so over a long period of time. II-98 Secure claims-paying ability  AAA to BBB Vulnerable claims-paying ability  BB to CCC AAA - Superior financial security on an absolute and relative basis. Capacity to meet policyholder obligations is overwhelming under a variety of economic and underwriting conditions. AA - Excellent financial security. Capacity to meet policyholder obligations is strong under a variety of economic and underwriting conditions. A - Good financial security, but capacity to meet policyholder obligations is somewhat susceptible to adverse economic and underwriting conditions. BBB - Adequate financial security, but capacity to meet policyholder obligations is susceptible to adverse economic and underwriting conditions. BB - Financial security may be adequate, but capacity to meet policyholder obligations, particularly with respect to long-term or "long-tail" policies, is vulnerable to adverse economic and underwriting conditions. B - Vulnerable financial security. Currently able to meet policyholder obligations, but capacity to meet policyholder obligations is particularly vulnerable to adverse economic and underwriting conditions. CCC, CC, C - Extremely vulnerable financial security. Continued capacity to meet policyholder obligations is highly questionable unless favorable economic and underwriting conditions prevail. R Regulatory action As of the date indicated, the insurer is under supervision of insurance regulators following rehabilitation, receivership, liquidation, or any other action that reflects regulatory concern about the insurers financial condition. Information on this status is provided by the National Association of Insurance Commissioners and other regulatory bodies. Although believed to be accurate, this information is not guaranteed. The R rating does not apply to insurers subject only to non-financial actions such as market conduct violations. Notes: NR Not Rated. The insurer is not rated by Standard & Poors. The issue has not yet been evaluated by the respective credit rating agency. It is no indication as to the merits of the issue. Plus (+) or minus (-): The ratings from AA to B may be modified by the addition of a plus or minus sign to show relative standing within the major rating categories. Moodys Investors Service, Inc. Insurance Claims-Paying Ability Ratings A Moodys insurance claims-paying ability rating is an opinion by Moodys about the ability of an insurance company to repay punctually senior policyholder obligations and claims. For example, an insurer with an insurance claims-paying ability rating of Aaa by Moodys is deemed by Moodys to be of the best quality. In the opinion of Moodys, the policy obligations of an insurance company with an insurance claims-paying ability rating of Aaa carries the smallest degree of credit risk and, while the financial strength of these companies is likely to change, such changes as can be visualized are most unlikely to impair the companys fundamentally strong position. Moodys claims-paying ability ratings are as follows: Long-Term Insurance Financial Strength Ratings II-99 Moodys rating symbols for Insurance Financial Strength Ratings are identical to those used to indicate the credit quality of long-term obligations. These rating gradations provide investors with a system for measuring an insurance companys ability to meet its senior policyholder claims and obligations. Aaa - Insurance companies rated A aa offer exceptional financial security. While the credit profile of these companies is likely to change, such changes as can be visualized are most unlikely to impair their fundamentally strong position. Aa - Insurance companies rated Aa offer excellent financial security. Together with the Aaa group, they constitute what are generally known as high-grade companies. They are rated lower than Aaa companies because long-term risks appear somewhat larger. A - Insurance companies rated A offer good financial security. However, elements may be present which suggest a susceptibility to impairment sometime in the future. Baa - Insurance companies rated Baa offer adequate financial security. However, certain protective elements may be lacking or may be characteristically unreliable over any great length of time. Ba - Insurance companies rated Ba offer questionable financial security. Often the ability of these companies to meet policyholder obligations may be very moderate and thereby not well safeguarded in the future. B - Insurance companies rated B offer poor financial security. Assurance of punctual payment of policyholder obligations over any long period of time is small. Caa - Insurance companies rated Caa offer very poor financial security. They may be in default on their policyholder obligations or there may be present elements of danger with respect to punctual payment of policyholder obligations and claims. Ca - Insurance companies rated Ca offer extremely poor financial security. Such companies are often in default on their policyholder obligations or have other marked shortcomings. C - Insurance companies rated C are the lowest-rated class of insurance company and can be regarded as having extremely poor prospects of ever offering financial security. Note: Moodys appends numerical modifiers 1, 2, and 3 to each generic rating classification from Aa through Caa . Numeric modifiers are used to refer to the ranking within a group with 1 being the highest and 3 being the lowest. However, the financial strength of companies within a generic rating symbol ( Aa , for example) is broadly the same. Fitch IBCA / International Insurance Claims-Paying Ability Ratings Fitch IBCA credit ratings are an opinion on the ability of an entity or of a securities issue to meet financial commitments, such as interest, preferred dividends, or repayment of principal, on a timely basis. Fitch IBCA credit ratings apply to a variety of entities and issues, including but not limited to sovereigns, governments, structured financings, and corporations; debt, preferred/preference stock, bank loans, and counterparties; as well as the claims-paying ability of insurance companies and financial guarantors. AAA - Exceptionally strong claims-paying ability. Insurers assigned this highest rating have an exceptionally strong capacity to meet policyholder obligations and provide policyholder benefits. The impact of any adverse business and economic factors on the claims-paying ability of these insurers is expected to be minimal. II-100 AA - Very strong claims-paying ability. Insurers rated AA have a very strong capacity to meet policyholder obligations and provide policyholder benefits. The impact of any adverse business and economic factors on the claims-paying ability of these insurers is expected to be very small. A - Strong claims-paying ability. Insurers rated A have a strong capacity to meet policyholder obligations and provide policyholder benefits. Although adverse business and economic factors may have an impact on the claims-paying ability of these insurers, the effect of such factors is expected to be small. BBB - Good claims-paying ability. Insurers rated BBB have a good capacity to meet policyholder obligations and provide policyholder benefits. However, their claims-paying ability may be more susceptible than that of higher rated insurers to the impact of adverse business and economic factors. BB - Speculative claims-paying ability. Insurers rated BB have a capacity to meet policyholder obligations and provide policyholder benefits which is regarded as speculative. The impact of adverse business and economic factors on their claims-paying ability is considered likely to be more problematic than in the case of higher rated insurers. B - Vulnerable claims-paying ability. Insurers rated B have a vulnerable capacity to meet policyholder obligations and provide policyholder benefits. The impact of adverse business and economic factors on their claims-paying ability is considered likely to be significant. CCC, CC, C - Highly vulnerable claims-paying ability. Insurance companies assigned one of these ratings are considered very weak with respect to their capacity to meet policyholder obligations and provide policyholder benefits. The insurer may be under the supervision of an insurance regulator and already may not be making all payments in a timely fashion. D - Insurers which have been placed in liquidation by insurance regulators and for which policy or claims payments are being controlled, delayed, or reduced. Notes: "+" or "-" may be appended to a rating to indicate the relative position of a credit within the rating category. Such suffixes are not added to the AAA and D categories. IQ ratings - Fitch IBCA Qualified: Provided for issuers based solely on information in the public domain. These ratings include significant analytical input. Because of the reduced information presented in this process, compared with the full claims-paying ability rating approach, these ratings tend to be conservative and do not employ "+" or "-" qualifiers. II-101 Appendix A Proxy voting guidelines of the Putnam funds The proxy voting guidelines below summarize the funds positions on various issues of concern to investors, and give a general indication of how fund portfolio securities will be voted on proposals dealing with particular issues. The funds proxy voting service is instructed to vote all proxies relating to fund portfolio securities in accordance with these guidelines, except as otherwise instructed by the Proxy Manager, a member of the Office of the Trustees who is appointed to assist in the coordination and voting of the funds proxies. The proxy voting guidelines are just that  guidelines. The guidelines are not exhaustive and do not address all potential voting issues. Because the circumstances of individual companies are so varied, there may be instances when the funds do not vote in strict adherence to these guidelines. For example, the proxy voting service is expected to bring to the Proxy Managers attention proxy questions that are company-specific and of a non-routine nature and that, even if covered by the guidelines, may be more appropriately handled on a case-by-case basis. Similarly, Putnam Managements investment professionals, as part of their ongoing review and analysis of all fund portfolio holdings, are responsible for monitoring significant corporate developments, including proxy proposals submitted to shareholders, and notifying the Proxy Manager of circumstances where the interests of fund shareholders may warrant a vote contrary to these guidelines. In such instances, the investment professionals submit a written recommendation to the Proxy Manager and the person or persons designated by Putnam Managements Legal and Compliance Department to assist in processing referral items under the funds Proxy Voting Procedures. The Proxy Manager, in consultation with the funds Senior Vice President, Executive Vice President, and/or the Chair of the Board Policy and Nominating Committee, as appropriate, will determine how the funds proxies will be voted. When indicated, the Chair of the Board Policy and Nominating Committee may consult with other members of the Committee or the full Board of Trustees. The following guidelines are grouped according to the types of proposals generally presented to shareholders. Part I deals with proposals submitted by management and approved and recommended by a companys board of directors. Part II deals with proposals submitted by shareholders. Part III addresses unique considerations pertaining to non-U.S. issuers. The Trustees of the Putnam funds are committed to promoting strong corporate governance practices and encouraging corporate actions that enhance shareholder value through the judicious voting of the funds proxies. It is the funds policy to vote their proxies at all shareholder meetings where it is practicable to do so. In furtherance of this, the funds have requested that their securities lending agent recall each domestic issuers voting securities that are on loan, in advance of the record date for the issuers shareholder meetings, so that the funds may vote at the meetings. The Putnam funds will disclose their proxy votes not later than August 31 of each year for the most recent 12-month period ended June 30, in accordance with the timetable established by SEC rules. I. BOARD-APPROVED PROPOSALS The vast majority of matters presented to shareholders for a vote involve proposals made by a company itself (sometimes referred to as management proposals), which have been approved and recommended by its board of directors. In view of the enhanced corporate governance practices currently being implemented in public companies and of the funds intent to hold corporate boards accountable for their actions in promoting shareholder interests, the funds proxies generally will be voted for the decisions reached by majority independent boards of directors, except as otherwise indicated in these guidelines. Accordingly, the funds proxies will be voted for board-approved proposals, except as follows: II-102 Matters relating to the Board of Directors Uncontested Election of Directors The funds proxies will be voted for the election of a companys nominees for the board of directors, except as follows: ► The funds will withhold votes from the entire board of directors if the board does not have a majority of independent directors, the board has not established independent nominating, audit, and compensation committees, the board has more than 19 members or fewer than five members, absent special circumstances, the board has not acted to implement a policy requested in a shareholder proposal that received the support of a majority of the shares of the company cast at its previous two annual meetings, or the board has adopted or renewed a shareholder rights plan (commonly referred to as a poison pill) without shareholder approval during the current or prior calendar year. ► The funds will on a case-by-case basis withhold votes from the entire board of directors, or from particular directors as may be appropriate, if the board has approved compensation arrangements for one or more company executives that the funds determine are unreasonably excessive relative to the companys performance or has otherwise failed to observe good corporate governance practices. ► The funds will withhold votes from any nominee for director: ● who is considered an independent director by the company and who has received compensation within the last three years from the company other than for service as a director (e.g., investment banking, consulting, legal, or financial advisory fees), ● who attends less than 75% of board and committee meetings without valid reasons for the absences (e.g., illness, personal emergency, etc.), ● of a public company (Company A) who is employed as a senior executive of another company (Company B), if a director of Company B serves as a senior executive of Company A (commonly referred to as an interlocking directorate), or ● who serves on more than five unaffiliated public company boards (for the purpose of this guideline, boards of affiliated registered investment companies will count as one board). Commentary: II-103 Board independence : Unless otherwise indicated, for the purposes of determining whether a board has a majority of independent directors and independent nominating, audit, and compensation committees, an independent director is a director who (1) meets all requirements to serve as an independent director of a company under the NYSE Corporate Governance Rules (e.g., no material business relationships with the company and no present or recent employment relationship with the company including employment of an immediate family member as an executive officer), and (2) has not within the last three years accepted directly or indirectly any consulting, advisory, or other compensatory fee from the company other than in his or her capacity as a member of the board of directors or any board committee. The funds Trustees believe that the recent (i.e., within the last three years) receipt of any amount of compensation for services other than service as a director raises significant independence issues. Board size : The funds Trustees believe that the size of the board of directors can have a direct impact on the ability of the board to govern effectively. Boards that have too many members can be unwieldy and ultimately inhibit their ability to oversee management performance. Boards that have too few members can stifle innovation and lead to excessive influence by management. Time commitment : Being a director of a company requires a significant time commitment to adequately prepare for and attend the companys board and committee meetings. Directors must be able to commit the time and attention necessary to perform their fiduciary duties in proper fashion, particularly in times of crisis. The funds Trustees are concerned about over-committed directors. In some cases, directors may serve on too many boards to make a meaningful contribution. This may be particularly true for senior executives of public companies (or other directors with substantially full-time employment) who serve on more than a few outside boards. The funds may withhold votes from such directors on a case-by-case basis where it appears that they may be unable to discharge their duties properly because of excessive commitments. Interlocking directorships : The funds Trustees believe that interlocking directorships are inconsistent with the degree of independence required for outside directors of public companies. Corporate governance practices : Board independence depends not only on its members individual relationships, but also on the boards overall attitude toward management. Independent boards are committed to good corporate governance practices and, by providing objective independent judgment, enhancing shareholder value. The funds may withhold votes on a case-by-case basis from some or all directors who, through their lack of independence or otherwise, have failed to observe good corporate governance practices or, through specific corporate action, have demonstrated a disregard for the interests of shareholders. Such instances may include cases where a board of directors has approved compensation arrangements for one or more members of management that, in the judgment of the funds Trustees, are excessive by reasonable corporate standards relative to the companys record of performance. Contested Elections of Directors ► The funds will vote on a case-by-case basis in contested elections of directors. Classified Boards ► The funds will vote against proposals to classify a board, absent special circumstances indicating that shareholder interests would be better served by this structure. Commentary : Under a typical classified board structure, the directors are divided into three classes, with each class serving a three-year term. The classified board structure results in directors serving staggered terms, with usually only a third of the directors up for re-election at any given annual meeting. The funds Trustees generally believe that it is appropriate for directors to stand for election each year, but recognize that, in special circumstances, shareholder interests may be better served under a classified board structure. II-104 Other Board-Related Proposals The funds will generally vote for proposals that have been approved by a majority independent board, and on a case-by-case basis on proposals that have been approved by a board that fails to meet the guidelines basic independence standards (i.e., majority of independent directors and independent nominating, audit, and compensation committees). Executive Compensation The funds generally favor compensation programs that relate executive compensation to a companys long-term performance. The funds will vote on a case-by-case basis on board-approved proposals relating to executive compensation, except as follows: ► Except where the funds are otherwise withholding votes for the entire board of directors, the funds will vote for stock option and restricted stock plans that will result in an average annual dilution of 1.67% or less (based on the disclosed term of the plan and including all equity-based plans). ► The funds will vote against stock option and restricted stock plans that will result in an average annual dilution of greater than 1.67% (based on the disclosed term of the plan and including all equity-based plans). ► The funds will vote against any stock option or restricted stock plan where the companys actual grants of stock options and restricted stock under all equity-based compensation plans during the prior three (3) fiscal years have resulted in an average annual dilution of greater than 1.67%. ► The funds will vote against stock option plans that permit the replacing or repricing of underwater options (and against any proposal to authorize a replacement or repricing of underwater options). ► The funds will vote against stock option plans that permit issuance of options with an exercise price below the stocks current market price. ► Except where the funds are otherwise withholding votes for the entire board of directors, the funds will vote for an employee stock purchase plan that has the following features: (1) the shares purchased under the plan are acquired for no less than 85% of their market value; (2) the offering period under the plan is 27 months or less; and (3) dilution is 10% or less. ► The funds will vote for proposals to approve a companys executive compensation program (i.e., say on pay proposals in which the companys board proposes that shareholders indicate their support for the companys compensation philosophy, policies, and practices), except that the funds will vote against such proposals if the company is assigned to the lowest category, through independent third party benchmarking performed by the funds proxy voting service, for the correlation of the companys executive compensation program with its performance. ► The funds will vote to require companies to present advisory say-on-pay proposals to shareholders on an annual basis. ► The funds will vote for bonus plans under which payments are treated as performance-based compensation that is deductible under Section 162(m) of the Internal Revenue Code of 1986, as amended, except that the funds will vote on a case-by-case basis if any of the following circumstances exist: the award pool or amount per employee under the plan is unlimited, or the plans performance criteria is undisclosed, or II-105 the company is assigned to the lowest category, through independent third party benchmarking performed by the funds proxy voting service, for the correlation of the companys executive compensation program with its performance. Commentary : Companies should have compensation programs that are reasonable and that align shareholder and management interests over the longer term. Further, disclosure of compensation programs should provide absolute transparency to shareholders regarding the sources and amounts of, and the factors influencing, executive compensation. Appropriately designed equity-based compensation plans can be an effective way to align the interests of long-term shareholders with the interests of management. However, the funds may vote against these or other executive compensation proposals on a case-by-case basis where compensation is excessive by reasonable corporate standards, where a company fails to provide transparent disclosure of executive compensation, or, in some instances, where independent third-party benchmarking indicates that compensation is inadequately correlated with performance, relative to peer companies. (Examples of excessive executive compensation may include, but are not limited to, equity incentive plans that exceed the dilution criteria noted above, excessive perquisites, performance-based compensation programs that do not properly correlate reward and performance, golden parachutes or other severance arrangements that present conflicts between managements interests and the interests of shareholders, and golden coffins or unearned death benefits.) In voting on a proposal relating to executive compensation, the funds will consider whether the proposal has been approved by an independent compensation committee of the board. Capitalization Many proxy proposals involve changes in a companys capitalization, including the authorization of additional stock, the issuance of stock, the repurchase of outstanding stock, or the approval of a stock split. The management of a companys capital structure involves a number of important issues, including cash flow, financing needs, and market conditions that are unique to the circumstances of the company. As a result, the funds will vote on a case-by-case basis on board-approved proposals involving changes to a companys capitalization, except that where the funds are not otherwise withholding votes from the entire board of directors: ► The funds will vote for proposals relating to the authorization and issuance of additional common stock (except where such proposals relate to a specific transaction). ► The funds will vote for proposals to effect stock splits (excluding reverse stock splits). ► The funds will vote for proposals authorizing share repurchase programs. Commentary : A company may decide to authorize additional shares of common stock for reasons relating to executive compensation or for routine business purposes. For the most part, these decisions are best left to the board of directors and senior management. The funds will vote on a case-by-case basis, however, on other proposals to change a companys capitalization, including the authorization of common stock with special voting rights, the authorization or issuance of common stock in connection with a specific transaction (e.g., an acquisition, merger or reorganization), or the authorization or issuance of preferred stock. Actions such as these involve a number of considerations that may affect a shareholders investment and that warrant a case-by-case determination. II-106 Acquisitions, Mergers, Reincorporations, Reorganizations and Other Transactions Shareholders may be confronted with a number of different types of transactions, including acquisitions, mergers, reorganizations involving business combinations, liquidations, and the sale of all or substantially all of a companys assets, which may require their consent. Voting on such proposals involves considerations unique to each transaction. As a result, the funds will vote on a case-by-case basis on board-approved proposals to effect these types of transactions, except as follows: ► The funds will vote for mergers and reorganizations involving business combinations designed solely to reincorporate a company in Delaware. Commentary : A company may reincorporate into another state through a merger or reorganization by setting up a shell company in a different state and then merging the company into the new company. While reincorporation into states with extensive and established corporate laws  notably Delaware  provides companies and shareholders with a more well-defined legal framework, shareholders must carefully consider the reasons for a reincorporation into another jurisdiction, including especially an offshore jurisdiction. Anti-Takeover Measures Some proxy proposals involve efforts by management to make it more difficult for an outside party to take control of the company without the approval of the companys board of directors. These include the adoption of a shareholder rights plan, requiring supermajority voting on particular issues, the adoption of fair price provisions, the issuance of blank check preferred stock, and the creation of a separate class of stock with disparate voting rights. Such proposals may adversely affect shareholder rights, lead to management entrenchment, or create conflicts of interest. As a result, the funds will vote against board-approved proposals to adopt such anti-takeover measures, except as follows: ► The funds will vote on a case-by-case basis on proposals to ratify or approve shareholder rights plans; and ► The funds will vote on a case-by-case basis on proposals to adopt fair price provisions. Commentary : The funds Trustees recognize that poison pills and fair price provisions may enhance or protect shareholder value under certain circumstances. For instance, where a company has incurred significant operating losses, a shareholder rights plan may be appropriately tailored to protect shareholder value by preserving a companys net operating losses. Thus, the funds will consider proposals to approve such matters on a case-by-case basis. Other Business Matters Many proxies involve approval of routine business matters, such as changing a companys name, ratifying the appointment of auditors, and procedural matters relating to the shareholder meeting. For the most part, these routine matters do not materially affect shareholder interests and are best left to the board of directors and senior management of the company. The funds will vote for board-approved proposals approving such matters, except as follows: ► The funds will vote on a case-by-case basis on proposals to amend a companys charter or bylaws (except for charter amendments necessary to effect stock splits, to change a companys name or to authorize additional shares of common stock). ► The funds will vote against authorization to transact other unidentified, substantive business at the meeting. II-107 ► The funds will vote on a case-by-case basis on proposals to ratify the selection of independent auditors if there is evidence that the audit firms independence or the integrity of an audit is compromised. ► The funds will vote on a case-by-case basis on other business matters where the funds are otherwise withholding votes for the entire board of directors. Commentary : Charter and bylaw amendments and the transaction of other unidentified, substantive business at a shareholder meeting may directly affect shareholder rights and have a significant impact on shareholder value. As a result, the funds do not view these items as routine business matters. Putnam Managements investment professionals and the funds proxy voting service may also bring to the Proxy Managers attention company-specific items that they believe to be non-routine and warranting special consideration. Under these circumstances, the funds will vote on a case-by-case basis. The funds proxy voting service may identify circumstances that call into question an audit firms independence or the integrity of an audit. These circumstances may include recent material restatements of financials, unusual audit fees, egregious contractual relationships, and aggressive accounting policies. The funds will consider proposals to ratify the selection of auditors in these circumstances on a case-by-case basis. In all other cases, given the existence of rules that enhance the independence of audit committees and auditors by, for example, prohibiting auditors from performing a range of non-audit services for audit clients, the funds will vote for the ratification of independent auditors. II. SHAREHOLDER PROPOSALS SEC regulations permit shareholders to submit proposals for inclusion in a companys proxy statement. These proposals generally seek to change some aspect of the companys corporate governance structure or to change some aspect of its business operations. The funds generally will vote in accordance with the recommendation of the companys board of directors on all shareholder proposals, except as follows: ► The funds will vote for shareholder proposals asking that director nominees receive support from holders of a majority of votes cast or a majority of shares outstanding in order to be (re)elected. ► The funds will vote for shareholder proposals to declassify a board, absent special circumstances which would indicate that shareholder interests are better served by a classified board structure. ► The funds will vote for shareholder proposals to require shareholder approval of shareholder rights plans. ► The funds will vote for shareholder proposals requiring companies to make cash payments under management severance agreements only if both of the following conditions are met: ● the company undergoes a change in control, and ● the change in control results in the termination of employment for the person receiving the severance payment. ► The funds will vote on a case-by-case basis on shareholder proposals requiring companies to accelerate vesting of equity awards under management severance agreements only if both of the following conditions are met: ● the company undergoes a change in control, and ● the change in control results in the termination of employment for the person receiving the severance payment. II-108 ► The funds will vote on a case-by-case basis on shareholder proposals to limit a companys ability to make excise tax gross-up payments under management severance agreements. ► The funds will vote on a case-by-case basis on shareholder proposals requesting that the board adopt a policy to recoup, in the event of a significant restatement of financial results or significant extraordinary write-off, to the fullest extent practicable, for the benefit of the company, all performance-based bonuses or awards that were paid to senior executives based on the company having met or exceeded specific performance targets to the extent that the specific performance targets were not, in fact, met. ► The funds will vote for shareholder proposals requiring a company to report on its executive retirement benefits (e.g., deferred compensation, split-dollar life insurance, SERPs and pension benefits). ► The funds will vote for shareholder proposals requiring a company to disclose its relationships with executive compensation consultants (e.g., whether the company, the board or the compensation committee retained the consultant, the types of services provided by the consultant over the past five years, and a list of the consultants clients on which any of the companys executives serve as a director). ► The funds will vote for shareholder proposals that are consistent with the funds proxy voting guidelines for board-approved proposals. ► The funds will vote on a case-by-case basis on other shareholder proposals where the funds are otherwise withholding votes for the entire board of directors. Commentary : In light of the substantial reforms in corporate governance that are currently underway, the funds Trustees believe that effective corporate reforms should be promoted by holding boards of directors and in particular their independent directors  accountable for their actions, rather than by imposing additional legal restrictions on board governance through piecemeal proposals. Generally speaking, shareholder proposals relating to business operations are often motivated primarily by political or social concerns, rather than the interests of shareholders as investors in an economic enterprise. As stated above, the funds Trustees believe that boards of directors and management are responsible for ensuring that their businesses are operating in accordance with high legal and ethical standards and should be held accountable for resulting corporate behavior. Accordingly, the funds will generally support the recommendations of boards that meet the basic independence and governance standards established in these guidelines. Where boards fail to meet these standards, the funds will generally evaluate shareholder proposals on a case-by-case basis. However, the funds generally support shareholder proposals to implement majority voting for directors, observing that majority voting is an emerging standard intended to encourage directors to be attentive to shareholders interests. The funds also generally support shareholder proposals to declassify a board or to require shareholder approval of shareholder rights plans. The funds Trustees believe that these shareholder proposals further the goals of reducing management entrenchment and conflicts of interest, and aligning managements interests with shareholders interests in evaluating proposed acquisitions of the company. The Trustees also believe that shareholder proposals to limit severance payments may further these goals in some instances. In general, the funds favor arrangements in which severance payments are made to an executive only when there is a change in control and the executive loses his or her job as a result. Arrangements in which an executive receives a payment upon a change of control even if the executive retains employment introduce potential conflicts of interest and may distract management focus from the long term success of the company. II-109 In evaluating shareholder proposals that address severance payments, the funds distinguish between cash and equity payments. The funds generally do not favor cash payments to executives upon a change in control transaction if the executive retains employment. However, the funds recognize that accelerated vesting of equity incentives, even without termination of employment, may help to align management and shareholder interests in some instances, and will evaluate shareholder proposals addressing accelerated vesting of equity incentive payments on a case-by-case basis. When severance payments exceed a certain amount based on the executives previous compensation, the payments may be subject to an excise tax. Some compensation arrangements provide for full excise tax gross-ups, which means that the company pays the executive sufficient additional amounts to cover the cost of the excise tax. The funds are concerned that the benefits of providing full excise tax gross-ups to executives may be outweighed by the cost to the company of the gross-up payments. Accordingly, the funds will vote on a case-by-case basis on shareholder proposals to curtail excise tax gross-up payments. The funds generally favor arrangements in which severance payments do not trigger an excise tax or in which the companys obligations with respect to gross-up payments are limited in a reasonable manner. The funds Trustees believe that performance-based compensation can be an effective tool for aligning management and shareholder interests. However, to fulfill its purpose, performance compensation should only be paid to executives if the performance targets are actually met. A significant restatement of financial results or a significant extraordinary write-off may reveal that executives who were previously paid performance compensation did not actually deliver the required business performance to earn that compensation. In these circumstances, it may be appropriate for the company to recoup this performance compensation. The funds will consider on a case-by-case basis shareholder proposals requesting that the board adopt a policy to recoup, in the event of a significant restatement of financial results or significant extraordinary write-off, performance-based bonuses or awards paid to senior executives based on the company having met or exceeded specific performance targets to the extent that the specific performance targets were not, in fact, met. The funds do not believe that such a policy should necessarily disadvantage a company in recruiting executives, as executives should understand that they are only entitled to performance compensation based on the actual performance they deliver. The funds Trustees will also consider whether a companys severance payment and performance-based compensation arrangements, taking all of the pertinent circumstances into account, constitute excessive compensation or otherwise reflect poorly on the corporate governance practices of the company. In addition, as the Trustees evaluate these matters, they will be mindful of evolving practices and legislation relevant to executive compensation and corporate governance. The funds Trustees also believe that shareholder proposals that are intended to increase transparency, particularly with respect to executive compensation, without establishing rigid restrictions upon a companys ability to attract and motivate talented executives, are generally beneficial to sound corporate governance without imposing undue burdens. The funds will generally support shareholder proposals calling for reasonable disclosure. III. VOTING SHARES OF NON-U.S. ISSUERS Many of the Putnam funds invest on a global basis, and, as a result, they may hold, and have an opportunity to vote, shares in non-U.S. issuers  i.e., issuers that are incorporated under the laws of foreign jurisdictions and whose shares are not listed on a U.S. securities exchange or the NASDAQ stock market. In many non-U.S. markets, shareholders who vote proxies of a non-U.S. issuer are not able to trade in that companys stock on or around the shareholder meeting date. This practice is known as share blocking. In countries where share blocking is practiced, the funds will vote proxies only with direction from Putnam Managements investment professionals. II-110 In addition, some non-U.S. markets require that a companys shares be re-registered out of the name of the local custodian or nominee into the name of the shareholder for the shareholder to be able to vote at the meeting. This practice is known as share re-registration. As a result, shareholders, including the funds, are not able to trade in that companys stock until the shares are re-registered back in the name of the local custodian or nominee following the meeting. In countries where share re-registration is practiced, the funds will generally not vote proxies. Protection for shareholders of non-U.S. issuers may vary significantly from jurisdiction to jurisdiction. Laws governing non-U.S. issuers may, in some cases, provide substantially less protection for shareholders than do U.S. laws. As a result, the guidelines applicable to U.S. issuers, which are premised on the existence of a sound corporate governance and disclosure framework, may not be appropriate under some circumstances for non-U.S. issuers. However, the funds will vote proxies of non-U.S. issuers in accordance with the guidelines applicable to U.S. issuers , except as follows: Uncontested Election of Directors Germany ► For companies subject to co-determination, the funds will vote on a case by- case basis for the election of nominees to the supervisory board. ► The funds will withhold votes for the election of a former member of the companys managerial board to chair of the supervisory board. Commentary : German corporate governance is characterized by a two-tier board systema managerial board composed of the companys executive officers, and a supervisory board. The supervisory board appoints the members of the managerial board. Shareholders elect members of the supervisory board, except that in the case of companies with more than 2,000 employees, company employees are allowed to elect half of the supervisory board members. This co-determination practice may increase the chances that the supervisory board of a large German company does not contain a majority of independent members. In this situation, under the Funds proxy voting guidelines applicable to U.S. issuers, the funds would vote against all nominees. However, in the case of companies subject to co-determination, the Funds will vote for supervisory board members on a case-by-case basis, so that the funds can support independent nominees. Consistent with the funds belief that the interests of shareholders are best protected by boards with strong, independent leadership, the funds will withhold votes for the election of former chairs of the managerial board to chair of the supervisory board. Japan ► For companies that have established a U.S.-style corporate governance structure, the funds will withhold votes from the entire board of directors if ● the board does not have a majority of outside directors , ● the board has not established nominating and compensation committees composed of a majority of outside directors , or ● the board has not established an audit committee composed of a majority of independent directors . ► The funds will withhold votes for the appointment of members of a companys board of statutory auditors if a majority of the members of the board of statutory auditors is not independent. II-111 Commentary : Board structure : Recent amendments to the Japanese Commercial Code give companies the option to adopt a U.S.-style corporate governance structure (i.e., a board of directors and audit, nominating, and compensation committees). The funds will vote for proposals to amend a companys articles of incorporation to adopt the U.S.-style corporate structure. Definition of outside director and independent director : Corporate governance principles in Japan focus on the distinction between outside directors and independent directors. Under these principles, an outside director is a director who is not and has never been a director, executive, or employee of the company or its parent company, subsidiaries or affiliates. An outside director is independent if that person can make decisions completely independent from the managers of the company, its parent, subsidiaries, or affiliates and does not have a material relationship with the company (i.e., major client, trading partner, or other business relationship; familial relationship with current director or executive; etc.). The guidelines have incorporated these definitions in applying the board independence standards above. Korea ► The funds will withhold votes from the entire board of directors if ● the board does not have a majority of outside directors, ● the board has not established a nominating committee composed of at least a majority of outside directors, or ● the board has not established an audit committee composed of at least three members and in which at least two-thirds of its members are outside directors. Commentary : For purposes of these guidelines, an outside director is a director that is independent from the management or controlling shareholders of the company, and holds no interests that might impair performing his or her duties impartially from the company, management or controlling shareholder. In determining whether a director is an outside director, the funds will also apply the standards included in Article 415-2(2) of the Korean Commercial Code (i.e., no employment relationship with the company for a period of two years before serving on the committee, no director or employment relationship with the companys largest shareholder, etc.) and may consider other business relationships that would affect the independence of an outside director. Russia ► The funds will vote on a case-by-case basis for the election of nominees to the board of directors. Commentary : In Russia, director elections are typically handled through a cumulative voting process. Cumulative voting allows shareholders to cast all of their votes for a single nominee for the board of directors, or to allocate their votes among nominees in any other way. In contrast, in regular voting, shareholders may not give more than one vote per share to any single nominee. Cumulative voting can help to strengthen the ability of minority shareholders to elect a director. In Russia, as in some other emerging markets, standards of corporate governance are usually behind those in developed markets. Rather than vote against the entire board of directors, as the funds generally would in the case of a company whose board fails to meet the funds standards for independence, the funds may, on a case by case basis, cast all of their votes for one or more independent director nominees. The funds believe that it is important to increase the number of independent directors on the boards of Russian companies to mitigate the risks associated with dominant shareholders. II-112 United Kingdom ► The funds will withhold votes from the entire board of directors if ● the board does not have at least a majority of independent non-executive directors, ● the board has not established a nomination committee composed of a majority of independent non-executive directors, or ● the board has not established compensation and audit committees composed of (1) at least three directors (in the case of smaller companies, two directors) and (2) solely independent non-executive directors. ► The funds will withhold votes from any nominee for director who is considered an independent director by the company and who has received compensation within the last three years from the company other than for service as a director, such as investment banking, consulting, legal, or financial advisory fees. ► The funds will vote for proposals to amend a companys articles of association to authorize boards to approve situations that might be interpreted to present potential conflicts of interest affecting a director. Commentary : Application of guidelines : Although the United Kingdoms Combined Code on Corporate Governance (Combined Code) has adopted the comply and explain approach to corporate governance, the funds Trustees believe that the guidelines discussed above with respect to board independence standards are integral to the protection of investors in U.K. companies. As a result, these guidelines will generally be applied in a prescriptive manner. Definition of independence : For the purposes of these guidelines, a non-executive director shall be considered independent if the director meets the independence standards in section A.3.1 of the Combined Code (i.e., no material business or employment relationships with the company, no remuneration from the company for non-board services, no close family ties with senior employees or directors of the company, etc.), except that the funds do not view service on the board for more than nine years as affecting a directors independence. Smaller companies : A smaller company is one that is below the FTSE 350 throughout the year immediately prior to the reporting year. Conflicts of interest : The Companies Act 2006 requires a director to avoid a situation in which he or she has, or can have, a direct or indirect interest that conflicts, or possibly may conflict, with the interests of the company. This broadly written requirement could be construed to prevent a director from becoming a trustee or director of another organization. Provided there are reasonable safeguards, such as the exclusion of the relevant director from deliberations, the funds believe that the board may approve this type of potential conflict of interest in its discretion. Corporate Governance ► The funds will vote for shareholder proposals calling for a majority of a companys directors to be independent of management. II-113 ► The funds will vote for shareholder proposals seeking to increase the independence of board nominating, audit, and compensation committees. ► The funds will vote for shareholder proposals that implement corporate governance standards similar to those established under U.S. federal law and the listing requirements of U.S. stock exchanges, and that do not otherwise violate the laws of the jurisdiction under which the company is incorporated. Compensation ► The funds will vote for proposals to approve annual directors fees, except that the funds will consider these proposals on a case-by-case basis in each case in which the funds proxy voting service has recommended a vote against such a proposal. ► The funds will vote for non-binding proposals to approve remuneration reports, except that the funds will vote against proposals to approve remuneration reports that indicate that awards under a long-term incentive plan are not linked to performance targets. Commentary : Since proposals relating to directors fees for non-U.S. issuers generally address relatively modest fees paid to non-executive directors, the funds generally support these proposals, provided that the fees are consistent with directors fees paid by the companys peers and do not otherwise appear unwarranted. Consistent with the approach taken for U.S. issuers, the funds generally favor compensation programs that relate executive compensation to a companys long-term performance and will support non-binding remuneration reports unless such a correlation is not made. Capitalization ► The funds will vote for proposals ● to issue additional common stock representing up to 20% of the companys outstanding common stock, where shareholders do not have preemptive rights, or ● to issue additional common stock representing up to 100% of the companys outstanding common stock, where shareholders do have preemptive rights. ► The funds will vote for proposals to authorize share repurchase programs that are recommended for approval by the funds proxy voting service; otherwise, the funds will vote against such proposals. Other Business Matters ► The funds will vote for proposals permitting companies to deliver reports and other materials electronically (e.g., via Web site posting). ► The funds will vote for proposals permitting companies to issue regulatory reports in English. ► The funds will vote against proposals to shorten shareholder meeting notice periods to fourteen days. Commentary : Under Directive 2007/36/EC of the European Parliament and the Council of the European Union, companies have the option to request shareholder approval to set the notice period for special meetings at 14 days provided that certain electronic voting and communication requirements are met. The funds believe that the 14 day notice period is too short to provide overseas shareholders with sufficient time to analyze proposals and to participate meaningfully at special meetings and, as a result, have determined to vote against such proposals. II-114 Germany ► The funds will vote in accordance with the recommendation of the companys board of directors on shareholder countermotions added to a companys meeting agenda, unless the countermotion is directly addressed by one of the funds other guidelines. Commentary : In Germany, shareholders are able to add both proposals and countermotions to a meeting agenda. Countermotions, which must correspond to a proposal on the agenda, generally call for shareholders to oppose the existing proposal, although they may also propose separate voting decisions. Countermotions may be proposed by any shareholder and they are typically added throughout the period between the publication of the meeting agenda and the meeting date. This guideline reflects the funds intention to focus on the original proposal, which is expected to be presented a reasonable period of time before the shareholder meeting so that the funds will have an appropriate opportunity to evaluate it. As adopted December 10, 2010 II-115 Proxy voting procedures of the Putnam funds The proxy voting procedures below explain the role of the funds Trustees, the proxy voting service and the Proxy Manager, as well as how the process will work when a proxy question needs to be handled on a case-by-case basis, or when there may be a conflict of interest. The role of the funds Trustees The Trustees of the Putnam funds exercise control of the voting of proxies through their Board Policy and Nominating Committee, which is composed entirely of independent Trustees. The Board Policy and Nominating Committee oversees the proxy voting process and participates, as needed, in the resolution of issues that need to be handled on a case-by-case basis. The Committee annually reviews and recommends, for Trustee approval, guidelines governing the funds proxy votes, including how the funds vote on specific proposals and which matters are to be considered on a case-by-case basis. The Trustees are assisted in this process by their independent administrative staff (Office of the Trustees), independent legal counsel, and an independent proxy voting service. The Trustees also receive assistance from Putnam Investment Management, LLC (Putnam Management), the funds investment advisor, on matters involving investment judgments. In all cases, the ultimate decision on voting proxies rests with the Trustees, acting as fiduciaries on behalf of the shareholders of the funds. The role of the proxy voting service The funds have engaged an independent proxy voting service to assist in the voting of proxies. The proxy voting service is responsible for coordinating with the funds custodians to ensure that all proxy materials received by the custodians relating to the funds portfolio securities are processed in a timely fashion. To the extent applicable, the proxy voting service votes all proxies in accordance with the proxy voting guidelines established by the Trustees. The proxy voting service will refer proxy questions to the Proxy Manager (described below) for instructions under circumstances where: (1) the application of the proxy voting guidelines is unclear; (2) a particular proxy question is not covered by the guidelines; or (3) the guidelines call for specific instructions on a case-by-case basis. The proxy voting service is also requested to call to the Proxy Managers attention specific proxy questions that, while governed by a guideline, appear to involve unusual or controversial issues. The funds also utilize research services relating to proxy questions provided by the proxy voting service and by other firms. The role of the Proxy Manager Each year, a member of the Office of the Trustees is appointed Proxy Manager to assist in the coordination and voting of the funds proxies. The Proxy Manager will deal directly with the proxy voting service and, in the case of proxy questions referred by the proxy voting service, will solicit voting recommendations and instructions from the Office of the Trustees, the Chair of the Board Policy and Nominating Committee, and Putnam Managements investment professionals, as appropriate. The Proxy Manager is responsible for ensuring that these questions and referrals are responded to in a timely fashion and for transmitting appropriate voting instructions to the proxy voting service. Voting procedures for referral items As discussed above, the proxy voting service will refer proxy questions to the Proxy Manager under certain circumstances. When the application of the proxy voting guidelines is unclear or a particular proxy question is not covered by the guidelines (and does not involve investment considerations), the Proxy Manager will assist in interpreting the guidelines and, as appropriate, consult with one or more senior staff members of the Office of the Trustees and the Chair of the Board Policy and Nominating Committee on how the funds shares will be voted. II-116 For proxy questions that require a case-by-case analysis pursuant to the guidelines or that are not covered by the guidelines but involve investment considerations, the Proxy Manager will refer such questions, through an electronic request form, to Putnam Managements investment professionals for a voting recommendation. Such referrals will be made in cooperation with the person or persons designated by Putnam Managements Legal and Compliance Department to assist in processing such referral items. In connection with each such referral item, the Legal and Compliance Department will conduct a conflicts of interest review, as described below under Conflicts of interest, and provide electronically a conflicts of interest report (the Conflicts Report) to the Proxy Manager describing the results of such review. After receiving a referral item from the Proxy Manager, Putnam Managements investment professionals will provide a recommendation electronically to the Proxy Manager and the person or persons designated by the Legal and Compliance Department to assist in processing referral items. Such recommendation will set forth (1) how the proxies should be voted; (2) the basis and rationale for such recommendation; and (3) any contacts the investment professionals have had with respect to the referral item with non-investment personnel of Putnam Management or with outside parties (except for routine communications from proxy solicitors). The Proxy Manager will then review the investment professionals recommendation and the Conflicts Report with one or more senior staff members of the Office of the Trustees in determining how to vote the funds proxies. The Proxy Manager will maintain a record of all proxy questions that have been referred to Putnam Managements investment professionals, the voting recommendation, and the Conflicts Report. In some situations, the Proxy Manager and/or one or more senior staff members of the Office of the Trustees may determine that a particular proxy question raises policy issues requiring consultation with the Chair of the Board Policy and Nominating Committee, who, in turn, may decide to bring the particular proxy question to the Committee or the full Board of Trustees for consideration. Conflicts of interest Occasions may arise where a person or organization involved in the proxy voting process may have a conflict of interest. A conflict of interest may exist, for example, if Putnam Management has a business relationship with (or is actively soliciting business from) either the company soliciting the proxy or a third party that has a material interest in the outcome of a proxy vote or that is actively lobbying for a particular outcome of a proxy vote. Any individual with knowledge of a personal conflict of interest (e.g., familial relationship with company management) relating to a particular referral item shall disclose that conflict to the Proxy Manager and the Legal and Compliance Department and otherwise remove himself or herself from the proxy voting process. The Legal and Compliance Department will review each item referred to Putnam Managements investment professionals to determine if a conflict of interest exists and will provide the Proxy Manager with a Conflicts Report for each referral item that (1) describes any conflict of interest; (2) discusses the procedures used to address such conflict of interest; and (3) discloses any contacts from parties outside Putnam Management (other than routine communications from proxy solicitors) with respect to the referral item not otherwise reported in an investment professionals recommendation. The Conflicts Report will also include written confirmation that any recommendation from an investment professional provided under circumstances where a conflict of interest exists was made solely on the investment merits and without regard to any other consideration. As adopted March 11, 2005 and revised June 12, 2009. II-117 Appendix B Financial statements (excerpted from the most recent annual report) II-118 Report of Independent Registered Public Accounting Firm To the Trustees and Shareholders of Putnam Asset Allocation Funds: In our opinion, the accompanying statements of assets and liabilities, including the portfolios, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of each of the funds (Growth Portfolio, Balanced Portfolio and Conservative Portfolio) constituting the Putnam Asset Allocation Funds (the Trust) at September 30, 2010, and the results of each of their operations, the changes in each of their net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the Trusts management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at September 30, 2010 by correspondence with the custodian and brokers, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts November 12, 2010 27 The funds portfolios 9/30/10 COMMON STOCKS* Growth 56.3% Balanced 44.6% Conservative 31.9% Shares Value Shares Value Shares Value Basic materials 4.1% 3.0% 2.2% Acciona SA (Spain) 3,183 $269,016 2,666 $225,321 1,524 $128,803 Agrium, Inc. (Canada) 4,251 319,332 3,160 237,377 2,616 196,512 Akzo Nobel NV (Netherlands) 2,774 171,239 2,028 125,189 1,658 102,348 Albemarle Corp. 43,775 2,049,108 33,121 1,550,394 18,859 882,790 AMCOL International Corp. 6,722 176,049 5,368 140,588 3,353 87,815 Ameron International Corp. 3,002 204,016 2,515 170,919 1,437 97,659 Andersons, Inc. (The) 23,179 878,484 15,989 605,983 8,225 311,728 Anglo Platinum Ltd. (South Africa)  6,170 584,796     Arafura Resources, Ltd. (Australia)  66,674 72,855 53,244 58,180 33,254 36,337 ArcelorMittal (France) 32,555 1,072,865 16,320 537,833 7,055 232,501 Austevoll Seafood ASA (Norway) 28,828 185,493 24,111 155,142 13,919 89,562 Avalon Rare Metals, Inc. (Canada)  16,701 57,203 13,337 45,681 8,329 28,528 BASF SE (Germany) 4,086 257,803 2,933 185,055 2,509 158,303 BBMG Corp. (China) 320,500 450,254 62,000 87,101 51,000 71,647 BHP Billiton, Ltd. (Australia) 60,308 2,269,147 30,088 1,132,090 13,974 525,785 Boise, Inc.  32,562 211,327 22,014 142,871 10,208 66,250 Broadwind Energy, Inc.  SG SB SC 31,554 59,006 25,160 47,049 16,334 30,545 Cameco Corp. (Canada) 3,544 98,275 2,813 78,004 1,749 48,500 Canada Lithium Corp. (Canada)  60,798 39,045 48,552 31,181 30,324 19,474 Carillion PLC (United Kingdom) 90,857 447,635 66,798 329,101 54,966 270,807 Century Aluminum Co.  9,003 118,570 5,877 77,400 2,811 37,021 China Green Holdings, Ltd. (China) 222,000 214,594 162,000 156,595 132,000 127,596 China National Building Material Co., Ltd. (China) 268,000 627,959     China National Materials Co., Ltd. (China) 1,491,000 1,241,403 170,000 141,542 138,000 114,898 China Rare Earth Holdings, Ltd. (China)  176,000 75,991 140,000 60,447 88,000 37,995 China Shanshui Cement Group, Ltd. (China) 1,330,000 815,946     Clearwater Paper Corp.  5,302 403,376 3,527 268,334 1,670 127,054 Coeur dAlene Mines Corp.  8,691 173,125 5,674 113,026 2,712 54,023 Compagnie de Saint-Gobain (France) 5,130 228,331 3,749 166,864 3,054 135,930 Cytec Industries, Inc. 26,700 1,505,346 20,000 1,127,600 11,200 631,456 Denison Mines Corp. (Canada)  21,000 34,329 18,300 29,915 9,700 15,857 Elementos, Ltd. (Australia)  3,980 847 3,178 676 1,984 422 Energy Resources of Australia, Ltd. (Australia) 3,992 51,342 3,388 43,573 1,936 24,899 Extract Resources, Ltd. (Australia)  5,847 34,546 4,693 27,728 2,917 17,235 Ferro Corp.  43,369 559,026 28,784 371,026 13,771 177,508 28 COMMON STOCKS* cont. Growth 56.3% Balanced 44.6% Conservative 31.9% Shares Value Shares Value Shares Value Basic materials cont. Fletcher Building, Ltd. (New Zealand) 81,170 $480,925 41,652 $246,784 17,251 $102,211 FMC Corp. 1,133 77,509 905 61,911 565 38,652 Freeport-McMoRan Copper & Gold, Inc. Class B 54,000 4,611,060 40,600 3,466,834 22,600 1,929,814 Fufeng Group, Ltd. (Hong Kong) 124,000 88,059 90,000 63,914 72,000 51,131 Hawkins, Inc. 4,015 142,211 2,714 96,130 1,292 45,763 Hecla Mining Co.  SG SB SC 24,182 152,830 15,786 99,768 7,547 47,697 HeidelbergCement AG (Germany) 5,717 275,669 3,745 180,581 3,264 157,387 Hitachi Chemical Co., Ltd. (Japan) 49,100 917,350 24,500 457,741 10,600 198,043 Hochtief AG (Germany) 4,245 367,806 3,108 269,291 2,503 216,871 Horsehead Holding Corp.  36,267 357,955 24,423 241,055 11,264 111,176 HQ Sustainable Maritime Industries, Inc.  8,221 24,745 6,876 20,697 3,969 11,947 Impregilo SpA (Italy)  77,887 232,138 65,248 194,468 37,281 111,114 Innophos Holdings, Inc. 10,366 343,115 6,693 221,538 3,213 106,350 Insituform Technologies, Inc.  9,515 230,073 7,971 192,739 4,555 110,140 International Flavors & Fragrances, Inc. 34,200 1,659,384 25,700 1,246,964 14,300 693,836 JFE Holdings, Inc. (Japan) 15,700 480,658 8,000 244,921 3,300 101,030 KapStone Paper and Packaging Corp.  29,118 353,493 19,272 233,962 9,137 110,923 Koninklijke DSM NV (Netherlands) 19,373 993,079 9,892 507,074 4,410 226,061 Koppers Holdings, Inc. 18,245 490,243 12,087 324,778 5,763 154,852 Lanxess AG (Germany) 9,429 516,909 6,958 381,446 5,689 311,878 Layne Christensen Co.  11,402 295,198 9,552 247,301 5,458 141,308 Lithium Corp.  24,392 6,220 19,478 4,967 12,165 3,102 Lubrizol Corp. (The) 22,600 2,394,922 17,000 1,801,490 9,500 1,006,715 Lynas Corp., Ltd. (Australia)  91,710 121,053 70,440 92,978 45,837 60,503 LyondellBasell Industries NV Class A (Netherlands)  6,595 157,621 6,595 157,621 4,946 118,209 LyondellBasell Industries NV Class B (Netherlands)  2,516 60,007 2,516 60,007 2,012 47,986 MeadWestvaco Corp. 71,565 1,744,755 53,777 1,311,083 29,911 729,230 Mechel ADR (Russia) 20,539 511,421     Minerals Technologies, Inc. 11,900 701,148 7,909 465,998 3,769 222,069 Mitsui Chemicals, Inc. (Japan) 785,000 2,118,060 392,000 1,057,681 181,000 488,368 Mitsui Mining & Smelting Co., Ltd. (Japan) 345,000 988,788 170,000 487,229 77,000 220,686 Molycorp, Inc.  2,608 73,780 2,068 58,504 1,357 38,390 Neenah Paper, Inc. 6,729 102,281 4,545 69,084 2,179 33,121 Neo Material Technologies, Inc. (Canada)  7,600 36,384 6,100 29,203 4,000 19,150 NewMarket Corp. 1,699 193,142 1,149 130,618 540 61,387 Nitto Denko Corp. (Japan) 12,400 485,502 7,500 293,650 4,900 191,852 Northwest Pipe Co.  3,859 67,533 3,233 56,578 1,847 32,323 29 COMMON STOCKS* cont. Growth 56.3% Balanced 44.6% Conservative 31.9% Shares Value Shares Value Shares Value Basic materials cont. OM Group, Inc.  15,161 $456,649 10,048 $302,646 4,838 $145,721 OneSteel, Ltd. (Australia) 326,082 923,891 160,379 454,403 70,143 198,737 Orocobre, Ltd. (Australia)  16,083 31,882 12,843 25,459 8,021 15,900 Paladin Energy, Ltd. (Australia)  24,074 83,574 20,390 70,785 11,650 40,443 Pescanova SA (Spain) 4,882 156,160 4,083 130,603 2,356 75,361 PPG Industries, Inc. 41,800 3,043,040 31,400 2,285,920 17,500 1,274,000 Quaker Chemical Corp. 3,930 127,961 2,655 86,447 1,242 40,440 Quest Uranium Corp. (Canada)  12,397 53,800 9,900 42,964 6,183 26,833 Rare Element Resources, Ltd. (Canada)  8,661 74,163 6,916 59,220 4,319 36,983 Rayonier, Inc. R 60,300 3,022,236 45,300 2,270,436 25,200 1,263,024 Reliance Steel & Aluminum Co. 5,682 235,973 3,706 153,910 1,832 76,083 Rio Tinto PLC (United Kingdom) 55,021 3,217,484 29,021 1,697,072 15,486 905,581 Rio Tinto, Ltd. (Australia) 72,498 5,382,004 42,174 3,130,854 25,647 1,903,946 Rock-Tenn Co. Class A 8,191 407,994 5,515 274,702 2,585 128,759 Rockwood Holdings, Inc.  2,389 75,182 1,908 60,045 1,191 37,481 Sigma-Aldrich Corp. 1,273 76,864 1,016 61,346 635 38,341 Sociedad Quimica y Minera de Chile SA ADR (Chile) 1,647 79,451 1,315 63,436 821 39,605 Stepan Co. 2,778 164,208 1,873 110,713 882 52,135 STR Holdings, Inc.  SG SB SC 3,484 75,045 2,796 60,226 1,738 37,437 Syngenta AG (Switzerland) 3,330 828,471 2,430 604,560 1,995 496,336 Tantalus Rare Earths AG (Germany)  314 11,554 250 9,199 156 5,740 Teck Resources, Ltd. Class B (Canada) 23,500 967,714 17,200 708,285 14,000 576,511 Thompson Creek Metals Co., Inc. (Canada)  13,237 142,695 8,649 93,236 4,177 45,028 TSRC Corp. (Taiwan) 508,000 783,752 57,000 87,941 46,000 70,970 UEX Corp. (Canada)  29,500 28,992 25,700 25,257 13,700 13,464 Umicore NV/SA (Belgium) 11,407 493,399 5,597 242,093 2,559 110,687 Uranium One, Inc. (Canada)  21,390 72,223 18,070 61,013 10,325 34,862 USEC, Inc.  10,560 54,806 8,709 45,200 4,977 25,831 Vale SA ADR (Preference) (Brazil) 84,685 2,350,009 12,900 357,975 10,400 288,600 Vale SA ADR (Brazil) 58,857 1,840,458     Vallourec SA (France) 6,391 635,255 4,681 465,284 3,748 372,545 Vedanta Resources PLC (United Kingdom) 12,334 419,653 9,026 307,101 7,457 253,717 voestalpine AG (Austria) 45,729 1,685,417 22,862 842,616 10,262 378,223 W.R. Grace & Co.  41,365 1,155,738 27,232 760,862 12,924 361,097 Western Lithium Canada Corp. (Canada)  22,107 24,092 17,654 19,240 11,026 12,016 Xstrata PLC (United Kingdom) 50,073 958,471 36,457 697,841 30,251 579,049 Capital goods 3.8% 3.0% 2.2% Abengoa SA (Spain) 5,029 127,455 3,991 101,148 2,656 67,314 ACCO Brands Corp.  25,972 149,339 16,977 97,618 8,205 47,179 30 COMMON STOCKS* cont. Growth 56.3% Balanced 44.6% Conservative 31.9% Shares Value Shares Value Shares Value Capital goods cont. Aecom Technology Corp.  12,577 $305,118 10,536 $255,603 6,020 $146,045 Aisin Seiki Co., Ltd. (Japan) 45,300 1,414,572 24,700 771,301 14,400 449,665 Alamo Group, Inc. 6,998 156,265 4,568 102,003 2,185 48,791 Alstom SA (France) 5,203 265,575 3,808 194,371 3,044 155,374 Altra Holdings, Inc.  20,857 307,224 13,906 204,835 6,538 96,305 Amada Co., Ltd. (Japan) 26,000 178,343 19,000 130,327 15,000 102,890 Applied Industrial Technologies, Inc. 17,461 534,307 11,557 353,644 5,535 169,371 ArvinMeritor, Inc.  37,640 584,926 24,753 384,662 11,856 184,242 AZZ, Inc. 5,518 236,391 3,793 162,492 1,706 73,085 Bharat Heavy Electricals, Ltd. (India) 10,916 602,099     BHI Co., Ltd. (South Korea) 17,701 412,933     Bio-Treat Technology, Ltd. (China)  678,000 41,242 536,000 32,605 308,000 18,736 Bucyrus International, Inc. Class A 644 44,661 539 37,380 335 23,232 Calgon Carbon Corp.  7,444 107,938 6,236 90,422 3,563 51,664 Canon, Inc. (Japan) 58,250 2,720,755 32,800 1,532,030 19,400 906,140 Capstone Turbine Corp.  137,215 105,944 121,400 93,733 69,725 53,835 China High Speed Transmission Equipment Group Co., Ltd. (China) 243,000 527,413 61,000 132,396 40,000 86,817 China Ming Yang Wind Power Group, Ltd. ADS (China)  20,987 293,818 3,929 55,006 3,263 45,682 CLARCOR, Inc. 3,731 144,129 3,126 120,757 1,786 68,993 Conergy AG (Germany)  SG SB SC 50,305 41,034 41,534 33,879 23,731 19,357 Daelim Industrial Co., Ltd. (South Korea) 14,815 1,096,589     Darling International, Inc.  10,884 92,732 8,680 73,954 5,635 48,010 Doosan Heavy Industries and Construction Co., Ltd. (South Korea) 18,527 1,379,471 4,865 362,235 2,780 206,991 Dover Corp. 70,437 3,677,516 52,958 2,764,937 29,476 1,538,942 DXP Enterprises, Inc.  10,301 195,513 6,956 132,025 3,191 60,565 Ebara Corp. (Japan)  89,000 394,891 75,000 332,774 43,000 190,790 EMCOR Group, Inc.  24,637 605,824 16,326 401,456 7,774 191,163 Emerson Electric Co. 91,025 4,793,377 68,349 3,599,258 38,117 2,007,241 Energy Conversion Devices, Inc.  7,236 36,325 5,726 28,745 3,559 17,866 Energy Recovery, Inc.  SB SC 19,294 69,265 16,163 58,025 9,235 33,154 EnergySolutions, Inc. 9,878 49,686 8,106 40,773 4,631 23,294 EnPro Industries, Inc.  5,393 168,693 3,531 110,450 1,672 52,300 European Aeronautic Defense and Space Co. (France)  9,336 232,983 6,818 170,145 5,623 140,324 Exide Technologies  22,929 109,830 19,530 93,549 11,159 53,452 Franklin Electric Co., Inc. 4,006 132,839 3,356 111,285 1,918 63,601 Fuel Systems Solutions, Inc.  SG SB SC 8,342 326,256 5,870 229,576 3,065 119,872 31 COMMON STOCKS* cont. Growth 56.3% Balanced 44.6% Conservative 31.9% Shares Value Shares Value Shares Value Capital goods cont. Fuel Tech, Inc.  SG SB SC 16,364 $102,602 13,546 $84,933 7,740 $48,530 Fuji Electric Holdings Co., Ltd. (Japan) 357,000 937,558 177,000 464,840 77,000 202,218 Fushi Copperweld, Inc. (China)  11,708 101,743 7,920 68,825 3,673 31,918 Gamesa Corp Tecnologica SA (Spain)  24,753 173,380 19,768 138,463 12,826 89,838 General Dynamics Corp. 3,315 208,215 2,647 166,258 1,653 103,825 GLV, Inc. Class A (Canada)  11,339 84,626 9,499 70,894 5,428 40,511 Gorman-Rupp Co. (The) 6,477 178,506 5,426 149,541 3,100 85,436 GrafTech International, Ltd.  10,135 158,410 6,839 106,894 3,188 49,828 Graham Packaging Co., Inc.  22,644 267,652 15,044 177,820 7,039 83,201 GUD Holdings, Ltd. (Australia) 10,411 97,453 8,723 81,652 4,984 46,653 Harbin Electric, Inc. (China)  SG SB SC 7,946 142,154 5,367 96,016 2,465 44,099 Hyflux, Ltd. (Singapore) 55,000 130,061 46,000 108,778 26,000 61,483 Hyundai Mobis (South Korea) 3,438 774,888     Insteel Industries, Inc. 11,028 99,031 7,443 66,838 3,567 32,032 International Mining Machinery Holdings, Ltd. (China)  111,500 105,337     ITT Corp. 4,955 232,043 4,151 194,391 2,372 111,081 JinkoSolar Holding Co., Ltd. ADR (China)  SG SB SC 2,680 84,715 2,136 67,519 1,386 43,811 Joy Global, Inc. 1,239 87,126 1,012 71,164 579 40,715 Koito Manufacturing Co., Ltd. (Japan) 11,000 168,845 8,000 122,797 6,000 92,097 Kurita Water Industries, Ltd. (Japan) 6,300 175,046 5,300 147,261 3,000 83,355 L-3 Communications Holdings, Inc. 47,750 3,450,893 35,987 2,600,780 20,129 1,454,723 Legrand SA (France) 21,622 731,733 11,040 373,617 4,625 156,520 Lindsay Corp. SG SB SC 3,606 156,212 3,021 130,870 1,726 74,770 LMI Aerospace, Inc.  9,626 153,246 6,261 99,675 3,060 48,715 Lockheed Martin Corp. 54,044 3,852,256 40,743 2,904,161 22,795 1,624,828 Lonking Holdings, Ltd. (China) 1,050,000 1,060,982 315,000 318,295 260,000 262,719 LS Corp. (South Korea) 1,753 179,874 1,309 134,315 1,079 110,715 MAN AG (Germany) 2,615 285,217 1,910 208,323 1,571 171,348 Met-Pro Corp. 3,835 38,695 3,457 34,881 1,847 18,636 Mitsubishi Electric Corp. (Japan) 393,000 3,383,787 220,000 1,894,232 128,000 1,102,099 MTU Aero Engines Holding AG (Germany) 2,481 141,883 1,817 103,910 1,455 83,208 Mueller Water Products, Inc. Class A 32,733 98,854 27,421 82,811 15,668 47,317 NACCO Industries, Inc. Class A 1,255 109,674 848 74,107 396 34,606 Nalco Holding Co. 72,013 1,815,448 55,026 1,387,205 30,772 775,762 NHK Spring Co., Ltd. (Japan) 60,000 497,182 30,000 248,591 13,000 107,723 Orascom Construction Industries (Egypt) 8,512 374,316 6,346 279,066 4,841 212,883 32 COMMON STOCKS* cont. Growth 56.3% Balanced 44.6% Conservative 31.9% Shares Value Shares Value Shares Value Capital goods cont. Organo Corp. (Japan) 9,000 $57,417 8,000 $51,037 4,000 $25,519 Parker Hannifin Corp. 53,700 3,762,222 40,400 2,830,424 22,500 1,576,350 Pentair, Inc. 10,207 343,261 8,551 287,570 4,886 164,316 Phoenix Solar AG (Germany) 1,485 53,233 1,176 42,156 783 28,068 Polypore International, Inc.  3,797 114,518 2,565 77,360 1,221 36,825 Powell Industries, Inc.  5,029 156,502 3,392 105,559 1,605 49,948 Prysmian SpA (Italy) 9,881 180,608 7,308 133,578 6,155 112,503 Quantum Fuel Systems Technologies Worldwide, Inc.  SG SB SC 81,016 40,508 65,031 32,516 40,424 20,212 Raser Technologies, Inc.  SG SB SC 77,542 18,308 64,104 15,135 39,848 9,408 Raytheon Co. 83,745 3,827,984 63,057 2,882,335 35,353 1,615,986 Regal-Beloit Corp. 34,200 2,007,198 25,700 1,508,333 14,300 839,267 Roper Industries, Inc. 5,722 372,960 4,793 312,408 2,739 178,528 Samsung Heavy Industries Co., Ltd. (South Korea) 23,470 620,584     Satcon Technology Corp.  18,600 69,936 14,800 55,648 9,700 36,472 SembCorp Industries, Ltd. (Singapore) 223,000 739,292 113,000 374,619 49,000 162,445 Shaw Group, Inc.  67,300 2,258,588 50,500 1,694,780 28,200 946,392 SMA Solar Technology AG (Germany) 709 78,365 569 62,891 353 39,017 Smith (A.O.) Corp. 10,009 579,421 6,672 386,242 3,104 179,691 Smiths Group PLC (United Kingdom) 8,917 170,825 6,510 124,713 5,498 105,326 Solaria Energia y Medio Ambiente SA (Spain)  11,927 25,380 10,629 22,618 5,566 11,844 Solon AG Fuer Solartechnik (Germany)  SG SB 2,149 8,929 1,865 7,749 989 4,109 Sound Global, Ltd. (China)  64,000 41,851 59,000 38,581 34,000 22,233 Spirax-Sarco Engineering PLC (United Kingdom) 13,405 379,199 11,230 317,673 6,417 181,523 Standex International Corp. 5,745 138,972 3,879 93,833 1,791 43,324 Sunpower Corp. Class A  SG SB SC 4,972 71,597 3,989 57,442 2,480 35,712 Tanfield Group PLC (United Kingdom)  38,813 7,625 33,679 6,616 17,953 3,527 Tenneco, Inc.  5,508 159,567 4,358 126,251 2,900 84,013 Tetra Tech, Inc.  25,840 541,865 20,100 421,497 10,823 226,958 Thomas & Betts Corp.  10,918 447,856 8,157 334,600 4,402 180,570 Timken Co. 6,114 234,533 3,941 151,177 1,900 72,884 Toyoda Gosei Co., Ltd. (Japan) 6,400 141,216 5,000 110,325 4,100 90,466 TriMas Corp.  24,979 370,938 16,536 245,560 7,914 117,523 Trony Solar Holdings Co., Ltd. (China) 100,000 57,998     33 COMMON STOCKS* cont. Growth 56.3% Balanced 44.6% Conservative 31.9% Shares Value Shares Value Shares Value Capital goods cont. United Technologies Corp. 10,746 $765,438 8,122 $578,530 4,516 $321,675 United Tractors Tbk PT (Indonesia) 248,000 568,246     Valmont Industries, Inc. 3,584 259,482 3,002 217,345 1,716 124,238 Vestas Wind Systems A/S (Denmark)  2,436 91,848 1,975 74,466 1,282 48,337 Vinci SA (France) 5,976 299,733 4,252 213,264 3,586 179,860 Weichai Power Co., Ltd. (China) 13,000 137,391 10,000 105,686 8,000 84,549 Westport Innovations, Inc. (Canada)  5,257 92,229 4,219 74,018 2,623 46,018 Yingli Green Energy Holding Co., Ltd. ADR (China)  SG SB SC 6,536 90,458 5,448 75,400 3,113 43,084 Communication services 2.5% 1.9% 1.4% ADTRAN, Inc. 14,535 513,086 9,738 343,751 4,632 163,510 America Movil SAB de CV ADR Ser. L (Mexico) 10,467 558,205     American Tower Corp. Class A  83,800 4,295,588 62,900 3,224,254 35,100 1,799,226 Applied Signal Technology, Inc. 4,601 114,473 3,626 90,215 2,264 56,328 Aruba Networks, Inc.  22,888 488,430 15,261 325,670 7,166 152,922 AT&T, Inc. 171,406 4,902,212 128,740 3,681,964 71,791 2,053,223 Atlantic Tele-Network, Inc. 8,522 419,623 5,664 278,895 2,649 130,437 BCE, Inc. (Canada) 13,482 439,211 10,039 327,047 8,413 274,075 BT Group PLC (United Kingdom) 1,032,181 2,270,974 514,955 1,132,989 244,434 537,796 China Mobile, Ltd. (China) 165,000 1,689,587 14,500 148,479 12,500 127,999 DIRECTV Class A  109,681 4,566,020 82,320 3,426,982 47,350 1,971,181 Earthlink, Inc. 16,387 148,958 10,692 97,190 5,113 46,477 France Telecom SA (France) 74,148 1,603,094 37,070 801,461 16,700 361,057 HSN, Inc.  7,586 226,821 5,124 153,208 2,428 72,597 IAC/InterActiveCorp.  108,000 2,837,160 81,100 2,130,497 45,200 1,187,404 Iridium Communications, Inc.  42,428 362,335 28,650 244,671 13,158 112,369 j2 Global Communications, Inc.  10,123 240,826 6,834 162,581 3,159 75,153 Kabel Deutschland Holding AG (Germany)  16,698 662,808 12,328 489,346 10,186 404,322 Koninklijke (Royal) KPN NV (Netherlands) 12,619 195,281 9,244 143,052 7,414 114,733 Loral Space & Communications, Inc.  5,205 271,701 3,513 183,379 1,615 84,303 Mediacom Communications Corp. Class A  59,371 392,442 39,514 261,188 18,703 123,627 Mobile Telesystems ADR (Russia) 59,635 1,266,051     NeuStar, Inc. Class A  13,539 336,580 8,996 223,641 4,217 104,835 NII Holdings, Inc.  94,464 3,882,470 70,899 2,913,949 39,580 1,626,738 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 98,000 4,283,607 54,700 2,390,952 31,800 1,389,987 34 COMMON STOCKS* cont. Growth 56.3% Balanced 44.6% Conservative 31.9% Shares Value Shares Value Shares Value Communication services cont. PT Telekomunikasi Indonesia Tbk (Indonesia) 1,148,500 $1,183,888  $  $ Tele2 AB Class B (Sweden) 45,126 946,830 26,489 555,790 15,534 325,933 Telenet Group Holding NV (Belgium)  8,092 271,643 6,109 205,075 4,735 158,951 USA Mobility, Inc. 15,012 240,642 9,798 157,062 4,734 75,886 Verizon Communications, Inc. 54,755 1,784,465 41,152 1,341,144 22,898 746,246 Vivo Participacoes SA ADR (Brazil) 17,958 487,919     Vodafone Group PLC (United Kingdom) 178,358 440,349 130,031 321,034 111,370 274,962 Vonage Holdings Corp.  42,047 107,220 28,420 72,471 13,532 34,507 Conglomerates 1.1% 1.0% 0.7% 3M Co. 7,046 610,959 5,296 459,216 2,951 255,881 Danaher Corp. 8,420 341,936 7,054 286,463 4,032 163,740 General Electric Co. 307,413 4,995,461 230,882 3,751,833 128,615 2,089,994 Honeywell International, Inc. 102,900 4,521,426 77,300 3,396,562 43,100 1,893,814 Marubeni Corp. (Japan) 138,000 781,101 70,000 396,211 29,000 164,144 Mitsui & Co., Ltd. (Japan) 261,500 3,894,748 145,900 2,173,016 84,900 1,264,490 Siemens AG (Germany) 3,121 329,635 2,286 241,444 1,833 193,599 Silex Systems, Ltd. (Australia)  10,532 51,533 9,215 45,089 5,265 25,762 SPX Corp. 37,931 2,400,274 28,539 1,805,948 15,846 1,002,735 Vivendi SA (France) 6,147 168,116 4,607 125,998 3,880 106,115 Consumer cyclicals 7.2% 5.6% 4.0% Advance Auto Parts, Inc. 34,400 2,018,592 25,800 1,513,944 14,400 844,992 Aeropostale, Inc.  16,384 380,928 10,834 251,891 5,242 121,877 Alliance Data Systems Corp.  SG SB SC 3,878 253,078 2,477 161,649 1,215 79,291 Amazon.com, Inc.  3,044 478,091 2,550 400,503 1,457 228,836 American Media Operations, Inc. 144A F  2,148  2,679  1,397  AnnTaylor Stores Corp.  20,396 412,815 13,615 275,568 6,455 130,649 Asahi Glass Co., Ltd. (Japan) 300,000 3,061,518 150,000 1,530,759 69,000 704,149 Bally Technologies, Inc.  9,199 321,505 6,212 217,109 2,964 103,592 Bayerische Motoren Werke (BMW) AG (Germany) 5,090 357,149 3,719 260,950 3,063 214,921 Best Buy Co., Inc. 89,200 3,642,036 67,000 2,735,610 37,300 1,522,959 Big Lots, Inc.  13,997 465,400 9,335 310,389 4,387 145,868 Bunzl PLC (United Kingdom) 46,930 559,784 23,892 284,985 9,895 118,028 Burberry Group PLC (United Kingdom) 106,496 1,740,583 53,378 872,416 23,075 377,141 Cash America International, Inc. 4,995 174,825 3,374 118,090 1,547 54,145 Childrens Place Retail Stores, Inc. (The)  3,524 171,865 2,350 114,610 1,104 53,842 Christian Dior SA (France) 5,798 758,292 4,240 554,529 3,495 457,094 35 COMMON STOCKS* cont. Growth 56.3% Balanced 44.6% Conservative 31.9% Shares Value Shares Value Shares Value Consumer cyclicals cont. Cinemark Holdings, Inc. 8,933 $143,821 6,037 $97,196 2,895 $46,610 Coach, Inc. 76,582 3,289,963 57,462 2,468,568 32,082 1,378,172 Compass Group PLC (United Kingdom) 93,928 783,085 57,093 475,989 36,885 307,513 Daito Trust Construction Co., Ltd. (Japan) 7,900 472,731 4,000 239,357 1,700 101,727 Dana Holding Corp.  4,951 60,996 5,392 66,429 2,641 32,537 Deckers Outdoor Corp.  6,735 336,481 4,476 223,621 2,130 106,415 Deluxe Corp. 17,914 342,695 12,200 233,386 5,265 100,719 DG FastChannel, Inc.  8,283 180,155 5,598 121,757 2,663 57,920 Dongfeng Motor Group Co., Ltd. (China) 742,000 1,518,648 182,000 372,499 150,000 307,004 Dress Barn, Inc.  10,973 260,609 7,191 170,786 3,408 80,940 DSW, Inc. Class A  SG SB 16,253 466,461 10,784 309,501 5,089 146,054 Dun & Bradstreet Corp. (The) 34,500 2,557,830 25,900 1,920,226 14,400 1,067,616 EchoStar Corp. Class A  40,587 774,400 27,285 520,598 12,507 238,634 Edenred (France)  14,969 296,680 10,929 216,609 9,229 182,916 Electrolux AB Class B (Sweden) 42,665 1,050,192 21,100 519,373 9,148 225,177 Emergency Medical Services Corp. Class A  4,603 245,110 3,188 169,761 1,425 75,881 Expedia, Inc. 80,100 2,259,621 60,200 1,698,242 33,500 945,035 EZCORP, Inc. Class A  22,177 444,427 14,687 294,327 7,088 142,044 Fiat SpA (Italy) 54,423 840,348 40,000 617,642 33,185 512,411 Foot Locker, Inc. 102,200 1,484,966 76,800 1,115,904 42,800 621,884 Ford Otomotiv Sanayi AS (Turkey) 97,470 835,005     GameStop Corp. Class A  SG SB SC 78,700 1,551,177 59,100 1,164,861 32,900 648,459 Geberit International AG (Switzerland) 3,574 637,206 2,994 533,799 1,711 305,053 Genesco, Inc.  9,384 280,394 6,230 186,152 3,030 90,536 Ghabbour Auto (Egypt) 24,580 189,110 17,935 137,986 14,512 111,650 GOME Electrical Appliances Holdings, Ltd. (China)  356,000 107,366 260,000 78,414 214,000 64,540 Great Lakes Dredge & Dock Co. 37,052 215,272 24,990 145,192 11,966 69,522 Grupo Comercial Chedraui SA de CV (Mexico)  219,518 631,991 13,046 37,559 10,501 30,232 Gymboree Corp. (The)  5,675 235,740 3,909 162,380 1,761 73,152 Helen of Troy, Ltd. (Bermuda)  11,182 282,793 7,243 183,175 3,552 89,830 HMS Holdings Corp.  6,641 391,421 5,528 325,820 3,265 192,439 Hyundai Department Store Co., Ltd. (South Korea) 9,016 1,091,171     Imperial Holdings, Ltd. (South Africa) 66,152 1,076,132     Industria de Diseno Textil (Inditex) SA (Spain) 12,495 993,143 6,263 497,803 2,707 215,161 36 COMMON STOCKS* cont. Growth 56.3% Balanced 44.6% Conservative 31.9% Shares Value Shares Value Shares Value Consumer cyclicals cont. Interpublic Group of Companies, Inc. (The)  205,400 $2,060,162 154,300 $1,547,629 86,000 $862,580 JB Hi-Fi, Ltd. (Australia) 11,577 231,288 8,426 168,336 7,119 142,225 JD Group, Ltd. (South Africa) 129,515 886,585     JHSF Participacoes SA (Brazil) 422,164 773,766     Jo-Ann Stores, Inc.  6,114 272,379 4,136 184,259 1,917 85,402 Jos. A. Bank Clothiers, Inc.  5,460 232,651 3,550 151,266 1,737 74,014 Kangwon Land, Inc. (South Korea) 37,470 814,958     Kenneth Cole Productions, Inc. Class A  9,221 153,714 6,193 103,237 2,923 48,726 Kia Motors Corp. (South Korea) 34,680 1,119,249 5,360 172,987 4,400 142,004 Kirklands, Inc.  8,525 118,157 5,765 79,903 2,673 37,048 Kloeckner & Co., AG (Germany)  8,344 187,854 6,424 144,628 5,411 121,821 Knology, Inc.  11,599 155,775 7,845 105,358 3,640 48,885 La-Z-Boy, Inc.  29,846 251,900 19,491 164,504 9,608 81,092 Landauer, Inc. 1,500 93,945 1,300 81,419 800 50,104 LG Corp. (South Korea) 2,499 180,809 1,821 131,754 1,560 112,870 Limited Brands, Inc. 89,500 2,396,810 67,200 1,799,616 37,500 1,004,250 M6-Metropole Television (France) 17,655 415,420 8,650 203,533 3,780 88,943 Magnit OJSC GDR (Russia) 4,050 102,060 2,950 74,340 2,400 60,480 Mahindra & Mahindra, Ltd. (India) 32,109 494,122     Maidenform Brands, Inc.  13,111 378,252 8,506 245,398 4,052 116,900 Mediaset SpA (Italy) 434,147 3,079,431 236,392 1,676,743 131,685 934,050 Moodys Corp. 91,338 2,281,623 68,579 1,713,103 38,254 955,585 Myer Holdings, Ltd. (Australia) 21,888 79,583 15,951 57,997 13,673 49,714 National CineMedia, Inc. 7,487 134,017 5,060 90,574 2,409 43,121 News Corp. Class A 293,700 3,835,722 220,600 2,881,036 122,900 1,605,074 Next PLC (United Kingdom) 99,875 3,478,202 49,828 1,735,287 23,022 801,754 NGK Spark Plug Co., Ltd. (Japan) 38,000 509,006 19,000 254,503 9,000 120,554 Nissan Motor Co., Ltd. (Japan)  118,700 1,037,682 86,100 752,691 71,900 628,554 Nortek, Inc.  6,624 264,960 6,622 264,880 4,907 196,280 Nu Skin Enterprises, Inc. Class A 6,487 186,826 4,377 126,058 2,020 58,176 OfficeMax, Inc.  29,976 392,386 19,866 260,046 9,559 125,127 Omnicom Group, Inc. 80,500 3,178,140 60,500 2,388,540 33,700 1,330,476 OPAP SA (Greece) 48,287 764,044 24,655 390,116 10,296 162,913 Orbitz Worldwide, Inc.  30,556 192,503 20,685 130,316 9,637 60,713 PCD Stores, Ltd. (China)  1,472,500 464,969 516,000 162,937 458,000 144,622 Perry Ellis International, Inc.  8,041 175,696 5,423 118,493 2,563 56,002 Persimmon PLC (United Kingdom)  91,824 576,358 66,914 420,004 56,160 352,503 Peugeot SA (France)  76,243 2,565,142 38,038 1,279,762 17,954 604,050 Phillips-Van Heusen Corp. 3,913 235,406 2,559 153,949 1,237 74,418 Porsche Automobil Holding SE (Preference) (Germany) 4,765 236,102 3,034 150,332 2,718 134,675 37 COMMON STOCKS* cont. Growth 56.3% Balanced 44.6% Conservative 31.9% Shares Value Shares Value Shares Value Consumer cyclicals cont. PPR SA (France) 4,326 $700,730 3,252 $526,762 2,551 $413,213 R. R. Donnelley & Sons Co. 147,100 2,494,816 110,500 1,874,080 61,600 1,044,736 RadioShack Corp. 6,581 140,373 4,263 90,930 2,085 44,473 Randstad Holding NV (Netherlands)  4,357 198,056 2,197 99,869 881 40,048 Reed Elsevier PLC (United Kingdom) 40,207 339,948 30,138 254,815 23,231 196,417 Ross Stores, Inc. 41,500 2,266,730 31,100 1,698,682 17,400 950,388 Scholastic Corp. 10,347 287,854 6,754 187,896 3,230 89,859 Sears Holdings Corp.  SG SB SC 23,000 1,659,220 17,300 1,248,022 9,600 692,544 SECOM Co., Ltd. (Japan) 3,700 167,274 2,700 122,065 2,200 99,460 Select Comfort Corp.  33,178 224,947 22,425 152,042 10,668 72,329 Sinclair Broadcast Group, Inc. Class A  22,926 160,941 15,499 108,803 7,296 51,218 Sinotruk Hong Kong, Ltd. (China) 924,000 942,000     Sonic Automotive, Inc.  SG SB SC 38,402 377,492 24,977 245,524 12,248 120,398 Sony Corp. (Japan) 3,700 114,519 2,700 83,568 2,200 68,092 Sothebys Holdings, Inc. Class A 3,777 139,069 2,557 94,149 1,191 43,853 Stage Stores, Inc. 16,070 208,910 10,483 136,279 5,056 65,728 Standard Pacific Corp.  36,125 143,416 23,610 93,732 11,428 45,369 Stantec, Inc. (Canada)  9,322 247,359 7,809 207,212 4,462 118,399 Steven Madden, Ltd.  14,639 601,077 9,648 396,147 4,519 185,550 Swire Pacific, Ltd. (Hong Kong) 164,000 2,259,562 82,000 1,129,781 37,000 509,779 Talbots, Inc. (The)  38,571 505,280 25,613 335,530 12,430 162,833 Tempur-Pedic International, Inc.  4,232 131,192 2,860 88,660 1,337 41,447 Tesla Motors, Inc.  SG SB SC 4,454 90,238 3,551 71,943 2,302 46,639 Time Warner, Inc. 127,467 3,906,864 95,749 2,934,707 53,355 1,635,331 TJX Cos., Inc. (The) 75,900 3,387,417 57,000 2,543,910 31,800 1,419,234 Tofas Turk Otomobil Fabrikasi AS (Turkey) 170,871 885,373     Toro Co. (The) 4,974 279,688 3,245 182,466 1,547 86,988 Tractor Supply Co. 5,372 213,054 3,682 146,028 1,662 65,915 Trump Entertainment Resorts, Inc. F 163 2,608 180 2,880 115 1,840 TUI Travel PLC (United Kingdom) 114,130 384,550 84,399 284,374 69,965 235,740 UniFirst Corp. 4,023 177,615 2,717 119,956 1,257 55,497 United Business Media, Ltd. PLC (Ireland) 12,143 120,130 8,852 87,572 7,582 75,008 Valeo SA (France)  29,168 1,352,148 16,574 768,325 9,318 431,957 ValueClick, Inc.  17,211 225,120 11,616 151,937 5,567 72,816 Vertis Holdings, Inc.  F 9,156 9 9,315 9 4,364 4 VF Corp. 29,400 2,381,988 22,100 1,790,542 12,300 996,546 Volkswagen AG (Preference) (Germany) 1,202 145,153 890 107,476 749 90,449 38 COMMON STOCKS* cont. Growth 56.3% Balanced 44.6% Conservative 31.9% Shares Value Shares Value Shares Value Consumer cyclicals cont. Wal-Mart Stores, Inc. 144,829 $7,751,248 108,802 $5,823,083 60,647 $3,245,827 Walt Disney Co. (The) 24,600 814,506 18,500 612,535 10,300 341,033 Warnaco Group, Inc. (The)  9,503 485,888 6,274 320,790 2,961 151,396 Wesfarmers, Ltd. (Australia) 53,352 1,696,841 26,618 846,576 12,033 382,705 Wheelock and Co., Ltd. (Hong Kong) 46,000 153,850 25,000 83,614 9,000 30,101 Whirlpool Corp. 27,100 2,194,016 20,300 1,643,488 11,300 914,848 Williams-Sonoma, Inc. 54,300 1,721,310 40,800 1,293,360 22,700 719,590 Wirecard AG (Germany) SG SB 25,094 341,952 18,342 249,944 15,138 206,283 World Fuel Services Corp. 6,233 162,120 4,040 105,080 1,981 51,526 WPP PLC (Ireland) 62,598 693,058 45,456 503,269 37,427 414,376 Consumer staples 5.0% 4.2% 3.0% AFC Enterprises  51,169 634,496 33,572 416,293 15,938 197,631 Alliance One International, Inc.  52,902 219,543 34,588 143,540 16,748 69,504 Anheuser-Busch InBev NV (Belgium) 15,917 936,855 11,685 687,765 9,542 561,630 Associated British Foods PLC (United Kingdom) 92,679 1,527,865 45,824 755,434 20,469 337,443 Avis Budget Group, Inc.  66,469 774,364 44,161 514,476 21,272 247,819 BRF  Brasil Foods SA (Brazil) 21,000 319,715 15,400 234,458 12,700 193,351 Britvic PLC (United Kingdom) 50,642 386,153 37,294 284,373 31,045 236,723 Career Education Corp.  17,319 371,839 11,508 247,077 5,503 118,149 Carlsberg A/S Class B (Denmark) 3,370 351,585 2,468 257,481 1,970 205,526 CEC Entertainment, Inc.  6,135 210,615 4,001 137,354 1,944 66,738 Central Garden & Pet Co. Class A  26,310 272,572 17,167 177,850 8,473 87,780 Cermaq ASA (Norway)  20,602 228,829 17,231 191,387 9,947 110,483 China Power New Energy Development Co., Ltd. (China)  2,200,000 218,331     Coca-Cola Co. (The) 53,100 3,107,412 39,900 2,334,948 22,200 1,299,144 Core-Mark Holding Co., Inc.  6,318 195,605 4,092 126,688 1,944 60,186 Cosan, Ltd. Class A (Brazil) 16,222 188,013 13,047 151,215 8,582 99,465 Costco Wholesale Corp. 74,600 4,810,954 56,100 3,617,889 31,200 2,012,088 Delhaize Group SA (Belgium) 20,097 1,458,388 10,048 729,158 4,441 322,272 DineEquity, Inc.  SG SB 5,222 234,886 3,527 158,644 1,675 75,342 Dominos Pizza, Inc.  61,507 813,123 41,232 545,087 19,208 253,930 Dr. Pepper Snapple Group, Inc. 96,700 3,434,784 72,700 2,582,304 40,500 1,438,560 Energizer Holdings, Inc.  3,463 232,817 2,804 188,513 1,743 117,182 Estee Lauder Cos., Inc. (The) Class A 55,500 3,509,265 41,700 2,636,691 23,200 1,466,936 Fomento Economico Mexicano SA de CV ADR (Mexico) 10,858 550,826     Genuine Parts Co. 52,400 2,336,516 39,400 1,756,846 21,900 976,521 Heineken Holding NV (Netherlands) 17,776 778,098 8,698 380,732 3,779 165,416 Henkel AG & Co. KGaA (Germany) 10,199 548,131 7,493 402,701 6,117 328,749 39 COMMON STOCKS* cont. Growth 56.3% Balanced 44.6% Conservative 31.9% Shares Value Shares Value Shares Value Consumer staples cont. Herbalife, Ltd. 3,635 $219,372 2,356 $142,185 1,154 $69,644 Hershey Co. (The) 71,000 3,378,890 53,300 2,536,547 29,700 1,413,423 hhgregg, Inc.  10,122 250,621 6,833 169,185 3,264 80,817 Imperial Tobacco Group PLC (United Kingdom) 24,002 715,555 17,530 522,610 14,456 430,967 Inter Parfums, Inc. 10,892 191,590 7,289 128,214 3,413 60,035 ITT Educational Services, Inc.  5,635 395,971 3,739 262,740 1,820 127,891 Japan Tobacco, Inc. (Japan) 632 2,106,161 398 1,326,348 256 853,129 Kerry Group PLC Class A (Ireland) 48,569 1,704,958 30,269 1,062,558 20,358 714,644 Kimberly-Clark Corp. 66,700 4,338,835 50,100 3,259,005 27,900 1,814,895 Koninklijke Ahold NV (Netherlands) 202,034 2,724,979 100,795 1,359,495 45,788 617,576 Leroy Seafood Group ASA (Norway) 5,204 123,133 4,353 102,997 2,513 59,461 Lincoln Educational Services Corp.  26,017 374,905 17,180 247,564 8,097 116,678 Loblaw Companies, Ltd. (Canada) 3,100 122,980 2,200 87,276 1,800 71,408 Lorillard, Inc. 47,800 3,838,818 35,900 2,883,129 20,000 1,606,200 Marine Harvest (Norway) 573,386 500,222 479,576 418,382 276,848 241,522 McDonalds Corp. 19,162 1,427,761 14,400 1,072,944 7,989 595,260 MEIJI Holdings Co., Ltd. (Japan) 18,500 871,867 9,300 438,290 4,000 188,512 Metro AG (Germany) 6,443 419,654 4,864 316,809 3,767 245,357 National Presto Industries, Inc. 1,730 184,193 1,108 117,969 542 57,707 Nestle SA (Switzerland) 55,022 2,934,544 34,628 1,846,850 22,601 1,205,402 Nissin Food Products Co., Ltd. (Japan) 12,000 433,865 6,000 216,932 2,600 94,004 Nutreco Holding NV (Netherlands) 1,395 102,088 1,167 85,403 673 49,251 Papa Johns International, Inc.  14,574 384,462 9,724 256,519 4,592 121,137 PepsiCo, Inc. 37,443 2,487,713 28,127 1,868,758 15,680 1,041,779 Philip Morris International, Inc. 40,042 2,243,153 30,078 1,684,970 16,795 940,856 Prestige Brands Holdings, Inc.  32,216 318,616 21,011 207,799 10,393 102,787 Procter & Gamble Co. (The) 86,123 5,164,796 64,640 3,876,461 36,017 2,159,939 Rakuten, Inc. (Japan) 232 169,987 170 124,559 140 102,578 Reckitt Benckiser Group PLC (United Kingdom) 26,346 1,449,556 16,087 885,106 10,493 577,325 Revlon, Inc. Class A  11,479 144,865 7,741 97,691 3,658 46,164 Ruths Hospitality Group, Inc.  22,847 91,616 15,429 61,870 7,323 29,365 Safeway, Inc. 170,780 3,613,705 128,204 2,712,797 71,503 1,513,003 Schiff Nutrition International, Inc. 10,926 89,593 7,385 60,557 3,452 28,306 Spectrum Brands Holdings, Inc.  4,235 115,107 4,543 123,479 2,366 64,308 SRA International, Inc. Class A  8,902 175,547 7,012 138,277 4,379 86,354 SunOpta, Inc. (Canada)  17,693 107,750 13,717 83,537 9,128 55,590 Toyo Suisan Kaisha, Ltd. (Japan) 18,000 371,483 13,000 268,294 11,000 227,018 Unilever NV (Netherlands) 109,941 3,287,983 54,850 1,640,388 24,932 745,636 40 COMMON STOCKS* cont. Growth 56.3% Balanced 44.6% Conservative 31.9% Shares Value Shares Value Shares Value Consumer staples cont. USANA Health Sciences, Inc.  2,452 $98,963 1,658 $66,917 789 $31,844 W.W. Grainger, Inc. 28,600 3,406,546 21,500 2,560,865 12,000 1,429,320 WebMD Health Corp. Class A  10,844 540,790 8,619 429,830 4,896 244,164 Wolseley PLC (United Kingdom)  96,840 2,433,501 48,314 1,214,087 22,440 563,897 Yamazaki Baking Co., Inc. (Japan) 57,000 695,839 28,000 341,816 13,000 158,700 Zhongpin, Inc. (China)  SG 28,200 459,378     Energy 5.4% 4.3% 3.1% Adaro Energy Tbk PT (Indonesia) 3,216,500 729,794     Alpha Natural Resources, Inc.  664 27,324 521 21,439 324 13,333 Areva SA (France) 364 152,976 286 120,195 186 78,169 Atwood Oceanics, Inc.  6,439 196,068 4,345 132,305 2,081 63,366 Ballard Power Systems, Inc. (Canada)  SG SB SC 55,629 92,900 46,503 77,660 26,570 44,372 BG Group PLC (United Kingdom) 36,523 641,994 26,672 468,835 22,005 386,799 BP PLC (United Kingdom) 264,719 1,779,730 150,852 1,014,192 91,651 616,178 Cairn Energy PLC (United Kingdom)  35,739 254,767 26,099 186,048 21,533 153,499 Cal Dive International, Inc.  23,066 126,171 15,580 85,223 7,249 39,652 Cameron International Corp.  90,600 3,892,176 68,100 2,925,576 37,900 1,628,184 Canadian Oil Sands Trust (Unit) (Canada) 7,773 192,566 6,106 151,269 4,016 99,491 Canadian Solar, Inc. (Canada)  5,180 84,434 4,700 76,610 2,408 39,250 Chevron Corp. 56,885 4,610,529 42,763 3,465,941 23,817 1,930,368 China Coal Energy Co. (China) 180,000 297,879 143,000 236,648 98,000 162,179 China Shenhua Energy Co., Ltd. (China) 231,500 957,764 23,500 97,224 13,500 55,852 China Sunergy Co., Ltd. ADR (China)  SG SB SC 9,513 42,904 8,368 37,740 4,508 20,331 China WindPower Group, Ltd. (China)  9,920,000 1,125,115 2,440,000 276,742 1,980,000 224,569 Cimarex Energy Co. 49,100 3,249,438 36,900 2,442,042 20,500 1,356,690 CNOOC, Ltd. (China) 467,000 905,248     Compagnie Generale de Geophysique-Veritas (France)  62,719 1,377,385 31,278 686,903 13,521 296,937 Complete Production Services, Inc.  15,728 321,638 10,760 220,042 4,882 99,837 Connacher Oil and Gas, Ltd. (Canada)  33,520 39,140 28,917 33,765 15,579 18,191 ConocoPhillips 27,079 1,555,147 20,403 1,171,744 11,369 652,922 CONSOL Energy, Inc. 1,210 44,722 996 36,812 569 21,030 Contango Oil & Gas Co.  4,506 226,021 3,043 152,637 1,396 70,023 Covanta Holding Corp. 15,287 240,770 12,201 192,166 7,976 125,622 E-Ton Solar Tech Co., Ltd. (Taiwan) 28,000 38,090 22,000 29,928 14,000 19,045 41 COMMON STOCKS* cont. Growth 56.3% Balanced 44.6% Conservative 31.9% Shares Value Shares Value Shares Value Energy cont. EDP Renovaveis SA (Spain)  27,632 $156,419 21,705 $122,868 14,091 $79,766 Energy Development Corp. (Philippines) 563,000 78,129 448,000 62,170 293,000 40,660 ENI SpA (Italy) 166,857 3,602,928 83,245 1,797,502 38,462 830,507 Evergreen Solar, Inc.  SG SB SC 19,963 14,653 17,300 12,698 9,133 6,704 Exxon Mobil Corp. 174,410 10,776,794 131,001 8,094,552 72,978 4,509,311 Fersa Energias Renovables SA (Spain) 39,050 59,658 32,925 50,301 20,481 31,290 First Solar, Inc.  SG SB SC 3,874 570,834 2,941 433,356 2,290 337,432 FuelCell Energy, Inc.  43,107 53,022 37,437 46,048 21,557 26,515 Gazprom OAO (Russia)  145,188 752,074     Gazprom OAO ADR (Russia) 28,139 590,638     GCL Poly Energy Holdings, Ltd. (Hong Kong)  341,000 105,040 271,000 83,478 177,000 54,522 Gintech Energy Corp. (Taiwan) 18,179 51,206 14,139 39,826 9,089 25,602 Green Plains Renewable Energy, Inc.  6,522 78,981 5,235 63,396 3,254 39,406 GT Solar International, Inc.  17,616 147,446 11,880 99,436 5,600 46,872 Gushan Environmental Energy, Ltd. ADR (China)  84,454 55,731 66,721 44,029 41,474 27,369 Halliburton Co. 141,183 4,668,922 106,081 3,508,099 59,107 1,954,668 Headwaters, Inc.  18,069 65,048 15,008 54,029 8,575 30,870 Helix Energy Solutions Group, Inc.  33,736 375,819 22,394 249,469 10,881 121,214 Iberdrola Renovables SA (Spain) 60,902 202,533 48,627 161,712 31,788 105,713 Innergex Renewable Energy, Inc. (Canada) 6,200 57,011 5,000 45,976 3,200 29,425 JA Solar Holdings Co., Ltd. ADR (China)  SG SB SC 15,320 142,936 12,397 115,664 7,084 66,094 James River Coal Co.  9,606 168,393 6,267 109,861 3,041 53,309 Magma Energy Corp. (Canada)  19,756 22,299 15,858 17,899 9,857 11,126 Massey Energy Co. 635 19,698 552 17,123 343 10,640 Murphy Oil Corp. 61,600 3,814,272 46,300 2,866,896 25,800 1,597,536 Nexen, Inc. (Canada) 30,533 614,998 22,217 447,496 18,399 370,594 Nordex AG (Germany)  12,807 117,918 10,298 94,817 6,401 58,936 Occidental Petroleum Corp. 8,466 662,888 6,308 493,916 3,545 277,574 Oceaneering International, Inc.  50,300 2,709,158 37,800 2,035,908 21,000 1,131,060 Oil States International, Inc.  4,402 204,913 2,973 138,393 1,362 63,401 Oilsands Quest, Inc. (Canada)  28,742 14,888 24,795 12,844 13,358 6,919 OPTI Canada, Inc. (Canada)  36,488 29,469 28,183 22,761 18,539 14,973 Patterson-UTI Energy, Inc. 167,400 2,859,192 125,700 2,146,956 70,100 1,197,308 Peabody Energy Corp. 81,604 3,999,412 61,308 3,004,705 34,190 1,675,652 Petroleo Brasileiro SA ADR (Brazil) 65,966 2,392,587 8,100 293,787 7,200 261,144 42 COMMON STOCKS* cont. Growth 56.3% Balanced 44.6% Conservative 31.9% Shares Value Shares Value Shares Value Energy cont. Petroleo Brasileiro SA ADR (Preference) (Brazil) 71,559 $2,348,566 10,400 $341,328 8,600 $282,252 Petroleum Development Corp.  21,348 589,205 14,155 390,678 6,499 179,372 Petroquest Energy, Inc.  10,885 66,290 7,360 44,822 3,408 20,755 PNE Wind AG (Germany)  13,859 32,005 11,125 25,691 6,915 15,969 Ram Power Corp. (Canada)  9,910 21,986 7,954 17,646 4,944 10,968 Repsol YPF SA (Spain) 28,240 727,850 14,419 371,631 6,007 154,823 Rosetta Resources, Inc.  SB SC 15,382 361,323 10,018 235,323 4,803 112,822 Rosneft Oil Co. OJSC GDR (Russia) 143,055 954,177     Royal Dutch Shell PLC Class B (United Kingdom) 92,007 2,685,103 52,579 1,534,449 32,914 960,552 Saipem SpA (Italy) 50,659 2,030,199 25,274 1,012,875 11,761 471,331 Sasol, Ltd. ADR (South Africa) 6,570 294,270 5,195 232,684 3,396 152,107 Schlumberger, Ltd. 16,100 991,921 12,100 745,481 6,700 412,787 Solarfun Power Holdings Co., Ltd. ADR (China)  4,643 61,055 3,586 47,156 2,387 31,389 Stallion Oilfield Holdings, Ltd. 4,954 89,172 4,403 79,254 3,440 61,920 Statoil ASA (Norway) 160,236 3,346,774 82,745 1,728,256 41,630 869,506 Stone Energy Corp.  26,676 392,937 17,764 261,664 8,390 123,585 Suncor Energy, Inc. (Canada) 6,885 224,107 5,449 177,365 3,387 110,247 Sunoco, Inc. 86,600 3,160,900 65,100 2,376,150 36,300 1,324,950 Suzlon Energy, Ltd. (India)  63,610 74,177 50,547 58,944 33,044 38,534 Swift Energy Co.  9,571 268,754 6,395 179,572 3,057 85,841 T-3 Energy Services, Inc.  11,965 312,885 8,235 215,345 3,713 97,095 Technip SA (France) 7,055 567,683 5,173 416,247 4,248 341,817 TETRA Technologies, Inc.  16,177 165,005 10,915 111,333 5,043 51,439 Theolia SA (France)  13,828 23,578 11,999 20,459 6,377 10,873 Tidewater, Inc. 8,032 359,914 5,333 238,972 2,492 111,667 Total SA (France) 9,047 466,535 6,435 331,840 5,420 279,498 Trina Solar, Ltd. ADR (China)  2,840 85,711 2,176 65,672 1,423 42,946 Tullow Oil PLC (United Kingdom) 16,207 324,489 11,842 237,095 9,649 193,188 Unit Corp.  5,782 215,611 3,884 144,834 1,830 68,241 Vaalco Energy, Inc.  33,403 191,733 21,506 123,444 9,853 56,556 Valero Energy Corp. 204,900 3,587,799 153,900 2,694,789 85,800 1,502,358 W&T Offshore, Inc. 15,219 161,321 10,290 109,074 4,765 50,509 Walter Energy, Inc. 27,561 2,240,434 20,271 1,647,830 11,087 901,262 Yanzhou Coal Mining Co., Ltd. (China) 24,000 58,895 20,000 49,079 12,000 29,448 Financials 9.6% 6.6% 4.7% 3i Group PLC (United Kingdom) 112,322 505,729 56,402 253,949 23,359 105,174 ACE, Ltd. 6,196 360,917 4,539 264,397 3,821 222,573 AerCap Holdings NV (Netherlands)  85,972 1,017,049 56,961 673,849 27,546 325,869 Affiliated Managers Group  47,200 3,682,072 35,500 2,769,355 19,800 1,544,598 43 COMMON STOCKS* cont. Growth 56.3% Balanced 44.6% Conservative 31.9% Shares Value Shares Value Shares Value Financials cont. African Bank Investments, Ltd. (South Africa) 217,451 $1,117,812  $  $ Ageas (Belgium) 169,751 486,253 86,422 247,556 35,792 102,526 Agree Realty Corp. R 10,207 257,727 7,048 177,962 3,032 76,558 Allianz SE (Germany) 1,724 194,949 1,343 151,866 1,131 127,893 Allied World Assurance Company Holdings, Ltd. 50,514 2,858,587 37,568 2,125,973 20,365 1,152,455 American Capital Agency Corp. R SG SB SC 7,871 209,132 5,058 134,391 2,439 64,804 American Equity Investment Life Holding Co. 46,065 471,706 30,839 315,791 14,761 151,153 American Express Co. 113,600 4,774,608 85,300 3,585,159 47,600 2,000,628 American Financial Group, Inc. 6,732 205,865 5,060 154,735 2,823 86,327 American Safety Insurance Holdings, Ltd.  16,507 269,724 10,790 176,309 5,215 85,213 Annaly Capital Management, Inc. R 180,100 3,169,760 135,200 2,379,520 75,400 1,327,040 Anworth Mortgage Asset Corp. R 27,180 193,793 17,524 124,946 8,467 60,370 Arch Capital Group, Ltd.  6,850 574,030 5,132 430,062 2,856 239,333 Ashford Hospitality Trust, Inc.  R 44,989 407,150 29,420 266,251 14,266 129,107 Aspen Insurance Holdings, Ltd. 10,481 317,365 6,862 207,781 3,138 95,019 Assicurazioni Generali SpA (Italy) 111,598 2,248,367 55,677 1,121,726 25,724 518,262 Assurant, Inc. 62,300 2,535,610 46,800 1,904,760 26,100 1,062,270 Assured Guaranty, Ltd. (Bermuda) 60,400 1,033,444 43,446 743,361 23,078 394,865 Australia & New Zealand Banking Group, Ltd. (Australia) 170,522 3,904,708 85,074 1,948,072 39,307 900,074 AXA SA (France) 56,916 995,685 41,315 722,762 34,162 597,628 Banca Monte dei Paschi di Siena SpA (Italy)  563,068 780,342 276,191 382,766 120,029 166,345 Banco Bradesco SA ADR (Brazil) 168,970 3,443,609 28,815 587,250 23,799 485,024 Banco Latinoamericano de Exportaciones SA Class E (Panama) 32,684 472,284 22,171 320,371 10,571 152,751 Banco Popolare SC (Italy) 204,144 1,222,451 101,407 607,243 45,814 274,342 Banco Santander Brasil SA ADS (Brazil) 108,953 1,500,283     Banco Santander Central Hispano SA (Spain) 52,616 668,689 38,966 495,213 32,823 417,143 Bank of America Corp. 232,605 3,049,452 174,634 2,289,452 97,361 1,276,403 Bank of Baroda (India) 40,032 777,299 8,861 172,053 7,220 140,190 Bank of Communications Co., Ltd. (China) 1,319,000 1,426,295     Bank of the Ozarks, Inc. 11,521 427,314 7,831 290,452 3,699 137,196 44 COMMON STOCKS* cont. Growth 56.3% Balanced 44.6% Conservative 31.9% Shares Value Shares Value Shares Value Financials cont. Bank Pembangunan Daerah Jawa Barat Dan Banten Tbk PT (Indonesia)  3,664,500 $640,518  $  $ Bank Rakyat Indonesia (Indonesia) 509,000 570,308     Bankinter SA (Spain) SG SB SC 18,357 127,628 9,220 64,103 3,986 27,713 Bar Harbor Bankshares 3,227 89,388 2,106 58,336 1,007 27,894 Barclays PLC (United Kingdom) 858,763 4,043,369 483,815 2,277,977 292,436 1,376,895 Barclays PLC ADR (United Kingdom) 41,934 790,456 20,944 394,794 9,143 172,346 Berkshire Hathaway, Inc. Class B  40,600 3,356,808 30,500 2,521,740 17,000 1,405,560 BM&F Bovespa SA (Brazil) 179,261 1,499,715     BNP Paribas SA (France) 59,654 4,245,127 34,404 2,448,274 21,340 1,518,608 Broadridge Financial Solutions, Inc. 119,400 2,730,678 89,700 2,051,439 50,000 1,143,500 Brookfield Properties Corp. (Canada) R 19,976 312,362 14,385 224,936 12,149 189,972 Calamos Asset Management, Inc. Class A 18,728 215,372 12,247 140,841 5,938 68,287 Cardtronics, Inc.  11,803 182,120 7,969 122,962 3,690 56,937 CBL & Associates Properties, Inc. R 26,255 342,890 16,874 220,374 8,226 107,432 Cheung Kong Holdings, Ltd. (Hong Kong) 37,000 560,805 18,000 272,824 8,000 121,255 China Construction Bank Corp. (China) 3,942,000 3,454,842 739,000 647,673 603,000 528,480 China Resources Land, Ltd. (China) 186,000 378,288     Chuo Mitsui Trust Holdings, Inc. (Japan) 348,000 1,155,966 175,000 581,305 75,000 249,131 Citigroup, Inc.  322,130 1,256,307 241,932 943,535 134,849 525,911 CNA Surety Corp.  12,377 221,796 8,308 148,879 3,901 69,906 CNO Financial Group, Inc.  33,949 188,077 22,091 122,384 10,803 59,849 Commercial International Bank (Egypt) 106,291 800,963     CommonWealth REIT R 40,722 1,042,483 29,241 748,570 16,151 413,466 Corporacion GEO SAB de CV Ser. B (Mexico)  282,000 808,069     Credit Suisse Group (Switzerland) 46,299 1,981,109 24,077 1,030,242 12,071 516,512 Danske Bank A/S (Denmark)  106,191 2,563,643 61,076 1,474,485 37,664 909,277 DBS Group Holdings, Ltd. (Singapore) 277,000 2,965,563 138,500 1,482,781 63,500 679,831 Dexus Property Group (Australia) 155,594 128,643 115,959 95,873 94,149 77,841 Dollar Financial Corp.  8,184 170,800 5,457 113,888 2,559 53,406 E-House China Holdings, Ltd. ADS (China) SG 30,300 571,761     45 COMMON STOCKS* cont. Growth 56.3% Balanced 44.6% Conservative 31.9% Shares Value Shares Value Shares Value Financials cont. Endurance Specialty Holdings, Ltd. (Bermuda) 48,800 $1,942,240 36,600 $1,456,680 20,400 $811,920 Evercore Partners, Inc. Class A 5,364 153,464 3,439 98,390 1,694 48,465 Fifth Third Bancorp 119,800 1,441,194 90,000 1,082,700 50,200 603,906 Financial Institutions, Inc. 13,252 234,030 8,648 152,724 4,167 73,589 First Bancorp 10,823 147,409 7,112 96,865 3,213 43,761 First Financial Bancorp 14,838 247,498 9,675 161,379 4,702 78,429 First Industrial Realty Trust  R SG SB 18,003 91,275 11,753 59,588 5,618 28,483 First Mercury Financial Corp. 9,433 95,085 6,095 61,438 3,320 33,466 FirstRand, Ltd. (South Africa) 247,055 760,224     Flagstone Reinsurance Holdings SA (Luxembourg) 24,083 255,521 15,599 165,505 7,649 81,156 Flushing Financial Corp. 23,269 268,990 15,104 174,602 7,193 83,151 Glimcher Realty Trust R 37,856 232,814 24,739 152,145 11,948 73,480 Goldman Sachs Group, Inc. (The) 7,604 1,099,386 5,749 831,190 3,200 462,656 Governor & Co. of The Bank of Ireland (The) (Ireland)  304,907 257,863 222,659 188,305 187,503 158,573 Governor & Co. of The Bank of Ireland (The) ADR (Ireland)  5,062 17,211 3,691 12,549 3,163 10,754 Grupo Financiero Banorte SA de CV (Mexico) 149,751 568,500     Hang Lung Group, Ltd. (Hong Kong) 60,000 391,682 29,000 189,313 14,000 91,392 Hartford Financial Services Group, Inc. (The) 68,700 1,576,665 51,600 1,184,220 28,800 660,960 Host Marriott Corp. R 92,500 1,339,400 69,500 1,006,360 38,800 561,824 HSBC Holdings PLC (United Kingdom) 151,340 1,534,058 110,741 1,122,526 92,358 936,187 Huaku Development Co., Ltd. (Taiwan) 318,000 880,463     Hudson City Bancorp, Inc. 250,000 3,065,000 187,800 2,302,428 104,700 1,283,622 Huntington Bancshares, Inc. SG SB SC 194,100 1,100,547 145,900 827,253 81,400 461,538 ICICI Bank, Ltd. (India) 48,881 1,210,685     Industrial & Commercial Bank of China (China) 3,322,000 2,474,743     ING Groep NV (Netherlands)  89,388 927,885 65,247 677,291 54,185 562,463 International Bancshares Corp. 16,688 281,860 11,366 191,972 4,930 83,268 Irish Life & Permanent PLC (Ireland)  73,332 139,040 52,358 99,272 42,054 79,736 Japan Retail Fund Investment Corp. (Japan) R 212 298,717 151 212,765 127 178,948 JPMorgan Chase & Co. 96,974 3,691,800 72,798 2,771,420 40,582 1,544,957 Kinnevik Investment AB Class B (Sweden) 66,400 1,405,015 33,400 706,739 14,500 306,818 Lexington Realty Trust R 38,421 275,094 25,974 185,974 11,441 81,918 46 COMMON STOCKS* cont. Growth 56.3% Balanced 44.6% Conservative 31.9% Shares Value Shares Value Shares Value Financials cont. Liberty Property Trust R 34,432 $1,098,381 25,879 $825,540 14,425 $460,158 Lloyds Banking Group PLC (United Kingdom)  2,227,742 2,594,947 1,111,420 1,294,619 505,315 588,608 LSR Group OJSC GDR (Russia)  108,560 922,760     LTC Properties, Inc. R 14,441 368,534 9,336 238,255 4,481 114,355 Maiden Holdings, Ltd. (Bermuda) 21,967 167,169 14,363 109,302 6,954 52,920 Merchants Bancshares, Inc. 6,033 150,463 3,935 98,139 1,911 47,660 Mitsubishi UFJ Financial Group, Inc. (Japan) 33,600 156,738 25,900 120,819 21,800 101,693 Mizuho Financial Group, Inc. (Japan) 373,000 545,701 272,800 399,108 221,900 324,641 Nasdaq OMX Group, Inc. (The)  157,600 3,062,168 118,300 2,298,569 66,000 1,282,380 National Australia Bank, Ltd. (Australia) 7,295 178,755 5,749 140,872 4,842 118,647 National Bank of Canada (Canada) 7,329 463,046 5,256 332,074 4,422 279,382 National Bank of Greece SA (Greece)  7,653 74,848 5,899 57,694 4,969 48,598 National Bank of Greece SA (Rights) (Greece)  7,653 3,758 5,899 2,897 4,969 2,440 National Bank of Greece SA (Rights) (Greece)  7,653 7,203 5,899 5,552 4,969 4,677 National Health Investors, Inc. R 15,314 674,735 9,797 431,656 4,818 212,281 Nelnet, Inc. Class A 27,088 619,773 17,653 403,901 8,495 194,366 Ocwen Financial Corp.  35,833 363,347 23,519 238,483 11,309 114,673 Old Mutual PLC (United Kingdom) 272,757 594,968 139,483 304,256 57,768 126,010 Omega Healthcare Investors, Inc. R 10,856 243,717 7,050 158,273 3,356 75,342 Oppenheimer Holdings, Inc. Class A 7,580 211,861 4,943 138,157 2,391 66,828 ORIX Corp. (Japan) 6,840 523,315 4,950 378,714 4,100 313,683 Oversea-Chinese Banking Corp., Ltd. (Singapore) 119,000 800,783 60,000 403,756 27,000 181,690 Park National Corp. 1,934 123,853 1,261 80,754 612 39,192 PDG Realty SA Empreendimentos e Participacoes (Brazil) 115,593 1,377,124     Pico Holdings, Inc.  8,622 257,453 7,223 215,679 4,127 123,232 Ping An Insurance (Group) Co. of China, Ltd. (China) 215,000 2,194,655 44,000 449,139 36,000 367,477 Platinum Underwriters Holdings, Ltd. (Bermuda) 5,942 258,596 3,832 166,769 1,843 80,207 PNC Financial Services Group, Inc. 72,100 3,742,711 54,200 2,813,522 30,200 1,567,682 Protective Life Corp. 10,250 223,040 6,691 145,596 3,231 70,307 Prudential PLC (United Kingdom) 232,526 2,325,938 130,146 1,301,839 14,123 756,521 47 COMMON STOCKS* cont. Growth 56.3% Balanced 44.6% Conservative 31.9% Shares Value Shares Value Shares Value Financials cont. PS Business Parks, Inc. R 6,965 $394,010 4,472 $252,981 2,189 $123,832 QBE Insurance Group, Ltd. (Australia) 7,984 133,256 4,364 72,837 1,494 24,935 RenaissanceRe Holdings, Ltd. 14,795 887,108 11,125 667,055 6,206 372,112 Renhe Commercial Holdings Co., Ltd. (China) 600,000 112,130 440,000 82,229 360,000 67,278 Republic Bancorp, Inc. Class A 4,789 101,192 3,114 65,799 1,527 32,266 Resolution, Ltd. (Guernsey) 14,136 54,428 7,030 27,068 3,047 11,732 Rossi Residencial SA (Brazil) 91,958 880,787     Royal Bank of Canada (Canada) 4,641 242,008 3,563 185,795 2,971 154,924 Saul Centers, Inc. R 5,198 218,056 3,376 141,623 1,607 67,414 Sberbank OJSC (Russia)  621,103 1,742,194 89,968 252,360 71,936 201,780 Shinhan Financial Group Co., Ltd. (South Korea) 16,200 620,153     SLM Corp.  291,900 3,371,445 219,300 2,532,915 122,200 1,411,410 Societe Generale (France) 10,451 602,303 7,682 442,722 6,281 361,981 Soho China, Ltd. (China) 241,500 171,503 180,000 127,828 151,500 107,589 Southside Bancshares, Inc. 11,403 215,403 7,386 139,522 3,617 68,325 Sumitomo Mitsui Financial Group, Inc. (Japan) 19,500 568,701 14,300 417,048 12,000 349,970 Swiss Life Holding AG (Switzerland)  12,201 1,390,955 6,047 689,378 2,738 312,141 TCF Financial Corp. SG SB SC 102,359 1,657,192 76,825 1,243,797 42,828 693,385 Tokio Marine Holdings, Inc. (Japan) 85,900 2,319,784 42,900 1,158,542 19,500 526,610 Turkiye Garanti Bankasi AS (Turkey) 50,231 291,506     UniCredito Italiano SpA (Italy) 903,105 2,307,312 476,220 1,216,678 248,171 634,044 Universal Health Realty Income Trust R 3,380 116,306 2,180 75,014 1,053 36,234 Universal Insurance Holdings, Inc. 30,236 135,760 19,425 87,218 9,511 42,704 Uranium Participation Corp. (Canada)  7,224 45,761 5,822 36,880 3,327 21,075 Urstadt Biddle Properties, Inc. Class A R 10,765 194,631 6,958 125,801 3,341 60,405 Wells Fargo & Co. 106,085 2,665,916 79,679 2,002,333 44,383 1,115,345 Westpac Banking Corp. (Australia) 143,692 3,229,202 71,688 1,611,050 33,122 744,353 Wilshire Bancorp, Inc. 19,230 125,764 12,456 81,462 5,572 36,441 World Acceptance Corp.  9,785 432,106 6,398 282,536 3,098 136,808 Zurich Financial Services AG (Switzerland) 3,419 802,196 2,477 581,176 2,063 484,039 Health care 5.6% 4.9% 3.4% Abbott Laboratories 26,400 1,379,136 19,900 1,039,576 11,100 579,864 Aetna, Inc. 87,627 2,769,889 65,873 2,082,246 36,679 1,159,423 Affymetrix, Inc.  3,851 17,561 3,075 14,022 1,920 8,755 48 COMMON STOCKS* cont. Growth 56.3% Balanced 44.6% Conservative 31.9% Shares Value Shares Value Shares Value Health care cont. AGA Medical Holdings, Inc.  SG SB SC 6,108 $85,268 4,211 $58,786 1,909 $26,650 Akorn, Inc.  SB 28,822 116,441 19,451 78,582 9,312 37,620 Alapis Hldg. Industrial and Commercial SA of Pharmaceutical Chemical Products (Greece) 136,514 294,215 101,646 219,067 77,797 167,668 Alfresa Holdings Corp. (Japan) 15,900 678,786 8,000 341,528 3,400 145,149 Allergan, Inc. 56,100 3,732,333 42,200 2,807,566 23,500 1,563,455 Alliance Imaging, Inc.  24,863 113,873 16,106 73,765 7,902 36,191 Allscripts-Misys Healthcare Solutions, Inc.  30,407 561,617 25,447 470,006 15,032 277,641 AMAG Pharmaceuticals, Inc.  6,692 115,169 5,344 91,970 3,337 57,430 AmerisourceBergen Corp. 69,200 2,121,672 52,000 1,594,320 29,000 889,140 AmSurg Corp.  7,197 125,804 4,835 84,516 2,196 38,386 Amylin Pharmaceuticals, Inc.  6,975 145,429 4,710 98,204 2,163 45,099 Assisted Living Concepts, Inc. Class A  10,185 310,031 8,533 259,745 4,894 148,973 Astellas Pharma, Inc. (Japan) 23,800 860,499 17,400 629,104 14,400 520,638 AstraZeneca PLC (United Kingdom) 74,306 3,775,939 37,072 1,883,853 16,835 855,489 athenahealth, Inc.  SG 6,970 230,149 5,802 191,582 3,427 113,160 Auxilium Pharmaceuticals, Inc.  4,390 108,784 3,007 74,513 1,359 33,676 Beckman Coulter, Inc. 451 22,004 360 17,564 225 10,978 Bio-Rad Laboratories, Inc. Class A  488 44,169 390 35,299 243 21,994 BioInvent International AB (Sweden)  6,230 26,513 4,975 21,172 3,107 13,222 BioMarin Pharmaceuticals, Inc.  6,516 145,633 4,345 97,111 2,041 45,616 Biotest AG (Preference) (Germany) 5,982 276,615 4,463 206,375 4,257 196,849 Brookdale Senior Living, Inc.  31,935 520,860 26,753 436,341 15,345 250,277 Bruker BioSciences Corp.  32,353 453,913 22,201 311,480 10,745 150,752 Caliper Life Sciences, Inc.  3,754 14,978 2,989 11,926 1,944 7,757 Cardinal Health, Inc. 74,900 2,474,696 56,200 1,856,848 31,300 1,034,152 Celera Corp. 4,519 30,458 3,609 24,325 2,254 15,192 Cephalon, Inc.  47,036 2,936,928 35,094 2,191,269 19,502 1,217,705 Cepheid, Inc.  1,924 35,998 1,537 28,757 960 17,962 Cerner Corp.  4,186 351,582 3,485 292,705 2,059 172,935 Charles River Laboratories International, Inc.  1,091 36,167 869 28,807 565 18,730 Coloplast A/S Class B (Denmark) 6,309 754,625 3,227 385,984 1,337 159,920 Compugen, Ltd. (Israel)  SC 6,146 28,886 4,908 23,068 3,065 14,406 Computer Programs & Systems, Inc. 4,150 176,666 3,422 145,675 2,022 86,077 Continucare Corp.  32,053 134,623 21,671 91,018 10,310 43,302 Cooper Companies, Inc. (The) 6,829 315,636 4,610 213,074 2,146 99,188 Covidien PLC (Ireland) 11,888 477,779 8,666 348,287 6,899 277,271 Cubist Pharmaceuticals, Inc.  7,129 166,747 4,999 116,927 2,088 48,838 49 COMMON STOCKS* cont. Growth 56.3% Balanced 44.6% Conservative 31.9% Shares Value Shares Value Shares Value Health care cont. Emeritus Corp.  SG SB SC 20,068 $342,360 16,811 $286,796 9,643 $164,510 Endo Pharmaceuticals Holdings, Inc.  19,282 640,934 12,713 422,580 5,919 196,748 Ensign Group, Inc. (The) 2,780 49,901 2,328 41,788 1,335 23,963 Enzo Biochem, Inc.  4,997 18,989 3,990 15,162 2,492 9,470 Enzon Pharmaceuticals, Inc.  SG SB SC 20,070 225,788 13,804 155,295 6,230 70,088 Exelixis, Inc.  8,724 34,198 5,842 22,901 2,698 10,576 Forest Laboratories, Inc.  112,389 3,476,192 84,432 2,611,482 47,024 1,454,452 Gen-Probe, Inc.  1,057 51,222 844 40,900 527 25,538 Genomic Health, Inc.  1,577 21,069 1,259 16,820 786 10,501 Gentiva Health Services, Inc.  13,095 286,126 8,675 189,549 4,130 90,241 Gilead Sciences, Inc.  120,400 4,287,444 90,400 3,219,144 50,400 1,794,744 GlaxoSmithKline PLC (United Kingdom) 174,471 3,439,712 87,044 1,716,081 40,435 797,180 Harvard Bioscience, Inc.  7,741 29,416 6,182 23,492 3,861 14,672 Health Management Associates, Inc. Class A  51,234 392,452 33,741 258,456 16,244 124,429 Health Net, Inc.  42,700 1,161,013 32,100 872,799 17,900 486,701 HealthSouth Corp.  14,778 283,738 9,988 191,770 4,756 91,315 HealthSpring, Inc.  14,258 368,427 9,300 240,312 4,480 115,763 Helicos BioSciences Corp.  SG SB SC 34,968 16,820 27,925 13,432 17,441 8,389 Hi-Tech Pharmacal Co., Inc.  13,493 273,098 9,110 184,386 4,352 88,084 Humana, Inc.  40,600 2,039,744 30,500 1,532,320 17,000 854,080 Illumina, Inc.  1,525 75,030 1,218 59,926 760 37,392 Impax Laboratories, Inc.  7,338 145,292 4,954 98,089 2,367 46,867 Ironwood Pharmaceuticals, Inc.  8,836 89,950 5,927 60,337 2,752 28,015 Johnson & Johnson 80,233 4,971,237 60,280 3,734,949 33,609 2,082,414 Kensey Nash Corp.  8,799 254,203 5,902 170,509 2,727 78,783 Kindred Healthcare, Inc.  21,679 282,261 18,161 236,456 10,417 135,629 Kinetic Concepts, Inc.  12,589 460,506 8,508 311,223 3,961 144,893 Laboratory Corp. of America Holdings  25,400 1,992,122 19,100 1,498,013 10,600 831,358 LHC Group, Inc.  4,470 103,659 3,018 69,987 1,384 32,095 Life Technologies Corp.  1,515 70,735 1,209 56,448 755 35,251 Lincare Holdings, Inc. 15,718 394,365 10,449 262,165 4,890 122,690 Luminex Corp.  1,693 27,088 1,348 21,568 877 14,032 Magellan Health Services, Inc.  8,243 389,399 5,484 259,064 2,598 122,730 Martek Biosciences Corp.  17,387 393,468 12,916 292,289 7,051 159,564 McKesson Corp. 5,415 334,539 4,478 276,651 2,645 163,408 Medco Health Solutions, Inc.  67,600 3,519,256 50,700 2,639,442 28,300 1,473,298 Medical Action Industries, Inc.  9,958 90,120 6,714 60,762 3,168 28,670 Mediceo Paltac Holdings Co., Ltd. (Japan) 30,400 386,790 22,200 282,458 18,300 232,837 50 COMMON STOCKS* cont. Growth 56.3% Balanced 44.6% Conservative 31.9% Shares Value Shares Value Shares Value Health care cont. Medicis Pharmaceutical Corp. Class A 18,016 $534,174 11,918 $353,369 5,689 $168,679 MELA Sciences, Inc.  SG SB SC 17,379 113,311 11,751 76,617 5,506 35,899 Merck & Co., Inc. 73,718 2,713,560 55,399 2,039,237 30,888 1,136,987 Mettler-Toledo International, Inc.  525 65,331 419 52,140 262 32,603 Miraca Holdings, Inc. (Japan) 11,100 393,339 8,000 283,487 6,900 244,508 Mitsubishi Tanabe Pharma (Japan) 43,000 701,283 31,000 505,576 26,000 424,032 Momenta Pharmaceuticals, Inc.  5,629 84,716 3,805 57,265 1,810 27,241 Nanosphere, Inc.  6,844 34,425 5,466 27,494 3,414 17,172 Nippon Shinyaku Co., Ltd. (Japan) 30,000 417,316 22,000 306,032 18,000 250,390 Novartis AG (Switzerland) 53,824 3,089,993 30,318 1,740,532 18,108 1,039,566 Obagi Medical Products, Inc.  17,515 183,908 11,428 119,994 5,483 57,572 OraSure Technologies, Inc.  43,220 175,041 28,844 116,818 13,426 54,375 Pall Corp. 5,532 230,352 4,634 192,960 2,648 110,263 Par Pharmaceutical Cos., Inc.  26,428 768,526 17,680 514,134 8,277 240,695 PerkinElmer, Inc. 2,096 48,501 1,673 38,713 1,045 24,181 Perrigo Co. 45,800 2,941,276 34,400 2,209,168 19,200 1,233,024 Pfizer, Inc. 214,219 3,678,140 160,823 2,761,331 89,669 1,539,617 Providence Service Corp. (The)  9,043 148,215 6,032 98,864 2,847 46,662 QIAGEN NV (Netherlands)  2,693 47,774 2,151 38,159 1,343 23,825 Quality Systems, Inc. 4,186 277,574 3,522 233,544 2,081 137,991 Questcor Pharmaceuticals, Inc.  20,792 206,257 14,154 140,408 6,405 63,538 Roche Holding AG (Switzerland) 6,110 835,375 3,450 471,693 1,811 247,605 Salix Pharmaceuticals, Ltd.  5,063 201,102 3,457 137,312 1,554 61,725 Sanofi-Aventis (France) 68,856 4,590,488 37,500 2,500,048 20,692 1,379,493 Sciclone Pharmaceuticals, Inc.  26,829 70,829 18,149 47,913 8,416 22,218 Sequenom, Inc.  SG SB SC 4,762 33,382 3,792 26,582 2,466 17,287 Sinovac Biotech, Ltd. (China)  20,811 80,747 15,729 61,029 13,110 50,867 Sirona Dental Systems, Inc.  3,897 140,448 2,599 93,668 1,220 43,969 Somaxon Pharmaceuticals, Inc.  SG SB SC 18,402 71,584 12,446 48,415 5,776 22,469 Steris Corp. 8,685 288,516 5,733 190,450 2,720 90,358 Sun Healthcare Group, Inc.  29,379 248,840 24,612 208,464 14,117 119,571 Suzuken Co., Ltd. (Japan) 22,100 732,250 11,900 394,288 5,900 195,487 Techne Corp. 749 46,236 598 36,915 373 23,025 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 21,839 1,152,007 12,823 676,413 7,844 413,771 Thermo Fisher Scientific, Inc.  967 46,300 772 36,963 482 23,078 UCB SA (Belgium) 12,554 435,214 9,738 337,590 7,620 264,165 United Therapeutics Corp.  4,465 250,085 3,082 172,623 1,394 78,078 UnitedHealth Group, Inc. 118,151 4,148,282 88,776 3,116,925 49,458 1,736,470 Valeant Pharmaceuticals International, Inc. (Canada) SG SB 26,502 663,875 17,520 438,876 8,186 205,059 Vanda Pharmaceuticals, Inc.  14,757 98,577 9,839 65,725 4,622 30,875 51 COMMON STOCKS* cont. Growth 56.3% Balanced 44.6% Conservative 31.9% Shares Value Shares Value Shares Value Health care cont. Viropharma, Inc.  28,732 $428,394 19,067 $284,289 8,945 $133,370 Waters Corp.  47,558 3,366,155 35,725 2,528,616 19,928 1,410,504 West Pharmaceutical Services, Inc. 3,539 121,423 2,360 80,972 1,108 38,015 Young Innovations, Inc. 7,506 214,747 5,080 145,339 2,367 67,720 Technology 9.0% 7.7% 5.5% A123 Systems, Inc.  SG SB SC 11,446 102,671 9,228 82,775 5,991 53,739 Accenture PLC Class A 110,700 4,703,643 83,200 3,535,168 46,300 1,967,287 Acxiom Corp.  22,360 354,630 14,756 234,030 7,161 113,573 Adobe Systems, Inc.  15,974 417,720 13,382 349,939 7,646 199,943 Advanced Battery Technologies, Inc.  SG SB SC 24,545 88,117 20,135 72,285 11,505 41,303 Advanced Micro Devices, Inc.  171,300 1,217,943 128,700 915,057 71,800 510,498 Agilent Technologies, Inc.  1,647 54,960 1,315 43,882 821 27,397 Akamai Technologies, Inc.  15,807 793,195 12,534 628,956 8,245 413,734 Altek Corp. (Taiwan) 99,979 148,489 74,474 110,609 62,231 92,426 Amdocs, Ltd. (United Kingdom)  50,888 1,458,450 38,236 1,095,844 21,313 610,831 Amkor Technologies, Inc.  19,525 128,279 12,744 83,728 6,096 40,051 Analog Devices, Inc. 124,100 3,894,258 93,200 2,924,616 51,900 1,628,622 Anixter International, Inc.  10,254 553,613 6,747 364,271 3,236 174,712 Apple, Inc.  32,353 9,180,164 24,283 6,890,301 13,517 3,835,449 Applied Materials, Inc. 360,800 4,214,144 271,000 3,165,280 151,000 1,763,680 ArcSight, Inc.  12,293 535,483 9,842 428,718 6,147 267,763 ARRIS Group, Inc.  22,484 219,669 14,931 145,876 6,097 59,568 AsiaInfo-Linkage, Inc. (China)  34,506 680,803     Autonomy Corp. PLC (United Kingdom)  22,974 654,580 16,764 477,643 13,595 387,351 Badger Meter, Inc. 5,019 203,169 4,205 170,218 2,403 97,273 Black Box Corp. 9,283 297,613 6,152 197,233 3,014 96,629 Blue Coat Systems, Inc.  7,567 182,062 6,043 145,395 3,774 90,802 Brocade Communications Systems, Inc.  79,635 465,068 53,313 311,348 25,634 149,703 BYD Co., Ltd. (China) 38,500 309,385 31,000 249,116 19,500 156,702 CA, Inc. 188,700 3,985,344 141,700 2,992,704 79,000 1,668,480 CACI International, Inc. Class A  3,411 154,382 2,681 121,342 1,674 75,765 Cavium Networks, Inc.  SG 19,414 558,347 13,021 374,484 6,048 173,940 Check Point Software Technologies, Ltd. (Israel)  10,223 377,535 8,204 302,974 5,124 189,229 Checkpoint Systems, Inc.  22,395 455,738 15,172 308,750 7,027 142,999 China BAK Battery, Inc. (China)  SG SB SC 33,200 60,424 29,000 52,780 15,400 28,028 Cisco Systems, Inc.  203,789 4,462,979 155,418 3,403,654 89,163 1,952,670 Citrix Systems, Inc.  14,979 1,022,167 11,871 810,077 7,809 532,886 Compal Electronics, Inc. (Taiwan) 199,867 238,946 143,781 171,894 121,347 145,073 Computershare Ltd. (Australia) 124,119 1,170,225 62,936 593,376 27,855 262,624 52 COMMON STOCKS* cont. Growth 56.3% Balanced 44.6% Conservative 31.9% Shares Value Shares Value Shares Value Technology cont. Concur Technologies, Inc.  15,341 $758,459 12,852 $635,403 7,343 $363,038 Convergys Corp.  21,173 221,258 14,396 150,438 6,528 68,218 CSG Systems International, Inc.  28,122 512,664 18,404 335,505 8,738 159,294 Cypress Semiconductor Corp.  182,983 2,301,926 137,414 1,728,668 76,601 963,641 DDi Corp. 11,530 106,537 7,779 71,878 3,626 33,504 Dell, Inc.  346,663 4,492,752 260,333 3,373,916 145,102 1,880,522 Elster Group SE ADR (Germany)  5,080 70,104 3,424 47,251 1,647 22,729 EMC Corp.  47,144 957,495 39,494 802,123 22,566 458,315 Emdeon, Inc. Class A  15,391 187,462 12,812 156,050 7,568 92,178 Ener1, Inc.  20,202 74,343 16,216 59,675 10,080 37,094 EnerSys  19,514 487,265 13,822 345,135 7,165 178,910 Entegris, Inc.  42,099 196,602 28,400 132,628 13,059 60,986 F-Secure OYJ (Finland) 17,911 55,460 14,304 44,291 8,933 27,660 F5 Networks, Inc.  13,889 1,441,817 10,708 1,111,597 6,795 705,389 Fair Isaac Corp. 8,987 221,619 5,865 144,631 2,851 70,306 Fairchild Semiconductor Intl., Inc.  45,151 424,419 29,999 281,991 14,034 131,920 FEI Co.  68,000 1,330,760 54,200 1,060,694 32,300 632,111 Fortinet, Inc.  15,019 375,475 11,994 299,850 7,491 187,275 Fujitsu, Ltd. (Japan) 486,000 3,415,230 262,000 1,841,132 146,000 1,025,974 Garmin, Ltd. SG SB SC 4,700 142,645 3,900 118,365 3,300 100,155 Global Payments, Inc. 11,255 482,727 8,445 362,206 4,705 201,797 Google, Inc. Class A  8,778 4,615,385 6,686 3,515,432 3,902 2,051,633 Greatbatch, Inc.  3,906 90,580 3,158 73,234 2,051 47,563 GS Yuasa Corp. (Japan) SG SB SC 29,000 204,137 24,000 168,941 14,000 98,549 Harris Corp. 84,285 3,732,983 63,390 2,807,543 35,481 1,571,453 HealthStream, Inc.  27,078 144,055 22,540 119,913 13,315 70,836 Hewlett-Packard Co. 61,644 2,593,363 46,128 1,940,605 27,231 1,145,608 Hitachi, Ltd. (Japan)  579,000 2,534,297 289,000 1,264,960 131,000 573,390 Hon Hai Precision Industry Co., Ltd. (Taiwan)  350,200 1,317,110     IBM Corp. 41,320 5,542,665 31,015 4,160,352 17,295 2,319,951 Informatica Corp.  9,940 381,795 6,717 258,000 3,221 123,719 Infospace, Inc.  32,524 281,658 21,637 187,376 10,229 88,583 Integrated Silicon Solutions, Inc.  24,870 214,131 16,618 143,081 7,909 68,096 Intel Corp. 142,553 2,741,294 107,041 2,058,398 59,639 1,146,858 Intuit, Inc.  16,949 742,536 13,444 588,982 8,843 387,412 Ixia  18,114 224,614 12,237 151,739 5,810 72,044 Johnson Matthey PLC (United Kingdom) 51,922 1,437,757 26,324 728,930 11,652 322,652 Juniper Networks, Inc.  26,790 813,077 22,442 681,115 12,823 389,178 Jusung Engineering Co., Ltd. (South Korea)  37,953 715,623 4,893 92,260 4,035 76,082 Lawson Software, Inc.  22,807 193,175 15,405 130,480 7,386 62,559 LDK Solar Co., Ltd. ADR (China)  SG SB SC 12,078 124,162 9,953 102,317 6,187 63,602 53 COMMON STOCKS* cont. Growth 56.3% Balanced 44.6% Conservative 31.9% Shares Value Shares Value Shares Value Technology cont. Lexmark International, Inc. Class A  10,360 $462,263 6,748 $301,096 3,242 $144,658 LivePerson, Inc.  29,366 246,674 19,830 166,572 9,089 76,348 Longtop Financial Technologies Ltd. ADR (Hong Kong)  19,810 779,524 14,543 572,267 12,114 476,686 Macronix International Co., Ltd. (Taiwan) 966,000 601,402     Magma Design Automation, Inc.  50,859 188,178 34,353 127,106 15,743 58,249 Mantech International Corp. Class A  6,597 261,241 5,250 207,900 3,279 129,848 MedAssets, Inc.  8,837 185,930 5,968 125,567 2,831 59,564 MEMC Electronic Materials, Inc.  8,698 103,680 7,259 86,527 4,286 51,089 Microsoft Corp. 315,957 7,737,787 239,570 5,867,069 137,988 3,379,326 MicroStrategy, Inc.  4,881 422,743 3,242 280,790 1,537 133,120 Monotype Imaging Holdings, Inc.  16,906 154,690 11,419 104,484 5,410 49,502 Motech Industries, Inc. (Taiwan) 20,199 75,322 16,159 60,257 10,099 37,659 NCI, Inc.  4,039 76,418 3,172 60,014 1,981 37,481 Neowiz Games Corp. (South Korea)  21,190 855,777     NetApp, Inc.  15,565 774,981 12,382 616,500 8,145 405,540 Netgear, Inc.  5,919 159,872 4,000 108,040 1,904 51,427 NetSuite, Inc.  SG SB 15,022 354,069 12,585 296,628 7,190 169,468 NVE Corp.  2,833 121,904 2,285 98,324 1,371 58,994 Omnicell, Inc.  16,458 215,271 13,980 182,858 8,284 108,355 ON Semiconductor Corp.  450,300 3,246,663 338,200 2,438,422 188,500 1,359,085 Oracle Corp. 82,238 2,208,090 61,749 1,657,961 34,386 923,264 Plantronics, Inc. 11,713 395,665 7,911 267,234 3,681 124,344 PMC  Sierra, Inc.  18,736 137,897 12,646 93,075 6,061 44,609 Polycom, Inc.  18,996 518,211 12,660 345,365 6,112 166,735 PV Crystalox Solar PLC (United Kingdom) 27,618 21,810 22,185 17,520 12,676 10,010 QLogic Corp.  176,274 3,109,473 131,216 2,314,650 72,204 1,273,679 Qualcomm, Inc. 22,794 1,028,465 17,122 772,545 9,605 433,378 Quantum Corp.  128,825 273,109 85,246 180,722 40,380 85,606 Quest Software, Inc.  49,343 1,213,344 32,478 798,634 15,566 382,768 Radiant Opto-Electronics Corp. (Taiwan) 325,910 488,216     Renesola, Ltd. ADR (China)  9,000 112,500 7,900 98,750 4,200 52,500 Roth & Rau AG (Germany)  1,770 42,251 1,499 35,782 857 20,457 Rubicon Technology, Inc.  SG SB SC 5,470 124,114 3,689 83,703 1,739 39,458 Saft Groupe SA (France) 3,214 125,384 2,637 102,874 1,639 63,940 SAIC, Inc.  15,462 247,083 12,404 198,216 7,747 123,797 Salesforce.com, Inc.  8,729 975,902 6,911 772,650 4,546 508,243 Samsung Electronics Co., Ltd. (South Korea) 2,316 1,578,191     54 COMMON STOCKS* cont. Growth 56.3% Balanced 44.6% Conservative 31.9% Shares Value Shares Value Shares Value Technology cont. SanDisk Corp.  95,400 $3,496,410 71,600 $2,624,140 39,900 $1,462,335 Sanmina-SCI Corp.  13,698 165,472 9,244 111,668 4,429 53,502 SAP AG (Germany) 7,300 361,310 5,400 267,271 4,400 217,776 Seagate Technology  216,600 2,551,548 162,700 1,916,606 90,700 1,068,446 Shanda Games, Ltd. ADR (China)  32,300 173,128 24,200 129,712 18,900 101,304 Silicon Graphics International Corp.  11,881 92,197 8,021 62,243 3,832 29,736 Silicon Laboratories, Inc.  SG SB SC 26,295 963,712 19,102 700,088 10,125 371,081 Simplo Technology Co., Ltd. (Taiwan) 17,600 100,277 14,300 81,475 8,800 50,138 Skyworks Solutions, Inc.  10,457 216,251 7,056 145,918 3,289 68,017 SMART Modular Technologies (WWH), Inc.  50,750 306,023 33,896 204,393 16,418 99,001 Sohu.com, Inc. (China)  5,506 317,256     Solarworld AG (Germany) SG SB SC 4,570 57,350 3,878 48,666 2,290 28,738 Sourcefire, Inc.  11,894 343,023 9,473 273,201 5,916 170,617 STMicroelectronics NV (France) 258,288 1,978,616 128,860 987,133 59,853 458,504 Symantec Corp.  27,676 419,845 22,029 334,180 13,759 208,724 Synchronoss Technologies, Inc.  13,146 234,130 8,872 158,010 4,251 75,710 Syniverse Holdings, Inc.  9,316 211,194 6,280 142,368 2,963 67,171 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 428,350 850,078     Tech Data Corp.  15,248 614,494 10,163 409,569 4,853 195,576 TeleCommunication Systems, Inc. Class A  34,285 134,054 22,421 87,666 10,871 42,506 Teradata Corp.  112,500 4,338,000 84,500 3,258,320 47,100 1,816,176 Teradyne, Inc.  SG SB 106,100 1,181,954 79,800 888,972 44,500 495,730 TIBCO Software, Inc.  61,235 1,086,309 40,832 724,360 18,363 325,760 Travelzoo, Inc.  3,783 97,450 2,554 65,791 1,220 31,427 Trend Micro, Inc. (Japan) 7,000 209,102 5,600 167,281 3,500 104,551 TTM Technologies, Inc.  44,696 437,574 29,482 288,629 13,900 136,081 Ultralife Batteries, Inc.  10,671 46,739 9,133 40,003 5,219 22,859 Ultratech, Inc.  9,106 155,713 7,272 124,351 4,541 77,651 Unisys Corp.  27,240 759,996 18,042 503,372 8,565 238,964 Valence Technology, Inc.  SG SB SC 41,700 47,955 36,400 41,860 20,900 24,035 Venture Corp., Ltd. (Singapore) 45,000 336,007 33,000 246,405 28,000 209,071 VeriFone Systems, Inc.  9,122 283,421 6,169 191,671 2,860 88,860 VeriSign, Inc.  11,001 349,172 8,814 279,756 5,505 174,729 VMware, Inc. Class A  50,856 4,319,709 38,578 3,276,815 22,106 1,877,684 Watts Water Technologies, Inc. Class A 9,039 307,778 7,573 257,861 4,327 147,334 Websense, Inc.  5,204 92,319 4,156 73,727 2,595 46,035 Western Digital Corp.  46,300 1,314,457 34,800 987,972 19,400 550,766 Wistron Corp. (Taiwan) 461,101 841,277     55 COMMON STOCKS* cont. Growth 56.3% Balanced 44.6% Conservative 31.9% Shares Value Shares Value Shares Value Technology cont. Woongjin Energy Co., Ltd. (South Korea)  50,770 $814,813 7,710 $123,739 6,360 $102,072 Xyratex, Ltd. (United Kingdom)  37,816 561,189 25,062 371,920 12,054 178,881 Zix Corp.  13,782 39,141 11,005 31,254 6,873 19,519 Transportation 0.7% 0.5% 0.4% Alaska Air Group, Inc.  7,723 394,105 5,127 261,631 2,462 125,636 CAI International, Inc.  28,610 434,014 19,375 293,919 8,939 135,605 Central Japan Railway Co. (Japan) 250 1,840,748 125 920,374 56 412,328 ComfortDelgro Corp., Ltd. (Singapore) 188,000 217,283 138,000 159,495 115,000 132,913 Copa Holdings SA Class A (Panama) 7,454 401,845     Deutsche Lufthansa AG (Germany)  10,721 197,204 7,830 144,027 6,457 118,771 Deutsche Post AG (Germany) 14,694 266,677 10,802 196,042 8,960 162,612 Ferrovial SA (Spain) 47,996 449,051 40,208 376,187 22,976 214,964 HUB Group, Inc. Class A  11,891 347,931 8,042 235,309 3,729 109,111 Qantas Airways, Ltd. (Australia)  122,306 329,973 89,235 240,750 74,917 202,121 Republic Airways Holdings, Inc.  45,967 380,607 30,580 253,202 14,271 118,164 SembCorp Marine, Ltd. (Singapore) 293,000 875,558 145,000 433,297 67,000 200,213 Singapore Airlines, Ltd. (Singapore) 27,000 335,049 20,000 248,185 17,000 210,957 TAL International Group, Inc. 11,473 277,876 7,748 187,657 3,558 86,175 TAV Havalimanlari Holding AS (Turkey)  138,431 741,193     TNT NV (Netherlands) 25,222 678,104 14,041 377,498 7,281 195,753 UAL Corp. SG SB SC 137,274 3,243,785 101,336 2,394,570 55,514 1,311,796 US Airways Group, Inc.  12,546 116,051 8,470 78,348 4,047 37,435 Wabtec Corp. 11,804 564,113 7,882 376,681 3,647 174,290 Utilities and power 2.3% 1.9% 1.3% Alliant Energy Corp. 26,408 959,931 19,823 720,566 11,043 401,413 Ameren Corp. 25,200 715,680 18,900 536,760 10,600 301,040 American States Water Co. 3,581 128,128 3,000 107,340 1,714 61,327 Aqua America, Inc. 10,054 205,102 8,422 171,809 4,812 98,165 Atco, Ltd. Class I (Canada) 5,300 278,486 4,000 210,178 3,368 176,970 BKW FMB Energie AG (Switzerland) 1,877 123,820 1,551 102,315 887 58,513 California Water Service Group 3,247 119,977 2,720 100,504 1,554 57,420 Centrica PLC (United Kingdom) 137,977 701,470 101,579 516,424 81,412 413,896 CEZ AS (Czech Republic) 6,797 304,464 4,993 223,656 4,188 187,597 China Longyuan Power Group Corp. (China)  185,000 183,597 147,000 145,885 96,000 95,272 Chubu Electric Power, Inc. (Japan) 15,100 373,562 7,500 185,544 3,200 79,165 56 COMMON STOCKS* cont. Growth 56.3% Balanced 44.6% Conservative 31.9% Shares Value Shares Value Shares Value Utilities and power cont. Cia de Saneamento Basico do Estado de Sao Paulo ADR (Brazil) SB 7,088 $322,575 5,938 $270,238 3,393 $154,415 CMS Energy Corp. SG 50,000 901,000 37,600 677,552 21,000 378,420 Consolidated Water Co., Inc. (Cayman Islands) 3,671 34,801 3,576 33,900 1,758 16,666 DPL, Inc. 55,600 1,452,828 41,756 1,091,084 23,300 608,829 EDF (France) 4,988 215,275 4,011 173,109 2,622 113,162 EDF Energies Nouvelles SA (France) 2,312 88,650 1,827 70,053 1,136 43,558 Enel SpA (Italy) 622,678 3,321,013 310,654 1,656,853 141,196 753,060 Energias de Portugal (EDP) SA (Portugal) 759,230 2,603,568 378,780 1,298,921 171,824 589,223 Entergy Corp. 25,019 1,914,704 18,944 1,449,784 10,771 824,305 Exelon Corp. 102,937 4,383,057 77,873 3,315,832 43,470 1,850,953 FirstEnergy Corp. SG SB SC 90,550 3,489,797 68,007 2,620,990 37,843 1,458,469 Fortum OYJ (Finland) 13,321 348,692 9,842 257,625 7,996 209,304 GDF Suez (France) 18,424 659,947 14,878 532,929 9,676 346,594 Guangdong Investment, Ltd. (China) 1,144,000 597,150 886,000 462,478 626,000 326,762 Hokkaido Electric Power Co., Inc. (Japan) 6,000 119,583 4,800 95,666 3,100 61,784 Hokuriku Electric Power Co. (Japan) 7,500 171,423 6,500 148,567 3,800 86,855 Huaneng Power International, Inc. (China) 72,000 44,821 58,000 36,106 34,000 21,166 Infigen Energy (Australia) 158,062 112,342 133,729 95,047 76,409 54,307 International Power PLC (United Kingdom) 113,889 694,451 95,409 581,767 54,514 332,405 Kansai Electric Power, Inc. (Japan) 9,600 233,352 7,600 184,737 4,700 114,245 Kyushu Electric Power Co., Inc. (Japan) 8,300 189,709 6,600 150,853 4,100 93,711 Lanco Infratech, Ltd. (India)  407,060 652,238     NextEra Energy, Inc. 5,589 303,986 4,405 239,588 2,880 156,643 NRG Energy, Inc.  53,900 1,122,198 40,500 843,210 22,600 470,532 Ormat Technologies, Inc. 1,893 55,219 1,643 47,926 939 27,391 Public Power Corp. SA (Greece) 36,071 562,386 18,220 284,070 7,877 122,811 Red Electrica Corp. SA (Spain) 34,811 1,637,959 17,168 807,804 7,679 361,319 Severn Trent PLC (United Kingdom) 12,993 267,695 10,885 224,264 6,219 128,130 Shikoku Electric Power Co., Inc. (Japan) 5,400 155,091 4,300 123,498 2,700 77,545 SJW Corp. 4,023 99,086 3,370 83,003 1,926 47,437 TECO Energy, Inc. 158,100 2,738,292 118,800 2,057,616 66,200 1,146,584 Tenaga Nasional Berhad (Malaysia) 170,100 486,000     Terna SPA (Italy) 307,529 1,307,744 152,524 648,597 69,016 293,485 57 COMMON STOCKS* cont. Growth 56.3% Balanced 44.6% Conservative 31.9% Shares Value Shares Value Shares Value Utilities and power cont. Toho Gas Co., Ltd. (Japan) 120,000 $594,316 61,000 $302,111 26,000 $128,768 Tokyo Electric Power Co. (Japan) 3,200 78,129 2,400 58,597 2,000 48,831 Tokyo Gas Co., Ltd. (Japan) 110,000 499,940 81,000 368,138 68,000 309,054 TransAlta Corp. (Canada) 2,292 48,976 1,919 41,005 1,097 23,441 Veolia Environnement (France) 12,823 337,930 10,743 283,115 6,138 161,757 Westar Energy, Inc. 36,414 882,311 27,357 662,860 15,231 369,047 Total common stocks (cost $849,133,744, $540,827,679 and $298,150,162) CORPORATE BONDS AND NOTES* Growth 11.9% Balanced 18.4% Conservative 21.5% Principal Principal Principal amount Value amount Value amount Value Basic materials 1.1% 1.7% 1.8% Airgas, Inc. sr. unsec. unsub. notes 2.85s, 2013 $90,000 $91,715 $190,000 $193,621 $255,000 $259,860 Aleris International, Inc. company guaranty sr. unsec. notes 9s, 2014 (In default)   285,000 713 295,000 738 135,000 338 AMH Holdings, LLC sr. disc. unsec. notes 11 1/4s, 2014 130,000 135,850 125,000 130,625 90,000 94,050 ArcelorMittal sr. unsec. unsub. 9.85s, 2019 (France) 285,000 365,634 665,000 853,145 870,000 1,116,144 Associated Materials, LLC/Associated Materials Finance, Inc. company guaranty sr. notes 9 7/8s, 2016 290,000 350,900 295,000 356,950 225,000 272,250 BHP Billiton Finance USA, Ltd. company guaranty sr. unsec. unsub. notes 6 1/2s, 2019 (Canada) 210,000 257,739 460,000 564,571 565,000 693,440 Builders FirstSource, Inc. 144A company guaranty sr. notes FRN 13s, 2016 162,000 156,330 152,000 146,680 73,000 70,445 Celanese US Holdings, LLC 144A company guaranty sr. notes 6 5/8s, 2018 (Germany) 125,000 127,813 120,000 122,700 95,000 97,138 Chemtura Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2018 60,000 62,700 60,000 62,700 45,000 47,025 Clondalkin Acquisition BV 144A company guaranty sr. notes FRN 2.292s, 2013 (Netherlands) 325,000 294,125 245,000 221,725 75,000 67,875 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 360,000 380,250 375,000 396,094 255,000 269,344 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 230,000 290,419 425,000 536,643 615,000 776,554 Dow Chemical Co. (The) sr. unsec. unsub. notes 5.9s, 2015 107,000 119,314 295,000 328,949 347,000 386,933 58 CORPORATE BONDS AND NOTES* cont. Growth 11.9% Balanced 18.4% Conservative 21.5% Principal Principal Principal amount Value amount Value amount Value Basic materials cont. E.I. du Pont de Nemours & Co. sr. notes 3 5/8s, 2021 $265,000 $269,221 $525,000 $533,363 $630,000 $640,035 E.I. du Pont de Nemours & Co. sr. unsec. notes 5 7/8s, 2014 45,000 51,416 120,000 137,110 290,000 331,349 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 180,000 186,750 180,000 186,750 140,000 145,250 FMG Resources August 2006 Pty, Ltd. 144A sr. sec. notes 10 5/8s, 2016 (Australia) 595,000 732,594 595,000 732,594 440,000 541,750 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 2,284,000 2,540,950 1,912,000 2,127,100 1,577,000 1,754,413 Georgia-Pacific, LLC sr. unsec. unsub. notes 9 1/2s, 2011 135,000 145,125 5,000 5,375   Georgia-Pacific, LLC sr. unsec. unsub. notes 8 1/8s, 2011   140,000 145,250 140,000 145,250 Georgia-Pacific, LLC 144A company guaranty sr. unsec. notes 7s, 2015 110,000 114,400 105,000 109,200 65,000 67,600 Glencore Funding LLC 144A company guaranty sr. unsec. unsub. notes 6s, 2014   2,492,000 2,585,161 2,264,000 2,348,637 Graphic Packaging International, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 70,000 71,750 65,000 66,625 55,000 56,375 Hanson PLC company guaranty 6 1/8s, 2016 (United Kingdom) 2,145,000 2,153,044     Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty 9 3/4s, 2014 203,000 211,120 200,000 208,000 153,000 159,120 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 75,000 73,500 75,000 73,500 60,000 58,800 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 145,000 150,075 140,000 144,900 105,000 108,675 Huntsman International, LLC company guaranty sr. unsec. sub. notes 7 7/8s, 2014 205,000 212,688 210,000 217,875 160,000 166,000 Huntsman International, LLC 144A company guaranty sr. unsec. sub. notes 8 5/8s, 2021 130,000 134,550 130,000 134,550 100,000 103,500 Ineos Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 155,000 161,975 155,000 161,975 115,000 120,175 Ineos Group Holdings PLC company guaranty sr. notes 7 7/8s, 2016 (United Kingdom) EUR 135,000 148,327 135,000 148,327 100,000 109,872 International Paper Co. bonds 7.95s, 2018 $200,000 242,550 $505,000 612,438 $360,000 436,590 59 CORPORATE BONDS AND NOTES* cont. Growth 11.9% Balanced 18.4% Conservative 21.5% Principal Principal Principal amount Value amount Value amount Value Basic materials cont. International Paper Co. sr. unsec. notes 9 3/8s, 2019 $ $ $ $ $300,000 $387,750 Jefferson Smurfit escrow bonds 8 1/4s, 2012 (In default)  55,000 1,994 25,000 906 30,000 1,088 Lubrizol Corp. (The) sr. unsec. notes 8 7/8s, 2019 135,000 175,389 310,000 402,745 370,000 480,695 Lyondell Chemical Co. sr. notes 11s, 2018 864,579 956,441 874,584 967,509 649,699 718,730 Lyondell Chemical Co. 144A company guaranty sr. notes 8s, 2017 350,000 382,375 345,000 376,913 265,000 289,513 Metals USA, Inc. company guaranty sr. unsec. notes 11 1/8s, 2015 125,000 132,500 115,000 121,900 80,000 84,800 Momentive Performance Materials, Inc. company guaranty sr. notes 12 1/2s, 2014 370,000 418,100 365,000 412,450 285,000 322,050 Momentive Performance Materials, Inc. company guaranty sr. unsec. notes 9 3/4s, 2014 250,000 256,250 250,000 256,250 185,000 189,625 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016 110,000 119,267 105,000 113,845 50,000 54,212 NewPage Corp. company guaranty sr. notes 11 3/8s, 2014 250,000 226,250 250,000 226,250 190,000 171,950 Novelis, Inc. company guaranty sr. unsec. notes 11 1/2s, 2015 570,000 651,225 655,000 748,338 500,000 571,250 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 390,000 396,825 353,000 359,178 225,000 228,938 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 80,000 126,132 70,000 110,366 70,000 110,366 PE Paper Escrow GmbH 144A sr. notes 12s, 2014 (Austria) $410,000 473,550 $435,000 502,425 $280,000 323,400 Rio Tinto Finance USA LTD company guaranty sr. unsec. notes 9s, 2019 (Australia) 63,000 87,915 145,000 202,345 182,000 253,978 Rio Tinto Finance USA LTD sr. unsec. notes 5 7/8s, 2013 (Australia) 270,000 301,169 416,000 464,023 100,000 111,544 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes company guaranty sr. unsec. notes 8.95s, 2014 (Australia) 15,000 18,520 150,000 185,197 635,000 784,001 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 495,000 551,831 495,000 551,831 370,000 412,480 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) 475,000 479,750 490,000 494,900 390,000 393,900 60 CORPORATE BONDS AND NOTES* cont. Growth 11.9% Balanced 18.4% Conservative 21.5% Principal Principal Principal amount Value amount Value amount Value Basic materials cont. Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 $290,000 $316,825 $295,000 $322,288 $205,000 $223,963 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 155,000 165,850 155,000 165,850 110,000 117,700 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2012 85,000 90,844   170,000 181,688 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 89,000 91,003 795,000 812,888   Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 271,000 281,163 286,000 296,725 110,000 114,125 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 7 5/8s, 2020 100,000 103,750 100,000 103,750 75,000 77,813 Stone Container Corp. escrow bonds 8 3/8s, 2012 (In default)  35,000 1,269 50,000 1,813   Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada) 155,000 195,192 135,000 170,006 110,000 138,523 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 440,000 534,600 515,000 625,725 325,000 394,875 TPC Group, LLC 144A sr. notes 8 1/4s, 2017 105,000 106,313 105,000 106,313 85,000 86,063 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 230,000 234,600 230,000 234,600 145,000 147,900 Vartellus Specialties, Inc. 144A company guaranty sr. notes 9 3/8s, 2015 140,000 145,250 140,000 145,250 105,000 108,938 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty Ser. B, 11 3/8s, 2016 145,000 130,319 145,000 130,319 105,000 94,369 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. sec. notes FRN Ser. B, 4.216s, 2014 200,000 178,000 210,000 186,900 155,000 137,950 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. sub. notes Ser. B, 9 1/8s, 2014 140,000 140,350 150,000 150,375 110,000 110,275 Verso Paper Holdings, LLC/ Verso Paper, Inc. sr. notes 11 1/2s, 2014 210,000 229,950 210,000 229,950 155,000 169,725 Xstrata Finance Canada, Ltd. 144A company guaranty 5.8s, 2016 (Canada)   180,000 198,871 195,000 215,444 61 CORPORATE BONDS AND NOTES* cont. Growth 11.9% Balanced 18.4% Conservative 21.5% Principal Principal Principal amount Value amount Value amount Value Capital goods 0.5% 0.8% 0.9% ACCO Brands Corp. company guaranty sr. notes 10 5/8s, 2015 $190,000 $212,325 $190,000 $212,325 $130,000 $145,275 Alliant Techsystems, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2020 60,000 60,900 60,000 60,900 45,000 45,675 Allied Waste North America, Inc. company guaranty sr. unsec. notes 6 7/8s, 2017 280,000 309,050 595,000 656,731 755,000 833,331 Allison Transmission 144A company guaranty 11s, 2015 270,000 292,950 270,000 292,950 225,000 244,125 Allison Transmission, Inc. 144A company guaranty sr. unsec. notes 11 1/4s, 2015  405,800 440,293 414,600 449,841 286,600 310,961 Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 430,000 447,200 425,000 442,000 325,000 338,000 BE Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 205,000 209,100 205,000 209,100 160,000 163,200 Berry Plastics Corp. company guaranty 8 7/8s, 2014 665,000 646,713 695,000 675,888 485,000 471,663 Berry Plastics Corp. company guaranty sr. notes 9 1/2s, 2018 95,000 89,300 95,000 89,300 75,000 70,500 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 310,000 345,881 770,000 859,124 1,015,000 1,132,481 Case New Holland, Inc. 144A sr. notes 7 7/8s, 2017 (Netherlands) 185,000 200,956 190,000 206,388 140,000 152,075 Cleaver-Brooks, Inc. 144A sr. notes 12 1/4s, 2016 305,000 314,531 305,000 314,531 225,000 232,031 Crown European Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 65,000 92,175 60,000 85,085 50,000 70,904 General Dynamics Corp. company guaranty sr. unsec. unsub. notes 5 1/4s, 2014 $110,000 124,512 $245,000 277,322 $280,000 316,940 Graham Packaging Co., Inc. 144A company guaranty sr. notes 8 1/4s, 2018 45,000 45,675 45,000 45,675 35,000 35,525 John Deere Capital Corp. notes Ser. MTN, 5 1/4s, 2012 115,000 124,987 390,000 423,870 545,000 592,331 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 305,000 323,300 305,000 323,300 225,000 238,500 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 830,000 1,001,861 926,000 1,117,739 626,000 755,621 Mueller Water Products, Inc. company guaranty sr. unsec. notes 7 3/8s, 2017 295,000 260,338 295,000 260,338 230,000 202,975 Owens-Brockway Glass Container, Inc. company guaranty 6 3/4s, 2014 EUR 95,000 132,890 50,000 69,942 50,000 69,942 62 CORPORATE BONDS AND NOTES* cont. Growth 11.9% Balanced 18.4% Conservative 21.5% Principal Principal Principal amount Value amount Value amount Value Capital goods cont. Pitney Bowes, Inc. sr. unsec. unsub. notes Ser. MTN, 5 1/4s, 2037 $155,000 $160,500 $340,000 $352,064 $420,000 $434,903 Reynolds Group DL Escrow, Inc./ Reynolds Group Escrow, LLC 144A company guaranty sr. notes 7 3/4s, 2016 (Luxembourg) 150,000 152,625 135,000 137,363 100,000 101,750 Reynolds Group Issuer, Inc. 144A sr. notes 8 1/2s, 2018 205,000 200,388 205,000 200,388 155,000 151,513 Ryerson Holding Corp. 144A sr. disc. notes zero %, 2015 230,000 103,500 225,000 101,250 175,000 78,750 Ryerson, Inc. company guaranty sr. notes 12s, 2015 516,000 531,480 520,000 535,600 380,000 391,400 Tenneco, Inc. company guaranty sr. unsec. sub. notes 8 5/8s, 2014 220,000 225,500 210,000 215,250 170,000 174,250 Tenneco, Inc. company guaranty sr. unsec. notes 8 1/8s, 2015 130,000 136,013 135,000 141,244 100,000 104,625 Tenneco, Inc. 144A sr. notes 7 3/4s, 2018 110,000 112,750 110,000 112,750 85,000 87,125 Thermadyne Holdings Corp. company guaranty sr. unsec. sub. notes 10 1/2s, 2014 285,000 289,275 280,000 284,200 205,000 208,075 Thermon Industries, Inc. 144A company guaranty sr. notes 9 1/2s, 2017 305,000 318,725 305,000 318,725 220,000 229,900 TransDigm, Inc. company guaranty sr. sub. notes 7 3/4s, 2014 250,000 252,813 310,000 313,488 215,000 217,419 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2014 310,000 313,488 260,000 262,925 180,000 182,025 United Technologies Corp. sr. unsec. notes 5 3/8s, 2017   736,000 863,032 1,082,000 1,268,751 Communication services 1.5% 2.2% 2.6% Adelphia Communications Corp. escrow bonds zero %, 2010 200,000 2,762 270,000 3,729 125,000 1,726 American Tower Corp. sr. unsec. notes 7s, 2017 130,000 151,288 266,000 309,558 802,000 933,328 Angel Lux Common S.A.R.L. notes Ser. REGS, 8 1/4s, 2016 (Denmark) EUR 179,000 258,488 262,000 378,345   Angel Lux Common S.A.R.L. 144A sr. bond 8 7/8s, 2016 (Denmark) $210,000 223,125 $205,000 217,813 $75,000 79,688 Angel Lux Common S.A.R.L. 144A sr. notes FRN 6.399s, 2016 (Denmark) EUR 388,940 529,287 516,607 703,022   63 CORPORATE BONDS AND NOTES* cont. Growth 11.9% Balanced 18.4% Conservative 21.5% Principal Principal Principal amount Value amount Value amount Value Communication services cont. AT&T, Inc. sr. unsec. bond 6.55s, 2039 $115,000 $133,742 $ $ $ $ AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038   183,000 206,122 143,000 161,068 AT&T, Inc. 144A sr. unsec. unsub. notes 5.35s, 2040   256,000 257,206 894,000 898,212 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030   315,000 393,045 1,105,000 1,378,778 British Telecommunications PLC notes 8 3/8s, 2010 (United Kingdom) 319,000 324,038 545,000 553,607 769,000 781,144 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 570,000 627,000 505,000 555,500 240,000 264,000 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 80,000 86,100 80,000 86,100 60,000 64,575 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 150,000 158,625 155,000 163,913 110,000 116,325 CCH II, LLC/CCH II Capital company guaranty sr. unsec. notes 13 1/2s, 2016 1,034,194 1,228,105 1,038,259 1,232,933 776,574 922,182 CCO Holdings LLC/CCO Holdings Capital Corp. 144A company guaranty sr. notes 7 7/8s, 2018 120,000 124,500 120,000 124,500 90,000 93,375 Cellco Partnership/Verizon Wireless Capital LLC sr. unsec. unsub. notes 5.55s 2014 229,000 258,966 504,000 569,951 639,000 722,616 CenturyTel, Inc. sr. unsec. unsub. notes Ser. L, 7 7/8s, 2012 290,000 317,525 610,000 667,898 820,000 897,829 Cequel Communications Holdings I LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 450,000 474,750 455,000 480,025 345,000 363,975 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 7s, 2015 130,000 130,000 125,000 125,000 90,000 90,000 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 295,000 287,625 295,000 287,625 220,000 214,500 Clearwire Communications, LLC/ Clearwire Finance, Inc. 144A company guaranty sr. sec. notes 12s, 2015 655,000 705,763 670,000 721,925 490,000 527,975 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 588,000 689,483 920,000 1,078,783 216,000 253,279 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2015     63,000 73,867 Comcast Cable Holdings, LLC debs. 9.8s, 2012     536,000 595,123 64 CORPORATE BONDS AND NOTES* cont. Growth 11.9% Balanced 18.4% Conservative 21.5% Principal Principal Principal amount Value amount Value amount Value Communication services cont. Cox Communications, Inc. 144A notes 5 7/8s, 2016 $ $ $561,000 $643,997 $1,069,000 $1,227,153 Cricket Communications, Inc. company guaranty 9 3/8s, 2014 280,000 289,800 245,000 253,575 530,000 548,550 Cricket Communications, Inc. company guaranty sr. unsec. unsub. notes 10s, 2015 535,000 577,800 716,000 773,280   Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020   75,000 77,485 115,000 118,810 CSC Holdings LLC sr. unsec. unsub. notes 8 1/2s, 2014   45,000 49,556 80,000 88,100 CSC Holdings, Inc. sr. notes 6 3/4s, 2012 17,000 17,786 6,000 6,278 4,000 4,185 Deutsche Telekom International Finance BV company guaranty 8 3/4s, 2030 (Germany) 540,000 756,137 841,000 1,177,613 198,000 277,250 Deutsche Telekom International Finance BV company guaranty sr. unsec. unsub. notes 6s, 2019 (Germany)     1,000,000 1,189,862 Digicel Group, Ltd. 144A sr. notes 10 1/2s, 2018 (Jamaica) 170,000 186,575 165,000 181,088 120,000 131,700 Digicel Group, Ltd. 144A sr. unsec. notes 8 7/8s, 2015 (Jamaica) 505,000 515,100 500,000 510,000 360,000 367,200 France Telecom notes 8 1/2s, 2031 (France)   20,000 28,927   France Telecom notes 7 3/4s, 2011 (France) 319,000 328,361 497,000 511,584 117,000 120,433 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 430,000 474,613 425,000 469,094 310,000 342,163 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 315,000 344,531 310,000 339,063 225,000 246,094 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 130,000 135,850     Intelsat Bermuda, Ltd. company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg)  315,000 341,381 315,000 341,381 240,000 260,100 Intelsat Bermuda, Ltd. company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 1,280,000 1,371,200 1,280,000 1,371,200 970,000 1,039,113 Intelsat Intermediate Holding Co., Ltd. company guaranty sr. unsec. notes 9 1/4s, 2015 (Luxembourg) 95,000 98,800 75,000 78,000 30,000 31,200 Intelsat Jackson Holding Co. company guaranty sr. unsec. notes 11 1/4s, 2016 (Bermuda) 260,000 282,100 275,000 298,375 180,000 195,300 65 CORPORATE BONDS AND NOTES* cont. Growth 11.9% Balanced 18.4% Conservative 21.5% Principal Principal Principal amount Value amount Value amount Value Communication services cont. Intelsat Jackson Holdings SA 144A sr. unsec. notes 7 1/4s, 2020 (Bermuda) $325,000 $326,625 $320,000 $321,600 $250,000 $251,250 Level 3 Financing, Inc. company guaranty 9 1/4s, 2014 815,000 766,100 830,000 780,200 625,000 587,500 Mediacom LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 250,000 258,750 265,000 274,275 180,000 186,300 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 9 1/4s, 2014 545,000 570,888 555,000 581,363 385,000 403,288 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 390,000 399,750 385,000 394,625 300,000 307,500 Nextel Communications, Inc. sr. notes Ser. E, 6 7/8s, 2013 545,000 550,450     NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 520,000 591,500 520,000 591,500 375,000 426,563 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 210,000 219,450 215,000 224,675 165,000 172,425 PAETEC Holding Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2015 95,000 96,900 100,000 102,000 70,000 71,400 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 180,000 183,600 115,000 117,300 55,000 56,100 Qwest Corp. sr. notes FRN 3.542s, 2013 1,475,000 1,541,375     Qwest Corp. sr. unsec. unsub. notes 8 7/8s, 2012 646,000 708,985 694,000 761,665 381,000 418,148 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 85,000 89,250 115,000 120,750 55,000 57,750 Rogers Wireless, Inc. sec. notes 6 3/8s, 2014 (Canada)   631,000 726,904 595,000 685,433 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 20,000 22,000 20,000 22,000 15,000 16,500 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 435,000 467,625 470,000 505,250 320,000 344,000 Sprint Capital Corp. company guaranty 6 7/8s, 2028 1,245,000 1,139,175 1,275,000 1,166,625 925,000 846,375 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 565,000 613,025 550,000 596,750 425,000 461,125 TCI Communications, Inc. company guaranty 7 7/8s, 2026   270,000 334,514 599,000 742,125 Time Warner Cable, Inc. company guaranty sr. unsec. notes 7 1/2s, 2014     90,000 105,644 66 CORPORATE BONDS AND NOTES* cont. Growth 11.9% Balanced 18.4% Conservative 21.5% Principal Principal Principal amount Value amount Value amount Value Communication services cont. Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 8 1/4s, 2014 $340,000 $405,155 $770,000 $917,558 $880,000 $1,048,637 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 105,000 121,166 200,000 230,792 230,000 265,411 Valor Telecommunications Enterprises LLC/Finance Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2015 20,000 20,700 20,000 20,700 10,000 10,350 Verizon Communications, Inc. sr. unsec. notes 7.35s, 2039   18,000 23,113 492,000 631,759 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 614,000 833,936 961,000 1,305,232 419,000 569,087 Verizon New England, Inc. sr. notes 6 1/2s, 2011   489,000 514,148 1,220,000 1,282,741 Verizon New Jersey, Inc. debs. 8s, 2022   160,000 200,104 165,000 206,357 Verizon Pennsylvania, Inc. debs. 8.35s, 2030   240,000 291,414 505,000 613,184 Verizon Virginia, Inc. debs. Ser. A, 4 5/8s, 2013     95,000 102,069 Virgin Media Finance PLC company guaranty sr. notes Ser. 1, 9 1/2s, 2016 (United Kingdom) 295,000 333,350 180,000 203,400 180,000 203,400 Virgin Media Secured Finance PLC company guaranty sr. notes 7s, 2018 (United Kingdom) GBP 210,000 349,827 230,000 383,144 165,000 274,864 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Netherlands) $740,000 829,263 $700,000 784,438 $520,000 582,725 Windstream Corp. company guaranty 8 5/8s, 2016 380,000 401,850 380,000 401,850 275,000 290,813 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 265,000 276,263 265,000 276,263 190,000 198,075 Windstream Corp. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 85,000 87,975 85,000 87,975 70,000 72,450 Consumer cyclicals 2.5% 3.1% 3.1% Affinia Group, Inc. 144A sr. notes 10 3/4s, 2016 60,000 66,750 65,000 72,313 50,000 55,625 Affinion Group Holdings, Inc. 144A company guaranty sr. notes 11 5/8s, 2015 295,000 296,475 290,000 291,450 225,000 226,125 67 CORPORATE BONDS AND NOTES* cont. Growth 11.9% Balanced 18.4% Conservative 21.5% Principal Principal Principal amount Value amount Value amount Value Consumer cyclicals cont. Affinion Group, Inc. company guaranty 11 1/2s, 2015 $175,000 $184,844 $175,000 $184,844 $100,000 $105,625 AMC Entertainment, Inc. company guaranty 11s, 2016 230,000 245,525 275,000 293,563 149,000 159,058 AMC Entertainment, Inc. sr. sub. notes 8s, 2014 115,000 116,006 115,000 116,006 54,000 54,473 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 590,000 558,288 590,000 558,288 440,000 416,350 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 270,000 263,250 275,000 268,125 190,000 185,250 American Media Operations, Inc. 144A sr. sub. notes 14s, 2013  134,332 87,316 167,561 108,915 87,350 56,778 American Media Operations, Inc. 144A sr. unsec. notes 9s, 2013  10,720 10,934 13,446 13,715 7,048 7,189 Ameristar Casinos, Inc. company guaranty sr. unsec. notes 9 1/4s, 2014 310,000 330,925 320,000 341,600 245,000 261,538 Aramark Corp. company guaranty 8 1/2s, 2015 270,000 280,800 270,000 280,800 200,000 208,000 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 90,000 92,250 90,000 92,250 65,000 66,625 Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 150,000 140,250 150,000 140,250 110,000 102,850 Belo Corp. sr. unsec. unsub. notes 8s, 2016 80,000 85,400 75,000 80,063 50,000 53,375 Bon-Ton Stores, Inc. (The) company guaranty 10 1/4s, 2014 365,000 359,525 370,000 364,450 255,000 251,175 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 240,000 242,400 240,000 242,400 175,000 176,750 Building Materials Corp. 144A sr. notes 7s, 2020 95,000 97,375 95,000 97,375 75,000 76,875 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 110,000 108,075 110,000 108,075 85,000 83,513 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 11 1/8s, 2014 315,000 329,175 315,000 329,175 235,000 245,575 CBS Corp. company guaranty 5 5/8s, 2012 1,465,000 1,556,676     CBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2030 160,000 192,593 355,000 427,317 445,000 535,651 CBS Corp. company guaranty sr. unsec. notes 6 5/8s, 2011 162,000 167,555     68 CORPORATE BONDS AND NOTES* cont. Growth 11.9% Balanced 18.4% Conservative 21.5% Principal Principal Principal amount Value amount Value amount Value Consumer cyclicals cont. Cedar Fair LP/Canadas Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 9 1/8s, 2018 $45,000 $47,250 $45,000 $47,250 $35,000 $36,750 Cengage Learning Acquisitions, Inc. 144A sr. notes 10 1/2s, 2015 380,000 377,625 375,000 372,656 275,000 273,281 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 225,000 222,469 230,000 227,413 160,000 158,200 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 240,000 245,400 325,000 332,313   Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 185,000 186,140 385,000 387,373 550,000 553,390 Cinemark, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 150,000 159,750 155,000 165,075 105,000 111,825 Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 240,000 187,200 240,000 187,200 180,000 140,400 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 720,000 768,600 650,000 693,875 665,000 709,888 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 215,000 231,125 195,000 209,625 90,000 96,750 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 550,000 591,250 570,000 612,750 395,000 424,625 D.R. Horton, Inc. sr. notes 7/8s, 2011     15,000 15,694 Daimler Finance North America LLC company guaranty 6 1/2s, 2013 (Germany)   35,000 40,034 50,000 57,191 Daimler Finance North America LLC company guaranty sr. unsec. unsub. notes 5 7/8s, 2011 (Germany) 223,000 228,098 290,000 296,630   Daimler Finance North America LLC company guaranty unsec. unsub. notes Ser. MTN, 5 3/4s, 2011 (Germany) 115,000 120,078 420,000 438,545 895,000 934,519 Dana Corp. escrow sr. notes 5.85s, 2015 (In default)   F 225,000  245,000  120,000  DIRECTV Holdings, LLC company guaranty sr. unsec. notes 7 5/8s, 2016 120,000 133,800 157,000 175,055   DIRECTV Holdings, LLC company guaranty sr. unsec. unsub. notes 5 7/8s, 2019   240,000 272,396 200,000 226,997 69 CORPORATE BONDS AND NOTES* cont. Growth 11.9% Balanced 18.4% Conservative 21.5% Principal Principal Principal amount Value amount Value amount Value Consumer cyclicals cont. DISH DBS Corp. company guaranty 6 5/8s, 2014 $55,000 $57,475 $10,000 $10,450 $ $ DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 445,000 478,931 505,000 543,506 345,000 371,306 DISH DBS Corp. sr. notes 6 3/8s, 2011 225,000 232,875 240,000 248,400 175,000 181,125 Dollar General Corp. company guaranty sr. unsec. notes 10 5/8s, 2015 75,000 82,688 75,000 82,688 50,000 55,125 Expedia, Inc. company guaranty sr. unsec. notes 7.456s, 2018 1,100,000 1,237,500     FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 455,000 494,244 460,000 499,675 345,000 374,756 Ford Motor Credit Co., LLC notes 7.8s, 2012 110,000 116,987   100,000 106,352 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 495,000 574,200 740,000 858,400 495,000 574,200 Goodman Global Group, Inc. sr. unsec. disc. notes zero %, 2014 795,000 508,800 790,000 505,600 620,000 396,800 Goodman Global, Inc. company guaranty sr. unsec. sub. notes 13 1/2s, 2016 180,000 198,000 180,000 198,000 130,000 143,000 Goodyear Tire & Rubber Co. (The) sr. unsec. notes 10 1/2s, 2016 490,000 554,925 495,000 560,588 370,000 419,025 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 300,000 299,625 300,000 299,625 220,000 219,725 Hanesbrands, Inc. company guaranty sr. unsec. notes FRN Ser. B, 4.121s, 2014 665,000 640,063 670,000 644,875 500,000 481,250 Harrahs Operating Co., Inc. sr. notes 11 1/4s, 2017 1,265,000 1,385,175 1,270,000 1,390,650 910,000 996,450 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 416,000 473,651 652,000 742,357 154,000 175,342 Host Hotels & Resorts LP company guaranty sr. unsec. unsub. notes Ser. Q, 6 3/4s, 2016 R 110,000 113,988     Interpublic Group of Companies, Inc. (The) sr. unsec. notes 10s, 2017 90,000 105,075 90,000 105,075 65,000 75,888 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 308,000 278,740 305,000 276,025 229,000 207,245 Jarden Corp. company guaranty sr. sub. notes Ser. 1, 7 1/2s, 2020 EUR 50,000 68,280 50,000 68,280 50,000 68,280 Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 $690,000 714,150 $720,000 745,200 $495,000 512,325 70 CORPORATE BONDS AND NOTES* cont. Growth 11.9% Balanced 18.4% Conservative 21.5% Principal Principal Principal amount Value amount Value amount Value Consumer cyclicals cont. Lamar Media Corp. company guaranty sr. sub. notes 7 7/8s, 2018 $90,000 $94,500 $90,000 $94,500 $70,000 $73,500 Lear Corp. company guaranty sr. unsec. bond 7 7/8s, 2018 60,000 63,600 60,000 63,600 45,000 47,700 Lear Corp. company guaranty sr. unsec. notes 8 1/8s, 2020 485,000 518,344 485,000 518,344 355,000 379,406 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 787,000 847,993 1,053,000 1,134,608 60,000 64,650 Lennar Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2018 360,000 333,900 360,000 333,900 265,000 245,788 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 260,000 274,950 265,000 280,238 200,000 211,500 Levi Strauss & Co. sr. unsec. unsub. notes 7 5/8s, 2020 135,000 140,063 135,000 140,063 100,000 103,750 Liberty Media Corp. debs. 8 1/4s, 2030 195,000 188,175 245,000 236,425 120,000 115,800 Limited Brands, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 110,000 118,800 110,000 118,800 80,000 86,400 M/I Schottenstein Homes, Inc. company guaranty sr. unsec. notes 6 7/8s, 2012 515,000 513,713 510,000 508,725 385,000 384,038 Macys Retail Holdings, Inc. company guaranty sr. unsec. notes 6 5/8s, 2011 90,000 92,475 1,835,000 1,885,463 2,010,000 2,065,275 Macys Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 245,000 258,475 255,000 269,025 195,000 205,725 Marquee Holdings, Inc. sr. disc. notes 9.505s, 2014 95,000 77,900 60,000 49,200 120,000 98,400 Masco Corp. sr. unsec. notes 5.85s, 2017 2,370,000 2,318,739     Mashantucket Western Pequot Tribe 144A bonds 8 1/2s, 2015 (In default)  285,000 42,750 255,000 38,250 175,000 26,250 McClatchy Co. (The) company guaranty sr. notes 11 1/2s, 2017 260,000 276,575 260,000 276,575 180,000 191,475 Meritage Homes Corp. company guaranty 6 1/4s, 2015 322,000 316,365 331,000 325,208 172,000 168,990 Meritage Homes Corp. company guaranty sr. unsec. unsub. notes 7.15s, 2020 30,000 28,350 30,000 28,350 25,000 23,625 MGM Resorts International company guaranty sr. unsec. notes 6 5/8s, 2015 125,000 104,688 130,000 108,875 90,000 75,375 71 CORPORATE BONDS AND NOTES* cont. Growth 11.9% Balanced 18.4% Conservative 21.5% Principal Principal Principal amount Value amount Value amount Value Consumer cyclicals cont. MGM Resorts International sr. notes 10 3/8s, 2014 $30,000 $33,375 $30,000 $33,375 $20,000 $22,250 MGM Resorts International sr. notes 6 3/4s, 2012 315,000 297,675 436,000 412,020 216,000 204,120 MGM Mirage, Inc. 144A sr. notes 9s, 2020 60,000 63,150 60,000 63,150 45,000 47,363 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 180,000 195,525 180,000 195,525 80,000 86,900 Michaels Stores, Inc. company guaranty 10s, 2014 290,000 305,588 290,000 305,588 260,000 273,975 MTR Gaming Group, Inc. company guaranty sr. notes 12 5/8s, 2014 360,000 365,400 360,000 365,400 270,000 274,050 Navistar International Corp. sr. notes 8 1/4s, 2021 380,000 406,125 375,000 400,781 295,000 315,281 NBTY, Inc. 144A company guaranty sr. notes 9s, 2018 45,000 47,250 40,000 42,000 35,000 36,750 Neiman-Marcus Group, Inc. company guaranty sr. unsec. notes 9s, 2015  799,837 830,831 807,834 839,138 581,288 603,813 News America Holdings, Inc. company guaranty 7 3/4s, 2024   350,000 438,291 300,000 375,678 News America Holdings, Inc. debs. 7 3/4s, 2045 210,000 262,994 690,000 864,122 819,000 1,025,675 Nielsen Finance LLC/Nielsen Finance Co. company guaranty 10s, 2014 75,000 78,844 70,000 73,588 10,000 10,513 Nielsen Finance LLC/Nielsen Finance Co. company guaranty sr. unsec. sub. disc. notes stepped-coupon zero % (12 1/2s, 8/1/11), 2016  705,000 705,881 715,000 715,894 560,000 560,700 Nortek, Inc. company guaranty sr. notes 11s, 2013 518,768 551,191 524,013 556,764 390,311 414,705 Omnicom Group, Inc. sr. notes 5.9s, 2016   140,000 161,431 150,000 172,961 Owens Corning, Inc. company guaranty unsec. unsub. notes 9s, 2019 690,000 819,375 695,000 825,313 515,000 611,563 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 140,000 148,750 145,000 154,063 100,000 106,250 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 400,000 390,500 405,000 395,381 285,000 278,231 PHH Corp. 144A sr. unsec. notes 9 1/4s, 2016 140,000 145,600 140,000 145,600 105,000 109,200 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 45,000 47,756 40,000 42,450 30,000 31,838 72 CORPORATE BONDS AND NOTES* cont. Growth 11.9% Balanced 18.4% Conservative 21.5% Principal Principal Principal amount Value amount Value amount Value Consumer cyclicals cont. Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2020 $40,000 $39,400 $40,000 $39,400 $25,000 $24,625 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 380,000 367,650 400,000 387,000 290,000 280,575 QVC Inc. 144A sr. notes 7 3/8s, 2020 160,000 165,600 155,000 160,425 115,000 119,025 Realogy Corp. company guaranty sr. notes 11s, 2014  50,442 43,380 44,838 38,561 33,628 28,920 Realogy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 890,000 756,500 905,000 769,250 665,000 565,250 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 85,000 89,144 85,000 89,144 65,000 68,169 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 330,000 336,600 335,000 341,700 235,000 239,700 Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 50,000 50,375 70,000 70,525 30,000 30,225 Sealy Mattress Co. 144A company guaranty sr. sec. notes 10 7/8s, 2016 337,000 381,653 342,000 387,315 247,000 279,728 Sears Holdings Corp. 144A sr. notes 6 5/8s, 2018 170,000 171,275 170,000 171,275 135,000 136,013 Sinclair Television Group, Inc. 144A sr. notes 8 3/8s, 2018 150,000 151,125 150,000 151,125 120,000 120,900 Standard Pacific Corp. company guaranty sr. notes 10 3/4s, 2016 350,000 381,500 360,000 392,400 280,000 305,200 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 7s, 2015 60,000 57,450 55,000 52,663 35,000 33,513 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 6 1/4s, 2014 110,000 106,013 110,000 106,013 75,000 72,281 Staples, Inc. sr. unsec. notes 9 3/4s, 2014 195,000 241,458 405,000 501,490 545,000 674,844 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023     25,000 32,975 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 180,000 191,038 390,000 413,915 565,000 599,646 Time Warner, Inc. company guaranty sr. unsec. notes 3.15s, 2015 230,000 238,402 485,000 502,717 700,000 725,570 Time Warner, Inc. debs. 9.15s, 2023   25,000 34,129 105,000 143,340 Toyota Motor Credit Corp. sr. unsec. FRN Ser. MTN, 0.321s, 2010 1,200,000 1,200,448     73 CORPORATE BONDS AND NOTES* cont. Growth 11.9% Balanced 18.4% Conservative 21.5% Principal Principal Principal amount Value amount Value amount Value Consumer cyclicals cont. Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 $720,000 $813,600 $750,000 $847,500 $520,000 $587,600 Toys R US-Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 65,000 66,950 65,000 66,950 50,000 51,500 Travelport LLC company guaranty 11 7/8s, 2016 60,000 64,200 60,000 64,200 45,000 48,150 Travelport LLC company guaranty 9 7/8s, 2014 270,000 277,763 275,000 282,906 210,000 216,038 Travelport LLC/Travelport, Inc. 144A company guaranty sr. unsec. notes 9s, 2016 130,000 129,350 125,000 124,375 100,000 99,500 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 165,000 226,538 140,000 192,214 105,000 144,161 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 $100,000 106,250 $  $  TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2014 330,000 348,150 370,000 390,350 280,000 295,400 Universal City Development Partners, Ltd. company guaranty sr. unsec. notes 8 7/8s, 2015 550,000 567,188 565,000 582,656 390,000 402,188 Univision Communications 144A company guaranty sr. unsec. unsub. notes 9 3/4s, 2015  765,987 733,433 774,811 741,882 555,805 532,183 Vertis, Inc. company guaranty sr. notes 13 1/2s, 2014  210,066 65,120 212,830 65,977 99,665 30,896 Visteon Corp. sr. unsec.unsub. notes 7s, 2014 (In default)  120,000 122,400 120,000 122,400 90,000 91,800 Visteon Corp. 144A sr. unsec. notes 12 1/4s, 2016 (In default)  10,000 12,500 10,000 12,500 10,000 12,500 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 6 1/2s, 2037 540,000 673,907 844,000 1,053,291 198,000 247,099 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 4 7/8s, 2040     1,210,000 1,232,308 WMG Acquisition Corp. company guaranty sr. sec. notes 9 1/2s, 2016 405,000 433,350 405,000 433,350 305,000 326,350 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. 144A company guaranty 1st mtge. notes 7 3/4s, 2020 155,000 163,525 155,000 163,525 115,000 121,325 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 670,000 770,500 680,000 782,000 490,000 563,500 74 CORPORATE BONDS AND NOTES* cont. Growth 11.9% Balanced 18.4% Conservative 21.5% Principal Principal Principal amount Value amount Value amount Value Consumer cyclicals cont. Yankee Acquisition Corp. company guaranty sr. notes Ser. B, 8 1/2s, 2015 $445,000 $459,463 $445,000 $459,463 $335,000 $345,888 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 409,000 443,765 423,000 458,955 320,000 347,200 Young Broadcasting, Inc. company guaranty sr. unsec. sub. notes 10s, 2011 (In default)  F 180,000  170,000  79,000  Consumer staples 0.9% 1.6% 1.8% Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 20,000 27,072     Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 20,000 26,809 40,000 53,618 200,000 268,092 Anheuser-Busch InBev Worldwide, Inc. company guaranty unsec. unsub. notes 5 3/8s, 2020 (Belgium) 315,000 355,569 325,000 366,857 450,000 507,956 Anheuser-Busch InBev Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 7 3/4s, 2019   345,000 447,538 510,000 661,578 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 70,000 74,025 70,000 74,025 50,000 52,875 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 120,000 117,900 145,000 142,463 75,000 73,688 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 5/8s, 2014 615,000 624,225 580,000 588,700 445,000 451,675 Campbell Soup Co. debs. 8 7/8s, 2021   300,000 439,115 255,000 373,248 Central Garden & Pet Co. sr. sub. notes 8 1/4s, 2018 320,000 326,800 320,000 326,800 230,000 234,888 Chiquita Brands International, Inc. sr. notes 7 1/2s, 2014 245,000 246,225 240,000 241,200 185,000 185,925 Chiquita Brands International, Inc. sr. unsec. unsub. notes 8 7/8s, 2015 25,000 25,750 30,000 30,900 15,000 15,450 CKE Restaurants, Inc. 144A sr. notes 11 3/8s, 2018 380,000 389,500 375,000 384,375 285,000 292,125 Claires Stores, Inc. 144A company guaranty sr. unsec. notes 9 5/8s,2015 (In default)   232,193 218,261 207,810 195,341 97,532 91,680 75 CORPORATE BONDS AND NOTES* cont. Growth 11.9% Balanced 18.4% Conservative 21.5% Principal Principal Principal amount Value amount Value amount Value Consumer staples cont. Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 $350,000 $372,313 $350,000 $372,313 $250,000 $265,938 CVS Caremark Corp. jr. unsec. sub. bonds FRB 6.302s, 2037 210,000 194,250 290,000 268,250 1,018,000 941,650 CVS Caremark Corp. notes 6.6s, 2019 80,000 96,906     CVS Caremark Corp. 144A company guaranty notes 7.507s, 2032   450,043 528,063 14,837 17,409 CVS Caremark Corp. 144A pass-through certificates 6.117s, 2013 492,792 523,654     Dean Foods Co. company guaranty 7s, 2016 185,000 181,531 185,000 181,531 140,000 137,375 Delhaize Group company guaranty sr. unsec. bond 5 7/8s, 2014 (Belgium) 135,000 152,536 310,000 350,267 370,000 418,061 Diageo Capital PLC company guaranty 5 3/4s, 2017 (United Kingdom) 310,000 365,863 455,000 536,992 735,000 867,449 Diageo Investment Corp. company guaranty 8s, 2022 (Canada)   165,000 218,304 135,000 178,612 Dole Food Co. 144A sr. sec. notes 8s, 2016 315,000 329,569 350,000 366,188 220,000 230,175 Dole Food Co. sr. notes 13 7/8s, 2014 107,000 130,540 88,000 107,360 81,000 98,820 Elizabeth Arden, Inc. company guaranty 7 3/4s, 2014 450,000 452,813 455,000 457,844 345,000 347,156 Games Merger Corp. 144A sr. notes 11s, 2018 365,000 394,200 380,000 410,400 285,000 307,800 General Mills, Inc. sr. unsec. notes 5.65s, 2019 75,000 87,682 170,000 198,746 200,000 233,819 Great Atlantic & Pacific Tea Co. 144A sr. notes 11 3/8s, 2015 45,000 34,650 45,000 34,650 30,000 23,100 H.J. Heinz Co. sr. unsec. notes 5.35s, 2013 216,000 238,925 492,000 544,218   Hertz Corp. company guaranty 8 7/8s, 2014 715,000 733,769 740,000 759,425 465,000 477,206 Hertz Corp. 144A company guaranty sr. unsec. notes 7 1/2s, 2018 100,000 100,000 95,000 95,000 75,000 75,000 Hertz Holdings Netherlands BV 144A sr. bond 8 1/2s, 2015 (Netherlands) EUR 250,000 357,507 250,000 357,507 190,000 271,706 76 CORPORATE BONDS AND NOTES* cont. Growth 11.9% Balanced 18.4% Conservative 21.5% Principal Principal Principal amount Value amount Value amount Value Consumer staples cont. Interactive Data Corp. 144A company guaranty sr. notes 10 1/4s, 2018 $255,000 $272,850 $255,000 $272,850 $195,000 $208,650 JBS USA LLC/JBS USA Finance, Inc. sr. notes 11 5/8s, 2014 310,000 358,050 325,000 375,375 225,000 259,875 Kraft Foods, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 410,000 479,504 875,000 1,023,333 1,145,000 1,339,104 Kroger Co. company guaranty 6 3/4s, 2012     150,000 162,575 Kroger Co. company guaranty 6.4s, 2017 234,000 279,730 748,000 894,179 100,000 119,543 Kroger Co. sr. notes 6.15s, 2020   40,000 47,541   Libbey Glass, Inc. 144A sr. notes 10s, 2015 125,000 134,375 130,000 139,750 85,000 91,375 McDonalds Corp. sr. unsec. bond 6.3s, 2037 56,000 69,352 302,000 374,004 300,000 371,527 McDonalds Corp. sr. unsec. notes 5.7s, 2039 174,000 200,475 393,000 452,798 515,000 593,361 Michael Foods, Inc. 144A sr. notes 9 3/4s, 2018 125,000 133,750 125,000 133,750 95,000 101,650 PepsiCo, Inc. sr. unsec. notes 7.9s, 2018 185,000 246,471 346,000 460,967 82,000 109,247 Pinnacle Foods Finance LLC/Pinnacle Foods Finance Corp. sr. notes 9 1/4s, 2015 460,000 478,400 475,000 494,000 325,000 338,000 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 185,000 191,475 185,000 191,475 135,000 139,725 Reddy Ice Corp. company guaranty sr. notes 11 1/4s, 2015 225,000 230,063 225,000 230,063 160,000 163,600 Revlon Consumer Products Corp. company guaranty sr. notes 9 3/4s, 2015 520,000 546,000 545,000 572,250 375,000 393,750 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 245,000 225,706 225,000 207,281 105,000 96,731 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 624,000 524,160 652,000 547,680 532,000 446,880 Rite Aid Corp. 144A company guaranty sr. unsub. notes 8s, 2020 80,000 81,200 80,000 81,200 60,000 60,900 Roadhouse Financing, Inc. 144A sr. notes 10 3/4s, 2017 170,000 175,100 170,000 175,100 130,000 133,900 77 CORPORATE BONDS AND NOTES* cont. Growth 11.9% Balanced 18.4% Conservative 21.5% Principal Principal Principal amount Value amount Value amount Value Consumer staples cont. RSC Equipment Rental, Inc. 144A sr. sec. notes 10s, 2017 $145,000 $161,313 $130,000 $144,625 $90,000 $100,125 Smithfield Foods, Inc. 144A sr. sec. notes 10s, 2014 490,000 563,500 510,000 586,500 350,000 402,500 Spectrum Brands, Inc.sr. unsec. sub. bonds 12s, 2019  160,512 178,570 168,907 187,909 103,576 115,228 Spectrum Brands, Inc. 144A sr. notes 9 1/2s, 2018 155,000 166,238 155,000 166,238 115,000 123,338 SUPERVALU, Inc. sr. unsec. notes 7 1/2s, 2014 215,000 216,075 210,000 211,050 95,000 95,475 Tesco PLC 144A sr. unsec. unsub. notes 6.15s, 2037 (United Kingdom)     450,000 537,077 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 885,000 1,065,319 285,000 343,069 195,000 234,731 Universal Corp. notes Ser. MTNC, 5.2s, 2013   3,160,000 3,346,190 2,840,000 3,007,336 Wendys/Arbys Restaurants LLC company guaranty sr. unsec. unsub. notes 10s, 2016 510,000 542,513 525,000 558,469 365,000 388,269 West Corp. company guaranty 9 1/2s, 2014 430,000 449,888 425,000 444,656 305,000 319,106 West Corp. 144A sr. unsec. notes 8 5/8s, 2018 45,000 45,900 45,000 45,900 35,000 35,700 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 110,000 131,186 235,000 280,261 295,000 351,817 Energy 1.1% 1.5% 1.4% Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 240,000 253,500 240,000 253,500 185,000 195,406 Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 317,000 320,566 320,000 323,600 234,000 236,633 ATP Oil & Gas Corp. 144A sr. notes 11 7/8s, 2015 120,000 103,500 120,000 103,500 90,000 77,625 Brigham Exploration Co. 144A company guaranty sr. unsec. notes 8 3/4s, 2018 110,000 113,300 110,000 113,300 85,000 87,550 Bristow Group, Inc. company guaranty 6 1/8s, 2013 180,000 182,250 235,000 237,938 115,000 116,438 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 440,000 427,900 455,000 442,488 320,000 311,200 Chaparral Energy, Inc. 144A sr. notes 9 7/8s, 2020 200,000 203,000 200,000 203,000 155,000 157,325 78 CORPORATE BONDS AND NOTES* cont. Growth 11.9% Balanced 18.4% Conservative 21.5% Principal Principal Principal amount Value amount Value amount Value Energy cont. Chesapeake Energy Corp. company guaranty 6 1/2s, 2017 $95,000 $98,563 $ $ $ $ Chesapeake Energy Corp. sr. unsec. notes 7 5/8s, 2013   225,000 245,250 230,000 250,700 Complete Production Services, Inc. company guaranty 8s, 2016 380,000 391,400 395,000 406,850 270,000 278,100 Compton Petroleum Corp. company guaranty 7 5/8s, 2013 (Canada) 560,000 487,200 565,000 491,550 410,000 356,700 Comstock Resources, Inc. sr. notes 6 7/8s, 2012 125,000 125,160 175,000 175,224 80,000 80,102 Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada) 705,000 715,575 715,000 725,725 540,000 548,100 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 8 1/4s, 2020 530,000 579,025 525,000 573,563 380,000 415,150 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 8s, 2017 310,000 335,575 310,000 335,575 225,000 243,563 Crosstex Energy/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 325,000 340,438 320,000 335,200 230,000 240,925 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 339,000 369,510 339,000 369,510 269,000 293,210 Denbury Resources, Inc. sr. sub. notes 7 1/2s, 2015 290,000 300,875 295,000 306,063 205,000 212,688 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 585,000 579,881 580,000 574,925 445,000 441,106 Expro Finance Luxemburg 144A sr. notes 8 1/2s, 2016 (Luxembourg) 545,000 519,113 300,000 285,750 205,000 195,263 Ferrellgas LP/Ferrellgas Finance Corp. sr. notes 6 3/4s, 2014 665,000 676,638 660,000 671,550 475,000 483,313 Forest Oil Corp. sr. notes 8s, 2011 305,000 322,538 340,000 359,550 250,000 264,375 Gaz Capital SA 144A company guaranty sr. unsec. bond 8.146s, 2018 (Russia) 158,000 184,283 324,000 377,897 288,000 335,909 Gaz Capital SA 144A sr. unsec. 6.51s, 2022 (Russia) 230,000 244,674 507,000 539,347 438,000 465,944 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 645,000 653,063 645,000 653,063 470,000 475,875 79 CORPORATE BONDS AND NOTES* cont. Growth 11.9% Balanced 18.4% Conservative 21.5% Principal Principal Principal amount Value amount Value amount Value Energy cont. Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 $135,000 $112,050 $150,000 $124,500 $105,000 $87,150 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 85,000 81,388 75,000 71,813 35,000 33,513 Inergy LP/Inergy Finance Corp. company guaranty sr. unsec. notes 8 3/4s, 2015 140,000 151,025 125,000 134,844 85,000 91,694 Inergy LP/Inergy Finance Corp. sr. unsec. notes 6 7/8s, 2014 525,000 535,500 570,000 581,400 395,000 402,900 International Coal Group, Inc. sr. notes 9 1/8s, 2018 270,000 286,200 270,000 286,200 200,000 212,000 Key Energy Services, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2014 400,000 422,000 420,000 443,100 290,000 305,950 Massey Energy Co. company guaranty sr. unsec. notes 6 7/8s, 2013 615,000 630,375 615,000 630,375 445,000 456,125 Motiva Enterprises, LLC 144A sr. notes 5.2s, 2012   80,000 85,692 70,000 74,980 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 5,000 5,200 145,000 150,800 165,000 171,600 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 375,000 383,438 335,000 342,538 175,000 178,938 Nexen, Inc. sr. unsec. unsub. notes 7 1/2s, 2039 (Canada) 110,000 135,157 245,000 301,032 310,000 380,898 Offshore Group Investments, Ltd. 144A sr. notes 11 1/2s, 2015 165,000 173,250 165,000 173,250 125,000 131,250 OPTI Canada, Inc. company guaranty sr. sec. notes 8 1/4s, 2014 (Canada) 220,000 167,200 215,000 163,400 100,000 76,000 OPTI Canada, Inc. company guaranty sr. sec. notes 7 7/8s, 2014 (Canada) 605,000 455,263 625,000 470,313 485,000 364,963 OPTI Canada, Inc. 144A company guaranty sr. notes 9 3/4s, 2013 (Canada) 65,000 65,975 65,000 65,975 50,000 50,750 OPTI Canada, Inc. 144A sr. notes 9s, 2012 (Canada) 20,000 20,250 20,000 20,250 15,000 15,188 Peabody Energy Corp. company guaranty 7 3/8s, 2016 660,000 719,400 420,000 457,800 295,000 321,550 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 25,000 26,906 25,000 26,906 20,000 21,525 80 CORPORATE BONDS AND NOTES* cont. Growth 11.9% Balanced 18.4% Conservative 21.5% Principal Principal Principal amount Value amount Value amount Value Energy cont. Peabody Energy Corp. sr. notes 5 7/8s, 2016 $ $ $270,000 $273,375 $225,000 $227,813 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 345,000 382,950 345,000 382,950 255,000 283,050 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 70,000 73,413 50,000 52,438 40,000 41,950 Plains Exploration & Production Co. company guaranty 7s, 2017 555,000 568,875 595,000 609,875 405,000 415,125 Quicksilver Resources, Inc. company guaranty 7 1/8s, 2016 30,000 29,625 40,000 39,500 20,000 19,750 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 370,000 433,825 375,000 439,688 265,000 310,713 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 115,000 119,600 110,000 114,400 85,000 88,400 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 265,000 272,950 265,000 272,950 190,000 195,700 Sabine Pass LNG LP sec. notes 7 1/2s, 2016 995,000 907,938 810,000 739,125 560,000 511,000 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 670,000 653,250 765,000 745,875 505,000 492,375 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 270,000 284,130 570,000 599,830 795,000 836,605 Trico Shipping AS 144A sr. notes 13 7/8s, 2014 (Norway) 190,000 169,575 190,000 169,575 130,000 116,025 Weatherford International, Inc. company guaranty sr. unsec. unsub. bonds 6.8s, 2037   110,000 115,292 90,000 94,330 Weatherford International, Inc. company guaranty sr. unsec. unsub. bonds 6.35s, 2017   130,000 145,709 100,000 112,084 Weatherford International, Ltd. company guaranty sr. unsec. notes 9 7/8s, 2039 (Switzerland) 100,000 135,555 230,000 311,777 270,000 365,999 Weatherford International, Ltd. sr. notes 5 1/2s, 2016 (Switzerland)   95,000 104,024 105,000 114,974 81 CORPORATE BONDS AND NOTES* cont. Growth 11.9% Balanced 18.4% Conservative 21.5% Principal Principal Principal amount Value amount Value amount Value Energy cont. Whiting Petroleum Corp. company guaranty 7s, 2014 $370,000 $390,350 $385,000 $406,175 $265,000 $279,575 Williams Cos., Inc. (The) notes 7 3/4s, 2031 26,000 29,704 22,000 25,134 15,000 17,137 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 70,000 84,994 63,000 76,495 48,000 58,282 Williams Cos., Inc. (The) 144A notes 6 3/8s, 2010 50,000 50,000 60,000 60,000 30,000 30,000 XTO Energy, Inc. sr. unsec. notes 5 1/2s, 2018 158,000 188,945 357,000 426,921   Financials 2.2% 3.8% 5.6% Aflac, Inc. sr. unsec. notes 6.9s, 2039 50,000 55,078 105,000 115,663 135,000 148,710 Ally Financial, Inc. company guaranty sr. unsec. notes 6 7/8s, 2012   2,000 2,088   Ally Financial, Inc. company guaranty sr. unsec. notes 6 5/8s, 2012   166,000 171,810 144,000 149,040 Ally Financial, Inc. company guaranty sr. unsec. notes Ser. 8, 6 3/4s, 2014 611,000 636,586 565,000 588,659 440,000 458,425 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.497s, 2014 226,000 202,057 107,000 95,664 29,000 25,928 Ally Financial, Inc. sr. unsec. unsub. notes 6 3/4s, 2014 764,000 788,333 730,000 753,250 552,000 569,581 Ally Financial, Inc. 144A company guaranty sr. unsec. notes 8.3s, 2015 160,000 174,400 160,000 174,400 115,000 125,350 Ally Financial, Inc. 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 100,000 106,500 100,000 106,500 75,000 79,875 American Express Co. sr. unsec. notes 8 1/8s, 2019 450,000 581,132 940,000 1,213,921 1,260,000 1,627,170 American General Finance Corp. sr. unsec. notes Ser. MTNI, Class I, 4 7/8s, 2012 1,120,000 1,058,400 1,155,000 1,091,475 815,000 770,175 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 275,000 275,000 270,000 270,000 205,000 205,000 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 647,000 668,028 1,286,000 1,327,795 1,244,000 1,284,430 Bank of America NA sub. notes Ser. BKNT, 5.3s, 2017   250,000 257,303 750,000 771,908 82 CORPORATE BONDS AND NOTES* cont. Growth 11.9% Balanced 18.4% Conservative 21.5% Principal Principal Principal amount Value amount Value amount Value Financials cont. Bank of Montreal sr. unsec. bond 2 1/8s, 2013 (Canada) $185,000 $190,905 $390,000 $402,449 $545,000 $562,396 Bank of New York Mellon Corp. (The) sr. unsec. notes 4.3s, 2014 270,000 296,452 610,000 669,762 760,000 834,457 Bank of New York Mellon Corp. (The) sr. unsec. notes 2.95s, 2015 30,000 31,567 30,000 31,567 140,000 147,314 BankAmerica Capital III bank guaranteed jr. unsec. FRN 1.096s, 2027 580,000 410,179 327,000 231,256 1,146,000 810,457 Barclays Bank PLC 144A sub. notes 10.179s, 2021 508,000 677,454 285,000 380,067 275,000 366,732 Bear Stearns Cos., Inc. (The) notes 5.7s, 2014 85,000 95,841 155,000 174,769 5,000 5,638 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018   240,000 292,352 706,000 860,003 Block Financial Corp. notes 5 1/8s, 2014 2,102,000 2,167,444     Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.176s, 2012 75,000 73,679 198,375 194,881 225,750 221,774 Capital One Capital III company guaranty 7.686s, 2036   231,000 234,465 811,000 823,165 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 175,000 170,844 175,000 170,844 135,000 131,794 Capital One Capital V company guaranty jr. unsec. sub. notes 10 1/4s, 2039 270,000 292,275 345,000 373,463   CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 280,000 324,100 280,000 324,100 210,000 243,075 CIT Group, Inc. sr. bonds 7s, 2017 1,145,000 1,120,669 1,135,000 1,110,881 825,000 807,469 CIT Group, Inc. sr. bonds 7s, 2016 645,000 635,325 645,000 635,325 475,000 467,875 CIT Group, Inc. sr. bonds 7s, 2015 355,000 352,338 370,000 367,225 300,000 297,750 CIT Group, Inc. sr. bonds 7s, 2014 145,000 144,638 145,000 144,638 105,000 104,738 CIT Group, Inc. sr. bonds 7s, 2013 290,000 291,450 290,000 291,450 210,000 211,050 Citigroup, Inc. sr. notes 6 1/2s, 2013 940,000 1,038,578 895,000 988,859 1,310,000 1,447,380 Citigroup, Inc. sub. notes 5s, 2014 35,000 36,352 914,000 949,317 1,527,000 1,586,003 Citigroup, Inc. unsec. sub. notes 6 5/8s, 2032 1,137,000 1,175,002 1,877,000 1,939,735 1,181,000 1,220,473 83 CORPORATE BONDS AND NOTES* cont. Growth 11.9% Balanced 18.4% Conservative 21.5% Principal Principal Principal amount Value amount Value amount Value Financials cont. Credit Suisse First Boston USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2011 $490,000 $518,435 $764,000 $808,335 $180,000 $190,445 Credit Suisse Guernsey, Ltd. jr. unsec. sub. notes FRN 5.86s, 2049 (United Kingdom)   256,000 243,360 896,000 851,760 Deutsche Bank AG/London sr. unsec. notes 2 3/8s, 2013 (United Kingdom) 5,000 5,122     Deutsche Bank AG/London sr. unsec. notes 3 7/8s, 2014 (United Kingdom) 375,000 401,008 820,000 876,870 555,000 593,491 Deutsche Bank Capital Funding Trust VII 144A jr. unsec. sub. bonds FRB 5.628s, 2049   235,000 203,275 1,000,000 865,000 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 R   411,000 451,497 989,000 1,086,449 E*Trade Financial Corp. sr. unsec. notes 7 3/8s, 2013 125,000 122,188 10,000 9,775 20,000 19,550 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017  295,000 336,300 395,000 450,300 280,000 319,200 Fleet Capital Trust V bank guaranteed jr. sub. FRN 1.291s, 2028 790,000 567,452 217,000 155,870 759,000 545,185 GATX Financial Corp. notes 5.8s, 2016   120,000 131,154 130,000 142,084 GE Capital Trust I unsec. sub. bonds FRB 6 3/8s, 2067   975,000 970,125 1,450,000 1,442,750 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.604s, 2016 260,000 238,069 600,000 549,389   General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.596s, 2012 80,000 78,914 60,000 59,186 255,000 251,539 General Electric Capital Corp. sr. unsec. notes Ser. MTN, 6 7/8s, 2039 1,141,000 1,303,667 2,446,000 2,794,714 3,149,000 3,597,937 GMAC, Inc. 144A company guaranty sr. unsec. notes 8s, 2020 145,000 158,413 140,000 152,950 105,000 114,713 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 335,000 399,286 990,000 1,179,981 2,655,000 3,164,493 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 736,000 770,049 1,148,000 1,201,110 270,000 282,491 Health Care Property Investors, Inc. sr. unsec. notes 6s, 2017 R   214,000 228,431 748,000 798,441 84 CORPORATE BONDS AND NOTES* cont. Growth 11.9% Balanced 18.4% Conservative 21.5% Principal Principal Principal amount Value amount Value amount Value Financials cont. Highwood Properties, Inc. sr. unsec. bonds 5.85s, 2017 R $ $ $340,000 $349,703 $290,000 $298,276 HSBC Finance Capital Trust IX FRN 5.911s, 2035   700,000 653,625 1,400,000 1,307,250 HSBC Finance Corp. notes 5s, 2015 760,000 827,679 1,185,000 1,290,525 280,000 304,934 HSBC Holdings PLC sub. notes 6 1/2s, 2037 (United Kingdom)   300,000 336,429 1,000,000 1,121,430 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 185,000 179,450 190,000 184,300 150,000 145,500 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 40,000 39,500 35,000 34,563 23,000 22,713 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 575,000 577,875 585,000 587,925 405,000 407,025 International Lease Finance Corp. sr. unsec. Ser. MTN, 5 5/8s, 2013 625,000 612,500     JPMorgan Chase & Co. sr. notes 6s, 2018 1,044,000 1,192,226 1,537,000 1,755,222 336,000 383,705 JPMorgan Chase Bank NA sub. notes Ser. BKNT, 6s, 2017   330,000 374,586 280,000 317,830 JPMorgan Chase Capital XVIII bonds Ser. R, 6.95s, 2036   674,000 691,304 1,460,000 1,497,483 KB Home company guaranty 6 3/8s, 2011   317,000 322,151 288,000 292,680 Lehman Brothers E-Capital Trust I FRN 3.589s, 2065 (In default)  1,375,000 138 1,845,000 185   Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 115,000 123,625 95,000 102,125 45,000 48,375 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 295,000 295,738 335,000 335,838 255,000 255,638 Liberty Mutual Group 144A company guaranty jr. sub. notes FRB 10 3/4s, 2058 1,145,000 1,349,454     Liberty Mutual Insurance 144A notes 7.697s, 2097   690,000 629,274 1,410,000 1,285,907 Marsh & McLennan Cos., Inc. sr. unsec. notes 6 1/4s, 2012 35,000 36,959 720,000 760,290 815,000 860,606 Marsh & McLennan Cos., Inc. sr. unsec. notes 5 3/8s, 2014   380,000 410,410 345,000 372,609 Merrill Lynch & Co., Inc. jr. sub. bonds 7 3/4s, 2038   300,000 347,958 1,200,000 1,391,832 85 CORPORATE BONDS AND NOTES* cont. Growth 11.9% Balanced 18.4% Conservative 21.5% Principal Principal Principal amount Value amount Value amount Value Financials cont. Merrill Lynch & Co., Inc. sr. unsec. notes 6.4s, 2017 $ $ $10,000 $10,943 $290,000 $317,348 Merrill Lynch & Co., Inc. sr. unsec. notes Ser. MTN, 6 7/8s, 2018 1,226,000 1,375,199 1,640,000 1,839,581 236,000 264,720 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2067   300,000 315,000 1,200,000 1,260,000 MetLife, Inc. sr. unsec. 6 3/4s, 2016 155,000 185,032 130,000 155,188   Morgan Stanley sr. unsec. unsub. notes 6 3/4s, 2011 687,000 707,596 1,068,000 1,100,019 252,000 259,555 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 240,000 255,600 245,000 260,925 170,000 181,050 Nationwide Financial Services, Inc. notes 5 5/8s, 2015   125,000 133,471 425,000 453,802 Nationwide Health Properties, Inc. notes 6 1/2s, 2011 R   145,000 150,589 150,000 155,782 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031   210,000 224,450   Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 290,000 288,188 310,000 308,063 205,000 203,719 Omega Healthcare Investors, Inc. 144A sr. notes 6 3/4s, 2022 R 155,000 154,031 155,000 154,031 125,000 124,219 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033   520,000 487,366 1,129,000 1,058,147 OneBeacon US Holdings, Inc. notes 5 7/8s, 2013   498,000 522,956 969,000 1,017,559 Pinafore LLC/Pinafore, Inc. 144A company guaranty sr. notes 9s, 2018 135,000 141,750 135,000 141,750 105,000 110,250 Progressive Corp. (The) jr. unsec. sub. unsec. notes FRN 6.7s, 2037 250,000 248,125 555,000 550,838 695,000 689,788 Provident Funding Associates 144A sr. notes 10 1/4s, 2017 160,000 164,800 155,000 159,650 115,000 118,450 Prudential Financial, Inc. jr. unsec. sub. notes FRN 8 7/8s, 2038 320,000 354,631 225,000 249,350 800,000 886,578 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 295,000 297,213 305,000 307,288 230,000 231,725 86 CORPORATE BONDS AND NOTES* cont. Growth 11.9% Balanced 18.4% Conservative 21.5% Principal Principal Principal amount Value amount Value amount Value Financials cont. Royal Bank of Scotland PLC (The) bank guaranty sr. unsec. unsub. notes 3.95s, 2015 (United Kingdom) $295,000 $298,223 $620,000 $626,775 $900,000 $909,834 RSHB Capital SA for OJSC Russian Agricultural Bank 144A notes 7 3/4s, 2018 (Russia)   110,000 123,475 100,000 112,250 RSHB Capital SA for OJSC Russian Agricultural Bank 144A notes 7 1/8s, 2014 (Russia) 120,000 129,156 110,000 118,393 100,000 107,630 Simon Property Group LP sr. unsec. notes 6 1/8s, 2018 R   307,000 356,254 927,000 1,075,725 Simon Property Group LP sr. unsec. unsub. notes 5 1/4s, 2016 R 100,000 111,784 147,000 164,323 30,000 33,535 Simon Property Group LP sr. unsec. unsub. notes 4 3/8s, 2021 R 205,000 207,813 145,000 146,990   SLM Corp. sr. notes Ser. MTN, 8s, 2020 225,000 223,274 220,000 218,312 155,000 153,811 SLM Corp. sr. unsec. unsub. notes Ser. MTNA, 5s, 2013 715,000 700,689 715,000 700,689 515,000 504,692 State Street Capital Trust IV company guaranty jr. unsec. sub. bond FRB 1.292s, 2037   475,000 341,381   Stowe CDO 08-1 144A notes FRN 3.078s, 2010 (In default)  F 4,200,000 3,780,000     USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.251s, 2014 45,000 38,306 45,000 38,306 20,000 17,025 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 R 195,000 201,805 405,000 419,133 545,000 564,018 VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 876,000 923,129 800,000 843,040 687,000 723,961 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017   1,115,000 1,274,426 1,755,000 2,005,935 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 95,000 108,451 105,000 119,866 60,000 68,495 Wachovia Corp. sr. unsec. notes Ser. MTN, 5 1/2s, 2013 900,000 989,276 1,650,000 1,813,672 1,495,000 1,643,297 Wachovia Corp. sr. unsec. notes FRN Ser. MTNE, 0.447s, 2012 140,000 139,559 470,000 468,521 510,000 508,395 Wells Fargo Capital XV bank guaranteed jr. unsec. sub. FRB 9 3/4s, 2049 455,000 501,069     Westpac Banking Corp. sr. unsec. notes 4 7/8s, 2019 (Australia) 220,000 236,901 485,000 522,260 615,000 662,247 87 CORPORATE BONDS AND NOTES* cont. Growth 11.9% Balanced 18.4% Conservative 21.5% Principal Principal Principal amount Value amount Value amount Value Financials cont. Westpac Capital Trust III 144A unsec. sub. notes FRN 5.819s, 2049 (Australia) $ $ $295,000 $290,484 $230,000 $226,479 Willis Group North America, Inc. company guaranty 6.2s, 2017   70,000 74,590 40,000 42,623 ZFS Finance USA Trust I 144A bonds FRB 6 1/2s, 2037   312,000 291,720 411,000 384,285 Health care 0.7% 1.0% 1.0% Abbott Laboratories sr. unsec. notes 5 7/8s, 2016 344,000 413,358 538,000 646,473 126,000 151,405 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037   286,000 333,124 673,000 783,890 Amgen, Inc. sr. unsec. notes 3.45s, 2020 345,000 348,573 730,000 737,560 1,055,000 1,065,926 AstraZeneca PLC sr. unsec. unsub. notes 6.45s, 2037 (United Kingdom) 270,000 337,816 422,000 527,994 99,000 123,866 Biomet, Inc. company guaranty sr. unsec. bond 10s, 2017 360,000 397,350 375,000 413,906 260,000 286,975 Capella Healthcare, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 360,000 385,200 360,000 385,200 270,000 288,900 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8 7/8s, 2015 340,000 361,250 345,000 366,563 255,000 270,938 DaVita, Inc. company guaranty 6 5/8s, 2013 327,000 332,314 338,000 343,493 233,000 236,786 DaVita, Inc. company guaranty sr. unsec. sub. notes 7 1/4s, 2015 85,000 88,241 85,000 88,241 65,000 67,478 Elan Finance PLC/Elan Finance Corp. 144A company guaranty sr. notes 8 3/4s, 2016 (Ireland) 570,000 567,863 390,000 388,538 270,000 268,988 HCA, Inc. company guaranty sr. notes 9 5/8s, 2016  238,000 258,230 226,000 245,210 145,000 157,325 HCA, Inc. sr. sec. notes 9 1/4s, 2016 275,000 297,688 190,000 205,675 141,000 152,633 HCA, Inc. sr. sec. notes 9 1/8s, 2014 1,149,000 1,210,759 1,247,000 1,314,026 974,000 1,026,353 HCA, Inc. sr. unsec. notes 6 1/4s, 2013 50,000 50,875 48,000 $48,840   Health Management Associates, Inc. sr. notes 6 1/8s, 2016 320,000 323,200 335,000 338,350 230,000 232,300 88 CORPORATE BONDS AND NOTES* cont. Growth 11.9% Balanced 18.4% Conservative 21.5% Principal Principal Principal amount Value amount Value amount Value Health care cont. HealthSouth Corp. company guaranty 10 3/4s, 2016 $240,000 $263,100 $240,000 $263,100 $165,000 $180,881 IASIS Healthcare/IASIS Capital Corp. sr. sub. notes 8 3/4s, 2014 510,000 521,475 515,000 526,588 380,000 388,550 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 210,000 219,450 210,000 219,450 160,000 167,200 Omnicare, Inc. sr. sub. notes 6 7/8s, 2015 35,000 35,350 45,000 45,450 25,000 25,250 Omnicare, Inc. sr. sub. notes 6 1/8s, 2013 170,000 170,425 240,000 240,600 110,000 110,275 Quintiles Transnational Corp. 144A sr. notes 9 1/2s, 2014  280,000 287,700 280,000 287,700 195,000 200,363 Select Medical Corp. company guaranty 7 5/8s, 2015 346,000 337,783 352,000 343,640 245,000 239,181 Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 625,000 644,531 645,000 665,156 445,000 458,906 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 205,000 205,513 270,000 270,675 125,000 125,313 Sun Healthcare Group, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2015 40,000 42,400 40,000 42,400 30,000 31,800 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 80,000 81,700 75,000 76,594 35,000 35,744 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015  87,885 89,203 82,392 83,628 38,449 39,026 Talecris Biotherapeutics Holdings Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 200,000 220,000 200,000 220,000 150,000 165,000 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 67,000 76,548 54,000 61,695 34,000 38,845 Tenet Healthcare Corp. sr. notes 9s, 2015 756,000 822,150 779,000 847,163 550,000 598,125 Tenet Healthcare Corp. 144A sr. unsec. notes 8s, 2020 260,000 259,350 250,000 249,375 195,000 194,513 Teva Pharmaceutical Finance II BV/Teva Pharmaceutical Finance III LLC company guaranty sr. unsec. unsub. notes 3s, 2015 (Netherlands Antilles) 135,000 141,225 295,000 308,603 410,000 428,906 United Surgical Partners International, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2017 120,000 122,700 125,000 127,813 85,000 86,913 89 CORPORATE BONDS AND NOTES* cont. Growth 11.9% Balanced 18.4% Conservative 21.5% Principal Principal Principal amount Value amount Value amount Value Health care cont. US Oncology Holdings, Inc. sr. unsec. notes FRN 6.737s, 2012  $704,000 $668,800 $711,000 $675,450 $535,000 $508,250 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 45,000 46,013 40,000 40,900 35,000 35,788 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 45,000 45,900 40,000 40,800 35,000 35,700 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 R 585,000 625,654 605,000 647,044 360,000 385,018 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 R 10,000 10,400 225,000 233,995 200,000 207,995 WellPoint, Inc. notes 7s, 2019 95,000 115,554 220,000 267,599 260,000 316,253 Technology 0.6% 0.9% 1.0% Advanced Micro Devices, Inc. sr. unsec. notes 8 1/8s, 2017 25,000 26,375 25,000 26,375 40,000 42,200 Advanced Micro Devices, Inc. 144A sr. notes 7 3/4s, 2020 90,000 92,925 90,000 92,925 65,000 67,113 Alcatel-Lucent USA, Inc. unsec. debs. 6.45s, 2029 195,000 141,863 200,000 145,500 135,000 98,213 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015  440,000 416,900 460,000 435,850 370,000 350,575 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 240,000 221,400 215,000 198,338 115,000 106,088 Computer Sciences Corp. sr. unsec. notes 6 1/2s, 2018   1,435,000 1,647,647 1,310,000 1,504,124 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 215,000 249,483 470,000 545,380 585,000 678,825 Fidelity National Information Services, Inc. 144A company guaranty sr. notes 7 7/8s, 2020 155,000 167,013 155,000 167,013 115,000 123,913 Fidelity National Information Services, Inc. 144A company guaranty sr. notes 7 5/8s, 2017 155,000 165,463 155,000 165,463 115,000 122,763 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015  1,658,081 1,340,973 1,658,081 1,340,973 1,194,871 966,352 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 9 1/8s, 2014  50,118 50,118 45,564 45,564 35,058 35,058 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 8 7/8s, 2014 523,000 522,346 518,000 517,353 423,000 422,471 90 CORPORATE BONDS AND NOTES* cont. Growth 11.9% Balanced 18.4% Conservative 21.5% Principal Principal Principal amount Value amount Value amount Value Technology cont. Freescale Semiconductor, Inc. company guaranty sr. unsec. sub. notes 10 1/8s, 2016 $140,000 $127,400 $140,000 $127,400 $115,000 $104,650 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 165,000 175,313 165,000 175,313 115,000 122,188 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 285,000 296,400 285,000 296,400 210,000 218,400 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 95,000 109,784 235,000 271,570 425,000 491,138 Hewlett-Packard Co. sr. unsec. notes 5 1/2s, 2018 135,000 159,403 160,000 188,922 183,000 216,079 Iron Mountain, Inc. company guaranty 8 3/4s, 2018     5,000 5,306 Iron Mountain, Inc. company guaranty 6 5/8s, 2016 245,000 246,225 90,000 90,450 40,000 40,200 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 470,000 494,675 625,000 657,813 220,000 231,550 Jazz Technologies, Inc. 144A notes 8s, 2015 F 182,000 156,520 188,000 161,680 129,000 110,940 Lexmark International Inc, sr. unsec. notes 5.9s, 2013 1,925,000 2,064,643     Microsoft Corp. sr. unsec. unsub. notes 4.2s, 2019 250,000 277,400 555,000 615,828 695,000 771,172 NXP BV/NXP Funding, LLC company guaranty Ser. EXCH, 9 1/2s, 2015 (Netherlands) 265,000 271,625 280,000 287,000 215,000 220,375 NXP BV/NXP Funding, LLC sec. notes Ser. EXCH, 7 7/8s, 2014 (Netherlands) 130,000 134,550 125,000 129,375 100,000 103,500 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 325,000 346,125 325,000 346,125 270,000 287,550 NXP BV/NXP Funding, LLC 144A sr. sec. notes 10s, 2013 (Netherlands) 34,000 37,060 15,000 16,350   Oracle Corp. sr. unsec. notes 5s, 2011 319,000 322,963 497,000 503,174 117,000 118,453 Oracle Corp. 144A notes 3 7/8s, 2020   360,000 378,182 525,000 551,516 Oracle Corp. 144A sr. notes 5 3/8s, 2040   215,000 231,317 310,000 333,527 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 90,000 94,725 100,000 105,250 56,000 58,940 SunGard Data Systems, Inc. company guaranty 9 1/8s, 2013 720,000 735,300 709,000 724,066 541,000 552,496 91 CORPORATE BONDS AND NOTES* cont. Growth 11.9% Balanced 18.4% Conservative 21.5% Principal Principal Principal amount Value amount Value amount Value Technology cont. Unisys Corp. 144A company guaranty sr. sub. notes 14 1/4s, 2015 $555,000 $661,838 $580,000 $691,650 $400,000 $477,000 Xerox Capital Trust I company guaranty 8s, 2027 160,000 162,794 165,000 167,882 125,000 127,183 Xerox Corp. sr. unsec. notes 6 3/4s, 2039 154,000 182,104 336,000 397,319 425,000 502,561 Xerox Corp. sr. unsec. unsub. notes 5 5/8s, 2019 60,000 66,961 130,000 145,083 164,000 183,027 Transportation % 0.2% 0.2% American Airlines, Inc. pass-through certificates Ser. 01-1, 6.817s, 2011   110,000 112,338 70,000 71,488 Burlington Northern Santa Fe Corp. sr. unsec. notes 7s, 2014 170,000 199,052 385,000 450,794 440,000 515,194 Burlington Northern Santa Fe, LLC debs. 5 3/4s, 2040 95,000 104,558 155,000 170,595 300,000 330,184 Inaer Aviation Finance Ltd. 144A sr. notes 9 1/2s, 2017 (Spain) EUR 160,000 216,087 160,000 216,087 120,000 162,066 Northwest Airlines Corp. pass-through certificates Ser. 00-1, 7.15s, 2019 $  $481,932 472,294 $416,427 408,099 RailAmerica, Inc. company guaranty sr. notes 9 1/4s, 2017 324,000 355,185 322,000 352,993 238,000 260,908 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014   115,000 126,955 100,000 110,396 United Airlines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022   143,359 143,359 117,294 117,294 Utilities and power 0.8% 1.6% 2.1% AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 180,000 195,660 577,000 627,200 190,000 206,530 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 725,000 783,000 520,000 561,600 445,000 480,600 AES Corp. (The) 144A sec. notes 8 3/4s, 2013 108,000 109,575 139,000 141,027 56,000 56,816 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035   145,000 153,150 120,000 126,745 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 20,000 25,949 45,000 58,386 55,000 71,361 Beaver Valley II Funding sr. bonds 9s, 2017   178,000 196,861 626,000 692,331 Boardwalk Pipelines LP company guaranty 5 7/8s, 2016   604,000 682,096 1,168,000 1,319,020 92 CORPORATE BONDS AND NOTES* cont. Growth 11.9% Balanced 18.4% Conservative 21.5% Principal Principal Principal amount Value amount Value amount Value Utilities and power cont. Bruce Mansfield Unit pass-through certificates 6.85s, 2034 $ $ $280,596 $303,692 $985,031 $1,066,107 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 235,000 240,288 230,000 235,175 175,000 178,938 Calpine Corp. 144A sr. sec. notes 7 1/4s, 2017 570,000 579,975 595,000 605,413 410,000 417,175 Colorado Interstate Gas Co. debs. 6.85s, 2037 (Canada) 30,000 31,562 50,000 52,604 25,000 26,302 Commonwealth Edison Co. 1st mtge. 6.15s, 2017   130,000 154,447 110,000 130,686 Commonwealth Edison Co. 1st mtge. 5.9s, 2036   593,000 661,261 448,000 499,570 Consolidated Natural Gas Co. sr. notes Ser. A, 5s, 2014   180,000 201,754 315,000 353,069 Dominion Resources, Inc. jr. sub. notes FRN Ser. 06-B, 6.3s, 2066   823,000 777,735 1,448,000 1,368,360 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017   455,000 538,502 290,000 343,221 Dominion Resources, Inc. unsub. notes 5.7s, 2012 343,000 373,955 535,000 583,282 126,000 137,371 Dynegy Holdings, Inc. sr. unsec. notes 7 3/4s, 2019 615,000 421,275 565,000 387,025 485,000 332,225 Dynegy-Roseton Danskamme company guaranty Ser. B, 7.67s, 2016 145,000 134,125 195,000 180,375 90,000 83,250 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 70,000 54,775 80,000 62,600 40,000 31,300 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 30,000 27,975 35,000 32,638 20,000 18,650 Edison Mission Energy sr. unsec. notes 7.2s, 2019 395,000 279,463 400,000 283,000 295,000 208,713 Edison Mission Energy sr. unsec. notes 7s, 2017 10,000 7,225 5,000 3,613 5,000 3,613 El Paso Corp. sr. notes Ser. GMTN, 7 3/4s, 2032 225,000 233,631 215,000 223,247 95,000 98,644 El Paso Corp. sr. unsec. notes 7s, 2017 670,000 711,450 700,000 743,306 595,000 631,810 Electricite de France 144A notes 6 1/2s, 2019 (France) 165,000 201,515 375,000 457,988 450,000 549,585 Energy Future Holdings Corp. company guaranty sr. unsec. notes zero %, 2017  64,600 30,847 67,200 32,088 44,900 21,440 Energy Future Holdings Corp. sr. notes 9 3/4s, 2019     51,000 49,343 93 CORPORATE BONDS AND NOTES* cont. Growth 11.9% Balanced 18.4% Conservative 21.5% Principal Principal Principal amount Value amount Value amount Value Utilities and power cont. Energy Future Holdings Corp. 144A sr. sec. bond 10s, 2020 $100,000 $99,276 $100,000 $99,276 $75,000 $74,457 Energy Future Intermediate Holdings Co., LLC sr. notes 10s, 2020 154,000 152,832 159,000 157,794 107,000 106,188 Energy Future Intermediate Holdings Co., LLC sr. notes 9 3/4s, 2019 256,000 247,680 265,000 256,388 120,000 116,100 Energy Transfer Partners LP sr. unsec. unsub. notes 5.65s, 2012 170,000 180,863 350,000 372,366 470,000 500,034 Entergy Gulf States, Inc. 1st mtge. 5 1/4s, 2015   99,000 99,156 104,000 104,164 FirstEnergy Corp. notes Ser. B, 6.45s, 2011 13,000 13,623 11,000 11,527   GenOn Escrow Corp. 144A sr. unsec. notes 9 1/2s, 2018 65,000 62,563 65,000 62,563 50,000 48,125 GenOn Escrow Corp. 144A sr. notes 9 7/8s, 2020 425,000 405,875 425,000 405,875 325,000 310,375 Ipalco Enterprises, Inc. 144A sr. sec. notes 7 1/4s, 2016 105,000 112,875 230,000 247,250 200,000 215,000 ITC Holdings Corp. 144A notes 5 7/8s, 2016   458,000 509,308 988,000 1,098,682 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018   305,000 345,996 225,000 255,243 Kansas Gas & Electric bonds 5.647s, 2021   70,761 73,626 66,598 69,295 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 92,000 105,252 337,000 385,543 629,000 719,604 MidAmerican Funding, LLC sr. sec. bond 6.927s, 2029 470,000 559,668 850,000 1,012,165 970,000 1,155,059 Mirant Americas Generation, Inc. sr. unsec. notes 8.3s, 2011 215,000 221,450 215,000 221,450 100,000 103,000 Mirant North America, LLC company guaranty 7 3/8s, 2013 790,000 813,700 785,000 808,550 620,000 638,600 National Fuel Gas Co. notes 5 1/4s, 2013 238,000 252,046 687,000 727,545 100,000 105,902 Nevada Power Co. mtge. sec. notes 7 1/8s, 2019 115,000 142,802 265,000 329,065 315,000 391,153 NiSource Finance Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2010 260,000 261,798 570,000 573,942 715,000 719,945 NRG Energy, Inc. company guaranty 7 3/8s, 2017 100,000 102,250 110,000 112,475 55,000 56,238 NRG Energy, Inc. sr. notes 7 3/8s, 2016 1,145,000 1,177,919 1,134,000 1,166,603 867,000 891,926 94 CORPORATE BONDS AND NOTES* cont. Growth 11.9% Balanced 18.4% Conservative 21.5% Principal Principal Principal amount Value amount Value amount Value Utilities and power cont. NV Energy, Inc. sr. unsec. unsub. notes 8 5/8s, 2014 $200,000 $205,750 $185,000 $190,319 $125,000 $128,594 NV Energy, Inc. sr. unsec. unsub. notes 6 3/4s, 2017 210,000 216,153 235,000 241,886 165,000 169,835 Pacific Gas & Electric Co. 1st mtge. 6.05s, 2034 417,000 472,734 650,000 736,875 153,000 173,449 Pacific Gas & Electric Co. sr. notes 8 1/4s, 2018     490,000 650,165 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016   456,000 495,326 985,000 1,069,947 Power Receivable Finance, LLC 144A sr. notes 6.29s, 2012   70,978 70,980 61,354 61,355 PSEG Power, LLC company guaranty sr. unsec. notes 5.32s, 2016 144,000 161,173 185,000 207,062 90,000 100,733 Public Service Electric & Gas Co. sr. notes Ser. MTN, 5 1/2s, 2040 75,000 85,315 160,000 182,004 215,000 244,568 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 225,000 209,941 629,000 586,901 1,107,000 1,032,908 Spectra Energy Capital, LLC sr. notes 8s, 2019   250,000 316,927 215,000 272,557 Spectra Energy Capital, LLC sr. unsec. unsub. notes 5.668s, 2014 795,000 887,842     TAQA Abu Dhabi National Energy sr. unsec. notes 7 1/4s, 2018 (United Arab Emirates) 440,000 493,667 690,000 774,159 445,000 499,277 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 10,000 11,657 10,000 11,657 5,000 5,829 Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes zero %, 2016  406,656 235,860 406,656 235,860 290,468 168,471 Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes Ser. B, 10 1/4s, 2015 270,000 176,850 275,000 180,125 190,000 124,450 TransAlta Corp. sr. unsec. notes 5 3/4s, 2013 (Canada)   140,000 155,392 150,000 166,491 TransCanada Pipelines, Ltd. jr. sub. FRN 6.35s, 2067 (Canada)   180,000 168,300 155,000 144,925 95 CORPORATE BONDS AND NOTES* cont. Growth 11.9% Balanced 18.4% Conservative 21.5% Principal Principal Principal amount Value amount Value amount Value Utilities and power cont. Union Electric Co. sr. sec. notes 6.4s, 2017 $140,000 $164,793 $320,000 $376,670 $365,000 $429,639 West Penn Power Co. 144A 1st mtge. 5.95s, 2017   75,000 82,500 45,000 49,500 Total corporate bonds and notes (cost $189,987,212, $230,647,265 and $206,448,285) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS* Growth 6.2% Balanced 14.1% Conservative 23.8% Principal Principal Principal amount Value amount Value amount Value U.S. Government Guaranteed Mortgage Obligations 0.7% 2.5% 1.6% Government National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from July 20, 2037 to August 20, 2039 $ $ $18,392,380 $20,197,430 $4,484,554 $4,924,075 5 1/2s, TBA, October 1, 2040 7,000,000 7,525,547 6,000,000 6,450,469 5,000,000 5,375,391 4 1/2s, TBA, October 1, 2040 4,000,000 4,210,000 6,000,000 6,315,000 6,000,000 6,315,000 U.S. Government Agency Mortgage Obligations 5.5% 11.6% 22.2% Federal Home Loan Mortgage Corporation Pass-Through Certificates 6s, with due dates from July 1, 2013 to October 1, 2021 132,640 143,221     5 1/2s, with due dates from June 1, 2035 to November 1, 2036 41,948 44,651   198,172 212,307 5 1/2s, with due dates from January 1, 2020 to April 1, 2020 277,035 299,577     4s, TBA, October 1, 2040 19,000,000 19,495,039 12,000,000 12,312,656 18,000,000 18,468,985 Federal National Mortgage Association Pass-Through Certificates 7s, with due dates from October 1, 2029 to January 1, 2036 755,000 841,204     7s, March 1, 2018     201,114 222,770 96 U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS* cont. Growth 6.2% Balanced 14.1% Conservative 23.8% Principal Principal Principal amount Value amount Value amount Value U.S. Government Agency Mortgage Obligations cont. Federal National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from June 1, 2037 to November 1, 2037 $341,654 $373,284 $ $ $ $ 6s, with due dates from September 1, 2011 to September 1, 2021 895,902 965,367     5 1/2s, with due dates from June 1, 2037 to November 1, 2037 919,323 978,506     5 1/2s, with due dates from February 1, 2014 to August 1, 2022 3,783,430 4,081,910     5 1/2s, TBA, October 1, 2040 21,000,000 22,320,703 73,000,000 77,591,014 93,000,000 98,848,826 5s, TBA, October 1, 2040 5,000,000 5,264,063 9,000,000 9,475,313 9,000,000 9,475,313 4 1/2s, with due dates from February 1, 2039 to April 1, 2039 693,155 722,316     4 1/2s, with due dates from April 1, 2020 to May 1, 2022 1,408,601 1,494,353     4 1/2s, TBA, October 1, 2040 34,000,000 35,413,125 55,000,000 57,285,938 104,000,000 108,322,500 Total U.S. government and agency mortgage obligations (cost $103,519,299, $189,351,443 and $252,347,451) U.S. TREASURY OBLIGATIONS* Growth 0.3% Balanced % Conservative % Principal Principal Principal amount Value amount Value amount Value U.S. Treasury Bonds 6 5/8s, February 15, 2027 i $635,000 $922,077 $ $ $ $ U.S Treasury Inflation Protected Securities 2 3/8s, April 15, 2011 i 1,221,365 1,249,713     2s, July 15, 2014 i 2,527,084 2,743,907     Total U.S. treasury obligations (cost $4,915,697, $ and $) $ $ 97 MORTGAGE-BACKED SECURITIES* Growth 4.6% Balanced 5.8% Conservative 7.6% Principal Principal Principal amount Value amount Value amount Value Asset Securitization Corp. Ser. 96-MD6, Class A7, 8.631s, 2029 $ $ $ $ $311,198 $329,358 Banc of America Commercial Mortgage, Inc. Ser. 08-1, Class A3, 6.302s, 2014 516,000 568,716     FRB Ser. 07-4, Class A3, 6.001s, 2051 176,000 187,282     Banc of America Commercial Mortgage, Inc. FRB Ser. 07-3, Class A3, 5.837s, 2049 167,000 176,718 748,000 791,529   Ser. 07-2, Class A2, 5.634s, 2049 1,560,000 1,614,347 378,000 391,169 434,000 449,119 Ser. 07-5, Class A3, 5.62s, 2051 578,000 612,440     Ser. 06-4, Class A2, 5.522s, 2046 224,000 228,662     Ser. 06-5, Class A2, 5.317s, 2047     1,847,000 1,932,180 Ser. 07-1, Class XW, IO, 0.46s, 2049 1,799,341 24,637 9,783,121 133,953 5,006,777 68,554 Banc of America Commercial Mortgage, Inc. 144A Ser. 02-PB2, Class XC, IO, 0.963s, 2035 2,290,720 18,029 3,409,912 26,838 2,027,026 15,954 Ser. 07-5, Class XW, IO, 0.598s, 2051 4,449,818 91,495 20,404,860 419,555 18,219,400 374,618 Ser. 04-4, Class XC, IO, 0.281s, 2042 3,165,241 50,381 8,984,319 143,004 7,081,807 112,722 Ser. 04-5, Class XC, IO, 0.242s, 2041 4,116,471 57,258 9,992,015 138,985 10,337,714 143,793 Ser. 06-5, Class XC, IO, 0.176s, 2016 3,348,120 54,567 35,889,238 584,916 30,554,023 497,963 Ser. 05-1, Class XW, IO, 0.123s, 2042 15,662,100 18,188   19,656,240 22,827 Banc of America Large Loan 144A FRB Ser. 05-MIB1, Class J, 1.307s, 2022 100,000 60,000 409,000 245,400 343,000 205,800 Bayview Commercial Asset Trust 144A Ser. 07-5A, IO, 3.047s, 2037   3,152,882 330,422 2,658,632 278,625 Ser. 05-3A, IO, 2.87s, 2035 850,511 40,484 2,740,144 130,431 2,475,082 117,814 FRB Ser. 05-1A, Class A1, 0.556s, 2035 23,066 18,287 176,840 140,200 130,708 103,626 Bear Stearns Alt-A Trust FRB Ser. 05-7, Class 23A1, 5.562s, 2035 2,185,609 1,618,533 933,922 691,607   Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 00-WF2, Class F, 8.495s, 2032   189,000 194,723 124,000 127,755 98 MORTGAGE-BACKED SECURITIES* cont. Growth 4.6% Balanced 5.8% Conservative 7.6% Principal Principal Principal amount Value amount Value amount Value Bear Stearns Commercial Mortgage Securities, Inc. Ser. 07-PW17, Class A3, 5.736s, 2050 F $31,000 $32,926 $ $ $ $ Ser. 07-PW15, Class A4, 5.331s, 2044 1,001,000 1,029,995 632,000 650,307 438,000 450,687 Ser. 05-PWR9, Class A2, 4.735s, 2042     762,236 768,091 Ser. 04-PR3I, Class X1, IO, 0.36s, 2041 371,765 6,477 2,490,626 43,392 4,046,851 70,504 Ser. 05-PWR9, Class X1, IO, 0.245s, 2042   10,468,699 96,521 15,769,631 145,396 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class XW, IO, 0.876s, 2038 3,507,807 105,234 9,626,589 288,798 8,821,259 264,638 Ser. 06-PW14, Class X1, IO, 0.163s, 2038 3,336,623 55,054 9,155,888 151,072 8,390,882 138,450 Ser. 07-PW18, Class X1, IO, 0.136s, 2050 1,045,853 7,897 6,520,390 49,231 4,381,592 33,082 Ser. 07-PW15, Class X1, IO, 0.129s, 2044 27,963,655 214,202 78,547,178 601,671 61,254,420 469,209 Ser. 05-PW10, Class X1, IO, 0.093s, 2040 10,769,679 21,862     Bear Stearns Small Balance Commercial Trust 144A Ser. 06-1A, Class AIO, IO, 1s, 2034   536,200 1,257 558,800 1,310 Chase Commercial Mortgage Securities Corp. 144A Ser. 98-1, Class F, 6.56s, 2030     896,000 948,751 Citigroup Commercial Mortgage Trust Ser. 08-C7, Class A2A, 6.034s, 2049 443,437 453,209     FRB Ser. 07-C6, Class A3, 5.887s, 2049 902,000 959,651   1,001,000 1,064,979 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.135s, 2049 47,158,675 625,796 77,664,912 1,030,613 82,993,000 1,101,317 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-AR5, Class 2A5A, 5.806s, 2036 1,239,866 710,123 1,657,492 949,315   FRB Ser. 05-10, Class 1A5A, 5.647s, 2035 79,768 53,245 815,690 544,473 323,188 215,728 FRB Ser. 07-6, Class 1A3A, 5.453s, 2046     1,359,736 747,855 FRB Ser. 06-AR7, Class 2A2A, 5.407s, 2036 3,179,604 1,875,966     99 MORTGAGE-BACKED SECURITIES* cont. Growth 4.6% Balanced 5.8% Conservative 7.6% Principal Principal Principal amount Value amount Value amount Value Citigroup/Deutsche Bank Commercial Mortgage Trust Ser. 06-CD2, Class A2, 5.408s, 2046 $86,253 $86,720 $ $ $ $ Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.556s, 2049 3,315,358 55,930 9,940,139 167,690 7,890,177 133,107 Ser. 07-CD5, Class XS, IO, 0.141s, 2044   3,189,269 19,889   Ser. 06-CD2, Class X, IO, 0.119s, 2046 2,327,297 7,328 15,371,698 48,400 16,868,017 53,111 Ser. 07-CD4, Class XC, IO, 0.118s, 2049 11,088,791 91,815 33,241,638 275,241 26,385,346 218,471 CNL Funding 144A Ser. 99-1, Class A2, 7.645s, 2014 86,184 83,642 321,424 311,942 202,038 196,078 Commercial Mortgage Acceptance Corp. 144A Ser. 98-C1, Class F, 6.23s, 2031   273,970 287,775 266,708 280,147 Ser. 98-C2, Class F, 5.44s, 2030 1,370,000 1,417,299 2,607,000 2,697,006 2,247,000 2,324,577 Commercial Mortgage Loan Trust Ser. 08-LS1, Class A4B, 6.214s, 2017 60,000 63,380     Commercial Mortgage Pass-Through Certificates FRB Ser. 07-C9, Class A2, 5.811s, 2049 288,000 300,669 367,000 383,145 405,000 422,816 Commercial Mortgage Pass-Through Certificates 144A Ser. 03-LB1A, Class X1, IO, 1.723s, 2038 F 812,151 26,261 1,726,634 55,831 1,866,324 60,348 Ser. 05-LP5, Class XC, IO, 0.245s, 2043 18,707,288 176,917 42,296,399 400,001 36,655,062 346,651 Ser. 06-C8, Class XS, IO, 0.181s, 2046 14,400,008 157,760 38,955,062 426,774 35,489,941 388,812 Ser. 05-C6, Class XC, IO, 0.094s, 2044 8,193,585 46,204 24,019,729 135,447 12,064,499 68,032 Countrywide Alternative Loan Trust Ser. 06-J8, Class A4, 6s, 2037 2,720,057 1,604,834 1,144,792 675,427   Ser. 07-HY5R, Class 2A1A, 5.544s, 2047 919,223 873,262 471,957 448,359 442,994 420,844 Countrywide Home Loans FRB Ser. 05-HYB7, Class 6A1, 5.512s, 2035 3,309,487 2,548,305 668,197 514,512   Countrywide Home Loans 144A IFB Ser. 05-R2, Class 2A3, 8s, 2035 41,576 38,458     IFB Ser. 05-R1, Class 1AS, IO, 5.646s, 2035 177,352 25,843     MORTGAGE-BACKED SECURITIES* cont. Growth 4.6% Balanced 5.8% Conservative 7.6% Principal Principal Principal amount Value amount Value amount Value Countrywide Home Loans 144A Ser. 06-R2, Class AS, IO, 5.528s, 2036 $186,694 $22,403 $ $ $ $ Ser. 05-R2, Class 1AS, IO, 5.295s, 2035 166,228 22,496     Credit Suisse Mortgage Capital Certificates FRB Ser. 08-C1, Class A2, 6.422s, 2041 1,726,000 1,798,816   563,000 586,752 FRB Ser. 07-C4, Class A2, 5.998s, 2039 587,000 609,847   2,064,000 2,144,336 FRB Ser. 07-C3, Class A2, 5.91s, 2039 819,000 848,345 997,000 1,032,723 1,149,000 1,190,169 Ser. 07-C2, Class A2, 5.448s, 2049 1,324,000 1,360,651 1,242,000 1,276,381 1,484,000 1,525,080 Ser. 07-C1, Class AAB, 5.336s, 2040 589,000 612,560 341,000 354,640 400,000 416,000 Ser. 06-C5, Class AX, IO, 0.174s, 2039 F 6,579,343 97,486 17,800,638 263,752 16,220,544 240,340 Credit Suisse Mortgage Capital Certificates 144A FRB Ser. 06-TFLA, Class K, 1.457s, 2021 50,000 40,000   484,000 387,200 Ser. 07-C2, Class AX, IO, 0.273s, 2049 F 17,123,366 111,507 47,079,152 306,579 37,187,207 242,163 Ser. 06-C4, Class AX, IO, 0.155s, 2039 6,240,624 86,111 28,833,584 397,860 24,098,438 332,522 Ser. 07-C1, Class AX, IO, 0.124s, 2040 F 7,515,928 56,790 36,116,241 272,894 24,513,429 185,223 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C2, Class F, 6 3/4s, 2030 353,000 382,306     Ser. 03-C3, Class AX, IO, 1.916s, 2038 4,828,121 179,603 9,357,671 348,099 10,823,685 402,634 Ser. 02-CP3, Class AX, IO, 1.628s, 2035 2,888,768 56,855 11,803,455 232,309 8,981,086 176,760 FRB Ser. 04-TF2A, Class J, 1.207s, 2016 153,000 146,115 310,000 296,050 349,000 333,295 FRB Ser. 05-TF2A, Class J, 1.157s, 2020 24,658 22,192 83,244 74,920 83,615 75,254 FRB Ser. 04-TF2A, Class H, 0.957s, 2019 100,000 98,000 132,000 129,360 128,000 125,440 Ser. 01-CK1, Class AY, IO, 0.838s, 2035 1,275,275 102 3,532,314 283 3,399,038 272 Ser. 04-C4, Class AX, IO, 0.436s, 2039 559,841 12,783 3,750,773 85,641 2,964,142 67,680 Ser. 05-C1, Class AX, IO, 0.196s, 2038 31,883,520 318,032 38,821,630 387,238 44,731,292 446,186 MORTGAGE-BACKED SECURITIES* cont. Growth 4.6% Balanced 5.8% Conservative 7.6% Principal Principal Principal amount Value amount Value amount Value CWCapital Cobalt FRB Ser. 07-C3, Class A3, 6.013s, 2046 $394,000 $422,864 $ $ $ $ Ser. 07-C2, Class A2, 5.334s, 2047 1,109,989 1,179,218   868,056 922,196 DLJ Commercial Mortgage Corp. Ser. 99-CG2, Class B3, 6.1s, 2032   $192,447 192,408 169,027 168,994 Ser. 99-CG2, Class B4, 6.1s, 2032   571,000 568,087 551,000 548,189 Fannie Mae IFB Ser. 10-100, Class QS, IO, 6.394s, 2040 681,880 114,104 734,105 122,843 743,959 124,492 Ser. 10-98, Class DI, IO, 5s, 2040 390,603 63,438 173,933 28,248 218,658 35,512 Federal Home Loan Mortgage Corp. Structured Pass-Through Securities IFB Ser. T-56, Class 2ASI, IO, 7.844s, 2043 50,828 10,319     Ser. T-56, Class A, IO, 0.306s, 2043 160,799 3,049     Ser. T-56, Class 1, IO, zero %, 2043 171,991 505     Ser. T-56, Class 2, IO, zero %, 2043 157,782 10     Ser. T-56, Class 3, IO, zero %, 2043 128,205 24     Federal National Mortgage Association IFB Ser. 07-75, Class JS, 50.31s, 2037 101,072 193,296   178,392 341,167 IFB Ser. 06-62, Class PS, 38.363s, 2036 128,394 217,628 244,805 414,945 199,154 337,566 IFB Ser. 07-30, Class FS, 28.641s, 2037 115,547 192,599 383,323 638,938 294,676 491,177 IFB Ser. 06-49, Class SE, 27.975s, 2036 189,047 299,996 533,907 847,252 462,538 733,997 IFB Ser. 05-25, Class PS, 27.033s, 2035 78,573 123,612   57,353 90,228 IFB Ser. 06-30, Class HK, 25.575s, 2036 129,411 195,502     IFB Ser. 06-115, Class ES, 25.535s, 2036   492,625 748,480 378,850 575,613 IFB Ser. 06-8, Class HP, 23.627s, 2036 119,841 185,256   375,970 581,194 IFB Ser. 05-99, Class SA, 23.627s, 2035 50,303 74,033 241,959 356,100 242,965 357,581 IFB Ser. 05-74, Class DM, 23.444s, 2035 105,658 156,711 217,127 322,042 218,184 323,609 IFB Ser. 05-45, Class DC, 23.37s, 2035 F 103,335 151,371 361,673 529,799 258,338 378,428 MORTGAGE-BACKED SECURITIES* cont. Growth 4.6% Balanced 5.8% Conservative 7.6% Principal Principal Principal amount Value amount Value amount Value Federal National Mortgage Association IFB Ser. 06-46, Class SK, 23.26s, 2036 $166,355 $248,561 $ $ $ $ IFB Ser. 05-95, Class OP, 19.564s, 2035   176,851 264,949 177,630 266,116 IFB Ser. 05-106, Class JC, 19.329s, 2035   129,785 186,521 123,471 177,447 IFB Ser. 05-83, Class QP, 16.728s, 2034   88,576 115,004 88,576 115,004 FRB Ser. 03-W6, Class PT1, 9.928s, 2042 24,210 29,604     IFB Ser. 04-89, Class EI, IO, 6.894s, 2034 194,259 28,746     IFB Ser. 04-24, Class CS, IO, 6.894s, 2034 73,962 12,851     IFB Ser. 04-60, Class SW, IO, 6.794s, 2034 130,973 21,985     IFB Ser. 05-48, Class SM, IO, 6.544s, 2034 63,014 9,037 731,789 104,946 654,516 93,864 IFB Ser. 07-54, Class CI, IO, 6.504s, 2037 F 77,144 11,391     IFB Ser. 07-58, Class SP, IO, 6.494s, 2037   902,216 161,151 717,039 128,075 IFB Ser. 07-28, Class SE, IO, 6.494s, 2037 F 61,287 9,007     IFB Ser. 07-24, Class SD, IO, 6.494s, 2037 55,154 8,292 639,576 96,154 571,694 85,948 IFB Ser. 05-90, Class GS, IO, 6.494s, 2035     98,760 14,299 IFB Ser. 05-17, Class ES, IO, 6.494s, 2035 52,530 7,959     IFB Ser. 06-123, Class CI, IO, 6.484s, 2037 134,840 21,809     IFB Ser. 06-36, Class SP, IO, 6.444s, 2036 58,856 7,334     IFB Ser. 06-16, Class SM, IO, 6.444s, 2036 F 296,555 49,468     IFB Ser. 06-3, Class SB, IO, 6.444s, 2035 1,075,578 190,539 2,729,193 483,477 2,693,066 477,077 IFB Ser. 05-23, Class SG, IO, 6.444s, 2035 84,537 13,324     IFB Ser. 05-29, Class SY, IO, 6.444s, 2035 262,078 40,095     IFB Ser. 05-17, Class SA, IO, 6.444s, 2035 F 425,095 64,148     IFB Ser. 05-17, Class SE, IO, 6.444s, 2035 81,844 12,708     IFB Ser. 05-57, Class DI, IO, 6.444s, 2035 164,236 20,433     MORTGAGE-BACKED SECURITIES* cont. Growth 4.6% Balanced 5.8% Conservative 7.6% Principal Principal Principal amount Value amount Value amount Value Federal National Mortgage Association IFB Ser. 06-128, Class GS, IO, 6.424s, 2037 F $84,896 $12,349 $ $ $ $ IFB Ser. 06-109, Class SH, IO, 6.364s, 2036 F 75,786 12,739     IFB Ser. 06-103, Class SB, Federal National Mortgage Association IO, 6.344s, 2036 F 50,677 6,672 1,084,958 142,845 838,481 110,394 IFB Ser. 05-122, Class SG, IO, 6.344s, 2035 70,050 10,162     IFB Ser. 05-122, Class SW, IO, 6.344s, 2035 73,389 10,228 724,251 100,939 608,007 84,738 IFB Ser. 06-86, Class SB, IO, 6.294s, 2036 451,713 69,844 2,205,063 340,947 1,732,072 267,813 IFB Ser. 07-15, Class NI, IO, 6.244s, 2022 96,049 11,822     IFB Ser. 07-30, Class LI, IO, 6.184s, 2037 216,925 32,745     IFB Ser. 07-30, Class OI, IO, 6.184s, 2037 284,283 46,696     IFB Ser. 07-89, Class SA, IO, 6.174s, 2037 F 612,206 83,179 1,900,686 258,241 1,807,048 245,519 IFB Ser. 07-44, Class SB, IO, 6.174s, 2037 836,036 127,270     IFB Ser. 06-115, Class JI, IO, 6.124s, 2036 186,353 28,704     IFB Ser. 06-123, Class LI, IO, 6.064s, 2037 123,603 18,429     IFB Ser. 10-2, Class SD, IO, 6.044s, 2040 444,888 46,502 379,225 39,639 325,366 34,009 IFB Ser. 07-39, Class AI, IO, 5.864s, 2037 126,095 17,589     IFB Ser. 07-32, Class SD, IO, 5.854s, 2037 93,202 12,551     IFB Ser. 07-30, Class UI, IO, 5.844s, 2037 77,030 10,217     IFB Ser. 07-32, Class SC, IO, 5.844s, 2037 F 122,634 16,081     IFB Ser. 07-1, Class CI, IO, 5.844s, 2037 F 83,807 11,032     Ser. 06-W3, Class 1AS, IO, 5.756s, 2046 285,199 43,228     IFB Ser. 09-3, Class SE, IO, 5.244s, 2037 133,989 16,714     Ser. 03-W12, Class 2, IO, 2.229s, 2043 468,893 35,970     Ser. 03-W10, Class 3, IO, 1.791s, 2043 100,512 6,562     Ser. 03-W10, Class 1, IO, 1.673s, 2043 251,880 14,873     104 MORTGAGE-BACKED SECURITIES* cont. Growth 4.6% Balanced 5.8% Conservative 7.6% Principal Principal Principal amount Value amount Value amount Value Federal National Mortgage Association Ser. 03-W8, Class 12, IO, 1.637s, 2042 $370,262 $21,874 $ $ $ $ Ser. 03-T2, Class 2, IO, 0.811s, 2042 342,505 8,685     Ser. 03-W6, Class 51, IO, 0.655s, 2042 54,255 1,084     Ser. 01-T12, Class IO, 0.565s, 2041 1,313,132 27,030     Ser. 03-W2, Class 1, IO, 0.466s, 2042 239,302 1,868     Ser. 02-T4, IO, 0.444s, 2041 1,375,478 23,211     Ser. 01-50, Class B1, IO, 0.432s, 2041 2,080,317 27,438     Ser. 02-T1, Class IO, IO, 0.422s, 2031 283,259 4,263     Ser. 03-W6, Class 3, IO, 0.368s, 2042 75,563 856     Ser. 03-W6, Class 23, IO, 0.35s, 2042 80,027 893     Ser. 02-W8, Class 1, IO, 0.349s, 2042 909,623 12,507     Ser. 01-79, Class BI, IO, 0.323s, 2045 694,609 7,796     Ser. 03-34, Class P1, PO, zero %, 2043 29,222 22,647     Ser. 07-64, Class LO, PO, zero %, 2037     229,296 215,220 Ser. 07-14, Class KO, PO, zero %, 2037   137,749 123,087 106,816 95,447 Ser. 06-125, Class OX, PO, zero %, 2037   45,425 41,862 44,102 40,643 Ser. 06-84, Class OT, PO, zero %, 2036   34,454 31,924 34,454 31,924 Ser. 06-46, Class OC, PO, zero %, 2036   53,389 47,729   Ser. 05-50, Class LO, PO, zero %, 2035 6,059 5,989     Ser. 04-61, Class CO, PO, zero %, 2031 77,861 76,900     FRB Ser. 06-115, Class SN, zero %, 2036 F 56,471 47,190 311,718 260,491 265,977 222,267 FRB Ser. 06-104, Class EK, zero %, 2036 14,103 13,386 18,615 17,669 25,526 24,228 FRB Ser. 05-117, Class GF, zero %, 2036 24,084 23,590 26,774 26,225 23,443 22,962 FRB Ser. 05-91, Class EF, zero %, 2035 7,276 7,225     FRB Ser. 05-65, Class ER, zero %, 2035 5,455 5,417     MORTGAGE-BACKED SECURITIES* cont. Growth 4.6% Balanced 5.8% Conservative 7.6% Principal Principal Principal amount Value amount Value amount Value Federal National Mortgage Association FRB Ser. 05-36, Class QA, zero %, 2035 $ $ $14,999 $14,686 $14,477 $14,175 FRB Ser. 06-1, Class HF, zero %, 2032   8,622 8,133 13,124 12,379 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.13s, 2020 247,728 4,955 957,771 19,155 612,111 12,242 First Union National Bank-Bank of America Commercial Mortgage 144A Ser. 01-C1, Class 3, IO, 1.827s, 2033   2,980,098 2,781 2,654,323 2,477 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class F, 7 1/2s, 2029   580,000 630,034 538,000 584,410 Ser. 97-C2, Class G, 7 1/2s, 2029 71,000 78,113 185,000 203,535 288,000 316,854 First Union-Lehman Brothers-Bank of America 144A Ser. 98-C2, Class G, 7s, 2035 F     703,000 632,493 Freddie Mac IFB Ser. 3182, Class PS, 27.571s, 2032 F 158,590 235,187   296,741 440,062 IFB Ser. 3182, Class SP, 27.571s, 2032 167,057 250,710     IFB Ser. 3408, Class EK, 24.758s, 2037   554,425 816,168 482,992 711,012 IFB Ser. 2976, Class KL, 23.44s, 2035 122,423 188,338 390,926 601,408 374,957 576,842 IFB Ser. 2979, Class AS, 23.33s, 2034   90,496 129,525 91,010 130,261 IFB Ser. 3065, Class DC, 19.088s, 2035 133,070 189,660   380,385 542,151 IFB Ser. 2990, Class LB, 16.288s, 2034 118,916 157,039 403,508 532,864 386,190 509,994 IFB Ser. 3031, Class BS, 16.082s, 2035 F 139,563 180,061     IFB Ser. 3184, Class SP, IO, 7.093s, 2033 F 118,505 11,616     IFB Ser. 3110, Class SP, IO, 7.043s, 2035   805,337 150,679 886,569 165,877 IFB Ser. 3269, Class KS, IO, 6.993s, 2037 2,799,147 325,121     IFB Ser. 3156, Class PS, IO, 6.993s, 2036   1,377,126 241,135 1,303,930 228,318 IFB Ser. 3149, Class LS, IO, 6.943s, 2036 249,995 47,992     MORTGAGE-BACKED SECURITIES* cont. Growth 4.6% Balanced 5.8% Conservative 7.6% Principal Principal Principal amount Value amount Value amount Value Freddie Mac IFB Ser. 3119, Class PI, IO, 6.943s, 2036 $80,797 $15,490 $ $ $ $ IFB Ser. 2882, Class NS, IO, 6.943s, 2034   1,789,489 222,899   IFB Ser. 3151, Class SI, IO, 6.893s, 2036 955,566 159,703     IFB Ser. 3157, Class SA, IO, 6.893s, 2036 212,395 40,104     IFB Ser. 3203, Class SH, IO, 6.883s, 2036 F 70,289 11,195     IFB Ser. 2835, Class AI, IO, 6.843s, 2034 47,102 7,950     IFB Ser. 2828, Class TI, IO, 6.793s, 2030 39,955 5,002     IFB Ser. 3249, Class SI, IO, 6.493s, 2036 69,699 11,029     IFB Ser. 3028, Class ES, IO, 6.493s, 2035 F 191,698 30,748     IFB Ser. 3316, Class SA, IO, 6.473s, 2037 58,886 8,359 1,451,229 206,009   IFB Ser. 3287, Class SE, IO, 6.443s, 2037 495,015 74,426 2,047,763 307,881 1,830,829 275,265 IFB Ser. 3123, Class LI, IO, 6.443s, 2036 104,183 18,353     IFB Ser. 3107, Class DC, IO, 6.443s, 2035 F 112,980 17,808     IFB Ser. 3256, Class S, IO, 6.433s, 2036 128,388 19,347     IFB Ser. 3031, Class BI, IO, 6.433s, 2035 55,553 9,990 312,211 56,147 313,322 56,346 IFB Ser. 3249, Class SM, IO, 6.393s, 2036 61,523 10,107     IFB Ser. 3240, Class SM, IO, 6.393s, 2036 58,341 8,521 1,244,106 181,714 961,611 140,453 IFB Ser. 3147, Class SD, IO, 6.393s, 2036 547,915 75,938 2,266,398 314,110 2,026,477 280,858 IFB Ser. 3398, Class SI, IO, 6.393s, 2036   2,189,124 288,351 1,860,830 245,109 IFB Ser. 3067, Class SI, IO, 6.393s, 2035 202,222 33,818     IFB Ser. 3128, Class JI, IO, 6.373s, 2036 164,407 24,890     IFB Ser. 3240, Class S, IO, 6.363s, 2036 195,743 31,331     IFB Ser. 3065, Class DI, IO, 6.363s, 2035   238,585 39,212 239,713 39,397 IFB Ser. 3145, Class GI, IO, 6.343s, 2036 144,275 22,032     IFB Ser. 3114, Class GI, IO, 6.343s, 2036 55,741 9,611 315,492 54,398 347,264 59,876 IFB Ser. 3114, Class IP, IO, 6.343s, 2036 74,706 11,110     MORTGAGE-BACKED SECURITIES* cont. Growth 4.6% Balanced 5.8% Conservative 7.6% Principal Principal Principal amount Value amount Value amount Value Freddie Mac IFB Ser. 3153, Class QI, IO, 6.293s, 2036 $215,484 $46,116 $352,876 $75,519 $ $ IFB Ser. 3346, Class SC, IO, 6.293s, 2033 14,590,053 2,074,997     IFB Ser. 3346, Class SB, IO, 6.293s, 2033     1,254,809 177,543 IFB Ser. 3349, Class AS, IO, 6.243s, 2037     4,176,736 628,306 IFB Ser. 3171, Class PS, IO, 6.228s, 2036 106,263 14,368 1,028,135 139,016 869,019 117,502 IFB Ser. 3171, Class ST, IO, 6.228s, 2036 F 439,933 69,052 1,813,281 284,611 1,590,164 249,591 IFB Ser. 3152, Class SY, IO, 6.223s, 2036 102,366 18,063     IFB Ser. 3510, Class DI, IO, 6.223s, 2035 244,897 38,809     IFB Ser. 3181, Class PS, IO, 6.213s, 2036 74,342 11,177     IFB Ser. 3199, Class S, IO, 6.193s, 2036 51,667 8,103     IFB Ser. 3012, Class UI, IO, 6.163s, 2035 61,323 9,065     IFB Ser. 3240, Class GS, IO, 6.123s, 2036 126,710 19,466     IFB Ser. 3257, Class SI, IO, 6.063s, 2036 59,443 8,171     IFB Ser. 3225, Class EY, IO, 6.033s, 2036 1,691,345 232,881     IFB Ser. 3225, Class JY, IO, 6.033s, 2036 248,415 37,347     IFB Ser. 3339, Class TI, IO, 5.883s, 2037 148,685 21,626     IFB Ser. 3303, Class SD, IO, 5.833s, 2037   1,774,048 210,961   IFB Ser. 3012, Class IG, IO, 5.823s, 2035 F 259,530 40,909     IFB Ser. 3309, Class SG, IO, 5.813s, 2037 F 209,457 26,880 1,804,031 231,514 1,715,155 220,108 Ser. 3707, Class IK, IO, 5s, 2040 241,938 41,275 107,528 18,344 135,406 23,100 Ser. 3707, Class HI, IO, 4s, 2023 653,713 57,206 290,320 25,406 366,356 32,060 Ser. 3327, Class IF, IO, zero %, 2037 45,861 488 98,274 1,046 80,516 857 Ser. 3391, PO, zero %, 2037   55,985 47,699 55,985 47,699 Ser. 3300, PO, zero %, 2037     268,337 243,088 Ser. 3206, Class EO, PO, zero %, 2036   40,007 35,721 40,007 35,721 Ser. 1208, Class F, PO, zero %, 2022 4,745 4,479     FRB Ser. 3349, Class DO, zero %, 2037   14,967 14,859 12,617 12,526 MORTGAGE-BACKED SECURITIES* cont. Growth 4.6% Balanced 5.8% Conservative 7.6% Principal Principal Principal amount Value amount Value amount Value Freddie Mac FRB Ser. 3326, Class XF, zero %, 2037 F $ $ $12,078 $12,044 $10,292 $10,263 FRB Ser. 3326, Class YF, zero %, 2037 F   70,320 68,403 63,463 61,733 FRB Ser. 3263, Class TA, zero %, 2037   34,619 34,444 28,045 27,904 FRB Ser. 3147, Class SF, zero %, 2036   184,119 159,002 137,621 118,846 FRB Ser. 3117, Class AF, zero %, 2036   38,466 31,266   FRB Ser. 3047, Class BD, zero %, 2035   42,838 42,011 31,522 30,914 FRB Ser. 3326, Class WF, zero %, 2035 F 57,913 55,129 115,624 110,066 120,686 114,884 FRB Ser. 3036, Class AS, zero %, 2035   52,055 41,787   FRB Ser. 3003, Class XF, zero %, 2035 F 55,043 53,976 195,952 192,154 189,071 185,407 FRB Ser. 2947, Class GF, zero %, 2034 17,232 16,932 35,306 34,691 25,963 25,510 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C2, Class XC, IO, 0.159s, 2043 8,940,117 72,084 15,845,995 127,766 15,237,406 122,859 Ser. 05-C3, Class XC, IO, 0.105s, 2045 72,302,746 378,837 158,012,116 827,919 138,575,954 726,081 Ser. 07-C1, Class XC, IO, 0.069s, 2049 24,010,840 113,927 67,122,381 318,482 52,907,493 251,035 GMAC Commercial Mortgage Securities, Inc. Ser. 97-C1, Class X, IO, 1.355s, 2029 384,318 16,105     Ser. 05-C1, Class X1, IO, 0.436s, 2043 2,907,381 38,541 12,229,235 162,116 13,282,404 176,077 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036   99,752 77,807 87,306 68,099 Ser. 06-C1, Class XC, IO, 0.139s, 2045 22,315,010 117,674   40,536,017 213,759 Government National Mortgage Association IFB Ser. 09-66, Class XS, IO, 6.543s, 2039     13,943,419 1,712,976 IFB Ser. 09-61, Class SA, IO, 6.443s, 2039 2,157,751 245,099     IFB Ser. 10-98, Class CS, IO, 6.443s, 2038 483,436 81,962 215,303 36,503 271,123 45,966 IFB Ser. 10-98, Class SA, IO, 6.443s, 2038 468,442 79,078 208,307 35,164 262,128 44,250 IFB Ser. 10-32, Class SP, IO, 6.443s, 2036 647,748 77,898 286,708 34,480 362,005 43,535 MORTGAGE-BACKED SECURITIES* cont. Growth 4.6% Balanced 5.8% Conservative 7.6% Principal Principal Principal amount Value amount Value amount Value Government National Mortgage Association IFB Ser. 10-113, Class AS, IO, 6.4s, 2039 $469,000 $85,231 $208,000 $37,800 $263,000 $47,795 IFB Ser. 10-85, Class SA, IO, 6.393s, 2040 202,823 32,616   114,211 18,366 IFB Ser. 10-85, Class AS, IO, 6.393s, 2039 662,699 103,633 295,085 46,145 371,588 58,109 IFB Ser. 10-85, Class SD, IO, 6.393s, 2038 443,405 68,063 197,400 30,301 247,990 38,066 IFB Ser. 10-98, Class QS, IO, 6.343s, 2040 628,063 98,260 279,139 43,671 351,915 55,057 IFB Ser. 10-98, Class YS, IO, 6.343s, 2039 648,993 100,523 288,109 44,625 363,875 56,361 IFB Ser. 10-47, Class HS, IO, 6.343s, 2039 301,341 48,019 133,929 21,342 169,381 26,991 IFB Ser. 06-34, Class PS, IO, 6.333s, 2036   49,051 6,634   IFB Ser. 10-61, Class SC, IO, 6.293s, 2040 6,551,011 928,868 5,086,513 721,217 6,175,357 875,604 IFB Ser. 10-47, Class XN, IO, 6.293s, 2034 312,229 24,822 2,127,433 169,131 2,233,505 177,564 IFB Ser. 10-53, Class SA, IO, 6.243s, 2039 F 631,042 78,939 280,135 35,043 353,855 44,265 IFB Ser. 10-2, Class SA, IO, 6.243s, 2037 708,524 91,088 315,114 40,511 397,276 51,074 IFB Ser. 10-14, Class SX, IO, 6.193s, 2040 457,811 60,967     IFB Ser. 07-35, Class KY, IO, 6.193s, 2037   58,799 6,644   IFB Ser. 09-35, Class SP, IO, 6.143s, 2037 706,979 81,246 1,954,048 224,559 2,198,933 252,701 IFB Ser. 09-87, Class SN, IO, 5.993s, 2035 759,175 70,360     IFB Ser. 09-58, Class BS, IO, 5.943s, 2039 413,444 45,512     IFB Ser. 09-122, Class WS, IO, 5.893s, 2039 3,597,716 350,993     IFB Ser. 09-58, Class SD, IO, 5.843s, 2039 1,093,472 107,127     IFB Ser. 09-87, Class TS, IO, 5.843s, 2035 586,219 70,211     Ser. 06-36, Class OD, PO, zero %, 2036   28,932 27,239 21,299 20,053 Ser. 99-31, Class MP, PO, zero %, 2029 7,212 6,628 34,071 31,313 17,036 15,657 FRB Ser. 07-73, Class KI, IO, zero %, 2037 F   2,049,070 13,394 784,967 5,131 FRB Ser. 07-73, Class KM, zero %, 2037   204,761 187,079 78,642 71,851 FRB Ser. 07-35, Class UF, zero %, 2037 17,993 17,558 37,472 36,565 30,869 30,122 MORTGAGE-BACKED SECURITIES* cont. Growth 4.6% Balanced 5.8% Conservative 7.6% Principal Principal Principal amount Value amount Value amount Value Greenwich Capital Commercial Funding Corp. Ser. 05-GG5, Class A2, 5.117s, 2037 $59,327 $59,998 $ $ $835,815 $845,260 Ser. 05-GG5, Class XC, IO, 0.182s, 2037 12,213,749 32,662 38,904,065 104,037 39,010,740 104,323 Greenwich Capital Commercial Funding Corp. 144A Ser. 05-GG3, Class XC, IO, 0.462s, 2042 8,448,072 135,045 23,349,388 373,247 19,968,097 319,196 GS Mortgage Securities Corp. II FRB Ser. 07-GG10, Class A3, 6.002s, 2045 805,185 873,101 2,710,357 2,938,972 2,301,310 2,495,422 Ser. 06-GG6, Class A2, 5.506s, 2038 401,646 406,361 537,615 543,926   GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030   249,228 250,474 251,008 252,263 FRB Ser. 07-EOP, Class J, 1.107s, 2020 130,000 112,535 383,000 331,544 240,000 207,756 Ser. 03-C1, Class X1, IO, 1.007s, 2040 5,014,647 78,853 4,123,782 64,844 5,942,989 93,451 Ser. 04-C1, Class X1, IO, 0.896s, 2028 1,393,763 770 1,898,860 1,050 1,898,860 1,050 Ser. 06-GG6, Class XC, IO, 0.11s, 2038 3,276,352 6,145 32,784,176 61,490 23,687,370 44,428 GSMPS Mortgage Loan Trust Ser. 05-RP3, Class 1A4, 8 1/2s, 2035 9,825 9,537     Ser. 05-RP3, Class 1A3, 8s, 2035 33,851 31,143     Ser. 05-RP3, Class 1A2, 7 1/2s, 2035 25,509 23,851     GSMPS Mortgage Loan Trust 144A Ser. 05-RP2, Class 1A3, 8s, 2035 29,994 27,895     Ser. 05-RP2, Class 1A2, 7 1/2s, 2035 33,897 31,864     Ser. 05-RP1, Class 1A2, 7 1/2s, 2035 76,046 74,145     IFB Ser. 04-4, Class 1AS, IO, 5.54s, 2034 1,215,613 154,991     FRB Ser. 04-4, Class 1AF, 0.656s, 2034 77,764 66,100     HVB Mortgage Capital Corp. Ser. 03-FL1A, Class K, 3.107s, 2022 118,000 100,300     IMPAC Secured Assets Corp. FRB Ser. 07-2, Class 1A1A, 0.366s, 2037 442,570 241,201 1,851,277 1,008,946 1,812,967 988,067 MORTGAGE-BACKED SECURITIES* cont. Growth 4.6% Balanced 5.8% Conservative 7.6% Principal Principal Principal amount Value amount Value amount Value IndyMac Indx Mortgage Loan Trust FRB Ser. 06-AR3, Class 2A1A, 5.619s, 2036 $ $ $ $ $1,122,983 $614,833 FRB Ser. 06-AR25, Class 5A1, 5.59s, 2036 628,921 371,314 423,612 250,100 398,273 235,140 FRB Ser. 07-AR15, Class 1A1, 5.554s, 2037 2,001,153 1,285,741 1,424,257 915,085 1,340,816 861,474 JPMorgan Alternative Loan Trust FRB Ser. 06-A1, Class 5A1, 5.884s, 2036 1,308,492 1,020,624 924,728 721,288 858,716 669,798 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 97-C5, Class F, 7.561s, 2029 51,636 54,807 164,590 174,698 164,590 174,698 FRB Ser. 07-LD12, Class A3, 6.188s, 2051 1,355,000 1,439,877 5,191,000 5,516,164   FRB Ser. 07-LD11, Class A3, 6.006s, 2049 10,000 10,557     Ser. 07-CB20, Class A3, 5.863s, 2051 21,000 22,610     Ser. 07-C1, Class ASB, 5.857s, 2051 1,610,000 1,739,267   1,387,000 1,498,362 Ser. 07-LD12, Class A2, 5.827s, 2051 404,000 422,871     Ser. 07-C1, Class A4, 5.716s, 2051 711,000 745,697 449,000 470,912   Ser. 06-LDP8, Class A2, 5.289s, 2045 170,329 178,977     Ser. 05-LDP2, Class AM, 4.78s, 2042 20,000 20,011   400,000 400,226 Ser. 06-LDP8, Class X, IO, 0.758s, 2045 2,864,539 75,109 15,116,327 396,355 12,747,197 334,235 Ser. 06-CB17, Class X, IO, 0.697s, 2043 2,388,851 61,618 13,049,749 336,604 14,002,931 361,190 Ser. 06-LDP9, Class X, IO, 0.636s, 2047 3,165,635 66,352 5,520,750 115,715 5,174,784 108,464 Ser. 08-C2, Class X, IO, 0.6s, 2051 69,407,165 1,580,096     Ser. 07-LDPX, Class X, IO, 0.519s, 2049 4,770,126 65,706 20,122,767 277,181 15,949,771 219,700 Ser. 06-CB16, Class X1, IO, 0.142s, 2045 3,239,234 41,760 14,985,723 193,196 12,528,743 161,521 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 00-C9, Class G, 6 1/4s, 2032 32,965 33,267 208,203 210,108 225,553 227,617 Ser. 03-ML1A, Class X1, IO, 1.502s, 2039 600,005 15,810     Ser. 05-LDP2, Class X1, IO, 0.303s, 2042 18,022,021 284,233 44,103,729 695,578   MORTGAGE-BACKED SECURITIES* cont. Growth 4.6% Balanced 5.8% Conservative 7.6% Principal Principal Principal amount Value amount Value amount Value JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 05-CB12, Class X1, IO, 0.194s, 2037 $3,990,433 $34,362 $11,422,072 $98,355 $10,979,921 $94,548 Ser. 07-CB20, Class X1, IO, 0.189s, 2051 7,057,731 69,920 39,703,697 393,341 32,153,866 318,545 Ser. 06-LDP6, Class X1, IO, 0.083s, 2043   22,864,202 88,850 16,484,909 64,060 Key Commercial Mortgage Ser. 07-SL1, Class A2, 5.739s, 2040 1,091,000 1,030,995     Ser. 07-SL1, Class A1, 5.476s, 2040 489,693 503,159     LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031   149,428 137,414 136,004 125,069 Ser. 99-C1, Class G, 6.41s, 2031   159,961 131,949 145,590 120,095 Ser. 98-C4, Class G, 5.6s, 2035   132,000 136,567 127,000 131,394 Ser. 98-C4, Class H, 5.6s, 2035   223,000 220,481 215,000 212,572 LB-UBS Commercial Mortgage Trust Ser. 07-C6, Class A2, 5.845s, 2012 3,730,470 3,906,393     Ser. 07-C7, Class A2, 5.588s, 2045 550,000 575,304   944,000 987,431 Ser. 07-C2, Class A3, 5.43s, 2040 1,242,000 1,299,168 783,000 819,041 543,000 567,994 Ser. 06-C7, Class A2, 5.3s, 2038 173,000 178,218     Ser. 07-C2, Class XW, IO, 0.756s, 2040 1,157,344 28,300 4,505,025 110,160 3,546,447 86,721 Ser. 06-C6, Class XCL, IO, 0.181s, 2039 41,208,841 739,983 57,520,327 1,032,887 52,184,409 937,070 LB-UBS Commercial Mortgage Trust 144A Ser. 03-C5, Class XCL, IO, 0.949s, 2037 1,051,237 18,560 4,855,856 85,731 4,058,633 71,656 Ser. 06-C7, Class XW, IO, 0.91s, 2038 1,756,703 49,294 9,388,763 263,452 10,094,397 283,252 Ser. 05-C3, Class XCL, IO, 0.35s, 2040 4,455,175 82,693 23,891,219 443,447 22,055,395 409,372 Ser. 05-C2, Class XCL, IO, 0.285s, 2040 13,154,238 104,382 26,278,656 208,526 34,851,235 276,552 Ser. 05-C5, Class XCL, IO, 0.266s, 2020 12,884,647 171,060 31,709,158 420,980 29,751,220 394,986 Ser. 05-C7, Class XCL, IO, 0.203s, 2040 11,358,304 80,371 29,497,766 208,726 29,576,930 209,286 MORTGAGE-BACKED SECURITIES* cont. Growth 4.6% Balanced 5.8% Conservative 7.6% Principal Principal Principal amount Value amount Value amount Value LB-UBS Commercial Mortgage Trust 144A Ser. 06-C7, Class XCL, IO, 0.181s, 2038 $3,308,702 $54,519 $16,224,649 $267,340 $15,197,199 $250,410 Ser. 06-C1, Class XCL, IO, 0.174s, 2041 9,616,118 98,644   27,999,661 287,226 Ser. 07-C2, Class XCL, IO, 0.17s, 2040 9,941,213 131,215 38,713,257 510,980 30,473,789 402,227 MASTR Reperforming Loan Trust 144A Ser. 05-2, Class 1A3, 7 1/2s, 2035 56,452 53,347     Ser. 05-1, Class 1A4, 7 1/2s, 2034 43,651 41,250     Merit Securities Corp. 144A FRB Ser. 11PA, Class 3A1, 0.876s, 2027 214,175 173,355 307,647 249,011 253,183 204,928 Merrill Lynch/Countrywide Commercial Mortgage Trust 144A Ser. 06-4, Class XC, IO, 0.208s, 2049 15,980,456 183,702 46,769,722 537,637 39,999,672 459,812 Merrill Lynch Floating Trust 144A FRB Ser. 06-1, Class TM, 0.757s, 2022 554,794 485,444 491,817 430,340 579,784 507,311 Merrill Lynch Mortgage Investors, Inc. FRB Ser. 98-C3, Class E, 7.071s, 2030   137,000 144,650 127,000 134,091 FRB Ser. 05-A9, Class 3A1, 4.081s, 2035 312,248 249,200 906,847 723,741 986,016 786,924 Ser. 96-C2, Class JS, IO, 2.285s, 2028 216,073 11,106 127,435 6,550 48,622 2,499 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.02s, 2050 219,000 233,477 981,000 1,045,850 771,000 821,967 FRB Ser. 07-C1, Class A2, 5.916s, 2050 248,000 259,280     Ser. 05-MCP1, Class XC, IO, 0.225s, 2043 3,652,192 45,786 12,361,817 154,975 11,890,489 149,066 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.356s, 2039 2,248,047 51,835 6,134,563 141,450 7,260,452 167,411 Ser. 05-LC1, Class X, IO, 0.223s, 2044 2,280,634 11,031 6,876,280 33,258 7,567,436 36,601 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 07-8, Class A3, 6.163s, 2049 151,000 163,268     FRB Ser. 07-8, Class A2, 6.126s, 2049 257,000 277,837 1,160,000 1,254,048 905,000 978,374 MORTGAGE-BACKED SECURITIES* cont. Growth 4.6% Balanced 5.8% Conservative 7.6% Principal Principal Principal amount Value amount Value amount Value Merrill Lynch/Countrywide Commercial Mortgage Trust Ser. 06-1, Class A2, 5.439s, 2039 $350,088 $352,758 $ $ $ $ Ser. 07-6, Class A2, 5.331s, 2051 1,436,000 1,480,013     Ser. 2006-3, Class A2, 5.291s, 2046 429,000 437,456     Mezz Cap Commercial Mortgage Trust 144A Ser. 07-C5, Class X, IO, 4.654s, 2017   600,364 48,029 504,641 40,371 Mezz Cap Commercial Mortgage Trust 144A Ser. 06-C4, Class X, IO, 5.567s, 2045 887,012 88,701 2,221,463 222,146 2,285,257 228,526 Ser. 05-C3, Class X, IO, 5.004s, 2044 384,405 30,752 608,177 48,654 609,105 48,728 Morgan Stanley Capital I Ser. 98-CF1, Class D, 7.35s, 2032 19,254 19,551     FRB Ser. 07-IQ15, Class A2, 6.035s, 2049     812,000 857,057 FRB Ser. 06-T23, Class A2, 5.912s, 2041 1,306,000 1,402,526 1,575,000 1,691,408 1,797,000 1,929,816 Morgan Stanley Capital I 144A Ser. 07-HQ13, Class X1, IO, 0.797s, 2044 4,520,986 89,018 20,651,778 406,634   Ser. 05-HQ5, Class X1, IO, 0.135s, 2042 2,717,920 15,275 7,451,971 41,880 5,865,915 32,966 Morgan Stanley Re-REMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 10.236s, 2043 1,333,143 1,379,803 561,714 581,374   Mortgage Capital Funding, Inc. Ser. 97-MC2, Class X, IO, 2.009s, 2012 539 8 149 2   Nomura Asset Acceptance Corp. Ser. 04-R3, Class PT, 7.402s, 2035 28,015 27,034     PNC Mortgage Acceptance Corp. 144A Ser. 99-CM1, Class B3, 7.1s, 2032     329,282 329,282 Ser. 00-C1, Class J, 6 5/8s, 2033 F   118,000 1,180 189,000 1,890 Salomon Brothers Mortgage Securities VII 144A Ser. 02-KEY2, Class X1, IO, 2.154s, 2036 2,349,177 62,018 8,718,755 230,175 7,637,593 201,632 MORTGAGE-BACKED SECURITIES* cont. Growth 4.6% Balanced 5.8% Conservative 7.6% Principal Principal Principal amount Value amount Value amount Value Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-8, Class 1A2, 6 1/4s, 2037 $614,711 $433,371 $3,050,712 $2,150,752 $2,718,164 $1,916,305 FRB Ser. 06-9, Class 1A1, 5.402s, 2036 1,053,187 633,682 449,712 270,583   FRB Ser. 05-18, Class 6A1, 2.84s, 2035 67,268 52,806     Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 5.982s, 2037 1,505,251 233,260     Ser. 07-4, Class 1A4, IO, 1s, 2037 1,505,251 48,611     Vericrest Opportunity Loan Transferee 144A Ser. 10-NPL1, Class M, 6s, 2039 1,155,000 1,143,450 1,777,000 1,759,230 1,546,000 1,530,540 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C33, Class A3, 6.102s, 2051 406,000 432,284     FRB Ser. 07-C33, Class A2, 6.057s, 2051 13,000 13,578     FRB Ser. 07-C32, Class A2, 5.928s, 2049 1,031,000 1,073,131 512,000 532,923 1,564,000 1,627,912 Ser. 06-C27, Class A2, 5.624s, 2045 347,810 357,064 150,276 154,275 118,142 121,285 Ser. 07-C31, Class A2, 5.421s, 2047   1,781,000 1,850,700   Ser. 07-C30, Class APB, 5.294s, 2043 709,000 728,886 752,000 773,092 968,000 995,151 Ser. 06-C29, IO, 0.53s, 2048 17,866,962 333,319 46,969,396 876,242   Ser. 07-C34, IO, 0.523s, 2046 4,714,880 83,972 10,571,769 188,283 8,712,408 155,168 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 3.557s, 2018   164,000 98,400 156,000 93,600 Ser. 03-C3, Class IOI, IO, 1.295s, 2035 431,081 8,547 3,238,909 64,215 3,242,005 64,276 Ser. 07-C31, IO, 0.435s, 2047 9,146,371 108,202 35,616,542 421,344 28,035,766 331,663 Ser. 05-C18, Class XC, IO, 0.175s, 2042 11,392,485 104,127 19,439,752 177,679 22,446,857 205,164 Ser. 06-C27, Class XC, IO, 0.156s, 2045 3,594,305 28,072 16,627,335 129,859 13,901,014 108,567 Ser. 06-C23, Class XC, IO, 0.087s, 2045 4,444,931 22,669 29,297,453 149,417 32,159,692 164,014 Ser. 06-C26, Class XC, IO, 0.073s, 2045 17,261,429 45,225 13,749,422 36,023 8,515,125 22,310 MORTGAGE-BACKED SECURITIES* cont. Growth 4.6% Balanced 5.8% Conservative 7.6% Principal Principal Principal amount Value amount Value amount Value WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2014 $ $ $46,000 $14,720 $44,000 $14,080 Ser. 07-SL2, Class A1, 5.422s, 2049 1,632,979 1,407,644     Ser. 06-SL1, Class X, IO, 0.943s, 2043 412,190 12,407 2,204,715 66,362 2,370,319 71,347 Ser. 07-SL2, Class X, IO, 0.851s, 2049 1,253,108 33,333 5,332,049 141,833 4,223,809 112,353 Washington Mutual Asset Securities Corp. 144A Ser. 05-C1A, Class F, 5.3s, 2014 107,000 74,467     Total mortgage-backed securities (cost $71,243,263, $69,291,826 and $70,605,739) ASSET-BACKED SECURITIES* Growth 1.3% Balanced 2.6% Conservative 2.7% Principal Principal Principal amount Value amount Value amount Value Ace Securities Corp. FRB Ser. 06-OP2, Class A2C, 0.406s, 2036 $107,000 $55,284 $475,000 $245,420 $377,000 $194,786 FRB Ser. 06-HE3, Class A2C, 0.406s, 2036 119,000 58,935 549,000 271,892 436,000 215,928 Ace Securities Corp. 144A Ser. 03-MH1, Class M2, 6 1/2s, 2030 366,357 386,506 176,665 186,382   Ameriquest Mortgage Securities, Inc. FRB Ser. 04-R10, Class A5, 0.646s, 2034 50 47     FRB Ser. 04-R11, Class A2, 0.626s, 2034 5,189 4,813     Asset Backed Securities Corp. Home Equity Loan Trust FRB Ser. 04-HE7, Class A2, 0.636s, 2034 126 101     FRB Ser. 04-HE6, Class A2, 0.616s, 2034 77,763 57,595 275,390 203,967 264,196 195,676 FRB Ser. 06-HE4, Class A5, 0.416s, 2036 99,605 61,268 456,789 280,976 366,700 225,561 BankAmerica Manufactured Housing Contract Trust Ser. 97-2, Class M, 6.9s, 2028 778,000 1,135,880 370,000 540,200   Bay View Auto Trust Ser. 05-LJ2, Class D, 5.27s, 2014 62,000 62,230 139,000 139,516 134,000 134,497 Ser. 05-LJ2, Class C, 4.92s, 2014 45,898 45,987 21,113 21,154 20,654 20,694 ASSET-BACKED SECURITIES* cont. Growth 1.3% Balanced 2.6% Conservative 2.7% Principal Principal Principal amount Value amount Value amount Value Bayview Financial Acquisition Trust Ser. 04-B, Class A1, 1.26s, 2039 $ $ $681,317 $241,868 $894,691 $317,615 FRB Ser. 04-D, Class A, 0.841s, 2044 39,809 36,524 130,121 119,385 127,031 116,550 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 05-3, Class A1, 0.706s, 2035 46,196 42,105     FRB Ser. 03-ABF1, Class A, 0.626s, 2034 12,982 9,848     Bombardier Capital Mortgage Securitization Corp. Ser. 00-A, Class A4, 8.29s, 2030 3,062,341 2,189,574 1,904,271 1,361,554 369,526 264,211 Chase Funding Loan Acquisition Trust FRB Ser. 04-AQ1, Class A2, 0.656s, 2034 58,702 51,642     Citigroup Mortgage Loan Trust, Inc. Ser. 03-HE3, Class A, 0.644s, 2033 425,581 368,614     Citigroup Mortgage Loan Trust, Inc. 144A FRB Ser. 03-HE4, Class A, 0.666s, 2033 126,395 104,098     Conseco Finance Securitizations Corp. Ser. 00-5, Class A7, 8.2s, 2032   1,149,555 1,023,104 762,946 679,022 Ser. 00-5, Class A6, 7.96s, 2032 375,761 319,396 1,485,407 1,262,596 1,360,606 1,156,515 Ser. 02-1, Class M1F, 7.954s, 2033   510,000 545,181 676,000 722,632 Ser. 02-2, Class M1, 7.424s, 2033 83,000 77,577 216,000 201,887 154,000 143,938 Ser. 01-1, Class A5, 6.99s, 2031 904,096 931,219 3,606,262 3,714,449 3,214,002 3,310,422 FRB Ser. 02-1, Class M1A, 2.309s, 2033 725,000 597,025 1,996,000 1,643,673 1,264,000 1,040,883 Countrywide Asset Backed Certificates FRB Ser. 04-6, Class 2A5, 0.646s, 2034 29,338 26,149 262,536 234,000 219,980 196,069 FRB Ser. 04-5, Class 4A3, 0.576s, 2034 25,636 23,550 90,299 82,952 86,932 79,859 Credit-Based Asset Servicing and Securitization FRB Ser. 02-CB2, Class A2, 1.356s, 2032 24,282 20,128     Crest, Ltd. 144A Ser. 03-2A, Class D2, 6.723s, 2038 F   344,698 103,399 318,261 95,469 ASSET-BACKED SECURITIES* cont. Growth 1.3% Balanced 2.6% Conservative 2.7% Principal Principal Principal amount Value amount Value amount Value Fremont Home Loan Trust FRB Ser. 05-E, Class 2A4, 0.586s, 2036 $231,000 $131,923 $1,045,000 $596,796 $816,000 $466,015 FRB Ser. 06-2, Class 2A3, 0.426s, 2036 392,000 228,509 1,688,000 983,986 1,342,000 782,292 GE Business Loan Trust 144A Ser. 04-2, Class D, 3.007s, 2032   99,675 19,935 122,589 24,518 Ser. 04-2, Class C, 1.107s, 2032   74,470 8,192 122,589 13,485 Green Tree Financial Corp. Ser. 94-4, Class B2, 8.6s, 2019 1,145,219 604,277 514,365 271,406   Ser. 96-8, Class A7, 8.05s, 2027 10,128 10,512     Ser. 96-5, Class M1, 8.05s, 2027   238,206 212,004 322,794 287,286 Ser. 96-6, Class M1, 7.95s, 2027 2,582,000 2,607,820 1,222,000 1,234,220 1,077,000 1,087,770 Ser. 99-5, Class A5, 7.86s, 2029 583,473 533,878 2,253,038 2,061,529 1,840,746 1,684,282 Ser. 96-2, Class M1, 7.6s, 2026 1,460,000 1,387,000 691,000 656,450 609,000 578,550 Ser. 97-6, Class A9, 7.55s, 2029 52,150 53,848   97,389 100,559 Ser. 97-3, Class A6, 7.32s, 2028 1,490 1,593     Ser. 96-10, Class A6, 7.3s, 2028 8,660 8,885     Ser. 95-8, Class M1, 7.3s, 2026 33,281 34,035     Ser. 96-10, Class M1, 7.24s, 2028   449,000 457,980 625,000 637,500 Ser. 97-6, Class M1, 7.21s, 2029 293,000 259,488 688,000 609,310 946,000 837,801 Ser. 96-2, Class A4, 7.2s, 2027 61,097 61,541     Ser. 97-3, Class A5, 7.14s, 2028 17,237 18,344     Ser. 95-10, Class B1, 7.05s, 2027 311,648 305,259     Ser. 93-4, Class A5, 7.05s, 2019 4,143 4,259     Ser. 93-3, Class B, 6.85s, 2018 106,199 96,377 49,611 45,022   Ser. 99-3, Class A7, 6.74s, 2031 71,843 72,203 97,787 98,276 100,448 100,950 Ser. 99-2, Class A7, 6.44s, 2030   400,149 399,917 557,680 557,357 Ser. 98-7, Class M1, 6.4s, 2030 118,000 81,025 218,000 149,691 136,000 93,385 Ser. 99-1, Class A6, 6.37s, 2025 198,407 200,392 280,426 283,231 174,974 176,723 Ser. 98-2, Class A5, 6.24s, 2016 8,088 8,170     ASSET-BACKED SECURITIES* cont. Growth 1.3% Balanced 2.6% Conservative 2.7% Principal Principal Principal amount Value amount Value amount Value Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 $3,576,098 $3,343,652 $3,399,885 $3,178,892 $1,307,317 $1,222,342 High Income Trust Securities 144A FRB Ser. 03-1A, Class A, 0.911s, 2036   336,598 134,639 306,311 122,525 Home Equity Asset Trust FRB Ser. 04-7, Class A3, 0.646s, 2035 309 257     FRB Ser. 06-1, Class 2A4, 0.586s, 2036 117,000 97,277 527,000 438,160 415,000 345,041 JPMorgan Mortgage Acquisition Corp. FRB Ser. 06-FRE1, Class A4, 0.546s, 2035 100,000 62,778 443,000 278,106 347,000 217,839 Lehman ABS Manufactured Housing Contract Ser. 01-B, Class A5, 5.873s, 2022 47,362 48,902     Lehman XS Trust FRB Ser. 07-6, Class 2A1, 0.466s, 2037 871,893 284,159 4,052,276 1,320,677 3,130,710 1,020,330 Long Beach Mortgage Loan Trust FRB Ser. 05-2, Class M4, 0.876s, 2035   240,000 156,757 216,000 141,082 FRB Ser. 06-4, Class 2A4, 0.516s, 2036 111,000 42,024 503,000 190,434 394,000 149,167 Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class M2, 2.506s, 2032 507,000 471,510     Marriott Vacation Club Owner Trust 144A Ser. 05-2, Class D, 6.205s, 2027   15,232 8,554 16,361 9,187 Ser. 04-2A, Class D, 5.389s, 2026   9,692 5,286 9,506 5,184 Ser. 04-1A, Class C, 5.265s, 2026   26,290 22,307 24,412 20,713 FRB Ser. 02-1A, Class A1, 0.957s, 2024 5,331 5,110 22,589 21,656 22,220 21,302 MASTR Asset Backed Securities Trust FRB Ser. 04-OPT2, Class A2, 0.606s, 2034 17,045 14,026     FRB Ser. 06-FRE2, Class A4, 0.406s, 2036 55,557 28,527 250,966 128,865 197,324 101,321 FRB Ser. 04-HE1, Class A1, 0.656s, 2034 27 27     Merrill Lynch Mortgage Investors, Inc. Ser. 04-WMC3, Class B3, 5s, 2035 2,150 25 6,381 75 5,895 69 FRB Ser. 04-HE2, Class A1A, 0.656s, 2035 2,998 2,709     ASSET-BACKED SECURITIES* cont. Growth 1.3% Balanced 2.6% Conservative 2.7% Principal Principal Principal amount Value amount Value amount Value Mid-State Trust Ser. 11, Class B, 8.221s, 2038 $61,372 $59,315 $163,821 $158,330 $126,611 $122,367 Morgan Stanley ABS Capital I FRB Ser. 05-HE2, Class M5, 0.936s, 2035   101,721 56,783 91,549 51,104 FRB Ser. 05-HE1, Class M3, 0.776s, 2034   150,000 124,457 135,000 112,012 FRB Ser. 04-HE8, Class A4, 0.636s, 2034 6,211 4,948     New Century Home Equity Loan Trust Ser. 03-5, Class AI7, 5.15s, 2033 67,541 67,712 229,500 230,081 201,243 201,753 Novastar Home Equity Loan FRB Ser. 06-1, Class A2C, 0.416s, 2036 122,789 60,861 556,997 276,079 434,209 215,218 FRB Ser. 06-2, Class A2C, 0.406s, 2036 138,000 85,194 626,000 386,458 488,000 301,265 Oakwood Mortgage Investors, Inc. Ser. 00-A, Class A3, 7.945s, 2022 58,047 40,799 225,822 158,723 220,954 155,301 Ser. 95-B, Class B1, 7.55s, 2021   112,977 84,427 163,053 121,849 Ser. 98-A, Class M, 6.825s, 2028 454,000 435,294 219,000 209,977   Ser. 01-E, Class A4, 6.81s, 2031 516,311 441,446 680,750 582,041 737,188 630,296 Ser. 99-B, Class A3, 6.45s, 2017 99,715 90,741 211,014 192,023 195,342 177,761 Ser. 99-A, Class A3, 6.09s, 2029 128,189 129,583     Ser. 02-C, Class A1, 5.41s, 2032 297,057 286,660 651,893 629,076 603,254 582,140 Ser. 01-D, Class A2, 5.26s, 2019 43,154 30,316   263,797 185,317 Ser. 02-B, Class A2, 5.19s, 2019     794,167 715,994 Ser. 02-A, Class A2, 5.01s, 2020 153,491 137,749   76,746 68,874 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030   60,430 58,315 79,981 77,182 Origen Manufactured Housing Ser. 04-B, Class A3, 4 3/4s, 2021 42,612 43,016     Ownit Mortgage Loan Asset-Backed Certificates FRB Ser. 06-7, Class A2A, 0.326s, 2037 109,027 100,502     Park Place Securities, Inc. FRB Ser. 05-WCH1, Class M4, 1.086s, 2036   97,000 35,536 88,000 32,239 ASSET-BACKED SECURITIES* cont. Growth 1.3% Balanced 2.6% Conservative 2.7% Principal Principal Principal amount Value amount Value amount Value Popular ABS Mortgage Pass- Through Trust FRB Ser. 04-4, Class AV1, 0.596s, 2034 $3,425 $2,802 $ $ $ $ Renaissance Home Equity Loan Trust FRB Ser. 04-3, Class AV1, 0.676s, 2034 105,294 84,555     Residential Asset Mortgage Products, Inc. FRB Ser. 06-NC3, Class A2, 0.446s, 2036 96,411 74,438 446,866 345,021 355,275 274,305 FRB Ser. 07-RZ1, Class A2, 0.416s, 2037 207,000 113,299 840,000 459,764 667,000 365,075 Residential Asset Securities Corp. FRB Ser. 06-EMX3, Class A2, 0.436s, 2036 571,960 428,970     Saxon Asset Securities Trust FRB Ser. 04-3, Class A, 0.596s, 2034 20,877 18,639     Securitized Asset Backed Receivables, LLC FRB Ser. 05-HE1, Class M2, 0.906s, 2035   93,147 346 83,832 311 FRB Ser. 07-NC2, Class A2B, 0.396s, 2037 171,000 81,233 789,000 374,811 628,000 298,328 FRB Ser. 07-BR5, Class A2A, 0.386s, 2037 84,824 61,031 844,942 607,936 300,351 216,102 FRB Ser. 07-BR4, Class A2A, 0.346s, 2037 107,872 75,780 714,201 501,726 267,207 187,713 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, 0.466s, 2036 234,000 85,069 1,061,000 385,719 832,000 302,468 Soundview Home Equity Loan Trust FRB Ser. 06-OPT3, Class 2A3, 0.426s, 2036 111,000 87,611   394,000 310,979 FRB Ser. 06-3, Class A3, 0.416s, 2036 552,267 309,412 2,377,478 1,331,999 1,890,128 1,058,957 Structured Asset Investment Loan Trust FRB Ser. 06-BNC2, Class A6, 0.516s, 2036 111,000 16,234 503,000 73,564 394,000 57,623 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038   349,000 41,880 299,000 35,880 TIAA Real Estate CDO, Ltd. 144A FRB Ser. 02-1A, Class III, 7.6s, 2037 100,000 94,000 384,000 360,960 278,000 261,320 UCFC Mfd. Hsg. Contract Ser. 97-4, Class A4, 6.995s, 2029 310,288 322,699     ASSET-BACKED SECURITIES* cont. Growth 1.3% Balanced 2.6% Conservative 2.7% Principal Principal Principal amount Value amount Value amount Value WAMU Asset-Backed Certificates FRB Ser. 07-HE2, Class 2A1, 0.366s, 2037 $215,681 $146,663 $1,268,244 $862,406 $2,105,988 $1,432,072 Wells Fargo Home Equity Trust FRB Ser. 07-1, Class A3, 0.576s, 2037   222,000 76,313 174,000 59,813 Total asset-backed securities (cost $22,528,318, $44,390,832 and $36,457,888) INVESTMENT COMPANIES* Growth 0.8% Balanced 1.1% Conservative 0.7% Shares Value Shares Value Shares Value Ares Capital Corp. 6,454 $101,005 4,220 $66,043 2,043 $31,973 BlackRock Kelso Capital Corp. 19,168 220,432 12,495 143,693 6,086 69,989 Financial Select Sector SPDR Fund SG SB SC 247,200 3,547,320 186,100 2,670,535 103,700 1,488,095 Harris & Harris Group, Inc.  66,600 284,382 54,600 233,142 31,800 135,786 iPath MSCI India Index ETN SG 12,400 939,424     iShares MSCI EAFE Index Fund 18,481 1,014,977 8,900 488,788 3,600 197,712 iShares Russell 2000 Growth Index Fund SG SB SC 6,713 501,730 4,602 343,953 5,129 383,341 iShares Russell 2000 Value Index Fund 10,886 673,843 7,217 446,732 5,445 337,046 MCG Capital Corp. 88,931 519,357 59,300 346,312 27,814 162,434 NGP Capital Resources Co. 24,775 224,462 16,357 148,194 7,703 69,789 SPDR S&P rust 46,681 5,327,236 87,416 9,975,914 36,462 4,161,043 Total investment companies (cost $11,806,283, $13,871,154 and $6,063,012) PURCHASED OPTIONS OUTSTANDING* Growth 0.8% Balanced 0.9% Conservative 1.3% Expiration date/ Contract Contract Contract strike price amount Value amount Value amount Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.50% versus the three month USD-LIBOR-BBA maturing November 17, 2040. Nov-10/3.50  $ 7,811,500 $362,141 14,355,200 $665,507 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.50% versus the three month USD-LIBOR-BBA maturing November 17, 2040. Nov-10/3.50   7,811,500 138,810 14,355,200 255,092 PURCHASED OPTIONS OUTSTANDING* cont. Growth 0.8% Balanced 0.9% Conservative 1.3% Expiration date/ Contract Contract Contract strike price amount Value amount Value amount Value Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.74% versus the three month USD-LIBOR-BBA maturing November 10, 2020. Nov-10/3.74  $ 6,433,000 $656,745  $ Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.74% versus the three month USD-LIBOR-BBA maturing November 10, 2020. Nov-10/3.74   6,433,000 129   Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. Sep-15/4.04 15,352,800 1,115,381 21,562,300 1,566,501 20,461,100 1,486,499 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. Sep-15/4.04 15,352,800 1,027,256 21,562,300 1,442,733 20,461,100 1,369,052 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. Aug-15/4.375 1,200,900 214,673 2,918,500 521,711 2,523,300 451,065 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. Aug-15/4.375 1,200,900 119,889 2,918,500 291,363 2,523,300 251,909 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. Aug-15/4.46 1,200,900 223,843 2,918,500 543,997 2,523,300 470,334 PURCHASED OPTIONS OUTSTANDING* cont. Growth 0.8% Balanced 0.9% Conservative 1.3% Expiration date/ Contract Contract Contract strike price amount Value amount Value amount Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. Aug-15/4.46 1,200,900 $113,685 2,918,500 $276,285 2,523,300 $238,873 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.04% versus the three month USD-LIBOR-BBA maturing February 9, 2021. Feb-11/3.04 17,476,500 729,294 21,015,200 876,964 22,108,700 922,596 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.04% versus the three month USD-LIBOR-BBA maturing February 9, 2021. Feb-11/3.04 17,476,500 203,601 21,015,200 244,827 22,108,700 257,566 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.11% versus the three month USD-LIBOR-BBA maturing February 9, 2021. Feb-11/3.11 17,476,500 810,385 21,015,200 974,475 22,108,700 1,025,180 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.11% versus the three month USD-LIBOR-BBA maturing February 9, 2021. Feb-11/3.11 17,476,500 175,115 21,015,200 210,572 22,108,700 221,529 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.75% versus the three month USD-LIBOR-BBA maturing November 10, 2040. Nov-10/3.75 632,900 52,138 2,272,700 187,225 1,516,000 124,888 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.75% versus the three month USD-LIBOR-BBA maturing November 10, 2040. Nov-10/3.75 632,900 2,918 2,272,700 10,477 1,516,000 6,989 PURCHASED OPTIONS OUTSTANDING* cont. Growth 0.8% Balanced 0.9% Conservative 1.3% Expiration date/ Contract Contract Contract strike price amount Value amount Value amount Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.82% versus the three month USD-LIBOR-BBA maturing November 9, 2040. Nov-10/3.82 632,900 $59,556 2,272,700 $213,861 1,516,000 $142,656 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.82% versus the three month USD-LIBOR-BBA maturing November 9, 2040. Nov-10/3.82 632,900 1,684 2,272,700 6,045 1,516,000 4,033 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.7575% versus the three month USD-LIBOR-BBA maturing October 20, 2040. Oct-10/3.7575 22,672,800 1,856,676 245,300 20,088 300,000 24,567 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.7575% versus the three month USD-LIBOR-BBA maturing October 20, 2040. Oct-10/3.7575 22,672,800 16,551 245,300 179 300,000 219 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.7375% versus the three month USD-LIBOR-BBA maturing March 9, 2021. Mar-11/3.7375 20,722,200 1,932,760 13,610,800 1,269,479 14,553,200 1,357,377 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.665% versus the three month USD-LIBOR-BBA maturing March 8, 2021. Mar-11/3.665 20,722,200 1,810,084 13,610,800 1,188,903 14,553,200 1,271,222 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.885% versus the three month USD-LIBOR-BBA maturing December 13, 2015. Dec-10/1.8850 45,334,100 689,985 60,594,200 922,244 63,759,100 970,414 PURCHASED OPTIONS OUTSTANDING* cont. Growth 0.8% Balanced 0.9% Conservative 1.3% Expiration date/ Contract Contract Contract strike price amount Value amount Value amount Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 1.885% versus the three month USD-LIBOR-BBA maturing December 13, 2015. Dec-10/1.8850 45,334,100 $120,589 60,594,200 $161,181 63,759,100 $169,599 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 4.065% versus the three month USD-LIBOR-BBA maturing October 20, 2020. Oct-10/4.065 13,870,900 1,853,291 3,868,800 516,910 12,467,800 1,665,823 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 4.065% versus the three month USD-LIBOR-BBA maturing October 20, 2020. Oct-10/4.065 13,870,900  3,868,800  12,467,800  Total purchased options outstanding (cost $8,120,784, $9,168,593 and $9,499,449) SENIOR LOANS* c Growth 0.3% Balanced 0.5% Conservative 0.4% Principal Principal Principal amount Value amount Value amount Value AGFS Funding Co. bank term loan FRN 7 1/4s, 2015 $155,000 $155,581 $155,000 $155,581 $115,000 $115,431 Ardent Health Systems bank term loan FRN Ser. B, 6 1/2s, 2015 293,525 287,013 303,475 296,742 218,900 214,043 CCM Merger, Inc. bank term loan FRN Ser. B, 8 1/2s, 2012 374,439 369,571 384,292 379,297 290,683 286,904 Cedar Fair LP bank term loan FRN Ser. B, 5 1/2s, 2016 114,713 115,548 114,713 115,548 90,000 90,655 Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.78s, 2014 83,919 75,260 78,982 70,833 54,300 48,697 Claires Stores, Inc. bank term loan FRN 3.074s, 2014 258,000 223,396 262,962 227,692 183,577 158,955 Dex Media West, LLC bank term loan FRN Ser. A, 7s, 2014 159,843 138,641 214,189 185,780   First Data Corp. bank term loan FRN Ser. B1, 3.01s, 2014   114,898 101,125 106,491 93,725 First Data Corp. bank term loan FRN Ser. B3, 3.006s, 2014 660,216 580,739 763,229 671,351   Harrahs Operating Co., Inc. bank term loan FRN Ser. B2, 3.498s, 2015 135,000 116,128 229,243 197,196 191,981 165,143 SENIOR LOANS* c cont. Growth 0.3% Balanced 0.5% Conservative 0.4% Principal Principal Principal amount Value amount Value amount Value Health Management Associates, Inc. bank term loan FRN 2.283s, 2014 $ $ $112,136 $105,717 $103,931 $97,981 IASIS Healthcare Corp. bank term loan FRN Ser. DD, 2.26s, 2014   28,823 27,586 26,714 25,568 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 7.62s, 2014   7,863 7,526 7,288 6,975 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN Ser. B, 2.26s, 2014   83,277 79,703 77,184 73,871 Ineos Holdings, Ltd. bank term loan FRN Ser. B2, 7.501s, 2013 (United Kingdom) 170,000 170,000 167,500 167,500 122,500 122,500 Ineos Holdings, Ltd. bank term loan FRN Ser. C2, 8.001s, 2014 (United Kingdom) 170,000 170,000 167,500 167,500 122,500 122,500 Intelsat Corp. bank term loan FRN Ser. B2-A, 3.033s, 2014   31,777 30,556 29,452 28,319 Intelsat Corp. bank term loan FRN Ser. B2-B, 3.033s, 2014   31,768 30,547 29,443 28,311 Intelsat Corp. bank term loan FRN Ser. B2-C, 3.033s, 2014   31,768 30,547 29,443 28,311 Intelsat Jackson Holdings SA bank term loan FRN 3.533s, 2014 (Luxembourg) 400,000 375,000 540,000 506,250 460,000 431,250 National Bedding Co. bank term loan FRN 2.38s, 2011   51,661 49,530 47,763 45,793 Polypore, Inc. bank term loan FRN Ser. B, 2.27s, 2014   116,871 112,780 108,319 104,528 Revlon Consumer Products bank term loan FRN 6.245s, 2015 214,463 213,435 213,925 212,900 154,613 153,872 Six Flags Theme Parks bank term loan FRN Ser. B, 6s, 2016 478,929 480,361 483,766 485,213 362,825 363,910 Smurfit-Stone Container Enterprises, Inc. bank term loan FRN 6 3/4s, 2016 204,488 205,510 204,488 205,510 144,638 145,361 Swift Transportation Co., Inc. bank term loan FRN 6.563s, 2014 535,000 521,417 550,000 536,036 420,000 409,337 Texas Competitive Electric Holdings Co., LLC bank term loan FRN Ser. B3, 3.759s, 2014 (United Kingdom) 833,873 644,862 853,720 660,210 734,933 568,348 Texas Competitive Electric Holdings Co., LLC bank term loan FRN Ser. B2, 3.924s, 2014 (United Kingdom)   119,609 92,764 110,857 85,976 SENIOR LOANS* c cont. Growth 0.3% Balanced 0.5% Conservative 0.4% Principal Principal Principal amount Value amount Value amount Value Univision Communications, Inc. bank term loan FRN Ser. B, 2.51s, 2014 $ $ $121,448 $106,267 $112,562 $98,491 Visteon Corp. bank term loan FRN Ser. B, 5 1/4s, 2013 660,000 717,200 770,000 836,734 100,000 108,667 West Corp. bank term loan FRN Ser. B2, 2.633s, 2013   119,583 117,554 110,833 108,952 Yankee Candle Co., Inc. bank term loan FRN 2.27s, 2014   56,578 54,116 52,703 50,409 Total senior loans (cost $5,542,096, $7,000,577 and $4,372,931) FOREIGN GOVERNMENT BONDS AND NOTES* Growth 0.2% Balanced 0.4% Conservative 0.4% Principal Principal Principal amount Value amount Value amount Value Argentina (Republic of) sr. unsec. unsub. bonds FRB 0.677s, 2012 $6,455,000 $1,468,513 $6,770,000 $1,540,175 $7,215,000 $1,641,413 Brazil (Federal Republic of) notes (units) zero %, 2012 BRL 4,130 2,459,549 5,525 3,290,317 4,838 2,881,187 Total foreign government bonds and notes (cost $3,955,685, $4,869,310 and CONVERTIBLE BONDS AND NOTES* Growth 0.2% Balanced 0.2% Conservative 0.1% Principal Principal Principal amount Value amount Value amount Value Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 $188,000 $184,945 $191,000 $187,896 $131,000 $128,871 Alliant Techsystems, Inc. cv. company guaranty sr. sub. notes 3s, 2024 240,000 273,900 240,000 273,900 180,000 205,425 Digital Realty Trust LP 144A cv. sr. unsec. notes 5 1/2s, 2029 R 140,000 214,988 140,000 214,988 105,000 161,241 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 49,000 73,250 39,000 58,301 24,000 35,878 General Cable Corp. cv. unsec. sub. notes stepped-coupon 4 1/2s (2 1/4s, 11/15/19) 2029  740,000 742,775 210,000 210,788 155,000 155,581 General Growth Properties, Inc. 144A cv. sr. notes 3.98s, 2027 (In default)  R 660,000 702,900 740,000 788,100 515,000 548,475 CONVERTIBLE BONDS AND NOTES* cont. Growth 0.2% Balanced 0.2% Conservative 0.1% Principal Principal Principal amount Value amount Value amount Value Owens Brockway Glass Container, Inc. 144A cv. company guaranty sr. unsec. notes 3s, 2015 $155,000 $151,931 $155,000 $151,931 $115,000 $112,723 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 60,000 68,288 55,000 62,597 40,000 45,525 Trinity Industries, Inc. cv. unsec. sub. notes 3 7/8s, 2036 175,000 158,375 155,000 140,275 105,000 95,025 Total convertible bonds and notes (cost $2,406,928, $1,934,775 and $1,376,447) PREFERRED STOCKS* Growth % Balanced 0.1% Conservative % Shares Value Shares Value Shares Value GMAC, Inc. 144A Ser. G, 7.00% cum. pfd. 726 $666,105 754 $691,795 519 $476,183 Total preferred stocks (cost $527,570, $478,791 and $342,557) CONVERTIBLE PREFERRED STOCKS* Growth % Balanced % Conservative % Shares Value Shares Value Shares Value Apache Corp. Ser. D, $3.00 cv. pfd. 4,097 $237,954 4,068 $236,269 3,090 $179,467 Entertainment Properties Trust Ser. C, $1.438 cum. cv. pfd. 7,578 142,727 7,508 141,409 5,720 107,733 Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. (In default)  684 684 912 912   Total convertible preferred stocks (cost $988,080, $1,200,257 and $259,047) MUNICIPAL BONDS AND NOTES* Growth % Balanced % Conservative 0.1% Principal Principal Principal amount Value amount Value amount Value IL State G.O. Bonds 4.421s, 1/1/15 $50,000 $52,158 $105,000 $109,532 $135,000 $140,827 4.071s, 1/1/14 150,000 155,529 315,000 326,611 400,000 414,744 Total municipal bonds and notes (cost $200,000, $420,000 and $535,000) WARRANTS*  Growth % Balanced % Conservative % Expiration Strike date price Warrants Value Warrants Value Warrants Value Aventine Renewable Energy Holdings, Inc. F 3/15/15 $40.94 431 $ 376 $ 202 $ Charter Communications, Inc. Class A 11/30/14 46.86 62 372 37 222 12 72 Tower Semiconductor, Ltd. 144A (Israel) F 6/30/15 0.01 49,174 8,851 50,760 9,137 34,898 6,282 Vertis Holdings, Inc. F 10/18/15 0.01 265  154  66  Total warrants (cost $219,087, $192,669 and $105,039) SHORT-TERM INVESTMENTS* Growth 27.1% Balanced 30.8% Conservative 39.7% Principal Principal Principal amount/ amount/ amount/ shares Value shares Value shares Value U.S. Treasury Bills for effective yields from 0.23% to 0.35%, November 18, 2010 # ## $46,300,000 $46,281,550 $56,406,000 $56,380,504 $57,397,002 $57,373,301 U.S. Treasury Bills for effective yields from 0.26% to 0.29%, March 10, 2011 ##     2,950,000 2,947,610 U.S. Treasury Bills for effective yields from 0.20% to 0.27%, June 2, 2011 # ## 41,891,000 41,834,028 50,050,000 49,981,932   U.S. Treasury Bills for effective yields from 0.23% to 0.24%, July 28, 2011 # ## 14,613,003 14,584,943 11,857,002 11,834,235 8,078,000 8,062,490 U.S. Treasury Bills for an effective yield of 0.10%, October 14, 2010 # ##     25,000,000 24,999,097 SSgA Prime Money Market Fund 0.11% i,p     8,970,000 8,970,000 Putnam Cash Collateral Pool, LLC 0.22% d 24,649,106 24,649,106 18,090,016 18,090,016 8,413,036 8,413,036 Putnam Money Market Liquidity Fund 0.15% e 327,792,675 327,792,675 277,830,890 277,830,890 310,212,021 310,212,021 Total short-term investments (cost $455,134,639, $414,107,977 and $420,975,972) TOTAL INVESTMENTS Total investments (cost $1,730,228,685, $1,527,753,148 and $1,312,104,611) Key to holdings currency abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen MXN Mexican Peso PLN Polish Zloty Key to holdings abbreviations ADR American Depository Receipts ADS American Depository Shares ETF Exchange Traded Fund ETN Exchange Traded Notes FRB Floating Rate Bonds FRN Floating Rate Notes GDR Global Depository Receipts GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes MTNA Medium Term Notes Class A MTNC Medium Term Notes Class C MTNE Medium Term Notes Class E MTNI Medium Term Notes Class I OJSC Open Joint Stock Company PO Principal Only TBA To Be Announced Commitments Notes to the funds portfolios Unless noted otherwise, the notes to the funds portfolios are for the close of the funds reporting period, which ran from October 1, 2009 through September 30, 2010 (the reporting period). * Percentages indicated are based on net assets as follows: Growth portfolio $1,677,920,579 Balanced portfolio 1,345,094,510 Conservative portfolio 1,059,819,740  Non-income-producing security.  The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate.  Restricted, excluding 144A securities, as to public resale. Dana Corp. was acquired on April 24, 2008 with a cost of $146, $159 and $80 (for Growth Portfolio, Balanced Portfolio and Conservative Portfolio, respectively). The total market value of restricted securities held by the funds was less than 0.1% of each funds net assets.  Income may be received in cash or additional securities at the discretion of the issuer. # These securities, in part or in entirety, were pledged and segregated with the broker to cover margin requirements for futures contracts, for one or more of the funds, at the close of the reporting period. ## These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivatives contracts, for one or more of the funds, at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. i Securities purchased with cash or securities received, that were pledged to one or more of the funds for collateral on certain derivatives contracts (Note 1). P The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. SG Securities on loan, in part or in entirety, at the close of the reporting period (Growth portfolio). SB Securities on loan, in part or in entirety, at the close of the reporting period (Balanced portfolio). SC Securities on loan, in part or in entirety, at the close of the reporting period (Conservative portfolio). At the close of the reporting period, the funds maintained liquid assets totaling $594,055,769, $819,450,312 and $879,864,028 (for Growth Portfolio, Balanced Portfolio and Conservative Portfolio, respectively) to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR, ADS or GDR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. See Note 1 to the financial statements regarding TBAs. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at the close of the reporting period. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): Growth Portfolio United States 78.9% Netherlands 0.8% United Kingdom 3.3 Switzerland 0.7 Japan 3.0 South Korea 0.7 France 1.6 Canada 0.6 China 1.6 Russia 0.5 Brazil 1.2 Other 4.7 Australia 1.2 Total 100.0% Italy 1.2 DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of PortfolioValue): Balanced Portfolio United States 87.2% Canada 0.7% United Kingdom 2.3 Netherlands 0.6 Japan 2.0 Switzerland 0.5 France 1.2 Other 4.0 Australia 0.8 Total 100.0% Italy 0.7 DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): Conservative Portfolio United States 90.2% Australia 0.6% United Kingdom 1.9 Germany 0.5 Japan 1.3 Other 4.0 France 0.9 Total 100.0% Canada 0.6 Growth Portfolio FORWARD CURRENCY CONTRACTS at 9/30/10 (aggregate face value $550,741,573) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 10/20/10 $8,530,683 $7,995,770 $534,913 Brazilian Real Buy 10/20/10 5,191,620 5,085,671 105,949 British Pound Buy 10/20/10 3,350,764 3,293,705 57,059 Canadian Dollar Sell 10/20/10 7,635,001 7,551,402 (83,599) Chilean Peso Buy 10/20/10 784,385 774,698 9,687 Czech Koruna Sell 10/20/10 2,361,542 2,193,954 (167,588) Euro Sell 10/20/10 5,674,009 5,340,847 (333,162) Japanese Yen Buy 10/20/10 1,551,330 1,535,044 16,286 Mexican Peso Sell 10/20/10 1,431,808 1,384,346 (47,462) Norwegian Krone Buy 10/20/10 4,373,759 4,210,048 163,711 Singapore Dollar Sell 10/20/10 3,534,508 3,462,346 (72,162) South Korean Won Buy 10/20/10 2,464,482 2,409,183 55,299 Swedish Krona Sell 10/20/10 41,989 87,601 45,612 Swiss Franc Sell 10/20/10 7,688,075 7,457,523 (230,552) Taiwan Dollar Sell 10/20/10 1,045,735 1,032,166 (13,569) Turkish Lira (New) Buy 10/20/10 2,207,581 2,108,293 99,288 Barclays Bank PLC Australian Dollar Buy 10/20/10 8,094,088 7,835,682 258,406 Brazilian Real Buy 10/20/10 3,014,586 2,948,980 65,606 British Pound Sell 10/20/10 1,046,839 1,023,898 (22,941) Canadian Dollar Buy 10/20/10 1,501,749 1,507,335 (5,586) Chilean Peso Buy 10/20/10 1,736,911 1,689,999 46,912 FORWARD CURRENCY CONTRACTS at 9/30/10 (aggregate face value $550,741,573) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC cont. Czech Koruna Sell 10/20/10 $2,304,693 $2,139,716 $(164,977) Euro Buy 10/20/10 7,753,379 7,505,923 247,456 Hungarian Forint Buy 10/20/10 39,418 35,137 4,281 Japanese Yen Buy 10/20/10 197,577 193,972 3,605 Mexican Peso Sell 10/20/10 100,027 100,299 272 New Zealand Dollar Sell 10/20/10 835,219 829,691 (5,528) Norwegian Krone Buy 10/20/10 9,683,152 9,321,328 361,824 Polish Zloty Buy 10/20/10 3,522,209 3,298,889 223,320 Singapore Dollar Sell 10/20/10 3,402,198 3,332,936 (69,262) South Korean Won Buy 10/20/10 2,584,821 2,531,024 53,797 Swedish Krona Sell 10/20/10 6,926,681 6,601,942 (324,739) Swiss Franc Sell 10/20/10 2,887,843 2,857,277 (30,566) Taiwan Dollar Sell 10/20/10 2,396,585 2,374,563 (22,022) Turkish Lira (New) Buy 10/20/10 2,630,921 2,500,524 130,397 Citibank, N.A. Australian Dollar Sell 10/20/10 487,454 456,810 (30,644) Brazilian Real Buy 10/20/10 593,217 579,839 13,378 British Pound Sell 10/20/10 2,353,109 2,313,458 (39,651) Canadian Dollar Sell 10/20/10 2,087,800 2,036,259 (51,541) Chilean Peso Buy 10/20/10 1,029,112 1,002,987 26,125 Czech Koruna Sell 10/20/10 1,623,232 1,503,548 (119,684) Danish Krone Buy 10/20/10 1,536,167 1,444,205 91,962 Euro Buy 10/20/10 4,994,252 4,686,225 308,027 Hong Kong Dollar Sell 10/20/10 1,256,475 1,254,727 (1,748) Japanese Yen Buy 10/20/10 3,788,645 3,749,996 38,649 Mexican Peso Buy 10/20/10 1,552,017 1,501,293 50,724 New Zealand Dollar Sell 10/20/10 517,341 501,394 (15,947) Norwegian Krone Sell 10/20/10 118,748 113,210 (5,538) Polish Zloty Buy 10/20/10 840,198 787,560 52,638 Singapore Dollar Sell 10/20/10 1,278,847 1,249,801 (29,046) South African Rand Buy 10/20/10 2,637,164 2,547,785 89,379 South Korean Won Buy 10/20/10 2,135,772 2,120,734 15,038 Swedish Krona Buy 10/20/10 1,399,168 1,304,882 94,286 Swiss Franc Buy 10/20/10 2,599,272 2,490,921 108,351 Taiwan Dollar Sell 10/20/10 991,947 984,863 (7,084) Turkish Lira (New) Buy 10/20/10 2,490,428 2,373,367 117,061 Credit Suisse AG Australian Dollar Buy 10/20/10 10,400,012 9,909,862 490,150 British Pound Sell 10/20/10 1,143,006 1,129,092 (13,914) Canadian Dollar Sell 10/20/10 2,402,370 2,343,775 (58,595) Euro Sell 10/20/10 11,460,812 10,731,708 (729,104) Japanese Yen Sell 10/20/10 15,459,992 15,310,639 (149,353) Norwegian Krone Buy 10/20/10 6,714,100 6,441,607 272,493 South African Rand Buy 10/20/10 650,903 650,967 (64) FORWARD CURRENCY CONTRACTS at 9/30/10 (aggregate face value $550,741,573) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse AG cont. Swedish Krona Sell 10/20/10 $3,534,299 $3,380,142 $(154,157) Swiss Franc Sell 10/20/10 7,183,994 7,109,069 (74,925) Turkish Lira (New) Buy 10/20/10 3,210,463 3,055,485 154,978 Deutsche Bank AG Australian Dollar Sell 10/20/10 2,570,834 2,408,965 (161,869) Brazilian Real Buy 10/20/10 2,049,268 2,011,307 37,961 British Pound Sell 10/20/10 456,165 448,426 (7,739) Canadian Dollar Buy 10/20/10 4,383,173 4,277,361 105,812 Chilean Peso Sell 10/20/10 903,204 880,720 (22,484) Czech Koruna Sell 10/20/10 846,353 848,268 1,915 Euro Sell 10/20/10 41,598 34,097 (7,501) Hungarian Forint Sell 10/20/10 902,448 806,293 (96,155) Mexican Peso Sell 10/20/10 98,774 95,520 (3,254) New Zealand Dollar Sell 10/20/10 824,207 823,164 (1,043) Norwegian Krone Buy 10/20/10 4,301,272 4,140,709 160,563 Polish Zloty Sell 10/20/10 2,039,675 1,912,570 (127,105) Singapore Dollar Sell 10/20/10 1,617,683 1,584,596 (33,087) Swedish Krona Sell 10/20/10 1,237,228 1,177,481 (59,747) Swiss Franc Sell 10/20/10 2,888,658 2,797,315 (91,343) Taiwan Dollar Sell 10/20/10 845,267 841,010 (4,257) Turkish Lira (New) Buy 10/20/10 1,700,593 1,640,315 60,278 Goldman Sachs International Australian Dollar Buy 10/20/10 9,292,891 8,707,487 585,404 British Pound Sell 10/20/10 1,592,571 1,565,817 (26,754) Canadian Dollar Sell 10/20/10 5,849,905 5,707,493 (142,412) Chilean Peso Buy 10/20/10 2,055,451 2,017,670 37,781 Euro Sell 10/20/10 1,574,326 1,462,122 (112,204) Hungarian Forint Buy 10/20/10 768,553 686,211 82,342 Japanese Yen Buy 10/20/10 5,418,217 5,359,731 58,486 Norwegian Krone Buy 10/20/10 6,455,259 6,192,824 262,435 Polish Zloty Buy 10/20/10 2,605,858 2,439,145 166,713 South African Rand Buy 10/20/10 509,344 488,472 20,872 Swedish Krona Sell 10/20/10 663,382 616,145 (47,237) Swiss Franc Sell 10/20/10 3,752,535 3,603,848 (148,687) HSBC Bank USA, National Association Australian Dollar Buy 10/20/10 6,799,446 6,495,327 304,119 British Pound Buy 10/20/10 2,711,810 2,665,787 46,023 Euro Buy 10/20/10 504,090 473,070 31,020 Hong Kong Dollar Sell 10/20/10 1,402,100 1,400,411 (1,689) Japanese Yen Sell 10/20/10 2,691,113 2,664,308 (26,805) New Zealand Dollar Sell 10/20/10 1,562,740 1,515,571 (47,169) Norwegian Krone Buy 10/20/10 958,202 920,287 37,915 Singapore Dollar Buy 10/20/10 2,095,064 2,055,895 39,169 South Korean Won Buy 10/20/10 500,339 484,057 16,282 FORWARD CURRENCY CONTRACTS at 9/30/10 (aggregate face value $550,741,573) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) HSBC Bank USA, National Association cont. Swiss Franc Buy 10/20/10 $564,811 $547,906 $16,905 Taiwan Dollar Sell 10/20/10 2,109,168 2,081,552 (27,616) JPMorgan Chase Bank, N.A. Australian Dollar Buy 10/20/10 11,760,463 11,161,370 599,093 Brazilian Real Buy 10/20/10 2,517,606 2,463,384 54,222 British Pound Buy 10/20/10 2,090,378 2,059,187 31,191 Canadian Dollar Sell 10/20/10 3,665,224 3,584,994 (80,230) Chilean Peso Buy 10/20/10 1,185,721 1,156,320 29,401 Czech Koruna Sell 10/20/10 3,002,845 2,838,597 (164,248) Euro Buy 10/20/10 11,890,706 11,323,723 566,983 Hong Kong Dollar Sell 10/20/10 1,210,048 1,208,442 (1,606) Hungarian Forint Sell 10/20/10 570,433 510,507 (59,926) Japanese Yen Buy 10/20/10 1,937,108 1,915,834 21,274 Malaysian Ringgit Buy 10/20/10 1,013,992 1,006,714 7,278 Mexican Peso Sell 10/20/10 865,322 868,390 3,068 New Zealand Dollar Sell 10/20/10 853,792 827,277 (26,515) Norwegian Krone Buy 10/20/10 5,349,106 5,098,713 250,393 Polish Zloty Buy 10/20/10 5,338,615 5,004,964 333,651 Singapore Dollar Sell 10/20/10 10,950,953 10,727,574 (223,379) South African Rand Buy 10/20/10 915,729 912,961 2,768 South Korean Won Sell 10/20/10 8,613 8,371 (242) Swedish Krona Sell 10/20/10 2,463,591 2,470,171 6,580 Swiss Franc Sell 10/20/10 5,974,179 5,940,485 (33,694) Taiwan Dollar Sell 10/20/10 1,814,101 1,781,670 (32,431) Turkish Lira (New) Buy 10/20/10 1,415,955 1,348,602 67,353 Royal Bank of Scotland PLC (The) Australian Dollar Buy 10/20/10 8,043,615 7,658,103 385,512 British Pound Buy 10/20/10 1,379,967 1,381,016 (1,049) Canadian Dollar Sell 10/20/10 3,112,537 3,117,898 5,361 Czech Koruna Sell 10/20/10 2,181,784 2,027,172 (154,612) Euro Buy 10/20/10 4,371,096 4,362,536 8,560 Hungarian Forint Buy 10/20/10 529,662 521,198 8,464 Japanese Yen Buy 10/20/10 1,911,679 1,891,324 20,355 Norwegian Krone Buy 10/20/10 3,959,585 3,843,804 115,781 Polish Zloty Buy 10/20/10 3,498,658 3,275,039 223,619 Swedish Krona Sell 10/20/10 5,720,890 5,608,567 (112,323) Swiss Franc Sell 10/20/10 5,576,478 5,428,892 (147,586) Turkish Lira (New) Buy 10/20/10 2,636,364 2,508,655 127,709 State Street Bank and Trust Co. Australian Dollar Buy 10/20/10 3,527,791 3,407,694 120,097 British Pound Sell 10/20/10 15,085 14,875 (210) Canadian Dollar Sell 10/20/10 1,761,362 1,778,089 16,727 Euro Buy 10/20/10 7,612,763 7,246,582 366,181 Hungarian Forint Sell 10/20/10 856,655 764,337 (92,318) FORWARD CURRENCY CONTRACTS at 9/30/10 (aggregate face value $550,741,573) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. cont. Japanese Yen Buy 10/20/10 $5,113,217 $5,062,257 $50,960 Malaysian Ringgit Buy 10/20/10 1,014,024 1,006,036 7,988 Mexican Peso Sell 10/20/10 860,443 863,696 3,253 Norwegian Krone Buy 10/20/10 3,317,728 3,195,403 122,325 Polish Zloty Buy 10/20/10 2,558,000 2,398,131 159,869 Swedish Krona Sell 10/20/10 642,202 618,245 (23,957) Swiss Franc Sell 10/20/10 2,152,253 2,087,422 (64,831) Taiwan Dollar Sell 10/20/10 1,649,871 1,624,345 (25,526) UBS AG Australian Dollar Buy 10/20/10 12,918,733 12,279,422 639,311 British Pound Sell 10/20/10 1,219,845 1,281,445 61,600 Canadian Dollar Sell 10/20/10 6,052,421 6,015,210 (37,211) Czech Koruna Sell 10/20/10 2,055,781 1,910,561 (145,220) Euro Buy 10/20/10 9,890,032 9,409,720 480,312 Japanese Yen Buy 10/20/10 6,129,898 6,032,522 97,376 Mexican Peso Sell 10/20/10 152,646 149,518 (3,128) Norwegian Krone Buy 10/20/10 4,425,276 4,450,521 (25,245) South African Rand Sell 10/20/10 2,910,085 2,792,635 (117,450) Swedish Krona Sell 10/20/10 3,446,970 3,399,323 (47,647) Swiss Franc Sell 10/20/10 4,156,248 4,036,510 (119,738) Westpac Banking Corp. Australian Dollar Buy 10/20/10 8,759,210 8,288,451 470,759 British Pound Sell 10/20/10 949,572 935,952 (13,620) Canadian Dollar Sell 10/20/10 873,775 852,969 (20,806) Euro Sell 10/20/10 26,872,265 25,237,742 (1,634,523) Japanese Yen Sell 10/20/10 7,191,901 7,152,174 (39,727) New Zealand Dollar Sell 10/20/10 976,832 946,556 (30,276) Norwegian Krone Buy 10/20/10 4,748,985 4,526,134 222,851 Swedish Krona Sell 10/20/10 4,380,282 4,316,140 (64,142) Swiss Franc Sell 10/20/10 4,449,709 4,321,327 (128,382) Total FUTURES CONTRACTS OUTSTANDING at 9/30/10 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Long) 172 $118,518,324 Dec-10 $(1,738) Euro STOXX 50 Index (Long) 314 11,727,174 Dec-10 (255,917) Euro STOXX 50 Index (Short) 797 29,766,108 Dec-10 647,427 Euro-Bobl 5 yr (Short) 7 1,151,626 Dec-10 4,178 Euro-Bund 10 yr (Long) 2 358,554 Dec-10 (962) Euro-Schatz 2 yr (Long) 10 1,487,974 Dec-10 (4,099) FTSE 100 Index (Short) 562 48,837,158 Dec-10 80,115 FUTURES CONTRACTS OUTSTANDING at 9/30/10 cont. Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) IBEX 35 Index (Long) 40 $5,695,454 Oct-10 $(176,839) Japanese Government Bond 10 yr (Long) 8 13,758,964 Dec-10 (43) Japanese Government Bond 10 yr (Short) 3 5,159,611 Dec-10 (67,290) Japanese Government Bond 10 yr Mini (Long) 28 4,814,966 Dec-10 60,976 MSCI EAFE Index E-Mini (Long) 60 4,669,800 Dec-10 181,080 NASDAQ 100 Index E-Mini (Short) 284 11,334,440 Dec-10 (601,512) OMXS 30 Index (Short) 268 4,318,703 Oct-10 (8,345) Russell 2000 Index Mini (Long) 386 26,035,700 Dec-10 (170,148) Russell 2000 Index Mini (Short) 46 3,102,700 Dec-10 (188,692) S&P 500 Index (Long) 3 852,525 Dec-10 (6,611) S&P 500 Index E-Mini (Long) 4,372 248,493,550 Dec-10 6,964,598 S&P 500 Index E-Mini (Short) 800 45,470,000 Dec-10 (1,206,445) S&P Mid Cap 400 Index E-Mini (Long) 766 61,287,660 Dec-10 2,897,888 S&P Mid Cap 400 Index E-Mini (Short) 92 7,360,920 Dec-10 48,110 S&P/TSX 60 Index (Long) 55 7,629,464 Dec-10 (9,033) SGX MSCI Singapore Index (Short) 36 1,991,682 Oct-10 17,902 SPI 200 Index (Short) 162 18,015,210 Dec-10 264,169 Tokyo Price Index (Long) 117 11,596,175 Dec-10 (78,856) Tokyo Price Index (Short) 151 14,966,003 Dec-10 (158,489) U.K. Gilt 10 yr (Long) 208 40,638,020 Dec-10 (90,230) U.S. Treasury Bond 20 yr (Long) 767 102,562,281 Dec-10 804,394 U.S. Treasury Bond 20 yr (Short) 126 16,848,563 Dec-10 (135,591) U.S. Treasury Bond 30 yr (Long) 220 31,081,875 Dec-10 (269,512) U.S. Treasury Note 2 yr (Long) 536 117,643,626 Dec-10 204,342 U.S. Treasury Note 2 yr (Short) 162 35,556,469 Dec-10 (68,652) U.S. Treasury Note 5 yr (Long) 48 5,801,625 Dec-10 65,049 U.S. Treasury Note 5 yr (Short) 521 62,971,805 Dec-10 (554,215) U.S. Treasury Note 10 yr (Long) 550 69,325,781 Dec-10 514,580 U.S. Treasury Note 10 yr (Short) 512 64,536,000 Dec-10 (385,231) Total WRITTEN OPTIONS OUTSTANDING at 9/30/10 (premiums received $18,384,813) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. $8,520,000 Aug-11/4.49 $37,744 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 8,520,000 Aug-11/4.49 1,234,378 WRITTEN OPTIONS OUTSTANDING at 9/30/10 (premiums received $18,384,813) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. $19,608,000 Jul-11/4.525 $68,040 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 19,608,000 Jul-11/4.525 2,934,925 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 5,547,000 Aug-11/4.475 25,461 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 5,547,000 Aug-11/4.475 796,050 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 4,260,000 Aug-11/4.55 17,423 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 4,260,000 Aug-11/4.55 638,276 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 5,111,000 Aug-11/4.7 15,691 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 5,111,000 Aug-11/4.7 833,144 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 29,412,000 Jul-11/4.745 77,354 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 29,412,000 Jul-11/4.745 4,935,336 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 9,194,500 Jul-11/4.5475 30,894 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 9,194,500 Jul-11/4.5475 1,393,518 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 18,389,000 Jul-11/4.52 64,178 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 18,389,000 Jul-11/4.52 2,744,742 WRITTEN OPTIONS OUTSTANDING at 9/30/10 (premiums received $18,384,813) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. $19,608,000 Jul-11/4.46 $74,706 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 19,608,000 Jul-11/4.46 2,821,727 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 204,400 Aug-15/4.375 20,499 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 204,400 Aug-15/4.375 36,539 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 3.82% versus the three month USD-LIBOR-BBA maturing November 9, 2040. 5,643,000 Nov-10/3.82 15,010 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 3.82% versus the three month USD-LIBOR-BBA maturing November 9, 2040. 5,643,000 Nov-10/3.82 531,006 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 204,400 Aug-15/4.46 19,451 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 204,400 Aug-15/4.46 38,099 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 3.75% versus the three month USD-LIBOR-BBA maturing November 10, 2040. 5,643,000 Nov-10/3.75 26,014 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 3.75% versus the three month USD-LIBOR-BBA maturing November 10, 2040. 5,643,000 Nov-10/3.75 464,870 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 2,187,480 Feb-15/5.27 71,090 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 2,187,480 Feb-15/5.27 308,282 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 4,114,000 May-12/5.51 23,425 WRITTEN OPTIONS OUTSTANDING at 9/30/10 (premiums received $18,384,813) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. $4,114,000 May-12/5.51 $855,179 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.7375% versus the three month USD-LIBOR-BBA maturing March 9, 2021. 20,722,200 Mar-11/4.7375 7,874 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.665% versus the three month USD-LIBOR-BBA maturing March 8, 2021. 20,722,200 Mar-11/4.665 8,703 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 3.50% versus the three month USD-LIBOR-BBA maturing November 17, 2040. 11,147,500 Nov-15/3.5 198,091 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 3.50% versus the three month USD-LIBOR-BBA maturing November 17, 2040. 11,147,500 Nov-15/3.5 516,798 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/10 Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. AUD 5,010,000 $ 9/17/15 6 month AUD- BBR-BBSW 5.38% $(12,591) AUD 2,550,000  9/17/20 5.5725% 6 month AUD- BBR-BBSW (5,632) AUD 2,540,000  9/22/20 5.685% 6 month AUD- BBR-BBSW (24,612) AUD 5,000,000  9/22/15 6 month AUD- BBR-BBSW 5.56% 21,129 CAD 2,400,000  9/21/20 3.1025% 3 month CAD- BA-CDOR (45,974) AUD 7,040,000  9/29/15 6 month AUD- BBR-BBSW 5.5275% 19,275 AUD 4,050,000  9/29/20 5.63% 6 month AUD- BBR-BBSW (22,311) GBP 8,070,000  6/15/12 6 month GBP- LIBOR-BBA 1.5225% 89,510 GBP 4,730,000  6/15/15 2.59% 6 month GBP- LIBOR-BBA (233,669) $42,130,300 121 7/23/12 3 month USD- LIBOR-BBA 0.80% 203,052 14,555,900 8,709 7/23/15 1.90% 3 month USD- LIBOR-BBA (336,041) INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/10 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC AUD 2,420,000 E $ 2/4/20 6 month AUD- BBR-BBSW 6.8% $88,715 AUD 2,880,000  10/1/15 6 month AUD- BBR-BBSW 5.43%  $27,247,800 (36,946) 3/5/19 3.53% 3 month USD- LIBOR-BBA (2,646,689) 12,847,800 E  3/9/21 4.2375% 3 month USD- LIBOR-BBA (1,728,414) 9,624,800 (220,167) 9/21/20 3 month USD- LIBOR-BBA 3.95% 995,505 7,706,600 202,298 9/28/20 4.02% 3 month USD- LIBOR-BBA (814,440) 12,915,500 (4,153) 4/16/13 1.78% 3 month USD- LIBOR-BBA (432,742) AUD 5,730,000  5/24/15 5.505% 6 month AUD- BBR-BBSW (26,484) AUD 1,710,000  7/27/15 5.435% 6 month AUD- BBR-BBSW 837 $12,220,500  8/9/15 3 month USD- LIBOR-BBA 1.77% 198,963 GBP 3,380,000  8/24/20 2.9525% 6 month GBP- LIBOR-BBA 11,184 GBP 3,380,000  8/25/20 2.898% 6 month GBP- LIBOR-BBA 37,314 AUD 4,000,000  8/26/15 6 month AUD- BBR-BBSW 5.025% (69,030) $3,940,000  8/27/15 1.6275% 3 month USD- LIBOR-BBA (32,827) 990,000  8/27/40 3.21625% 3 month USD- LIBOR-BBA 19,422 108,013,200 (227,140) 6/29/16 3 month USD- LIBOR-BBA 2.5% 5,048,528 1,632,600 8,772 6/29/40 3.9% 3 month USD- LIBOR-BBA (188,545) 1,800,000  7/6/30 3 month USD- LIBOR-BBA 3.5675% 113,713 Citibank, N.A. 12,418,700 (3,929) 6/28/19 3 month USD- LIBOR-BBA 3.04% 750,745 GBP 31,180,000  7/1/12 6 month GBP- LIBOR-BBA 1.43% 242,726 GBP 24,920,000  7/1/15 2.45% 6 month GBP- LIBOR-BBA (930,872) GBP 7,400,000  7/1/20 6 month GBP- LIBOR-BBA 3.3675% 456,689 $1,448,300 (652) 7/9/12 3 month USD- LIBOR-BBA 0.96% 11,224 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/10 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Citibank, N.A. cont. $6,110,200 $ 8/9/20 3 month USD- LIBOR-BBA 2.89875% $212,583 55,656,300  9/24/12 0.6175% 3 month USD- LIBOR-BBA (28,040) 4,887,800  9/24/20 2.5875% 3 month USD- LIBOR-BBA (12,302) 161,376,600 (43,696) 6/28/14 1.81% 3 month USD- LIBOR-BBA (5,003,076) Credit Suisse International 102,030,100 (576,738) 2/22/40 4.58% 3 month USD- LIBOR-BBA (25,650,345) 63,352,100 1,513 3/19/11 3 month USD- LIBOR-BBA 0.5% 56,233 107,928,000 (30,006) 5/19/16 3 month USD- LIBOR-BBA 2.75% 7,156,128 CHF 4,030,000  7/28/15 1.27% 6 month CHF- LIBOR-BBA (35,141) MXN 23,310,000 F  7/21/20 1 month MXN- TIIE-BANXICO 6.895% 57,380 $11,000,000  8/16/20 2.732% 3 month USD- LIBOR-BBA (209,707) 15,100,000  9/27/12 3 month USD- LIBOR-BBA 0.6125% 5,072 2,700,000  9/27/20 3 month USD- LIBOR-BBA 2.53875% (5,994) CHF 15,710,000  5/19/12 0.61583% 6 month CHF- LIBOR-BBA (68,599) CHF 15,710,000  5/20/12 0.62833% 6 month CHF- LIBOR-BBA (72,444) CHF 15,710,000  5/25/12 0.5825% 6 month CHF- LIBOR-BBA (58,514) $6,998,000  10/9/10 3 month USD- LIBOR-BBA 2.81% 90,618 127,471,000 (57,582) 12/16/13 2.23% 3 month USD- LIBOR-BBA (6,107,680) 5,088,800 (15,514) 7/8/40 3 month USD- LIBOR-BBA 3.76% 446,675 GBP 8,100,000  7/9/15 2.425% 6 month GBP- LIBOR-BBA (281,043) GBP 4,490,000  7/9/20 6 month GBP- LIBOR-BBA 3.3725% 275,425 Deutsche Bank AG $25,195,000 (31,139) 2/3/14 2.25% 3 month USD- LIBOR-BBA (1,156,885) 35,380,600 (93,272) 3/10/19 3.58% 3 month USD- LIBOR-BBA (3,610,376) 35,538,700 (25,183) 3/16/14 2.25% 3 month USD- LIBOR-BBA (1,557,110) INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/10 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG cont. $13,473,200 $(19,632) 7/27/14 1.51% 3 month USD- LIBOR-BBA $(235,612) 41,131,200 96,354 7/27/20 3 month USD- LIBOR-BBA 2.94% 1,726,490 MXN 23,310,000  7/17/20 1 month MXN- TIIE-BANXICO 6.95% 69,744 $1,247,000  10/5/21 3 month USD- LIBOR-BBA 3.52057% 121,625 Goldman Sachs International AUD 1,157,500 E  2/23/20 6 month AUD- BBR-BBSW 6.6925% 38,258 AUD 3,510,000 E  2/23/20 6 month AUD- BBR-BBSW 6.7% 116,861 $74,509,300 407,354 7/13/25 3 month USD- LIBOR-BBA 3.49% 5,389,864 24,344,000  7/20/40 3 month USD- LIBOR-BBA 3.7275% 2,028,694 5,069,500 (1,248) 10/1/13 0.84% 3 month USD- LIBOR-BBA 3,416 CHF 16,050,000  6/1/12 0.555% 6 month CHF- LIBOR-BBA (54,194) $18,587,100  8/12/15 3 month USD- LIBOR-BBA 1.665% 205,085 4,759,600  8/12/40 3.68% 3 month USD- LIBOR-BBA (343,673) AUD 5,000,000  9/20/15 6 month AUD- BBR-BBSW 5.39% (10,611) AUD 2,540,000  9/20/20 5.5775% 6 month AUD- BBR-BBSW (6,487) AUD 2,210,000 E  2/5/20 6 month AUD- BBR-BBSW 6.71% 74,477 JPMorgan Chase Bank, N.A. $44,865,900 (34,913) 2/26/11 3 month USD- LIBOR-BBA 0.56% 17,443 AUD 5,730,000  3/1/15 5.6% 6 month AUD- BBR-BBSW (46,004) AUD 4,297,500  3/2/15 5.6515% 6 month AUD- BBR-BBSW (41,605) $37,233,000  3/5/18 4.325% 3 month USD- LIBOR-BBA (5,770,634) 12,847,800 E  3/8/21 4.165% 3 month USD- LIBOR-BBA (1,646,445) 13,401,600 (313,597) 9/20/20 3 month USD- LIBOR-BBA 3.995% 1,435,065 8,934,500 (208,174) 9/20/20 3 month USD- LIBOR-BBA 3.965% 933,320 18,920,900 (10,621) 4/22/40 4.5% 3 month USD- LIBOR-BBA (4,651,052) INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/10 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. cont. $24,344,000 $ 7/20/40 3 month USD- LIBOR-BBA 3.7225% $2,004,841 10,060,900  7/22/12 3 month USD- LIBOR-BBA 0.8075% 50,072 899,800  7/22/40 3.75% 3 month USD- LIBOR-BBA (78,811) MXN 3,330,000  7/16/20 1 month MXN- TIIE-BANXICO 6.99% 10,058 AUD 5,100,000  6/26/19 6 month AUD- BBR-BBSW 6.05% 181,907 JPY 751,800,000  5/25/15 0.674375% 6 month JPY- LIBOR-BBA (95,820) AUD 4,297,500  6/11/15 5.545% 6 month AUD- BBR-BBSW (22,538) $16,330,500  8/12/15 1.7325% 3 month USD- LIBOR-BBA (233,944) 2,000,000  8/16/20 2.732% 3 month USD- LIBOR-BBA (38,128) AUD 4,680,000  9/3/15 5.075% 6 month AUD- BBR-BBSW 68,641 $6,450,200  9/7/14 3 month USD- LIBOR-BBA 1.3375% 47,322 JPY 749,720,000  9/16/15 6 month JPY- LIBOR-BBA 0.59125% 49,742 AUD 5,790,000  9/16/15 6 month AUD- BBR-BBSW 5.375% (15,936) AUD 2,870,000  9/16/20 5.549% 6 month AUD- BBR-BBSW (1,260) CAD 2,400,000  9/21/20 3.105% 3 month CAD- BA-CDOR (46,490) JPY 293,300,000 E  7/28/29 6 month JPY- LIBOR-BBA 2.67% 69,535 JPY 394,300,000 E  7/28/39 2.40% 6 month JPY- LIBOR-BBA (50,405) PLN 10,550,000  1/26/11 6 month PLN- WIBOR-WIBO 4.177% 73,814 $74,621,700 148,678 7/16/15 2.14% 3 month USD- LIBOR-BBA (2,527,560) 21,221,900 79,747 7/16/40 3.88% 3 month USD- LIBOR-BBA (2,331,465) Total E See Note 1 to the financial statements regarding extended effective dates. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standard Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on securities valuation inputs. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/10 Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $1,140,521 $ 1/12/39 5.50% (1 month Synthetic TRS $(18,274) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools Citibank, N.A. GBP 4,150,000 F  5/18/13 (3.38%) GBP Non-revised (26,559) UK Retail Price Index Credit Suisse International units 5,256  7/12/11 (3 month USD- The Middle East 464,856 LIBOR-BBA) Custom Basket Index currently sponsored by Credit Suisse ticker CSGCCPUT shares 781,299  8/22/11 (3 month USD- iShares MSCI 3,031,098 LIBOR-BBA) Emerging Markets Index Goldman Sachs International $2,075,000  7/28/11 (0.685%) USA Non Revised 5,250 Consumer Price Index- Urban (CPI-U) 2,075,000  7/29/11 (0.76%) USA Non Revised 3,756 Consumer Price Index- Urban (CPI-U) 2,075,000  7/30/11 (0.73%) USA Non Revised 4,441 Consumer Price Index- Urban (CPI-U) baskets 651  9/26/11 (1 month USD- A basket 2,195 LIBOR-BBA) (GSGLPMIN) of common stocks baskets 10,539  11/24/10 (3 month USD- A basket 920,245 LIBOR-BBA plus (GSPMTGCC) 85 bp) of common stocks JPMorgan Chase Bank, N.A. shares 966,887  10/20/10 (3 month USD- iShares MSCI 4,500,777 LIBOR-BBA plus Emerging Markets 5 bp) Index EUR 2,470,000 F  8/10/12 (1.435%) Eurostat Eurozone 6,474 HICP excluding tobacco Total F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standard Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on securities valuation inputs. CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/10 Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Citibank, N.A. Hanson Plc, 7 7/8%, 9/27/10  $ $1,535,000 9/20/16 (71 bp) $132,936 International Lease Finance Corp., 4.15%, 1/20/15   625,000 9/20/13 (105 bp) 56,818 Masco Corp., 5 7/8%, 7/15/12   2,370,000 3/20/17 (213 bp) 104,610 Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17  (10,504) 1,180,000 12/20/19 (100 bp) 104,362 DJ CDX NA HY Series 15 Version 1 Index B+ 1,009,003 31,655,000 12/20/15 500 bp 210,558 DJ CDX NA HY Series 15 Version 1 Index B+ 700,954 20,769,000 12/20/15 500 bp 174,206 DJ CMB NA CMBX AJ Index  (79,093) 246,000 2/17/51 (96 bp) 11,716 DJ CMBX NA AAA Series 4 Version 1 Index  (110,915) 268,500 2/17/51 (35 bp) (92,941) Deutsche Bank AG DJ CDX NA HY Series 15 Version 1 Index B+ 29,844 955,000 12/20/15 500 bp 5,755 DJ CDX NA IG Series 15 Version 1 Index BBB+ 3,068 960,000 12/20/15 100 bp 264 General Electric Capital Corp., 6%, 6/15/12 Aa2  460,000 9/20/13 109 bp (6,517) Pacific Gas & Electric Co., 4.8%, 3/1/14 A3  775,000 12/20/13 112 bp 1,201 Smurfit Kappa Funding, 7 3/4%, 4/1/15 B2  EUR 435,000 9/20/13 715 bp 56,964 Virgin Media Finance PLC, 8 3/4%, 4/15/14 B+  EUR 605,000 9/20/13 477 bp 51,528 Virgin Media Finance PLC, 8 3/4%, 4/15/14 B+  EUR 605,000 9/20/13 535 bp 65,255 Goldman Sachs International CSC Holdings, Inc., 7 5/8%, 7/15/18 Ba3  $340,000 9/20/13 495 bp 25,735 Lighthouse International Co, SA, 8%, 4/30/14 Caa1  EUR 1,195,000 3/20/13 680 bp (277,603) Southern California Edison Co., 7 5/8%, 1/15/10 A3  $860,000 12/20/13 118.1 bp 3,767 CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/10 cont. Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) JPMorgan Chase Bank, N.A. DJ CDX NA HY Series 15 Version 1 Index B+ $984,555 $30,888,000 12/20/15 500 bp $205,457 DJ CDX NA HY Series 15 Version 1 Index B+ 669,273 20,593,000 12/20/15 500 bp 146,988 DJ CMBX NA AAA Series 4 Version 1 Index  (702,897) 1,800,000 2/17/51 (35 bp) (581,842) Merrill Lynch Capital Services, Inc. Pacific Gas & Electric Co., 4.8%, 3/1/14 A3  815,000 12/20/13 113 bp 208 Merrill Lynch International Block Financial LLC. 5 1/8%, 10/30/14   2,102,000 12/20/14 (69 bp) 245,659 Morgan Stanley Capital Services, Inc. DJ iTraxx Europe Crossover Series 12 Version 1  (40,627) EUR 3,414,000 12/20/14 (500 bp) (193,643) UBS, AG Hanson PLC., 7 7/8%, 9/27/10   $610,000 9/20/16 (250 bp) (5,956) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moodys, Standard & Poors or Fitch ratings are believed to be the most recent ratings available at September 30, 2010. Securities rated by Putnam are indicated by /P. Securities rated by Fitch are indicated by /F. Balanced Portfolio FORWARD CURRENCY CONTRACTS at 9/30/10 (aggregate face value $466,624,133) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 10/20/10 $774,560 $726,200 $(48,360) Brazilian Real Buy 10/20/10 4,242,685 4,156,102 86,583 British Pound Buy 10/20/10 2,313,353 2,273,960 39,393 Canadian Dollar Sell 10/20/10 3,054,467 3,011,455 (43,012) Chilean Peso Buy 10/20/10 621,574 613,898 7,676 Czech Koruna Sell 10/20/10 1,836,120 1,705,819 (130,301) Euro Sell 10/20/10 16,314,721 15,326,341 (988,380) Japanese Yen Buy 10/20/10 1,642,753 1,625,505 17,248 Mexican Peso Sell 10/20/10 1,403,400 1,356,835 (46,565) Norwegian Krone Buy 10/20/10 1,650,624 1,589,018 61,606 Singapore Dollar Sell 10/20/10 2,567,883 2,515,456 (52,427) South Korean Won Buy 10/20/10 2,072,793 2,026,062 46,731 Swedish Krona Sell 10/20/10 2,135,131 2,064,606 (70,525) Swiss Franc Sell 10/20/10 5,799,427 5,625,513 (173,914) Taiwan Dollar Sell 10/20/10 422,802 417,612 (5,190) Turkish Lira (New) Buy 10/20/10 1,784,173 1,697,967 86,206 Barclays Bank PLC Australian Dollar Buy 10/20/10 8,352,725 8,038,644 314,081 Brazilian Real Buy 10/20/10 2,751,333 2,691,456 59,877 British Pound Sell 10/20/10 2,534,600 2,485,203 (49,397) Canadian Dollar Buy 10/20/10 833,311 835,374 (2,063) Chilean Peso Buy 10/20/10 1,394,904 1,357,235 37,669 Czech Koruna Sell 10/20/10 1,060,993 985,192 (75,801) Euro Buy 10/20/10 5,999,840 5,730,346 269,494 Hong Kong Dollar Sell 10/20/10 251,692 251,352 (340) Hungarian Forint Buy 10/20/10 19,009 16,944 2,065 Japanese Yen Sell 10/20/10 3,733,583 3,696,153 (37,430) Mexican Peso Sell 10/20/10 75,197 75,401 204 New Zealand Dollar Sell 10/20/10 680,905 676,123 (4,782) Norwegian Krone Buy 10/20/10 8,099,590 7,793,370 306,220 Polish Zloty Buy 10/20/10 2,849,274 2,668,620 180,654 Singapore Dollar Sell 10/20/10 3,060,244 2,997,944 (62,300) South Korean Won Buy 10/20/10 2,091,696 2,048,029 43,667 Swedish Krona Sell 10/20/10 4,166,600 4,007,130 (159,470) Swiss Franc Sell 10/20/10 1,658,362 1,637,308 (21,054) Taiwan Dollar Sell 10/20/10 1,955,126 1,936,417 (18,709) Turkish Lira (New) Buy 10/20/10 2,142,537 2,036,346 106,191 Citibank, N.A. Australian Dollar Buy 10/20/10 1,647,075 1,543,531 103,544 Brazilian Real Sell 10/20/10 1,386,746 1,355,472 (31,274) British Pound Sell 10/20/10 2,156,060 2,119,730 (36,330) Canadian Dollar Buy 10/20/10 387,134 377,577 9,557 FORWARD CURRENCY CONTRACTS at 9/30/10 (aggregate face value $466,624,133) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. cont. Chilean Peso Buy 10/20/10 $489,428 $477,004 $12,424 Czech Koruna Sell 10/20/10 1,682,818 1,558,741 (124,077) Danish Krone Sell 10/20/10 1,118,079 1,051,146 (66,933) Euro Buy 10/20/10 1,966,577 1,845,286 121,291 Japanese Yen Buy 10/20/10 4,625,096 4,577,914 47,182 Mexican Peso Buy 10/20/10 1,715,745 1,659,671 56,074 New Zealand Dollar Sell 10/20/10 415,811 402,994 (12,817) Norwegian Krone Buy 10/20/10 525,694 501,176 24,518 Polish Zloty Buy 10/20/10 770,542 722,269 48,273 Singapore Dollar Sell 10/20/10 917,579 898,444 (19,135) South African Rand Buy 10/20/10 2,482,876 2,397,281 85,595 South Korean Won Buy 10/20/10 1,614,386 1,605,127 9,259 Swedish Krona Buy 10/20/10 696,671 649,689 46,982 Swiss Franc Sell 10/20/10 3,357,381 3,273,605 (83,776) Taiwan Dollar Sell 10/20/10 777,823 772,510 (5,313) Turkish Lira (New) Buy 10/20/10 2,075,356 1,977,806 97,550 Credit Suisse AG Australian Dollar Buy 10/20/10 535,804 536,567 (763) British Pound Sell 10/20/10 1,377,138 1,353,715 (23,423) Canadian Dollar Sell 10/20/10 4,257,403 4,153,563 (103,840) Euro Buy 10/20/10 3,268,127 3,079,379 188,748 Japanese Yen Sell 10/20/10 10,521,792 10,420,145 (101,647) Norwegian Krone Buy 10/20/10 6,203,458 5,946,844 256,614 South African Rand Buy 10/20/10 434,660 434,702 (42) Swedish Krona Sell 10/20/10 3,384,942 3,233,264 (151,678) Swiss Franc Sell 10/20/10 5,201,908 5,159,037 (42,871) Turkish Lira (New) Buy 10/20/10 2,677,224 2,547,986 129,238 Deutsche Bank AG Australian Dollar Buy 10/20/10 5,074,403 4,754,900 319,503 Brazilian Real Buy 10/20/10 1,937,708 1,898,669 39,039 Canadian Dollar Buy 10/20/10 3,165,160 3,088,752 76,408 Chilean Peso Sell 10/20/10 739,450 721,042 (18,408) Czech Koruna Sell 10/20/10 677,221 678,754 1,533 Euro Sell 10/20/10 2,804,954 2,630,321 (174,633) Hungarian Forint Sell 10/20/10 729,958 652,182 (77,776) Mexican Peso Sell 10/20/10 75,712 73,218 (2,494) New Zealand Dollar Sell 10/20/10 661,597 660,760 (837) Norwegian Krone Buy 10/20/10 3,445,967 3,317,332 128,635 Polish Zloty Sell 10/20/10 2,166,849 2,031,819 (135,030) Singapore Dollar Sell 10/20/10 1,369,031 1,341,030 (28,001) Swedish Krona Sell 10/20/10 749,169 715,620 (33,549) Swiss Franc Buy 10/20/10 1,125,343 1,091,520 33,823 Taiwan Dollar Sell 10/20/10 676,686 673,278 (3,408) Turkish Lira (New) Buy 10/20/10 1,363,107 1,314,791 48,316 FORWARD CURRENCY CONTRACTS at 9/30/10 (aggregate face value $466,624,133) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Goldman Sachs International Australian Dollar Buy 10/20/10 $6,270,407 $5,875,404 $395,003 British Pound Sell 10/20/10 5,427,942 5,336,755 (91,187) Canadian Dollar Sell 10/20/10 5,160,748 5,035,114 (125,634) Chilean Peso Buy 10/20/10 2,006,200 1,965,898 40,302 Euro Buy 10/20/10 1,563,278 1,589,044 (25,766) Hungarian Forint Buy 10/20/10 1,335,421 1,192,346 143,075 Japanese Yen Sell 10/20/10 2,444,708 2,418,318 (26,390) Norwegian Krone Buy 10/20/10 7,111,062 6,809,129 301,933 Polish Zloty Buy 10/20/10 2,098,707 1,964,440 134,267 South African Rand Buy 10/20/10 543,196 520,937 22,259 Swedish Krona Sell 10/20/10 464,833 431,734 (33,099) Swiss Franc Sell 10/20/10 3,308,369 3,177,281 (131,088) HSBC Bank USA, National Association Australian Dollar Buy 10/20/10 6,139,670 5,853,225 286,445 British Pound Buy 10/20/10 5,217,435 5,128,888 88,547 Euro Buy 10/20/10 278,368 261,238 17,130 Japanese Yen Buy 10/20/10 211,750 209,641 2,109 New Zealand Dollar Sell 10/20/10 1,952,563 1,893,627 (58,936) Norwegian Krone Sell 10/20/10 2,449,497 2,335,593 (113,904) Singapore Dollar Sell 10/20/10 5,006,802 4,901,430 (105,372) South Korean Won Buy 10/20/10 349,104 337,744 11,360 Swiss Franc Buy 10/20/10 1,899,449 1,842,597 56,852 Taiwan Dollar Sell 10/20/10 2,216,279 2,183,268 (33,011) JPMorgan Chase Bank, N.A. Australian Dollar Buy 10/20/10 9,158,940 8,695,688 463,252 Brazilian Real Buy 10/20/10 2,014,851 1,971,457 43,394 British Pound Buy 10/20/10 7,673,098 7,546,370 126,728 Canadian Dollar Sell 10/20/10 6,558,905 6,481,660 (77,245) Chilean Peso Buy 10/20/10 962,382 938,519 23,863 Czech Koruna Sell 10/20/10 2,765,252 2,608,381 (156,871) Euro Buy 10/20/10 4,134,326 4,046,833 87,493 Hong Kong Dollar Sell 10/20/10 1,619,029 1,616,881 (2,148) Hungarian Forint Sell 10/20/10 867,824 776,658 (91,166) Japanese Yen Buy 10/20/10 1,483,192 1,466,904 16,288 Malaysian Ringgit Buy 10/20/10 821,166 815,273 5,893 Mexican Peso Sell 10/20/10 592,038 594,898 2,860 New Zealand Dollar Sell 10/20/10 673,196 652,290 (20,906) Norwegian Krone Buy 10/20/10 4,660,562 4,442,400 218,162 Polish Zloty Buy 10/20/10 4,464,689 4,185,657 279,032 Singapore Dollar Sell 10/20/10 2,191,711 2,147,005 (44,706) South African Rand Buy 10/20/10 721,883 720,092 1,791 South Korean Won Buy 10/20/10 241,053 241,895 (842) Swedish Krona Sell 10/20/10 2,416,592 2,391,651 (24,941) FORWARD CURRENCY CONTRACTS at 9/30/10 (aggregate face value $466,624,133) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank, N.A. cont. Swiss Franc Sell 10/20/10 $9,932,443 $9,751,128 $(181,315) Taiwan Dollar Sell 10/20/10 1,492,647 1,465,829 (26,818) Turkish Lira (New) Buy 10/20/10 1,072,336 1,021,328 51,008 Royal Bank of Scotland PLC (The) Australian Dollar Buy 10/20/10 9,063,109 8,587,890 475,219 British Pound Buy 10/20/10 1,083,137 1,082,322 815 Canadian Dollar Sell 10/20/10 2,334,962 2,338,304 3,342 Czech Koruna Sell 10/20/10 2,164,917 2,011,500 (153,417) Euro Buy 10/20/10 11,386,071 10,875,935 510,136 Hungarian Forint Buy 10/20/10 153,416 150,964 2,452 Japanese Yen Buy 10/20/10 1,527,779 1,511,511 16,268 Norwegian Krone Buy 10/20/10 3,490,680 3,387,106 103,574 Polish Zloty Buy 10/20/10 2,825,585 2,644,986 180,599 Swedish Krona Sell 10/20/10 2,875,452 2,834,876 (40,576) Swiss Franc Sell 10/20/10 1,734,784 1,688,753 (46,031) Turkish Lira (New) Buy 10/20/10 1,811,803 1,724,036 87,767 State Street Bank and Trust Co. Australian Dollar Buy 10/20/10 4,472,396 4,289,635 182,761 British Pound Sell 10/20/10 25,613 25,256 (357) Canadian Dollar Sell 10/20/10 1,965,726 1,969,877 4,151 Euro Sell 10/20/10 957,716 898,760 (58,956) Hungarian Forint Sell 10/20/10 693,389 618,665 (74,724) Japanese Yen Buy 10/20/10 3,372,124 3,338,516 33,608 Malaysian Ringgit Buy 10/20/10 821,199 814,729 6,470 Mexican Peso Sell 10/20/10 685,925 688,609 2,684 Norwegian Krone Buy 10/20/10 1,041,762 1,002,873 38,889 Polish Zloty Buy 10/20/10 2,072,165 1,942,659 129,506 Swedish Krona Sell 10/20/10 474,259 453,023 (21,236) Swiss Franc Sell 10/20/10 3,586,138 3,478,115 (108,023) Taiwan Dollar Sell 10/20/10 1,332,996 1,312,310 (20,686) UBS AG Australian Dollar Buy 10/20/10 8,880,036 8,469,701 410,335 British Pound Sell 10/20/10 6,178,423 6,148,918 (29,505) Canadian Dollar Sell 10/20/10 3,205,430 3,210,889 5,459 Czech Koruna Sell 10/20/10 1,288,565 1,197,541 (91,024) Euro Buy 10/20/10 10,812,151 10,222,349 589,802 Japanese Yen Buy 10/20/10 3,947,526 3,879,085 68,441 Mexican Peso Sell 10/20/10 171,813 168,304 (3,509) Norwegian Krone Buy 10/20/10 7,035,939 6,892,629 143,310 South African Rand Sell 10/20/10 2,665,152 2,557,588 (107,564) Swedish Krona Sell 10/20/10 2,629,844 2,593,492 (36,352) Swiss Franc Sell 10/20/10 4,201,897 4,079,758 (122,139) FORWARD CURRENCY CONTRACTS at 9/30/10 (aggregate face value $466,624,133) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Westpac Banking Corp. Australian Dollar Buy 10/20/10 $7,953,961 $7,518,284 $435,677 British Pound Sell 10/20/10 212,290 210,481 (1,809) Canadian Dollar Sell 10/20/10 632,643 617,579 (15,064) Euro Sell 10/20/10 21,467,074 20,163,582 (1,303,492) Japanese Yen Buy 10/20/10 1,240,314 1,226,737 13,577 New Zealand Dollar Sell 10/20/10 812,974 787,777 (25,197) Norwegian Krone Buy 10/20/10 5,347,660 5,096,715 250,945 Swedish Krona Sell 10/20/10 3,518,499 3,466,295 (52,204) Swiss Franc Sell 10/20/10 1,678,028 1,629,672 (48,356) Total FUTURES CONTRACTS OUTSTANDING at 9/30/10 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Long) 160 $110,249,604 Dec-10 $(1,617) Canadian Government Bond 10 yr (Short) 40 4,922,837 Dec-10 12,397 Euro STOXX 50 Index (Long) 143 5,340,720 Dec-10 (116,548) Euro STOXX 50 Index (Short) 743 27,749,333 Dec-10 600,592 Euro-Bobl 5 yr (Short) 10 1,645,181 Dec-10 5,967 Euro-Bund 10 yr (Long) 2 358,554 Dec-10 (962) Euro-Schatz 2 yr (Long) 15 2,231,961 Dec-10 (6,148) FTSE 100 Index (Short) 323 28,068,331 Dec-10 46,046 Japanese Government Bond 10 yr (Long) 7 12,039,093 Dec-10 (38) MSCI EAFE Index E-Mini (Long) 67 5,214,610 Dec-10 202,206 NASDAQ 100 Index E-Mini (Short) 238 9,498,580 Dec-10 (504,084) OMXS 30 Index (Short) 315 5,076,087 Oct-10 (9,809) Russell 2000 Index Mini (Long) 309 20,842,050 Dec-10 (136,180) Russell 2000 Index Mini (Short) 67 4,519,150 Dec-10 (274,834) S&P 500 Index E-Mini (Long) 1,857 105,547,238 Dec-10 2,958,203 S&P 500 Index E-Mini (Short) 727 41,320,863 Dec-10 (955,822) S&P Mid Cap 400 Index E-Mini (Long) 332 26,563,320 Dec-10 1,259,276 S&P Mid Cap 400 Index E-Mini (Short) 74 5,920,740 Dec-10 38,697 S&P/TSX 60 Index (Long) 29 4,022,808 Dec-10 (4,763) SGX MSCI Singapore Index (Short) 38 2,102,331 Oct-10 18,896 SPI 200 Index (Short) 91 10,119,655 Dec-10 148,391 Tokyo Price Index (Long) 54 5,352,081 Dec-10 9,700 Tokyo Price Index (Short) 152 15,065,116 Dec-10 (159,539) U.K. Gilt 10 yr (Long) 183 35,753,643 Dec-10 (91,061) U.S. Treasury Bond 20 yr (Long) 1,430 191,217,813 Dec-10 1,488,588 U.S. Treasury Bond 20 yr (Short) 151 20,191,531 Dec-10 (163,177) U.S. Treasury Bond 30 yr (Long) 269 38,004,656 Dec-10 (321,785) FUTURES CONTRACTS OUTSTANDING at 9/30/10 cont. Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Note 2 yr (Long) 637 $139,811,548 Dec-10 $255,853 U.S. Treasury Note 2 yr (Short) 151 33,142,141 Dec-10 (63,990) U.S. Treasury Note 5 yr (Long) 148 17,888,344 Dec-10 140,508 U.S. Treasury Note 5 yr (Short) 11 1,329,539 Dec-10 (11,482) U.S. Treasury Note 10 yr (Long) 1,000 126,046,875 Dec-10 935,600 U.S. Treasury Note 10 yr (Short) 505 63,653,672 Dec-10 (318,983) Total WRITTEN OPTIONS OUTSTANDING at 9/30/10 (premiums received $19,277,569) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. $9,568,000 Aug-11/4.49 $42,386 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 9,568,000 Aug-11/4.49 1,386,212 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 18,908,000 Jul-11/4.525 65,611 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 18,908,000 Jul-11/4.525 2,830,149 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 6,523,000 Aug-11/4.475 29,941 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 6,523,000 Aug-11/4.475 936,116 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 4,784,000 Aug-11/4.55 19,567 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 4,784,000 Aug-11/4.55 716,787 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 4,305,000 Aug-11/4.7 13,216 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 4,305,000 Aug-11/4.7 701,758 WRITTEN OPTIONS OUTSTANDING at 9/30/10 (premiums received $19,277,569) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. $28,362,000 Jul-11/4.745 $74,592 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 28,362,000 Jul-11/4.745 4,759,143 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 8,866,000 Jul-11/4.5475 29,790 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 8,866,000 Jul-11/4.5475 1,343,731 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 17,732,000 Jul-11/4.52 61,885 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 17,732,000 Jul-11/4.52 2,646,678 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 18,908,000 Jul-11/4.46 72,039 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 18,908,000 Jul-11/4.46 2,720,993 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 1,574,340 Feb-15/5.36 49,182 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 1,574,340 Feb-15/5.36 230,326 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 5,469,460 Feb-15/5.27 177,751 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 5,469,460 Feb-15/5.27 770,811 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.7375% versus the three month USD-LIBOR-BBA maturing March 9, 2021. 13,610,800 Mar-11/4.7375 5,172 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.665% versus the three month USD-LIBOR-BBA maturing March 8, 2021. 13,610,800 Mar-11/4.665 5,717 WRITTEN OPTIONS OUTSTANDING at 9/30/10 (premiums received $19,277,569) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 3.50% versus the three month USD-LIBOR-BBA maturing November 17, 2040. $14,012,900 Nov-10/3.50 $249,009 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 3.50% versus the three month USD-LIBOR-BBA maturing November 17, 2040. 14,012,900 Nov-10/3.50 649,638 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.02% versus the three month USD-LIBOR-BBA maturing October 14, 2020. 7,840,500 Oct-10/4.02  Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.02% versus the three month USD-LIBOR-BBA maturing October 14, 2020. 7,840,500 Oct-10/4.02 1,020,519 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 12,203,000 May-12/5.51 69,485 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 12,203,000 May-12/5.51 2,536,644 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/10 Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. AUD 5,940,000 $ 9/17/15 6 month AUD- BBR-BBSW 5.38% $(14,928) AUD 3,130,000  9/17/20 5.5725% 6 month AUD- BBR-BBSW (6,913) AUD 3,110,000  9/22/20 5.685% 6 month AUD- BBR-BBSW (30,135) AUD 5,910,000  9/22/15 6 month AUD- BBR-BBSW 5.56% 24,974 CAD 2,470,000  9/21/20 3.1025% 3 month CAD- BA-CDOR (47,315) AUD 8,290,000  9/29/15 6 month AUD- BBR-BBSW 5.5275% 22,697 AUD 4,930,000  9/29/20 5.63% 6 month AUD- BBR-BBSW (27,159) GBP 10,620,000  6/15/12 6 month GBP- LIBOR-BBA 1.5225% 117,793 GBP 6,220,000  6/15/15 2.59% 6 month GBP- LIBOR-BBA (307,277) $43,619,000 125 7/23/12 3 month USD- LIBOR-BBA 0.80% 210,227 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/10 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC AUD 3,150,000 E $ 2/4/20 6 month AUD- BBR-BBSW 6.8% $115,476 AUD 3,410,000  10/1/15 6 month AUD- BBR-BBSW 5.43%  $8,438,700 E  3/9/21 4.2375% 3 month USD- LIBOR-BBA (1,135,258) 5,873,300 (134,352) 9/21/20 3 month USD- LIBOR-BBA 3.95% 607,483 17,276,900 453,519 9/28/20 4.02% 3 month USD- LIBOR-BBA (1,825,838) 10,928,500 (3,514) 4/16/13 1.78% 3 month USD- LIBOR-BBA (366,166) 17,304,100 (34,583) 4/16/16 3.01% 3 month USD- LIBOR-BBA (1,488,501) AUD 7,430,000  5/24/15 5.505% 6 month AUD- BBR-BBSW (34,341) AUD 2,030,000  7/27/15 5.435% 6 month AUD- BBR-BBSW 993 $11,161,200  8/9/15 3 month USD- LIBOR-BBA 1.77% 181,716 GBP 3,460,000  8/24/20 2.9525% 6 month GBP- LIBOR-BBA 11,448 GBP 3,460,000  8/25/20 2.898% 6 month GBP- LIBOR-BBA 38,197 AUD 5,000,000  8/26/15 6 month AUD- BBR-BBSW 5.025% (86,287) $2,640,000  8/27/15 3 month USD- LIBOR-BBA 1.6275% 21,996 4,020,000  8/27/40 3.21625% 3 month USD- LIBOR-BBA 78,863 4,974,000  9/1/15 1.72% 3 month USD- LIBOR-BBA (62,105) 3,125,000  9/1/40 3 month USD- LIBOR-BBA 3.35% 19,326 1,593,900 8,564 6/29/40 3.9% 3 month USD- LIBOR-BBA (184,076) 9,400,000  7/6/30 3.5675% 3 month USD- LIBOR-BBA (593,832) Citibank, N.A. 81,115,900 (25,665) 6/28/19 3 month USD- LIBOR-BBA 3.04% 4,903,685 GBP 41,000,000  7/1/12 6 month GBP- LIBOR-BBA 1.43% 319,172 GBP 32,800,000  7/1/15 2.45% 6 month GBP- LIBOR-BBA $(1,225,225) GBP 9,740,000  7/1/20 6 month GBP- LIBOR-BBA 3.3675% 601,102 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/10 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Citibank, N.A. cont. $5,580,600 $ 8/9/20 3 month USD- LIBOR-BBA 2.89875% $194,157 49,493,100  9/24/12 0.6175% 3 month USD- LIBOR-BBA (24,935) 6,388,600  9/24/20 2.5875% 3 month USD- LIBOR-BBA (16,079) Credit Suisse International 106,979,500 (604,716) 2/22/40 4.58% 3 month USD- LIBOR-BBA (26,894,620) 56,927,300 1,360 3/19/11 3 month USD- LIBOR-BBA 0.5% 50,530 CHF 5,260,000  7/28/15 1.27% 6 month CHF- LIBOR-BBA (45,866) MXN 30,380,000 F  7/21/20 1 month MXN- TIIE-BANXICO 6.895% 74,783 $7,000,000  8/16/20 2.732% 3 month USD- LIBOR-BBA (133,450) 12,200,000  9/27/12 3 month USD- LIBOR-BBA 0.6125% 4,098 3,600,000  9/27/20 3 month USD- LIBOR-BBA 2.53875% (7,992) CHF 20,630,000  5/19/12 0.61583% 6 month CHF- LIBOR-BBA (90,082) CHF 20,630,000  5/20/12 0.62833% 6 month CHF- LIBOR-BBA (95,131) CHF 20,630,000  5/25/12 0.5825% 6 month CHF- LIBOR-BBA (76,839) $117,045,000  10/9/10 3 month USD- LIBOR-BBA 2.81% 1,515,635 GBP 10,480,000  7/9/15 2.425% 6 month GBP- LIBOR-BBA (363,620) GBP 5,790,000  7/9/20 6 month GBP- LIBOR-BBA 3.3725% 355,169 Deutsche Bank AG $59,321,000 (73,315) 2/3/14 2.25% 3 month USD- LIBOR-BBA (2,723,858) 69,044,300 (182,018) 3/10/19 3.58% 3 month USD- LIBOR-BBA (7,045,553) 1,374,700 762 7/27/12 3 month USD- LIBOR-BBA 0.78% 6,800 79,876,800 (116,390) 7/27/14 1.51% 3 month USD- LIBOR-BBA (1,396,845) 84,614,100 198,217 7/27/20 3 month USD- LIBOR-BBA 2.94% 3,551,693 MXN 30,380,000  7/17/20 1 month MXN- TIIE-BANXICO 6.95% $90,898 $139,700,000  1/8/14 2.375% 3 month USD- LIBOR-BBA (6,990,817) 16,332,000  10/5/21 3 month USD- LIBOR-BBA 3.52057% 1,592,930 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/10 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International AUD 1,502,500 E $ 2/23/20 6 month AUD- BBR-BBSW 6.6925% $49,661 AUD 4,550,000 E  2/23/20 6 month AUD- BBR-BBSW 6.7% 151,487 $160,123,700 875,422 7/13/25 3 month USD- LIBOR-BBA 3.49% 11,583,050 40,171,500  7/20/40 3 month USD- LIBOR-BBA 3.7275% 3,347,671 80,830,000 86,370 5/12/15 2.52% 3 month USD- LIBOR-BBA (4,779,393) 96,270,300 (22,046) 5/12/13 3 month USD- LIBOR-BBA 1.64% 2,723,555 CHF 21,070,000  6/1/12 0.555% 6 month CHF- LIBOR-BBA (71,145) $32,363,700  8/12/15 3 month USD- LIBOR-BBA 1.665% 357,093 9,012,900  8/12/40 3.68% 3 month USD- LIBOR-BBA (650,789) AUD 5,930,000  9/20/15 6 month AUD- BBR-BBSW 5.39% (12,585) AUD 3,130,000  9/20/20 5.5775% 6 month AUD- BBR-BBSW (7,994) AUD 2,860,000 E  2/5/20 6 month AUD- BBR-BBSW 6.71% 96,382 JPMorgan Chase Bank, N.A. $36,458,000 (28,370) 2/26/11 3 month USD- LIBOR-BBA 0.56% 14,174 AUD 7,430,000  3/1/15 5.6% 6 month AUD- BBR-BBSW (59,653) AUD 5,572,500  3/2/15 5.6515% 6 month AUD- BBR-BBSW (53,949) $118,568,000  3/5/18 4.325% 3 month USD- LIBOR-BBA (18,376,508) 8,438,700 E  3/8/21 4.165% 3 month USD- LIBOR-BBA (1,081,419) 8,035,400 (188,028) 9/20/20 3 month USD- LIBOR-BBA 3.995% 860,444 5,356,900 (124,816) 9/20/20 3 month USD- LIBOR-BBA 3.965% 559,595 48,744,100 (27,362) 4/22/40 4.5% 3 month USD- LIBOR-BBA (11,982,059) 40,171,500  7/20/40 3 month USD- LIBOR-BBA 3.7225% 3,308,309 39,123,300  7/22/12 3 month USD- LIBOR-BBA 0.8075% 194,714 3,556,300  7/22/40 3.75% 3 month USD- LIBOR-BBA (311,485) INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/10 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. cont. MXN 4,340,000 $ 7/16/20 1 month MXN- TIIE-BANXICO 6.99% $13,108 AUD 6,460,000  6/26/19 6 month AUD- BBR-BBSW 6.05% 230,416 JPY 982,870,000  5/25/15 0.674375% 6 month JPY- LIBOR-BBA (125,271) AUD 5,572,500  6/11/15 5.545% 6 month AUD- BBR-BBSW (29,225) $1,000,000  8/16/20 2.732% 3 month USD- LIBOR-BBA (19,064) AUD 4,800,000  9/3/15 5.075% 6 month AUD- BBR-BBSW 70,401 $19,659,600  9/7/14 3 month USD- LIBOR-BBA 1.3375% 144,232 JPY 980,150,000  9/16/15 6 month JPY- LIBOR-BBA 0.59125% 65,030 AUD 9,280,000  9/16/15 6 month AUD- BBR-BBSW 5.375% (25,542) AUD 4,510,000  9/16/20 5.549% 6 month AUD- BBR-BBSW (1,980) CAD 2,470,000  9/21/20 3.105% 3 month CAD- BA-CDOR (47,846) JPY 372,000,000 E  7/28/29 6 month JPY- LIBOR-BBA 2.67% 88,193 JPY 500,100,000 E  7/28/39 2.40% 6 month JPY- LIBOR-BBA (63,929) PLN 12,800,000  1/26/11 6 month PLN- WIBOR-WIBO 4.177% 89,557 $70,371,900 140,210 7/16/15 2.14% 3 month USD- LIBOR-BBA (2,383,613) 62,065,700 233,229 7/16/40 3.88% 3 month USD- LIBOR-BBA (6,818,618) Total E See Note 1 to the financial statements regarding extended effective dates. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standard Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on securities valuation inputs. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/10 Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $1,710,781 $ 1/12/39 5.50% (1 month Synthetic TRS $(27,411) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools Citibank, N.A. GBP 5,450,000 F  5/18/13 (3.38%) GBP Non-revised (34,878) UK Retail Price Index Credit Suisse International units 4,479  7/12/11 (3 month USD- The Middle East 396,135 LIBOR-BBA) Custom Basket Index currently sponsored by Credit Suisse ticker CSGCCPUT shares 634,477  8/22/11 (3 month USD- iShares MSCI 2,461,493 LIBOR-BBA) Emerging Markets Index Goldman Sachs International $2,725,000  7/28/11 (0.685%) USA Non Revised 6,894 Consumer Price Index- Urban (CPI-U) 2,725,000  7/29/11 (0.76%) USA Non Revised 4,932 Consumer Price Index- Urban (CPI-U) 2,725,000  7/30/11 (0.73%) USA Non Revised 5,832 Consumer Price Index- Urban (CPI-U) baskets 476  9/26/11 (1 month USD- A basket 1,605 LIBOR-BBA) (GSGLPMIN) of common stocks baskets 8,980  11/24/10 (3 month USD- A basket 784,116 IBOR-BBA plus (GSPMTGCC) 85 bp) of common stocks JPMorgan Chase Bank, N.A. shares 804,010  10/20/10 (3 month USD- iShares MSCI 3,744,064 LIBOR-BBA plus Emerging Markets 5 bp) Index EUR 3,270,000 F  8/10/12 (1.435%) Eurostat Eurozone 8,571 HICP excluding tobacco Total F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standard Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on securities valuation inputs. CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/10 Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Citibank, N.A. DJ CDX EM Series 11 Index  $(8,100) $300,000 6/20/14 (500 bp) $(43,271) Lighthouse International Co., SA, 8%, 4/30/14 Caa1  EUR 1,245,000 3/20/13 815 bp (279,923) Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17  (13,976) $1,570,000 12/20/19 (100 bp) 138,855 DJ CDX NA HY Series 15 Version 1 Index B+ 810,741 25,435,000 12/20/15 500 bp 169,185 DJ CDX NA HY Series 15 Version 1 Index B+ 581,681 17,235,000 12/20/15 500 bp 144,564 DJ CMB NA CMBX AJ Index  (806,039) 2,507,000 2/17/51 (96 bp) 119,395 Deutsche Bank AG DJ CDX EM Series 11 Index  (37,840) 1,720,000 6/20/14 (500 bp) (237,305) DJ CDX NA HY Series 15 Version 1 Index B+ 19,063 610,000 12/20/15 500 bp 3,676 Pacific Gas & Electric Co., 4.8%, 3/1/14 A3  895,000 12/20/13 112 bp 1,387 Smurfit Kappa Funding, 7 3/4%, 4/1/15 B2  EUR 580,000 9/20/13 715 bp 75,952 Universal Corp., 5.2%, 10/15/13   $790,000 3/20/15 (95 bp) 42,087 Virgin Media Finance PLC, 8 3/4%, 4/15/14 B+  EUR 800,000 9/20/13 477 bp 68,136 Virgin Media Finance PLC, 8 3/4%, 4/15/14 B+  EUR 800,000 9/20/13 535 bp 86,288 Goldman Sachs International CSC Holdings, Inc., 7 5/8%, 7/15/18 Ba3  $605,000 9/20/13 495 bp 45,794 Lighthouse International Co, SA, 8%, 4/30/14 Caa1  EUR 745,000 3/20/13 680 bp (173,066) Southern California Edison Co., 7 5/8%, 1/15/10 A3  $820,000 12/20/13 118.1 bp 3,592 JPMorgan Chase Bank, N.A. Computer Science Corp., 5%, 2/15/13   1,435,000 3/20/18 (82 bp) 74,224 DJ CDX NA HY Series 15 Version 1 Index B+ 816,986 25,631,000 12/20/15 500 bp 170,489 CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/10 cont. Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) JPMorgan Chase Bank, N.A. cont. DJ CDX NA HY Series 15 Version 1 Index B+ $555,231 $17,084,000 12/20/15 500 bp $121,942 Glencore Funding LLC, 6%, 4/15/14   2,492,000 6/20/14 (148 bp) 129,632 Merrill Lynch Capital Services, Inc. Pacific Gas & Electric Co., 4.8%, 3/1/14 A3  950,000 12/20/13 113 bp 243 Morgan Stanley Capital Services, Inc. DJ iTraxx Europe Crossover Series 12 Version 1  (25,334) EUR 2,129,000 12/20/14 (500 bp) (120,757) Universal Corp., 5.2%, 10/15/13   $2,370,000 3/20/13 (89 bp) 41,257 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moodys, Standard & Poors or Fitch ratings are believed to be the most recent ratings available at September 30, 2010. Securities rated by Putnam are indicated by /P. Securities rated by Fitch are indicated by /F. Conservative Portfolio FORWARD CURRENCY CONTRACTS at 9/30/10 (aggregate face value $203,977,730) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 10/20/10 $1,237,309 $1,159,526 $77,783 Brazilian Real Buy 10/20/10 1,606,860 1,574,068 32,792 British Pound Sell 10/20/10 2,013,067 1,978,787 (34,280) Canadian Dollar Sell 10/20/10 2,345,078 2,320,102 (24,976) Chilean Peso Buy 10/20/10 258,579 255,386 3,193 Czech Koruna Sell 10/20/10 802,753 745,785 (56,968) Euro Sell 10/20/10 19,168,236 17,994,812 (1,173,424) Japanese Yen Buy 10/20/10 434,384 429,817 4,567 Mexican Peso Sell 10/20/10 401,885 388,414 (13,471) Norwegian Krone Buy 10/20/10 871,463 839,000 32,463 Singapore Dollar Sell 10/20/10 1,051,866 1,030,391 (21,475) South Korean Won Buy 10/20/10 773,533 756,179 17,354 Swedish Krona Sell 10/20/10 3,429,792 3,193,369 (236,423) Swiss Franc Sell 10/20/10 1,012,442 982,080 (30,362) Taiwan Dollar Sell 10/20/10 183,694 181,439 (2,255) Turkish Lira (New) Buy 10/20/10 495,963 472,000 23,963 FORWARD CURRENCY CONTRACTS at 9/30/10 (aggregate face value $203,977,730) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Australian Dollar Buy 10/20/10 $3,515,149 $3,377,044 $138,105 Brazilian Real Buy 10/20/10 1,055,839 1,032,861 22,978 British Pound Sell 10/20/10 1,579,215 1,549,795 (29,420) Canadian Dollar Buy 10/20/10 17,995 16,302 1,693 Chilean Peso Buy 10/20/10 543,414 528,732 14,682 Czech Koruna Sell 10/20/10 563,192 522,955 (40,237) Euro Buy 10/20/10 338,242 312,258 25,984 Hungarian Forint Sell 10/20/10 36,858 32,856 (4,002) Japanese Yen Sell 10/20/10 1,815,908 1,797,704 (18,204) Mexican Peso Sell 10/20/10 23,101 23,164 63 New Zealand Dollar Sell 10/20/10 260,763 259,083 (1,680) Norwegian Krone Buy 10/20/10 3,734,402 3,587,791 146,611 Polish Zloty Buy 10/20/10 964,691 903,526 61,165 Singapore Dollar Sell 10/20/10 1,322,646 1,295,720 (26,926) South Korean Won Buy 10/20/10 805,541 788,805 16,736 Swedish Krona Sell 10/20/10 2,222,533 2,116,826 (105,707) Swiss Franc Sell 10/20/10 1,143,582 1,127,770 (15,812) Taiwan Dollar Sell 10/20/10 778,704 771,210 (7,494) Turkish Lira (New) Buy 10/20/10 815,673 775,246 40,427 Citibank, N.A. Australian Dollar Buy 10/20/10 717,911 672,779 45,132 Brazilian Real Sell 10/20/10 1,780,122 1,739,977 (40,145) British Pound Buy 10/20/10 402,425 395,644 6,781 Canadian Dollar Sell 10/20/10 413,008 402,812 (10,196) Chilean Peso Buy 10/20/10 390,694 380,776 9,918 Czech Koruna Sell 10/20/10 589,172 545,731 (43,441) Danish Krone Buy 10/20/10 797,980 750,209 47,771 Euro Buy 10/20/10 1,636,791 1,535,840 100,951 Japanese Yen Buy 10/20/10 2,143,495 2,121,628 21,867 Mexican Peso Buy 10/20/10 456,170 441,262 14,908 New Zealand Dollar Sell 10/20/10 54,546 52,864 (1,682) Norwegian Krone Buy 10/20/10 770,980 735,022 35,958 Polish Zloty Buy 10/20/10 205,460 192,588 12,872 Singapore Dollar Sell 10/20/10 325,605 318,815 (6,790) South African Rand Buy 10/20/10 710,842 687,406 23,436 South Korean Won Buy 10/20/10 712,786 706,791 5,995 Swedish Krona Buy 10/20/10 106,537 99,352 7,185 Swiss Franc Sell 10/20/10 964,448 935,748 (28,700) Taiwan Dollar Sell 10/20/10 262,469 261,272 (1,197) Turkish Lira (New) Buy 10/20/10 762,135 726,312 35,823 Credit Suisse AG Australian Dollar Buy 10/20/10 1,133,854 1,107,126 26,728 British Pound Buy 10/20/10 59,397 58,104 1,293 Canadian Dollar Sell 10/20/10 3,696,254 3,606,100 (90,154) FORWARD CURRENCY CONTRACTS at 9/30/10 (aggregate face value $203,977,730) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse AG cont. Euro Buy 10/20/10 $1,295,140 $1,222,779 $72,361 Japanese Yen Sell 10/20/10 7,095,604 7,027,056 (68,548) Norwegian Krone Buy 10/20/10 554,046 534,938 19,108 South African Rand Buy 10/20/10 275,696 275,425 271 Swedish Krona Sell 10/20/10 1,167,270 1,114,965 (52,305) Swiss Franc Sell 10/20/10 3,582,979 3,519,007 (63,972) Turkish Lira (New) Buy 10/20/10 1,156,674 1,100,837 55,837 Deutsche Bank AG Australian Dollar Buy 10/20/10 676,317 633,733 42,584 Brazilian Real Buy 10/20/10 440,758 431,315 9,443 Canadian Dollar Buy 10/20/10 961,610 938,396 23,214 Chilean Peso Sell 10/20/10 278,545 271,611 (6,934) Czech Koruna Sell 10/20/10 264,787 265,386 599 Euro Sell 10/20/10 1,126,291 1,057,074 (69,217) Hungarian Forint Sell 10/20/10 282,887 252,746 (30,141) Mexican Peso Sell 10/20/10 19,761 19,110 (651) New Zealand Dollar Sell 10/20/10 259,661 259,333 (328) Norwegian Krone Buy 10/20/10 1,352,630 1,302,137 50,493 Polish Zloty Sell 10/20/10 658,702 617,654 (41,048) Singapore Dollar Sell 10/20/10 504,300 493,985 (10,315) Swedish Krona Sell 10/20/10 47,785 45,645 (2,140) Swiss Franc Sell 10/20/10 1,377,434 1,334,255 (43,179) Taiwan Dollar Sell 10/20/10 265,037 263,702 (1,335) Turkish Lira (New) Buy 10/20/10 534,618 515,668 18,950 Goldman Sachs International Australian Dollar Buy 10/20/10 3,033,872 2,842,754 191,118 British Pound Sell 10/20/10 1,742,007 1,712,743 (29,264) Canadian Dollar Sell 10/20/10 1,971,465 1,923,471 (47,994) Chilean Peso Buy 10/20/10 641,682 629,966 11,716 Euro Sell 10/20/10 3,009,535 2,784,623 (224,912) Hungarian Forint Buy 10/20/10 255,288 227,937 27,351 Japanese Yen Sell 10/20/10 2,272,925 2,248,390 (24,535) Norwegian Krone Buy 10/20/10 1,774,458 1,704,009 70,449 Polish Zloty Buy 10/20/10 814,618 762,502 52,116 South African Rand Buy 10/20/10 210,436 201,813 8,623 Swedish Krona Sell 10/20/10 373,888 347,265 (26,623) Swiss Franc Sell 10/20/10 1,221,329 1,172,936 (48,393) HSBC Bank USA, National Association Australian Dollar Buy 10/20/10 1,496,924 1,408,616 88,308 British Pound Sell 10/20/10 3,970,955 3,903,563 (67,392) Euro Buy 10/20/10 657,935 617,448 40,487 Japanese Yen Buy 10/20/10 3,107,928 3,076,972 30,956 New Zealand Dollar Sell 10/20/10 375,947 364,600 (11,347) FORWARD CURRENCY CONTRACTS at 9/30/10 (aggregate face value $203,977,730) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) HSBC Bank USA, National Association cont. Norwegian Krone Buy 10/20/10 $142,746 $137,416 $5,330 Singapore Dollar Sell 10/20/10 645,431 631,063 (14,368) South Korean Won Buy 10/20/10 3,247 3,142 105 Swiss Franc Buy 10/20/10 67,557 65,535 2,022 Taiwan Dollar Sell 10/20/10 736,763 726,534 (10,229) JPMorgan Chase Bank, N.A. Australian Dollar Buy 10/20/10 3,997,778 3,790,580 207,198 Brazilian Real Buy 10/20/10 802,428 785,146 17,282 British Pound Buy 10/20/10 5,231,208 5,147,027 84,181 Canadian Dollar Sell 10/20/10 193,859 195,902 2,043 Chilean Peso Buy 10/20/10 253,434 247,150 6,284 Czech Koruna Sell 10/20/10 1,197,028 1,127,581 (69,447) Euro Buy 10/20/10 3,739,483 3,563,048 176,435 Hong Kong Dollar Sell 10/20/10 3,147,446 3,143,269 (4,177) Hungarian Forint Buy 10/20/10 51,458 46,052 5,406 Japanese Yen Buy 10/20/10 35,051 34,666 385 Malaysian Ringgit Buy 10/20/10 323,425 321,104 2,321 Mexican Peso Sell 10/20/10 233,214 234,340 1,126 New Zealand Dollar Sell 10/20/10 247,695 240,003 (7,692) Norwegian Krone Buy 10/20/10 2,003,876 1,910,074 93,802 Polish Zloty Buy 10/20/10 1,707,453 1,600,741 106,712 Singapore Dollar Sell 10/20/10 3,689,935 3,614,667 (75,268) South African Rand Buy 10/20/10 274,137 273,754 383 South Korean Won Buy 10/20/10 122,049 122,475 (426) Swedish Krona Sell 10/20/10 517,939 512,593 (5,346) Swiss Franc Sell 10/20/10 1,702,891 1,697,328 (5,563) Taiwan Dollar Sell 10/20/10 620,081 608,824 (11,257) Turkish Lira (New) Buy 10/20/10 270,168 257,317 12,851 Royal Bank of Scotland PLC (The) Australian Dollar Buy 10/20/10 1,986,777 1,900,367 86,410 British Pound Sell 10/20/10 374,297 368,048 (6,249) Canadian Dollar Sell 10/20/10 659,489 653,270 (6,219) Czech Koruna Sell 10/20/10 645,211 599,488 (45,723) Euro Buy 10/20/10 3,696,248 3,543,551 152,697 Hungarian Forint Buy 10/20/10 73,347 72,175 1,172 Japanese Yen Buy 10/20/10 1,116,993 1,105,100 11,893 Norwegian Krone Buy 10/20/10 1,188,641 1,153,884 34,757 Polish Zloty Buy 10/20/10 1,097,229 1,027,098 70,131 Swedish Krona Sell 10/20/10 2,045,683 2,001,365 (44,318) Swiss Franc Sell 10/20/10 1,676,907 1,635,522 (41,385) Turkish Lira (New) Buy 10/20/10 1,039,883 989,510 50,373 FORWARD CURRENCY CONTRACTS at 9/30/10 (aggregate face value $203,977,730) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. Australian Dollar Buy 10/20/10 $1,471,916 $1,418,103 $53,813 British Pound Sell 10/20/10 14,142 13,945 (197) Canadian Dollar Sell 10/20/10 $93,476 $92,119 $(1,357) Euro Buy 10/20/10 576,648 555,243 21,405 Hungarian Forint Sell 10/20/10 272,422 243,064 (29,358) Japanese Yen Buy 10/20/10 292,065 289,154 2,911 Malaysian Ringgit Buy 10/20/10 323,457 320,909 2,548 Mexican Peso Sell 10/20/10 267,040 268,126 1,086 Norwegian Krone Buy 10/20/10 585,544 563,687 21,857 Polish Zloty Buy 10/20/10 815,237 764,287 50,950 Swedish Krona Sell 10/20/10 112,229 107,203 (5,026) Swiss Franc Sell 10/20/10 1,304,578 1,265,281 (39,297) Taiwan Dollar Sell 10/20/10 526,574 518,377 (8,197) UBS AG Australian Dollar Buy 10/20/10 2,034,934 1,965,065 69,869 British Pound Sell 10/20/10 3,072,162 3,004,255 (67,907) Canadian Dollar Sell 10/20/10 1,515,075 1,512,709 (2,366) Czech Koruna Sell 10/20/10 558,841 519,364 (39,477) Euro Sell 10/20/10 1,074,873 1,006,057 (68,816) Japanese Yen Buy 10/20/10 1,364,736 1,339,724 25,012 Mexican Peso Sell 10/20/10 1,801 1,865 64 Norwegian Krone Buy 10/20/10 1,358,583 1,367,890 (9,307) South African Rand Sell 10/20/10 920,005 882,874 (37,131) Swedish Krona Buy 10/20/10 1,722,351 1,533,983 188,368 Swiss Franc Sell 10/20/10 1,799,692 1,747,231 (52,461) Westpac Banking Corp. Australian Dollar Buy 10/20/10 3,067,456 2,899,974 167,482 British Pound Buy 10/20/10 106,695 104,105 2,590 Canadian Dollar Sell 10/20/10 17,800 17,377 (423) Euro Buy 10/20/10 2,418,676 2,269,253 149,423 Japanese Yen Sell 10/20/10 3,297,300 3,264,025 (33,275) New Zealand Dollar Sell 10/20/10 426,456 413,238 (13,218) Norwegian Krone Buy 10/20/10 2,096,381 1,998,006 98,375 Swedish Krona Sell 10/20/10 1,357,993 1,338,989 (19,004) Swiss Franc Sell 10/20/10 1,301,725 1,264,213 (37,512) Total FUTURES CONTRACTS OUTSTANDING at 9/30/10 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Long) 109 $75,107,543 Dec-10 $(1,101) Canadian Government Bond 10 yr (Short) 36 4,430,554 Dec-10 11,110 Euro STOXX 50 Index (Short) 675 25,209,690 Dec-10 490,153 Euro-Bobl 5 yr (Short) 6 987,108 Dec-10 3,581 Euro-Bund 10 yr (Long) 2 358,554 Dec-10 (962) Euro-Schatz 2 yr (Long) 10 1,487,974 Dec-10 (4,631) FTSE 100 Index (Short) 193 16,771,479 Dec-10 27,513 IBEX 35 Index (Long) 27 3,844,432 Oct-10 (81,450) Japanese Government Bond 10 yr (Long) 5 8,599,352 Dec-10 (27) MSCI EAFE Index E-Mini (Short) 101 7,860,830 Dec-10 (305,177) NASDAQ 100 Index E-Mini (Short) 136 5,427,760 Dec-10 (288,048) Russell 2000 Index Mini (Long) 242 16,322,900 Dec-10 (106,633) Russell 2000 Index Mini (Short) 120 8,094,000 Dec-10 (492,240) S&P 500 Index (Long) 10 2,841,750 Dec-10 31,806 S&P 500 Index E-Mini (Long) 81 4,603,838 Dec-10 129,034 S&P 500 Index E-Mini (Short) 1,635 92,929,313 Dec-10 (2,401,592) S&P Mid Cap 400 Index E-Mini (Long) 5 400,050 Dec-10 11,505 S&P Mid Cap 400 Index E-Mini (Short) 96 7,680,960 Dec-10 (113,956) SGX MSCI Singapore Index (Short) 41 2,268,304 Oct-10 20,389 SPI 200 Index (Short) 46 5,115,430 Dec-10 75,011 Tokyo Price Index (Short) 143 14,173,102 Dec-10 (150,092) U.K. Gilt 10 yr (Long) 156 30,478,515 Dec-10 (29,448) U.S. Treasury Bond 20 yr (Long) 1,081 144,549,969 Dec-10 1,139,861 U.S. Treasury Bond 30 yr (Long) 288 40,689,000 Dec-10 (255,961) U.S. Treasury Note 2 yr (Long) 712 156,272,876 Dec-10 271,492 U.S. Treasury Note 2 yr (Short) 83 18,217,203 Dec-10 (35,173) U.S. Treasury Note 5 yr (Long) 168 20,305,688 Dec-10 227,884 U.S. Treasury Note 5 yr (Short) 21 2,538,211 Dec-10 (20,548) U.S. Treasury Note 10 yr (Long) 1,039 130,962,703 Dec-10 1,036,682 U.S. Treasury Note 10 yr (Short) 288 36,301,500 Dec-10 (253,250) Total WRITTEN OPTIONS OUTSTANDING at 9/30/10 (premiums received $18,429,900) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. $9,242,000 Aug-11/4.49 $40,942 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 9,242,000 Aug-11/4.49 1,338,981 WRITTEN OPTIONS OUTSTANDING at 9/30/10 (premiums received $18,429,900) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. $18,744,000 Jul-11/4.525 $65,042 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 18,744,000 Jul-11/4.525 2,805,602 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 6,539,000 Aug-11/4.475 30,014 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 6,539,000 Aug-11/4.475 938,412 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 4,621,000 Aug-11/4.55 18,900 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 4,621,000 Aug-11/4.55 692,364 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 4,875,000 Aug-11/4.7 14,966 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 4,875,000 Aug-11/4.7 794,674 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 28,116,000 Jul-11/4.745 73,945 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 28,116,000 Jul-11/4.745 4,717,863 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 8,789,500 Jul-11/4.5475 29,533 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 8,789,500 Jul-11/4.5475 1,332,137 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 17,579,000 Jul-11/4.52 61,351 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 17,579,000 Jul-11/4.52 2,623,842 WRITTEN OPTIONS OUTSTANDING at 9/30/10 (premiums received $18,429,900) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. $18,744,000 Jul-11/4.46 $71,415 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 18,744,000 Jul-11/4.46 2,697,392 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 419,740 Feb-15/5.36 13,113 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 419,740 Feb-15/5.36 61,408 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 3,835,120 Feb-15/5.27 124,637 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 3,835,120 Feb-15/5.27 540,483 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.02% versus the three month USD-LIBOR-BBA maturing October 14, 2020. 975,100 Oct-10/4.02  Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.02% versus the three month USD-LIBOR-BBA maturing October 14, 2020. 975,100 Oct-10/4.02 126,919 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 9,715,000 May-12/5.51 55,318 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 9,715,000 May-12/5.51 2,019,462 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 3.50% versus the three month USD-LIBOR-BBA maturing November 17, 2040. 19,118,900 Nov-10/3.50 339,743 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 3.50% versus the three month USD-LIBOR-BBA maturing November 17, 2040. 19,118,900 Nov-10/3.50 886,352 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.7375% versus the three month USD-LIBOR-BBA maturing March 9, 2021. 14,553,200 Mar-11/4.7375 5,530 WRITTEN OPTIONS OUTSTANDING at 9/30/10 (premiums received $18,429,900) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.665% versus the three month USD-LIBOR-BBA maturing March 8, 2021. $14,553,200 Mar-11/4.665 $6,112 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/10 Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. AUD 5,990,000 $ 9/17/15 6 month AUD- BBR-BBSW 5.38% $(15,053) AUD 3,120,000  9/17/20 5.5725% 6 month AUD- BBR-BBSW (6,891) AUD 3,100,000  9/22/20 5.685% 6 month AUD- BBR-BBSW (30,039) AUD 5,970,000  9/22/15 6 month AUD- BBR-BBSW 5.56% 25,228 CAD 2,650,000  9/21/20 3.1025% 3 month CAD- BA-CDOR (50,764) AUD 8,390,000  9/29/15 6 month AUD- BBR-BBSW 5.5275% 22,971 AUD 4,920,000  9/29/20 5.63% 6 month AUD- BBR-BBSW (27,104) GBP 10,940,000  6/15/12 6 month GBP- LIBOR-BBA 1.5225% 121,343 GBP 6,410,000  6/15/15 2.59% 6 month GBP- LIBOR-BBA (316,663) $92,819,800 267 7/23/12 3 month USD- LIBOR-BBA 0.80% 447,355 65,576,100 39,234 7/23/15 1.90% 3 month USD- LIBOR-BBA (1,513,904) 89,921,600 (726,000) 9/9/20 3 month USD- LIBOR-BBA 2.69% 463,260 Barclays Bank PLC AUD 3,120,000 E  2/4/20 6 month AUD- BBR-BBSW 6.8% 114,376 AUD 3,440,000  10/1/15 6 month AUD- BBR-BBSW 5.43%  $1,127,200 (1,528) 3/5/19 3.53% 3 month USD- LIBOR-BBA (109,490) 9,023,000 E  3/9/21 4.2375% 3 month USD- LIBOR-BBA (1,213,864) 9,329,800 (213,419) 9/21/20 3 month USD- LIBOR-BBA 3.95% 964,993 16,230,500 426,051 9/28/20 4.02% 3 month USD- LIBOR-BBA (1,715,254) 9,763,200 (3,140) 4/16/13 1.78% 3 month USD- LIBOR-BBA (327,122) INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/10 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. $174,734,800 $(349,217) 4/16/16 3.01% 3 month USD- LIBOR-BBA $(15,030,709) AUD 7,040,000  5/24/15 5.505% 6 month AUD- BBR-BBSW $(32,538) AUD 2,800,000  7/27/15 5.435% 6 month AUD- BBR-BBSW 1,370 $11,896,800  8/9/15 3 month USD- LIBOR-BBA 1.77% 193,693 GBP 3,680,000  8/24/20 2.9525% 6 month GBP- LIBOR-BBA 12,176 GBP 3,680,000  8/25/20 2.898% 6 month GBP- LIBOR-BBA 40,626 AUD 5,000,000  8/26/15 6 month AUD- BBR-BBSW 5.025% (86,287) $18,080,000  8/27/15 3 month USD- LIBOR-BBA 1.6275% 150,638 8,800,000  8/27/40 3.21625% 3 month USD- LIBOR-BBA 172,636 14,344,000  9/1/15 1.72% 3 month USD- LIBOR-BBA (179,098) 6,861,000  9/1/40 3 month USD- LIBOR-BBA 3.35% 42,430 6,800,000  7/6/30 3.5675% 3 month USD- LIBOR-BBA (429,581) Citibank, N.A. 35,796,300 (11,326) 6/28/19 3 month USD- LIBOR-BBA 3.04% 2,163,987 GBP 42,260,000  7/1/12 6 month GBP- LIBOR-BBA 1.43% 328,981 GBP 33,800,000  7/1/15 2.45% 6 month GBP- LIBOR-BBA (1,262,579) GBP 10,020,000  7/1/20 6 month GBP- LIBOR-BBA 3.3675% 618,382 $5,948,400  8/9/20 3 month USD- LIBOR-BBA 2.89875% 206,954 53,857,000  9/1/12 3 month USD- LIBOR-BBA 0.67375% 110,087 7,446,000  9/1/20 2.557% 3 month USD- LIBOR-BBA (8,842) 21,879,400  9/24/12 0.6175% 3 month USD- LIBOR-BBA (11,023) 11,767,200  9/24/20 2.5875% 3 month USD- LIBOR-BBA (29,616) Credit Suisse International 72,262,300 (408,471) 2/22/40 4.58% 3 month USD- LIBOR-BBA (18,166,724) 56,630,500 1,353 3/19/11 3 month USD- LIBOR-BBA 0.5% 50,266 669,500 (426) 5/19/15 3 month USD- LIBOR-BBA 2.44% 36,997 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/10 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International cont. CHF 5,520,000 $ 7/28/15 1.27% 6 month CHF- LIBOR-BBA $(48,133) MXN 31,990,000 F  7/21/20 1 month MXN- TIIE-BANXICO 6.895% 78,746 $11,000,000  8/16/20 2.732% 3 month USD- LIBOR-BBA (209,707) 11,800,000  9/27/12 3 month USD- LIBOR-BBA 0.6125% 3,964 3,300,000  9/27/20 3 month USD- LIBOR-BBA 2.53875% (7,326) CHF 21,170,000  5/19/12 0.61583% 6 month CHF- LIBOR-BBA (92,440) CHF 21,170,000  5/20/12 0.62833% 6 month CHF- LIBOR-BBA (97,622) CHF 21,170,000  5/25/12 0.5825% 6 month CHF- LIBOR-BBA (78,850) GBP 10,570,000  7/9/15 2.425% 6 month GBP- LIBOR-BBA (366,743) GBP 5,850,000  7/9/20 6 month GBP- LIBOR-BBA 3.3725% 358,849 Deutsche Bank AG $1,454,900 806 7/27/12 3 month USD- LIBOR-BBA 0.78% 7,197 402,500 556 7/27/14 3 month USD- LIBOR-BBA 1.51% 7,008 163,688,200 383,456 7/27/20 3 month USD- LIBOR-BBA 2.94% 6,870,841 MXN 31,990,000  7/17/20 1 month MXN- TIIE-BANXICO 6.95% 95,715 $307,895,000  10/24/10 3 month USD- LIBOR-BBA 2.604% 3,616,284 Goldman Sachs International AUD 1,487,500 E  2/23/20 6 month AUD- BBR-BBSW 6.6925% 49,165 AUD 4,520,000 E  2/23/20 6 month AUD- BBR-BBSW 6.7% 150,488 $195,778,400 675,442 4/8/16 3.28% 3 month USD- LIBOR-BBA (18,988,182) 37,461,100  7/20/40 3 month USD- LIBOR-BBA 3.7275% 3,121,801 72,099,200 77,041 5/12/15 2.52% 3 month USD- LIBOR-BBA (4,263,150) CHF 21,720,000  6/1/12 0.555% 6 month CHF- LIBOR-BBA (73,340) $45,325,400  8/12/15 3 month USD- LIBOR-BBA 1.665% 500,109 13,120,200  8/12/40 3.68% 3 month USD- LIBOR-BBA (947,362) INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/10 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. AUD 5,990,000 $ 9/20/15 6 month AUD- BBR-BBSW 5.39% $(12,712) AUD 3,110,000  9/20/20 5.5775% 6 month AUD- BBR-BBSW (7,943) AUD 2,830,000 E  2/5/20 6 month AUD- BBR-BBSW 6.71% 95,371 JPMorgan Chase Bank, N.A. $33,631,600 (26,171) 2/26/11 3 month USD- LIBOR-BBA 0.56% 13,075 AUD 7,040,000  3/1/15 5.6% 6 month AUD- BBR-BBSW (56,521) AUD 5,280,000  3/2/15 5.6515% 6 month AUD- BBR-BBSW (51,117) $9,023,000 E  3/8/21 4.165% 3 month USD- LIBOR-BBA (1,156,297) 11,401,400 (266,793) 9/20/20 3 month USD- LIBOR-BBA 3.995% 1,220,881 7,600,900 (177,101) 9/20/20 3 month USD- LIBOR-BBA 3.965% 794,009 37,461,100  7/20/40 3 month USD- LIBOR-BBA 3.7225% 3,085,095 35,261,800  7/22/12 3 month USD- LIBOR-BBA 0.8075% 175,496 3,202,100  7/22/40 3.75% 3 month USD- LIBOR-BBA (280,461) MXN 4,570,000  7/16/20 1 month MXN- TIIE-BANXICO 6.99% 13,803 AUD 6,110,000  6/26/19 6 month AUD- BBR-BBSW 6.05% 217,932 JPY 1,012,050,000  5/25/15 0.674375% 6 month JPY- LIBOR-BBA (128,990) AUD 5,280,000  6/11/15 5.545% 6 month AUD- BBR-BBSW (27,691) $1,000,000  8/16/20 2.732% 3 month USD- LIBOR-BBA (19,064) AUD 4,880,000  9/3/15 5.075% 6 month AUD- BBR-BBSW 71,574 JPY 1,009,250,000  9/16/15 6 month JPY- LIBOR-BBA 0.59125% 66,961 AUD 8,370,000  9/16/15 6 month AUD- BBR-BBSW 5.375% (23,037) AUD 4,100,000  9/16/20 5.549% 6 month AUD- BBR-BBSW (1,800) CAD 2,650,000  9/21/20 3.105% 3 month CAD- BA-CDOR (51,333) JPY 353,600,000 E  7/28/29 6 month JPY- LIBOR-BBA 2.67% 83,831 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/10 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. cont. JPY 475,400,000 E $ 7/28/39 2.40% 6 month JPY- LIBOR-BBA $(60,772) PLN 10,420,000  1/26/11 6 month PLN- WIBOR-WIBO 4.177% 72,905 $88,884,200 334,005 7/16/40 3.88% 3 month USD- LIBOR-BBA (9,764,933) Total E See Note 1 to the financial statements regarding extended effective dates. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standard Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on securities valuation inputs. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/10 Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Citibank, N.A. GBP 5,590,000 F $ 5/18/13 (3.38%) GBP Non-revised $(35,774) UK Retail Price Index Credit Suisse International units 3,066  7/12/11 (3 month USD- The Middle East 271,166 LIBOR-BBA) Custom Basket Index currently sponsored by Credit Suisse ticker CSGCCPUT shares 499,454  8/22/11 (3 month USD- iShares MSCI 1,937,663 LIBOR-BBA) Emerging Markets Index Goldman Sachs International $2,795,000  7/28/11 (0.685%) USA Non Revised 7,071 Consumer Price Index- Urban (CPI-U) 2,795,000  7/29/11 (0.76%) USA Non Revised 5,059 Consumer Price Index- Urban (CPI-U) 2,795,000  7/30/11 (0.73%) USA Non Revised 5,981 Consumer Price Index- Urban (CPI-U) baskets 393  9/26/11 (1 month USD- A basket 1,325 LIBOR-BBA) (GSGLPMIN) of common stocks baskets 6,147  11/24/10 (3 month USD- A basket 536,744 LIBOR-BBA plus (GSPMTGCC) 85 bp) of common stocks TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/10 cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) JPMorgan Chase Bank, N.A. shares $551,399 $ 10/20/10 (3 month USD- iShares M SC I $2,567,708 LIBOR-BBA plus Emerging Markets 5 bp) Index EUR 3,105,000 F  8/10/12 (1.435%) Eurostat Eurozone 8,138 HICP excluding tobacco Total F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standard Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on securities valuation inputs. CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/10 Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Citibank, N.A. DJ CDX EM Series 11 Index  $(8,100) $300,000 6/20/14 (500 bp) $(43,271) Lighthouse International Co., SA, 8%, 4/30/14 Caa1  EUR 1,000,000 3/20/13 815 bp (226,634) Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17  (13,264) $1,490,000 12/20/19 (100 bp) 131,779 DJ CDX NA HY Series 15 Version 1 Index B+ 594,947 18,665,000 12/20/15 500 bp 124,153 DJ CDX NA HY Series 15 Version 1 Index B+ 440,539 13,053,000 12/20/15 500 bp 109,486 DJ CMB NA CMBX AJ Index  (460,732) 1,433,000 2/17/51 (96 bp) 68,246 Deutsche Bank AG DJ CDX EM Series 11 Index  (35,420) 1,610,000 6/20/14 (500 bp) (222,129) DJ CDX NA HY Series 15 Version 1 Index B+ 28,125 900,000 12/20/15 500 bp 5,424 DJ CDX NA IG Series 15 Version 1 Index BBB+ 12,031 3,765,000 12/20/15 100 bp 1,037 Pacific Gas & Electric Co., 4.8%, 3/1/14 A3  665,000 12/20/13 112 bp 1,030 Smurfit Kappa Funding, 7 3/4%, 4/1/15 B2  EUR 440,000 9/20/13 715 bp 57,619 Universal Corp., 5.2%, 10/15/13   $710,000 3/20/15 (95 bp) 37,825 CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/10 cont. Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Deutsche Bank AG cont. Virgin Media Finance PLC, 8 3/4%, 4/15/14 B+ $ EUR 690,000 9/20/13 477 bp $58,768 Virgin Media Finance PLC, 8 3/4%, 4/15/14 B+  EUR 690,000 9/20/13 535 bp 74,423 Goldman Sachs International Lighthouse International Co, SA, 8%, 4/30/14 Caa1  EUR 680,000 3/20/13 680 bp (157,967) Southern California Edison Co., 7 5/8%, 1/15/10 A3  $615,000 12/20/13 118.1 bp 2,694 JPMorgan Chase Bank, N.A. Computer Science Corp., 5%, 2/15/13   1,310,000 3/20/18 (82 bp) 67,758 DJ CDX NA HY Series 15 Version 1 Index B+ 618,821 19,414,000 12/20/15 500 bp 128,677 DJ CDX NA HY Series 15 Version 1 Index B+ 420,648 12,943,000 12/20/15 500 bp 92,385 Glencore Funding LLC, 6%, 4/15/14   2,264,000 6/20/14 (148 bp) 117,771 Merrill Lynch Capital Services, Inc. Pacific Gas & Electric Co., 4.8%, 3/1/14 A3  710,000 12/20/13 113 bp 181 Morgan Stanley Capital Services, Inc. DJ iTraxx Europe Crossover Series 12 Version 1  (23,122) EUR 1,943,000 12/20/14 (500 bp) (110,207) Universal Corp., 5.2%, 10/15/13   $2,130,000 3/20/13 (89 bp) 37,079 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moodys, Standard & Poors or Fitch ratings are believed to be the most recent ratings available at September 30, 2010. Securities rated by Putnam are indicated by /P. Securities rated by Fitch are indicated by /F. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined asfollows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period: Growth Portfolio Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $68,950,965 $ $ Capital goods 63,686,995   Communication services 42,430,499   Conglomerates 18,095,189   Consumer cyclicals 119,986,147  2,617 Consumer staples 83,863,491   Energy 90,831,789 89,172  Financials 161,720,680   Health care 93,504,602   Technology 151,076,148   Transportation 12,091,167   Utilities and power 37,822,451   Total common stocks Asset-backed securities  21,792,987  Convertible bonds and notes  2,571,352  Convertible preferred stocks  381,365  Corporate bonds and notes  195,247,268 3,936,520 Foreign government bonds and notes  3,928,062  Investment Companies 13,354,168   Mortgage-backed securities  75,777,181 855,257 Municipal bonds and notes  207,687  Preferred stocks  666,105  Purchased options outstanding  13,129,354  Senior loans  5,559,662  U.S. Government and Agency Mortgage Obligations  104,172,866  U.S. Treasury Obligations  4,915,697  Warrants  372 8,851 Short-term investments 327,792,675 127,349,627  Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $4,224,474 $ Futures contracts 8,316,358   Written options  (21,884,517)  Interest rate swap contracts  (37,331,128)  Total return swap contracts  8,894,259  Credit default contracts  (2,007,176)  Totals by level $ At the start and close of the reporting period, Level 3 investments in securities and other financial instruments were not considered a significant portion of the funds portfolio. Balanced Portfolio Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $40,215,263 $ $ Capital goods 40,905,057   Communication services 25,827,937   Conglomerates 12,681,780   Consumer cyclicals 75,118,971  2,889 Consumer staples 56,966,913   Energy 57,315,385 79,254  Financials 88,538,722   Health care 65,429,714   Technology 104,099,876   Transportation 7,177,172   Utilities and power 25,300,474   Total common stocks Asset-backed securities  35,000,659  Convertible bonds and notes  2,088,776  Convertible preferred stocks  378,590  Corporate bonds and notes  247,130,951 161,680 Foreign government bonds and notes  4,830,492  Investment companies 14,863,306   Mortgage-backed securities  76,377,291 1,864,704 Municipal bonds and notes  436,143  Preferred stocks  691,795  Purchased options outstanding  12,603,845  Senior loans  7,024,191  U.S. Government and agency mortgage obligations  189,627,820  Warrants  222 9,137 Short-term investments 277,830,890 136,286,687  Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $3,064,863 $ Futures contracts 4,980,098   Written options  (24,214,848)  Interest rate swap contracts  (62,016,800)  Total return swap contracts  7,351,353  Credit default contracts  (1,310,037)  Totals by level $ At the start and close of the reporting period, Level 3 investments in securities and other financial instruments were not considered a significant portion of the funds portfolio. Conservative Portfolio Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $23,100,549 $ $ Capital goods 23,188,205   Communication services 14,586,784   Conglomerates 7,160,274   Consumer cyclicals 41,966,810  1,844 Consumer staples 32,032,421   Energy 32,404,688 61,920  Financials 50,059,344   Health care 36,392,899   Technology 58,507,768   Transportation 3,948,844   Utilities and power 14,241,746   Total common stocks Asset-backed securities  28,526,520  Convertible bonds and notes  1,488,744  Convertible preferred stocks  287,200  Corporate bonds and notes  228,266,975 110,940 Foreign government bonds and notes  4,522,600  Investment Companies 7,037,208   Mortgage-backed securities  78,642,604 1,603,082 Municipal bonds and notes  555,571  Preferred stocks  476,183  Purchased options outstanding  13,352,989  Senior loans  4,382,783  U.S. Government and Agency Mortgage Obligations  252,165,167  Warrants  72 6,282 Short-term investments 310,212,021 110,765,534  Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $110,223 $ Futures contracts (1,064,268)   Written options  (22,526,452)  Interest rate swap contracts  (50,073,441)  Total return swap contracts  5,305,081  Credit default contracts  (1,218,346)  Totals by level $ At the start and close of the reporting period, Level 3 investments in securities and other financial instruments were not considered a significant portion of the funds portfolio. The accompanying notes are an integral part of these financial statements. Statement of assets and liabilities 9/30/10 Putnam Asset Allocation: Growth Portfolio ASSETS Investment in securities, at value, including $23,226,148 of securities on loan (Note 1): Unaffiliated issuers (identified cost $1,377,786,904) $1,493,357,187 Affiliated issuers (identified cost $352,441,781) (Notes 1 and 6) 352,441,781 Foreign currency (cost $1,134,435) (Note 1) 1,148,489 Dividends, interest and other receivables 7,605,183 Receivable for shares of the fund sold 4,108,914 Receivable for investments sold 36,505,019 Unrealized appreciation on swap contracts (Note 1) 41,867,998 Unrealized appreciation on forward currency contracts (Note 1) 12,167,139 Premium paid on swap contracts (Note 1) 2,898,338 Total assets LIABILITIES Payable to custodian 11,591,641 Payable for variation margin (Note 1) 149,183 Payable for investments purchased 18,637,878 Payable for purchases of delayed delivery securities (Note 1) 94,270,330 Payable for shares of the fund repurchased 12,109,842 Payable for compensation of Manager (Note 2) 818,925 Payable for investor servicing fees (Note 2) 294,322 Payable for custodian fees (Note 2) 158,440 Payable for Trustee compensation and expenses (Note 2) 216,342 Payable for administrative services (Note 2) 3,141 Payable for distribution fees (Note 2) 989,745 Unrealized depreciation on forward currency contracts (Note 1) 7,942,665 Written options outstanding, at value (premiums received $18,384,813) (Notes 1 and 3) 21,884,517 Premium received on swap contracts (Note 1) 4,350,243 Unrealized depreciation on swap contracts (Note 1) 70,860,138 Collateral on securities loaned, at value (Note 1) 24,649,106 Collateral on certain derivative contracts, at value (Note 1) 4,915,697 Other accrued expenses 337,314 Total liabilities Net assets (Continued on next page) Statement of assets and liabilities (Continued) REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,958,743,222 Undistributed net investment income (Note 1) 29,688,227 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (406,102,385) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 95,591,515 Total  Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($1,160,683,744 divided by 99,072,707 shares) $11.72 Offering price per class A share (100/94.25 of $11.72)* $12.44 Net asset value and offering price per class B share ($175,341,131 divided by 15,226,371 shares)** $11.52 Net asset value and offering price per class C share ($134,497,532 divided by 11,908,838 shares)** $11.29 Net asset value and redemption price per class M share ($29,272,472 divided by 2,542,116 shares) $11.52 Offering price per class M share (100/96.50 of $11.52)* $11.94 Net asset value, offering price and redemption price per class R share ($13,668,858 divided by 1,185,221 shares) $11.53 Net asset value, offering price and redemption price per class Y share ($164,456,842 divided by 13,916,851 shares) $11.82 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Statement of operations Year ended 9/30/10 Putnam Asset Allocation: Growth Portfolio INVESTMENT INCOME Interest (including interest income of $570,921 from investments in affiliated issuers) (Note 6) $29,740,800 Dividends (net of foreign tax of $864,380) 20,683,820 Securities lending (including interest income of $64,793 from investments in affiliated issuers) (Note 1) 380,685 Total investment income EXPENSES Compensation of Manager (Note 2) 10,307,695 Investor servicing fees (Note 2) 4,224,323 Custodian fees (Note 2) 423,136 Trustee compensation and expenses (Note 2) 125,833 Administrative services (Note 2) 80,527 Distribution fees  Class A (Note 2) 2,864,974 Distribution fees  Class B (Note 2) 1,890,733 Distribution fees  Class C (Note 2) 1,346,641 Distribution fees  Class M (Note 2) 224,481 Distribution fees  Class R (Note 2) 63,240 Other 1,031,052 Total expenses Expense reduction (Note 2) (160,278) Net expenses Net investment income Net realized gain on investments (net of foreign taxes of $61,841) (Notes 1 and 3) 94,866,321 Net increase from payments by affiliates (Note 2) 6,507 Net realized loss on swap contracts (Note 1) (161,383) Net realized gain on futures contracts (Note 1) 45,954,060 Net realized gain on foreign currency transactions (Note 1) 14,259,414 Net realized gain on written options (Notes 1 and 3) 3,576,907 Net unrealized appreciation of assets and liabilities in foreign currencies during the year 115,037 Net unrealized depreciation of investments, futures contracts, swap contracts, written options, TBA sale commitments and receivable purchase agreements during the year (9,436,295) Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Statement of changes in net assets Putnam Asset Allocation: Growth Portfolio DECREASE IN NET ASSETS Year ended 9/30/10 Year ended 9/30/09 Operations: Net investment income $28,382,948 $30,094,303 Net realized gain (loss) on investments and foreign currency transactions 158,501,826 (346,782,816) Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (9,321,258) 310,746,106 Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (48,387,622) (43,716,452) Class B (7,193,779) (6,364,261) Class C (5,054,207) (4,077,608) Class M (1,199,621) (1,014,414) Class R (496,570) (292,243) Class Y (10,091,298) (6,229,091) Increase in capital from settlement payments 54,004 25,944 Redemption fees (Note 1) 2,190 8,814 Decrease from capital share transactions (Note 4) (172,613,693) (174,034,974) Total decrease in net assets NET ASSETS Beginning of year 1,745,337,659 1,986,974,351 End of year (including undistributed net investment income of $29,688,227 and $41,594,090, respectively) The accompanying notes are an integral part of these financial statements. This page left blank intentionally. Financial highlights (For a common share outstanding throughout the period) Putnam Asset Allocation: Growth Portfolio INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Net asset Net realized Ratio of net investment value, and unrealized Total from From From Total return Net assets, of expenses income (loss) beginning Net investment gain (loss) investment net investment net realized gain Total Redemption Non-recurring Net asset value, at net asset end of period to average to average Portfolio Period ended of period income (loss) a on investments operations income on investments distributions fees e reimbursements end of period value (%) b (in thousands) netassets (%) c netassets (%) turnover (%) h Class A September 30, 2010 .20 .98 (.49)    e,f 1.20 1.79 115.92 September 30, 2009 .19 (.07) (.39)    e,i 1.22 d,j 2.09 d 130.14 September 30, 2008 .28 (3.82) (.16) (.14)   1.13 d 2.08 d 112.72 September 30, 2007 .22 1.68 (.08)    1.14 d 1.52 d 80.70 September 30, 2006 .19 g 1.26 (.10)    12.19 g 1.14 d,g 1.51 d,g 85.02 Class B September 30, 2010 .11 .97 (.41)    e,f 1.95 1.03 115.92 September 30, 2009 .12 (.04) (.28)    e,i 1.97 d,j 1.34 d 130.14 September 30, 2008 .17 (3.74) (.04) (.14)   1.88 d 1.30 d 112.72 September 30, 2007 .11 1.64      1.89 d .76 d 80.70 September 30, 2006 .09 g 1.24 (.01)    11.37 g 1.89 d,g .75 d,g 85.02 Class C September 30, 2010 .11 .93 (.41)    e,f 1.95 1.04 115.92 September 30, 2009 .12 (.04) (.29)    e,i 1.97 d,j 1.34 d 130.14 September 30, 2008 .17 (3.68) (.06) (.14)   1.88 d 1.31 d 112.72 September 30, 2007 .11 1.61  e   e   1.89 d .77 d 80.70 September 30, 2006 .09 g 1.22 (.02)    11.38 g 1.89 d,g .76 d,g 85.02 Class M September 30, 2010 .14 .96 (.44)    e,f 1.70 1.28 115.92 September 30, 2009 .14 (.05) (.32)    e,i 1.72 d,j 1.58 d 130.14 September 30, 2008 .21 (3.75) (.09) (.14)   1.63 d 1.57 d 112.72 September 30, 2007 .14 1.65 (.02)    1.64 d 1.00 d 80.70 September 30, 2006 .12 g 1.24 (.04)    11.60 g 1.64 d,g 1.00 d,g 85.02 Class R September 30, 2010 .17 .95 (.47)    e,f 1.45 1.54 115.92 September 30, 2009 .17 (.08) (.37)    e,i 1.47 d,j 1.85 d 130.14 September 30, 2008 .25 (3.80) (.11) (.14)   1.38 d 1.88 d 112.72 September 30, 2007 .18 1.66 (.06)    1.39 d 1.28 d 80.70 September 30, 2006 .17 g 1.23 (.09)    11.85 g 1.39 d,g 1.31 d,g 85.02 Class Y September 30, 2010 .23 .98 (.51)    e,f .95 2.02 115.92 September 30, 2009 .22 (.09) (.43)    e,i .97 d,j 2.41 d 130.14 September 30, 2008 .32 (3.85) (.19) (.14)   .88 d 2.30 d 112.72 September 30, 2007 .26 1.69 (.11)    .89 d 1.75 d 80.70 September 30, 2006 .22 g 1.27 (.13)    12.40 g .89 d,g 1.73 d,g 85.02 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 188 189 Financial highlights (Continued) a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to September 30, 2009, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets September 30, 2009 0.07% September 30, 2008 0.02 September 30, 2007 0.01 September 30, 2006 0.01 e Amount represents less than $0.01 per share. f Reflects a non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (the SEC) and Prudential Securities, Inc., which amounted to less than $0.01 per share outstanding as of March 30, 2010. g Reflects a non-recurring reimbursement from Putnam Investments relating to the calculation of certain amounts paid by the fund to Putnam in previous years for transfer agent services, which amounted to $0.01 per share and 0.07% of average net assets for the period ended September 30, 2006. h Portfolio turnover excludes dollar roll transactions. i Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Millennium Partners, L.P., Millennium Management, L.L.C., and Millennium International Management, L.L.C., which amounted to less than $0.01 per share outstanding as of June 23, 2009. j Includes interest accrued in connection with certain terminated derivative contracts, which amounted to less than 0.01% of average net assets as of September 30, 2009 (Note 2). The accompanying notes are an integral part of these financial statements. Statement of assets and liabilities 9/30/10 Putnam Asset Allocation: Balanced Portfolio ASSETS Investment in securities, at value, including $17,258,864 of securities on loan (Note 1): Unaffiliated issuers (identified cost $1,231,832,242) $1,310,945,680 Affiliated issuers (identified cost $295,920,906) (Notes 1 and 6) 295,920,906 Dividends, interest and other receivables 7,681,983 Receivable for shares of the fund sold 4,900,590 Receivable for investments sold 23,982,876 Receivable for variation margin (Note 1) 346,885 Unrealized appreciation on swap contracts (Note 1) 47,509,253 Unrealized appreciation on forward currency contracts (Note 1) 10,064,504 Premium paid on swap contracts (Note 1) 2,456,464 Total assets LIABILITIES Payable to custodian 8,727,336 Payable for investments purchased 12,327,290 Payable for purchases of delayed delivery securities (Note 1) 169,786,148 Payable for shares of the fund repurchased 10,490,771 Payable for compensation of Manager (Note 2) 581,342 Payable for investor servicing fees (Note 2) 251,346 Payable for custodian fees (Note 2) 104,727 Payable for Trustee compensation and expenses (Note 2) 226,730 Payable for administrative services (Note 2) 2,565 Payable for distribution fees (Note 2) 771,486 Written options outstanding, at value (premiums received $19,277,569) (Notes 1 and 3) 24,214,848 Premium received on swap contracts (Note 1) 4,781,480 Unrealized depreciation on swap contracts (Note 1) 101,159,721 Unrealized depreciation on forward currency contracts (Note 1) 6,999,641 Collateral on securities loaned, at value (Note 1) 18,090,016 Other accrued expenses 199,184 Total liabilities Net assets (Continued on next page) Statement of assets and liabilities (Continued) REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,612,971,991 Undistributed net investment income (Note 1) 17,808,101 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (314,224,312) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 28,538,730 Total  Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($931,461,315 divided by 88,931,988 shares) $10.47 Offering price per class A share (100/94.25 of $10.47)* $11.11 Net asset value and offering price per class B share ($114,660,869 divided by 10,994,291 shares)** $10.43 Net asset value and offering price per class C share ($98,133,840 divided by 9,546,759 shares)** $10.28 Net asset value and redemption price per class M share ($23,600,371 divided by 2,256,762 shares) $10.46 Offering price per class M share (100/96.50 of $10.46)* $10.84 Net asset value, offering price and redemption price per class R share ($9,613,535 divided by 923,319 shares) $10.41 Net asset value, offering price and redemption price per class Y share ($167,624,580 divided by 15,981,511 shares) $10.49 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Statement of operations Year ended 9/30/10 Putnam Asset Allocation: Balanced Portfolio INVESTMENT INCOME Interest (net of foreign tax of $27,506 ) (including interest income of $473,599 from investments in affiliated issuers) (Note 6) $39,102,133 Dividends (net of foreign tax of $408,908) 13,567,835 Securities lending (including interest income of $40,762 from investments in affiliated issuers) (Note 1) 268,706 Total investment income EXPENSES Compensation of Manager (Note 2) 7,735,942 Investor servicing fees (Note 2) 3,434,874 Custodian fees (Note 2) 243,366 Trustee compensation and expenses (Note 2) 102,354 Administrative services (Note 2) 65,580 Distribution fees  Class A (Note 2) 2,337,426 Distribution fees  Class B (Note 2) 1,237,412 Distribution fees  Class C (Note 2) 991,541 Distribution fees  Class M (Note 2) 171,015 Distribution fees  Class R (Note 2) 45,252 Other 502,893 Fees waived and reimbursed by Manager (Note 2) (252,055) Total expenses Expense reduction (Note 2) (87,643) Net expenses Net investment income Net realized gain on investments (net of foreign taxes of $5,472) (Notes 1 and 3) 84,662,933 Net increase from payments by affiliates (Note 2) 4,893 Net realized loss on swap contracts (Note 1) (34,037,066) Net realized gain on futures contracts (Note 1) 47,926,046 Net realized gain on foreign currency transactions (Note 1) 12,513,851 Net realized gain on written options (Notes 1 and 3) 7,743,938 Net unrealized appreciation of assets and liabilities in foreign currencies during the year 324,882 Net unrealized appreciation of investments, futures contracts, swap contracts, written options, TBA sale commitments and receivable purchase agreements during the year 9,619,558 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Statement of changes in net assets Putnam Asset Allocation: Balanced Portfolio DECREASE IN NET ASSETS Year ended 9/30/10 Year ended 9/30/09 Operations: Net investment income $36,410,717 $32,420,034 Net realized gain (loss) on investments and foreign currency transactions 118,814,595 (222,249,563) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 9,944,440 196,239,164 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (50,491,977) (45,548,974) Class B (5,893,436) (6,161,462) Class C (4,753,250) (4,257,646) Class M (1,124,193) (988,624) Class R (472,911) (296,043) Class Y (12,724,308) (12,250,700) Redemption fees (Note 1) 1,319 4,765 Decrease from capital share transactions (Note 4) (206,070,679) (193,272,694) Total decrease in net assets NET ASSETS Beginning of year 1,461,454,193 1,717,815,936 End of year (including undistributed net investment income of $17,808,101 and $29,399,133, respectively) The accompanying notes are an integral part of these financial statements. This page left blank intentionally. Financial highlights (For a common share outstanding throughout the period) Putnam Asset Allocation: Balanced Portfolio INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of expenses to average netassets Ratio Net realized Ratio excluding ofnetinvestment Net asset value, and unrealized Total from From Total return Net assets, of expenses interest income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption Net asset value, at net asset end of period to average expense to average turnover Period ended of period income (loss) a on investments operations income distributions fees e end of period value (%) b (in thousands) netassets (%) c,d (%) c,d netassets (%) d (%) h Class A September 30, 2010 .27 .94 (.56)  1.10 1.10 2.71 137.77 September 30, 2009 .21 .05 f (.45)  1.23 i 1.13 2.54 200.58 September 30, 2008 .36 (2.81) (.28)  1.09 1.09 3.07 123.63 September 30, 2007 .27 .83 (.22)  1.06 1.06 2.19 106.89 September 30, 2006 .23 g .82 (.23)  9.64 g 1.00 g 1.00 g 2.04 g 90.03 Class B September 30, 2010 .20 .93 (.48)  1.85 1.85 1.97 137.77 September 30, 2009 .14 .07 f (.39)  1.98 i 1.88 1.76 200.58 September 30, 2008 .27 (2.78) (.19)  1.84 1.84 2.30 123.63 September 30, 2007 .18 .83 (.13)  1.81 1.81 1.43 106.89 September 30, 2006 .14 g .83 (.15)  8.88 g 1.75 g 1.75 g 1.28 g 90.03 Class C September 30, 2010 .19 .92 (.48)  1.85 1.85 1.96 137.77 September 30, 2009 .15 .04 f (.39)  1.98 i 1.88 1.79 200.58 September 30, 2008 .27 (2.76) (.19)  1.84 1.84 2.32 123.63 September 30, 2007 .18 .82 (.13)  1.81 1.81 1.43 106.89 September 30, 2006 .14 g .80 (.15)  8.72 g 1.75 g 1.75 g 1.29 g 90.03 Class M September 30, 2010 .22 .93 (.50)  1.60 1.60 2.20 137.77 September 30, 2009 .17 .05 f (.41)  1.73 i 1.63 2.04 200.58 September 30, 2008 .30 (2.80) (.22)  1.59 1.59 2.58 123.63 September 30, 2007 .21 .83 (.16)  1.56 1.56 1.68 106.89 September 30, 2006 .17 g .82 (.17)  9.11 g 1.50 g 1.50 g 1.54 g 90.03 Class R September 30, 2010 .25 .92 (.53)  1.35 1.35 2.45 137.77 September 30, 2009 .19 .04 f (.43)  1.48 i 1.38 2.31 200.58 September 30, 2008 .33 (2.79) (.26)  1.34 1.34 2.83 123.63 September 30, 2007 .24 .83 (.17)  1.31 1.31 1.95 106.89 September 30, 2006 .22 g .79 (.21)  9.25 g 1.25 g 1.25 g 1.87 g 90.03 Class Y September 30, 2010 .30 .94 (.58)  .85 .85 2.99 137.77 September 30, 2009 .24 .03 f (.47)  .98 i .88 2.88 200.58 September 30, 2008 .39 (2.81) (.31)  .84 .84 3.33 123.63 September 30, 2007 .30 .84 (.26)  .81 .81 2.43 106.89 September 30, 2006 .26 g .82 (.26)  9.89 g .75 g .75 g 2.28 g 90.03 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 196 197 Financial highlights (Continued) a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to September 30, 2009, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets September 30, 2010 0.02% September 30, 2009 0.12 September 30, 2008 <0.01 September 30, 2007 0.01 September 30, 2006 0.01 e Amount represents less than $0.01 per share. f The amount shown for a share outstanding does not correspond with the aggregate net gain (loss) on investments for the period due to the timing of sales and repurchases of shares in relation to fluctuating market values of the investments of the fund. g Reflects a non-recurring reimbursement from Putnam Investments relating to the calculation of certain amounts paid by the fund to Putnam in previous years for transfer agent services, which amounted to $0.01 per share and 0.08% of average net assets for the period ended September 30, 2006. h Portfolio turnover excludes dollar roll transactions. i Includes interest accrued in connection with certain terminated derivative contracts, which amounted to 0.10% of average net assets as of September 30, 2009. The accompanying notes are an integral part of these financial statements. Statement of assets and liabilities 9/30/10 Putnam Asset Allocation: Conservative Portfolio ASSETS Investment in securities, at value, including $8,135,877 of securities on loan (Note 1): Unaffiliated issuers (identified cost $993,479,554) $1,061,431,514 Affiliated issuers (identified cost $318,625,057) (Notes 1 and 6) 318,625,057 Foreign currency (cost $112,099) (Note 1) 114,369 Dividends, interest and other receivables 6,356,178 Receivable for shares of the fund sold 3,365,705 Receivable for investments sold 19,835,847 Unrealized appreciation on swap contracts (Note 1) 33,517,039 Receivable for variation margin (Note 1) 1,048,632 Unrealized appreciation on forward currency contracts (Note 1) 3,858,213 Premium paid on swap contracts (Note 1) 2,724,230 Total assets LIABILITIES Payable to custodian 6,276,684 Payable for investments purchased 8,942,174 Payable for purchases of delayed delivery securities (Note 1) 247,457,780 Payable for shares of the fund repurchased 1,273,798 Payable for compensation of Manager (Note 2) 456,625 Payable for investor servicing fees (Note 2) 165,042 Payable for custodian fees (Note 2) 96,693 Payable for Trustee compensation and expenses (Note 2) 128,533 Payable for administrative services (Note 2) 2,050 Payable for distribution fees (Note 2) 302,338 Unrealized depreciation on forward currency contracts (Note 1) 3,747,990 Written options outstanding, at value (premiums received $18,429,900) (Notes 1 and 3) 22,526,452 Premium received on swap contracts (Note 1) 4,053,322 Unrealized depreciation on swap contracts (Note 1) 78,174,653 Collateral on securities loaned, at value (Note 1) 8,413,036 Collateral on certain derivative contracts, at value (Note 1) 8,970,000 Other accrued expenses 69,874 Total liabilities Net assets (Continued on next page) Statement of assets and liabilities (Continued) REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,125,726,805 Undistributed net investment income (Note 1) 11,142,880 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (95,323,867) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 18,273,922 Total  Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($376,054,954 divided by 41,415,135 shares) $9.08 Offering price per class A share (100/94.25 of $9.08)* $9.63 Net asset value and offering price per class B share ($32,602,706 divided by 3,616,017 shares)** $9.02 Net asset value and offering price per class C share ($43,588,973 divided by 4,845,969 shares)** $8.99 Net asset value and redemption price per class M share ($8,767,417 divided by 973,945 shares) $9.00 Offering price per class M share (100/96.50 of $9.00)* $9.33 Net asset value, offering price and redemption price per class R share ($3,376,917 divided by 364,425 shares) $9.27 Net asset value, offering price and redemption price per class Y share ($595,428,773 divided by 65,443,914 shares) $9.10 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Statement of operations Year ended 9/30/10 Putnam Asset Allocation: Conservative Portfolio INVESTMENT INCOME Interest (net of foreign tax of $47,622 ) (including interest income of $472,219 from investments in affiliated issuers) (Note 6) $35,955,527 Dividends (net of foreign tax of $234,400) 6,910,745 Securities lending (including interest income of $22,740 from investments in affiliated issuers) (Note 1) 117,283 Total investment income EXPENSES Compensation of Manager (Note 2) 5,691,588 Investor servicing fees (Note 2) 2,080,194 Custodian fees (Note 2) 213,436 Trustee compensation and expenses (Note 2) 74,375 Administrative services (Note 2) 48,084 Distribution fees  Class A (Note 2) 911,417 Distribution fees  Class B (Note 2) 347,989 Distribution fees  Class C (Note 2) 414,658 Distribution fees  Class M (Note 2) 67,262 Distribution fees  Class R (Note 2) 15,268 Other 223,683 Fees waived and reimbursed by Manager (Note 2) (250,872) Total expenses Expense reduction (Note 2) (40,872) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 59,888,391 Net increase from payments by affiliates (Note 2) 3,715 Net realized gain on swap contracts (Note 1) 32,385,524 Net realized gain on futures contracts (Note 1) 27,691,972 Net realized gain on foreign currency transactions (Note 1) 5,307,251 Net realized gain on written options (Notes 1 and 3) 6,398,138 Net unrealized depreciation of assets and liabilities in foreign currencies during the year (389,265) Net unrealized depreciation of investments, futures contracts, swap contracts, written options, TBA sale commitments and receivable purchase agreement during the year (52,511,529) Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Statement of changes in net assets Putnam Asset Allocation: Conservative Portfolio INCREASE IN NET ASSETS Year ended 9/30/10 Year ended 9/30/09 Operations: Net investment income $33,187,345 $26,996,441 Net realized gain (loss) on investments and foreign currency transactions 131,674,991 (121,394,911) Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (52,900,794) 162,769,009 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (19,833,612) (14,127,463) Class B (1,696,442) (1,309,091) Class C (1,981,194) (1,352,323) Class M (455,370) (365,696) Class R (156,135) (75,687) Class Y (31,858,737) (20,436,761) Increase in capital from settlement payments  1,231 Redemption fees (Note 1) 2,002 11,339 Increase (decrease) from capital share transactions (Note 4) 15,468,184 (26,473,968) Total increase in net assets NET ASSETS Beginning of year 988,369,502 984,127,382 End of year (including undistributed net investment income of $11,142,880 and $8,100,108, respectively) The accompanying notes are an integral part of these financial statements. This page left blank intentionally. Financial highlights (For a common share outstanding throughout the period) Putnam Asset Allocation: Conservative Portfolio INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of expenses to average Ratio Net asset Net realized Ratio netassets of net investment value, and unrealized Total from From Non-recurring Total return Net assets, of expenses excluding income (loss) beginning Net investment gain (loss) investment net investment Total Redemption reimburse- Net asset value, at net asset end of period to average interest expense to average Portfolio Period ended of period income (loss) a on investments operations income distributions fees e ments end of period value (%) b (in thousands) netassets (%) c,d (%) c,d netassets (%) d turnover (%) g Class A September 30, 2010 .28 .69 (.49)   1.05 1.05 3.21 196.42 September 30, 2009 .22 .35 (.32)   e,h 1.28 i 1.17 3.00 292.22 September 30, 2008 .38 (1.54) (.33)   1.15 1.15 4.06 170.35 September 30, 2007 .30 .25 (.30)   1.15 1.15 3.09 150.59 September 30, 2006 .28 f .31 (.33)   6.46 f 1.06 f 1.06 f 2.95 f 133.41 Class B September 30, 2010 .22 .68 (.42)   1.80 1.80 2.49 196.42 September 30, 2009 .17 .36 (.26)   e,h 2.03 i 1.92 2.24 292.22 September 30, 2008 .31 (1.53) (.26)   1.90 1.90 3.31 170.35 September 30, 2007 .23 .24 (.22)   1.90 1.90 2.36 150.59 September 30, 2006 .20 f .31 (.26)   5.61 f 1.81 f 1.81 f 2.21 f 133.41 Class C September 30, 2010 .21 .67 (.42)   1.80 1.80 2.45 196.42 September 30, 2009 .17 .34 (.26)   e,h 2.03 i 1.92 2.25 292.22 September 30, 2008 .31 (1.53) (.26)   1.90 1.90 3.31 170.35 September 30, 2007 .23 .26 (.22)   1.90 1.90 2.34 150.59 September 30, 2006 .20 f .31 (.26)   5.64 f 1.81 f 1.81 f 2.20 f 133.41 Class M September 30, 2010 .24 .67 (.44)   1.55 1.55 2.73 196.42 September 30, 2009 .19 .35 (.28)   e,h 1.78 i 1.67 2.55 292.22 September 30, 2008 .33 (1.53) (.28)   1.65 1.65 3.55 170.35 September 30, 2007 .25 .25 (.25)   1.65 1.65 2.59 150.59 September 30, 2006 .23 f .30 (.28)   5.86 f 1.56 f 1.56 f 2.45 f 133.41 Class R September 30, 2010 .26 .72 (.46)   1.30 1.30 2.94 196.42 September 30, 2009 .21 .39 (.30)   e,h 1.53 i 1.42 2.71 292.22 September 30, 2008 .34 (1.53) (.31)   1.40 1.40 3.66 170.35 September 30, 2007 .28 .27 (.27)   1.40 1.40 2.84 150.59 September 30, 2006 .26 f .34 (.31)   6.49 f 1.31 f 1.31 f 2.70 f 133.41 Class Y September 30, 2010 .31 .68 (.51)   .80 .80 3.45 196.42 September 30, 2009 .25 .37 (.34)   e,h 1.03 i .92 3.29 292.22 September 30, 2008 .40 (1.54) (.35)   .90 .90 4.30 170.35 September 30, 2007 .33 .25 (.32)   .90 .90 3.34 150.59 September 30, 2006 .30 f .31 (.35)   6.75 f .81 f .81 f 3.20 f 133.41 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 204 205 Financial highlights (Continued) a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to September 30, 2009, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets September 30, 2010 0.02% September 30, 2009 0.05 September 30, 2008 0.01 September 30, 2007 0.01 September 30, 2006 0.03 e Amount represents less than $0.01 per share. f Reflects a non-recurring reimbursement from Putnam Investments relating to the calculation of certain amounts paid by the fund to Putnam in previous years for transfer agent services, which amounted to $0.01 per share and 0.10% of average net assets for the period ended September 30, 2006. g Portfolio turnover excludes dollar roll transactions. h Reflects a non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (SEC) and Bear, Stearns & Co., Inc. which amounted to less than $0.01 per share outstanding as of May 31, 2009. i Includes interest accrued in connection with certain terminated derivative contracts, which amounted to 0.11% of average net assets as of September 30, 2009. The accompanying notes are an integral part of these financial statements. Notes to financial statements 9/30/10 Note 1: Significant accounting policies Putnam Asset Allocation Funds (the Trust), is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company which consists of a series of investment portfolios (the funds), each of which is represented by a separate series of shares of beneficial interest. The Trust currently offers three funds: Growth Portfolio, Balanced Portfolio and Conservative Portfolio, whose objectives are to seek capital appreciation, total return and total return consistent with preservation of capital, respectively. The funds may invest a significant portion of their assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the markets perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Each fund offers class A, class B, class C, class M, class R and class Y shares. Class A and class M shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. Class B shares, which convert to class A shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge, if those shares are redeemed within six years of purchase. Class C shares have a one-year 1.00% contingent deferred sales charge and do not convert to class A shares. Class R shares, which are offered to qualified employee-benefit plans, are sold at net asset value. The expenses for class A, class B, class C, class M and class R shares may differ based on the distribution fee of each class, which is identified in Note 2. Class Y shares, which are sold at net asset value, are generally subject to the same expenses as class A, class B, class C, class M and class R shares, but do not bear a distribution fee. ClassY shares are generally only available to corporate and institutional clients and clients in other approved programs. A 1.00% redemption fee applied on certain shares that were redeemed (either by selling or exchanging into another fund) within 7 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Effective August 2, 2010, a redemption fee will no longer apply to shares redeemed. Investment income, realized and unrealized gains and losses and expenses of each fund are borne pro-rata based on the relative net assets of each class to the total net assets of each fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the funds enter into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the funds. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the funds in the preparation of their financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the reporting period represents the period from October 1, 2009 through September 30, 2010. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the funds will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the funds to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significantinputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the funds could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), each fund may transfer uninvested cash balances, including cash collateral received under security lending arrangements, into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 397 days for collateral received under security lending arrangements and up to 90 days for other cash investments. C) Repurchase agreements Each fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. D) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified costbasis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. Each fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. E) Stripped securities Each fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. F) Foreign currency translation The accounting records of the funds are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the funds after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The funds do not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. Each fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. G) Futures contracts Each fund uses futures contracts to hedge interest rate risk, gain exposure to interest rates, hedge prepayment risk, equitize cash and manage exposure to market risk. The potential risk to each fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Futures contracts outstanding at period end, if any, are listed after the funds portfolios. The funds had average contract amounts of approximately 16,000, 12,000 and 7,000 (for Growth Portfolio, Balanced Portfolio and Conservative Portfolio, respectively) on futures contracts for the reporting period. H) Options contracts Each fund uses options contracts to hedge duration, convexity and prepayment risk, gain exposure to interest rates and volatility, hedge against changes in values of securities it owns, owned or expects to own, hedge prepayment risk, generate additional income for the portfolio and enhance return on a security owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the funds portfolios. The funds had average contract amounts of approximately $158,800,000, $146,900,000 and $163,100,000 (for Growth Portfolio, Balanced Portfolio and Conservative Portfolio, respectively) on purchased options contracts for the reporting period. See Note 3 for the volume of written options contracts activity for the reporting period. I) Forward currency contracts Each fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolios. The funds had average contract amounts of approximately $578,500,000, $482,700,000 and $219,000,000 (for Growth Portfolio, Balanced Portfolio and Conservative Portfolio, respectively) on forward currency contracts for the reporting period. J) Total return swap contracts Each fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure, manage exposure to specific sectors or industries, manage exposure to credit risk, and gain exposure to specific markets/countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolios. The funds had average notional amounts of approximately $184,800,000, $193,600,000 and $156,200,000 (for Growth Portfolio, Balanced Portfolio and Conservative Portfolio, respectively) on total return swap contracts for the reporting period. K) Interest rate swap contracts Each fund enters into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, gain exposure on interest rates, and hedge prepayment risk. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the funds books. An upfront payment made by the fund is recorded as an asset on the funds books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The funds maximum risk of loss from counterparty risk, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolios. The funds had average notional amounts of approximately $2,976,400,000, $4,177,400,000 and $3,593,100,000 (for Growth Portfolio, Balanced Portfolio and Conservative Portfolio, respectively) on interest rate swap contracts for the reporting period. L) Credit default contracts Each fund enters into credit default contracts to hedge credit risk, hedge market risk and gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the funds portfolios. The funds had average notional amounts of approximately $154,700,000, $139,200,000 and $124,300,000 (for Growth Portfolio, Balanced Portfolio and Conservative Portfolio, respectively) on credit default swap contracts for the reporting period. M) Master agreements Each fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the funds which cannot be sold or repledged totaled $8,708,819 and $14,079,689 (for Growth Portfolio and Balanced Portfolio, respectively) at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. At the close of the reporting period, the funds had net liability positions of $51,328,721, $80,035,533 and $65,930,445 (for Growth Portfolio, Balanced Portfolio and Conservative Portfolio, respectively) on derivative contracts subject to the Master Agreements. Collateral posted by the funds totaled $50,902,327, $78,197,611 and $65,064,489 (for Growth Portfolio, Balanced Portfolio and Conservative Portfolio, respectively). N) TBA purchase commitments Each fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although each fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. O) TBA sale commitments Each fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the funds portfolios. P) Dollar rolls To enhance returns, each fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale, on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. Q) Securities lending Each fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Effective August 2010, cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management and is valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash CollateralPool, LLC. At the close of the reporting period, the value of securities loaned amounted to $23,226,148, $17,258,864 and $8,135,877 (for Growth Portfolio, Balanced Portfolio and Conservative Portfolio, respectively). The funds received cash collateral of $24,649,106, $18,090,016, and $8,413,036 (for Growth Portfolio, Balanced Portfolio and Conservative Portfolio, respectively). R) Interfund lending Effective July 2010, each fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows each fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the funds did not utilize the program. S) Line of credit Effective July 2010, each fund participates, along with other Putnam funds, in a $285 million unsecured committed line of credit and a $165 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the funds borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.03% of the committed line of credit and $100,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.15% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the funds had no borrowings against these arrangements. T) Federal taxes It is the policy of each fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of each fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. Each fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The funds did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At September 30, 2010, the Growth Portfolio, Balanced Portfolio and Conservative Portfolio had capital loss carryovers of $384,103,081, $292,931,908, and $83,707,610, respectively, available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Growth Portfolio Loss carryover Expiration $271,648,791 September 30, 2017 112,454,290 September 30, 2018 Balanced Portfolio Loss carryover Expiration $72,221,236 September 30, 2011 140,792,818 September 30, 2017 79,917,854 September 30, 2018 Conservative Portfolio Loss carryover Expiration $54,487,143 September 30, 2011 1,108,681 September 30, 2016 11,477,221 September 30, 2017 16,634,565 September 30, 2018 U) Distributions to shareholders Distributions to shareholders from net investment income are recorded by each fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions, foreign currency gains and losses, unrealized gains and losses on certain futures contracts, straddle loss deferrals, income on swap contracts and interest only securities. Reclassifications are made to each funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the reclassifications were as follows: Distributions in excess of net investment income Growth Portfolio $32,134,286 Balanced Portfolio 27,458,326 Conservative Portfolio 25,836,917 Accumulated net realized loss Growth Portfolio $(32,088,614) Balanced Portfolio (27,391,721) Conservative Portfolio (25,808,042) Paid-in capital Growth Portfolio $(45,672) Balanced Portfolio (66,605) Conservative Portfolio (28,875) The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Growth Portfolio Unrealized appreciation $160,499,456 Unrealized depreciation (57,254,804) Net unrealized appreciation 103,244,652 Undistributed ordinary income 43,362,075 Capital loss carryforward (384,103,081) Cost for federal income tax purposes $1,742,554,316 Balanced Portfolio Unrealized appreciation $115,874,522 Unrealized depreciation (52,488,307) Net unrealized appreciation 63,386,215 Undistributed ordinary income 29,738,684 Capital loss carryforward (292,931,908) Cost for federal income tax purposes $1,543,480,371 Conservative Portfolio Unrealized appreciation $85,499,927 Unrealized depreciation (29,616,501) Net unrealized appreciation 55,883,426 Undistributed ordinary income 14,990,779 Capital loss carryforward (83,707,610) Cost for federal income tax purposes $1,324,173,145 V) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions Effective January 1, 2010, each fund pays Putnam Management a management fee (based on each funds average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the funds management contract, sponsored by Putnam Management. Such annual rates may vary as follows: Growth Portfolio: 0.750% of the first $5 billion, 0.700% of the next $5 billion, 0.650% of the next $10 billion, 0.600% of the next $10billion, 0.550% of the next $50 billion, 0.530% of the next $50 billion, 0.520% of the next $100 billion and 0.515% of any excess thereafter. Balanced Portfolio and Conservative Portfolio: 0.680% of the first $5 billion, 0.630% of the next $5 billion, 0.580% of the next $10 billion, 0.530% of the next $10billion, 0.480% of the next $50 billion, 0.460% of the next $50 billion, 0.450% of the next $100 billion and 0.445% of any excess thereafter. Prior to January 1, 2010, each fund paid Putnam Management for management and investment advisory services quarterly based on the average net assets of each fund. Such fee was based on the following annual rates: 0.700% of the first $500 million of average net assets, 0.600% of the next $500 million, 0.550% of the next $500 million, 0.500% of the next $5 billion, 0.475% of the next $5 billion, 0.455% of the next $5 billion, 0.440% of the next $5billion and 0.430% thereafter. Putnam Management has contractually agreed, through June 30, 2011, to waive fees or reimburse each funds expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the funds average net assets over such fiscal year-to-date period. During the reporting period, the funds expenses were not reduced as a result of this limit. Putnam Management had also contractually agreed, through July 31, 2010, to limit the management fee for each fund to an annual rate of 0.611%, 0.550% and 0.550% (for Growth Portfolio, Balanced Portfolio and Conservative Portfolio, respectively) of each funds average net assets. During the reporting period, the Growth Portfolio expenses were not reduced as a result of this limit. During the reporting period, the Balanced Portfolio and Conservative Portfolio expenses were reduced by $252,055 and $250,872, respectively, as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the funds as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of each fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the funds, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of each funds assets for which PAC is engaged assub-adviser. Putnam Management voluntarily reimbursed the funds $6,507, $4,893 and $3,715 (for Growth Portfolio, Balanced Portfolio and Conservative Portfolio, respectively) for trading errors which occurred during the reporting period. The effect of the loss incurred and the reimbursement by Putnam Management of such amounts had no impact on total return. On September 15, 2008, the Growth Portfolio terminated its outstanding derivatives contracts with Lehman Brothers Special Financing, Inc. (LBSF) in connection with the bankruptcy filing of LBSFs parent company, Lehman Brothers Holdings, Inc. On September 26, 2008, the fund entered into receivable purchase agreements (Agreements) with other registered investment companies (each a Purchaser) managed by Putnam Management. Under the Agreements, the fund sold to the Purchasers the funds right to receive, in the aggregate, $1,559,858 in net payments from LBSF in connection with certain terminated derivatives transactions (the Receivable), in exchange for an initial payment plus (or minus) additional amounts based on the applicable Purchasers ultimate realized gain (or loss) on the Receivable. The fund received $484,851 (exclusive of the initial payment) from the Purchasers in accordance with the terms of the Agreements. On September 15, 2008, the Balanced Portfolio and Conservative Portfolio terminated their outstanding derivatives contracts with Lehman Brothers Special Financing, Inc. (LBSF) in connection with the bankruptcy filing of LBSFs parent company, Lehman Brothers Holdings, Inc. On September 26, 2008, the Balanced Portfolio entered into receivable purchase agreements (Agreements) and the Conservative Portfolio entered into a receivable purchase agreement (Agreement) with other registered investment companies (each a Seller) managed by Putnam Management. Under the Agreements, the Sellers sold to the funds the right to receive, in the aggregate, $2,881,684 and $1,630,648 (for Balanced Portfolio and Conservative Portfolio, respectively) in net payments from LBSF in connection with certain terminated derivatives transactions (the Receivable), in each case in exchange for an initial payment plus (or minus) additional amounts based on the funds ultimate realized gain (or loss) with respect to the Receivable. The Receivable offset against the funds net payable to LBSF. The fund paid $895,714 and $506,854 (for Balanced Portfolio and Conservative Portfolio, respectively) (exclusive of the initial payment) to the Sellers in accordance with the terms of the Agreements and the fund paid $35,173,270 and $27,684,346 (for Balanced Portfolio and Conservative Portfolio, respectively), including interest, to LBSF in complete satisfaction of the funds obligations under the terminated contracts. The funds reimburse Putnam Management an allocated amount for the compensation and related expenses of certain officers of the funds and their staff who provide administrative services to the funds. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets are provided by State Street. Custody fees are based on each funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to each fund. Putnam Investor Services, Inc. received fees for investor servicing based on each funds retail asset level, the number of shareholder accounts in each fund and the level of defined contribution plan assets in each fund. Investor servicing fees will not exceed an annual rate of 0.375% of each funds average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. Each fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.s and State Streets fees are reduced by credits allowed on cash balances. The funds also reduced expenses through brokerage/service arrangements. For the reporting period, the funds expenses were reduced by $5,441, $3,809 and $2,826 (for Growth Portfolio, Balanced Portfolio and Conservative Portfolio, respectively) under the expense offset arrangements and by $154,837, $83,834 and $38,046 (for Growth Portfolio, Balanced Portfolio and Conservative Portfolio, respectively) under the brokerage/service arrangements. Each independent Trustee of the funds receives an annual Trustee fee, of which $1,168, $966 and $749 (for Growth Portfolio, Balanced Portfolio and Conservative Portfolio, respectively), as a quarterly retainer, has been allocated to the funds, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. Each fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. Each fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the funds who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the funds is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. Each fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C, class M and class R shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the funds. The Plans provide for payments by each fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. The Trustees have approved payment by each fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to class A, class B, class C, classM and class R shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received thefollowing: Class A Class M Net commissions Net commissions Growth Portfolio $314,932 $4,822 Balanced Portfolio 203,473 5,355 Conservative Portfolio 87,498 1,905 Class B contingent Class C contingent deferred sales charges deferred sales charges Growth Portfolio $229,230 $8,369 Balanced Portfolio 163,246 4,958 Conservative Portfolio 37,024 2,145 A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received the following: Class A deferred Class M deferred sales charges sales charges Growth Portfolio $2,099 $ Balanced Portfolio   Conservative Portfolio 46  Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments were as follows: Other securities Purchases Sales Growth Portfolio $1,501,008,599 $1,678,060,178 Balanced Portfolio 1,504,811,391 1,740,088,244 Conservative Portfolio 1,384,584,006 1,470,927,148 U.S. government securities Purchases Sales Growth Portfolio $995,938 $995,313 Balanced Portfolio 1,991,875 1,990,625 Conservative Portfolio 1,991,875 1,990,625 Written option transactions during the reporting period are summarized as follows: Written Written Written Written swap option swap option equity option equity option Growth Portfolio contract amounts premiums received contract amounts premiums received Written options outstanding at the beginning of the reporting period USD 361,435,000 $20,482,389  $ Options USD 106,917,160 3,325,202 163,771 169,410 opened JPY 58,000,000 35,830   EUR 45,800,000 158,882   Options USD (43,403,600) (1,930,194)   exercised Options USD (85,917,600) (3,492,584) (158,296) (158,296) expired Options USD   (5,475) (11,114) closed JPY (58,000,000) (35,830)   EUR (45,800,000) (158,882)   Written options outstanding at the end of the reporting period USD 339,030,960 $18,384,813  $ Written Written Written Written swap option swap option equity option equity option Balanced Portfolio contract amounts premiums received contract amounts premiums received Written options outstanding at the beginning of the reporting period USD 547,676,000 $29,586,356  $ Options USD 119,569,800 4,287,125 133,703 137,612 opened JPY 77,000,000 47,567   EUR 59,320,000 205,782   Options USD (150,577,900) (6,916,574)   exercised Options USD (171,333,900) (7,679,338) (129,908) (129,908) expired Options USD   (3,795) (7,704) closed JPY (77,000,000) (47,567)   EUR (59,320,000) (205,782)   Written options outstanding at the end of the reporting period USD 345,334,000 $19,277,569  $ Written Written Written Written swap option swap option equity option equity option Conservative Portfolio contract amounts premiums received contract amounts premiums received Written options outstanding at the beginning of the reporting period USD 485,531,000 $26,523,900  $ Options USD 110,265,120 3,670,257 60,397 62,069 opened JPY 74,000,000 45,714   EUR 58,900,000 204,326   Options USD (118,302,500) (5,377,588)   exercised Options USD (145,760,500) (6,386,669) (58,774) (58,774) expired Options USD   (1,623) (3,295) closed JPY (74,000,000) (45,714)   EUR (58,900,000) (204,326)   Written options outstanding at the end of the reporting period USD 331,733,120 $18,429,900  $ Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Growth Portfolio Year ended 9/30/10 Year ended 9/30/09 Class A Shares Amount Shares Amount Shares sold 14,449,094 $163,202,063 17,807,625 $157,317,766 Shares issued in connection with reinvestment of distributions 4,262,106 46,456,956 5,139,722 41,888,736 18,711,200 209,659,019 22,947,347 199,206,502 Shares repurchased (21,833,792) (245,831,755) (39,157,555) (341,415,682) Net decrease Year ended 9/30/10 Year ended 9/30/09 Class B Shares Amount Shares Amount Shares sold 1,559,072 $17,363,726 2,364,610 $20,534,644 Shares issued in connection with reinvestment of distributions 644,681 6,943,215 756,251 6,095,382 2,203,753 24,306,941 3,120,861 26,630,026 Shares repurchased (5,577,448) (61,985,185) (8,888,038) (76,395,204) Net decrease Year ended 9/30/10 Year ended 9/30/09 Class C Shares Amount Shares Amount Shares sold 1,887,618 $20,593,138 1,772,411 $15,400,061 Shares issued in connection with reinvestment of distributions 412,343 4,358,469 434,959 3,444,874 2,299,961 24,951,607 2,207,370 18,844,935 Shares repurchased (3,017,773) (32,686,748) (4,964,213) (42,011,760) Net decrease Year ended 9/30/10 Year ended 9/30/09 Class M Shares Amount Shares Amount Shares sold 270,585 $3,020,114 524,232 $4,796,869 Shares issued in connection with reinvestment of distributions 107,177 1,152,158 121,548 978,460 377,762 4,172,272 645,780 5,775,329 Shares repurchased (590,524) (6,512,217) (1,256,105) (10,239,574) Net decrease Year ended 9/30/10 Year ended 9/30/09 Class R Shares Amount Shares Amount Shares sold 493,166 $5,459,249 481,927 $4,369,981 Shares issued in connection with reinvestment of distributions 46,175 496,383 36,257 292,231 539,341 5,955,632 518,184 4,662,212 Shares repurchased (350,700) (3,881,158) (323,290) (2,850,016) Net increase Year ended 9/30/10 Year ended 9/30/09 Class Y Shares Amount Shares Amount Shares sold 5,953,053 $67,303,803 20,139,123 $162,601,205 Shares issued in connection with reinvestment of distributions 910,590 9,989,168 758,580 6,220,357 6,863,643 77,292,971 20,897,703 168,821,562 Shares repurchased (14,604,719) (168,055,072) (13,795,384) (125,063,304) Net increase (decrease) Balanced Portfolio Year ended 9/30/10 Year ended 9/30/09 Class A Shares Amount Shares Amount Shares sold 12,994,333 $132,158,642 19,006,877 $155,950,273 Shares issued in connection with reinvestment of distributions 4,810,030 48,155,840 5,510,888 43,547,232 17,804,363 180,314,482 24,517,765 199,497,505 Shares repurchased (23,261,768) (235,300,166) (44,258,205) (358,889,747) Net decrease Year ended 9/30/10 Year ended 9/30/09 Class B Shares Amount Shares Amount Shares sold 1,343,801 $13,607,180 1,874,046 $15,247,439 Shares issued in connection with reinvestment of distributions 562,528 5,590,453 747,958 5,830,501 1,906,329 19,197,633 2,622,004 21,077,940 Shares repurchased (4,394,838) (44,438,525) (8,370,990) (67,788,198) Net decrease Year ended 9/30/10 Year ended 9/30/09 Class C Shares Amount Shares Amount Shares sold 1,419,778 $14,165,406 1,813,026 $14,543,745 Shares issued in connection with reinvestment of distributions 428,450 4,203,890 474,741 3,671,014 1,848,228 18,369,296 2,287,767 18,214,759 Shares repurchased (2,620,452) (26,078,877) (3,972,287) (31,775,791) Net decrease Year ended 9/30/10 Year ended 9/30/09 Class M Shares Amount Shares Amount Shares sold 350,396 $3,558,027 756,185 $6,089,856 Shares issued in connection with reinvestment of distributions 106,958 1,067,847 120,510 947,106 457,354 4,625,874 876,695 7,036,962 Shares repurchased (443,943) (4,497,150) (1,380,462) (11,190,516) Net increase (decrease) Year ended 9/30/10 Year ended 9/30/09 Class R Shares Amount Shares Amount Shares sold 444,307 $4,444,337 358,622 $3,029,327 Shares issued in connection with reinvestment of distributions 44,281 440,976 33,720 266,689 488,588 4,885,313 392,342 3,296,016 Shares repurchased (330,181) (3,341,383) (296,251) (2,345,863) Net increase Year ended 9/30/10 Year ended 9/30/09 Class Y Shares Amount Shares Amount Shares sold 5,750,504 $58,260,233 19,619,155 $154,617,698 Shares issued in connection with reinvestment of distributions 1,268,554 12,684,504 1,530,476 12,244,102 7,019,058 70,944,737 21,149,631 166,861,800 Shares repurchased (18,824,786) (190,751,913) (16,401,878) (137,267,561) Net increase (decrease) Conservative Portfolio Year ended 9/30/10 Year ended 9/30/09 Class A Shares Amount Shares Amount Shares sold 8,445,962 $74,638,845 10,903,906 $81,456,545 Shares issued in connection with reinvestment of distributions 2,149,894 18,853,605 1,822,133 13,424,763 10,595,856 93,492,450 12,726,039 94,881,308 Shares repurchased (11,017,447) (97,397,611) (19,283,991) (142,656,042) Net decrease Year ended 9/30/10 Year ended 9/30/09 Class B Shares Amount Shares Amount Shares sold 608,032 $5,335,805 1,118,550 $8,113,916 Shares issued in connection with reinvestment of distributions 177,296 1,541,081 162,643 1,183,477 785,328 6,876,886 1,281,193 9,297,393 Shares repurchased (1,520,569) (13,346,294) (2,825,489) (20,539,428) Net decrease Year ended 9/30/10 Year ended 9/30/09 Class C Shares Amount Shares Amount Shares sold 1,029,626 $9,010,086 1,122,542 $8,292,246 Shares issued in connection with reinvestment of distributions 198,458 1,722,164 159,807 1,164,095 1,228,084 10,732,250 1,282,349 9,456,341 Shares repurchased (1,118,069) (9,774,922) (2,307,017) (16,719,917) Net increase (decrease) Year ended 9/30/10 Year ended 9/30/09 Class M Shares Amount Shares Amount Shares sold 188,127 $1,648,954 573,144 $4,057,682 Shares issued in connection with reinvestment of distributions 49,669 431,402 46,447 338,666 237,796 2,080,356 619,591 4,396,348 Shares repurchased (302,021) (2,640,883) (845,388) (6,432,972) Net decrease Year ended 9/30/10 Year ended 9/30/09 Class R Shares Amount Shares Amount Shares sold 162,127 $1,448,117 180,644 $1,396,133 Shares issued in connection with reinvestment of distributions 17,482 156,135 10,056 75,687 179,609 1,604,252 190,700 1,471,820 Shares repurchased (111,529) (998,153) (264,325) (1,923,860) Net increase (decrease) Year ended 9/30/10 Year ended 9/30/09 Class Y Shares Amount Shares Amount Shares sold 10,160,729 $89,915,133 16,949,372 $125,078,164 Shares issued in connection with reinvestment of distributions 3,624,724 31,843,671 2,759,680 20,433,243 13,785,453 121,758,804 19,709,052 145,511,407 Shares repurchased (10,956,118) (96,918,951) (13,481,041) (103,216,366) Net increase At the close of the reporting period, a shareholder of record owned 49.5% of the outstanding shares of the Conservative Portfolio. Note 5: Summary of derivative activity Growth Portfolio The following is a summary of the market values of derivative instruments as of the close of the reporting period: Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $1,089,385 Payables $3,096,561 Foreign exchange contracts Receivables 12,167,139 Payables 7,942,665 Receivables, Net assets Payables, Net assets  Unrealized appreciation / Unrealized appreciation / Equity contracts (depreciation) 20,029,683* (depreciation) 2,860,887* Investments, Receivables, Net assets  Payables, Net assets  Interest rate Unrealized appreciation / Unrealized appreciation / contracts (depreciation) 46,677,711* (depreciation) 92,712,958* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in The funds portfolio. Only current days variation margin is reported within the Statement of assets and liabilities. The following is a summary of change in unrealized and realized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) oninvestments Derivatives not accounted for as hedging Forward instruments currency under ASC 815 Options Warrants Futures contracts Swaps Total Credit contracts $ $ $ $ $1,534,947 $1,534,947 Foreign exchange contracts    228,334  228,334 Equity contracts  (263,634) (655,467)  1,832,847 913,746 Interest rate contracts (1,748,410)  (2,907,053)  (18,978,721) (23,634,184) Total Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward instruments currency under ASC 815 Options Warrants Futures contracts Swaps Total Credit contracts $ $ $ $ $2,275,257 $2,275,257 Foreign exchange contracts    14,662,458  14,662,458 Equity contracts 91,936 266,877 28,111,473  6,755,759 35,226,045 Interest rate contracts 1,672,325  17,842,587  (9,192,399) 10,322,513 Total Balanced Portfolio The following is a summary of the market values of derivative instruments as of the close of the reporting period: Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $1,646,857 Payables $2,956,894 Foreign exchange contracts Receivables 10,064,504 Payables 6,999,641 Receivables, Net assets Payables, Net assets  Unrealized appreciation / Unrealized appreciation / Equity contracts (depreciation) 12,678,779* (depreciation) 2,161,579* Investments, Receivables, Net assets  Payables, Net assets  Interest rate Unrealized appreciation / Unrealized appreciation / contracts (depreciation) 53,575,291* (depreciation) 125,379,484* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in The funds portfolio. Only current days variation margin is reported within the Statement of assets and liabilities. The following is a summary of change in unrealized and realized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) oninvestments Derivatives not accounted for as hedging Forward instruments currency under ASC 815 Options Warrants Futures contracts Swaps Total Credit contracts $ $ $ $ $27,470 $27,470 Foreign exchange contracts    392,738  392,738 Equity contracts  (221,511) (999,450)  1,570,877 349,916 Interest rate contracts (701,913)  (3,024,078)  (5,659,738) (9,385,729) Total Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward instruments currency under ASC 815 Options Warrants Futures contracts Swaps Total Credit contracts $ $ $ $ $2,500,646 $2,500,646 Foreign exchange contracts    12,627,460  $12,627,460 Equity contracts 83,778 133,941 9,407,433  5,429,630 $15,054,782 Interest rate contracts 4,771,190  38,518,613  (41,967,342) $1,322,461 Total Conservative Portfolio The following is a summary of the market values of derivative instruments as of the close of the reporting period: Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $1,129,169 Payables $2,347,515 Foreign exchange contracts Receivables 3,858,213 Payables 3,747,990 Receivables, Net assets Payables, Net assets  Unrealized appreciation / Unrealized appreciation / Equity contracts (depreciation) 6,106,371* (depreciation) 3,939,188* Investments, Receivables, Net assets  Payables, Net assets  Interest rate Unrealized appreciation / Unrealized appreciation / contracts (depreciation) 44,164,495* (depreciation) 101,331,415* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in The funds portfolio. Only current days variation margin is reported within the Statement of assets and liabilities. The following is a summary of change in unrealized and realized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) oninvestments Derivatives not accounted for as hedging Forward instruments currency under ASC 815 Options Warrants Futures contracts Swaps Total Credit contracts $ $ $ $ $(262,373) $(262,373) Foreign exchange contracts    (376,649)  (376,649) Equity contracts  (126,898) (2,155,300)  1,329,169 (953,029) Interest rate contracts (3,272,135)  (1,878,020)  (61,519,672) (66,669,827) Total Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward instruments currency under ASC 815 Options Warrants Futures contracts Swaps Total Credit contracts $ $ $ $ $1,986,740 $1,986,740 Foreign exchange contracts    5,044,706  5,044,706 Equity contracts 38,013 92,682 (7,027,635)  3,714,555 (3,182,385) Interest rate contracts 2,718,428  34,719,607  26,684,229 64,122,264 Total Note 6: Investment in Putnam Money Market Liquidity Fund Each fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the funds are recorded as interest income in the Statement of operations and totaled $570,921, $473,599 and $472,219 (for Growth Portfolio, Balanced Portfolio and Conservative Portfolio, respectively) for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated as follows: Cost of purchases Proceeds of sales Growth Portfolio $1,414,752,649 $1,377,640,460 Balanced Portfolio 1,242,534,131 1,269,241,010 Conservative Portfolio 1,060,113,704 970,958,944 Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 9: Market and credit risk In the normal course of business, the funds trade financial instruments and enter into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The funds may be exposed to additional credit risk that an institution or other entity with which the funds have unsettled or open transactions will default. PUTNAM ASSET ALLOCATION FUNDS FORM N-1A PART C OTHER INFORMATION Item 28. Exhibits (a) Agreement and Declaration of Trust, as amended January 7, 1994 Incorporated by reference to Post-Effective Amendment No. 7 to the Registrant's Registration Statement filed on January 28, 2000. (b) By-Laws, as amended through July 21, 2000  Incorporated by reference to Post-Effective Amendment No. 8 to the Registrant's Registration Statement filed on January 29, 2001. (c)(1) Portions of Agreement and Declaration of Trust Relating to Shareholders' Rights  Incorporated by reference to the Registrant's Initial Registration Statement filed on November 12, 1993. (c)(2) Portions of By-Laws Relating to Shareholders' Rights Incorporated by reference to the Registrant's Initial Registration Statement filed on November 12, 1993. (d)(1) Management Contract with Putnam Investment Management, LLC dated January 1, 2010  Incorporated by reference to Post-Effective Amendment No. 19 to the Registrants Registration Statement filed on January 28, 2010. (d)(2) Sub-Management Contract between Putnam Investment Management, LLC and Putnam Investments Limited dated May 15, 2008; schedule dated November 30, 2010. (d)(3) Sub-Advisory Contract among Putnam Investment Management, LLC, Putnam Investments Limited and The Putnam Advisory Company, LLC dated May 15, 2008; schedule A dated March 17, 2009; schedule B dated December 14, 2009. (e)(1) Distributors Contract with Putnam Retail Management Limited Partnership dated August 3, 2007 Incorporated by reference to Post-Effective Amendment No. 16 to the Registrant's Registration Statement filed on January 28, 2008. (e)(2) Form of Dealer Sales Contract dated January 11, 2010. (e)(3) Form of Financial Institution Sales Contract dated January 11, 2010. (f) Trustee Retirement Plan dated October 4, 1996, as amended July 21, 2000 Incorporated by reference to Post-Effective Amendment No. 13 to the Registrants Registration Statement filed on January 28, 2005. (g)(1) Amended and Restated Custodian Agreement with Putnam Fiduciary Trust Company dated February 10, 2006 - Incorporated by reference to Post-Effective Amendment No. 15 to the Registrant's Registration Statement filed on January 26, 2007. (g)(2) Master Custodian Agreement with State Street Bank and Trust Company dated January 1, 2007; schedule dated November 30, 2010. (h)(1) Amended and Restated Investor Servicing Agreement with Putnam Investment Management, LLC and Putnam Investor Services, Inc. dated January 1, 2009; schedule dated November 30, 2010. (h)(2) Letter of Indemnity with Putnam Investment Management, LLC dated December 18, 2003 Incorporated by reference to Post-Effective Amendment No. 13 to the Registrants Registration Statement filed on January 28, 2005. (h)(3) Liability Insurance Allocation Agreement dated December 18, 2003 Incorporated by reference to Post-Effective Amendment No. 13 to the Registrants Registration Statement filed on January 28, 2005. (h)(4) Master Sub-Accounting Services Agreement between Putnam Investment Management, LLC and State Street Bank and Trust Company dated January 1, 2007; schedule dated November 30, 2010. (h)(5) Master Interfund Lending Agreement with the Trusts party thereto and Putnam Investment Management, LLC dated July 16, 2010; schedule A dated January 6, 2011; schedule B dated January 6, 2011. (h)(6) Committed Line of Credit Agreement with State Street Bank and Trust Company dated July 6, 2010, as amended January 6, 2011. (h)(7) Uncommitted Line of Credit Agreement with State Street Bank and Trust Company dated July 6, 2010, as amended January 6, 2011. (i) Opinion of Ropes & Gray LLP, including consent  Incorporated by reference to Pre-Effective Amendment No. 1 to the Registrant's Registration Statement filed on December 23, 1993. (j) Consent of Independent Registered Public Accounting Firm. (k) Not applicable. (l) Investment Letter from Putnam Investments, LLC to the Registrant  Incorporated by reference to Pre-Effective Amendment No. 1 to the Registrant's Registration Statement filed on December 23, 1993. (m)(1) Class A Distribution Plan and Agreement dated November 8, 1993Incorporated by reference to the Registrant's Initial Registration Statement filed on November 12, 1993. (m)(2) Class B Distribution Plan and Agreement dated November 8, 1993  Incorporated by reference to the Registrant's Initial Registration Statement filed on November 12, 1993. (m)(3) Class C Distribution Plan and Agreement dated September 1, 1994  Incorporated by reference to Post-Effective Amendment No. 2 to the Registrant's Registration Statement filed on January 30, 1995. (m)(4) Class M Distribution Plan and Agreement dated January 30, 1995  Incorporated by reference to Post-Effective Amendment No. 2 to the Registrant's Registration Statement filed on January 30, 1995. (m)(5) Class R Distribution Plan and Agreement dated November 15, 2002  Incorporated by reference to Post-Effective Amendment No. 10 to the Registrants Registration Statement filed on January 29, 2003. (m)(6) Form of Dealer Service Agreement  Incorporated by reference to Post-Effective Amendment No. 5 to the Registrant's Registration Statement filed on January 30, 1998. (m)(7) Form of Financial Institution Service Agreement  Incorporated by reference to Post-Effective Amendment No. 5 to the Registrant's Registration Statement filed on January 30, 1998. (n) Rule 18f-3 Plan dated April 2009  Incorporated by reference to Post-Effective Amendment No. 18 to the Registrants Registration Statement filed on November 24, 2009. (p)(1) The Putnam Funds Code of Ethics dated September 11, 2009 Incorporated by reference to Post-Effective Amendment No. 18 to the Registrants Registration Statement filed on November 24, 2009. (p)(2) Putnam Investments Code of Ethics dated June 2010. Item 29. Persons Controlled by or under Common Control with the Fund None. Item 30. Indemnification The information required by this item is incorporated herein by reference to the Registrant's Initial Registration Statement on Form N-1A under the Investment Company Act of 1940 (File No. 811-7121). Item 31. Business and Other Connections of the Investment Adviser Except as set forth below, the directors and officers of each of Putnam Investment Management, LLC, the Registrants investment adviser (the Investment Adviser), Putnam Investments Limited, investment sub-manager to certain Putnam funds (the Sub-Manager), and The Putnam Advisory Company, LLC, investment sub-adviser to certain Putnam funds, have been engaged during the past two fiscal years in no business, profession, vocation or employment of a substantial nature other than as directors or officers of the Investment Adviser, Sub-Manager, or certain of the Investment Advisers corporate affiliates. Certain officers of the Investment Adviser serve as officers of some or all of the Putnam funds. The address of the Investment Adviser, its corporate affiliates other than the Sub-Manager, and the Putnam funds is One Post Office Square, Boston, Massachusetts 02109. The address of the Sub-Manager is Cassini House, 57-59 St Jamess Street, London, England, SW1A 1LD. Name and Title Non-Putnam business, profession, vocation or employment Robert D. Ewing Prior to November 2008, Co-Head Managing Director River Source Investments, Putnam Investment Management, LLC 125 High Street, Boston, MA 02110 Nick C. Thakore Prior to November 2008, Co-Head Managing Director River Source Investments, Putnam Investment Management, LLC 125 High Street, Boston, MA 02110 Nicolas A. Brunetti Prior to November 2008, Director Senior Vice President Citigroup Putnam Investment Management, LLC 301 Tresser Blvd., Stamford, CT 06901 Daniel C. Farrell Prior to November 2008, VP Equity Trading Managing Director River Source Investments, Putnam Investment Management, LLC 125 High Street, Boston, MA 02110 Clare Richer Prior to December 2008, Executive Vice President Senior Managing Director Fidelity Investments, Putnam Investment Management, LLC 82 Devonshire St., Boston, MA 02109 Steven W. Curbow Prior to December 2008, Senior Vice President Director Senior Vice President of Research, Independence Investments, Putnam Investment Management, LLC 160 Federal Street, Boston, MA 02110 David Glancy Prior to January 2009, Managing Partner, Managing Director Andover Capital Advisors, Putnam Investment Management, LLC 300 Brickstone Sq., Andover, MA 01810 Michael J. Maguire Prior to January 2009, Senior Analyst, Senior Vice President FTN Midwest Securities Putnam Investment Management, LLC 99 Summer St., Boston, MA 02110 Lucas M. Klein Prior to January 2009, VP Equity Analyst, Senior Vice President River Source Investments, Putnam Investment Management, LLC 125 High Street, Boston, MA 02110 George Gianarikas Prior to January 2009, Global Industry Analyst, Senior Vice President Wellington Management, Putnam Investment Management, LLC 75 State Street, Boston, MA 02109 Shobha S. Frey Prior to January 2009, Managing Director Hedge Fund, Senior Vice President K Capital Partners, Putnam Investment Management, LLC 75 Park Plaza, Boston, MA 02116 Richard E. Bodzy Prior to February 2009, Industrials Analyst, Assistant Vice President River Source Investments, Putnam Investment Management, LLC 125 High Street, Boston, MA 02110 Ami Y. Joseph Prior to February 2009, Equity Research Analyst, Vice President Fidelity Investments, Putnam Investment Management, LLC 245 Summer St., Boston, MA 02110 Vinay H. Shah Prior to February 2009, VP Senior Tech Analyst Senior Managing Director River Source Investments, Putnam Investment Management, LLC 125 High Street, Boston, MA 02110 Walter C. Donovan Prior to May 2009, President, Investment Processing, Senior Managing Director Equiserve, Putnam Investment Management, LLC 50 Royall St., Canton, MA 02021 Ferat Ongoren Prior to June 2009, Director, Industrials Sector, Senior Vice President CITI Equities Trading Putnam Investment Management, LLC New York, NewYork Karan S. Sodhi Prior to June 2010, Equity Analyst, Senior Vice President Stark Investments, Putnam Investment Management, LLC 2 International Place, Boston, MA 02110 Item 32. Principal Underwriter (a) Putnam Retail Management Limited Partnership is the principal underwriter for each of the following investment companies, including the Registrant: George Putnam Balanced Fund, Putnam American Government Income Fund, Putnam Arizona Tax Exempt Income Fund, Putnam Asset Allocation Funds, Putnam California Tax Exempt Income Fund, Putnam Convertible Securities Fund, Putnam Diversified Income Trust, Putnam Equity Income Fund, Putnam Europe Equity Fund, Putnam Funds Trust, The Putnam Fund for Growth and Income, Putnam Global Equity Fund, Putnam Global Income Trust, Putnam Global Natural Resources Fund, Putnam Global Health Care Fund, Putnam Global Utilities Fund, Putnam High Yield Advantage Fund, Putnam High Yield Trust, Putnam Income Fund, Putnam International Equity Fund, Putnam Investment Funds, Putnam Investors Fund, Putnam Massachusetts Tax Exempt Income Fund, Putnam Michigan Tax Exempt Income Fund, Putnam Minnesota Tax Exempt Income Fund, Putnam Money Market Fund, Putnam Multi-Cap Growth Fund, Putnam New Jersey Tax Exempt Income Fund, Putnam New York Tax Exempt Income Fund, Putnam Ohio Tax Exempt Income Fund, Putnam Pennsylvania Tax Exempt Income Fund, Putnam RetirementReady® Funds, Putnam Tax Exempt Income Fund, Putnam Tax Exempt Money Market Fund, Putnam Tax-Free Income Trust, Putnam U.S. Government Income Trust, Putnam Variable Trust, and Putnam Voyager Fund. (b) The directors and officers of the Registrant's principal underwriter are listed below. Except as noted below, no officer of the Registrants principal underwriter is an officer of the Registrant. The principal business address of each person listed below is One Post Office Square, Boston, MA 02109. Name Position and Office with the Underwriter Aaron III Jefferson F. Senior Vice President Ahearn Paul D. Vice President Amisano Paulette Cusick Vice President Asci Susan J. Vice President Ashibe Sumie Assistant Vice President Babcock III Warren W. Senior Vice President Balfour Renee Assistant Vice President Barnett William E. Senior Vice President Bartony Paul A. Senior Vice President Black Robert W. Vice President Boornazian Aram R. Assistant Vice President Borden Richard S. Senior Vice President Browne John C. Assistant Vice President Bruce Scott W. Senior Vice President Bumpus James F. Managing Director Bunker Christopher M. Senior Vice President Burke Brian M. Vice President Burns Robert T. Managing Director Cahill Daniel J. Assistant Vice President Campbell Christopher F. Vice President Capece John P. Vice President Card Victoria R. Vice President Carney Jeffrey R. Senior Managing Director Casey David M. Senior Vice President Cass William D. Senior Vice President Chapman Frederick Senior Vice President Clark James F. Senior Vice President Colman Donald M. Senior Vice President Coneeny Mark L. Managing Director Connolly William T. Senior Managing Director Cooley Jonathan A. Senior Vice President Corbett Dennis T. Senior Vice President Craig Casey R. Vice President Crilly Lindsay T. Vice President Cristo Chad H. Managing Director Curran Kevin M. Assistant Vice President Curtin Brian Senior Vice President Daley Eric Hugh Senior Vice President Daly Elizabeth Paul Vice President Davidian Raymond A. Vice President DeAngelis Adam Senior Vice President Deaver Marvin L. Vice President DeGregorio Jr. Richard A. Vice President Demery Thomas R. Vice President Dewey Jr. Paul S. Managing Director DiBuono Jeffrey P. Vice President DiPietro Daniel S. Assistant Vice President Donadio Joyce M. Senior Vice President Doucet Christopher C. Senior Vice President Druker Linda A. Assistant Vice President Duffy Anne Marie Vice President Dumas Alan J. Vice President Durkan Anthony Assistant Vice President Economou Stefan G. Vice President Eidelberg Kathleen E. Vice President Elderkin Justin Vice President Evans Adam Christopher Senior Vice President Fall Stephanie L. Assistant Vice President Favaloro Beth A. Managing Director Ferrelli F. Peter Managing Director Filmore Benjamin R. Senior Vice President Fleming Pamela B. Vice President Fleming Robert A. Vice President Forcione Carlo N. Vice President Foster Laura G. Senior Vice President Gentile Donald A. Vice President Gentile Lauren K. Assistant Vice President Geraigery Mark F. Assistant Vice President Glickman David S. Senior Vice President Goyer Michael J. Vice President Greeley Jr. Robert E. Vice President Greenwood Julie M. Senior Vice President Halloran James E. Senior Vice President Hancock Nancy E. Vice President Harrington Terese A. Assistant Vice President Hartigan Maureen A. Senior Vice President Hayes Alexander D. Vice President Homer Edward M. Assistant Vice President Horkan Lisa M. Senior Vice President Hoyt Paula J. Senior Vice President Hughes Rosemary A. Vice President Inoue Hitoshi Senior Vice President Iskandar Anthony Michael Vice President Jurkiewicz Gregg M. Vice President Kagami Masao Senior Vice President Kapinos Peter J. Senior Vice President Kay Karen R. Managing Director Kealty Joseph M. Vice President Kelley Brian J. Managing Director Kelly A. Siobhan Senior Vice President Kennedy Daniel J. Senior Vice President Kersten Charles N. Senior Vice President Kinsman Anne M. Senior Vice President Kircher Richard T. Vice President Kotsiras Steven Senior Vice President Lacour Jayme J. Vice President Lange Christine L. Senior Vice President Leahy Jon F. Vice President Lecce Vincent L. Vice President Leeson John B. Vice President Leveille Robert R. * Managing Director Levy Norman S. Senior Vice President Lewis Benjamin Herbert Managing Director Lieberman Samuel L. Senior Vice President Link Christopher H. Senior Vice President Loehning III William F. Vice President Lohmeier Andrew Senior Vice President Lopez Christopher D. Vice President Maher James M. Vice President Maher Stephen B. Vice President Mahoney Julie M. Senior Vice President Martin David M. Senior Vice President Marzelli Kristine Assistant Vice President Mattucci John T. Senior Vice President McCarthy Anne B. Vice President McCloy Andrew P. Vice President McCollough Martha J. Assistant Vice President McDaries Jane S. Assistant Vice President McDermott Robert J. Senior Vice President McKeehan John B. Vice President McKenna Mark J. Managing Director McNamara Daniel Assistant Vice President Mehta Ashok Senior Vice President Miller Daniel R. Vice President Miller Geffrey Vice President Minsk Judith Senior Vice President Molesky Kevin P. Senior Vice President Morais Joseph Vice President Murphy III Edmund F. Managing Director Nakamura Denise-Marie Senior Vice President Nguyen David R. Vice President Nichols Leslie G. Vice President Nickodemus John P. Managing Director Norcross George H. Senior Vice President O'Connell Jr. Paul P. Senior Vice President O'Connor Brian P. Senior Vice President O'Neill Robert W. Managing Director Otsuka Haruo Vice President Papay Jennifer A. Vice President Perkins Erin M. Senior Vice President Petitti Joseph P. Senior Vice President Pheeney Bradford S. Vice President Pheeney Douglas K. Vice President Pike John R. Managing Director Powers Michele M. Assistant Vice President Pulkrabek Scott M. Senior Vice President Purtell Stephanie B. Vice President Puzzangara John C. Senior Vice President Quinn Kyle C. Vice President Reid Sandra L. Senior Vice President Riccardella Paul A. Vice President Ritter Jesse D. Vice President
